3/22/2021                Case 1:21-cv-00839-RDM All
                                                Document         1-1all your
                                                    My Tweets - View     Filed
                                                                             tweets03/29/21
                                                                                    on one page. Page 1 of 107




              @kdrkrepp loaded 3246 tweets
    Denise Rucker Krepp | 2764 followers |             Washington, DC | Change User

    Select the info you would like to view for this user:


       Tweets             Likes


       Following              Followers


       Six weeks and counting since I ﬁrst asked the DC Council if they too were concerned about the tens of millions of dollars DC agencies spent on settlements and
       judgements, including #MeToo claims. And still waiting on a response. https://t.co/tOaNDQ57Kr Mar 22, 2021
       Just witnessed incident at Stadium Armory metro. Guy was threatening to jump on the tracks in front of train. @wmata slowed the oncoming train and stopped him
       from hurting himself. Thank you #wmata. Mar 21, 2021
       Packed up the Christmas ornaments in January. Now sifting through them to ﬁnd #DCFlag ornaments. Can’t have too many #DCStatehood items in our house to
       commemorate Monday’s statehood hearing. https://t.co/BshDXcuE92 Mar 21, 2021
       @SnarkitectDC @311DCgov @DDOTDC @theHillisHome Evening @311DCgov. The trash is still at the corner of 16th and Independence Ave SE. Adding
       @DDOTDC @DDOTDCDirector as it was DDOT contractors who left the trash at the site. Mar 21, 2021
       Signiﬁcant increase in armed violent carjackings in DC. Thank you @morsedan for covering this story. Thank you @DCPoliceDept for arresting the suspected
       individuals involved in the carjackings. https://t.co/vvjxqTws3t Mar 19, 2021
       In 1998, I followed my mom into the military. We could join because of the trailblazers before us. This amazing group of women includes Loretta Perfectus Walsh
       who enlisted in the Navy on March 17, 1917. #Herstory. https://t.co/5l3pBpBSSV Mar 18, 2021
       Good morning @CherryBlossFest. Sharing needlepoint ornament inspired by the #cherryblossom trees in #Hilleast. https://t.co/a7NEZHzHjQ Mar 18, 2021
       Update from @DMPEDDC re Reservation 13. @AlexKomaWBJ @theHillisHome @ljjanezich @ekogorek https://t.co/DSYZnbwzkh Mar 16, 2021
       @JeffAndersonDC1 Persistence is my middle name.        😀 Mar 16, 2021
       Seeking help from @charlesallen @Janeese4DC @brookepintodc @RobertWhite_DC @tweetelissa. Will you be introducing legislation mandating tracking of DC
       tax $s spent on #MeToo settlements? H/T @ODCA_DC for December rpt highlighting $72 million spent in 18 months. https://t.co/vV51AvKlSj Mar 16, 2021
       Thank you @TheMadameMeow @RSP_DC @sandramoscoso for organizing yesterday’s rally. H/T @mboorstein for writing about neighbors saying no to razor wire
       and metal fences. https://t.co/EUbFNGPJkl Mar 14, 2021
       Last month, @mitchryals wrote an article re the elimination of @AGKarlRacine Community Engagement team. https://t.co/hYHsFS86Wv. Per @paulschwartzman,
       one of the folks who lost his job was recovering from #coronavirus. Why was a sick man let go? https://t.co/ZnGM9CRfYk Mar 13, 2021
       TBT but relevant b/c of #TuckerCarlson. In the 1970s, Coast Guard ofﬁcer Eleanor L’Ecuyer convinced military leaders to permit pregnant women to stay on active
       duty. Almost 50 years later, we’re still serving in uniform. https://t.co/WnVeGkYwRt Mar 13, 2021
       . @DDOTDC rep @andrewdefrank will be giving an update on DDOT at ANC6B mtg tomorrow night. Public welcome. Your opportunity to ask questions re the
       missing trafﬁc calming measures on 17th St SE. Ask about much requested light at 17th and A. https://t.co/T5wZVRz3By Mar 09, 2021
       @laurameckler My 2 cents. Lesson learned as MARAD chief counsel - stop exempting 5 federal schools from Clery Act. Lesson learned as a locally ofﬁcial -
       #campusrape should be reported to the police, not campus ofﬁcials. https://t.co/jtI3etbnab Mar 08, 2021
       Most people don’t know what the DC Flag looks like. They will now. H/t @HopeSeck #DCStatehood https://t.co/lzZ2ALh0Fb Mar 08, 2021
       . @nﬂ @WashingtonNFL want to build new stadium at RFK. They want DC tax dollars. We, their neighbors, want to a copy of the report re the sexual harassment of
       team’s cheerleaders. Please encourage Mayor Bowser and DC Council to ask for the rpt. https://t.co/AV0rNHhcxK Mar 07, 2021
       @TomJackmanWP DC has a settlements and judgement fund. It’s used to pay settlements related to the police and sexual misconduct of DC employees. City CFO
       does track settlement $s. Might be a good idea for them to do so. https://t.co/UItJI82Q66 Mar 06, 2021
       @KatelynFossett @eschor #Metoo may be fading in the political world but it’s picking up steam in the military. In 2014, I testiﬁed about military sexual assault before
       a Congressionally mandated panel. Nothing happened. In 2021, military sexual assault is a top issue for DOD leaders. Mar 06, 2021
       It took months, a #FOIA, and a #FOIAappeal, but @DMPEDDC ﬁnally shared info on Reservation 13. https://t.co/BXPolB9cRQ https://t.co/yIavqBE58T Mar 06,
       2021
       As someone who was retaliated against for reporting sexual harassment I get it. No one wants to lose their job for doing the right thing. But darn it, I’m tired of the
       Democratic Party, my party, claiming #zerotolerance & then failing to act. H/t @charissejones for #Cuomo essay. https://t.co/DAHkon9R7D Mar 05, 2021
       2/2. Last December, ANC Commissioners sent a letter to @MayorBowser asking her to publish an annual report on sexual misconduct in DC schools. This problem
       impacts all of us. Please encourage DC Councilmembers to send similar letters and demand accountability. #MeToo #TimesUp https://t.co/y5FZeocZax Mar 04,
       2021
       1/2 Sexual misconduct occurred at Dunbar High School, Watkins Elementary School, West Education Campus, & Malcolm X Elementary School. Pursuant to DCPS
       policy, school communities are not notiﬁed about incidents that do not involve students. H/t @DCOGC https://t.co/o2e7JRlx6A Mar 04, 2021


https://www.allmytweets.net                                                                                                                                                      1/107
3/22/2021                Case 1:21-cv-00839-RDM All
                                                Document         1-1all your
                                                    My Tweets - View     Filed
                                                                             tweets03/29/21
                                                                                    on one page. Page 2 of 107
       3/3. 3:42pm. National Guard troops start arriving at the DC National Guard Armory. There may disagreement at the #insurrectionhearing re when troops deployed
       but for those of us who live next to the Armory there was no confusion. We had front seat to history. https://t.co/asp3bIIssU Mar 04, 2021
       2/3. 2:48pm. City wide curfew announced. #insurrection https://t.co/dEx23sz0EC Mar 04, 2021
       For those tracking the January 6th timeline. 2:45pm, white buses in front of DC National Guard Armory. 1/3. #insurrectionhearing https://t.co/pwGHEpctso Mar 04,
       2021
       2/2. I FOIAed DOJ again for the prosecution data related to crimes occurring in DC. Wondering how Channing Phillips will respond to this request. Will he share the
       prosecution data with DC residents? https://t.co/YNdrpi6zdg Mar 03, 2021
       Sharing @keithlalexander @hsu_spencer article re Channing Phillips return to DOJ. In 2016, his conﬁrmation hearing was linked to my FOIA lawsuit.
       @GrassleyPress refused to act until DOJ released the prosecution data. 1/2 https://t.co/YusFzXUv6H Mar 03, 2021
       @sarahellison Like in Boston, @PostBaron showed how the Catholic Church covered up sexual assault in DC (McCarrick). WP reporters wrote a series about serial
       rapists, including one who assaulted my neighbor. Thank you Mr. Baron for your leadership. Your team is making a difference in DC. Feb 28, 2021
       Sharing the January 12th letter because it is now the subject of a FOIA and I support transparency. https://t.co/YWm1EWnOYh Feb 22, 2021
       The day after I sent DOJ the community impact statement re the January 6th insurrection, I received a letter from 60 DC residents criticizing the document.
       https://t.co/1GmjNp4KPI https://t.co/pblGdHN5PB Feb 22, 2021
       @ajturner DC has the population for a bi-cameral system but geographically we’re tiny so my thought is to follow the Nebraska unicameral model. Feb 21, 2021
       I support #DCStatehood. I want to vote for a DC representative and 2 senators. That’s not going to happen under the current DC Mayor, DC Council and ANC
       construct. Feb 21, 2021
       The DC Council should ask why perfectly performing DC employees in the Ofﬁce of Attorney General were ﬁred this month. But they aren’t. Again, non-paid, no staff
       ANCs are asking the questions. Feb 21, 2021
       The DC Council should do real oversight. ANCs (me) shouldn’t be the only elected ofﬁcial asking why city agencies aren’t tracking #MeToo settlements and
       judgements (over $72 million in just 18 months). Feb 21, 2021
       Great weight must mean that DC agencies are responsive. They should answer qs re trafﬁc calming (17th St SE), Reservation 13, Boys and Girls Club. Looking at
       you @DMPEDDC @DDOTDC . Feb 21, 2021
       I support #DCStatehood but we won’t get until we change the ANCs and DC Council structure. First, ANCs are supposed to be given “great weight”. That’s a joke.
       As any ANC who’s FOIAed the city knows, it great weight to ignore us. Feb 21, 2021
       No response from DC Council re #Metoo #TimesUp settlements so I sent a 2nd email. Pushing this issue b/c we (DC taxpayers) are spending millions on
       settlements that aren’t be tracked. I’d prefer to spend the $s on infrastructure. But then again, I’m only an ANC. https://t.co/QBS7JPEHnF https://t.co/6bx6rXlKsc
       Feb 20, 2021
       Thank you @mitchryals for writing about the elimination of the OAG Engagement Ofﬁce. Sent email to @AGKarlRacine earlier this week. Trying to understand why
       3 DC govt employees are now looking for jobs. https://t.co/hYHsFS86Wv Feb 20, 2021
       And then Lucius was nominated to the Supreme Court. The Senate conﬁrmed him in 1888. The take away from this thread is that individuals who participate in an
       insurrection can still serve as President, member of Congress, and as Supreme Court Justice. https://t.co/v3GJ1xbihw Feb 19, 2021
       My reading of the #14thamendment precludes Lucius from serving in Congress after the Civil War. He did after all commit treason and participate in an insurrection.
       My interpretation is wrong. Lucius served as a Senator for the state of Mississippi starting in 1877. https://t.co/LxwBsr2cAO Feb 19, 2021
       During the Civil War, Lucius served as the Judge Advocate (lawyer) for General Lee. https://t.co/P5fqnOUyun Feb 19, 2021
       Prior to Civil War, Lucius served as Congressman from Mississippi. He then wrote the Mississippi ordinance of succession. https://t.co/8lluBB9SUd Feb 19, 2021
       Recently received copy of the US Constitution. Thank you @CatoInstitute. #14thAmendmentSection3 has been in the news (#insurrection) so I looked it up. I then I
       did some research on a cousin - Supreme Court Justice Lucius Lamar. https://t.co/U7OyCWjml0 Feb 19, 2021
       Eastern High School is the Pride of Capitol Hill. Its graduates include Navy Admiral Cecil Haney (see @DanLamothe article below) and Franklin Eugene McCain,
       one of the Greensboro Four. @EasternHS @Eastern_PTO https://t.co/Zpg2YSehLH Feb 18, 2021
       @TheAdvoc8te @AGKarlRacine Agreed. Does the elimination of the ofﬁce mean that OAG reps won’t be attending community mtgs and they won’t be
       communicating with neighbors? On the personal note, why couldn’t they stay in the OAG ofﬁce and work in other jobs? Feb 17, 2021
       @TheAdvoc8te Agreed. Eliminating DC agency jobs in the middle of pandemic isn’t good. Feb 17, 2021
       Sent email to @AGKarlRacine asking for info re the elimination of the OAG Ofﬁce of Community Engagement. 3 soon to be former DC agency employees looking
       for work. Why? https://t.co/Mbn0sjHoyN https://t.co/PYaOVyPv3x Feb 17, 2021
       @TheAdvoc8te @Greta4Ward8 @MarkusSBOE @Ward8Dems @ANC7E @salimadofo Yep. Three soon to be former DC agency employees are now looking for
       employment. I’ve got lots of qs. Feb 17, 2021
       The DC Ofﬁce of Attorney General is eliminating its community engagement ofﬁce. Anyone know why? @AGKarlRacine https://t.co/rssLzPBFLd Feb 15, 2021
       I’ve sought clariﬁcation from @charlesallen re redistricting. Census data won’t be released until September. Additional q on make-up of Ward 6 members that will
       advise on changes. Per @ljjanezich article, group won’t include ANCs. https://t.co/y0IWOrMBRd Feb 15, 2021
       Borrowed my daughter’s paints to create #DCStatehood needlepoint canvas. https://t.co/O8aHGBSJhk Feb 14, 2021
       @DefenseBaron Solid list. @Ty_Seidule Please consider holding public hearings. The families of the current Confederate named bases would like to testify in
       support of the renaming process. I’m a two-fer (Fort Rucker and Fort Benning) and I hope that the bases are renamed this year. Feb 13, 2021
       @PaulRieckhoff @CNNOpinion @AmyMcGrathKY Excellent essay. One service missing in the current stand down order. Coast Guard. One way to send signal of
       zero tolerance for extremism in armed services is to immediately rename Army bases. Feb 12, 2021
       For maritime friends, DOE announced sale of oil yesterday in the strategic petroleum reserve (SPR). Keep an eye on who is moving it. US or Intl ﬂag ships?
       https://t.co/vKZ2j4PfCj Feb 12, 2021
       1/1. Senate votes 81-13 to rename Army bases named after Confederate cousins. They over-ride #Trump veto. 1/6. Racist #Confederate ﬂag waiving
       insurrectionists invade US Capitol. 2/11. Why won’t 81 Senators vote to ﬁnd person who incited insurrection guilty? https://t.co/HFEfXBxg38 Feb 12, 2021
       I’m an Army brat & former Coast Guard ofﬁcer. Today, I shared my story (#herstory) w/ @wilson_phyllis @MWMHerMemorial . We also spoke about the USS
       Olympia, a Navy treasure who brought the WWI Unknown Soldier home from Europe. @SHGTUS @phillyseaport https://t.co/13SSTz4AIJ Feb 11, 2021

https://www.allmytweets.net                                                                                                                                                  2/107
3/22/2021                Case 1:21-cv-00839-RDM All
                                                Document         1-1all your
                                                    My Tweets - View     Filed
                                                                             tweets03/29/21
                                                                                    on one page. Page 3 of 107
       @emmanuelfelton The ofﬁcers may have been abandoned by their bosses but they won’t be abandoned by the Capitol Hill community. Sharing ltr sent to DOJ
       recommending signiﬁcant prison sentences for the insurrectionists. https://t.co/UZViu9ZKdn Feb 11, 2021
       @form27b_6 @UppityCancerP @theHillisHome @DDOTDC @AlcornANC6A08 @AmberGove Yep. Now asking how much @DDOTDC paid the Maryland
       consultant. Feb 11, 2021
       Received email from @DDOTDC pursuant to my 17th St SE FOIA. Looks like they hired a Maryland consultant to look at the street for 2 days. The consultant then
       advised that trafﬁc calming measures aren’t necessary. @AlcornANC6A08 @AmberGove @theHillisHome https://t.co/1fYRIqH3IE https://t.co/MfIhwhqEvS Feb 11,
       2021
       @petulad Your analogy is spot on. I lived in West Germany as a kid. The measures folks are taking to obtain the vaccine in DC remind me of 1980s East Berlin. You
       have to know a guy or be at the right place at the right time to get it. Feb 09, 2021
       . @MWMHerMemorial is sharing HERstory, the stories of women who’ve served in the military. @wilson_phyllis asked me to share my story. I’m an Army brat, Navy
       wife, & I served in the Coast Guard. I’m one of 3 million women who’ve served in uniform. https://t.co/2hFCly7sZi Feb 09, 2021
       Gun used in robbery last night in #Hilleast. Gun used tonight in a robbery in #Hilleast. There are too many guns on our streets. https://t.co/sQlaB20hNg
       https://t.co/0wHb094l5J Feb 08, 2021
       @DistrictBekesha @chenderson Not sure about every 27 feet but adding a trash can every block would be welcome. Feb 07, 2021
       Late last year @ODCA_DC released a rpt on settlements & judgements. $72 million spent in just 18 months. Sent email to DC Council today asking for info on
       initiatives they are taking to track #MeToo payments involving DC agency employees. https://t.co/akGTOTKKYE https://t.co/Rgr2JncDVD Feb 07, 2021
       . @SenatorDurbin @JudiciaryDems @SenBlumenthal please ask DOJ nominees to share DC prosecution data w/ DC residents. I’m making this ask as a locally
       elected DC ofﬁcial. I don’t have a rep in the Senate. #DCStatehood. https://t.co/DdLvd2yszM Feb 07, 2021
       Dear DOJ @TheJusticeDept, it’s been 6 weeks since I FOIAed you for prosecution data re crimes occurring in DC. Please let me know when you’ll be sharing the
       data. Violent crime increasing & we’d like to know if you’re prosecuting murder, rape, & armed car-jacking cases.Thank you https://t.co/iP06xY8ZRm Feb 07, 2021
       @herszenhorn @andrew_r_gray @RymMomtaz @MKarnitschnig @HankeVela @swheaton @cgs_atl @POLITICOEurope Greetings from DC. Excellent discussion
       on how the coronavirus vaccine is being rolled out in the EU. On this side of the pond, we’re binge watching the Secret History of the British Garden while waiting to
       get out shots. https://t.co/U7htkUZmVV Feb 07, 2021
       Good morning @RobertWhite_DC. Will you be reintroducing bill requiring DC agencies to track #MeToo sexual harassment complaints & settlements involving DC
       agency employees? If so, how can ANCs help you turn this bill into law? https://t.co/m3aFiTcD6i Feb 07, 2021
       @chenderson Thank you for asking ANCs for their input. You’re the ﬁrst DC Councilmember to do so. There is little street sweeping in ANC6B10. But there is trash
       and we need more public trash cans that are emptied on a regular basis. Feb 07, 2021
       Saturday night and yet another robbery in #Hilleast involving a gun. @AlcornANC6A08 https://t.co/z3ftiLBZTV Feb 07, 2021
       Update. I FOIAed OAG for juvenile crime prosecution data in December. OAG sent email last night stating that it is working on the request. As in the past, I’ll share
       the FOIA response. https://t.co/TIz8dElI1X https://t.co/VN9kfY949E Feb 06, 2021
       Good morning @AGKarlRacine. 6 weeks ago I FOIAed your ofﬁce for info on juvenile crime and I made this ask as an elected ofﬁcial. Please let me know when
       your ofﬁce will be responding to my FOIA. Thank you. https://t.co/gL7YH8VtwJ Feb 05, 2021
       @theHillisHome @coreyholman @EdwardRyder @Alison6B09 @peterdwright @charlesallen Space is tight but we need the restaurants to survive so I support
       giving the restaurants as much space as possible right now. Feb 04, 2021
       Old friend called. He wanted to know if I’d be joining Biden administration. Reminded him that 9 yrs ago this week, I was forced to resign from Obama administration
       after requesting IG investigation into sexual assault. A political appointee job is not in my future. https://t.co/IgkpK6NyTJ Feb 03, 2021
       @mikelaris @iduncan I agree w/ @BethOsborneT4A, DOT needs a leader who can bring about change. That didn’t happen during the Obama years. We spent too
       much time ﬁghting other politicals when we should have been working to improve the country’s transportation system. Feb 03, 2021
       161 yrs ago, a Georgia politician & former House Speaker advised Georgians to secede. He fomented hate. I’m his 3x great grand-daughter & I’m asking my fellow
       Georgians to acknowledge that an insurrection occurred on January 6th. Those that participated in it must be prosecuted. https://t.co/hAUAj3u64j Feb 03, 2021
       @MrMichaelLee @H_Kylin @HailStateFB Thank you Mr. Hill for using your position to advocate for change. Hoping that UGA students do the same in Athens.
       There is a certain sign on school grounds that should be removed. https://t.co/PcpnAaPxgP Feb 03, 2021
       @John10Hoeve @Alison6B09 @UppityCancerP @DDOTDC @theHillisHome @ljjanezich @ekogorek @anc6b @kasie_clark @DDOT Folks in 6b10 have been
       asking for a stop sign at 17th and A for years. Per DDOT, it isn’t needed. Feb 03, 2021
       I FOIAed @DMPEDDC for info re #Reservation13 in December. Simply asking DMPED to share info given to ANC7F w/ ANC6B. We’re the folks who live next to
       currently uninhabited land. They didn’t share info so appealing to @MayorBowser for help. @AlexKomaWBJ @theHillisHome https://t.co/JljbAe5A5T Jan 31, 2021


       Filed 2nd FOIA appeal for missing data re trafﬁc speeds on 17th St SE. Not sure why @DDOTDC doesn’t want to share it. @theHillisHome https://t.co/IeO5v5ZSB8
       https://t.co/6O73SvCgTR Jan 31, 2021
       @AlexHortonTX @ELaserDavies As a vet, I understand why armored trucks & armed soldiers are stationed half a block from my house. I’m grateful that they are
       protecting the Capitol complex. Their continued presence underscores the need to prosecute and sentence all January 6th insurrectionists to prison.
       https://t.co/K3MCsVxOjg Jan 31, 2021
       Lindsey Rowland started a new podcast sharing stories of veterans. Honored to be her 4th interview. We talked about the Coast Guard, my 2 sugar cookie rule in
       negotiations inspired by my eldest daughter, #MeToo, and banning #Confederateﬂag. https://t.co/24O1haWvjw Jan 30, 2021
       FOIA Update. After ﬁling #FOIA appeal w/ @DDOTDC, I received one additional page of info re 17th St SE trafﬁc. Filling 2nd appeal for missing 2020 data.
       Received email from OAG re juvenile prosecution data. They’re sending update on 2/1/20 @theHillisHome @ljjanezich @PoPville https://t.co/nS4zDdIYyF
       https://t.co/SSBXZEawhp Jan 30, 2021
       FOIA Update. Appealing @DDOTDC 17th St SE response. For some reason, they aren’t sharing 2020 data. @DMPEDDC supposed to provide info on Reservation
       13 by Friday. OAG acknowledged FOIA for juvenile crime prosecution but no date on when info will be shared Jan 27, 2021
       Filed @DDOTDC FOIA appeal with @MayorBowser. 2 friends were killed by cars in the past year. I don’t want anyone to die on 17th b/c DDOT refused to act.
       #VisionZero #VisionZeroDX has to be more than a slogan. https://t.co/SDvlrSXKyK Jan 26, 2021

https://www.allmytweets.net                                                                                                                                                     3/107
3/22/2021                 Case 1:21-cv-00839-RDM All
                                                 Document         1-1all your
                                                     My Tweets - View     Filed
                                                                              tweets03/29/21
                                                                                     on one page. Page 4 of 107
       @theHillisHome @andrewdefrank @cljack Apparently it’s privileged and can’t be shared. https://t.co/xHiOObcQRS Jan 26, 2021
       @ebooksyearn @DDOTDC Right. Apparently six pages are privileged. Could those six pages be 2020 data showing the true speed of cars on 17th? Jan 26, 2021


       @UppityCancerP @DDOTDC @theHillisHome @ljjanezich @ekogorek Yep. Just posted a couple more pics. Filing FOIA appeal. Jan 26, 2021
       So I continued to press @DDOTDC for the info. Put your reading glasses on and guess why I’m ﬁling a FOIA appeal. https://t.co/SNRt48mn5o Jan 26, 2021
       I asked @DDOTDC for copy of the study. They declined to share it so I FOIAed them. Loved their ﬁrst response. Citing #coronavirus, DDOT refused to provide date
       on which #VisionZero #VisionZeroDC info would be sent. https://t.co/xsAUviYqkY Jan 26, 2021
       Over the past year, Hilleast resident repeatedly asked @DDOTDC to add trafﬁc calming measures to 17th St SE. DDOT declined to install them citing a study.
       @theHillisHome @ljjanezich @ekogorek https://t.co/ithjf4qRhj Jan 26, 2021
       @CAKitchener @lateshiabeachum Thank you for sharing Ms. O’Donnell’s story. Did any members of the DC Council provide comments? Wondering if any of them
       will be introducing legislation?? Jan 25, 2021
       FOIAed DOJ for prosecution data related to crimes occurring in DC. Still puzzled why DOJ wants to charge me for this info. It should be publicly accessible.
       https://t.co/wE0tZIIDYI Jan 24, 2021
       Update. A friend and sister vet asked if she could sign on to letter below. Absolutely. Opening ltr to all DC vets. Please help us send the signal that veterans will hold
       the vets who participated in January 6th insurrection accountable for their actions. https://t.co/lOlg0Bl1fA https://t.co/OWbqttX3ZJ Jan 23, 2021
       If you are a DC ANC and a veteran, please sign on to the letter below. The veterans who participated in the January 6th insurrection violated the military oath of
       ofﬁce and they should receive signiﬁcant prison sentences. https://t.co/YEN0M3dP2X https://t.co/gfXxxnsq7Q Jan 23, 2021
       @meg_anders @TomDreisbach Thank you for sharing info on the # of vets who participated in January 6th insurrection. Please note that vets are working with DOJ
       to put the insurrectionists in jail. We’re elected ofﬁcials and we’re recommending signiﬁcant prison sentences. https://t.co/IZnfb9qHOI Jan 22, 2021
       Excellent update on coronavirus vaccinations in DC. https://t.co/KU73J0xpLO Jan 22, 2021
       @TSnyderDC @USDOT @fhwa Excellent choice for @DOTMARAD. Worked with Lucinda Lessley on the Hill. Smart women who supports US maritime industry
       and the Jones Act. Jan 21, 2021
       Seeking help from DC ANCs who are also vets. DOJ needs community impact statements for insurrection trials. We’ve written statements highlighting impact on our
       neighborhoods. We need to write one castigating vets who participated in the insurrection. Volunteering to draft it. https://t.co/r0TlGcx7Pn https://t.co/yL3knYneej
       Jan 20, 2021
       I feel like a broken record. We’re down to one lane on Independence and one lane on East Cap for folks leaving the city via East Cap bridge. Tomorrow, East Cap
       bridge will be only one open on east side of the city. We need a transportation plan. @charlesallen @DDOTDCDirector https://t.co/1cyWJLpCAZ
       https://t.co/pLUdEOt30Z Jan 18, 2021
       Illinois National Guard protecting President Lincoln at DC Lincoln Park today. https://t.co/tBRm3yoUdP Jan 18, 2021
       National Guard now deployed at Lincoln Park. https://t.co/WzDZA2cjzE Jan 18, 2021
       All ANC6 Commissioners received email below from US Capitol Police this afternoon. Will share more info as we get it. @theHillisHome @PoPville @ljjanezich
       @ekogorek https://t.co/1cyWJLpCAZ https://t.co/3lvazeggPS Jan 17, 2021
       @la_toque Key will be closed at 6am on the 19th. Chain bridge will be open. Jan 17, 2021
       Last night @wmata buses, private cars & @NationalGuard buses backed up on 19th & all bridges were open. Just learned that all bridges except for East Cap will
       be closed on 19th & 20th. We need a transportation plan. Absent one, we’ll have a 48 hour gridlock. https://t.co/tAeVHHdGPY https://t.co/1nROBoUHL3 Jan 17,
       2021
       Chaotic situation near the DC National Guard Armory. Military chartered buses and private cars backing up on 19th St SE. Trafﬁc plan needed to keep all vehicles
       moving. @AlcornANC6A08 @charlesallen @DDOTDCDirector https://t.co/4TPAh2WKvY Jan 16, 2021
       @patbahn Referenced the pipe bomb in the ﬁrst letter. https://t.co/ynX72bNPyS Jan 16, 2021
       At Tuesday’s ANC6B mtg, I promised to write a ltr that will be shared with judges during the sentencing phase of the insurrection trials. The letter highlights the
       injuries suffered by DC police defending the US Capitol. I asked for signiﬁcant prison sentences. Sharing the ltr. https://t.co/x6a7zAYpIw Jan 16, 2021
       DOJ has started prosecuting the individuals who committed insurrection last week at the US Capitol. They need community impact statements to share with the
       judges. If you are a DC ANC, please consider writing one. https://t.co/1GmjNp4KPI Jan 13, 2021
       At the ANC6B mtg tonight I agreed to write a 2nd ltr to DOJ. Ltr will reference injuries suffered by MPD ofﬁcers who valiantly fought to regain control of US Capitol.
       Ltr will be shared with judges & it will ask for long prison sentences for those who committed insurrection. https://t.co/NvySPOFPbc Jan 13, 2021
       @JulieZauzmer @phscoop Thank you for writing about the injuries incurred by Capitol Police while protecting the Capitol. DOJ is collecting community impact
       statements that will be shared with the judges involved in the insurrection trials. https://t.co/9FuhUKcepQ Jan 12, 2021
       Update on letter @salimadofo and I sent to DOJ this morning. Letter has been shared with the AUSAs who will prosecuting the individuals who participated in last
       week’s insurrection. https://t.co/1GmjNp4KPI Jan 11, 2021
       Sharing community impact statement @salimadofo and I sent to DOJ this morning. Letter will be shared with judges during sentencing phase of insurrection trials.
       We recommend signiﬁcant prison time to match crimes committed. https://t.co/ﬁ7NFoOB5B Jan 11, 2021
       @Simply_Stamper Told that a letter is garbage isn’t constructive criticism it’s a snarky way to demean another person’s efforts. The letter will be sent today and it
       will ask for long-term prison sentences for the individuals who committed insurrection. Jan 11, 2021
       @Simply_Stamper The other ANCs already called it garbage, weak, and a whitewash indicating that they aren’t signing the letter, they just want to criticize it. Jan
       11, 2021
       @ANCJonah Again, simple question. Are you signing the letter? As I told everyone repeatedly yesterday, the plan was to share the letter with those that wanted to
       sign it. Jan 11, 2021
       @ANCJonah Simple question - are you signing the letter? Jan 11, 2021
       @ANCJonah One person agreed to sign the letter. 1/250+. Jan 11, 2021
       It’s been quite the weekend. I asked 250 plus DC ANC Commissioners to join me in asking federal judges to give long term prison sentences to those who
       committed the insurrection at the US Capitol last week. Almost all declined to do so. https://t.co/qHJGIX6ph4 Jan 11, 2021

https://www.allmytweets.net                                                                                                                                                         4/107
3/22/2021                 Case 1:21-cv-00839-RDM All
                                                 Document         1-1all your
                                                     My Tweets - View     Filed
                                                                              tweets03/29/21
                                                                                     on one page. Page 5 of 107
       Reading CDR Joel Holwitt’s latest essay in @USNINews. He’s recommending the elimination of personnel that don’t contribute to war ﬁghting, JAGs included. One
       could argue that more not less JAGs are needed. @bill_hamblet @wardcarroll . https://t.co/GYDucImp7Q Jan 10, 2021
       Sharing ltr I’ve circulated with DC ANCs. We write similar ltrs for individuals who commit rape & murder so we should deﬁnitely send one for insurrection.
       https://t.co/JAjBa6XUZK https://t.co/2QVpMODXqO Jan 09, 2021
       As ANC, I’m writing community impact statement for DOJ prosecutors recommending jail time for all those that participated in the insurrection at the US Capitol. If
       you’re an ANC and would like to sign the letter, please DM me. Goal is to send ltr to DOJ on Monday. Jan 09, 2021
       The build up of National Guard troops in DC is occurring in the middle of a formerly quiet neighborhood. https://t.co/utHoZ7vMBp Jan 08, 2021
       Additional troops and supplies arrived at the DC National Guard Armory this afternoon - riot shields, MREs, water, and pillows. https://t.co/8ZbIABsvE7 Jan 08, 2021


       Female DC National Guard soldiers are protecting the US Capitol tonight. We may not be a state, we not have a vote in Congress, but our sisters in arms will get
       the job done. #DCstatehood. @EleanorNorton @MayorBowser https://t.co/4zgUgo0hSC Jan 08, 2021
       Sleeping soundly tonight. Women are protecting the US Capitol. https://t.co/Q9wTzZ8y1x Jan 07, 2021
       Surreal experience. Watching hundreds of soldiers arriving at the DC National Guard Armory. We’re going be neighbors for the next 2 weeks.
       https://t.co/7WTsskteA3 Jan 07, 2021
       Wasn’t sure what would happen today. What I didn’t expect (living half a block from the DC National Guard Armory) was to watch soldiers go home after a chaotic &
       horriﬁc day at the US Capitol. As they drove off the lot, I watched numerous white buses arrive w/ replacements. https://t.co/goUbnz6sm4 https://t.co/86I9IAffc3 Jan
       07, 2021
       Now watching DC National Guard troops arrive at the Armory, a building half a block from my house. https://t.co/3ZTrkMrCDp https://t.co/onoPD7xoqa Jan 06, 2021


       Hours to go until sunset. Buses in front of the DC National Guard Armory. Neighborhood ﬁlled with the sound of sirens. https://t.co/goUbnz6sm4
       https://t.co/oYYg2tbJn7 Jan 06, 2021
       Just spoke with MPD about possibility of Proud Boys and hate groups congregating at Lincoln Park today. MPD and National Park Service ofﬁcers will be on scene.
       @UppityCancerP @FrozenTropics @FOKPcivic @coreyholman @DC_Chander @AlcornANC6A08 @charlesallen https://t.co/xcTVsb3U33 Jan 06, 2021
       Sunrise in DC. Lights on and parking lot full at the DC National Guard Armory. Congress counts electoral votes at 1pm. Wondering what sunset will look like today.
       https://t.co/Nc03cnGPIn Jan 06, 2021
       Soldiers continue to arrive at the DC National Guard Armory. They’re parking in the Armory lot and across the street in a RFK lot. Never in my life time did I expect
       the National Guard, my neighbor, to be called up to keep peace the day Congress counts electoral votes. https://t.co/jS1rplJDis https://t.co/EMKRyZlPcD Jan 05,
       2021
       Afternoon walk in the neighborhood. DC National Guard Armory. Soldiers prepping to go downtown to protect DC residents against violence. Rally at the Supreme
       Court. Folks singing Battle Hymn of the Republic while holding Trump ﬂags. https://t.co/jRIjhmh02j Jan 05, 2021
       DC National Guard Armory parking lot quickly ﬁlling up. Soldiers activated to protect DC residents and DC property, a decision I support. More info on activation in
       @JulieZauzmer @DanLamothe @Marissa_Jae article. https://t.co/4zaviD9rtX https://t.co/PPKuwjr0j7 Jan 05, 2021
       I also support writing community impact statements asking for jail time for individuals (#ProudBoys among others) who commit crimes in DC this week as part of
       #StopTheSteaI2020 and I encourage other ANCs to do the same. Jan 05, 2021
       Mayor Bowser requested National Guard help this week and as the locally elected rep for the area in which the DC National Guard Armory is located I support this
       decision. Saddened by the disrespect other elected ofﬁcials have for DC leaders. #DCStatehood https://t.co/RG6pK6n6Hr https://t.co/4xC8N7NFYj Jan 05, 2021
       Thank you DOJ for acknowledging that I FOIAed you last week for prosecution data. No. I am not going to pay you to ﬁnd out if you prosecuted gun related crimes
       in DC including the one on my street last Saturday. This info should be readily accessible and free. https://t.co/PusW3ofuKJ https://t.co/2VpWtqwmfF Jan 04, 2021


       @washingtonpost I graduated from Terry Sanford HS. Never knew about Sanford’s endorsement of Kennedy or his role in the civil rights movement. Thank you
       @john_drescher for sharing the rest of the story. Jan 03, 2021
       3 days into new year and already learning about sexual abuse in DC K-12 school. Could 2021 be the year that Mayor Bowser requires all DC schools to release
       sexual abuse info on an annual basis? @DLPetroshius @phscoop https://t.co/D8ZjrIzXLZ https://t.co/Bf8xYR2yKD Jan 03, 2021
       @TrumansLeg @theHillisHome @PoPville @charlesallen @councilofdc Yep. After 17 years in the house, we’ve heard numerous shots ring out. Tired of it. In 2021,
       I’m going to put the shooters in jail. Jan 03, 2021
       Unlawful discharge of ﬁrearms in the rear of the1800 block of A St SE - January 1st. Unlawful discharge of a ﬁrearm on 1800 block of A St SE - January 2nd. I
       support more police on DC streets. I also support long prison sentences for people who shoot up my neighborhood. https://t.co/KKFfId2NUi Jan 03, 2021
       @alanhenney @theHillisHome @SWDCnewsies After tonight’s shots (which I mistakenly thought was the ﬁrst this year in my SMD), I learned about shell casings
       found in the alley behind the 1800 block of Independence Ave SE yesterday. Requested more info. Jan 03, 2021
       @biznessﬂow @alanhenney 1800 block of A St SE Jan 03, 2021
       And now MPD is looking for shell casings in my front yard. I’m going to ensure that the individuals who shoot up my neighborhood this year go to jail.
       #NewYearsResolution https://t.co/jY27ACjoyA Jan 02, 2021
       It’s January 2nd and my street is now a crime scene. We can’t leave our house because someone decided to shoot it up. @charlesallen #hilleast. @coreyholman
       @DC_Chander @AlcornANC6A08 https://t.co/UJiLLFINhf Jan 02, 2021
       Gunshots in front of my house tonight. Neighbors witnessed the shooting. Shell casings on the street. I am sick and tired of the guns in my SMD. Spending 2021
       taking them off the street and putting the shooters in jail. @PoPville @theHillisHome https://t.co/mKSWP30aIV Jan 02, 2021
       @TheAdvoc8te Brothers arrested in 2018. FOIAed DOJ last week. Asked for prosecution data. https://t.co/k0BOi2ta1H Jan 02, 2021
       In June, I told @haleytalbotnbc @JulieNBCNews that I wanted the Confederate ﬂag banned from Govt facilities & Army bases named after cousins renamed.
       Senate #NDAA2021 #NDAA vote today removes Rucker name & I’m grateful to the 81 members who voted yea. https://t.co/OlTPyyWHkf Jan 02, 2021
       @FOmyronpitts Fayetteville connection to this debate. I graduated from Terry Sanford HS. Spent the past year advocating for the renaming. Did so because 2
       bases named after cousins - Forts Rucker and Benning. Thrilled that the names will be removed. Jan 02, 2021

https://www.allmytweets.net                                                                                                                                                    5/107
3/22/2021                Case 1:21-cv-00839-RDM All
                                                Document         1-1all your
                                                    My Tweets - View     Filed
                                                                             tweets03/29/21
                                                                                    on one page. Page 6 of 107
       @PeterAlexander Proud to be standing next to the US Capitol when 81 Senators voted to rename an Army base named after a family member. #FortRucker. Jan
       01, 2021
       @KvnJAdms I grew up in the Army. Stationed twice at Bragg. Always thought it was crazy to name US bases after Confederates. Jan 01, 2021
       Best New Year’s Day gift ever - watching Senators enter US Capitol to vote to remove my family’s name from US Army base. #NDAA #Confederate #FortRucker
       #NDAA2021 #Veto https://t.co/JEHll1ldPd Jan 01, 2021
       @justinwmmoyer @postmetrogirl @phscoop @morsedan @kemettler Thank you for writing about the homicides. Like @TroyDonte, my residents are also
       considering leaving the city because of increased crime. They’re also frustrated by DOJ’s continued refusal to share info on the prosecution of rapes, homicides,
       and carjackings. https://t.co/RiUhzmIRRb Jan 01, 2021
       ANC Commissioners Varzi, Eckenwiler, Goodman, Douglas, @KishanForDC, Johnson, @TruptiANC2A03 and I sent ltr to Mayor Bowser asking her to share names
       of K-12 DCPS schools wherein substantiated sexual abuse and harassment occurred on an annual basis. @DCOGC https://t.co/xnQHQnZDty Dec 30, 2020
       New record. Filed 5 FOIAs in past 2 weeks. FOIAed @TheJusticeDept & @AGKarlRacine for prosecution data, @DCPoliceDept for arrest info, @DDOTDC for info
       re trafﬁc calming study of 17th St SE, & @DMPEDDC for info re Reservation 13. MPD already shared info. Waiting on the others. Dec 30, 2020
       4th time in 5 years that I’ve FOIAed DOJ for prosecution data re crimes that occurred in Washington DC. Could 2021 be the year that they ﬁnally make it publicly
       available and on-line? #DCStatehood https://t.co/fz5YykeWvJ Dec 29, 2020
       On 1/1/20, portraits of Confederate leaders hung in US Capitol. Confederate ﬂags ﬂew on US military bases & 10 Army bases named for Confederate. 12/29/20 -
       portraits & statute removed, Confederate ﬂags banned & House voted twice to rename bases. Thank you Congress. #NDAA https://t.co/EYs7pM8yVP Dec 29, 2020


       This evening 322 House members voted to remove my family’s name from an Army base. Thank you. #FortRucker https://t.co/XsB6E1T3Th Dec 29, 2020
       Watched yet another video of a car being stolen in my SMD. Car’s owner is a recent immigrant working 2 jobs to feed his family. Writing community impact
       statement asking for jail time. Inquiring why carjackings aren’t being prosecuted. Dec 28, 2020
       @MDHecker @EduardoRFerrer @mcSYCdc @wvistheduck @DCPoliceDept @AGKarlRacine @AlisonPHorn @Erinfor4B02 @keya_chatterjee @tweetelissa
       @RobertWhite_DC @coreyholman @charlesallen Good morning. Violent crime is occurring in my single member district. Cars stolen. People shot. Neighbors afraid
       to leave their houses. I want to know how these crimes are resolved. Dec 28, 2020
       Update. Four individuals just stole Uber driver’s car on 100 block of 18th St SE. Back to 0 days since crime last occurred in my single member district. #Hilleast Dec
       28, 2020
       @hillalexanderp @SpeakerPelosi @LeaderHoyer @RepAnthonyBrown @DougJones Earlier this year, @politico @BryanDBender wrote an article re how
       Confederate families support the renaming. We haven’t changed our position and tomorrow the House will successfully vote to remove our names from Army bases.
       https://t.co/5OI4FIua6v Dec 27, 2020
       The Rucker family fought for the Confederacy. The Rucker family owned hundreds of slaves and the Rucker family supports renaming Fort Rucker. Thank you
       @SpeakerPelosi @LeaderHoyer @RepAnthonyBrown @DougJones for drafting legislation renaming Confederate named bases. https://t.co/sucWfRBeBO Dec 27,
       2020
       @EduardoRFerrer @mcSYCdc @wvistheduck @DCPoliceDept @AGKarlRacine @AlisonPHorn @Erinfor4B02 @keya_chatterjee @tweetelissa
       @RobertWhite_DC @coreyholman @charlesallen Violent crime is occurring in my single member district. MPD arrest data is available on line. I FOIAed DC OAG
       for juvenile prosecution data earlier this week and next week, I’ll FOIA DOJ next week for adult info. Dec 26, 2020
       @paulschwartzman Prior to this year, the city CFO wasn’t tracking any settlements. @ODCA_DC audited all agencies for info. Discovered $72 million spent in
       settlements and judgments in just 18 months (2017 and 2018). Rpt issued earlier this month and so far, no comments from DC Council. https://t.co/XXzV0e1moF
       Dec 26, 2020
       @mcSYCdc @ZakiyaChinyere @DCPoliceDept @AGKarlRacine @DMVBlackLives @StopCopTerrorDC @PerryStein @OFDC_Campaign @_ONEDC I’ll share
       info that I receive from OAG FOIA. MPD data on line. I’ll be FOIAing DOJ next week for city wide data. Follow up to 2016 & 2017 FOIA. Please let me know if you’d
       like to review sexual harassment in DC schools data that I collected. Should read recent DC auditor rpt. Dec 24, 2020
       Update: MPD juvenile arrest data publicly on line. Now waiting for OAG’s prosecution info. https://t.co/U6z3AnGq13 Dec 24, 2020
       @mcSYCdc @DCPoliceDept @AGKarlRacine I’m simply asking for data and I’ll share it with you when I get it. Dec 24, 2020
       @wvistheduck @DCPoliceDept @AGKarlRacine Thank you. Dec 24, 2020
       @wvistheduck @DCPoliceDept @AGKarlRacine I’m simply asking how violent juvenile crime is resolved in DC. I want to know if juveniles are connected to the
       “puzzling” spike in crime. https://t.co/yd1Xd3qr2e Dec 24, 2020
       Many years ago, a maritime lawyer fought for transparency. The result of this ﬁght was the Freedom of Information Act. I FOIAed 3 DC agencies this week and I’m
       grateful to Mr. Schlefer’s perseverance. https://t.co/GVmiUbOeTH Dec 24, 2020
       @markhlyon @DCPoliceDept @AGKarlRacine Sadly, per daily MPD reports for 1D juvenile crime hasn’t dropped. I’ve asked for 5 years of info.
       https://t.co/pKCvFSa2WK Dec 24, 2020
       Juveniles repeatedly committing violent crimes in DC. Juveniles arrested for the crimes but OAG’s ofﬁce refusing to share outcome of cases. FOIAed
       @DCPoliceDept and @AGKarlRacine for info. If a lady is punched in the face in my neighborhood, I’m not going to be silent witness. https://t.co/qTqa6dGXbo Dec
       24, 2020
       Military fact - my Rucker and Benning cousins killed US troops during the Civil War. Army bases shouldn’t be named in their honor. Congress please vote next week
       to override #NDAA2021 #NDAA veto. https://t.co/3kQtwOF3pi Dec 23, 2020
       DOJ Attorney General Barr (#MeToo Hero) action in 2020 stands in stark contrast to what happened in 2011. https://t.co/IgkpK6NyTJ Dec 22, 2020
       Attorney General Barr became a #MeToo Hero when he agreed to a $1.4 million sexual assault settlement involving a USMMA student. First time a student at one
       of the ﬁve federal schools received such settlement. See @KeshiaClukey article for case details. https://t.co/LVgzYEEwA6 Dec 22, 2020
       Update. @DMPEDDC @falcicchio @MayorBowser just refused for the 3rd time to share public info re #Reservation13 so I sent them a FOIA. #transparency in
       #Hilleast Dec 22, 2020
       Sent 3 emails tonight asking @dmped @falcicchio to share info re future of #Reservation13 w/ ANC6B residents. Received 2 responses declining to share it.
       Hoping that 3rd response will be different. @MayorBowser @PoPville @theHillisHome @HillRagDC @ljjanezich https://t.co/soYNHjPZiE Dec 22, 2020

https://www.allmytweets.net                                                                                                                                                     6/107
3/22/2021                Case 1:21-cv-00839-RDM All
                                                Document         1-1all your
                                                    My Tweets - View     Filed
                                                                             tweets03/29/21
                                                                                    on one page. Page 7 of 107
       Attorney General William Barr is a #MeToo hero. https://t.co/eE2bqv7EHA Dec 21, 2020
       In 1862, General Robert E. Lee sent my 3x great grandfather a ltr. Both expected Confederacy to win. It didn’t but Lee’s statute & Cobb’s portrait were still placed in
       the US Capitol. Cobb’s portrait removed earlier this year. Lee’s statute removed today. #progress https://t.co/OlYT3X0foQ Dec 21, 2020
       DC Council approves #sportsbetting. No limitations. ANC6B authorizes spending $14k (DC tax $s) to ﬁght proposed #gambling facility on Penn Ave SE. Frustrating
       situation that could have been avoided. See @ljjanezich article for details. https://t.co/jQZtaLlZG8 Dec 20, 2020
       Dear Proud Boys, in the past year Confederate ﬂags were banned from military bases & Confederate portraits removed from US Capitol. Army bases named after
       Confederate leaders will be renamed. You represent the past. The future is one of inclusion and diversity. https://t.co/WGLja7bNN2 Dec 20, 2020
       . @Justice_Collab claiming that majority of DC residents support #SecondLook Act. Puzzling claim given that most DC residents oppose early release of serial
       rapists. https://t.co/LGBwXqfHV4 Dec 19, 2020
       @FPWellman All roads lead to Georgia. Earlier, Pelosi removed Howell Cobb’s portrait from the US Capitol. Cobb (former GA Gov & House Speaker) & Benning
       were cousins. NDAA removes Benning’s name from Army fort. It also removes Rucker’s name, Rucker was a cousin of Cobb’s GA son-in-law. Dec 18, 2020
       Morning @mercoglianos and @johnkonrad. See page 23 reference to strategic sealift. https://t.co/7uUvZyTiFB https://t.co/NkdNRJvYnn Dec 17, 2020
       Sharing @SamPKCollins article re the Second Look Amendment Act. Victims’ families criticizing bill. DC Council twice voted for it. Will Mayor Bowser sign it?
       https://t.co/S1JTGYEnLZ Dec 17, 2020
       @amanduhgomez Cheh used her legal training to make a point - the DC Council doesn’t think that serial rapists sentenced to 60 years should serve more than 15. I
       agree w/ Zeigler. DC made history. Lady Justice’s scales are now tilted against rape victims. Dec 17, 2020
       @LindsayAWatts Deﬁnitely troubling. UPS drivers aren’t the only ones being targeted. It’s been 2 weeks since the Washington Post changed delivery times due to
       increase in crime in the neighborhood. https://t.co/ShutJyj1wg Dec 17, 2020
       @Hailey_Fuchs Thank you for covering this story. The bill enables Antwon Pitt sentenced to 60 years to be released after 15. Not sure why DC Council thinks
       releasing serial rapists early is a good idea. @BridgetteH https://t.co/xAIl0nxG7h Dec 16, 2020
       . @ColbyBermel @politicoca saw the reference in today’s update to @Uber $59 million ﬁne related to lack of info re sexual assaults. We’re still waiting for info in
       DC. https://t.co/dBoy3pZD3V Dec 15, 2020
       @samjmintz Grateful that John Porcari not selected. I worked with him during the Obama years. He still needs to answer for the sexual assaults that occurred under
       his watch. https://t.co/A90SJjh4Ac Dec 15, 2020
       Twice @marycheh asked fellow DC Councilmembers to add language to Second Look Amendment Act requiring judge to consider offense (rape & murder). Twice
       they declined to do so. They also failed to require DC agencies to report sexual harassment. Dispiriting end to #MeToo year. https://t.co/UJiKbsW9q7 Dec 15, 2020


       Very proud of sister @CallieOettinger for ﬁghting for children with special needs. Thank you @kamamasters for covering the story. https://t.co/KWXpwpi4FL Dec 15,
       2020
       Attorney General Barr, when you approved $1.4 million sexual assault claim involving USMMA student you gave other federal service school assault victims the
       conﬁdence to talk. Thank you. Denise Krepp, former Maritime Administration Chief Counsel & Obama admin political appointee https://t.co/mhHMeuMBuq Dec 14,
       2020
       I had hoped that my advocacy would result in DC Council bills mandating transparency of sexual assault settlements and prosecutions. Sadly, that hasn’t happened.
       So wearing the ANC hat, I’ll keep pushing. #MeToo #TimesUp isn’t solved by words. It’s solved by action. Dec 14, 2020
       Knowing that few rapes were prosecuted, I’ve spent the past 4 years advocating for greater prosecution. I advocated for transparency re sexual assaults in schools
       and in DC agencies. Dec 14, 2020
       I sued DOJ 4 yrs ago b/c they wouldn’t share how many rapes were being prosecuted in DC. The data I gained showed that less than 25% of rapes result in jail
       time. Dec 14, 2020
       TBT. Four years ago, #DOJ agreed to share prosecution data re crimes occurring in DC. @jaybeas argued and won the case. Obama team denied original #FOIA
       request. Info still not released on regular basis. Hoping that #Biden team shares it. #DCStatehood https://t.co/O11lWaAW4O Dec 14, 2020
       @mboorstein Perfectly happy to stay home this year. Will now spend the time I would have spent in mass researching how much $ @WashArchdiocese spending
       on lawyers. Dec 13, 2020
       On Tuesday, the DC Council voting to enable early release of rapists. This decision is a step backwards. Serial rapists and child molesters sentenced to 60 years
       simply serve 15 and their victims live a lifetime of pain. #SecondLook Amendment Act. https://t.co/jqfjd1fzwS Dec 13, 2020
       Thank you @SecElaineChao & AG William Barr @TheJusticeDept for approving $1.4 million sexual assault settlement involving USMMA student. 1st time student
       at federal school received such settlement. #MeToo #TimesUp https://t.co/S2uHyD3IdD Dec 13, 2020
       Senate and House (thank you @SenWarren and @RepAnthonyBrown) passed #NDAA which mandates renaming Confederate base named after family member
       (Fort Rucker). @realDonaldTrump @POTUS please sign the bill. Rucker family supports it. https://t.co/uE7naCLAoS Dec 12, 2020
       @V4DC2 Thank you for sharing photos of the #DCFlag #DCstatehood ornaments. Dec 12, 2020
       @timkrepp @202FSUNole There is a 7th grade teacher missing a couple of students. 2 days ago the missing children were spotted near the Supreme Court yelling
       at women, telling them that were fat. https://t.co/JkqqDIKU2r Dec 12, 2020
       @maustermuhle Not all locally elected DC ofﬁcials support early release of rapists and murderers. I don’t. https://t.co/8BpDb7R6Gl Dec 11, 2020
       Last year, I testiﬁed at @USCCRgov hearing re sexual assaults at US Merchant Marine Academy. Yesterday, @samjmintz reported on $1.4 million settlement
       involving USMMA student. The needle is moving in a positive direction. #MeToo https://t.co/i3AS5Cw0Xx https://t.co/J07F6ORHIC Dec 11, 2020
       @MarkusforDC @DCPoliceDept @dcpublicschools Curious. Have any Councilmembers commented on the report? Dec 10, 2020
       @BruceLeshan Frustrated by DC Council. Asked for help getting rape prosecution data. Crickets. Asked for help getting info sexual harassment settlements
       involving DC agencies. Crickets. Appalled by early release of rapists. https://t.co/RpjaSJLmdR Dec 10, 2020
       14 year old arrested for 2 fatal shootings including one on 1500 block of Pennsylvania Ave SE. Prosecutors decline to charge youth w/ murder. More info in
       @keithlalexander article. https://t.co/piY6Fdjgzm Dec 10, 2020
       @samjmintz Thank you for reporting this story. I keep wondering if the 2016 assault could have been prevented....If only the DOT IG had conducted the
       investigation I requested in 2011... https://t.co/pvavY06jyr Dec 09, 2020

https://www.allmytweets.net                                                                                                                                                      7/107
3/22/2021                Case 1:21-cv-00839-RDM All
                                                Document         1-1all your
                                                    My Tweets - View     Filed
                                                                             tweets03/29/21
                                                                                    on one page. Page 8 of 107
       Just ﬁnished reading article re $1.4 million sexual assault claim involving USMMA student. In 2011, I asked DOT IG to investigate sexual assaults at the school.
       DOT leadership told him not to do it. Could 2011 investigation prevented 2016 assault? https://t.co/i3AS5Cw0Xx Dec 09, 2020
       @susiecambria Kinda scary. What would have happened if I hadn’t asked how much $ we were spending on sexual harassment? Dec 09, 2020
       Thank you @jackiebensen for sharing info re recent @ODCA_DC audit re settlements and judgements. $72 million in just 18 months. How much was spent before
       that? https://t.co/gGJvM0WVIp Dec 09, 2020
       @ODCA_DC Thank you for conducting the audit. DC needs to start tracking all sexual harassment and assault settlements and judgements. Dec 09, 2020
       OMB notiﬁed Congress today that it opposes renaming Army bases named after my family members - Fort Rucker and Fort Benning. My family supports the
       change. Why doesn’t #POTUS? @HarrisonCramer https://t.co/f7BSMx28sP Dec 09, 2020
       TBT. December 7, 2016 letter to editor re crime. Lady Justice represents everyone - her scales shouldn’t be titled against rape victims and that is what will happen
       next week when the DC Council votes to approve the Second Look Amendment Act. https://t.co/8BpDb7R6Gl Dec 08, 2020
       Added 2 special ornaments to our Christmas tree. Could 2021 be the year for #DCStatehood? https://t.co/55UP3FmhNI Dec 08, 2020
       Honored to be mentioned in @ODCA_DC audit re settlements. #MeToo is an important issue and it’s time for DC to start tracking all the settlements and ask if
       harassers are still employed by the DC govt. https://t.co/AU1H8TbDv6 Dec 07, 2020
       @donw @tbridge777 You raised a good point. We spent $12 million settling an eminent domain case. Who’s land did DC take? Dec 07, 2020
       @dennymayo @tbridge777 Yep. Not sure I want to ask what was spent in previous years. More or less? Dec 07, 2020
       @donw @tbridge777 Not quite. How did they spend the remaining $60 million? Dec 07, 2020
       @tbridge777 Good q. $72 million. Mind blowing. Dec 07, 2020
       Breakdown of the settlements and judgements. 18% of DMPED op budget spent on S&J. Mind-blowing. https://t.co/dfwjsK8Z15 Dec 07, 2020
       $72 million. That’s how much money DC spent on settlements and judgements in just 2 years. Thank you @ODCA_DC for conducting the audit. The ball is now in
       your court DC Council - will you be joining me in doing oversight on this important issue? https://t.co/MXPPiF0bMR https://t.co/360hdz1fzc Dec 07, 2020
       As my mother used to state - money doesn’t grow on trees. $s spent on sexual harassment settlements could otherwise be spent on repairing roads. So yes, the
       city CFO should have been tracking this info and he/she should have asked whether harassers are still employed by DC. Dec 07, 2020
       In the near future, the DC Auditor will release rpt on DC tax $s spent on settlements & judgements. Sharing ltr that triggered audit. Curious about how much we are
       spending. Curious why city CFO didn’t have this info. Curious if DC Council was tracking data. #MeToo @ODCA_DC https://t.co/kWlIeQiuGq Dec 07, 2020
       It’s been a week since the Washington Post changed delivery hours in my neighborhood. Thought about asking them to revert to the old hours but then received
       MPD notice re shooting. I can’t argue w/ WP logic when my neighbors are being shot at. https://t.co/3bdz3tcTFj https://t.co/akI6LCGbwW Dec 07, 2020
       @WillKosh DC Council voting on Second Look Amendment Act on December 15th. Bill is problematic. It enables early release of rapists. @DCPoliceUnion
       https://t.co/RpjaSJLmdR Dec 06, 2020
       @theHillisHome 16 days since the last gun related incident in my SMD. Dec 06, 2020
       Morning #Hilleast. Another armed robbery in the neighborhood. As with other armed crimes, I’ll be writing a community impact statement asking for jail time. Thank
       you @DCPoliceDept for sharing info on the incident. https://t.co/ZQRuJcfYqf Dec 06, 2020
       @AnnaLysaGayle @ABC7News Thank you for covering this story. I still don’t understand why the DC Council supports the early release of rapists.
       https://t.co/RpjaSJLmdR Dec 05, 2020
       @EmilyZantowNews Not all elected ofﬁcials in DC support the Second Look Amendment Act. At least one thinks that rapists should serve their full sentence.
       https://t.co/RpjaSJLmdR Dec 05, 2020
       Earlier this yr @SpeakerPelosi removed my grandfather’s portrait from US Capitol (Howell Cobb). Next week Congress votes (NDAA) to rename @USArmy base
       named after cousin (Fort Rucker). I’m a veteran. I support these changes & I encourage all members to do so as well @LeaderHoyer https://t.co/HakPMk1eyR Dec
       05, 2020
       Saturday morning. Have coffee but no paper. @washingtonpost won’t be delivered for a couple more hours. Change in delivery time linked to increased crime in my
       neighborhood - Capitol Hill. https://t.co/MufTovLcgv Dec 05, 2020
       @iraniamir @BlairTamara @oblivious_dude @johnson4b06 @salimadofo @EleanorNorton @NationalGuard @DCNationalGuard Thousands of Natl Guard arrived
       unmasked and armed in #Hilleast in June. Rep Norton requested info. DC Natl Guard told Rep Norton that troops ordered to wear masks. Anyone spot a mask in
       the June 5th photos below? Frustrated by @NationalGuard @DCGuard1802 response. https://t.co/U0Dkmn8oUp Dec 05, 2020
       Hilleast resident Sean Kennedy spoke w/ @wmalnews @VinceCoglianese @MaryWalterRadio today re DC bill that enables early release of rapists & murderers.
       Saddened DC Council supports it. Serial rapists & child molesters should serve their full sentences. https://t.co/qvN8K5mJdw Dec 04, 2020
       @TSnyderDC @USDOT @RayLaHood @RonaldKlain @RahmEmanuel Next SECDOT must believe in transparency. That requirement precludes Emanuel and
       John Porcari. https://t.co/IgkpK6NyTJ Dec 03, 2020
       . @DCOGC successfully obtained names of @dcpublicschools wherein sexual harassment occurred. This info should be publicly available. I’m organizing ANC &
       SBOE ltr asking for latest #s & asking that future data be public. Please DM if you’d like to co-sign. @rmc031 https://t.co/ik5bBPrDFu Dec 03, 2020
       @StreetsblogUSA @JoeBiden @streetsblogchi John Porcari is not the solution https://t.co/IgkpK6NyTJ Dec 03, 2020
       @KristineHackman @theHillisHome @PoPville @alanhenney Agreed. Violent crime is increasing. As the individuals who are committing these crimes know that
       there are no consequences for committing crimes. DOJ isn’t prosecuting violent crimes and yesterday, the DC Council supported earlier release of rapists and
       murderers from prison. Dec 03, 2020
       @theHillisHome @charlesallen @falcicchio @AlisonPHorn True. Still waiting for info on Boys and Girls Club, and Reservation 13. Dec 03, 2020
       @connorobrienNH @AndrewDesiderio @marianne_levine Champagne chilling. Will be poured when Army bases named after family members Fort Rucker and Fort
       Benning are renamed. Already drank a bottle when @SpeakerPelosi removed portrait of grandfather from US Capitol earlier this year. Dec 03, 2020
       @votevets I’m a veteran. Thrilled that Army base named after family member - Fort Rucker will be renamed! Dec 03, 2020
       Thank you @rmc031 for covering this story. Thank you Fritz Mulhauser @DCOGC for FOIAing the info. Thank you @jessicasutterW6 @Erinfor4B02
       @DLPetroshius and all the ANCs and SBOES who asked a simple q - is sexual harassment occurring in DC schools and if so, where? https://t.co/HTT7GZazpD
       https://t.co/yINhZvtHZ6 Dec 02, 2020
       @mindymoretti Outrage? The DC Council voted yesterday to support the early release of rapists and murderers from prison. Dec 02, 2020

https://www.allmytweets.net                                                                                                                                                   8/107
3/22/2021                Case 1:21-cv-00839-RDM All
                                                Document         1-1all your
                                                    My Tweets - View     Filed
                                                                             tweets03/29/21
                                                                                    on one page. Page 9 of 107
       @samjmintz @TTDAFLCIO Shocking news. I worked w/ Larry many years ago when I was on the Hill. He was the go-to guy for transportation info. Please continue
       to cover this story. Too many bike related deaths in DC. Dec 02, 2020
       Still waiting for today’s paper. Reading yesterday’s because increased crime has changed how and when @washingtonpost delivers newspapers.
       https://t.co/1j37JkTBZM Dec 02, 2020
       @markhlyon @washingtonpost Good q. Dec 02, 2020
       @JoshRovner @FenitN @keithlalexander Yes. Federal prosecutors prosecute rape in DC and I agree with them. Rapists should serve their full sentences. Dec 02,
       2020
       @DCist What happened today minimizes rape. Shameful. https://t.co/iUL95rzsCS @colleengrablick Dec 02, 2020
       Appalled by DC Council vote to enable rapists to be released early. Shameful. Their actions won’t stop my efforts. Waiting for @ODCA_DC report on settlements &
       judgements. How much $ spent on sexual harassment? Only unpaid ANC but I do believe in holding bad actors accountable. https://t.co/IDArtxuvkj
       https://t.co/XCEBwTsQa0 Dec 01, 2020
       @maustermuhle As a former Obama political appointee, I never expected to agree w/ a Trump political appointee. But I do on this issue. Rapists shouldn’t be
       released early. DC Council just minimized the pain and trauma of rape victims. Shameful. Dec 01, 2020
       @FenitN Struggling to understand why rape victim’s statement shouldn’t be given substantial weight when judge considers early release request. They were raped.
       Doesn’t that matter to the DC Council? Dec 01, 2020
       Please call D.C. Council and ask them to vote against the Second Look Amendment Act. Act enables early release of rapists and murderers. More info on bill in
       @FenitN article. https://t.co/APG4jnJiZv Dec 01, 2020
       Sent email to @ChiefNewsham and Washington Post asking for info re repeated robberies and carjackings of @washingtonpost newspaper carriers. If #Hilleast isn’t
       safe for newspaper carriers then our streets aren’t safe for neighbors. @PostBaron Dec 01, 2020
       Disturbing. Washington Post newspaper carriers will only deliver during daylight. New policy linked to signiﬁcant increase in crime in Hilleast. @PoPville
       @theHillisHome @HillRagDC @ljjanezich @ekogorek @keithlalexander @maustermuhle @mitchryals @jackiebensen @andrewjcrook https://t.co/CIyadat0NF Nov
       30, 2020
       @keithlalexander Yes. Passing the Second Look Amendment Act sends the signal that serial rapists and child molestors should only be sentenced to 15 years.
       #secondchance #CriminalJusticeReform https://t.co/RUTPTZ965l Nov 28, 2020
       @MWMHerMemorial Thank you for sharing the list of #herstory books. Nov 25, 2020
       Sharing email I sent to all DC Councilmembers asking them to vote against the Second Look Amendment Act next month. #SecondLookAct
       https://t.co/FRW4noB7jS Nov 25, 2020
       @wardcarroll @maeday22 In past year, USNI published articles re overworked carriers (@maeday22) and poor state of sealift ﬂeet (@mercoglianos and Krepp).
       @gCaptain @johnkonrad also expressing concern. Not a good state of affairs. Nov 25, 2020
       DC Council voting on Second Look Amendment Act. Bill enables individuals who commit rape before the age of 25 to be released early. @maustermuhle article
       highlights who supports it. I oppose it. Rape is a horriﬁc crime. Bill sends message that DC Council tolerates vile act. https://t.co/eNbgXiJLkP Nov 25, 2020
       @sdjacksondc I agree. The signal sent by the DC Council yesterday is that rape is tolerated in DC. Nov 24, 2020
       Real criminal justice reform means more prosecutions of rape cases, not less. It’s holding all rapists accountable instead allowing for their early release. It’s sending
       the signal that rape won’t be tolerated. The DC Council did the opposite yesterday. Nov 24, 2020
       While DC Council is writing laws enabling early release of rapists, I’m FOIAing and suing DOJ for rape prosecution data. https://t.co/Detqon8DXK Nov 24, 2020
       Sad day in DC for rape survivors and family of murder victims. Judiciary Committee advanced Second Look Amendment Act yesterday. Bill enables individuals who
       commit rape and/or murder under the age of 25 to be released early. https://t.co/6RHPu0X9R2 Nov 24, 2020
       As a former @USDOT political appointee, I’m closely watching who is nominated to be SECDOT and MARAD Administrator. Both must support the prosecution of
       campus rapes. #TimesUp #MeToo https://t.co/IgkpK6NyTJ Nov 24, 2020
       From #DCStatehood perspective, I’m closely watching the DOJ nominations. 4 years ago I sued the Obama Administration for DC prosecution data. They had
       refused to share it via #FOIA. Hoping that Biden team supports public release of DC data. https://t.co/a06OAV7MUL Nov 24, 2020
       @eilperin @JoeBiden @brady_dennis @StevenMufson Reminds me of the ﬁghts in 2010 and 2011. EPA, NSC (@JasonBordoff), environmental groups v Dept of
       Transportation and unions. As someone who fought on the DOT team, I urge folks to avoid the divisive, vitriolic past. Nov 24, 2020
       Thank you @jackiebensen for reporting on the crimes occurring in #Hilleast. https://t.co/z7a74vOkvm Nov 24, 2020
       Juveniles w/ guns think it’s okay to commit crimes in my SMD. Crime is unacceptable anywhere. Grabbing the hand of 4 yro victim to convince parent to hand over
       purse won’t be tolerated. Told @DCPoliceDept @AGKarlRacine that robbers deserve jail time. @PoPville https://t.co/M6j1EPtv7j Nov 23, 2020
       @mboorstein @WashArchdiocese Many years ago, a mother asked me for help. Her son had been sexually assaulted. I helped the family obtain justice. Saddened
       that the leaders of my faith didn’t take the same action when notiﬁed of the crimes that McCarrick had and continued to commit. Nov 23, 2020
       @mboorstein Curious. Did the @WashArchdiocese comment on the mother’s letters? Nov 23, 2020
       @orlandogotay @dceiver @stefsighs1 Porcari would be an interesting choice given his #MeToo problems. Nov 22, 2020
       @AlexKomaWBJ @DMPEDDC @falcicchio @PoPville @theHillisHome @ljjanezich @ekogorek @DCist Looking forward to reading your story. Neighbors
       frustrated that DMPED didn’t talk with them before making the announcement. Nov 20, 2020
       @theHillisHome @DMPEDDC @falcicchio @PoPville @ljjanezich @ekogorek @DCist @AlexKomaWBJ Deputy Mayor, deferring to you on that question. Nov 20,
       2020
       Update on #Reservation13. @DMPEDDC @falcicchio selected additional parcels for development. @PoPville @theHillisHome @ljjanezich @ekogorek @DCist
       @AlexKomaWBJ https://t.co/0Yvqc0reHv Nov 20, 2020
       Crime is increasing in #Hilleast and it’s blatant. Appalled that folks think it’s okay to walk down neighborhood streets with handguns. Our neighborhood isn’t a ﬁring
       range. @PoPville @theHillisHome @ekogorek @ljjanezich https://t.co/SMFuVg1fdC Nov 20, 2020
       @SnarkitectDC @theHillisHome MPD was in the neighborhood b/c neighbors reported gun shots. When MPD arrived they witnessed a man with a hand gun
       walking down the road. 4th gun related incident this month. Will write community impact statement asking for jail time. https://t.co/Jpnhv32kTX Nov 20, 2020



https://www.allmytweets.net                                                                                                                                                        9/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 10 of 107
       Just read @karoun article re NDAA. Fort Rucker named after family member and I support renaming it. Confederate families support renaming other 9. Why is
       Congress delaying name change? Who beneﬁts if Confederate names remain? https://t.co/xOELcpsZTy Nov 19, 2020
       @Seadoppler @theHillisHome @SnarkitectDC @DDOTDCDirector @DDOTDC @andrewdefrank I support compromises. The problem is whether or not we can
       trust DDOT to follow through with their promises. Nov 19, 2020
       @SnarkitectDC @DDOTDCDirector @DDOTDC @andrewdefrank @theHillisHome Good question and it’s deﬁnitely relevant. DDOT - please respond. Nov 19,
       2020
       @SnarkitectDC @DDOTDCDirector @DDOTDC @andrewdefrank @theHillisHome Yep. BS ﬂag raised. How many accidents have you witnessed at that corner?
       Nov 19, 2020
       Evening @SnarkitectDC, remember the ltr @DDOTDCDirector sent ANC6B re promise to install light at 16th and Indy? Looks like @DDOTDC @andrewdefrank
       won’t be fulﬁlling that promise. @theHillisHome https://t.co/0JIgkfzxCZ Nov 19, 2020
       @JenJudson Fort Rucker is named after a family member. I support renaming it. Nov 18, 2020
       ANC6B asked @DMPEDDC @falcicchio to host a mtg re Reservation 13 wherein everyone could participate. At the last mtg, DMPED refused to let Hilleast
       neighbors ask qs. Wondering how much time was spent drafting non-responsive ltr below. https://t.co/LUTcPLeIm1 Nov 18, 2020
       Sharing @DMPEDDC update on Reservation 13. DMPED will be sharing additional info today which I’ll also post. https://t.co/qRhwG1niuH Nov 18, 2020
       Sharing letter ANC6B sent to @charlesallen re the former Boys and Girls Club property on 17th St SE. @DMPEDDC @falcicchio @PoPville @theHillisHome
       @ljjanezich @ekogorek https://t.co/OijNQ9niAo Nov 18, 2020
       Thank you @BennieGThompson @RepMaloney @RepLouCorrea @RepRaskin for requiring Coast Guard to address bullying and harassment. Thank you LCDR
       Young-McLear for using your voice to demand change. #MeToo #TimesUp #maritime #military https://t.co/NeD0QD4ldA Nov 17, 2020
       @gCaptain @johnkonrad Next MARAD Administrator will have role in environmental debate. He or she must also be able to address the sexual assaults that are
       occurring at USMMA and at sea. Buzby has made progress and that progress needs to continue. @NishDegLse Nov 17, 2020
       @KevinGHall @benbwieder @MiamiHerald @McClatchyDC Not surprised. DOJ protects its own. I sued DOJ for prosecution data in 2016. Took a year but I ﬁnally
       got the info that showed that DOJ wasn’t prosecuting rape cases. I’ve repeatedly asked why. Questions met w/ silence. Nov 16, 2020
       @SeapowerMag President elect Biden’s team of advisors includes John Porcari. Porcari is a former Deputy Secretary. In this role, he facilitated the comprehensive
       waiver of the Jones Act during the 2011 SPR release. He’ll do the same if nominated to be Secretary of Transportation. Nov 15, 2020
       In 2014, I shared how John Porcari ﬁred me for reporting sexual assault. He then covered it up & more assaults occurred. @Reinlwapo reported on them. Porcari
       shouldn’t be in the mix to be the next Secretary of Transportation #MeToo #TimesUp @AASHTOsean https://t.co/A90SJjh4Ac Nov 13, 2020
       Last year, I testiﬁed before @USCCRgov and asked them to hold John Porcari accountable for hiding sexual assault. Porcari should not be advising @JoeBiden
       @KamalaHarris. He should not be nominated to be SECDOT. @SenatorWicker @SenJohnThune https://t.co/rgabZiB3kQ Nov 13, 2020
       . @JoeBiden @KamalaHarris please stop relying on John Porcari for advice. Porcari’s judgement ﬂawed. 9 yrs ago, he ﬁred me for reporting sexual assault at
       federal service school. Please don’t rely on him in 2020. #Metoo #TimesUp @samjmintz @TSnyderDC . https://t.co/x8VQ5ilT4x https://t.co/CMKwHuuX2u Nov 13,
       2020
       “I want him (#DougEmhoff) to lay out how normal and boring being the husband of a powerful woman is”. Someone is married to an amazing man. H/T @petulad for
       talking w/ him. https://t.co/poEFZaUnj7 Nov 13, 2020
       Eleanor L’Ecuyer was the 1st female #CoastGuard direct commission ofﬁcer. She convinced CG to allow pregnant women to stay on active duty. She convinced CG
       leaders to co-locate spouses. L’Ecuyer was buried today at Arlington and women saluted her service to our country. https://t.co/APUNJThX43 Nov 12, 2020
       2 Army bases named after family members - Fort Rucker & Fort Benning. I’m a veteran & I support renaming them. My family committed treason. A fact @KLoefﬂer
       and @sendavidperdue appear to have forgotten. H/t @SenWarren for sending ltr to @JimInhofe re Confederate named land. https://t.co/drd5i7mPof Nov 12, 2020


       Adding @TheEventsDC to the convo. Are the folks attending the #MAGA rally parking in RFK Stadium parking lots? Getting lots of qs from neighbors....
       https://t.co/qmVtVv4a7k Nov 12, 2020
       Thank you @ljjanezich for writing about last night’s ANC6B mtg. Local coverage of community meetings is vital to civic engagement. https://t.co/hE7Lj9livv Nov 11,
       2020
       Update: Car stolen on Sunday on 1500 block of A St SE used during 2 robberies on Capitol Hill on Monday. Both robberies involved physical violence toward
       women. 2 arrested. I emailed @AGKarlRacine and asked for jail time. @theHillisHome @PoPville https://t.co/0awPpOHwio https://t.co/WjiLpEKIOT Nov 11, 2020
       Happy #VeteransDay2020 to all the amazing ladies who are serving and have served in the Coast Guard, Air Force, Army, Navy, and Marine Corps. @Mar_Ex
       https://t.co/EIO3iLCxbs Nov 11, 2020
       Last month, ANC6B asked @DCMOCRS for update on Reservation 13. @DCMOCRS work for @MayorBowser @falcicchio. Silence....I guess we’ll have to look on
       @DMPEDDC’s website for info. @theHillisHome @DC_Chander @coreyholman @Ready_4_DC https://t.co/soYNHjPZiE Nov 11, 2020
       Update: car stolen on 1500 block of A St SE on Sunday has been recovered. 2 juveniles have been arrested. I’ve asked for jail time. Robbery is unacceptable.
       Beating up a man while committing robbery is unacceptable. https://t.co/1LGBgcGTYu Nov 10, 2020
       @John10Hoeve @DDOTDC @Tanisheart51 It’s an issue that the residents of the 1800 block of Burke St SE have been working on for 3 years. Nov 10, 2020
       ANC6B voting on ltr tonight to DC Council asking them to deny @DMPEDDC @falcicchio request to change term sheet for former Boys and Girls Club property on
       17th St SE. @HillRagDC @theHillisHome @PoPville @ljjanezich @ekogorek https://t.co/548Ua98NIk Nov 10, 2020
       @justinshum @DCPoliceDept @PoPville @theHillisHome @ekogorek @ljjanezich MPD is still looking for the shooters and robbers. Nov 10, 2020
       ANC6B will be voting on a letter tonight asking @DDOTDC to make the 1800 block of Burke St SE a one way street. @Tanisheart51 https://t.co/XqLqqbbLGK Nov
       10, 2020
       Update from @DCPoliceDept on yesterday’s #Hilleast shootings and robbery. Talked w/ MPD and shared that I will ask judge for jail time for 18th St SE shooter. Will
       also ask for jail time for robbers. @PoPville @theHillisHome @ekogorek @ljjanezich https://t.co/77fL9xkuVq https://t.co/BvqPWw4tZ4 Nov 10, 2020
       After yesterday’s shootings and armed robberies in #Hilleast, I asked DOJ for an update on an earlier gun case. Told today that @USAO_DC declined to prosecute
       it. Violent crime is increasing in DC. Struggling to understand why DOJ isn’t prosecuting gun related cases. https://t.co/77fL9xkuVq https://t.co/KBQSriGtVF Nov 09,
       2020

https://www.allmytweets.net                                                                                                                                                   10/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 11 of 107
       @DMVBlackLives @DCPoliceDept @ChiefNewsham @PoPville @theHillisHome A woman was shot in front of her kids in my SMD. I will be writing a community
       impact statement recommending jail time. Nov 09, 2020
       @allisongeroi The individuals who shot folks in my SMD should go to jail. And that’s what I’ll be working on this week. Nov 09, 2020
       @allisongeroi Yes. One person in the hospital. She was shot in front of her kids. 2nd shooting later this evening. I will be asking the judge for jail time. Nov 09, 2020


       @theHillisHome @charlesallen @MayorBowser Just spoke with MPD. They need videos. I’m encouraging my residents to look at their home videos and share what
       they have. People were hurt tonight. The #Hilleast community can help MPD solve the crimes. Nov 09, 2020
       @mbekesha @theHillisHome @charlesallen @MayorBowser @councilofdc Trust me, I’m not going to be slow rolled on this one. Bullets ﬂew in my SMD tonight.
       Someone is going to jail. Nov 09, 2020
       @mbekesha @theHillisHome @charlesallen @MayorBowser I don’t know. Police investigating. Nov 09, 2020
       @theHillisHome @charlesallen @MayorBowser Agreed. 2 shootings and I violent robbery is unacceptable. Nov 09, 2020
       @AnnaRMcCormack Working to get answers Nov 09, 2020
       2 shootings and 1 robbery in my single member district today. Repeating message below. I will be working w/ @DCPoliceDept @ChiefNewsham to make sure the
       crimes are investigated. I’ll work with DOJ to make sure that the violent crimes are prosecuted. @PoPville @theHillisHome https://t.co/oH3Iz11lHE
       https://t.co/T2syqxyR5g Nov 09, 2020
       2 violent crimes in #Hilleast today. Shooting & armed robbery. I support police investigating crimes. I support prosecutors prosecuting. I support long jail sentences
       for violent offenses & I write community impact statements requesting them @theHillisHome @PoPville @ekogorek https://t.co/JGEC5HKSlq
       https://t.co/O3SKx1lOwy Nov 09, 2020
       @J_M_T_ @PoPville @theHillisHome @ekogorek Just shared 3 more videos w/ @DCPoliceDept. If folks have more, please DM and I’ll connect you with the
       police. Nov 08, 2020
       Lady shot on 200 block of 18th St SE. DM if you have video and I’ll put you in touch w/ police. @PoPville @theHillisHome @ekogorek https://t.co/Xu1yeishQ5
       https://t.co/Yt3unhvCBU Nov 08, 2020
       @J_M_T_ @RealTimeNews10 Just spoke w/ MPD. It was a shooting. @theHillisHome @PoPville https://t.co/hOlbgXlueL Nov 08, 2020
       11/7. Couple of hours after race was called for Biden/Harris, I drove past DC National Guard Armory. Stopped when I saw the band on the front steps. They were
       playing the National Anthem. Poignant reminder that while we may have voted for different candidates, we are one nation. https://t.co/Oz5ymBWy2q Nov 08, 2020
       @liskidder @PoPville @theHillisHome I’m used to the jail siren. Every Saturday at noon. They started the initiative after a prisoner escaped into the neighborhood
       and no one said anything to neighbors. Do you know when the US Capitol started their alerts? Has it every been triggered? So many qs..... Nov 07, 2020
       For 17 years, I’ve lived 19 blocks from the US Capitol. Today was the ﬁrst time that I’ve heard the US Capitol Police test their emergency alert system. Heard the
       alert while gardening. What’s going on? @PoPville @theHillisHome Nov 07, 2020
       November 6th. DC National Guard Armory. https://t.co/sMrpiFIwdM Nov 06, 2020
       @NBCInvestigates @ckubeNBC @carolelee 3 goals this summer. Convince @SpeakerPelosi to remove my grandfather’s portrait from US Capitol. Done. Convince
       Coast Guard to ban Confederate ﬂag. Done. Convince DOD to rename Army base (Ft. Rucker) named after family member. Almost done. Nov 06, 2020
       Thank you @american_8 for hosting Capitol Hill #VeteransDay2020 event. Always great ceremony. Kudos on getting @MacFarlaneNews to be the Key Note
       speaker. https://t.co/vVSGL9EDHI Nov 04, 2020
       November 4th. DC National Guard Armory. New military vehicles in the parking lot. Dinosaurs keeping watch. #ElectionResults2020 https://t.co/vbRZhPSmfd Nov
       04, 2020
       November 4th. DC National Guard Armory. Parking lot full. Photo taken from my front porch. https://t.co/nJ3s7S7raV Nov 04, 2020
       Thank you #ANC6B10 neighbors for voting for me yesterday. I’m honored to be your advocate for the next 2 years. Nov 04, 2020
       DC National Guard Armory. #ElectionNight . Lights and TVs still on. Cars in the parking lot. https://t.co/qQp8MzZlO1 Nov 04, 2020
       @jessicasutterW6 @TunnicliffsDC     😀 . Excellent choice. Just inhaled chicken tenders w/ a side of mayo. Nov 03, 2020
       Under normal circumstances, my family and I would be at @TunnicliffsDC tonight watching election results. Coronavirus stopped that tradition but we still ordered
       food from our favorite restaurant. Saving the chocolate cake for later tonight... https://t.co/paqxfxZo5o Nov 03, 2020
       New exhibit in Ward 6 highlighting accomplishments of Navy women. @PoPville @HillRagDC @ljjanezich @ekogorek @theHillisHome https://t.co/GzpyiKMYqp Nov
       03, 2020
       . @wilson_phyllis @MWMHerMemorial - new display in @USNavyCNO residence includes WIMSA Ambassador and Navy vet Darlene Iskra!
       https://t.co/GzpyiKMYqp Nov 03, 2020
       DC National Guard Armory. I live across the street from the Armory. White tent closed until this morning. Watched blue truck leave. First time I’ve ever wondered
       where a military vehicle was going on Election Day. https://t.co/gZSTHkxkuJ Nov 03, 2020
       DC National Guard Armory. Election Day. Soldiers beginning to arrive. I’ve lived next to the Armory for 17 years, four elections. First time anyone has asked my
       neighbor to have a role in a national election. https://t.co/62olYZdynO Nov 03, 2020
       3 weeks ago, @DMPEDDC rep promised to provide ANC6B w/ written info re updated plans for future use of former Boys and Girls Club property. Still waiting for a
       response. @falcicchio any updates on the missing info? https://t.co/rFKbCgAJRN Nov 03, 2020
       @AN_Goldstein @halbritz 5 federal schools. DOD has 3. DHS 1. DOT 1. As MARAD Chief Counsel (DOT), I referred sexual assault cases to DOJ for cases
       involving USMMA. They declined to prosecute. USMMA students repeatedly report campus rape but DOJ has never prosecuted any cases. Nov 02, 2020
       November 2nd. DC National Guard Armory. Election tomorrow. https://t.co/S1y2qDOe80 Nov 02, 2020
       November 1st. DC National Guard Armory. Road blocked. Activity in the back. Getting qs from neighbors. Election in 2 days. https://t.co/fRpgSvFgfS Nov 01, 2020


       When my great great great grandfather served in Congress, he owned slaves. When my great great grandfather served in Congress, women couldn’t vote. When
       my cousins served in local ofﬁce, African Americans weren’t allowed to vote. Honored to be on same ballot as #KamalaHarris https://t.co/XmHsvDzGRy Nov 01,
       2020



https://www.allmytweets.net                                                                                                                                                        11/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 12 of 107
       6 weeks ago, I sent a ltr to the DC National Guard asking for info re unmasked and armed soldiers stationed at Armory in June. No response. Per @DanLamothe ,
       @NationalGuard could be sent to DC this week. Will they be wearing masks? Rules of engagement? https://t.co/4Fi8TU64hA https://t.co/3PX4CFeueF Oct 31, 2020


       @zebraﬁnch Yes Oct 30, 2020
       DC Police apprehended murder suspect earlier this week after pursuing him through #Hilleast. Tense situation with neighbors terriﬁed to leave their homes. Murder
       suspect is Cameron Alexander Smith. @CCSOMD https://t.co/xPHdoFRpB7 Oct 30, 2020
       October 29th. DC National Guard Armory. https://t.co/YrN4CgdO23 Oct 29, 2020
       @loumartinez707 @cmclymer Thank you for voting for me. Oct 29, 2020
       DOJ declined to prosecute Ford. I asked why his presence in the stolen car didn’t trigger revocation of probation. Asking qs because Ford killed a pedestrian in
       2018. #VisionZero #VisionZeroDC needs to be more than a phrase. Action required to enforce it. https://t.co/hsmmFxU3i9 Oct 29, 2020
       @RSP_DC @theHillisHome Huh. Is that a Krepp kid pretending to be a Navy sailor? @timkrepp Oct 28, 2020
       @AllisonPapson One of the individuals arrested Saturday, Markel Ford pled guilty to negligent homicide of pedestrian 12/19. Sentencing date 2/20. Ford was on
       probation when he was arrested Saturday. https://t.co/6v10BaN8HP Oct 28, 2020
       @theHillisHome @MarkSussman_ @jsmjr @DCPoliceDept @CapitolPolice @RealTimeNews10 @alanhenney More info. https://t.co/zY5PNdODcf
       https://t.co/6avejruJGy Oct 27, 2020
       Sharing MPD’s press release re Saturday’s multiple arrests. Still trying to ﬁnd out Ford’s status. https://t.co/PWqwX0boJr https://t.co/f5b88Uz8sC Oct 27, 2020
       Last year, @darcyspencer spoke with the family of the woman Markel Ford killed. I’ve asked DOJ for info on Ford’s status. Is he in jail or on PR after Saturday’s high
       speed chase and arrest? https://t.co/ve5hfOl8Zl Oct 27, 2020
       Helicopter sitting on top of my house. Neighbors texting asking w/ police are running down the street. I support full funding for @DCPoliceDept. I also support the
       prosecution of crime. @theHillisHome https://t.co/YXsKxXNg3y Oct 27, 2020
       Additional info on Saturday’s incident. 5 arrested. 3 adults, 2 juveniles. Stolen car. 2 guns. 1 adult was Markel Ford. Ford struck 2 pedestrians in 2018. 1 died. Ford
       pled guilty to negligent homicide - pedestrian on 2/24/20. Sentenced pursuant to YRA and released on probation. Oct 27, 2020
       @theHillisHome @MarkSussman_ @jsmjr @DCPoliceDept @CapitolPolice @RealTimeNews10 @alanhenney 5 arrested. 3 adults, 2 juveniles. Stolen car. 2 guns.
       1 adult was Markel Ford. Ford struck 2 pedestrians in 2018. 1 died. Ford pled guilty to negligent homicide - pedestrian on 2/24/20. Sentenced pursuant to YRA and
       released on probation. @dugganwapo @GKJwrites @MzSherice Oct 27, 2020
       October 27th. DC National Guard Armory. Side road in front on Armory now blocked off. Chain link fence around left side steps. Election next week.
       https://t.co/xr2LCuGM5u Oct 26, 2020
       @USGAO Last year @ODCA_DC started a ﬁrst in the nation audit of settlements and judgements, including those re #MeToo. Report will be ﬁnalized soon.
       Recommend talking w/ them. #GAO should also talk w/ @JeffAndersonDC1 who FOIAed DC for info. @DCOGC is also asking qs. https://t.co/yGp7ULfqgB Oct 25,
       2020
       @theHillisHome @MarkSussman_ @jsmjr @DCPoliceDept @CapitolPolice @RealTimeNews10 @alanhenney Yes. Per today’s MPD crime update, three arrested
       for unauthorized use of a vehicle. Also told guns were involved. Trying to get more info. Oct 25, 2020
       @MosleyPhoto It was surreal to watch the military trucks drive down 19th St. Oct 25, 2020
       October 24th. Lights on at DC National Guard Armory. Parking lot full. Will non DC National Guard troops be assigned to Armory this week? Will they be armed?
       Will they wear masks? What will they be assigned to do? I don’t have answers but I do have a front row seat. https://t.co/U40dQuHuAh Oct 25, 2020
       June 5th. DC National Guard Armory. https://t.co/vpJAegZ1W5 Oct 25, 2020
       June 4th. Dc National Guard Armory. https://t.co/fxoLxmREaZ Oct 25, 2020
       June 3rd. DC National Guard Armory. https://t.co/OjeLp7WPvH Oct 24, 2020
       June 2nd. DC National Guard Armory. https://t.co/O7mhJAJOJU Oct 24, 2020
       4:30pm June 1st. Outside DC National Guard Armory. Later that evening, tear gas released near Lafayette Square. https://t.co/WuFr2WKtKE Oct 24, 2020
       May 31st. More cars arrived at DC National Guard Armory. Lights stayed on all night. https://t.co/3K39iJ5YsS Oct 24, 2020
       Earlier this week, @ABC7Sam asked to talk with me about the DC National Guard. I’ve lived next to the Armory for 17 years. It was a sleepy post until May. Friday,
       May 30th my daughter asked why military vehicles with armed soldiers were departing the Armory. https://t.co/vLveEsmOQ3 Oct 24, 2020
       @labyrinthdc No. Guns found in car after it was chased by numerous police ofﬁcers. Trying to get more info. Oct 24, 2020
       @woodhouseb Guns. Talked with MPD and will be writing a community impact statement for the prosecution team. Oct 24, 2020
       @MoyruhJo Guns Oct 24, 2020
       11th and D St SE. Counted 15 plus MPD and US Capitol Police cars. Several blocks taped off. Already spoke with MPD and shared that I’ll be writing community
       impact statement. https://t.co/tRTVI0RxZD Oct 24, 2020
       @ByMoriah I served as a federal agency chief counsel during the Obama years. His administration did not increase enforcement of laws requiring colleges to
       investigate sexual assault. The opposite occurred. https://t.co/IgkpK6NyTJ Oct 24, 2020
       642 DC residents have died because of coronavirus. Please help @inamericaﬂags plant ﬂags in #Hilleast in commemoration of friends and family. @theHillisHome
       @PoPville @ljjanezich @Andrew_HillRag @ekogorek https://t.co/VckV4ezP4i Oct 22, 2020
       Over 200K Americans have died as a result of #coronavirus. #inamericaﬂags commemorating their deaths in DC art exhibit. Volunteers needed to plant ﬂags. Email
       volunteers@suzanneﬁrstenberg.com if you can help. TY @TheEventsDC for letting @inamericaﬂags use land next to Armory https://t.co/5EmFj2xHzU Oct 22, 2020


       4 months ago, 5000 unmasked and armed @NationalGuard troops were stationed at the DC National Guard Armory. Troops arriving again and #Hilleast wants to
       know how they will be used. Thank you @ABC7Sam for covering this story. #Election2020 https://t.co/Gg5V3Tn54l https://t.co/wvFx5KhD4j Oct 22, 2020
       Thank you Suzanne Firstenberg @inamericaﬂags for installing art exhibit in #Hilleast community commemorating the 221,247 Americans who have died as a result
       of #coronavirus #inamericaﬂags https://t.co/ZlzJYKNDM6 Oct 21, 2020
       @AlcornANC6A08 So (h/t @aawayne) DOE helos ﬂying at low altitude over DC neighborhoods. Something they’ve never done before. The DC Natl Guard is doing
       PT on Oklahoma lawn. Again, not something that has happened before. Wondering what the next thing will be (that hasn’t happened before).

https://www.allmytweets.net                                                                                                                                                      12/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 13 of 107
       https://t.co/47JxJ6gN0I Oct 19, 2020
       Disappointed that 17/18 candidates for DC At Large Council race would vote to pass current version of Second Look Amendment Act. Bill doesn’t exempt rape. Why
       do they want to allow rapists to apply for early release? https://t.co/QdBnlF4DdY Oct 18, 2020
       Last January, I organized a letter to Congress asking for additional funding for the sealift ﬂeet. Ltr signed by former MARAD politicals. Good to see that DOD making
       the same ask. H/t @AaronMehta https://t.co/R3dGUZsUQf https://t.co/IwA5BLIl69 Oct 17, 2020
       @lizclarketweet @WashingtonNFL Saw the Girl Scout reference and immediately said #HailNo to football’s return to RFK. My daughter sold Girl Scout cookies to
       raise funds for trip to India. #WashingtonFootball forced women to sell magazines to prop up billion dollar company. Disgusting and immoral. Oct 17, 2020
       Thank you @ljjanezich for writing about Tuesday’s ANC6B discussion re future of former Boys and Girls Club property. https://t.co/xjb8ZKAumJ Oct 15, 2020
       @PaulSzoldra Edmund Winchester Rucker (aka Fort Rucker) was not an unknown Confederate colonel. His family served in Congress (both houses). He owned
       coal and iron mines in AL after the war. His grandfather was General Winchester. It’s time for Ft. Rucker to be renamed. https://t.co/sJhCAvRpYK Oct 15, 2020
       Update on @NationalGuard request to use Oklahoma lawn. @TheEventsDC has asked @DCGuard1802 to wear masks. But they aren’t sure if soldiers will do it.
       Please join me in encouraging #NationalGuard to cover their faces while they’re in our neighborhood. @AlcornANC6A08 @BlairTamara https://t.co/vi4hTxTpgF Oct
       15, 2020
       @sarahellison Disagree w/ Bret Stephen’s assertion that #1619Project failed. @nhannahjones started a conversation that led to @SpeakerPelosi removing my
       grand-father’s portrait from US Capitol. A change I supported. And soon, Ft. Rucker will be renamed. https://t.co/QZggFu66eJ Oct 15, 2020
       Per @TheEventsDC, @NationalGuard @DCGuard1802 wants to train on Oklahoma lawn near RFK Stadium. Will they be wearing masks? Will guns be included in
       training? Will non-DC Natl Guard troops be participating? Qs I wouldn’t have asked before June 2020. @BlairTamara @AlcornANC6A08 https://t.co/aZq54jQ3zY
       Oct 15, 2020
       Capitol Hill residents have worked at the Washington Navy Yard since 1799. Thrilled that the community’s connection to the @USNavy was highlighted in
       yesterday’s announcement re new National Museum of the US Navy. https://t.co/fSI8vrNoxB Oct 15, 2020
       As mentioned at tonight’s ANC6B mtg, @EleanorNorton sent ltr to @NationalGuard re 7000 rounds of ammunition placed at DC National Guard Armory this
       summer. She wants to know why they were needed. Rules of engagement? https://t.co/QmED8yNCro Oct 13, 2020
       Last week, I asked @DMPEDDC to answer questions regarding the former Boys and Girls Club property on 17th St SE. They (@falcicchio ) refused to answer my
       questions so I will be asking ANC6B to oppose new plans for the property. @coreyholman @DC_Chander @Ready_4_DC @6b07Dc https://t.co/XU1E76kFor Oct
       13, 2020
       @aboutus @griffwitte Moved to Fayetteville in ‘81. It was a segregated town. My high school class was 50% white, 50% African-American but there was only one
       African-American in my advanced placement class. Confederate ﬂags ﬂew. We learned about the War of Northern Aggression. #GeorgeFloyd hometown Oct 11,
       2020
       DC #coronavirus infection numbers lower than VA and MD. But DC has more #coronavirus deaths compared to infection than VA and MD. Wondering why.....
       https://t.co/GYObfOxsEm Oct 10, 2020
       @SeapowerMag @mercoglianos USS Barry included on the recycling list. DC was her home for many years. Oct 09, 2020
       Evening @wardcarroll. Excellent podcast on the US Navy and World War II. Would have been nice to have had during my Naval War College days.
       https://t.co/28esKfkDKR Oct 09, 2020
       Boys and Girls Club on 17th St SE on tonight’s ANC6 planning and zoning agenda. Property has been vacant for years. Curious what new plans are for the building.
       #Hilleast https://t.co/lXBKVgkiQK Oct 06, 2020
       . @iraniamir @BlairTamara @oblivious_dude @johnson4b06 @salimadofo & I asked @EleanorNorton for help re ammunition stored at DC National Guard Armory
       and unmasked @NationalGuard soldiers. Sharing letter Norton sent to #NationalGuard demanding answers. Thank you Delegate Norton! https://t.co/3soTawilMX
       https://t.co/pTJ6PjXshR Oct 05, 2020
       @justinshum @SnarkitectDC @311DCgov @DCDPW @theHillisHome Ok. I’ll send an email to DPW asking for an update on trash pick up. Oct 05, 2020
       @Runner_Kate @vickibayly So did Sharon across the street. Ugh. Oct 05, 2020
       @SnarkitectDC @311DCgov @DCDPW @theHillisHome Got it. Oct 05, 2020
       @SnarkitectDC @311DCgov @DCDPW @theHillisHome How long has the trash can been full? When was the last time it was emptied? Oct 05, 2020
       Anyone in #Hilleast know this guy? At 10:20 this morning, he pooped in a neighbor’s backyard at 15th and Independence Ave SE. He then cleaned himself with
       newspapers that he kindly left for the property owner to clean up. https://t.co/vK4RpKrVYT Oct 05, 2020
       Morning #Hilleast, I’m getting emails re several car break-ins on A and 18th Streets SE. Trying to get total number to send to MPD. If your car was broken into in
       past couple weeks please DM me. My car will also be on the list https://t.co/ggcbD4TLR3 Oct 05, 2020
       Earlier this week, @FenitN asked DC Council at-large candidates if they supported subsidies for the Washington Football Team. Look who said yes and who said
       #HailNo. That’s @JulieZauzmer for sharing that info! https://t.co/AwfRi3IJ8S Oct 04, 2020
       @JulieZauzmer @FenitN Thank you! Oct 04, 2020
       @mokahforgeorgia @redandblack . @UGAAthletics has a powerful voice. As Howell Cobb’s great-great-great grand daughter, I’m asking UGA to use this voice to
       remove War for Southern Independence sign on UGA campus and teach students that famous alums including Cobb committed treason. #BlackLivesMatter
       https://t.co/aDFJSVEKmr Oct 04, 2020
       Thank you @AmyJBrittain for continuing to write powerful #TimesUp articles. Saddened that @EleanorRandolph is wasting ink defending a #MeToo predator
       instead of demanding accountability. For my legal colleagues, it’s time we hold our own accountable instead of letting them resign https://t.co/zIYNSCGSUG Oct 04,
       2020
       @FenitN @JulieZauzmer Morning. Which candidate supports subsidies for the Washington Football Team? #HailNo Oct 04, 2020
       Thank you @WBJKatishi for covering this story. #Hilleast community very interested in RFK Stadium demolition contract. https://t.co/Pte2c7KhuN Oct 03, 2020
       Honored to be on the ballot with @EleanorNorton and @KamalaHarris. https://t.co/kPI3s7N1Px Oct 03, 2020
       @byaaroncdavis June 5th. Outside DC Natl Guard Armory. Both soldiers refused to say where they from. Soldier on the left spit at my feet. Inside Armory. Very few
       wearing masks. ANC ltr asking for oversight help. https://t.co/TpDQdadDTE Oct 03, 2020



https://www.allmytweets.net                                                                                                                                                    13/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 14 of 107
       Morning @renurayasam. Thank you for sharing parental concerns re #coronavirus and schools in yesterday’s @politico Nightly. Please add PSAT to the list. PSAT
       required for Natl Merit Scholarship but DC schools aren’t offering it in October. No date for next exam. https://t.co/FhtfpFc1k9 Oct 02, 2020
       RT @gCaptain: For Women Seafarers in the Philippines, Sexual Harassment at Sea Goes Mostly Unpunished https://t.co/yj7LtjBCkq Oct 02, 2020
       And I’ll be encouraging #meToo #TimesUp survivors to seek elected ofﬁce. I did. I’m using my voice and ofﬁce to break down institutional silence. H/T Ray LaHood
       @RayLaHood https://t.co/IgkpK6NyTJ Oct 02, 2020
       I’ll be sharing info that @JeffAndersonDC1 wrote about in 2019 https://t.co/m53fxJIRLP Oct 02, 2020
       Tomorrow @WhistleblowerLF and I will be talking about #TimesUp #MeToo sexual assault in the workplace. Free event. #nationalsummitforsurvivors @WhistleP2P
       @StopFraud sponsors https://t.co/JzFy7Lzf61 https://t.co/Uj0T91i5y3 Oct 02, 2020
       @sandramoscoso @jessicasutterW6 @DLPetroshius @Eastern_PTO @AnacostiaHigh @Wilsonhsdcps There are more than 200 high school seniors in DC.
       What’s the work-around? Sep 30, 2020
       DCPS will not be offering PSAT to DC students in October. Natl Merit Scholarship allowing students to take test in January but DCPS not sure if it will be offering
       January test. I encourage parents to ask qs. @jessicasutterW6 @DLPetroshius @sandramoscoso @Eastern_PTO https://t.co/ExpgbygZSC https://t.co/gJ3qiFAFwe
       Sep 30, 2020
       . @TheEventsDC hosting community mtg tomorrow night re RFK Stadium. Can’t ﬁnd info about it in their website but can share ﬂyer below. @BlairTamara
       @AlcornANC6A08 https://t.co/i8fyP05gje Sep 30, 2020
       @JeffAndersonDC1 Yep. Thank you for asking #MeToo questions. Saying no tolerance isn’t enough. Action and transparency required. Sep 29, 2020
       My goal for the next 2 years is to get the DC Council to pass @RobertWhite_DC bill requiring ALL DC agencies to release info on sexual harassment and sexual
       assault settlements and judgements. #TimesUp. DC taxes funding #MeToo settlements. Millions of $s. #ANC6B10 https://t.co/CnTPosQbfV Sep 29, 2020
       @coreyholman @ANCJonah @AlisonPHorn Andr’e has attended all of the Reservation 13 mtgs. He made sure that the contractors addressed community interests.
       He made sure that contractors only worked during permitted hours. I support Andr’e. He’s lived in ANC6B09 since 1998 and he’s a proven community leader. Sep
       28, 2020
       Good morning @AnitaBondsDC. Per @justingeorge article, Navy vet and member of DC Housing Authority Board dismissed after asking qs re fraudulent contract.
       @tweetelissa sent ltr demanding accountability. Will you be doing the same? https://t.co/4mrcHbS9SD Sep 28, 2020
       Participating in a panel discussion on Friday re stopping sexual harassment and sexual abuse in the workplace. Sharing lessons learned as an elected ofﬁcial and
       as a former Obama Administration political appointee. #MeToo #TimesUp https://t.co/JzFy7Lzf61 Sep 27, 2020
       @JoeDavidsonWP @USDOL Thank you for sharing Jefferson’s story. Sadly, he wasn’t the only Obama political to be given the choice of be ﬁred or resign. I chose
       resignation and am using experience as case study to teach students how to hold leaders accountable. https://t.co/IgkpK6NyTJ Sep 27, 2020
       @PerryStein Morning Perry @DonnaStGeorge @hannah_natanson . Have you heard anything about this fall’s PSAT? DC Charter School saying its students won’t
       take it. DCPS doesn’t have info about it on its website. But Oct 2020 PSAT needed for Natl Merit Scholarship eligibility. Thanks. D https://t.co/zkmx6k0Xdg Sep 27,
       2020
       @DebGoldenDC @SpeakerPelosi Thanks. I don’t want to see history repeat itself. Sep 27, 2020
       The last time there was a question re the peaceful transition of power was December 1860. My great great great grandfather Howell Cobb wrote a letter to
       Georgians encouraging them to secede. One of the reasons why I asked @SpeakerPelosi to remove his portrait from the US Capitol https://t.co/qtdXbHH47E Sep
       26, 2020
       Working on 2020 candidate statement for @theHillisHome . Found my 2018 statement. @DLPetroshius & I spent 2019 demanding greater accountability re sexual
       assaults in @dcpublicschools. Hosted numerous community mtgs re Reservation 13. Goals for 2021.... https://t.co/zEAmEiwGqX Sep 26, 2020
       Parents asking if DC high school students will be taking PSAT this fall. Delayed exam impacts National Merit Scholar eligibility. Sent email to @dcpublicschools
       asking for info. https://t.co/kpTDbinceo Sep 26, 2020
       @Curious_Kurz @debbietruong Morning ladies. Please ask student to email me. 6b10@anc.dc.gov. I’ll contact GWU and the DC Bar on her behalf. Three years
       ago, I helped organize sexual harassment panel discussion at @GWtweets. School tried to assure students that everything was ok. They didn’t believe them. Sep
       26, 2020
       For the past four years, I’ve worked with Andr’e Speaks on Reservation 13 related issues. He attended all community mtgs. He made sure that neighbor’s concerns
       were addressed and I look forward to working with him when he’s elected as ANC6B09 Commissioner. https://t.co/yIkCoIIpJs Sep 25, 2020
       @tvandenbrook @USATODAY Integrity is more than words. Integrity is action and that didn’t happen in 2011. I’m a former Obama Biden political appointee and I
       won’t be signing the @NSLforBiden letter. https://t.co/x8VQ5ilT4x https://t.co/89TXiDQxx6 Sep 25, 2020
       In line to say good bye to #RBG. Line hasn’t moved in 25 minutes. Anyone know what’s going on? https://t.co/wzuhWPzv0l Sep 25, 2020
       @AlisonPHorn You are running against an African American man who consistently attended Reservation 13 mtgs over the past 6 yrs. He made sure that ANC6B09
       concerns were addressed. You didn’t attend the mtgs. Please give him some respect. @theHillisHome Sep 24, 2020
       @man_integrated @cdrsalamander @gCaptain @johnkonrad Excellent discussion. Earlier this year I organized a ltr from former Maritime Administration political
       appointees to Congress asking for more funding for US sealift ﬂeet. Amazed by # of formers who declined to sign it. https://t.co/IGXQCe19qe Sep 24, 2020
       @johnson4b06 Thank you for signing the letter. Sep 24, 2020
       DC ANCs @iraniamir @BlairTamara @oblivious_dude @johnson4b06 @salimadofo Sroufe, Varzi, Shia & Brooks seek oversight help from @EleanorNorton
       @RepAdamSmith @MacTXPress @JimInhofe @SenJackReed re 7000 rounds of ammunition at DC National Guard Armory. H/t @NPRDina @AdamDeMarco
       https://t.co/qjvPJNSRhl Sep 24, 2020
       When you are considering who to vote for on Election Day, please add #MeToo and #TimesUp to the decision making process. Ask why your current Ward and At-
       Large Councilmembers didn’t move White’s bill. Words alone won’t solve the problem. Action required. Sep 24, 2020
       A yr ago, @RobertWhite_DC introduced a bill requiring local DC agencies to track sexual harassment complaints. The DC Council never held a hearing. They never
       voted on the bill. Only @ODCA_DC acted. Looking forward to reading her report. @AndrewGiambrone https://t.co/GtAgmrhkp7 Sep 24, 2020
       @FenitN Morning. Saw @tweetelissa comment re ethics. And yes, what happened does reﬂect poorly on the DC govt. Did the DC Council ask questions before
       voting in the ﬁne? Or is the ﬁne sufﬁcient in their mind to cover up the ethics lapse? Sep 23, 2020



https://www.allmytweets.net                                                                                                                                                  14/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 15 of 107
       The fact that no one (City Council or Mayor) is upset that a public/private entity is committing retaliation pissed me off. What does that say to victims like
       @TheAdvoc8te? Are we truly going to give @IAMTHEARC more DC tax dollars knowing that they retaliate against employees? Sep 22, 2020
       DC Govt gave @IAMTHEARC $7 million. @DCHumanRights determined that @IAMTHEARC retaliated against @TheAdvoc8te yet no is expressing outrage. I am.
       @ODCA_DC when will you be releasing audit on sexual harassment payments? @RobertWhite_DC is DC Council still sitting on your bill? https://t.co/pKsB8HbvCq
       Sep 22, 2020
       @bethreinhard @emmersbrown Schools shouldn’t be adjudicating campus rape cases. School leaders as I learned when serving as a federal agency chief counsel
       responsible for one of the ﬁve federal colleges, are biased. Their interests conﬂict with those of victim and the assailant. Cases belong in court.
       https://t.co/KpqUoongrM Sep 21, 2020
       @elizabethlatham You’re welcome. Happy to share the basil. Chocolate, not so much.        😀 . Sep 20, 2020
       Ok, one truly last q re the ﬁrst week in June - how many National Guard troops deployed to the DC National Guard Armory developed #coronavirus after their return
       home? Was the multi-state @NationalGuard deployment to DC a #superspreader event? https://t.co/ECﬂﬂ5rCt Sep 20, 2020
       What were the orders for use of the ammunition stockpiled at the DC National Guard Armory? Who wrote them? How long were they valid for? Who could rescind
       the order and when? Lastly, is the ammunition still at the Armory? Sep 20, 2020
       Started my career as a military ofﬁcer so using that training to ﬁgure out who ordered the placement of ammunition at DC National Guard Armory. It wasn’t
       @DCGuard1802. Also examining who would have been issued the ammo. FL & SC troops? Sep 20, 2020
       . @AdamDeMarco Hilleast community in which DC National Guard Armory is located is upset that 7000 rounds of ammo stockpiled in neighborhood. Folks want to
       know if ammo is still there. What else is stockpiled. Your help in answering these questions would be greatly appreciated. https://t.co/I1NY5GKCTH
       https://t.co/SGaCg1DgBf Sep 19, 2020
       @NPR @NPRDina Locally elected DC rep also asking questions. We live next to DC National Guard Armory and my constituents want to know if the 7000 rounds
       are still at the Armory. They also want to know what other weapons were and are being stockpiled this summer and fall in our neighborhood. https://t.co/qFsXnfUcLd
       Sep 19, 2020
       @theHillisHome @EliotHine @EasternHS @W6PSPO @charlesallen Agreed. We shouldn’t be storing out of state ammunition. We should all be asking how the
       7000 rounds of ammunition was to be used. Sep 19, 2020
       @JosephGruber @NRDems @RepRaulGrijalva @EleanorNorton @DCGuard1802 Thank you for giving me the opportunity to share the photos of the out of state
       guns and ammunition that were stockpiled in the middle of a peaceful, residential community. And for giving me opportunity of asking why the guns and ammunition
       were stockpiled. Sep 19, 2020
       @JosephGruber @NRDems @RepRaulGrijalva @EleanorNorton @DCGuard1802 Photos of June 4th and 5th, the delivery dates of the 7000 rounds of
       ammunition. https://t.co/VjqK4igwwc Sep 19, 2020
       . @NRDems @RepRaulGrijalva @EleanorNorton sharing ltr I sent to @DCGuard1802 today re 7000 rounds of ammunition. I’m the locally elected rep for the DC
       National Guard Armory neighborhood. I’ll mail paper copies to you this weekend. Please help me in setting up community mtg. https://t.co/3PX4CFeueF Sep 19,
       2020
       Sharing ltr I sent re the 7000 rounds of ammunition stored at #Hilleast DC National Guard Armory and disrespectful behavior. @DCGuard1802 @NationalGuard
       @theHillisHome @PoPville @ljjanezich @ekogorek @AlcornANC6A08 @BlairTamara https://t.co/umauaUnwbP Sep 19, 2020
       Trailblazing female Navy aviator inspires high school student’s National History Day video. Video wins NHF Coskey Prize. @USNavyHistory Sharing essay I wrote
       about two amazing ladies. https://t.co/QzlROsjyYD Sep 19, 2020
       @Acosta @mkraju Per testimony, ammunition arrived at DC National Guard Armory between June 4th and 5th. Sharing photos of those days. As locally elected
       rep, I asked to speak w/ @DCGuard1802 General Walker. He refused. Now understand why Natl Guard didn’t want me to take photos. https://t.co/TVCf99Tyel Sep
       18, 2020
       Earlier this summer, I asked @NationalGuard why soldiers with guns were stationed in my neighborhood. Told not to take photos but I did. Now learning from
       @Marissa_Jae about the 7000 rounds of ammo. I’m a vet & elected ofﬁcial for community. Appalled by misuse of power. https://t.co/n3VZ6fqN4F
       https://t.co/w9JNhMPvAQ Sep 18, 2020
       In 2014, I sought elected ofﬁce. Shared my MARAD experience & won. For 6 yrs, I’ve fought for rape victims. @RayLaHood @wsp John Porcari taught me how
       leaders hide info. I support transparency so I didn’t attend @CarlosMonjeJr @Bhattman_ITSA fundraiser https://t.co/Eg3NTUg2XT Sep 18, 2020
       I wrote about my forced resignation in 2014. Shared that @RayLaHood directed @DOTInspectorGen to decline the sexual assault investigation I had requested. I
       was and still am shocked that the IG agreed to this order. https://t.co/A90SJjh4Ac Sep 18, 2020
       Yesterday @johnkonrad @gCaptain called for changes in maritime industry. He referenced sexual assaults. 9 yrs ago, I too called for change. I asked @USDOT IG
       to investigate sexual assaults at US Merchant Marine Academy. US DOT leaders directed me to resign. Assaults continued. https://t.co/O81x054YJc
       https://t.co/GNUCiKlfPm Sep 17, 2020
       @FenitN Yep. I remember the no-bid. That raised questions, at least w/ ANCs. ANC are also concerned about sports betting w/i neighborhoods. ANC6B will be
       voting in October on proposal for new location on 300 block of Penn Ave SE. Sep 17, 2020
       3 yrs ago today, I told GWU students that I was ﬁred for reporting sexual assault at a federal school. Used experience as a case study teaching them how to hold
       leaders accountable. Shared that info w/ @BarackObama @USDOT alum John Porcari when he asked me for $s for @JoeBiden https://t.co/IgkpK6NyTJ
       https://t.co/sJxkvDzDzk Sep 16, 2020
       Shared w/ DOT alums that I wouldn’t be attending @wspusa John Porcari’s fundraiser. Said my absence was linked to his decision to ﬁre me for reporting sexual
       assaults at a federal school. Received response chastising me for telling the truth. Boys & girls were assaulted. Truth. https://t.co/U99BvPp9kn Sep 15, 2020
       Last year, I asked @USCCRgov to hold @wspusa Porcari, LaHood, and Rivkin accountable for hiding a 2011 @USDOT IG investigation request re sexual assault
       at a federal school. Today, Porcari emails and asks me for money. All I can think about are the victims. #MeToo #TimesUp https://t.co/J07F6ORHIC
       https://t.co/kw5vR6iGqC Sep 14, 2020
       @V4DC2 @politico Agreed. Our local leaders face the same challenges as the 50 governors. The difference being we don’t have a vote in Congress. Hoping
       @POLITICOPress will expand coverage to include everyone. Sep 14, 2020



https://www.allmytweets.net                                                                                                                                                 15/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 16 of 107
       . @politico, I’m an avid reader. Your articles are a must read. As a locally elected DC ofﬁcial, I’m requesting that you expand your local govt coverage to include DC,
       Guam, Puerto Rico, US Virgin Islands, Northern Marianas Islands, & American Samoa. Thank you. #DCStatehood https://t.co/kiyZj81sm3 Sep 14, 2020
       2 burglaries in #Hilleast last night. One on Burke. Second on A St SE. Thank you @DCPoliceDept for sharing info re these crimes and for supporting our
       neighborhood. https://t.co/BtkIhcDFQJ Sep 13, 2020
       @samjmintz @CarlosMonjeJr @Bhattman_ITSA @anthonyfoxx @lisapjackson Yep. Received invite. Won’t be going. I’m a DOT-44 alum & 9 yrs ago, Porcari gave
       me a choice - resign or be ﬁred. My sin - asking for IG investigation into sexual assault at fed school. Porcari & LaHood hid crimes, fact shared w/ students when
       discussing accountability. https://t.co/IgkpK6NyTJ Sep 12, 2020
       @EvanLambertTV Morning Evan. TY reporting on @dcpublicschools lawsuit. Fact that @USAO_DC didn’t prosecute cases is troubling. Wondering how many other
       abuse cases occurred w/o their attention and action. @DLPetroshius Sep 12, 2020
       @HopeSeck Rucker family members support the change. Sep 12, 2020
       @unsuckdcmetro . @GerryConnolly? Really? How many hearings has he held? I’m only an unpaid DC ANC and I’ve asked more questions, written more essays
       than my VA elected counterpart. Sep 11, 2020
       @unsuckdcmetro Right. Congress outsourced an inherently government function - accountability. Why isn’t Congress holding hearings? Why aren’t they asking
       about the money they’ve appropriated? Sep 11, 2020
       5 yrs ago, I asked why DHS was awarding #wmata millions of $s in grants, but doing little oversight over the Rail Operations Center. I recommended Congressional
       oversight. Recommendation hasn’t change & wondering about lack of Congressional oversight. https://t.co/IUOjDcOJGU Sep 11, 2020
       ANCs are elected, but unpaid. They seek the job to better their community. Long nights & numerous mtgs, all with hope of making a difference. TY @coreyholman.
       You’ve done a great job as Chair, ANC6B Planning and Zoning Comm. TY @ljjanezich for sharing Holman’s accomplishments https://t.co/v1no9ZbQmt Sep 11,
       2020
       @justingeorge Feds created part of #wmata mess. Over past 18 years, DHS gave @wmata hundreds of millions of $s in security grants. Some of the money was
       for the ROC. Why didn’t feds at DOT and DHS do oversight, ask questions? A little light needs to be shined in their direction. Sep 11, 2020
       DC students must complete 100 hours of community service to graduate from high school. As ANC, I’m sponsoring a 1 hr community cleanup every week. You pick
       day/time/route. Send me pic (6b10@anc.dc.gov) & route, and I’ll sign service form. https://t.co/RNIlKrNbUw https://t.co/e9c9OLbdJm Sep 10, 2020
       ANC6B voted 7-0-2 tonight to send letter to @DMPEDDC requesting properly noticed and publicly accessible mtg to gain community input on the surplussing of
       Reservation 13 parcels. TY to my fellow ANCs for supporting accountability and transparency. https://t.co/PruSBsS7Ee Sep 09, 2020
       @HeadwaysMatter Read @justingeorge article. Not thrilled to be right. Recommend that folks tracking the toxic #wmata climate look for their annual report. Do a
       word search for litigation and liability. And then ask about the settlement agreements related to toxicity. Millions. Sep 09, 2020
       Sharing #Reservation13 ltr to be voted on tonight by ANC6B. We’re requesting a properly noticed, fully accessible community meeting wherein no one is muted, all
       voices heard. That didn’t happen last week @DMPEDDC @falcicchio https://t.co/SR97QGUm5Z Sep 08, 2020
       . @LWVDC asked what I plan to work on if re-elected in November. Shared info on #Reservation13. Transparency. Accountability. And I’ll continue my #MeToo
       #TimesUp work. Still lots of work to be done. https://t.co/a7yCs0dr4R Sep 07, 2020
       I don’t normally share how I’ll vote at ANC6B mtgs. Making an exception for #sportsbetting. I will be voting no on #sportsgambling proposal tomorrow night. More
       info re proposal can be found in @ljjanezich article below. https://t.co/Tb75vTWrOZ Sep 07, 2020
       @wardcarroll Excellent conversation w/ @mrfolse1. Didn’t realize that Lejeune was from Louisiana. 99 years ago, he asked to meet another Louisianan - then LT
       Erskine. Erskine led the Honor Guard that accompanied WWI Unknown Solder home. Erskine wrote about convo. Fascinating read. @SHGTUS Sep 07, 2020
       @hsu_spencer @keithlalexander @phscoop When gun cases are prosecuted in Superior Ct, I can track them. When feds prosecute, I have to nag them for info. 2
       years ago, DEA and ATF agents wearing bullet proof vests and carrying guns arrived on my block. Spent past 2 years attempting to get info. Little provided.
       https://t.co/SOuonz5a30 Sep 07, 2020
       @Siﬁll_LDF @keithlalexander I agree w/ fairer trials. First step to making that happen is tracking number and types of cases prosecuted. Per docs I received earlier
       this year, the USAO for DC doesn’t have that info. For some reason they think that @DCPoliceDept has it. https://t.co/og2CehxM6M Sep 07, 2020
       @sabrinaeaton @Jim_Jordan Not sure when adding a plaque indicating Confederate ties became a radical idea. Sherman burned my family’s home. Johnson
       issued them presidential pardons for treason. And now as a vet and locally elected DC ofﬁcial, a Yank is calling me a radical. Bless his heart. #DCStatehood
       https://t.co/QL40Te8u8T Sep 06, 2020
       @ArletteSaenz @AnnParks @GloriaBorger Hill tangled w/ Biden 30 years ago. Obama/Biden team forced me to resign 9 years ago after requesting IG investigation
       into sexual assault. When has Biden stood up for whistleblowers? When has he jeopardized his career to protect others? https://t.co/JEqtx5xjoF Sep 06, 2020
       Dear @InStyle @laurabrown99 @heymayagomaya, DC ANCs are more than neighborhood reps. Before #MeToo we successfully sued DOJ for rape prosecution
       data. We obtained previously undisclosed #MST stats from the VA. We forced DC to share sexual harassment info. We’re elected ofﬁcials https://t.co/MfOvSOL142
       https://t.co/sXoYyq2Oqm Sep 06, 2020
       @gregggonsalves @chelsea_janes @washingtonpost @thewanreport In early June, thousands of National Guard troops occupied the DC Armory. None were
       wearing masks in or outside the building. Wondering if any of them arrived or departed w/ #coronavirus. Is there a way to ﬁnd out? https://t.co/eO6gh2EI0P Sep 05,
       2020
       Good morning. DC high school students may be studying virtually but they still have community service hour requirements. Friend asked if I (ANC hat) would sign
       off on daughter’s community clean up efforts. Said yes. Happy to do the same for other #Hilleast students. Sep 05, 2020
       @petworthdcnews Hmm. Was wondering if anyone else was getting texts. Michelle texted me thinking I was @timkrepp. Wasn’t sure if she wanted to buy our house
       or date my husband. https://t.co/7IoHgafO5d Sep 05, 2020
       Thank you @charlesallen for asking @DMPEDDC why I wasn’t allowed to participate in the Reservation 13 mtg. Disappointed that the city put me on mute but I
       haven’t lost my voice.   😀 I’ll work with your ofﬁce to continue demanding accountability and transparency. https://t.co/JzkMmYyVMY https://t.co/rPyAOMwEWB Sep
       05, 2020
       @halbritz Morning. First woman to enlist in the Coast Guard was Myrtle Rae Holthaus Hazard Gambrill. She joined during WWI. Her husband submitted a draft
       exemption. Myrtle’s son served in the Navy during WWII. They were the ﬁrst mother-son vet combo. https://t.co/iTUWSOGO5w Sep 03, 2020



https://www.allmytweets.net                                                                                                                                                      16/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 17 of 107
       Morning @JBurchDC and @JulieZauzmer . I think we can help @LindseyGrahamSC on the contextualization issue. We can ask @EleanorNorton to add a plaque
       next to Wade Hampton in US Capitol reminding folks that Wade is presidentially pardoned Confederate. https://t.co/2xkFDLxWjK https://t.co/QV2ZRPcCqD Sep 03,
       2020
       @VeronicaStrac @kpolantz @caroline_mkelly There are two different systems. These systems have existed since the founding of our country. One of the reasons
       why I sent #SCOTUS a ltr asking #SupremeCourt to examine bias. Ask why a Presidentially pardoned Confederate was allowed to become a Supreme Ct Justice.
       https://t.co/NNteo67k9e Sep 03, 2020
       @SoldByHollyM @dmped @AlexKomaWBJ @DMPEDDC Yep. I’m #disruptive because I support #transparency and #accountability.                    😀 Sep 03, 2020
       @SoldByHollyM @dmped @AlexKomaWBJ Yep. Sent emails to DMPED asking them to let us share input. No response. It’s almost as if they didn’t want our input
       re #Reservation13. Hmmm. Sep 03, 2020
       Summary. @DMPEDDC @falcicchio held public mtg tonight to get input on Reservation 13. Sadly, it refused to let Hilleast ANC Commissioners ask qs/ provide
       input. Frustrating situation given that DMPED clearly has plan for property. @ljjanezich @theHillisHome @PoPville @ekogorek https://t.co/B7I93POGc6 Sep 02,
       2020
       @AlexKomaWBJ @dmped DMPED dodging questions. And still refusing to let me ask questions. Sep 02, 2020
       30 minutes into the Reservation 13 call. @DMPEDDC @falcicchio is there a reason why #Hilleast ANCs participating in event aren’t being allowed to share input?
       And BTW, when will you be giving us the tour you gave @AlexKomaWBJ ? https://t.co/pG2V90k2cJ Sep 02, 2020
       . @charlesallen are you on the Reservation 13 call? Asking b/c @DMPED isn’t letting me ask qs. Need help in sharing #Hilleast input. Thank you.
       https://t.co/O3TO38vRMd Sep 02, 2020
       Attending the Reservation 13 community mtg. Sadly, @dmped is refusing to let me ask qs and share community input. @AlexKomaWBJ are you attending the mtg?
       If so, can you ask my qs? Thanks. Sep 02, 2020
       Hilleast resident asked me why he has to look on LinkedIn for info about Reservation 13 and RFK Stadium. Good q. @falcicchio @DMPEDDC @TheEventsDC -
       any response? @DC_Chander @coreyholman @Ready_4_DC @BlairTamara @AlcornANC6A08 @tmholcomb https://t.co/PLY0cpv21u Sep 01, 2020
       @bethreinhard @lizclarketweet @MarkMaske @TheWillHobson NFL control of the investigation is a positive step but will the @NFL release the ﬁndings of the
       investigation? Hilleast community already opposes return of NFL to RFK Stadium. #HailNo. Community won’t sit on sidelines and allow report to be buried.
       @WashingtonNFL Sep 01, 2020
       Haven’t heard back from DC National Guard re obtaining sexual harassment and sexual assault info. Puzzled by lack of response given that I am their elected rep.
       Will continue to request the data. @DCGuard1802 @NationalGuard #MeToo #DCStatehood @ProtectRDfnders @Servicewomen https://t.co/7DKhLxZ9bI Aug 31,
       2020
       @ThomasBoswellWP I ﬁrst ran for elected ofﬁce in 2014. Did so because I didn’t want the DC Council to support return of NFL to RFK Stadium. For 6 yrs, I’ve said
       #HailNo. On the ballot again in Nov w/ same message. Will be working w/ my fellow ANCs to block Dan’s return. Aug 30, 2020
       @laurenmlumpkin My alma mater has had problems w/ sexual assault in the past. 3 yrs ago, #GWU students invited me to give a presentation on how to hold
       school leaders accountable for campus rape. Answer then and now is focus on criminal prosecutions. Ask why @GWtweets isn’t helping prosecutors
       https://t.co/4DXZCeE9DA Aug 29, 2020
       Dear @NFL @WashingtonNFL @whoisjwright the Hilleast community in which RFK Stadium is located doesn’t tolerate sexual harassment. We’re appalled at your
       callous, degrading treatment of women. We oppose bringing your values back to our community. #HailNo @dcsportsbog https://t.co/bcAXwiXOFW Aug 27, 2020
       @timkrepp As you well know, it’s an unpaid position that involves a signiﬁcant number of hours. We’ve never given out grants before but decided to do so b/c folks
       need help. Getting criticized for feeding the homeless was deﬁnitely unexpected. Aug 27, 2020
       Earlier this month, I voted to use ANC6B dollars to feed homeless individuals in the neighborhood. @capcmtyprtners viewed this decision as unprofessional. I
       support transparency so sharing their email. Also sharing that no one should be criticized for feeding others. https://t.co/2UK4JpCNso Aug 27, 2020
       “True virgins make dull company- just add whiskey.” Thank you @RepPeterDeFazio @RepSeanMaloney for sending ltr to @uscoastguard re mnemonic used in
       #CoastGuard certiﬁed training material. @MarineLog https://t.co/LsGveW3E8g Aug 26, 2020
       @V4DC2 @Heritage @HASCDemocrats @RepAdamSmith @EleanorNorton @MayorBowser @NationalGuard @DCGuard1802 The President can always
       federalize the Natl Guard. The issue is who leads the DC Natl Guard. As a vet and the ANC who represents the area in which the DC Natl Guard Armory is located,
       I’m frustrated by the lack of local control. Aug 26, 2020
       Reading articles about sexual harassment and sexual assault in the National Guard. DC National Guard Armory located next to my SMD and I couldn’t ﬁnd
       @DCGuard1802 info on line so I sent email requesting data. As in the past, I’ll share the info I receive. #DCNGStrong #mst https://t.co/PPwIkJ2134 Aug 25, 2020
       . @Heritage released report on ways to “improve” 2021 #NDAA. They want @HASCDemocrats @RepAdamSmith @EleanorNorton to drop provision giving
       @MayorBowser more authority over DC National Guard. Huh. Not going to happen. @NationalGuard #DCStatehood https://t.co/dLCUuQLctL Aug 25, 2020
       @JeffAndersonDC1 5 year old was shot in the abdomen. So instead of starting school, he’s in the hospital. Same for the 8 year old girl. That’s unacceptable and DC
       leaders should be helping the police solve the crimes. Help includes additional funding. Aug 23, 2020
       Saturday’s @washingtonpost. 8 year old girl shot. 5 year old boy shot. 11th suspect arrested in slaying of 10 year old girl. I don’t support #DefundThePolice. I
       support hiring more police to investigate and arrest people who injure and kill children. https://t.co/t4x4eTtBFy Aug 23, 2020
       @VaughnHillyard @MarthaMcSally I’m a vet, a DC resident, and I support #DCstatehood. I must be a radical. Aug 22, 2020
       Road rage on 17th St SE continues. One driver pulls out gun and shoots car of second driver. Meanwhile, neighbors have repeatedly petitioned @DDOTDC to add
       barriers to slow down drivers. #Hilleast https://t.co/cPvJzJdsBZ Aug 21, 2020
       Truth be told - Vincent Orange falls asleep at DC Council hearings. I pounded the witness table to wake him up. Truth be told...we need folks on the DC Council who
       stay awake and believe in oversight. @OrangeVo40 https://t.co/8aDg1kSYIs Aug 20, 2020
       I can’t vote in Kansas. But as an elected DC ofﬁcial, I can express disgust that admitted blackmailer and revenge porn bully @Aaron4KS37 is on the ballot. As a
       Democrat, I can also demand that @DNC denounce Coleman. DNC, balls in your court. @ColleenMNelson https://t.co/oEfuzNLMlX Aug 20, 2020
       Per Ruth Goldway essay in @nytopinion, #USPostalService is functional. Might have believed that until I received email this morning from one of my #Hilleast
       constituents. Will ballots be left on a porch instead of being delivered to election ofﬁces? https://t.co/9D5arMu8NS https://t.co/dRoq8RwnQM Aug 19, 2020



https://www.allmytweets.net                                                                                                                                                  17/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 18 of 107
       @FenitN @TheArtist_MBS @phscoop Startled but not surprised by the city’s response. ANCs, unlike DC agency leaders, communicate with neighbors (DCRA,
       DMPED, DDOT, etc). But we don’t have enforcement authority. We aren’t the ones (Mayor Bowser) who are paid to solve the problem. @RobbieANC8C03 Aug 19,
       2020
       Thankful to the women who fought for #suffrage100. Sadly, passage of #19thAmendment didn’t give all women the right to vote. DC women couldn’t vote for
       president until 1964. H/t @maustermuhle https://t.co/6k132cpvGt Aug 18, 2020
       Received another email from BEGA re my Rashad Young inquiry. They recommended that I read the @OrangeVo40 opinion. TBT. Orange resigned his Council seat
       after taking DC Chamber of Commerce job. @colleengrablick @tomsherwood @FenitN please keep asking qs. https://t.co/x5r5Gq4x5A https://t.co/QxgdfdCs4N
       Aug 17, 2020
       While I was leading sit-in demanding accountability re city’s #ObviouslyDC #HQ2 bid, @kenner_brian was negotiating employment w/ @amazon. @MayorBowser
       hosted send-off party. Why didn’t Bowser call for ethics review of Kenner’s new job? https://t.co/tpbpEPbnit https://t.co/LD9Nlvb6Yh Aug 16, 2020
       On April 19, 2019, I led at sit-in at @DMPEDDC. Did so because agency leaders refused to communicate with Hilleast community re Bowser decision to offer land
       to @amazon https://t.co/k2n2jiK43C https://t.co/oHTslmDumt Aug 16, 2020
       Update on my my email to BEGA re Rashad Young - “the District does not have explicit rules that govern employees conduct when seeking and negotiating for
       prospective employers”. @tomsherwood https://t.co/U3qFj0MCFs https://t.co/sGFg5JDQQQ Aug 16, 2020
       High level DC employees shouldn’t be using their current city agency jobs to negotiate jobs in the private sector. (Rashad Young, Brian Kenner). Sharing ltr I sent to
       BEGA asking for ethics review info. H/t @FenitN for writing about constant revolving door. https://t.co/kqrowbbA5z Aug 16, 2020
       @FenitN Negotiating a job while working for DC govt - sounds a lot like what Brian Kenner did. He repeatedly met w/ Amazon during #ObviouslyDC #HQ2 drill,
       refused to meet w/ #Hilleast community and then accepted a job w/ @amazon. https://t.co/3PWwDCGbh1 Aug 16, 2020
       On the ballet again in November. Have a couple more issues to work on - Reservation 13, #MeToo in DC schools, #sexualassault settlement agreements, and the
       proactive sharing of DC prosecution data. https://t.co/woG2MMtbcD Aug 15, 2020
       @theHillisHome @AmberGove Is it too late to send you a candidate statement? Aug 15, 2020
       @eastern_branch @NickMiroff Disagree. Many of us who created DHS had friends die on 9/11. We wanted to stop the next attack. After leaving TSA, I worked for
       the House Homeland Security Committee. Wrote laws giving DHS more power. London, Madrid, and Mumbai. Again, we were trying to stop external threats. Aug
       15, 2020
       @NickMiroff 18 years ago I joined an amazing team. We created TSA and DHS. We clearly deﬁned DHS’ mission - to protect and defend the US. Saddened that
       DHS’ current leaders, many who served with me in 2002, are blatantly using DHS assets for partisan, political purposes. https://t.co/UTCKVVeog8 Aug 15, 2020
       @bartlettpanther @DCTenantsUnion @BrianneKNadeau @Janeese4DC @DMVBlackLives @ACLU_DC Who threatened to have you arrested? Aug 13, 2020
       @mboorstein Thank you for continuing to cover this story, one that didn’t end w/ Bransﬁeld’s departure. Aug 12, 2020
       @benbwieder @KevinGHall In 2014, the issue of retaliation was discussed at a Congressionally mandated hearing on military sexual assault. Why didn’t the Coast
       Guard take steps to stop it? https://t.co/D5TVAJcMEX Aug 09, 2020
       5 years ago, @iamjohnoliver inspired DC kids to sing for #DCstatehood. Having a mom moment looking at @PoPville photos. Proud that our kids are ﬁghting for
       statehood, #BlackLivesMatter #MeToo #SayHerName https://t.co/vS0JGnEtj7 https://t.co/4tv4T582ac Aug 09, 2020
       #Hilleast priest hospitalized w/ #coronavirus. Many in our community attend Holy Comforter. Please share @rebtanhs article w/ them. And as a Catholic myself,
       please tell them that fearing the disease is justiﬁed and doesn’t make them lukewarm parishioners. H/t @mboorstein https://t.co/ILrX6wo3jl Aug 03, 2020
       On 6/24/20, 3 individuals arrested at Lincoln Park. They were arrested by US Park Police for attempting to deface Lincoln statute. Trying to get an update from DOJ
       on their cases. #Transparency Aug 02, 2020
       Much has been written over past couple months re increased murder rates in DC. Recommend folks start asking why #DOJ doesn’t track murder prosecutions.
       What is the conviction rate and why don’t they share the info? https://t.co/WUOfJ5gtzZ Aug 02, 2020
       Sharing @Tman46Skip essay re RFK Stadium. Skip is a Capitol Hill resident and friend. #HailNo to return of NFL. https://t.co/zNEw5YXhDQ Aug 02, 2020
       @justingeorge Curious about #wmata 8 % Mid Atlantic manufacturing requirement. Does manufacturing base currently exist and what is the penalty for non-
       compliance? Heard many a DC agency cite lack of base to justify non-compliance at ANC6B mtgs. Hoping @wmata won’t sing same song. Aug 01, 2020
       @pete_gould @ljjanezich @theHillisHome @PoPville @ekogorek @coreyholman @DC_Chander Possibly. Not opening champaign until city shares more info. Jul
       31, 2020
       Good morning. Sharing ltr ANC6B received re proposed development on #Reservation13. @ljjanezich @theHillisHome @PoPville @ekogorek @coreyholman
       @DC_Chander https://t.co/tg7BrU0lEf Jul 31, 2020
       One more time on the ballot. https://t.co/QDd749HoSZ Jul 29, 2020
       . @Harvard Schlesinger library is collecting #MeToo data. I shared my story. My goal is to encourage folks in maritime industry to share theirs.
       https://t.co/YM34v25FtW Jul 29, 2020
       Dear @dcra please remind contractors at Eastern Market that they are required to wear masks. I asked them politely to follow the rules but that didn’t work. Majority
       of non-maskers wearers are from Maryland so maybe convo between @MayorBowser and @GovLarryHogan might help? https://t.co/Ch3wiDgZkK Jul 28, 2020
       Read @devancole1 article re @TomCottonAR. Senator thinks that @nhannahjones #1619Project is lacking facts. In 1743, my grandfather willed slaves to his kids.
       Another grandfather owned 98 slaves. Students should learn the facts. They should learn about slave owners. @camanpour https://t.co/zQUjvkW1gz Jul 27, 2020
       @mfﬁsher Confederate descendants accomplished 3 goals this summer. We worked w/ @SpeakerPelosi to remove portraits from US Capitol. We successfully
       encouraged DOD & DHS to ban #Confederateﬂag. We supported changing names of @USArmy bases. We don’t support SCA or UDC. They are the past. Jul 26,
       2020
       @AndrewMCrespo So so many questions (and that’s before I start wearing my former federal agency chief counsel hat). Who w/i FPS Chief Counsel Ofﬁce
       authorized the simple engagement? Who called DOJ when engagement began? Pulling that thread is easily a law school seminar. #4thAmendment Jul 26, 2020
       #Thegardenisalwaysopen. https://t.co/nmNLEsyYam Jul 26, 2020
       @realDonaldTrump @JimInhofe Fort Rucker was named after a family member and I support changing its name. Grateful to all the descendants of Confederate
       leaders who support changing names of @USArmy bases, removing statutes and portraits from US Capitol (TY @SpeakerPelosi) and banning #ConfederateFlag.
       Jul 25, 2020

https://www.allmytweets.net                                                                                                                                                     18/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 19 of 107
       Over the past several months @JuliaSBergman has written several articles re Coast Guard refusal to ban #ConfederateFlag. They ﬁnally banned it on Friday. Thank
       you Julia for covering the story and ensuring that everyone knew the facts. https://t.co/hYwCsX6PJX Jul 23, 2020
       @mabryant256 Thank you for organizing the event. Please let me know what I can do to help. I have a little experience w/ this issue - https://t.co/x8VQ5ilT4x
       https://t.co/IgkpK6NyTJ Jul 22, 2020
       @mattzap @NickMiroff Inside baseball. When DHS activates personnel, activation usually accompanied by a legal opinion outlining authorities. Legal opinion
       usually written by agency lawyers and vetted by DHS lawyers. Lastly DHS GC also briefed. What was the paper trail for #PortlandProtest? Jul 22, 2020
       Thank you @RepAdamSmith & @MacTXPress for including language in #FY21NDAA changing names of @USArmy bases. Fort Rucker named after a member of
       my family. I support the change. I’m also a vet who swore to uphold US Constitution. Confederates committed treason. https://t.co/hCLpZgn6AP Jul 21, 2020
       Shout out to descendants of Confederate leaders. Last month @SpeakerPelosi supported our request to remove family portraits from US Capitol. Last wk,
       @DeptofDefense supported our request to ban #Confederateﬂag. This week Congress votes to rename @USArmy bases. Keep up good work Jul 21, 2020
       I’m a vet and locally elected ofﬁcial. For the past 5 years, I’ve worked to get guns off our streets. Horriﬁed that @NickForVA dangled possibility of owning AR-15 to
       convince supporters to stay at mtg. Whiskey Tango Foxtrot. @LVozzella thanks for sharing the story. https://t.co/Tk7TIGFNWl Jul 20, 2020
       For my logistician friends. Read @Genevaexpat article in @BreakingDefense and then read @mercoglianos article in @USNINews. Military has signiﬁcant
       #supplychain #surgeﬂeet problems. https://t.co/ooxS8ArFwL Jul 18, 2020
       Coast Guard has ﬁnally banned the Confederate ﬂag. Thank you @danlamothe @JuliaSBergman @JulieNBCNews for covering this story. https://t.co/ESJPi4pVGn
       https://t.co/k05PUZP3EG Jul 17, 2020
       DOD has banned the Confederate ﬂag so why hasn’t Coast Guard done the same? See more about ban in @laraseligman article. H/T @dave_brown24
       https://t.co/u9IYpIIbg4 https://t.co/VQzaq0vL9k Jul 17, 2020
       . @emilyapplegatee thank you for sharing your story. @TheWillHobson @lizclarketweet thank you for writing about pervasive culture of sexual harassment w/i
       #Redskins front ofﬁce. @MayorBowser as I’ve said before & I’ll say again #Hilleast opposes return of NFL. #HailNo https://t.co/QmXW8tpcZd Jul 17, 2020
       @TKextremeskins @ABC7Sam Offensively named team left. Neighbors say #HailNo to their return. Jul 15, 2020
       . @ABC7Sam asked if #Hilleast supported return of #NFL at #RFK. #HailNo. DC tax dollars should be spent on affordable housing. We should also support local
       small businesses, not give out handouts to millionaires. https://t.co/mFvQXE2P4U Jul 14, 2020
       Morning @TedsBULLETIN. Just read @ELaserDavies article. You’re a valuable member of the Capitol Hill community. What can ANC6B Commissioners do to help
       you re patrons who refuse to wear masks? @coreyholman @Ready_4_DC @DC_Chander https://t.co/hMil81Gg4g Jul 14, 2020
       Borrowing a MARAD phrase - acta non verba. Coast Guard members asked their leaders including @ComdtUSCG to ban the #Confederateﬂag. No action taken.
       @HomelandDems invited Schultz to testify on race relations. He refused. A lot of words, but little action. https://t.co/vYf0rEemzV Jul 13, 2020
       @John10Hoeve Checking Jul 13, 2020
       Yet despite numerous requests including those made by the Coast Guard Afﬁnity Group Council, the Coast Guard Ofﬁce of Civil Rights @BennieGThompson and
       myself, Coast Guard leadership has still not banned the Confederate ﬂag. Jul 12, 2020
       Friend also shared that older volumes of Rip Tides (@USCGAcademy yearbook) easily reveals that the #ConfederateFlag was a “common staple” at the school. Jul
       12, 2020
       The United Daughters of the Confederacy Awarded the Admiral Raphael Semmes Award to USCGA cadet from 1958-2015. Similar awards given at the other
       federal service schools. @USCGAcademy @USCG Jul 12, 2020
       Friend told me United Daughters of Confederacy awarded prizes to Coast Guard Academy cadets. Didn’t believe her so I did a quick search. She was right. Prize
       awarded after UDC reviews cadets on parade ﬁeld. Award named for Confederate Captain who committed treason. https://t.co/PjJdteowEl Jul 12, 2020
       @DavidLarter United Daughters of the Confederacy also awarded prizes to students at USMA, USNA, USMMA, USCGA, and USAFA. See @EdwardHSebesta
       2011 ltr. https://t.co/zoXoZMMzBb Jul 12, 2020
       . @timkrepp & I grew up in Fayetteville. Confederate ﬂags ﬂown at school & at #July4th parades. Per @wpjenna current town leader thinks #BlackLivesMattter
       founded by Marxists. Nope. People protesting b/c they’re tired of top-down repression that has occurred for 150+ yrs. https://t.co/AghLTHfTR3 Jul 12, 2020
       @JimLaPorta I’d argue that female military veterans paved the path for #MeToo. In 2014, we testiﬁed re #militarysexualassault. We shared our stories
       https://t.co/A90SJjh4Ac. We spoke to the press (h/t @petulad @PDShinkman ). We encouraged others to talk & are continuing to do so. @jestei Jul 12, 2020
       Numerous gun crimes in my SMD. Every time someone is arrested for a gun related crime I write a community impact statement. I put pen to paper b/c I want guns
       off the streets. I agree w/ #MPD @ChiefNewsham. Repeat gun related offenses should result in harsher sentences. @nu1wcf https://t.co/zf7riK3AKd Jul 11, 2020
       @DCIvan @BrentElementary @theHillisHome @ljjanezich @ekogorek Good question. @coreyholman included Brent and Tyler b/c they are located in ANC6B. Jul
       11, 2020
       ANC6B is voting Tuesday on a resolution to support changing the names of Tyler and Brent Elementary Schools. Sharing copy of the resolution. Seeking input.
       @BrentElementary @theHillisHome @ljjanezich @ekogorek https://t.co/81utS2GXEJ Jul 11, 2020
       The military includes the Coast Guard and a hard look at Confederate symbols includes a hard look at past inaction in all branches . In 2013, Coast Guard was
       asked to ban #Confederateﬂag. It didn’t. @Rebecca_H_K https://t.co/pe55lpvsZs Jul 10, 2020
       @KatieBoWill Please add the Coast Guard to your articles. CG still hasn’t banned the Confederate ﬂag. I requested the ban last month. Still waiting for a response.
       https://t.co/grJREytGgH Jul 09, 2020
       Still waiting for Coast Guard to respond to my ltr asking them to ban #Confederateﬂag. 7 years ago, active duty CG reported problems in MD and NC. Heated
       conversations. Hostile workplace. Yet no ban. https://t.co/NczdEqHSl5 Jul 09, 2020
       @lbaldor @JuliaSBergman @BennieGThompson @SenDuckworth @ComdtUSCG @uscoastguard @Laura_Kupe Frustrating situation. I served in the Coast
       Guard. Sent ltr to COMDT asking for ban. @uscoastguard out of step w/ DOD on #ConfederateFlag. Recommend @NitaLowey @RepRoybalAllard add language to
       CG Approps bill limiting construction funding until CG bans ﬂag. https://t.co/IkU2fAQVTp Jul 07, 2020
       @Dave_Harden Ok. Build the stadium in Georgetown. @JPFinlayNBCS Jul 07, 2020
       @JPFinlayNBCS #HailNo. I represent the neighborhood next to RFK Stadium. My constituents and I have repeatedly told @TheEventsDC @MayorBowser
       @EleanorNorton that we do not support return of NFL to to the site. We need housing not handouts to millionaires. @theHillisHome Jul 07, 2020
       @Runner_Kate @DCZia Yep. Hilleast does not support the return of NFL. #HailNo Jul 07, 2020

https://www.allmytweets.net                                                                                                                                                    19/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 20 of 107
       @lbaldor Will the new policy cover the Coast Guard? @JuliaSBergman wrote about @BennieGThompson @SenDuckworth letters to @ComdtUSCG
       @uscoastguard asking him to ban Confederate ﬂag. So far Coast Guard hasn’t banned it. @Laura_Kupe Jul 07, 2020
       Continuing to ask #CoastGuard to ban the #ConfederateFlag. Thank you @JuliaSBergman for covering this story. If @USMC can ban Confederate ﬂag so can
       @uscoastguard. https://t.co/mQFEvydsa0 Jul 03, 2020
       @BryanDBender Thank you for including me in the story. Family members of Confederate leaders want to rename bases, remove statutes from town squares and
       take down portraits. Our legacy is one of inclusion and respect for everyone. Jul 02, 2020
       @sdut Thank you @pamkragen for sharing Captain Von Wantoch’s story. Jul 01, 2020
       @Militarydotcom Thank you @RepAdamSmith for including provision in #NDAA requiring DOD to provide gender and race data on 04 and above promotion boards.
       @patriciakime - is the Coast Guard included? Jul 01, 2020
       @EleeWakim @mercoglianos @RobWittman @NavyTimes And mine arguing for recapitalization of the sealift ﬂeet - https://t.co/icTz2lsjn0 At some point we are
       going to need the ships and they won’t be able to leave the pier. Jun 30, 2020
       Afternoon @mercoglianos. Did you see @RobWittman essay in @NavyTimes re need to recap military sealift? Reminds me of your essay. It’s a weak spot that
       needs to be addressed. https://t.co/Ewn5CSiMOU Jun 30, 2020
       @AmberGove @Andrew_O_Neill @theHillisHome @sam_baker @coreyholman @20002ist @DDOTDC Did DDOT agree to your proposal? Jun 27, 2020
       @Andrew_O_Neill @theHillisHome @sam_baker @coreyholman @AmberGove @20002ist Understood. @DDOTDC requesting speciﬁc streets. They’re also
       asking for justiﬁcation. Jun 27, 2020
       Sent ltr to @ComdtUSCG asking him to ban #ConfederateFlag on Coast Guard property. No response. Meanwhile per @JuliaSBergman in @TaskandPurpose
       Coast Guard trying to ﬁgure out how to retain minority personnel. https://t.co/NczdEqHSl5 https://t.co/PC4lVJLEZQ Jun 27, 2020
       @theHillisHome @sam_baker @coreyholman @AmberGove @20002ist Seeking input from #Hilleast. Which streets should be closed? Jun 27, 2020
       @morningdefense Saw the reference to one DOD Confederacy policy. Will #coastguard be included? Asking b/c I sent ltr to @ComdtUSCG re banning ﬂag on
       @uscoastguard facilities but haven’t received a reply. Thanks. @BryanDBender @laraseligman https://t.co/VdFBySfN7s Jun 26, 2020
       @hannah_natanson @PeteJamison @evelynpix @postlocal Morning. Is anyone tracking overtime costs for DC MPD? Told that MPD cancelled all leave and
       directing ofﬁcers to work extra hours. Where is the money coming from to pay for this? Ditto for National Guard. View from my front porch. @DCGuard1802 ﬁlling
       parking lot. https://t.co/zpCk23jJUU Jun 26, 2020
       @TomJackmanWP Fascinating. As a federal agency chief counsel, I asked US Attorney Ofﬁce to prosecute rape. They repeatedly declined. US Park Service tells
       them to drop cases involving employees and @TheJusticeDept agrees. #oversight #transparency needed. Jun 26, 2020
       Reminded yet again of the need for #DCStatehood. Park Police put up barricades at #lincolnpark. No notice given to local ofﬁcials. Walked over and tried to ask qs.
       @USParkPolice told me to email their PIO (Uspp_pio@nps.gov). Sigh. https://t.co/rxqvko0uuU Jun 26, 2020
       @digiphile @NatlParkService Did you get the email? Jun 25, 2020
       @oortville Yep Jun 25, 2020
       #LincolnPark, my neighborhood park, is now baracaded. And tomorrow Congress for #DCStatehood. https://t.co/fdU1bNVQUY Jun 25, 2020
       3 people arrested at #LincolnPark yesterday morning. Charged w/ assaulting, resisting, certain ofﬁcers. Per MPD, the US Park Police made the arrests. No word
       from @NatlParkService on what triggered arrests. @charlesallen @coreyholman @Ready_4_DC @DC_Chander https://t.co/KF0oSFuMNE Jun 25, 2020
       I’m the descendent of #Confederate leaders who committed treason and had to seek presidential pardons at end of Civil War. How many ltrs do I have to write to
       convince @HawleyMO @senatemajldr and others to change @USArmy bases named after family and take down portraits? https://t.co/mHhCsNMazH
       https://t.co/iHk85ghV4J Jun 24, 2020
       And ﬁnished the walk at 19th and East Cap. Per @dave_brown24 , 400 Natl Guard @DCGuard1802 called up to protect statutes. https://t.co/HDpRHBFkRD Jun 24,
       2020
       @dcborn61 @keya_chatterjee @charlesallen Had the same q. Jun 24, 2020
       Dropped off library books tonight. Route took me through #lincolnpark. 5 cars w/ Park Police on site. Came back via 11th Street NE. DC 5D (I asked) MPD ofﬁcers 2
       blocks north of park, standing next to VA car w/ riot gear in front window. https://t.co/fedMFwDWeZ Jun 24, 2020
       Shared @USNINews podcast re military and #GeorgeFloyd w/ a friend. After listening to it, my friend called his supervisor to report racism in the workplace. Thank
       you #USNI @wardcarroll @bill_hamblet for airing empowering discussion. https://t.co/vrahbZkotk Jun 24, 2020
       Sent a ltr to #SCOTUS Chief Justice Roberts asking #SupremeCourt to examine its relationship with slavery and #Confederacy. How many justices fought for the
       #Confederacy? How many owned slaves. At least one, and he was part of my family. https://t.co/G2sYGozXnb Jun 23, 2020
       Good news @SCHSociety references Lamar’s pardon. What’s mind blowing is that folks thought it was a good idea to nominate #GeneralLee Judge Advocate to
       #SCOTUS. I’m family and I’m shocked by that decision. @SCOTUSblog #BlackLivesMatterDC https://t.co/eHsNMZsOad Jun 23, 2020
       Continuing to examine family’s #Confederate history. My 3(x) great grandmother’s ﬁrst cousin was Lucius Lamar. His #Senate bio is missing pertinent fact. After
       Civil War, he was forced to seek presidential pardon. Pardon paper at @OleMissRebels. Now looking at his #SCOTUS bio https://t.co/0YogPhtsES Jun 23, 2020
       @StephenLosey #Armybrat becomes #Airforce trailblazer. Excellent news on a Monday morning. Jun 22, 2020
       @cam_joseph @SpeakerPelosi Thank you writing about Speaker Pelosi removing my grandfather’s portrait from US Capitol. I asked her to take it down. (Howell
       Cobb). Descendants of #confederate leaders want to ban #ConfederateFlag . We’re not the reason why Confederate statutes remain in Congress
       https://t.co/c5LRKsXtTW Jun 21, 2020
       @Williams4TN @andrewkimmel Mine as well. That’s why I asked @SpeakerPelosi to remove my grand-father’s (Howell Cobb) portrait. https://t.co/gPTLeexxa2 Jun
       20, 2020
       Descendants of Confederate leaders want #ConfederateStatutes removed and #ConfederateFlag banned. We aren’t the reason why they still remain on walls and
       in town squares. (Howell Cobb) @JulieNBCNews @haleytalbotnbc https://t.co/zVl8iQ71yE Jun 20, 2020
       @WPJohnWagner @seungminkim , @SpeakerPelosi agreed to my request & removed my grandfather’s portrait (Howell Cobb). Hoping DoD changes names of
       @USArmy bases named after Rucker & Benning cousins. Asked @uscoastguard to ban #ConfederateFlag. Confederate descendants want change so why don’t
       others? https://t.co/pNxTT2VBnH Jun 19, 2020



https://www.allmytweets.net                                                                                                                                                  20/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 21 of 107
       @TIAreports @ByTylerEstep @AmandaCCoyne Thank you for including me in your story about Howell Cobb. Next goal is to change the names of Fort Benning
       and Rucker, named after cousins. Jun 19, 2020
       Before and after. George Preston Marshall has left RFK and Hilleast. https://t.co/nCp2GF7iHA Jun 19, 2020
       @Roger_Corral Yes. I took the pics. Yes. You can use them w/ the caveat that you credit me for taking them. Jun 19, 2020
       @murphy Yes Jun 19, 2020
       Thank you @TheEventsDC @EventsDCPrez for removing Marshall statute at RFK this morning. @theHillisHome @ljjanezich @ekogorek @PoPville @tmholcomb
       @BlairTamara @DC_Chander @coreyholman https://t.co/8BLEc9SuQ1 Jun 19, 2020
       George Preston Marshall statute at RFK is being taken down this morning. Truck just arrived to haul it away. #BlackLivesMatter https://t.co/yQduC1eCU0 Jun 19,
       2020
       @GMunoz1996 I asked @SpeakerPelosi to remove the portrait of my grandfather (Howell Cobb). Grateful that she did. Now waiting for Army to change the names
       of bases named after my Rucker and Benning cousins. https://t.co/8YfLndHR4U Jun 19, 2020
       @NancySinatra Power of the pen. Last Sunday, @PostOpinions published my ltr encouraging Congress to remove my grandfather’s portrait (Howell Cobb). Today it
       was taken down. Grateful to @SpeakerPelosi for agreeing to my request. https://t.co/jYdkjH26Q8 Jun 19, 2020
       @ChadPergram Grateful to @SpeakerPelosi for agreeing to my request to remove my grand-father’s portrait. Howell Cobb. https://t.co/iiAvHRDMm4 Jun 18, 2020


       @CraigCaplan Grateful to @SpeakerPelosi for acting on my request to remove my grand-father’s portrait. https://t.co/HFS0W8IOcF Jun 18, 2020
       @nielslesniewski I’m Cobb’s grand-daughter. Happy to share info on him. Thrilled that @SpeakerPelosi agreed to my request to remove Howell Cobb portrait.
       https://t.co/KPpGhvX6tO Jun 18, 2020
       @TamarHallerman @ktullymcmanus I’m Cobb’s grand-daughter. Grateful that @SpeakerPelosi supported my request to remove Howell Cobb portrait.
       https://t.co/HFS0W8IOcF Jun 18, 2020
       @riledScientist Thank you. Glad folks read letter I sent to @PostOpinions. Thrilled that @SpeakerPelosi acted on my recommendation to remove Howell Cobb
       portrait. https://t.co/HFS0W8IOcF Jun 18, 2020
       @martha_creates @JulieNBCNews Hello cousin. Sharing letter I sent to WP asking for Cobb portrait to be taken down. https://t.co/HFS0W8IOcF Jun 18, 2020
       @JulieNBCNews Grateful that my grandfather’s portrait is being taken down. https://t.co/LS3TqsFiNi Jun 18, 2020
       Last Sunday @PostOpinions published my ltr encouraging Congress to remove my grandfather’s portrait from US Capitol. @SpeakerPelosi announced today that it
       will be removed on #JUNETEENTH2020. Thank you @washingtonpost for publishing my letter. Howell Cobb https://t.co/2pDtvB3WU4 https://t.co/QS0BJa3w3Q Jun
       18, 2020
       @BBuchman_CNS @SpeakerPelosi My grandfather did more than serve in the Confederacy. He was the President of the Provisional Confederate Congress. His
       brother wrote the articles of secession. Howell Cobb portrait. https://t.co/DQ6ZDUH2xd Jun 18, 2020
       @ESCochrane Grateful to @SpeakerPelosi for removing my grandfather’s portrait (Howell Cobb). I made the ask yesterday. Thrilled to see action today.
       https://t.co/0SxKTqADVC Jun 18, 2020
       @nataliewsj Grateful to @SpeakerPelosi for removing my grandfather’s portrait from the US Capitol. He owned hundreds of slaves. #JUNETEENTH2020 is the
       appropriate day to remove Howell Cobb portrait. https://t.co/sJpo0I3HSs Jun 18, 2020
       @Ombresque @SpeakerPelosi Yep. Grateful to @PostOpinions for publishing my ltr on Sunday re Howell Cobb portrait. https://t.co/fwdxk6Ztgp Jun 18, 2020
       @SpeakerPelosi Thank you for removing my grandfather’s portrait from the US Capitol. (Howell Cobb). https://t.co/Qy33uyZuUX Jun 18, 2020
       @cspan @SpeakerPelosi Thank you #SpeakerPelosi for removing my grandfather’s portrait. (Howell Cobb). https://t.co/OeBrrQ7Twd Jun 18, 2020
       @cimarcos I’m Howell Cobb’s grand-daughter and I support the removal of his portrait. https://t.co/jsGcJ53pi1 Jun 18, 2020
       @sdjacksondc @frankthorp Yeah!!! I sent @SpeakerPelosi ltr yesterday asking her to remove my grandfather’s portrait (Howell Cobb). https://t.co/goBBKxEDIz Jun
       18, 2020
       4 yrs ago, @ChuckGrassley helped me obtain DC prosecution data. #DOJ had refused to share it w/ me so #Grassley held up a political nomination. Why is this
       important? I’m a D. Grassley is a R. Grassley believes in oversight & transparency. We need more folks in Congress like him https://t.co/M4zKxvNnHT Jun 18, 2020


       Descendants of #Confederate leaders should be using their voices to call for the removal of statutes and portraits of their family members. Using my voice to call for
       removal of my grandfather’s portrait from US Capitol. @SpeakerPelosi #JeffersonDavis #GeneralLee https://t.co/W6Q9paLwux Jun 17, 2020
       Last week, @DanLamothe asked @uscoastguard if it was going to ban #ConfederateFlag. No response. Sharing letter I sent as a former #CoastGuard ofﬁcer
       asking that that the ﬂag be banned. I encourage all members of the #USCG family to send similar letters. https://t.co/8QWWU63BCA Jun 17, 2020
       @dansewell More background. Benning & Rucker were related. Link is Howell Cobb. Cobb & Benning were cousins, both attended UGA & came from slave owning
       families. Cobb’s daughter married into Rucker family (also slave owners). Benning and Rucker have bases. Cobb’s portrait in US Capitol. https://t.co/6UpkMMsyPs
       Jun 15, 2020
       @mitchryals @wcp @OrangeVo40 @tomsherwood TBT. @20002ist and I testiﬁed at Orange led @councilofdc hrg re @dcra several yrs ago. I pounded the table to
       see if Orange was awake. I think may have also questioned Orange’s sanity. What else could explain Orange’s blatant lack of oversight? Jun 14, 2020
       @DanLamothe . #Confederateﬂags don’t belong on #USCG stations. Similarly, #CoastGuard shouldn’t have named vessels after #Confederate leaders like my
       grandfather. I’m asking Congress to remove Cobb portrait from Capitol. Hoping @ComdtUSCG @VComdtUSCG @DHS_Wolf will endorse this request. Jun 14,
       2020
       Per @DanLamothe, my service (@uscoastguard) hasn’t addressed #ConfederateFlag. My great (3x) grandfather served as #CoastGuard service secretary. In this
       role, he advised Georgians to secede from Union. After war, #USCG named vessels after him. Time to have convo. @ComdtUSCG https://t.co/mOvbGRxS4S Jun
       14, 2020
       Sharing a song written about my great (3x) grandfather. The lyrics accurately describe his acts of treason. Yet his portrait is still hanging in the US Capitol in 2020.
       Why? https://t.co/4xCE9hg5y4 https://t.co/l6HnaJpsvD Jun 14, 2020
       @peter_w_rooney Per @JeffHorseman article, Calvert added #Confederate language to get Southern votes. That wouldn’t have surprised me in 1915 but the
       language was added in 2015 - https://t.co/LARY2RsXsi Jun 14, 2020

https://www.allmytweets.net                                                                                                                                                       21/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 22 of 107
       Today is #FlagDay, a day to remember US ﬂag. In 2015, @KenCalvert added language to bill allowing #Confederate ﬂag to be ﬂown on federal land. Voting for
       #CSA ﬂag violates US oath of ofﬁce. #dcprotest #BlackLivesMatter https://t.co/2a1KY0udsO Jun 14, 2020
       TBT. 5 years ago, @cimarcos wrote article for @thehill re #Confederate symbols. These symbols, including my grandfather’s portrait are still prominently displayed
       in US Capitol. What needs to happen for them to be removed? https://t.co/5b2GeEW6fX https://t.co/ZC5QD9yxHi Jun 13, 2020
       Pen + voice = change. Sharing essay published in @PostOpinions asking @SpeakerPelosi to remove my great (3x) grandfather portrait from US Capitol.
       #RobertELee #ConfederateFlag #JeffersonDavis #FortRucker #dcprotest https://t.co/jYdkjH26Q8 Jun 13, 2020
       @mkraju . @SpeakerPelosi also has authority to remove portraits, like the one of my grandfather, Howell Cobb. His portrait hangs in stairwell near Speaker’s lobby.
       Puzzling placement given fact that my grand-father was President of the Provisional Congress of Confederate States. https://t.co/4m5zgo6aJJ Jun 12, 2020
       2/2 #Reservation13. @AlcornANC6A08 @BlairTamara @tmholcomb @park7tenants https://t.co/1oBh7xzFJW Jun 12, 2020
       6 years ago, I joined an amazing team - #ANC6B. Every month @Ready_4_DC @DC_Chander @coreyholman @6b07Dc and I meet. We ask DC agency qs and
       demand answers. Sharing latest oversight effort re #Reservation13. 1/2 @ljjanezich @theHillisHome @PoPville @HillRagDC @ekogorek https://t.co/khEJtItroU Jun
       11, 2020
       #FactCheck @realDonaldTrump . I’m related to the men for whom #FortBenning & #FortRucker are named after. I want bases renamed. My family is legendary... for
       committing treason. My family was powerful, power based on owning slaves. I’m a vet & I won’t salute #ConfederateFlag . https://t.co/IzM3dUhNJ0 Jun 11, 2020
       Per @DCHumanRights, the oldest case is 1976 days (5.41 years) old. Wondering why @TheAdvoc8te and other #MeToo victims are waiting years for justice. What
       happened to no tolerance? When is #TimesUp ? https://t.co/0Bl6ambClD Jun 11, 2020
       I asked @DCHumanRights for info on # of claims ﬁled. See below. Cc @TheAdvoc8te https://t.co/t9c5u7kqkv Jun 10, 2020
       Several yrs ago, @TheAdvoc8te ﬁled #MeToo #sexualharassment claim w/ @DCHumanRights. And then she waited. A year went by. No action. Another year went
       by. No action. Tired of the delay, I FOIAed for info. https://t.co/uqxEhMe19y Jun 10, 2020
       @TaraCopp @AlexWardVox @DCNationalGuard Last Friday, I asked why @DCGuard1802 was carrying guns in my Hilleast neighborhood in DC. I asked why they
       weren’t wearing masks inside or outside the Armory. #NationalGuard refused to answer. Now learning that #NationalGuard has #coronavirus. Furious w/ situation.
       #DCProtests https://t.co/EOvc7JEHtn Jun 10, 2020
       @asmeleah Next step is for @UGAAthletics to remove sign on #UGA campus that refers to the Civil War as the War for Southern Independence. It references my
       grandfather (Howell Cobb) and I want it torn down. #blacklivesmatter @AtlantaFalcons https://t.co/PlhGJiDcqA Jun 10, 2020
       @cnnbrk Heartened that @USNavyCNO banned my grandfather’s ﬂag from Navy facilities. It’s the ﬂag of treason and I encourage other #Confederate leadership
       descendants to call for its removal from all DOD facilities. @rabrowne75 #HowellCobb Jun 10, 2020
       @nikkiwentling I’m related to both Benning and Rucker, and I support the renaming of the bases. Jun 09, 2020
       Growing up on Army bases, I was repeatedly asked if I was related to Rucker, aka Fort Rucker. Yep. I support the renaming of @USArmy bases named after
       #Confederate leaders. I also support removing family pictures from the House Speaker’s lobby. @jaketapper https://t.co/oQuJK1aU1k https://t.co/uiHUszA8Ix Jun
       09, 2020
       For fellow elected ofﬁcials who are examining #DefundThePolice. Essay by Minnesota leader and mom @mgreiling. Greiling story re police and #mentalillness is
       one we must consider as we draft new legislation. https://t.co/FzOJr4kvfP Jun 09, 2020
       End of AAR. Thinking that neighbors are vandals deﬁnitely doesn’t engender trust. Recommended course of action - @DCGuard1802 @ARNGDirector
       @nationalguard start engaging w/ local community and leaders to rebuild lost trust. Jun 07, 2020
       AAR continued. Placing armed troops on corner of neighborhood street who refuse to communicate w/ neighbors does not improve community relations (spitting
       doesn’t help either). https://t.co/HzIDJHiRjW Jun 07, 2020
       AAR continued. Meeting with non DC ofﬁcials while refusing to meet with neighbors and locally elected DC reps does not improve community relations.
       @DCGuard1802 https://t.co/X0sAgb9iwO https://t.co/NfKhRvBNUg Jun 07, 2020
       AAR continued. Positioning military vehicles on public land, and then telling neighbors to stop taking photos does not improve community relations. #DCStrong
       https://t.co/V1V6iBdgD2 Jun 07, 2020
       Military taught me to write after action reports. AAR for @NationalGuard build up at @DCGuard1802 Armory for #DCProtests . @ARNGDirector & local military
       know little about the neighborhood, neighbors, local reps. Deploying armed troops on neighborhood streets upsets community. Jun 07, 2020
       @mercoglianos Excellent essay. Disappointing that @CatoInstitute @cpgrabow hiding the funder of their anti Jones Act campaign. Jun 07, 2020
       . @NationalGuard continues to arrive at @DCGuard1802 Armory. Earlier this week, I told Florida NG that it is highly unusual to have out of state NG troops w/ guns
       & @82ndABNDiv in the neighborhood. He thought it was normal. No. It’s not. #dcprotests #DCStrong #DCstatehood https://t.co/WupGtm8OOw Jun 07, 2020
       @SchneiderG Grateful that Lee statute ﬁnally removed from Richmond. Next step, remove Cobb portrait from US Capitol. Cobb was the President of the
       Confederate Congress and his portraits hangs in the stairwell next to the Speakers Lobby. I’m his granddaughter and I support taking it down.
       https://t.co/6PWL2pv4v9 Jun 07, 2020
       Dear @ARNGDirector, I’m your elected rep in DC. In past 48 hours, your folks have accused me of being a vandal, spit at my feet, told me to stop taking pictures.
       I’m tired of the insults, can we meet to discuss how to improve relationship w/ neighbors? @DCGuard1802 #dcprotests https://t.co/uZglpxTN8S Jun 06, 2020
       . @DCGuard1802 ordered me to stop taking photos (I’m elected rep), FL NG spit at my feet, @NationalGuard w/ guns refused to say where they were from, NG
       showed up at my house (daughter thought I was going to be arrested) & DC Natl Guard brags about #Graham visit. Wow #dcprotest https://t.co/NfKhRvBNUg
       https://t.co/2vK2kgvTUB Jun 06, 2020
       @dburbach Yep. Served as Coast Guard JAG, a fact that I keep telling the National Guard. Jun 06, 2020
       During my morning walk @NationalGuard told me to stop taking pictures of military vehicles in my neighborhood. Last time govt ofﬁcial gave me that order I was in
       China. Beijing. 3 wks after #TiananmenSquareMassacre. I’m not in China & I’m still DC elected rep. #dcprotestors https://t.co/XkD5fomxoR Jun 06, 2020
       @FenitN @PaulSonne @jdawsey1 Acta non verba. @NationalGuard continue to carry guns in #Hilleast. https://t.co/Y4GYkSLLHL Jun 06, 2020
       @PaulRieckhoff @NationalGuard Thank you Jun 06, 2020
       @keshinil @SegravesNBC4 @MayorBowser @DCPoliceDept @nbcwashington @NationalGuard Good question. Waiting for an answer. Jun 06, 2020
       @SegravesNBC4 @MayorBowser @DCPoliceDept @nbcwashington I can answer that question. 100. The out of state @NationalGuard who were sworn in are
       from Florida and Missouri. MPD shared that info w/ me yesterday afternoon. Jun 06, 2020

https://www.allmytweets.net                                                                                                                                                  22/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 23 of 107
       @TomLynch_ @SegravesNBC4 @nbcwashington Hmm. See photo taken at East Cap and 19th at 3:36pm today. https://t.co/QOQO8fgrkR Jun 05, 2020
       Last photo of @NationalGuard soldiers at East Cap and 19th. Where are you from I ask again. No comment. And then one spits. On the ground showing his disgust
       of me. #DCPROTESTORS #dcprotest https://t.co/QYSUKiTBcv Jun 05, 2020
       The sound of idling. DC law saws that vehicles can only idle for 5 minutes. Buses are idling for hours at DC @NationalGuard Armory. My neighborhood is ﬁlling up
       w/ dangerous toxins. #dcprotesters https://t.co/WUmjPOmbt6 Jun 05, 2020
       Let’s get back to the soldiers w/ guns at 19th and East Cap. I asked @NationalGuard why they were there. To help w/ civil unrest I was told. Really, I’m the elected
       rep, tell me more. No comment.#DCProtests #dcprotestors. https://t.co/CEnuCRDsTp Jun 05, 2020
       While walking out the door, I talk w/ staffer from @LindseyGrahamSC ofﬁce. Senator here to talk with SC @NationalGuard. Cough. I represent the Hilleast
       community (DC National Guard Armory) and @NationalGuard won’t meet w/ me but they’ll meet w/ SC? Jun 05, 2020
       Invited into DC National Guard Armory to talk with General. Then told that the General won’t meet with me b/c I don’t have appt. I’m the locally elected rep and I
       need to get appt to talk about guns on my street? #DCProtests #dcprotestors https://t.co/2ltFdGKsmi Jun 05, 2020
       @HeidiLiFeldman @NationalGuard Yep. Little surprised by that answer. Jun 05, 2020
       Around the corner @NationalGuard with guns sitting next to Bike Share. Where are you guys from I ask? Ma’am, I refuse to tell you #DCProtests #dcprotestors
       https://t.co/YlDsJKUVxa Jun 05, 2020
       Starting my afternoon walk. Told Florida National Guard to turn off the engine. Cars can’t idle more than 5 minutes in DC. #DCProtests https://t.co/5nJTehfpwV Jun
       05, 2020
       @NextNavy @USNavy @Forbes Excellent essay. Add #MARAD to the list as well. They need help in presenting ideas. @mercoglianos published essays in
       @USNINews trying to move the needle. I’ve written for @Mar_Ex. Navy and MARAD need to work together on this initiative. #surgeﬂeet Jun 05, 2020
       Per @SegravesNBC4 report https://t.co/C43e9HgQdC Mayor Bowser doesn’t want out of state National Guard troops patrolling DC streets. MPD Ofﬁcer told me
       that MPD deputized Florida and Missouri troops that arrived today. Why are we deputizing them? #dcprotestors https://t.co/4p9BI9gXBw Jun 05, 2020
       Like @SenTomCotton, I’m a veteran. Like #TomCotton, I’m an elected ofﬁcial. I don’t want the military on DC streets & neither do my residents. If #Cotton wants to
       activate the military, he can send them to #Arkansas. #HandsOffDC. #dcstatehood #dcprotests https://t.co/yxrWZKblN2 Jun 04, 2020
       During my afternoon walk around DC National Guard Armory, I learned that MPD is deputizing Florida & Missouri NG today. Puzzled, I asked why. To give them
       authority to detain folks, including DC residents, on DC streets. Anyone else have a problem w/ this practice? #dcprotest https://t.co/TaicKvQu2D Jun 04, 2020
       Dear @Twitter, I need some help. Please explain why you told a friend that my tweet this morning contained sensitive content. I simply shared that the
       @NationalGuard stopped me from walking unattended on a street in my neighborhood. #dcprotests #dcprotesters https://t.co/WyYlz24qsE Jun 04, 2020
       31 years ago, I visited Beijing. We arrived 3 weeks after the #TiananmenSquareMassacre #TiananmenSquare #TiananmenVigil . Tanks were still in the streets.
       Soldiers carried guns. And for 31 years, I’ve shared what I saw. Had to, Chinese govt tried to cover it up. https://t.co/yny1GXgSJ8 Jun 04, 2020
       @MFCAHOFer25 @NationalGuard Nope. No pockets. Only carrying a water bottle and phone. Jun 04, 2020
       . @MayorBowser @DDOTDCDirector @ddotdc @AGKarlRacine @charlesallen @VinceGrayWard7 @AlcornANC6A08 morning. Do you have any intel on Natl
       Guard shutting down streets next to DC National Guard Armory? Told this morning that I couldn’t walk on street next to building. https://t.co/TaicKvQu2D Jun 04,
       2020
       Went for a walk. Picked up an escort when I walked past DC National Guard Armory. Reminded @NationalGuard ofﬁcer that I was on a public street. Understand
       ma’am. We’re concerned about vandalism. Ok. I’m the elected ofﬁcial for this area, tell me more. No comment. #dcprotests https://t.co/rIz2JaqioW Jun 04, 2020
       @LMartinezABC @lbaldor #GeorgeFloyd was born in Fayetteville, NC, home of #82ndAirborne. Floored that troops from his home town were brought to DC to stop
       people from participating in peaceful, lawful protests. Side note, when I grew up in Fayetteville, 82nd deployed oversees, not on US soil. Jun 04, 2020
       @haltman @MilitaryTimes I live next to the @NationalGuard Armory. Ever afternoon, my military neighbors at the Armory deploy to NW. And every day, civilian
       Capitol Hill neighbors join #DCProtests. Deploying one neighbor against another won’t solve the problem, nor does it build trust in the military.
       https://t.co/fnImwDgMSq Jun 04, 2020
       History fact. A great (many times) uncle voted for #InsurrectionAct in 1807. His nephew, my great great great grandfather helped start an insurrection (Civil War). I’m
       a DC elected ofﬁcial & vet, & I oppose using 1807 law to suppress free speech. #dcprotest https://t.co/bUZ7zGpY4R Jun 03, 2020
       As the elected ofﬁcial who represents the area in which the DC National Guard is currently staging military personnel & vehicles, I support the helo investigation.
       Helos usually land on this ﬁeld, but not today. @DCNationalGuard @NationalGuard #dcprotest @laraseligman https://t.co/uINaAenKl0 https://t.co/mjk2Pcdz21 Jun
       03, 2020
       It’s becoming increasingly clear that the @NationalGuard does not care that civilians live across the street from the build up. As a vet, I’m appalled by the situation.
       Jun 03, 2020
       As the locally elected rep for the area in which this build up is occurring, I’m growing increasingly concerned about the lack of security. There is none. Jun 03, 2020


       And there are more military vehicles. #dcprotesters https://t.co/cf40AQ8Gk2 Jun 03, 2020
       The build up continues at the DC National Guard Armory continues. One and two star generals now and n the building (see red ﬂags). #DCProtests
       https://t.co/RYhZRtYeLM Jun 03, 2020
       At the @WWIIMemorial, an important question was asked - do black vets count? Yes. Sharing an essay I wrote about the 5 African American SPARs. They had the
       courage to be the ﬁrst and this courage enabled hundreds to follow them. #dcprotests. https://t.co/Qz9DaCqzJ8 Jun 03, 2020
       Surreal experience living next to DC National Guard Armory during #DCProtests. Kids playing Monopoly on the stoop. They pause every time a military vehicle
       drives by on 19th. #NewNormal and it’s not one I like. https://t.co/juGGnNdglx Jun 03, 2020
       I’m the elected rep for the DC #Hilleast neighborhood. The DC National Guard Armory is our next door neighbor. Our neighbors deployed last night and based on
       activity at the base this afternoon, they will be deploying tonight for other parts in DC. https://t.co/NaswAZJDsV Jun 02, 2020
       DC National Guard has left the Armory. #dcprotest https://t.co/AnmEyNyd5W Jun 01, 2020
       Daughter - mom, why are there tanks outside our house? Not a normal question so I walked outside and saw ... #protests2020 #dcprotest https://t.co/6ffnUQfvfy Jun
       01, 2020



https://www.allmytweets.net                                                                                                                                                       23/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 24 of 107
       DC National Guard, in protective gear, loading on to military vehicles positioned outside of the DC Armory. #dcprotest #DCPROTESTORS https://t.co/ohVHfIbm1C
       Jun 01, 2020
       @sandeeeeeeepp @EverybodyWinsDC Chuckling. Your former mentee is currently buried in a book and is refusing to come out of her room until she’s ﬁnished it.
       Jun 01, 2020
       Moving day for the Capitol Hill mallard family. Babies in the carrier. Mom trailing behind. https://t.co/OCaW0tZutX Jun 01, 2020
       Lights are still on at the DC National Guard Armory. The DC National Guard is a valuable part of our community. Please remember that tonight. #DCProtests #DC
       #dcprotest https://t.co/bvgffRLPAt Jun 01, 2020
       Respectfully asking the #Hilleast community, my neighbors and friends, to abide by the 11pm curfew. Tonight, please remember that our community includes the
       #DCNationalGuard, men and women we live next to and greet everyday. #dcprotest #DC #DCProtests https://t.co/BsY7a4xOux https://t.co/2sX5BGCcFp Jun 01,
       2020
       @wusa9 Yes May 31, 2020
       @breakingnews123 Yes May 31, 2020
       And now the #DCNationalGuard, carrying riot gear, are boarding a military vehicle. https://t.co/C9LmZ95l8V May 31, 2020
       #DCNationalGuard. I’ve lived next to the DC National Guard Armory for 17 years. First time I’ve ever seen this type of activity. https://t.co/TxJo2im1bE May 31, 2020


       @Jdharden @rebtanhs TY for referencing the Stadium Armory neighborhood. I’m the ANC for the neighborhood. City #s are misleading. The majority of positive
       cases are in the DC jail. Why isn’t city differentiating between positive cases in jail and those who live next to the jail? May 30, 2020
       Canning season starts tomorrow on #Kreppfarm. https://t.co/9Q60i052gh May 29, 2020
       Neighbor - Denise do you know about @RideOurBus negotiating w/ @DDOTDC @DDOTDC @wmata re bus between DC and NYC? Starting/ending point Stadium
       Armory? Me - No, but I’ll ask. No bathrooms. No benches. Impending trafﬁc on 19th. Wondering why DDOT didn’t seek my input. https://t.co/yKGgaEpz9G May 29,
       2020
       40 years ago today, 55 women made history. They were the ﬁrst women to graduate from #USNA. Thank you @USNINews for sharing their story. @USNHistory
       https://t.co/MdBUFTV5WM May 28, 2020
       @seungminkim I’m a Democrat. Served as political appointee during 1st @BarackObama @JoeBiden term. @ChuckGrassley @GrassleyPress helped me w/ an
       oversight issue. He’s the reason why I successfully sued DOJ for rape prosecution data. If any Dems have qs re Grassley happy to chat. @DNC May 26, 2020
       @Erinfor4B02 @CMBrandonTodd Agreed. @RobertWhite_DC sexual harassment bill was introduced 9 months ago. Todd could have held hearing last fall. Ditto for
       this spring. May 25, 2020
       @JeffAndersonDC1 Saw them and frustrated. @DLPetroshius and I keep asking for info. Has anyone been ﬁred for committing sexual harassment? Fired for not
       reporting sexual harassment. Crickets. May 25, 2020
       @JeffAndersonDC1 @MayorBowser @councilofdc Fixing #MeToo in our local government & schools requires action. Feb 2020, @dcpcsb tells @cmdgrosso that it
       is unaware of sexual harassment during FY 19 & 20. 3 months prior @MacFarlaneNews reports different story - https://t.co/1gTDSU68KT. https://t.co/iXfafywtp8
       May 25, 2020
       @stoolth @CMBrandonTodd @charlesallen It’s been 2 yrs since I asked OHR for data. @JeffAndersonDC1 asked. @FenitN asked. No response. B/c of data
       provided by @AGKarlRacine we know DC tax $s used for settlements. @ODCA_DC started audit last yr. So again, why isn’t CM Todd holding hrg on
       @CMRobertWhiteDC bill? https://t.co/9KQBGk7Xk6 May 25, 2020
       @charlesallen @stoolth @CMBrandonTodd Lack of consistency & transparency problematic. CM Allen asks for data. CM Todd doesn’t. @CMRobertWhiteDC bill
       requires all to collect & share sexual harassment stats. Bill won’t move b/c Todd refusing to hold hrg. Meanwhile @DCHumanRights slowrolling @TheAdvoc8te
       claim. May 25, 2020
       @TheAdvoc8te #oversight May 25, 2020
       Morning @RobertWhite_DC. Any news on your sexual harassment bill? Last I heard, @brandonttodd @CMBrandonTodd was refusing to hold a hearing on it.
       Absent hearing, your bill won’t move. Which means that DC agencies won’t track sexual harassment complaints. @TheAdvoc8te #MeToo https://t.co/mXiBCVP5Uc
       May 25, 2020
       @TheAdvoc8te @DCHumanRights I just sent an email to OHR asking for an update on your case. May 25, 2020
       @TheAdvoc8te @DCHumanRights @brandonttodd So to recap for @JulieZauzmer and others writing about Ward 4 race, you repeatedly testiﬁed before Todd’s
       committee re sexual harassment. He did nothing. No oversight over OHR. OHR slow rolling your complaint. Sound familiar @JeffAndersonDC1? @Janeese4DC
       thoughts? May 25, 2020
       Morning @TheAdvoc8te. Just read @JulieZauzmer article re @CMBrandonTodd & @Janeese4DC. Any news on your sexual harassment case? You repeatedly
       testiﬁed before Todd. Asked for help. He stayed quiet. https://t.co/1odDitmLF6 May 25, 2020
       @mercoglianos @DOTMARAD @NavalInstitute @wardcarroll Excellent interview. Kumar is an outstanding leader and well regarded by current and past MARAD
       leadership. @bill_hamblet May 23, 2020
       TY @momsinofﬁce for sending me @genebsperling book. I’m a mom. I’m an elected ofﬁcial & in this role, I’ve advocated for changes in how Fed Govt addresses
       #MeToo. Sharing lessons learned as #Obama #Biden appointee on holding leaders accountable for hiding problem. https://t.co/VIWETjxmeE May 22, 2020
       @PostOpinions @daniellebrian Whistleblowers need more protections. They also need trustworthy IGs. I asked @DOTInspectorGen for help in 2011 on sexual
       assault issue. Forced to resigned & IG never conducted audit. Using experience to teach college kids how to hold IGs accountable. https://t.co/x8VQ5ilT4x
       https://t.co/IgkpK6NyTJ May 22, 2020
       Maritime and military history is remembered in a variety of ways - books, songs, paintings, and sometimes, needlepoint. #NationalMaritimeDay @Mar_Ex
       https://t.co/9PdNMIdpTr May 21, 2020
       Last week, man spit out on 6 individuals on Capitol Hill. Man arrested and released on PR. Meanwhile, victims still waiting to learn if man tested for #coronavirus.
       Disturbed by lack of clarity. @theHillisHome @ljjanezich @ekogorek @PoPville https://t.co/8NEVFEvY0I May 20, 2020
       @postlocal Thank you @hannah_natanson for covering this story. May 20, 2020



https://www.allmytweets.net                                                                                                                                                    24/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 25 of 107
       Liberty Ships and the merchant mariners who crewed them provided vital supplies during WWII. 18 ships named after African Americans, including one named for
       William Cox, a merchant mariners who died after his ship was torpedoed. #NationalMaritimeDay @DOTMARAD https://t.co/ZjtkYetcFn May 18, 2020
       Individual spat on Capitol Hill residents and MPD Ofﬁcer last week. Victims don’t know if spitter has been tested for #coronavirus . @USAO_DC DOJ you owe folks
       answers. https://t.co/O3Fj1nkﬁ8 May 17, 2020
       @kellyyanghk TY for sharing your story. I’m a former Fed agency chief counsel responsible for Fed college. Told #DeVos that campus rape should be prosecuted by
       prosecutors, not colleges. Your experience wasn’t uncommon. Recommendation ignored. @ssaisorg @ACLU_DC https://t.co/HxdE1iL4Ea May 16, 2020
       @AndrewDesiderio Sexual assaults occurred at NY Fed school during Obama & Biden years. Person who reported assaults ﬁred. Last year, I asked @USCCRgov
       to hold former political appointees accountable for failing to stop the rape of men and women. Please ask @JoeBiden to respond to this request.
       https://t.co/E3xOpf6XOH May 15, 2020
       Apparently, it’s time for me to do some ironing. https://t.co/Bo7qzeZkmO May 14, 2020
       @PostOpinions @Siﬁll_LDF 150 yrs ago, a family member smuggled slaves on to Jekyll Island, an island next to Brunswick, GA. He was charged w/ smuggling but
       acquitted of the crime. Slaves wanted to go home. They couldn’t afford it. Our justice system isn’t color blind. https://t.co/PvMseBKds5 May 13, 2020
       Georgia History. Per @TheArtist_MBS, prosecutor from Cobb county assigned to #Arbery case. Cobb county named Thomas Willis Cobb, slave owner & Howell
       Cobb’s cousin. Howell’s wife was a Lamar. Her family smuggled slaves onto Jekyll Island in 1857. #reparations @ben_brasch https://t.co/onCJ2gnga6 May 12, 2020


       @MacFarlaneNews Thank you for sharing the DC jail stats. I’m getting qs about the high number of positive #coronavirus cases in the Stadium Armory area - over
       167. Do you know if those numbers include the jail? Also getting qs on the Harriet Tubman women’s shelter on Reservation 13. May 11, 2020
       @LindaHirshman1 @hollyotterbein H/t to @EFRalph for ref Hirshman essay in @politico Women Rule update. Hirshman essay is well written but I disagree w/ her. I
       won’t vote for Biden. Decision based on 2012 incident. I was part of his Administration & told to resign after reporting sexual assault at fed school. May 11, 2020
       @Morning_Edu I sound like a broken record. Just read @biancaquilan article re #TitleIX, @ItsOnUs, and @ValerieJarrett. And yet again raising a ﬂag. Jarrett
       claiming that #Obama #Biden team didn’t tolerate sexual assault at colleges. They did. They asked DOT IG not to investigate it at USMMA May 11, 2020
       @morningmoneyben @martinsvillemar Follow the money. Who advised Knestout on the trespass order? Church lawyers? If so, how were they paid and where did
       the money come from to pay them? May 11, 2020
       Thank you @mboorstein for your continued coverage of the Catholic Church. Thank you @martinsvillemar for speaking up. We’re asking @WashArchdiocese the
       same qs. Like Richmond, they don’t want to be held accountable but they do want our money. #MeTooCatholic #McCarrick https://t.co/oY84aeXyAm May 11, 2020


       @propublica I’m a member of the TSA Surface Transportation Security Advisory Committee. Sharing email I sent to @TSA after reading your report. Mass transit
       workers including those who work for @wmata @ATUComm could use the hoarded masks. https://t.co/U3JffXypgj May 09, 2020
       @NirviShah @biancaquilan Tired of hearing Biden talk about #ItsOnUs. As VP, he was responsible for 5 colleges. I was the lawyer for one them & I was told to
       resign after requesting IG investigation into sexual assault. Obama/Biden hid problems instead of ﬁxing them. https://t.co/A90SJjyFrK May 07, 2020
       @mercoglianos @NavalInstitute Excellent article. May 07, 2020
       @sandramoscoso   😀 May 05, 2020
       @jackiebensen   😀 May 05, 2020
       @pettiplease I’ve had better springs. May 05, 2020
       Trying to ﬁgure out how to describe my spring. It would go something like the 12 days of Christmas - 7 weeks of #coronavirus symptoms, 3 chest x-rays, 2 needles,
       one CAT scan, and a portable urinal. Wait, that doesn’t rhyme. https://t.co/x3yENhO5ZZ May 05, 2020
       @NataleeSnider Thank you May 03, 2020
       As an ANC, I sit in a lot of meetings so I sew - barrettes, pillows, ornaments. Sharing photo of the projects completed while talking about planning and zoning,
       transportation, etc. https://t.co/91EukVcA7x May 03, 2020
       @theliteraryhill Tiger (cat) and I are having fun listening to the moderator aka @timkrepp #booksareessential #literaryhillbookfest https://t.co/CuMHLkj4pe May 03,
       2020
       Respectfully disagree w/ @PostOpinions. We don’t need more lawyers on the DC Council. We need ANCs like @PLKDC & @DC_Chander who know the ﬂaws of
       DC agencies, know how to conduct oversight, and demand accountability and transparency. https://t.co/qv5nxp9qeo May 03, 2020
       @RSP_DC @timkrepp No. But the next time it happens, I will say “Pardon me....” https://t.co/7Yp9d9tTz6 May 02, 2020
       @ADrauglis @timkrepp Nope. Only the beard. May 02, 2020
       @BethBinDC And, the beard. @timkrepp https://t.co/SFi9LpOWo5 May 02, 2020
       Driving w/ @timkrepp. Driver next to us asked Tim to roll down his window. I thought he was going to ask for directions. Nope. He wanted to share that my hubby’s
       beard is “incredible”. May 02, 2020
       @NARAL We must create environment where victims are believed. I’m using my experience as former #Obama #Biden appointee who was forced to resign after
       reporting sexual assault to teach students how to hold leaders accountable. Acta Non Verba. https://t.co/x8VQ5ilT4x https://t.co/IgkpK6NyTJ May 02, 2020
       70 yrs ago, Captain L'Ecuyer joined the @uscoastguard as an ofﬁcer. Legally trained but not allowed to practice law in the #CoastGuard. Last week, Melissa Bert
       became the ﬁrst female #CoastGuard #TJAG. I love the sound of glass breaking. @Mar_Ex https://t.co/cY70RCRh2a May 02, 2020
       . @MichaelJStern1 references prosecuting sexual assault. DOJ prosecutes less than 10% of cases. Sued DOJ to obtain that fact. DOJ doesn’t prosecute all
       referrals. Fact learned while at MARAD. Please consider these facts when reading Mike’s @USATODAY essay re @JoeBiden #tarareade https://t.co/2BLYqs07Rr
       May 02, 2020
       Thank you @MarcACaputo for including me in your story re @JoeBiden and #TaraReade. The ask I’m making is the same ask I made of the Catholic Church and
       my own university. Address the #sexualassault allegation in a fair, respectful, and open hearing. https://t.co/WBMs1AMqYG May 02, 2020
       Congratulations Melissa Bert on becoming the ﬁrst female #CoastGuard #TJAG. Grateful for your mentorship and friendship. You've blazed a path that enabled
       hundreds of women to follow in your footsteps. @ComdtUSCG https://t.co/Hb4fMwEVcm @wimsatweets @USCGAcademy @WISTAInt Apr 30, 2020
       Invited to attend #Obama alumni fundraising event for #Biden. Sexual assault allegations made against @JoeBiden and Biden must address these allegations
       before I donate money or time. https://t.co/qgHbN72uU7 Apr 29, 2020

https://www.allmytweets.net                                                                                                                                                  25/107
3/22/2021                Case 1:21-cv-00839-RDM Document        1-1all your
                                                All My Tweets - View   Filed   03/29/21
                                                                            tweets on one page. Page 26 of 107
       Excellent overview on who’s advising DC on reopening. Many names will be familiar to Hilleast as they are and were involved in #Reservation13, the Boys and Girls
       Club, and the Hine Development. https://t.co/kACS6Trwk9 Apr 29, 2020
       Couldn’t ﬁnd a needlepoint pattern of the #DCFlag so I created one, stitched it, and then asked a friend to ﬁnish it. #BetsyRoss moment. #DCStatehood
       https://t.co/dEZPVukKwT Apr 28, 2020
       DC Agencies are supposed to give ANCs great weight. Per new @ODCA_DC, @DDOTDC does not. Nor, does it communicate w/ ANCs. Case study - intersection
       of 16th and Indy SE. Known danger and still no stop sign, despite multiple requests from ANC6B for help. @theHillisHome https://t.co/hQ4FDDHPdZ
       https://t.co/6rZRgQB7xq Apr 27, 2020
       Sharing news piece by @MacFarlaneNews on what DC kids are doing during the coronavirus quarantine. Some, like my daughter (@BASISDC student ) are
       tutoring refugee children. https://t.co/SvnE2gOuJL Apr 25, 2020
       @CMC_MarineCorps Thank you for removing the Confederate ﬂag. My grandfather was a Confederate leader. He committed treason an act he acknowledged
       when requesting a presidential pardon. The Confederate ﬂag and Confederate memorabilia do not belong on any military installation. Apr 24, 2020
       @pete_gould @theHillisHome @ljjanezich @ekogorek @charlesallen What are your thoughts on a new DC jail or DC agency moving to Reservation 13? Asking b/c
       there is a strong likelihood that either could happen? Apr 24, 2020
       @pete_gould @theHillisHome @ljjanezich @ekogorek Nope. They’re also pushing anchor employer. Both concepts new. I’ll ask @charlesallen to help us get
       answers. Deliberate adds to #Reservation13 so who added them and why? Apr 24, 2020
       City released updated #comprehensiveplan. For #Hilleast residents, take a look at page 37. Looks like city shopping #Reservation13 as new home for an institution.
       Anyone know which one? @theHillisHome @ljjanezich @ekogorek https://t.co/9yhOhBQ7yA https://t.co/yjQpPzLP1P Apr 23, 2020
       @hsu_spencer @AGKarlRacine @MayorBowser @USAO_DC @phscoop In addition to stating that it doesn’t track prosecution data, DOJ recommended that I ask
       @DCPoliceDept @ChiefNewsham @SafeDC for it. Letter dated April 2, 2020. Delayed April Fool’s joke? Apr 23, 2020
       @hsu_spencer @AGKarlRacine @MayorBowser @USAO_DC @phscoop Learned early this month that DOJ doesn’t know how many gun cases it’s prosecuting in
       DC. Unlike @USAO_DC DOJ, Racine tracks this info so yes, Racine’s ofﬁce should be responsible for prosecuting all crimes that occur in DC. #DCStatehood
       https://t.co/5NYoTNtqEv Apr 23, 2020
       2020. The year we ran out of toilet paper. https://t.co/rX8y581d72 Apr 22, 2020
       Grew up in the Army. Watched tan colored jeeps drive down All American Hwy in ‘90. Saw similar convoys in Oct 2001. Currently parked next to @DCGuard1802
       @USNationalGuard jeeps waiting to be tested for #coronavirus. Surreal experience. They’re ﬁghting known but unknown enemy. https://t.co/g8ulAZWoV5 Apr 17,
       2020
       Helping daughter create list of movies to watch during #coronavirus #StaySafeStayHome. What else should we add? https://t.co/J2AISrzg37 Apr 16, 2020
       And for all DC reporters and ANCs (@DC_Chander @Ready_4_DC ) asking qs - when applying for a DC govt #coronavirus test, applicant must share age, gender,
       race, ethnicity, medical history, home ownership status, address and zip code. Apr 15, 2020
       Big difference between can & will. I’ve had coronavirus symptoms for past 2 plus weeks. Per @MayorBowser tweet, DC govt can give me the test. Called 855 #
       today & told that DC screening test requests. Will know in 2-3 days if I’ll be tested. How many DC residents denied testing? https://t.co/GLcvqzXDvJ Apr 15, 2020
       Teleworking w/ a cat. https://t.co/tznOeTmyDj Apr 15, 2020
       @newsbysamuels Excellent article. Apr 15, 2020
       @Susan0406 No. The DC count is deﬁnitely lower than reported. Apr 12, 2020
       @mikedebonis @pkcapitol @realDonaldTrump Congress doesn’t exist in a vacuum. It exists in a city where everyone is staying home. As a locally elected DC rep,
       it’s my hope that my federal colleagues learn how to govern electronically. When Congress forces people into a room, infection rate of my constituents goes up. Apr
       12, 2020
       Another excellent essay by @mercoglianos https://t.co/HCdA6kZYz8 Apr 10, 2020
       Sharing #needlepoint pattern of #USNSComfort entering NYC. https://t.co/jLprDwOOtx https://t.co/8p1aoOKwfE Apr 09, 2020
       Thank you @nina_zafar for writing about our Capitol Hill neighborhood. Thank you for asking @DMPEDDC about Reservation 13. The lack of transparency re the
       city’s plans for the site is troubling. https://t.co/il4B9BsRwm Apr 09, 2020
       @davidalim Thank you for highlighting the fact that not everyone is being tested. I’m part of that category. I’ve had coronavirus like symptoms for 10 days but b/c I’m
       not over 65, I haven’t had (insert) I’m not eligible for the test. Apr 08, 2020
       @alanrothdc @Susan0406 @MayorBowser @nbcwashington @ABC7News My experience w/ #coronavirus is being replicated around the country. No one has
       enough tests so the total number is higher than that being reported. Apr 06, 2020
       @Susan0406 @MayorBowser @nbcwashington @ABC7News Health care told me that there is a shortage of tests and b/c I don’t fall w/i certain category I won’t be
       given it. Time to be honest about #coronavirus in DC, numbers are signiﬁcantly higher than that reported. Apr 06, 2020
       @stoolth Doing my best to self-isolate. Shared b/c we all need to be concerned about current reported #s. Per @andreaswalec latest, DC has 1097 cases. There
       are more like me who have the symptoms but b/c of shortage won’t be given the #coronavirus test. Apr 06, 2020
       DC’s #CoronavirusPandemic #s are undercounted. I have the symptoms but as I just learned from my health care provider, I won’t be given test b/c I’m not over 65,
       I’m not a 1st responder, I haven’t had cancer. I just have the symptoms & am scared that I’ll share them w/ my kids https://t.co/IJSJ8jziCv Apr 06, 2020
       Fold sides, leaving enough space for ribbon. Sew seam. Use safety pin to insert ribbon. Lesson learned on prototype. Add 4 darts on each side instead of two.
       https://t.co/vrobaNJw1v Apr 05, 2020
       Purchased @Marimekkoglobal cloth at @CrateandBarrel to make tablecloth. Using extra material to make #coronavirus #mask. Cut length, fold into thirds, sew
       seam, and add darts. 1/2 https://t.co/3E5ogQdosk Apr 05, 2020
       Great article by #CoastGuard Holly Harrison about balancing training and readiness in #COVID    ー19 environmemt. Eye opening statement- once crew knew that
       they would be paid... Coasties still suffering from 2019 government shutdown. @USNINews https://t.co/n0KRZkEq8T https://t.co/0HS58FeD5x Apr 03, 2020
       Feeling a little like Bill Murray in Groundhog Day. In 2016 I FOIAed & successfully sued DOJ for prosecution data. Asked for update in 2019. Told that DOJ doesn’t
       track it. It being prosecution of crimes occurring in DC. @theHillisHome https://t.co/Ps2l7LFBBf Apr 02, 2020
       Sharing @andreaswalec article re #COVID       ー19 in DC. Key takeaway - Residents of Ward 6, which includes #Hilleast had the most cases, at about 17%.
       https://t.co/b8aYMEsxhF Apr 01, 2020

https://www.allmytweets.net                                                                                                                                                      26/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 27 of 107
       @Ombresque Yep. They also Saran wrapped the door. The cat also generously left vomit that I stepped on to avoid the string. Apr 01, 2020
       Happy April Fools Day! https://t.co/ADFSdarpiT Apr 01, 2020
       Sharing DC Veteran #MST data obtained from @DeptVetAffairs. 1st time data made public. Please note # of male and female #militarysexualtrauma claims
       approved and denied. @ProtectRDfnders @Servicewomen @iava @american_8 @EleanorNorton @MayorBowser @AGKarlRacine @charlesallen
       https://t.co/kR7aq8cVIl Mar 30, 2020
       Excellent article by @luzcita @shaverk re construction in DC during #coronavirus. For #Hilleast residents, @DDOTDC repaving alley behind 15th and Mass SE
       starting tomorrow. @theHillisHome @ljjanezich @ekogorek @DC_Chander https://t.co/9yLYI1N5Ca https://t.co/rjFgHsckaa Mar 29, 2020
       RT @charlesallen:   🚨 Applications for DC’s emergency recovery grant program goes live at 2pm today. 🚨 Mar 29, 2020
       RT @AMYatWM: Emergency grants for DC nonproﬁts/small businesses/self employed—applications due TUESDAY!!! Mar 29, 2020
       @Ombresque Nope. Canvas. Turning it into a pillow. Mar 29, 2020
       I may not be able to buy a corned beef sandwich in NYC. But I can sew one. #sewingwhilestayinghome #StayAtHomeAndStaySafe https://t.co/05sRkq7Vum Mar
       28, 2020
       @charlesallen @Ready_4_DC @DC_Chander @coreyholman @6b07Dc Thank you Mar 28, 2020
       @stoolth @Ready_4_DC @DC_Chander @coreyholman @6b07Dc @charlesallen Working on getting an answer. Mar 28, 2020
       @tbridge777 @Ready_4_DC @DC_Chander @coreyholman @6b07Dc @charlesallen Exactly. That’s why I stopped. Shared photos w/ ANC for the SMD. Highly
       unusual. Mar 28, 2020
       Driving to Harris Teeter. Stopped when I saw folks in hazmat suits entering public housing building. Intersection of K and 12th SE. @Ready_4_DC @DC_Chander
       @coreyholman @6b07Dc @charlesallen https://t.co/lFkelqZmih Mar 28, 2020
       30 years ago, my dad got a call telling him that he was back in Army. Similar phone calls are occurring today. If you get a military retiree paycheck every month, you
       are subject to recall. @Kyle_Rempfer #coronavirus https://t.co/t3oO9H19iP Mar 26, 2020
       DC National Guard is my neighbor. They’ve been ordered to stop folks from playing tourist during pandemic. To all those that want to see a cherry tree. See photo.
       Now stay home. #coronavirus https://t.co/LKQPHl7BIy https://t.co/b547OLgHPT Mar 23, 2020
       Just received update on @wmata. Sharing for #Hilleast community. See reference to buses. They should only be used for essential use. Also of note, #wmata
       anticipates closing more stations. #coronavirus https://t.co/ZQSl1hJpYD Mar 22, 2020
       New vehicles spotted at the DC Armory. #coronavirus . Asked last week if DC #NationalGuard would be using site as staging area or hospital. Waiting for ofﬁcial
       response. Guessing we’ll know by the vehicles parked in the lot. https://t.co/Ld7BfqwDjl Mar 21, 2020
       Notiﬁed today that #TSA @TSA issuing ﬁnal surface transportation security training rule on Monday. Wrote the legislative requirement for the rule 13 years ago.
       Grateful that the mandate is ﬁnally being implemented. @ATUComm https://t.co/2Tf7PXhgO1 Mar 20, 2020
       Sharing @JuliaSBergman article. #CoastGuard cadets take action to stop sexual harassment and assault at #USCGA. #MeToo https://t.co/dUA3ckJlwn Mar 19,
       2020
       Sharing for those that need a laugh. My eldest stopped the youngest from stufﬁng our house w/ sugar. @timkrepp https://t.co/GjFxphwAYp Mar 18, 2020
       @DMVBlackLives @bartlettpanther @park7Slumliving @park7tenants @VinceGrayWard7 @EmpowerDC @LorenzoANC7C04 @MayorBowser @ACLU_DC
       @WashLaw4CR @dchjcoalition Per @allyschweitzer evictions suspended during #CoronavirusOutbreak. So why is a DC landlord using #coronavirus to trigger
       health inspection? https://t.co/6kcBEtNmCL Mar 17, 2020
       @bartlettpanther @park7Slumliving @park7tenants @VinceGrayWard7 @EmpowerDC @LorenzoANC7C04 @DMVBlackLives Only an ANC, but I’m curious about
       why they are doing a health and safety inspection. Is it required by DC law or agency? If so, which one and why? How often will they be doing the checks and what
       will they do with the info? Again, only an ANC... Mar 17, 2020
       DC National Guard Armory located in Hilleast. I support activation of DC unit. As the locally elected rep for area, I ask that @MayorBowser share as much info as
       possible. For example, will the Armory be turned into a temp hospital? #coronavirus . @theHillisHome @charlesallen https://t.co/YhdDR5W8XB Mar 16, 2020
       @KReilly02 @MayorBowser Checking Mar 16, 2020
       As an ANC Commissioner, I have repeatedly supported liquor license renewals for the Hill Restaurant Group. That support stops now. Pulling my support b/c Tom
       Johnson is refusing to comply with @MayorBowser direction to reduce seating and therein limit spread of #coronavirus. https://t.co/cYAMacVHHP Mar 16, 2020
       @Tammy_Barlet @MaureenElias2 @KacieAKelly @KatColeLCSW @KatyDondanville @CarolineAngelRN @yankeebean @bbmatarazzo24 @CarmenMcLeanPhD
       @drtracywalden @evamyrickchiang @fpoplady @DrJoanCook @Doc_Springer @AbbieRBennett @Lkatzenberg @lclobrano @karinlbuck @AirmantoMom
       @AN_Goldstein @creightonc @kate_germano @maggie_mae_mour @coffeeshopjihad @Biking_USA @nikkiwentling @wilson_phyllis @dr_seminnis
       @millerlawmd @jennyfootsteps @JGHyder @JABell27 Thanks Tammy! Thank you for speaking up for female veterans. Mar 15, 2020
       @Tammy_Barlet @MaureenElias2 @KacieAKelly @KatColeLCSW @KatyDondanville @CarolineAngelRN @yankeebean @bbmatarazzo24 @CarmenMcLeanPhD
       @drtracywalden @evamyrickchiang @fpoplady @DrJoanCook @Doc_Springer @AbbieRBennett @Lkatzenberg @lclobrano @karinlbuck @AirmantoMom
       @AN_Goldstein @creightonc @kate_germano @maggie_mae_mour @coffeeshopjihad @Biking_USA @nikkiwentling @wilson_phyllis @dr_seminnis
       @millerlawmd @jennyfootsteps @JGHyder @JABell27 Amplify the voices of 10 women. Semper Paratus. Keep it going. @mabryant256 @Erinfor4B02
       @tweetelissa @SaraCFuentes @agreilingkeane @jackiebensen @amanduhgomez @AnnaLysaGayle @PerryStein @AmberGove Mar 15, 2020
       RT @AlcornANC6A08: DCPS will make weekday meals available to *all DC students* who may need them (to take away). In Ward 6- 6a08's Eastern… Mar 14,
       2020
       @charlesallen @MayorBowser Thank you for including info on planning prep in the #W6 update to feed kids if schools closed. I’m getting qs about jury duty.
       Currently folks crammed into small rooms. Folks want to know if court system will remain open if schools close. #CoronaVirusUpdate Mar 12, 2020
       Capitol Hill mom run over while trying to stop robbery of #GirlScout cookie money. Thank you @ABC7Sam for covering the story. https://t.co/CTAXKOXJMB Mar 11,
       2020
       Thank you ANC6B for voting tonight to send ltr to @dcra @DMPEDDC @DDOTDC @DCHumanServ re Reservation 13. Grateful for your help in getting answers
       and holding DC agencies accountable. https://t.co/r05vL4cyKa Mar 11, 2020
       Groundhog Day at ANC6B mtg. How many DC folks are you required to hire to work on Frederick Douglas Bridge. CO - 51%. Me. Are you meeting that
       requirement. CO. No. Not our fault. It’s the unions. Same answer we heard last yr. https://t.co/NUs28hwPKa Mar 11, 2020

https://www.allmytweets.net                                                                                                                                                     27/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 28 of 107
       Sharing ltr ANC6B will vote on tomorrow night re Reservation 13. Thank you to @ljjanezich @theHillisHome @ekogorek for sharing updates will Hill residents.
       Thank you @AlexKomaWBJ for writing about recent DC Council hrgs wherein Reservation 13 was discussed. https://t.co/4KMeZX32MB Mar 10, 2020
       RT @KingmanPark: Mark your calendar! Safe Streets is hosting a Crosswalk Parade on C Street NE to raise awareness of pedestrian safety in t… Mar 09, 2020
       Notiﬁed @wmata conductor that passenger vomiting. Asked for help at Potomac. Train moved. Asked for help again at Stadium Armory. Train ﬁnally stopped. Asked
       conductor to clean car. Seriously wondering what #wmata procedures are for sick passengers. #coronavirus https://t.co/7irkd5Tfkp Mar 07, 2020
       @HopeSeck @GinaAHarkins Before my great great great grandfather became a Confederate leader, he served as Coast Guard service secretary (Treasury). In
       that role he told Georgians to secede. As a former CG ofﬁcer myself, my recommendation to @ComdtUSCG is to prohibit #Confederate symbols on CG property
       Mar 07, 2020
       @JeffAndersonDC1 Grateful to @RobertWhite_DC for introducing bill. @DMEforDC told me that my oversight was improper. Hoping that spotlight of DC Council
       will encourage more transparency. For the record, all of them have been on emails I sent over past 2 yrs. @FenitN @DLPetroshius https://t.co/uEjh2Lb0uc Mar 03,
       2020
       TY @RobertWhite_DC for introducing bill requiring @dcpublicschools @DMEforDC to share info. But for @maustermuhle, Logan parents wouldn’t have known
       about last year’s sexual assault allegation. @DLPetroshius and I have asked for transparency for 2 yrs. Request met w/ silence. https://t.co/CgGQuBjPU8 Mar 03,
       2020
       Update on trafﬁc light at 16th and Indy Ave SE. @DDOTDC @DDOTDCDirector has ﬁnally agreed to install one. Thank you to all the #Hilleast residents who
       advocated for the much needed light. @theHillisHome @ljjanezich @ekogorek . #VisionZero #VisionZeroDC. https://t.co/WERT4DYE57 Mar 03, 2020
       . @wimsatweets @WNCathedral hosted special mass for female veterans today. @USArmy chaplains participated in the service. Wore my @uscoastguard lapel
       pin and represented the women who’ve served in the #CoastGuard since 1918. #WomensHistoryMonth https://t.co/NoC28wZMlz Mar 01, 2020
       RT @bartlettpanther: @CMYMA @kdrkrepp @GreenForWard7 @LorenzoANC7C04 @EmpowerDC @VinceGrayWard7 @DMVBlackLives @park7tenants
       @park7Slumliv… Mar 01, 2020
       Jeff writes about dangers for bicyclists in NE. Closer to home we have 16th and Indy. @DDOT @DDOTDCDirector refusing to ﬁx problem and covering up ﬂawed
       studies. @WABADC #VisionZero #VisionZeroDC #crashdata https://t.co/HmCV7lPQJD https://t.co/0cwxwMlaQt Mar 01, 2020
       Thank you @RobWittman for sharing info re famous #AfricanAmerican from Virginia. Adding one more - #MarianAnderson. Anderson’s mother Annie Rucker
       Anderson from Lynchburg area. #AfricanAmericanHistory https://t.co/zb2IuOzQI5 https://t.co/VSyq4PXiLR Feb 29, 2020
       @halbritz @JeffSchogol Related to both General Benning and Colonel Rucker. If Army not willing to change names of bases, can we at least start a conversation
       about why Southern bases were named after folks who had to get presidential pardons. Also ask why WWII Liberty Ships named after Confederates.
       https://t.co/pQqzgMFmg6 Feb 29, 2020
       Special mass for female veterans at @WNCathedral on Sunday. @Tammy_Barlet @american_8 @AmericanLegion @iava @VFWHQ @wimsatweets
       @ElaineLuriaVA @RepSherrill @TulsiGabbard @ProtectRDfnders @Servicewomen @RepHoulahan @SenJoniErnst @SenDuckworth #WomensHistoryMonth
       https://t.co/BxMQJbfu8L Feb 28, 2020
       . @WNCathedral, in coordination w/ @wimsatweets is hosting a special mass this Sunday for female veterans. Super excited that National Cathedral recognizing
       service of female veterans. Thrilled that I get to participate in mass as WIMSA's DC Ambassador. https://t.co/EXVmHMcwcj Feb 28, 2020
       @SnarkitectDC @DDOTDC @DDOTDCDirector @GordonAChafﬁn @justingeorge @AndrewGiambrone @theHillisHome @coreyholman @DC_Chander
       @jackiebensen Agreed. Drafting letter for ANC6B to send to @DDOTDC @DDOTDCDirector expressing outrage. Tax dollars spent on 16th and Indy SE study. Tax
       payers should be allowed to see it. #VisionZero #VisionZeroDC Feb 28, 2020
       @coreyholman @GordonAChafﬁn @DDOTDC @DDOTDCDirector @justingeorge @AndrewGiambrone @theHillisHome @DC_Chander @jackiebensen I asked
       for a copy of the study b/c the info DDOT shared w/ the ANC6B Transportation Committee in February was inaccurate. DDOT’s refusal to share it w/ me conﬁrms
       that the study was ﬂawed. Feb 27, 2020
       @GordonAChafﬁn @DDOTDC @DDOTDCDirector @justingeorge @AndrewGiambrone @theHillisHome @coreyholman @DC_Chander @jackiebensen Right.
       DDOT wants you to FOIA them. They’ll give you pages of blacked out lines but claim to be responsive. Can someone help me remember if I’m an elected ofﬁcial?
       What happened to treating ANCs w/ respect? Feb 27, 2020
       Asked @DDOTDC @DDOTDCDirector for copy of trafﬁc study re 16th & Indy Ave SE. They refused. Told me to #FOIA. Did that & received pages of blacked out
       lines. #VisionZeroDC. @GordonAChafﬁn @justingeorge @AndrewGiambrone @theHillisHome @coreyholman @DC_Chander @jackiebensen
       https://t.co/FoIRftJ0Yi Feb 27, 2020
       . @CMBrandonTodd refusal to act on @RobertWhite_DC Bill is perplexing given @JeffAndersonDC1 reporting on the problem. See Hollow Promises -
       https://t.co/m53fxJIRLP Feb 27, 2020
       ANC6B voting on letter at March mtg encouraging @CMBrandonTodd to hold hearing on @CMRobertWhiteDC bill regarding sexual harassment data. Sharing draft
       ltr. Please DM if you have edits. And no, I don’t know why Todd has refused to move bill. #MeToo #MeTooDC #TimesUp https://t.co/5CUCmUukPO Feb 27, 2020
       RT @AlexKomaWBJ: Hill East neighbors are looking for answers about future phases of redevelopment of Reservation 13, a big parcel of land t… Feb 27, 2020
       Sharing draft ANC6B letter to @DDOTDC @DCDGS @DCHumanServ @DMPEDDC re Reservation 13. ANC6B will vote on it in March. If you have any
       recommended edits, please DM. @theHillisHome @HillRagDC @PoPville @ljjanezich @AlexKomaWBJ @coreyholman @kasie_clark @Ready_4_DC
       @DC_Chander https://t.co/XjORGVghwN Feb 27, 2020
       Excellent article by @laurameckler re new Ed plan to probe how K-12 schools handling sexual misconduct. Long overdue in DC. @DLPetroshius and I have been
       asking for info for over a year. Simple stuff. Names of schools where misconduct occurring. @DMEforDC refusing to share it. https://t.co/3E4ayc2F3G Feb 27, 2020


       Many kids in DC and around the country depend on schools for breakfast and lunch. A glaring fact @CDCgov omitted during yesterday’s coronavirus brief. Online
       classes don’t come w/ food so what’s the plan to feed kids if schools close?. https://t.co/fKvakGj85L @hannah_natanson Feb 27, 2020
       @justingeorge @MurielBowser #wmata hours shortened b/c system broken. In 2018, Carol Glover’s family settled $50 million lawsuit against @wmata (h/t
       @amaxsmith https://t.co/JUTaPnkxUN). Where did the money come to pay for the settlement? Asking b/c every human life valuable. No one else should die. Feb
       27, 2020



https://www.allmytweets.net                                                                                                                                               28/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 29 of 107
       20 days ago I asked for a copy of the @DDOTDC study done on the intersection of 16th and Independence Ave SE. Still waiting for it. Who thinks
       @DDOTDCDirector will give it to me by the of them month? March? April? @theHillisHome @ljjanezich @PoPville @HillRagDC https://t.co/M3wj3Hm2zT Feb 27,
       2020
       @digiphile And his portrait is still part of Speaker’s Lobby. I’m Cobb’s grand-daughter and I’ve repeatedly asked that it be removed. Alternatively add a plaque
       clearly stating that Howell Cobb served as President, Confederate Congress and sought a presidential pardon after Civil War ended. https://t.co/Wz0ZKoKmAG Feb
       26, 2020
       @coreyholman @AlexKomaWBJ @OPinDC @falcicchio @DMPEDDC No. Feb 25, 2020
       Awarding 13 Pinocchios to @DMPEDDC. Per @AlexKomaWBJ article DMPED ofﬁcials arguing that they’ve worked diligently to keep neighbors apprised of
       changes on Reservation 13. @coreyholman @DC_Chander @kasie_clark @Tanisheart51 @msjeannelewis @ljjanezich @theHillisHome @Ready_4_DC
       https://t.co/2Ei0WtILnz Feb 25, 2020
       @MisterDCMetro @Morning_Transpo @samjmintz @Steph_Beasley @TSA @DHSgov See @rjmaclean tweet which links to lawsuit - https://t.co/PjhiRAk4kj
       https://t.co/yxuxa7VFor Feb 25, 2020
       Just dropped the coffee cup. @Morning_Transpo @samjmintz @Steph_Beasley reporting that my former @TSA boss Francine Kerner suing @DHSgov. Worked w/
       Francine in 2002. She’s the reason I left agency in 2005. Vindictive woman who retaliates against employees https://t.co/qVjIr1Uiz0 Feb 25, 2020
       Excellent summary of last night’s Hilleast Taskforce mtg re #Reservation13. @DCPoliceDept in the room. @DDOTDCDirector @DMPEDDC @falcicchio @DCDGS
       @DCHumanServ refuse to attend. Attendees compile qs for ltrs. https://t.co/NM7l4dIT2J Feb 25, 2020
       Thank you @DCPoliceDept for attending tonight’s Hilleast Taskforce mtg re #Reservation13. Many agencies were invited but only you participated. Thank you for
       supporting the Hilleast community. @theHillisHome https://t.co/Og7rVQqf0z Feb 25, 2020
       @echo4dc I had to sue @BarackObama @JoeBiden DOJ to obtain prosecution data in 2016. Told case was waste of time. Republican @GrassleyPress backed my
       suit and is the reason why @USAO_DC ultimately shared the data. Current DOJ slowrolling release but they aren’t criticizing the request. Feb 24, 2020
       I sound like a broken record but homicides won’t decrease in DC until we know how many homicides DOJ is prosecuting. Closely kept secret and so far, I’m the only
       elected rep in DC asking for that data. #guns #foia #dcstatehood https://t.co/OaHksu2ZAI https://t.co/Qgzbi7rY4y Feb 24, 2020
       @Tanisheart51 @DMPEDDC @DDOTDC @DCHumanServ @MayorBowser @falcicchio @theHillisHome Adding @park7tenants @DMVBlackLives. Please attend
       tomorrow’s #Reservation13 mtg. We’d appreciate learning about what’s happening at Park 7. Last we heard, residents still faced retaliation, a practice that is
       unacceptable but sadly occurring. Feb 23, 2020
       @msjeannelewis @VinceGrayWard7 @charlesallen @AnitaBondsDC @theHillisHome Thank you for coming and listening. Your participation is much appreciated.
       Feb 23, 2020
       Update on #Reservation13 mtg. DC At Large Candidate @DC_Chander will be attending mtg. @VinceGrayWard7 @charlesallen @AnitaBondsDC missing in
       action. https://t.co/Og7rVQqf0z Feb 23, 2020
       Update on tomorrow’s Reservation 13 mtg. @VinceGrayWard7 @charlesallen @AnitaBondsDC won’t be attending. At large candidate @msjeannelewis will be in
       the room. @theHillisHome. https://t.co/Og7rVQqf0z Feb 23, 2020
       @Tanisheart51 @DMPEDDC @DDOTDC @DCHumanServ @MayorBowser @falcicchio @theHillisHome Non-productive, non-truthful mtgs. Still shaking my head
       about DMPED claiming it had no plan for #Reservation13 & then a week later offering it to #Amazon #ObviouslyDC #HQ2. That experience led to distrust. Hilleast
       frustrated with @MayorBowser @AnitaBondsDC lack of transparency Feb 22, 2020
       @Tman46Skip @theHillisHome Thank you. Reservation 13 is part of our community and the community has a right to know what @DDOTDC @DMPEDDC
       @DCHumanServ @falcicchio want to do w/ the property. To put it bluntly, if they can meet w/ #Amazon, they can talk w/ #Hilleast. https://t.co/rctcPOwl0v Feb 22,
       2020
       @ryanmcj @mboorstein @WashArchdiocese 22-28 would eliminate civil statute of limitations for claims associated with the sexual abuse of a child.
       https://t.co/gat2agGVQz Feb 22, 2020
       @theHillisHome Update - @charlesallen @VinceGrayWard7 @AnitaBondsDC aren’t responding to requests for help re Reservation 13 mtg. DC agencies
       @DDOTDC @DDOTDCDirector @DMPEDDC @falcicchio are refusing to meet. Monday mtg still on. We’ll discuss @MayorBowser #DCValues. Feb 22, 2020
       @mboorstein After my parish priest expressed surprise that Catholic parents support putting priests who sexually assault children in jail, I started researching
       @WashArchdiocese ﬁnances. They hired a lobbyist. I refused to donate to Bishop’s Appeal. #CatholicChurch #McCarrick #Wuerl https://t.co/9hIQGOOW2K Feb 22,
       2020
       @theHillisHome Thank you for sharing info about the #Hilleast Taskforce mtg re Reservation 13. Sadly only MPD will be there. @DDOTDC @DDOTDCDirector
       @falcicchio @DMPEDDC declined. Sought help from @charlesallen @VinceGrayWard7 @AnitaBondsDC. Crickets. Very disappointing. Feb 21, 2020
       Update on Reservation 13 mtg. Only MPD has responded to invitation to participate. Crickets from @DMPEDDC @DDOTDC @DCHumanServ. Growing
       increasingly concerned that @MayorBowser @falcicchio told DC agencies not to attend mtg. #sunshine #transparency #DCValues. @theHillisHome
       https://t.co/eooh5KBjpv Feb 20, 2020
       @justingeorge . #wmata @wmata publishes data by station on daily & monthly basis. What is not tracked is status of arrests & prosecutions. I requested update on
       MPD data in November. FOIAed DOJ for prosecution data in September. Still waiting for info. Crime continues at Stadium Armory. https://t.co/M5GvvzWDw3 Feb
       20, 2020
       Hilleast Taskforce hosting mtg re Reservation 13 on 2/24, 7pm, St. Coletta (1900 Independence Ave). Invited @dcra @DMPEDDC @DDOTDCDirector @DCDGS.
       @MurielBowser talks about #affordablehousing #homeless and #Hilleast wants details. @theHillisHome @ekogorek @ljjanezich @PoPville Feb 19, 2020
       @chronicle Growing momentum for transparency re prosecution of campus rape. @BlurredLinesSM @pwallyy hosted 2 panels discussions at #GWU in 2017 and
       2018. Students asked @USAO_DC while they weren’t prosecuting rape cases in DC. #MeToo #TimesUp @GWtweets @EmmaJanePettit https://t.co/pOEqe70CcK
       Feb 18, 2020
       @V4DC2 @mhilt126 Will do. Also asking local pastors, priests, and rabbis for help. Feb 18, 2020
       @WABADC @ctbrown1911 Thank you for hosting #VisionZero summit. Got the update that @DDOTDCDirector will be speaking at event. My residents are
       frustrated w/ @DDOTDC refusal to share info w/ Hilleast. Requiring us to FOIA public docs leads to questions about #VisionZeroDC. Is it real or fake? Feb 18, 2020



https://www.allmytweets.net                                                                                                                                                 29/107
3/22/2021                Case 1:21-cv-00839-RDM Document        1-1all your
                                                All My Tweets - View   Filed   03/29/21
                                                                            tweets on one page. Page 30 of 107
       Excellent summary on @NatlParkService website on how #19thAmendment didn’t apply to DC women. We had to wait until 1964 to vote. @NAACP @dcnaacp
       @DMVBlackLives - do you know who has info on DC women who advocated for #23rdAmendment? TY. https://t.co/EXZxx72gE7 #DCStatehood Feb 18, 2020
       #DCStatehood friends, seeking help. I’m writing resolution for ANC6B commemorating right for women to vote. In DC, that right became reality in 1964. I’d like to
       reference Ward 6 & DC women who advocated for this right. Please share names for inclusion in ANC doc. @mhilt126 Feb 17, 2020
       @ANCJonah @CMBrandonTodd @ANC4C ANC6B voting on resolution in March re CM Todd. We will be asking him to hold hearing on @RobertWhite_DC bill
       requiring DC agencies to track and make public sexual harassment complaints. Todd hasn’t moved the bill in 6 months. Not sure what he is waiting for. #MeTooDC
       Feb 17, 2020
       @FenitN DC residents are dying b/c of gun related injuries. And unlike in 50 states, DC residents must rely on DOJ to prosecute gun related crimes.
       @JoshRosenthalTV asked a #DCStatehood q. And now understanding why only ANCs are asking DOJ for prosecution data. https://t.co/52faVvZZIY Feb 17, 2020


       @FenitN Excellent article. Expecting ballot measure to succeed w/o local support is the deﬁnition of arrogance. Also makes one wonder why @RobKampia (who
       lives in TX) is interested in a DC issue. What’s the personal beneﬁt? Feb 16, 2020
       Found a hidden gem this afternoon. My great-uncle worked for Walter Fauntroy. I wish he was still alive. I’d ask him what is was like to work for the ﬁrst
       Congressmember to represent DC residents. Did they think #DCStatehood would happen in their lifetime? https://t.co/sHdX9c78b2 Feb 15, 2020
       College journalism student asked me today what I worked on as an ANC. Military Sexual Trauma #MST & DC vets. Huh she replied. Isn’t that something the DC
       Council should be working on. Yes. But they aren’t. ANCs are the only elected DC reps demanding accountability. #VA #MeToo https://t.co/yY2vfIIrM0 Feb 14, 2020


       During World War I, African American sailors served in the US Navy. These sailors included Armstead Dixon, a sailor born in Washington, DC. He grew up blocks
       from the Washington Navy Yard. #DCHistory #W6 #Ward6 @phillyseaport https://t.co/YRxMfzfZyX Feb 14, 2020
       Dear @ryedth @dccc, sorry for the confusion. Nagging me for money won’t work. I did however just take myself off your distribution list. #DeminDC
       https://t.co/b5m5jDXI0t Feb 14, 2020
       3 years old but still relevant. #wmata #ValentinesDay https://t.co/8qMB4UiVz8 Feb 14, 2020
       2 yrs ago, #Hilleast community notiﬁed of shooting near local high school. This case like so many gun related crimes in the neighborhood is still unsolved. And DOJ
       continues to refuse to share information on gun related prosecutions. https://t.co/SbTljUXAkr Feb 14, 2020
       @AllisonPapson Incident occurred 2 blocks from my daughters’ school. Trying to understand timing of shooting near Portrait Gallery. Daughter still in school at 5:15.
       Why didn’t school go into lock down? Feb 14, 2020
       TBT. 3 years ago. @timkrepp and daughter participating in #HandsOffDC rally. Some folks buy poster board for school projects. We buy it to lobby for
       #DCStatehood. https://t.co/TwCkbM7Cla Feb 13, 2020
       US Attorney for DC Jessie Liu and I had an interesting relationship. In 2019, I asked for prosecution data re crimes occurring in DC. Still waiting for the data. Photo
       (TY @ekogorek) of the last time we talked in person. A picture is worth a thousand words. #DCStatehood https://t.co/bB3lDPL3Fu Feb 13, 2020
       Last year @RobertWhite_DC introduced legislation mandating that all DC agencies track & publicly share sexual harassment complaints & settlement info.
       @CMBrandonTodd refusing to move bill so ANC6B writing resolution asking him to act. #MeToo in DC. Known problems but no action https://t.co/6rv50qnLn5 Feb
       12, 2020
       @GordonAChafﬁn @eastbank_dc @VisionZeroDC @DDOTDCDirector @VinceGrayWard7 Thank you Feb 11, 2020
       @eastbank_dc @VisionZeroDC @DDOTDCDirector @VinceGrayWard7 Adding @GordonAChafﬁn. Have you had any luck in getting DDOT to release fatality
       reports? Feb 11, 2020
       In 50 states, residents can ask their elected ofﬁcials for info on crime prosecution rates. And if they don’t provide the info, the elected ofﬁcials can be voted out of
       ofﬁce. In DC, we rely on DOJ to share data. #dcstatehood https://t.co/YeBeRlS7z7 Feb 11, 2020
       @man_integrated @mercoglianos Thank you. I’m an Army brat. Well aware of how rusty Navy ships stuck at US ports during periods of intense conﬂict will
       negatively hurt the mission and place soldiers and marines at risk. Feb 11, 2020
       @mercoglianos Hmm. Wondering why an Army brat is writing about a Navy problem. Feb 11, 2020
       Thank you @USNINews for publishing my essay re the state of the US sealift ﬂeet. https://t.co/icTz2lsjn0 Feb 10, 2020
       In prep for Tuesday ANC6B vote on resolution for stoplight are 16th and Indy, did some digging on @DDOTDC stats. Discovered that can provide block speciﬁc
       crash data. @Ready_4_DC @DC_Chander @coreyholman @6b07Dc @kasie_clark https://t.co/CDGvUtwtMq Feb 09, 2020
       @JoeBiden Actions matter. Obama & Biden political appointees forced me to resign after I reported sexual assault at fed service school. Using experience to teach
       sexual assault survivors how to hold elected leaders accountable and demand accountability. #MeToo https://t.co/tl5G81HYsx Feb 08, 2020
       @ThisWeekABC Biden & Obama politics resulted in resignation of appointee who blew whistle on sexual assault at federal school. Whistleblower (me) using
       experience to teach sexual assault survivors how to demand accountability. Thank you @JoeBiden https://t.co/x8VQ5ilT4x https://t.co/IgkpK6NyTJ Feb 08, 2020
       Circulating draft ltr to #VA re #MST claims. 1st ltr resulted in shocking data. 314 #militarysexualtrauma claims ﬁled by DC vets. 58% acceptance rate. We’re asking
       for info to be divided by race and gender. @ProtectRDfnders @Servicewomen @iava @AmericanLegion https://t.co/3Y6BeDTyA4 Feb 07, 2020
       5 months ago, I requested data from #DOJ. Asked how many & what types of crimes they are prosecuting in DC. Still waiting for data. If I lived in another state, local
       folks would supply info. Not in DC. We aren’t a state and we have to rely on feds to share info. #DCStatehood https://t.co/BZ1rclAe4S Feb 07, 2020
       @eastbank_dc @DCVisionZero @DDOTDC @VinceGrayWard7 Please tag me. I have an interest in how DDOT implements #VisionZero Feb 07, 2020
       @TheAdvoc8te @thearc @DCHumanRights @mitchryals @LegalAidDC @margiehue @AGKarlRacine @WashLaw4CR @kresgefdn @TheDCArts @LISC_DC
       @NCBCP Let me know what I can do to help. Feb 06, 2020
       @eastbank_dc @DCVisionZero @DDOTDC @VinceGrayWard7 Did you get a response to your inquiry? Feb 06, 2020
       @DDdilettante @DDOTDC @DDOTDCDirector According to DDOT, the numerous accidents at the intersection don’t justify a stop light or 4 way stop. They must be
       waiting for loss of life. Feb 06, 2020
       @churchofbasebal Someone has to. DC Council isn’t doing anything and pedestrians are dying. Feb 06, 2020
       While walking out the door, @DDOTDC employee asked if I was waiting for someone. You’ve been here a long time he said. Fascinating. DDOT employees notice
       me sitting in lobby but none willing to provide 16th and Indy study. #DCValues #Fairshot. @DDOTDCDirector #VisionZeroDC Feb 06, 2020

https://www.allmytweets.net                                                                                                                                                       30/107
3/22/2021                Case 1:21-cv-00839-RDM Document        1-1all your
                                                All My Tweets - View   Filed   03/29/21
                                                                            tweets on one page. Page 31 of 107
       Hosted 1st community mtg 6/17. Asked @DDOTDC @DDOTDCDirector for help w/ 16th and Independence Ave SE. They gave me plastic bollards and accidents
       multiplied. After 4 hour sit in at #DDOT HQ, message received DDOT. 4 way stop will be added when someone dies. Going home. https://t.co/54Ctz2ryGV Feb 06,
       2020
       . And another by @MeaganNBCDC https://t.co/WfhWy5fwMg Feb 06, 2020
       . @CurbedDC article by @AndrewGiambrone https://t.co/64ixozLFmq Feb 06, 2020
       Starting hour 4 of #DDOT sit-in, googling pedestrian fatalities. See January 2020 article by @justinwmmoyer https://t.co/NF0qbexXW2 Feb 06, 2020
       @DCBilingualPTA @311DCgov @DDOTDC @DDOTDCDirector @DCVisionZero @TrafﬁcEnginerd Thanks. We’re also questioning the data. That’s why I asked for
       a copy of the study. Data doesn’t match what’s happening on a daily basis. Also asked for info on who conducted trafﬁc study and how much they were paid for
       doing so. Feb 06, 2020
       @Erinindc @DDOTDCDirector @DDOTDC Also trying to understand what’s being hidden. Underlying study isn’t classiﬁed. It doesn’t contain sensitive info so why
       won’t DDOT share it? Asking b/c I don’t want someone to die before DDOT acts. https://t.co/vSKvXE5V4J Feb 06, 2020
       @DCBilingualPTA @311DCgov @DDOTDC @DDOTDCDirector @DCVisionZero @TrafﬁcEnginerd Gee. That’s the same thing they told Hilleast last night. We’ve
       already had numerous car accidents and people injured. Apparently one has to die before #DDOT acts. See 2019 tweet. https://t.co/estkNwCH30 Feb 06, 2020
       @EvanLambertTV @DDOTDC Excellent q. Heading into hour 4 of sit-in at #DDOT. Per 2019 tweet, agency acts when someone is killed. That almost happened 3
       years ago in my SMD. Pregnant lady hit by car. Went into labor. Incident triggered request for stop light. DDOT says one isn’t needed. @LindsayAWatts
       https://t.co/KYrtyAtN9t Feb 06, 2020
       After seeing #DDOT 4/22/19 tweet, I did a quick search for @DDOTDC and loss of life. Findings were gut wrenching. Dave Salovesh repeatedly asked
       @MayorBowser if #VisionZeroDC #VisionZero was real or a myth. Dave died last year. Killed by a car. https://t.co/hdRJcBLtJ8 Feb 06, 2020
       A chilling afﬁrmation of what it takes for @DDOTDC @DDOTDCDirector to add 4 way stop. I don’t want that to happen at 16th and Independence Ave SE so I’m
       doing a sit-in to demand action. @andrewdefrank @charlesallen @theHillisHome @ljjanezich @ekogorek @GordonAChafﬁn https://t.co/NYOMwQAX9K Feb 06,
       2020
       @DCBilingualPTA @311DCgov @DDOTDC @DDOTDCDirector @DCVisionZero @TrafﬁcEnginerd Curious. How long have you been asking for a replacement?
       We’ve been asking for 3 years for light at 16th and Independence Ave SE. #DDOT slowrolling Hilleast so I’m currently doing a sit-in in @ddotdc lobby. Feb 06, 2020


       Starting hour 3 of sit-in in #DDOT lobby. @DDOTDC Deputy Chief Ofﬁcer for Project Delivery just walked past me. She’s been cced on 3 years of emails re 16th
       and Independence Ave SE. I said hi. She tried to avoid eye contact. https://t.co/EmL8EMBZft Feb 06, 2020
       One hears the most fascinating things in @DDOTDC lobby. ANB6C resident tells receptionist that he’s ﬁled numerous complaints re trafﬁc hazard. Receptionist,
       with bored looking face, says that she can’t help him. I’m an ANC and invite him to chat. What can I do to help you? https://t.co/sqjXnqs87b Feb 06, 2020
       Last night @DDOTDC @DDOTDCDirector said that a stop light at 16th & Indy Ave wasn’t needed. Intersection safe. Today, they won’t share underlying study.
       @DCOGC wondering how many accidents will occur during #DDOT 15 days. https://t.co/65fJKrtBdi Feb 06, 2020
       @DDOTDC @DDOTDCDirector @ljjanezich @HillRagDC @theHillisHome And as communicated w/ you, I’m not going to let anyone in ANC6B die before #DDOT
       makes changes to the intersection of 16th and Indy Ave SE. The presentation shared last night wasn’t classiﬁed so I’m sitting in your lobby until you share it.
       #DCValues #VisionZero #VisionZeroDC Feb 06, 2020
       TBT -“Following the deadly accident, on 16th Street, they installed an all-way stop and soon they will be adding speed humps.” Hilleast residents don’t want
       neighbor to die before 4 way stop/light added to 16th Street & Independence Ave SE intersection @DDOTDC @DDOTDCDirector https://t.co/KVlfHH0el9 Feb 06,
       2020
       Just in case you missed this tweet @DDOTDCDirector @DDOTDC. Reason why I as an elected ofﬁcial am doing a sit-in in your lobby. #VisionZero #VisionZeroDC
       has to be more than platitudes and hot air. https://t.co/rfsfeGSOZz Feb 06, 2020
       And another example of why a stop light needed at 16th and Independence Ave SE. @DDOTDCDirector @DDOTDC https://t.co/NouLEWeEA6 Feb 06, 2020
       Dear @DDOTDC @DDOTDCDirector yet another reason why I’m doing a sit-in in your lobby. @theHillisHome. #VisionZero #VisionZeroDC https://t.co/wtUecsz8wM
       Feb 06, 2020
       TBT. Sharing w/ @DDOTDC @DDOTDCDirector. This is why I’m currently doing a sit-in in your lobby. @RSprouseABC7 @AnnaLysaGayle @dclinenews
       @tomsherwood @FenitN @JohnHenryWUSA @CoryNBC @sharrowsDC @Bobby_Frederick @SnarkitectDC @cmclymer https://t.co/GgUr4ftzbW Feb 06, 2020
       . @DDOTDCDirector @andrewdefrank Asked in Dec to brief on 16th & Indy. They were unprepared to talk in Jan. Presented ﬂawed ﬁnding last night but now
       refusing to share it @jackiebensen @MacFarlaneNews @MartinDiCaro @maustermuhle want to talk w/ elected ofﬁcial doing a sit in? https://t.co/tVjERpu9mx Feb
       06, 2020
       . @DDOTDC @DDOTDCDirector FOIA Ofﬁcer just told me that #DDOT won’t release 16th and Indy Ave docs. So the sit-in continues. #VisionZero #VisionZeroDC
       @ljjanezich @HillRagDC @theHillisHome https://t.co/CJhhT9JgVS Feb 06, 2020
       Arrived at @DDOTDC bldg. Very comfy waiting room. AND there is an electric outlet for charging phone. Now wondering how long I’ll have to wait to get 16th and
       Indy docs. #VisionZeroDC #VisionZero #ElectedOfﬁcialSitIn https://t.co/lrHi0vuLDZ Feb 06, 2020
       @TCurry_Himself    😀 . Vigilant citizen AND elected ofﬁcial. I asked for the info as an elected ofﬁcial and prepared to do a sit-in as an elected ofﬁcial until I receive
       the missing data. Feb 06, 2020
       @TCurry_Himself @DDOTDCDirector Thanks. I don’t want anyone to die at 16th and Independence Ave SE. That’s what’s going to happen absent a signiﬁcant
       course correction. Feb 06, 2020
       . @DDOTDCDirector @DDOTDC I haven’t received the requested docs re 16th and Independence Ave SE. Concerned that they got lost over the internet so I’ll be
       at your ofﬁce at 11:15am to pick them up. #VisionZeroDC #VisionZero https://t.co/iy86phHYky Feb 06, 2020
       @stoolth @DDOTDC DDOT Director Marootian. jeff.marootian@dc.gov. Please cc @charlesallen. callen@dccouncil.us. Floored that after multiple accidents at
       16th and Indy St SE that DDOT still thinks that the intersection is safe. It isn’t. Feb 06, 2020
       10am docs include trafﬁc study done at 16th & Indy St SE, cost of study, when it was done & who did it. Study didn’t look at line of site nor did it examine # of
       crashes at location. Doing oversight on @DDOTDC b/c I don’t want anyone to die before changes made at intersection. Feb 06, 2020



https://www.allmytweets.net                                                                                                                                                        31/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 32 of 107
       3 yrs ago, pregnant lady hit by car at Indy & 16th St SE. Early labor but she & baby survived. Similar repeated & documented accidents followed. #Hilleast asked for
       stop light. @DDOTDCDirector told folks tonight that intersection safe. Nope. And you owe me docs by 10am tomorrow. https://t.co/5n8Ro3BRzQ Feb 06, 2020
       @SnarkitectDC 700 Penn Ave SE. 3 minute walk from Hill Center. Feb 06, 2020
       @SnarkitectDC Moved to the Yards. See photo. https://t.co/eQvkLdfRz9 Feb 06, 2020
       Reminder for #Hilleast residents. Stoplight at 16th and Indy SE on tonight’s ANC6B Transportation Committee agenda. @DDOTDC providing update. Everyone
       welcome to attend and ask qs. https://t.co/Jlcv5rkdkH Feb 05, 2020
       Let’s play accident waiting to happen. Who thinks a @UPS driver should park in the middle of the road forcing those who follow him to drive blindly into oncoming
       trafﬁc? And then should blocked driver get out of car and yell at #UPS driver?VisionZero #VisionZeroDC https://t.co/XrsWcbwCcr Feb 05, 2020
       Coast Guard trailblazer Eleanor Creed L’Ecuyer died this morning. She opened doors for generations of military women who followed her and she’ll be missed.
       #SPAR #CoastGuard https://t.co/WnVeGkYwRt Feb 05, 2020
       Thank you @VetAffairsDems for holding #MST #militarysexualtrauma hrg. Thank you @AmericanLegion @Tammy_Barlet for testifying. Over 135,000 vets ﬁled
       #MST claims in past 10 years. They need help, not roadblocks. https://t.co/aKRtFGdxYQ https://t.co/Nag7D3XTSE Feb 04, 2020
       @StevenBeynon 50% denial rate for DC veterans. The 135,000 MST claims ﬁled nationwide in past 10 years was deﬁnitely eye opening. https://t.co/p4GkZ7L9qj
       Feb 03, 2020
       Ever wonder if your voice can move the needle? See essay by @keshinil in @dclinenews re how local folks forced accountability and change. #JackEvans
       https://t.co/3Z6WkOYYXQ Feb 03, 2020
       @postlocal Excellent essay by @hannah_natanson. Students in Franklin County allowed to wear Confederate clothing to school. Wondering why same students
       aren’t taught about the Franklin County families who owned slaves in 1860. https://t.co/n8bjMUZkSP Feb 03, 2020
       @DMVBlackLives @DCCorrections @bowser @keithlalexander @charlesallen @VinceGrayWard7 Sharing email that I received from Director Booth. DC Jail now
       back to regular operation status. Requested info on the contraband that triggered the change in operation status. https://t.co/1VskFQtIJH Feb 01, 2020
       @DMVBlackLives @DCCorrections @bowser @keithlalexander @charlesallen @VinceGrayWard7 Hilleast Taskforce hosting community mtg on 2/24 to get update
       on Reservation 13. I’ll invite DOC to attend and explain what is happening at DC Jail. First I’ve heard that Baltimore is sending folks to the DC jail. Feb 01, 2020
       @DMVBlackLives @DCCorrections @bowser @keithlalexander Got it. Just sent Director Booth an email asking for info on the DC jail. Asked when visitors will be
       allowed back. I’ll let you when I get a response. Cced @charlesallen and @VinceGrayWard7 on the email. https://t.co/833Imx0JxT Feb 01, 2020
       @DMVBlackLives @DCCorrections @bowser Did you get a response? Asking b/c no one spoke w/ ANCs about lockdown. Learned about it from @keithlalexander
       article in today’s WP. Puzzled about lack of communication. Feb 01, 2020
       Sharing more images from today’s sugary #GirlScout delivery at RFK. Photos courtesy of Troop 6560’s cookie dad. @TheEventsDC https://t.co/nDHzUF5s7V
       https://t.co/MYU5W22neb Jan 31, 2020
       Girl Scout cookies have arrived in DC! Central distribution hub is RFK Stadium. Thank you @eventsdc @EventsDCPrez for supporting DC @girlscouts.
       https://t.co/cEO0NSUp0i Jan 31, 2020
       Thought egging was an 80’s thing. Thank you @DCPoliceDept for arresting individual for egging houses on Capitol Hill. https://t.co/Iq26NP3iCG Jan 31, 2020
       Attending @TSA #STSAC mtg. Pregnant w/ Meg when I wrote surface transportation security provisions in the 9/11 Act. Meg now 12 and I’m now sharing local
       perspective on #TSA #masstransit, #rail, and #pipeline security initiatives. https://t.co/1wTF3wcgCN Jan 30, 2020
       @TSA_Pekoske Excellent mtg. Appreciated the opportunity to provide the locally elected perspective to #TSA #surfacetransportation initiatives. #STSAC. Jan 30,
       2020
       @tvandenbrook TY for writing about the sexual assaults at the federal service schools. Sharing info I received from the VA re #militarysexualassault #MST claims.
       Info divided by year, service, conﬂict. 136,000 claims ﬁled in past 10 years. Claims date back to WWII. https://t.co/LnbJ7qUmA8 Jan 30, 2020
       Sent ltr to @DeptVetAffairs. Wanted to know how many #MST claims ﬁled by DC vets. VA shared DC & nationwide info, divided by service, yr, conﬂict. Some claims
       date back to WWII. 136K MST claims ﬁled in past 10 years. @ProtectRDfnders @wimsatweets @iava @AmericanLegion https://t.co/nQ4hkjEb4Y Jan 29, 2020
       @TheAdvoc8te @DCHumanRights @OVSJG_DC @MayorBowser I've worked with Michelle in the past. Honest and trustworthy. Jan 29, 2020
       Update on @TheAdvoc8te OHR sexual harassment complaint. Last week, OHR Director testiﬁed before DC Council. Didn't answer qs re investigation delays. 2
       days later, OHR has new Interim Director. Why leadership change? Hoping interim answers my qs. https://t.co/Z2YQ4PHprz, https://t.co/1odDitmLF6 Jan 29, 2020


       MPD just notiﬁed me of gun related incident in alley behind 1800 block of A Street SE last week. Incident involved 2 groups of high school students. One group
       threatened 2nd group w/ gun. Not the ﬁrst high school ﬁght in alley. Requested additional police patrols. #Hilleast Jan 28, 2020
       Morning @DMEforDC - why are my requests for info on sexual misconduct in DC schools unusual and unprofessional? I need help in understanding the logic of
       your statements. @falcicchio can you clarify? #MeToo #TimesUp #DCValues https://t.co/QQyqSKbEvy Jan 24, 2020
       @sandramoscoso @wmata Thank you. We live in a community and adults should say something when kids aren’t going to school, when they are littering. Jan 24,
       2020
       @mhilt126 @wmata Yes. They don’t have jurisdiction in WMATA. Jan 24, 2020
       @20003ist Thank you for the nickname. Can I put it in a T-shirt? Bold font? Jan 24, 2020
       @zwstein @rondtjr @andreazimm @20003ist @DCWard7teacher @nathanluecking Thank you for the lovely name. Can I put the tag on a Tshirt? Thinking it should
       be bold font and pink. Jan 24, 2020
       2 days ago I was threatened and then assaulted after asking teenagers at Stadium Armory @wmata station to go to school. This morning the same kids were
       deliberately throwing trash on the platform and still not going to school. I will be asking for enhanced #WMATA patrols. https://t.co/EfQ4lpIFBf Jan 24, 2020
       @CoryNBC Hi. Saw your story tonight. 93 buses with folks attending #marchforlife2020 will be parked in Lot 8, RFK Stadium. Folks will use Stadium Armory
       @wmata station to get to event. Jan 24, 2020
       @Erinfor4B02 @WTUTeacher @AFTunion I asked kids to go to school yesterday. I do that on a regular basis. And I will continue to do so w/ the understanding that
       DC teachers do not want kids to attend school. Nor do they want kids to arrive on time. Jan 23, 2020
       @DCWard7teacher @WTUTeacher @AFTunion For the past 24 hours you’ve made it clear that I shouldn’t encourage students to go to school. Ok. Got it. Jan 23,
       2020

https://www.allmytweets.net                                                                                                                                                   32/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 33 of 107
       @DCWard7teacher @WTUTeacher @AFTunion Ok. So it is @WTUTeacher and @AFTunion position that students shouldn’t go to school and if they do, they don’t
       have to arrive on time. Got it. Message understood. Jan 23, 2020
       @MarkDCTeacher @DCWard7teacher @nathanluecking @wmata Please let me know if your statements are being made on behalf of @WTUTeacher @AFTunion
       @rweingarten. I want to know if unions and union leaders think it is inappropriate to politely ask a teenager to go to school and to arrive on time. Jan 23, 2020
       @WTUTeacher @AFTunion Thank you. Jan 23, 2020
       @MarkDCTeacher @DCWard7teacher @nathanluecking @wmata DC students are part of our collective community. I am encouraging them to go to school and
       arrive on time. Please refrain from calling me foul words simply b/c I want kids to be in school. Jan 23, 2020
       Dear Washington Teachers Union @WTUTeacher @AFTunion seeking a clariﬁcation. Do you think it’s acceptable for your members to call me names simply b/c I
       asked children to go to school? https://t.co/jR4vllDcyk Jan 23, 2020
       @cmclymer @wmata We are a community and as a community we should be encouraging all students to attend school and arrive on time. That’s what I’ve been
       doing for 5 years as an ANC and I encourage others to do the same. Jan 23, 2020
       @cmclymer @wmata It’s everyone’s job to make sure that kids are in school and arrive in a timely manner. Jan 23, 2020
       @stoolth @dcborn61 @wmata @DCPoliceDept That’s what I had thought until yesterday’s incident. Learned that #wmata was supposed to act ﬁrst and then
       Truancy gets involved. But WMATA isn’t calling for help and kids aren’t going to school. Jan 23, 2020
       @DCWard7teacher @nathanluecking @wmata Information about ﬁling papers to run for ANC can be found at - https://t.co/ovNpz25LwE Jan 23, 2020
       @DCWard7teacher @nathanluecking @wmata If children aren’t in school at 9:15, I ask them to go to school. It doesn’t matter if I know them or not, children are
       supposed to be in school at that time and it’s the job of adults in the community to help them get there. Jan 23, 2020
       Earlier this month, Clyde Hart, David Tubman, Cheron Wicker, Kevin Krick and I sent ltr to Congress re recapitalization of nation’s sealift ﬂeet. We’re former
       @DOTMARAD politicals. Degraded state of ﬂeet impacts military readiness. See more in @DavidLarter article. https://t.co/27wXgY9gzx Jan 23, 2020
       @zebraﬁnch @wmata Exactly. I care about our kids. I want them to be successful. That happens when they attend school. Jan 23, 2020
       @DCWard7teacher @nathanluecking @wmata Again. I politely asked the children to go to school this morning. I say the same thing to children on my block and in
       the alley. I’ve been doing so for 16 years. Go to school. Jan 23, 2020
       @DCWard7teacher @nathanluecking @wmata Our local HS principal asked community members to encourage students to arrive on time. That’s what I did this
       morning and that’s what I’m going to continue to do. I’m doing so because I want the children in my community to be successful. Jan 23, 2020
       @nathanluecking @wmata I come from the world of see something, say something. That means saying something when teenagers aren’t in school. Jan 22, 2020
       @nathanluecking @wmata For 5 years, @wmata managers told me that they wouldn’t leave their stations if an incident occurred. They were afraid of teenagers.
       Teenagers belong in school and I will continue to encourage teenagers to arrive on time. Jan 22, 2020
       @TheAdvoc8te I started asking @DCHumanRights qs in 12/17. Got an opaque response in 1/18 and then nada. Recommend talking w/ @ODCA_DC. She is
       currently conducting a sexual harassment audit. BTW, unlike @CMBrandonTodd I don’t have a staff but I do oversight. https://t.co/yaxeqoTZsI Jan 22, 2020
       @TheAdvoc8te That’s not what’s supposed to happen. Saddened that @CMBrandonTodd failed to do oversight today. Jan 22, 2020
       @TheAdvoc8te @DCHumanRights @THEARC_DC So. Just to make sure I understand. You’ve repeatedly testiﬁed before @CMBrandonTodd about an
       @DCHumanRights #sexualharassment complaint involving @THEARC_DC. No action by Council or OHR. @AnnaLysaGayle @MacFarlaneNews
       @amanduhgomez @EvanLambertTV @jackiebensen @CoryNBC FYSA Jan 22, 2020
       @TheAdvoc8te @DCHumanRights Let me get this right. Your sexual harassment complaint involves a @THEARC_DC employee. Doesn’t that organization receive
       DC grants? Jan 22, 2020
       @TheAdvoc8te @cmdgrosso Thank you for your persistence. Please let me know what else I can do to help you get answers. Jan 22, 2020
       @TheAdvoc8te @wmata I’m ﬁne. How is the hearing? Jan 22, 2020
       @theresejones0 @Never_Undoing @amysaysbye @wmata I’m a public ﬁgure who has spent the past 5 years encouraging all students to arrive at school on time.
       We are a community and all of us of should encourage children to achieve academic success. Jan 22, 2020
       @dcborn61 @wmata @DCPoliceDept I’m upset. None of the @wmata folks on scene intervened. But I guess I shouldn’t be surprised. The station managers have
       repeatedly said that they are afraid of the teenagers and won’t leave the safety of their plastic cocoon when as incident occurs. Jan 22, 2020
       @Metrorailinfo Are you kidding me? Your folks on scene did nothing to help me. Didn’t say anything when I was circled by the girls. It was only after MPD got there
       that WMATA police showed up. Jan 22, 2020
       @dcborn61 @wmata The #WMATA folks on scene did nothing to help me. I called @DCPoliceDept. They sent the Truancy ofﬁcers. Learned that MPD doesn’t have
       jurisdiction in WMATA stations. MPD ofﬁcers then called WMATA police. Told that they’re having signiﬁcant problems w/ juveniles. Jan 22, 2020
       Politely asked teenagers at @wmata Stadium Armory metro station this morning to go to school. They didn’t. 2 girls started circling me. One pulled my hair. The
       other told me she was going to F me up. Jan 22, 2020
       RT @TheAdvoc8te: This entire ordeal has been an excercise in hypocrisy. My now 5-year sexual harassment saga involves Building Bridges Acro… Jan 22, 2020
       Sharing email I sent to @DCHumanRights. @TheAdvoc8te ﬁled sexual harassment complaint 2 yrs ago. She testiﬁed about it at DC Council (@CMBrandonTodd).
       And yet she is still waiting. #Sexualharassment isn’t a #DCValue. Please join Nikki and I in demanding answers. https://t.co/oQLqrrpr9p https://t.co/nnonqNYJLW
       Jan 22, 2020
       Sharing w / @ANCJonah @Anc4D05 @4c03_e @ANC2F02 @Erinfor4B02 @DC_Chander @PLKDC @AmberGove @BlairTamara @ANC1B08 @MzSherice
       @Dbdendy @coreyholman. Please retweet. Nikki ﬁled sexual harassment complaint w/ OHR over 2 yrs ago and she’s still waiting for a response.
       https://t.co/9TEYhTxX81 Jan 22, 2020
       @TheAdvoc8te @councilofdc @DCHumanRights @CMBrandonTodd @cmdgrosso @CM_Silverman @MayorBowser @BrianneKNadeau @wcp @LegalAidDC
       @RobertWhite_DC @AGKarlRacine @charlesallen @wamu885news @Curious_Kurz @DCist Inside baseball as learned from the feds, agency lawyers track
       complaints. Info on spreadsheets - divided by year complaint ﬁled and status. Oversight entity can request copy. Anyone know if DC Council has done so? Jan 22,
       2020
       @AndrewGiambrone I speciﬁcally expressed concern about the blatant retaliation faced by @park7tenants in the bldg and during the Hilleast Taskforce mtg. DC
       Council and DC IG deliberately ignoring these concerns. @DMVBlackLives https://t.co/T82eGxHPT4 Jan 21, 2020



https://www.allmytweets.net                                                                                                                                                  33/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 34 of 107
       Sharing DC IG ltr re Reservation 13 contract. DC Council awards $45 million contract on 11/19. Contract awardee ﬁnes $450K by @AGKarlRacine on 11/21. No
       worries about past performance. Same for retaliation and intimidation. #DCValues https://t.co/WkChu1Am8I Jan 21, 2020
       TBT. 2 years ago, I joined @NVRDC and @BlurredLinesSM to talk about campus rape on @kojoshow. Positive - more students know what to do if assaulted.
       Negative - DOJ still isn't releasing data on the # of campus rapes prosecuted in DC. https://t.co/JrayfJnFE2 Jan 21, 2020
       @The_Africanus @WW1CC @SHGTUS @AmericanLegion @wimsatweets @USNatArchives @NNOANational Please send me their names. I’ll work w/
       @wilson_phyllis to add them to WIMSA’s list. 2020 @NationalHistory competition focuses on folks who broke barriers in history. @RepLouCorrea highlighted
       diverse CG personnel in recent resolution. Similar one for LTC Ward and the nurses? Jan 19, 2020
       @The_Africanus @WW1CC @SHGTUS @AmericanLegion During your research, did you ﬁnd any info on the African American nurses who served w/ LTC Ward
       during WWI? Asking b/c @wimsatweets @USNatArchives @NNOANational collecting veteran histories. Hoping that their families would be willing to share info. Jan
       19, 2020
       Doctor, Surgeon, Soldier. Excellent essay by @The_Africanus about LTC Ward. https://t.co/Lv7YPOFj9y @WW1CC @SHGTUS @AmericanLegion Jan 19, 2020
       RT @Tammy_Barlet: Started my evening meeting new and old friends at #ArmyNavyClub... then off to the #Vettys I was wonderful seeing every… Jan 19, 2020
       @millerlawmd @libbyslemonade @AcademyUSVets Amazing event. A couple of more Coasties needed in the room. @Tammy_Barlet and I shouted when our
       service was called out. Army was the loudest. Jan 19, 2020
       Thank you @Ranger_Up for sponsoring Vettys tonight. Honored to be the Coastie in the room clapping for those who received awards for their work to prevent
       veteran suicide, stop #MST, and ﬁnd housing for homeless veterans. https://t.co/jY0zNOr56Q Jan 19, 2020
       6 yrs ago, @ProtectRDfnders & I testiﬁed about #MST. Moved needle in positive direction. Law student wrote about our work. Articles like these used to justify
       legislative change. Change advocated by @SenJoniErnst @SenDuckworth @RepSpeier @SenGillibrand. https://t.co/J1oa2jqvwE Jan 18, 2020
       Email from @DMEforDC. @dcpublicschools employee placed on admin leave pending investigation of sexual misconduct at Deal Middle School. Litigation involving
       Roosevelt HS employee on-going. I’m an unpaid ANC but I still demand answers. Why can’t DC Council do the same? #MeToo https://t.co/EuT9VLw77f Jan 18,
       2020
       @form27b_6 @John10Hoeve @DCDGS B/c of your cynicism, we have a tape of @DMPEDDC claiming no plan for Reservation 13. Week later they offer land to
       @Amazon. #Hilleast Taskforce will host mtg in February to get update on property. Jan 17, 2020
       School resource ofﬁcers should be in schools before students arrive. Thank you @CoryNBC for sharing that SROs aren’t arriving until 9 or 10am.
       https://t.co/rjiKRoCc8A Jan 16, 2020
       @alanrothdc @DCDemocrats Understatement. DC Democrats don’t have to revise their bylaws to force change. Elected DC Democrats can simply ask
       @JackEvansWard2 to step down. I’ll go ﬁrst - Jack, please do not attend the @DNC 2020 as a DC Rep. #JackEvans Jan 15, 2020
       @DCDemocrats Is #JackEvans still a DC Rep to the Democratic Convention this summer? Asking as a Dem who is appalled by Evans’ corrupt actions. Evans
       doesn’t represent #DCValues. Jan 15, 2020
       ANC6B elected new chair last night - @Ready_4_DC, friend, colleague, and outstanding leader. https://t.co/Y6JNBhBUCE Jan 15, 2020
       The highest compliment one can give a lawyer is to cite them in a law review article. Found out today that my work on solving sexual harassment in the military was
       quoted in Michigan Journal of Gender and Law. That made my day. #MST #MeTooMilitary https://t.co/J1oa2jqvwE Jan 15, 2020
       For past 5 yrs, I’ve repeatedly asked @DDOTDCDirector @DDOTDC for stop sign at intersection of 17th and A St SE. Told it wasn’t needed. Right. There certainly
       wasn’t a 2 car collision at intersection this morning. And I must be imagining damage from earlier crash. #VisionZeroDC https://t.co/rAJBV7VmIM Jan 15, 2020
       Blank slate plus 3 hour ANC mtg. What should I create? https://t.co/JMmXW7CbS5 Jan 15, 2020
       For #Hilleast community. Spoke w/ MPD. They’re investigating. More details to follow. @USAO_DC - add this to the ever growing list of community impact
       statements. https://t.co/fnFd9HkA36 Jan 14, 2020
       Sharing letter sent by former Republican and Democratic MARAD political appointees to Congress asking them to appropriate the necessary funds to recapitalize
       the US sealift ﬂeet. @US_TRANSCOM @DOTMARAD @AAMVAConnection @TTDAFLCIO @AMPmaritime https://t.co/OH1liGsEwj Jan 13, 2020
       Dear @DMEforDC, haven’t received responses to emails re #sexualabuse in DC K-12 schools. Per @AnnaESanders info shared in NYC. @CPSOIG shares
       Chicago data. Why isn’t DC sharing the same? @ssaisorg @DLPetroshius #TimesUp #MeToo #TitleIX #MeTooK12 https://t.co/dGMhBxdS2d Jan 13, 2020
       Dear @wmata, parking a not in service bus in front of a cross walk meets the deﬁnition of “dangerous”. Forces pedestrians to walk half way into intersection before
       knowing if there are on-coming cars. #VisionZero #VisionZeroDC https://t.co/wxgyIrUcS5 Jan 13, 2020
       @AnnaESanders Thank you for reporting on NYC stats. As an elected ofﬁcial, I’m trying to obtain same data in DC. Agencies aren’t required to report complaints.
       Also trying to ﬁnd out where DC settlement $s come from. Does NYC appropriate $s every year? Jan 13, 2020
       @FenitN @jodienbc4 Saw story. Puzzled why annual rpt not shared. Puzzled by # of mtgs held to discuss annual rpt which were closed to public.
       https://t.co/OoYuh1hytt. Deduction based on time at DHS - DC’s report outsourced. Asked who was paid to write it. Also ask for emails to Commission re rpt. Jan 11,
       2020
       Loving @kingc_i willingness to tell the truth about the DC Council. #JackEvans isn’t the only problem. https://t.co/28j8asyZAJ Jan 11, 2020
       @jessicasutterW6 @TheMadameMeow Thank you Jan 10, 2020
       @EricYoderWP TY for covering the story. I was a TSA employee in 2004 when my daughter was born. Cobbled together annual and sick leave to make sure that I
       was paid for 3 months after her birth. Disappointed that TSA left out of new paid #familyleave bill. @SenateDems Jan 10, 2020
       @TheMadameMeow Ouch. Recommend talking w/ @jessicasutterW6. Jan 10, 2020
       @TheMadameMeow @dcpublicschools @MayorBowser @SWSatgoding @DLPetroshius @theHillisHome Details? Jan 10, 2020
       TBT. 6 years ago I testiﬁed about sexual assaults (#MST) at military service academies. Before #MeToo, #TimesUp, #MeTooMilitary. Before #Weinstein. Wonder if
       outcome of testimony would be different today. @PDShinkman https://t.co/H7AGIStkMH Jan 09, 2020
       @KelsiDaniell @SenJoniErnst @SenDuckworth Sharing 2014 essay I wrote for @rollcall re sexual harassment in the military, including in the Coast Guard -
       https://t.co/MPnMhtSjwY. First step to changing culture is holding individuals accountable for #MeTooMilitary and prosecuting the crimes. @ProtectRDfnders Jan
       09, 2020
       RSVPed to DOJ Hate Crime Taskforce mtg. In advance of mtg, asked if press can attend. @dataeditor @MikeMillerDC wrote excellent article re lack of #hatecrime
       prosecution and they should be in the room. Also asked for list of Taskforce members. @ADL https://t.co/TSqsdSTikE https://t.co/LBD3uGY2f3 Jan 09, 2020

https://www.allmytweets.net                                                                                                                                                  34/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 35 of 107
       Received invitation to attend @USAO_DC Hate Crime Taskforce Mtg. @ADL providing brieﬁng on hate groups in the US. Planning on attending - will ask why DOJ
       isn’t prosecuting hate crimes in DC. https://t.co/JariKo3v5Y Jan 09, 2020
       Needle moving. 6 yrs ago I testiﬁed about sexual assault at USMMA and in the @USCG. Service said they didn’t have a problem. TY @SenJoniErnst
       @SenDuckworth @BennieGThompson for leading the charge for change. TY @LeoShane for covering story. #MST #TimesUp https://t.co/ZlyJC7Oz4F Jan 09,
       2020
       @DLPetroshius And I’ve successfully outed myself as a charter parent. Jan 08, 2020
       Monday was the ﬁrst day back to school. #WMATA ofﬁcer just shared that a juvenile was stabbed at the Stadium Armory metro station Monday morning. Found this
       out when asking the ofﬁcer why he was on the platform. I had thought he was there b/c of security reasons re #Iran. Jan 08, 2020
       I thought the #JackEvans story was over when Evans resigned from the DC Council. Apparently not. He’s still slated to represent DC residents at the upcoming
       2020 Democratic Convention. https://t.co/hje2ctJAGB Jan 08, 2020
       . @FenitN & @paulschwartzman - “A more intense level of scrutiny began in 2018, after reporter Jeffrey Anderson of District Dig revealed the relationship between
       Evans and Don MacCord, the founder of Digi Outdoor Media...” Thank you Jeff for asking qs and demanding answers. https://t.co/XrkiiBmrCK Jan 08, 2020
       TBT. 10 months ago ANC6B passed resolution re #JackEvans. Evans resigned today. Lesson learned from this year - more transparency needed. Looking at you
       DC Council - refusing to allow me to attend mtg re Evans violated the open mtgs rule. https://t.co/al8L5p6pZD https://t.co/raBtRyabbr Jan 07, 2020
       @ssaisorg @SESAMEcampaign @TheCAASE @AdvocatesTweets @Chicago @tylerkingkade @EvieBlad @AFTunion @Illinois_NOW . @CPSOIG
       @SchulerNicholas rpt provides speciﬁc info on sexual abuse in Chicago. @MayorBowser @DMEforDC refusing to share DC info. TY @maustermuhle
       @jackiebensen @MacFarlaneNews @EvanLambertTV @amanduhgomez @AnnaLysaGayle @PerryStein. Your coverage provides info to DC parents. Jan 07,
       2020
       @FenitN In addition to debating games of chance, did the Council discuss @RobertWhite_DC bill requiring all DC agencies to start tracking info on sexual assault
       and harassment complaints. Asking b/c I didn't see it on the agenda. Thanks. #MeToo #TimesUp Jan 07, 2020
       DC friends - it’s Girl Scout cookie season. Taking orders for my daughters. Please DM if you’d like some thin mints or samoas. Jan 06, 2020
       @US_TRANSCOM Thank you for sharing @mercoglianos essay. Aging sealift ﬂeet but goods still have to cross an ocean. Recapitalization sounds like a good idea
       to me. Jan 06, 2020
       @TheAdvoc8te @keshinil @ChmnMendelson @RobertWhite_DC @DCHumanRights @councilofdc @ODCA_DC @AGKarlRacine @FenitN @CMBrandonTodd
       @MacFarlaneNews @jackiebensen @JeffAndersonDC1 @amanduhgomez @laurenmlumpkin @AnnaLysaGayle @PerryStein Not surprised. Please email me an
       unredacted copy of your 2018 complaint. Jan 06, 2020
       @TheAdvoc8te @keshinil @ChmnMendelson @RobertWhite_DC @DCHumanRights @councilofdc @ODCA_DC @AGKarlRacine @FenitN @CMBrandonTodd
       @MacFarlaneNews @jackiebensen @JeffAndersonDC1 @amanduhgomez @laurenmlumpkin @AnnaLysaGayle @PerryStein Nikki, just watched your testimony.
       You and I were raising ﬂags at the same time re OHR's failure to act. Please email me your 2019 and 2020 testimony - 6B10@anc.dc.gov. I'll forward it to
       @ODCA_DC and ask that she open an investigation. Jan 06, 2020
       @TheAdvoc8te @keshinil @ChmnMendelson @RobertWhite_DC @DCHumanRights @councilofdc @ODCA_DC @AGKarlRacine @FenitN @CMBrandonTodd
       Flagging for @MacFarlaneNews @jackiebensen @laurenmlumpkin @amanduhgomez @AnnaLysaGayle @PerryStein @FenitN. Doing so b/c I’ve learned that DC
       Council performance hrgs don’t motivate change. Press coverage of blatant failures does. Jan 06, 2020
       @TheAdvoc8te @keshinil @ChmnMendelson @RobertWhite_DC @DCHumanRights @councilofdc @ODCA_DC @AGKarlRacine @FenitN @CMBrandonTodd
       Adding @MacFarlaneNews @jackiebensen @JeffAndersonDC1 @amanduhgomez @laurenmlumpkin @AnnaLysaGayle @PerryStein as they have all written
       about sexual harassment. At 2019 performance oversight hrg, OHR shared that it wasn’t meeting case review deadlines. Still a problem in 2020. Jan 06, 2020
       @TheAdvoc8te @keshinil @ChmnMendelson @RobertWhite_DC @DCHumanRights @councilofdc @ODCA_DC @AGKarlRacine @FenitN Please share more
       info about your case. Did OHR put in writing that they couldn’t follow the required timeline? And what was the reason for not following the timeline? Jan 06, 2020
       @TheAdvoc8te @keshinil @ChmnMendelson @RobertWhite_DC @DCHumanRights @councilofdc Sharing info I (unpaid, no staff ANC) received from OHR in
       2018. Shortly thereafter OHR refused to answer qs re #MeToo. City CFO doesn’t track settlement $s. Last year @ODCA_DC opened investigation. @AGKarlRacine
       tracking cases. DC Council sitting in the sidelines. @FenitN https://t.co/pxpNvDAUyk Jan 06, 2020
       Fascinating pattern. @ChmnMendelson deliberately refuses to enforce sexual harassment training for restaurant workers. He’s slow rolling @RobertWhite_DC bill
       mandating tracking of sexual harassment by DC agency employees. And he’s MIA on sexual abuse in DC schools. #TimesUp https://t.co/BEvGUaFRQ4 Jan 06,
       2020
       Snapshot of crime in ANC6B10 in 2019. Tracked 215 incidents. Know that there are more b/c folks aren’t reporting crimes. FOIAed @DCPoliceDept for info on
       arrests. FOIAed @USAO_DC for info on prosecution. 1st crime this year was shots ﬁred from car so starting 2020 list. Jan 05, 2020
       I’m an Army brat. My friends and I knew when our parents were going to be deployed simply by counting the convoys of military vehicles leaving the base. Color told
       the place. #s told scope of the conﬂict. @US_TRANSCOM photo below reminds me of 1990. #Iran https://t.co/CyMd2OsuT4 Jan 05, 2020
       Day 2 of new decade. Shots ﬁred from car in Hilleast. Thank you @DCPoliceDept for recovering illegal ﬁrearm. @USAO_DC - as in other gun related cases, I’ll be
       writing a community impact statement asking for full prosecution. https://t.co/kJ6oyiJTc7 Jan 03, 2020
       Trying to ﬁgure out why the DC Council hasn’t held hrg or vote on @CMRobertWhiteDC bill requiring DC agencies to track sexual harassment.
       https://t.co/vzrzmPhfKS. Anyone know who is holding it up? Or why it isn’t moving? Jan 03, 2020
       Starlog - 2nd day of 2020. DOJ still hasn’t shared info on cases it prosecuted in DC last decade. Wondering whether info will be transmitted this year.
       https://t.co/1N408IdjaT Jan 02, 2020
       Ending the year as we started it in Hilleast - guns and ammo on our streets. Thank you @DCPoliceDept for removing Beretta and Large Capacity Ammunition
       Feeding Device from 1700 block of A St SE. Heads up @USAO_DC - I will be submitting community impact statement. https://t.co/R27LrQ9zAj Jan 01, 2020
       Update on DC IG review of F-1 Reservation 13 contract for $45 million. I owe them information. Will share all emails, including those related to @park7tenants and
       the intimidation I witnessed in November. @theHillisHome @ljjanezich @HillRagDC @ekogorek https://t.co/w1Z5grh0CY Dec 31, 2019
       @DavidLarter @mercoglianos Troubling disconnect in DC. @US_TRANSCOM @DOTMARAD released rpt highlighting signiﬁcant problems w/ sealift, ships needed
       to transport US military supplies. https://t.co/Pn76DymcDw. OMB delaying purchase of new ships. Why is OMB delaying employment of US workers? Dec 30, 2019



https://www.allmytweets.net                                                                                                                                                  35/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 36 of 107
       #DCStatehood https://t.co/wxvCREOYFV Dec 30, 2019
       Thinking about past decade. Stopped sexual assaults at federal service school. Sued DOJ for prosecution data & held them accountable for not prosecuting rape
       cases. Advocated for transparency re settlements involving DC agency employees. Moved needle in positive direction. Dec 29, 2019
       Thank you @MDHistory for including former @FMC_gov Chair Helen Delich Bentley suit in your new fashion exhibit. I had the honor of working with her. Amazing
       lady and trailblazer for women in the maritime community. #Herstory #WISTA #FMC @NMHS_SeaHistory https://t.co/OojLgtXWe3 Dec 29, 2019
       @ryanmcj @SNAPNetwork @ENDCLERGYABUSE @WashArchdiocese Wuerl didn’t respond to the February letter. Hoping Archbishop Gregory will be more
       transparent. Also hoping that @AGKarlRacine investigates the slush fund #McCarrick used to pay off church leaders. Thank you @chicoharlan for ﬂagging that
       gem. Dec 28, 2019
       . @SNAPNetwork @ENDCLERGYABUSE saw AP article re #Catholic Church & failure to include all credibly accused priests on #sexualabuse list. I’m an elected
       rep in DC & sent @WashArchdiocese ltr asking them to share info. Anyone compiling ltrs from local reps asking for data? https://t.co/e4bu1n1gjr Dec 28, 2019
       2019 Summary of #MeToo in DC. DOJ slowrolling rape prosecution data. @MayorBowser refusing to share info on sexual assaults in K-12 schools. Glimmer of
       hope. @ODCA_DC auditing all DC agencies for info on sexual assault, harassment, & settlements. TY @DLPetroshius for your work. https://t.co/a9RHKFFBQl Dec
       28, 2019
       @AP @rjfoley Please let me know where I can ﬁnd a copy of the AP report. As an elected ofﬁcial, I sent ltr to @WashArchdiocese asking that they share info w/
       local law enforcement. Archdiocese didn’t respond. Time to send another one, referencing the info you found. #Catholic https://t.co/sbKhmNznIa Dec 28, 2019
       @NazgolG Thank you for sending me @douglasacogan blog. I don’t agree with it. I don’t agree w/ @ScottHech either. Antwon Pitt should serve his full sentence. All
       rapists should serve their full sentences. #SecondLookAmendmentAct Dec 27, 2019
       Thank you @US_TRANSCOM for sharing results of recent turbo-activation. “Organic Surge Fleet is challenged to be immediately available for a large-scale inter-
       theater force deployment without delays/impacts to force closure due to degraded readiness.” Hoping OMB reads the report. https://t.co/Z5YNN1S4Gu Dec 27,
       2019
       @US_TRANSCOM @DOTMARAD @DavidLarter Thank you. Dec 27, 2019
       Antwon Pitt violently raped my neighbor. DC Council considering bill (Second Look Amendment Act) that makes him eligible for early release. I oppose the bill.
       Rapists should serve their full sentences. https://t.co/Yiq2dcJnjG Dec 27, 2019
       @chicoharlan @washingtonpost Excellent article. Donors and donees must reference charitable gifts on tax returns. Curious if IRS is checking @WashArchdiocese
       990 against those that donated money. Also curious if $337K paid for fundraising linked to special acct. #McCarrick https://t.co/k7BMmouhPt Dec 27, 2019
       @wpinvestigates @mboorstein @robertoharrow @ShawnBoburg Thank you sharing WV report. Lesson learned from @WashArchdiocese - look at IRS 990 form to
       see if it includes $500k in legal section. They have to account for the money. Standard auditing procedure. #MeTooCatholic. https://t.co/k7BMmouhPt.
       https://t.co/jCWIq6nJ4Q Dec 27, 2019
       . @repwexton @RepMcEachin want to remove Lee from US Capitol. @BillStanley opposes idea & wonders what else they want to overhaul. I have an idea -
       remove my grandfather’s portrait from Speaker’s gallery. Like Lee he was a Confederate & had to seek a presidential pardon. #Cobb https://t.co/fEaD4XrWkM Dec
       27, 2019
       Earlier this fall, @US_TRANSCOM @DOTMARAD conducted turbo activation of Navy’s sealift capacity. After action report hasn’t been released. Per article by
       @DavidLarter OMB doesn’t want Navy to build new ships. Why? https://t.co/SAVehx8VRY Dec 26, 2019
       Kids playing with Christmas toys. I’m sewing ornaments for 2020. #DCStatehood. https://t.co/GL4nIH4ngL Dec 25, 2019
       @nicholeaileen @timkrepp Yep. Can’t wait to see the letters we’ll get when M is in high school. Dec 25, 2019
       Sharing the holiday spirit. @timkrepp https://t.co/U8qzaqxa5U Dec 25, 2019
       @ANCJonah @DDOTDC @DDOTDCDirector @theHillisHome @HillRagDC @ljjanezich If there’s one thing I’ve learned in being an ANC for 5 years, @ddotdc
       doesn’t like ANCs asking qs. Why aren’t you coordinating w/ other agencies? Why don’t you return emails? Why are cars more important than people? They’d like
       us to be rubber stamps. Dec 24, 2019
       @BowmanKingman @Wash_cycle 2020. Dec 23, 2019
       #Uber compiled sexual assault data. Locally elected ofﬁcials sent ltr to @Uber asking for stats on # of DC drivers and passengers that were sexually assaulted. We
       want to know if the crimes were prosecuted. TY @faizsays for including ltr in your article. https://t.co/hjx6zUY5Te Dec 23, 2019
       #Trashtotreasure. DC resident tired of seeing trash polluting our streets and the Anacostia. Solution - turn trash (@Doritos @RUFFLES chip bags and @CocaCola
       bottle paper) into change purses. @srfrjulie https://t.co/zJZ9nevi0K Dec 22, 2019
       Sharing @lizclarketweet @mikedebonis @FenitN article re RFK Stadium. @MayorBowser continues to talk to the Hill. Wondering when she and @falcicchio will talk
       with the folks who live on the Hill (and oppose the return of NFL). #HailNo https://t.co/9Rg91pa44B Dec 22, 2019
       Coastie @Tammy_Barlet introduced me to @AirmantoMom. Fantastic podcast about women who serve in the military. Thrilled to share info about it w/ @mar_ex
       readers. #herstory #femaleveterans https://t.co/l28FhEyvQ3 Dec 21, 2019
       Saturday morning. Read @Marissa_Jae article re #ClimateChange protest. Cross reference it against daily MPD arrest report. Give thanks to those that are
       demanding change. https://t.co/Ds9dwtmiNp Dec 21, 2019
       Thank you @Janefonda @GloriaSteinem @RoArquette for demanding govt action on the environment. PS. Happy Birthday Jane! #ClimateChange
       https://t.co/WD2z0BQLQn Dec 21, 2019
       TY @EvanLambertTV @MacFarlaneNews for sharing info re sexual abuse in DC schools. TY @AGKarlRacine for ﬁling charges against @kipp principal for failing
       to timely notify law enforcement. Curious why @MayorBowser isn’t demanding accountability. @educationweek @Chalkbeat @ssaisorg https://t.co/A3hmLWABUK
       Dec 20, 2019
       I sound like a broken record, but when is @MayorBowser going to release the list of where sexual abuse is occurring in DC K-12 schools? Grateful that reporters
       like @MacFarlaneNews are sharing info, but that is the job of Bowser, @DMEforDC, and @dcpcsb. @DLPetroshius @ssaisorg https://t.co/dx7saiMcCH Dec 19,
       2019
       Sharing essay outlining connection between @CraigMWhitlock #AfghanistanPapers and the decline of US Intl Flag Fleet. @Mar_Ex https://t.co/jKjeY18L9j Dec 19,
       2019



https://www.allmytweets.net                                                                                                                                                 36/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 37 of 107
       Thank you @washingtonian for including Capitol Hill mom Corinne Cannon @dcdiaperbank on your 2019 list. Cannon is a superstar who helped thousands
       including @USCG @TSA @CBP personnel during govt shutdown in January. https://t.co/yyY5oJ0wVl Dec 18, 2019
       @GordonAChafﬁn @hollowsquare @theHillisHome @DCVisionZero @DDOTDC @TrafﬁcEnginerd @KingmanPark @EckingtonCivic Emily was one of the DDOT
       ofﬁcials who promised a comprehensive Capitol Hill trafﬁc study in 2019. Dec 17, 2019
       @GordonAChafﬁn @hollowsquare @theHillisHome @DCVisionZero @DDOTDC @TrafﬁcEnginerd @KingmanPark We’ve repeatedly asked for comprehensive
       trafﬁc assessment of Capitol Hill. Was promised one in 2019. Sadly, never happened. Dec 17, 2019
       @dc4reality @ekogorek @OPinDC @6C_PZE @AmplyHigh @keshinil @ScottRobertsDC @EmpowerDC @linkupofﬁcial @mdc_dsa @MarkusforDC
       @bmbvassociation @RobertWhite_DC Novel idea. DC leaders deﬁnitely haven’t followed it in Hilleast. If they had, Reservation 13 would have been built by now.
       Didn’t happen - Olympics and Amazon delayed projects for years. Dec 17, 2019
       @DLPetroshius @EvanLambertTV But for the press, parents wouldn’t know about the sexual abuse in DC K-12 schools. Sad b/c 2 yrs ago @MurielBowser said
       that DC would lead by example. DC leaders aren’t leading on sexual abuse, they’re continuing to hide the problem. #MeToo #TimesUp #MeTooK12
       https://t.co/UkJP5mTHs1 Dec 17, 2019
       @form27b_6 @NHDeunk @DDOTDC @DDOTDCDirector @theHillisHome @HillRagDC @ljjanezich Hmm. Are you referring to these cars? PS.
       @DDOTDCDirector @andrewdefrank still waiting for you to share what the trade-offs are for adding stop light at this intersection. https://t.co/MZkFI0ZbbQ Dec 17,
       2019
       @NHDeunk @DDOTDC @DDOTDCDirector @theHillisHome @HillRagDC @ljjanezich @CMCharlesAllen @311DCgov Adding @coreyholman @DC_Chander
       @6b07Dc. Please send pics of promises to ﬁx bike lanes. Dec 17, 2019
       @eastbank_dc @DeptVetAffairs Down to one Civil War pension payment. VA rep referenced WWI pension payments. Curious if there are any payments related to
       the Spanish-American War. Dec 17, 2019
       @VotingVeteran @DeptVetAffairs Child is 90 plus years old. Father was likely in his 60s or 70s when the child was born. Dec 17, 2019
       . @DeptVetAffairs Survivor Beneﬁt rep just shared that VA paying pension to child of Civil War veteran. Yep. You read that correctly - the US Civil War which ended
       over 150 years ago. Dec 17, 2019
       Attending @DeptVetAffairs Advisory Committee on Women Veterans. Following up on ltr ANCs sent them re MST claims ﬁled by DC veterans.
       https://t.co/y2t4WnPNKo Dec 17, 2019
       RT @DLPetroshius: Thank you @EvanLambertTV for continuing to shine light on the need for a safer system for all children-your work for tran… Dec 17, 2019
       6 months ago I asked a simple q - where has sexual abuse occurred in DC K-12 schools. Thank you @EvanLambertTV for writing about @MayorBowser
       @DMEforDC refusal to share the info. https://t.co/H1CkOlMmXY Dec 17, 2019
       @nevertweety @theHillisHome @DCVisionZero @DDOTDC @DDOTDCDirector @andrewdefrank That was the impression that I got when talking w/ DDOT.
       They’re elected ofﬁcials can lobby for fewer stop lights in DC. I represent Hilleast and my residents want the cars to slow down. Dec 16, 2019
       @theHillisHome @DCVisionZero Just asked for that explanation. What @DDOTDC @DDOTDCDirector @andrewdefrank is more important than saving lives? Dec
       16, 2019
       #VisionZero #VisionZeroDC. Multiple car accidents at 16th & Indy SE. @DDOTDC @DDOTDCDirector promise stop light in July. We wait. In December, DDOT
       emails saying Hilleast doesn’t understand ramiﬁcation of light. We do. It will save lives. @theHillisHome @HillRagDC @ljjanezich https://t.co/OerOC9bv3d Dec 16,
       2019
       Took six months but @DMEforDC conﬁrmed that Roosevelt High School Principal who was placed on admin leave after mocking student’s sexual assault claim is
       still employed by DCPS. @PerryStein https://t.co/2zZjQMbwIw https://t.co/9KdHnd7Frz Dec 16, 2019
       Update. Still no info from @DMEforDC re sexual misconduct at Deal Middle School. Meanwhile, Deputy Mayor and @MayorBowser doubling down on refusing to
       share info on where sexual abuse occurring in DC K-12 schools. @DLPetroshius @ssaisorg https://t.co/gU6s1awgSH https://t.co/bRf5RvucyV Dec 16, 2019
       As a former federal agency Chief Counsel, I’m appalled that federal lawyers facilitated deal removing reference to sexual assault on college transcript. Thank you
       @kennyjacoby for writing about the case. Ask who knew about the deal w/i US Dept of Ed. Also ask who approved it. https://t.co/r5F3ZXD205 Dec 16, 2019
       150 years ago, General Sherman torched my family’s Georgia home. My great-great-great grandfather was a #Confederate leader who’d committed treason and
       later sought a Presidential pardon. Puzzled why @NikkiHaley is calling his actions noble. https://t.co/yF6yZTkqKA Dec 15, 2019
       @SuzanneMSmalley Stark contrast. @MayorBowser refuses to share comprehensive info on sexual assaults in K-12 schools. @AGKarlRacine shared info on
       sexual harassment settlement info involving DC agency employees. Dec 15, 2019
       RT @SuzanneMSmalley: Rumor has it that AG Racine may take on Bowser in the next DC mayoral election. The below just one example of many whi… Dec 15,
       2019
       Deal Middle School parents notiﬁed of sexual misconduct complaint last night. Meanwhile, @MayorBowser refusing to share comprehensive info on where sexual
       abuse occurring in DC K-12 schools. #metooK12 @DLPetroshius @ssaisorg https://t.co/uOaqWM6O7x Dec 14, 2019
       Sometimes denial letters contain valuable information. In this case, the DC IG conﬁrmed that they are still reviewing the Reservation 13 F-1 parcel contract
       sponsored by @AnitaBondsDC and approved by DC Council. @park7tenants @EmpowerDC @DMVBlackLives https://t.co/vf7uAyW8t4 Dec 13, 2019
       @DMVBlackLives @park7tenants @DonatelliChris @thehill @MayorBowser @dcra @dclinenews @EmpowerDC @postlocal @LorenzoANC7C04
       @VinceGrayWard7 @DCist @councilofdc @AnitaBondsDC @DCMOCRS @TylerWard6MOCRS @WesLeary7 @deliangoncalves Sharing email I sent CM Bonds.
       Still puzzled why she didn’t meet with Park 7 residents yesterday. https://t.co/NacdyyFSwL Dec 12, 2019
       @DMVBlackLives @park7tenants @AnitaBondsDC @DCMOCRS @TylerWard6MOCRS @WesLeary7 @EmpowerDC @MayorBowser @VinceGrayWard7
       @deliangoncalves @ndelgadillo07 Only working on one cup of coffee, but I don’t see any pictures of Bonds mtg w/ the Park 7 residents who attended the Hilleast
       mtg in November and shared stories of shoddy management. Same mtg wherein I had to tell Park 7 employees to stop the retaliation. Am I missing something? Dec
       12, 2019
       @park7tenants @DMVBlackLives @DonatelliChris @thehill @MayorBowser @dcra @dclinenews @EmpowerDC @postlocal @LorenzoANC7C04
       @VinceGrayWard7 @DCist @councilofdc @AnitaBondsDC @DCMOCRS @TylerWard6MOCRS @WesLeary7 @deliangoncalves Has @AnitaBondsDC
       responded to any of the emails you sent her regarding problems at Park 7? Dec 12, 2019



https://www.allmytweets.net                                                                                                                                                  37/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 38 of 107
       @DMVBlackLives @park7tenants @DonatelliChris @thehill @MayorBowser @dcra @dclinenews @EmpowerDC @postlocal @LorenzoANC7C04
       @VinceGrayWard7 @DCist @councilofdc @AnitaBondsDC I saw the press release. Were any of the Park 7 residents who have repeatedly suffered retaliation
       invited to participate in the event? https://t.co/3NlJCZ3OTD Dec 12, 2019
       . @AOC now chairing @OversightDems @HomelandDems hearing re bullying and retaliation in the Coast Guard. More info about bullying in @KannoYoungs
       article. https://t.co/YqR7DM4BFU https://t.co/Oyw18nPyHU Dec 11, 2019
       @RepValDemings @USCG Please ask why no one was held accountable for retaliating against the LCDR. Dec 11, 2019
       @JuliaSBergman Thank you @RepMaloney for asking if anyone was held accountable for the retaliation suffered by LCDR Young-McLear. As @ProtectRDfnders
       can share, the lack of accountability isn’t limited to USCG. Dec 11, 2019
       @JuliaSBergman @thedayct Pull the thread on the ﬂawed OER. LCDR just said that her numerical marks were changed after IG investigation. OER also includes
       words. Were these words changed as well? Dec 11, 2019
       Thank you @KannoYoungs for writing about sexual harassment and retaliation in the #CoastGuard, problems I experienced 20 years ago. Saddened that these
       problems continue in 2019. These problems are the reasons why women leave the service. https://t.co/dcu6nIP4Jh Dec 11, 2019
       I asked @MayorBowser if she was going to share names of 6 DCPS schools wherein #sexualabuse occurred. She’s declined to provide it. Parents know what kids
       eat at school but school leaders won’t tell them if teachers are committing sexual abuse. #MeTooK12 @ssaisorg @DLPetroshius https://t.co/DUHXxeQQIo Dec 11,
       2019
       Joined #CoastGuard in 1998. Told by fellow male ofﬁcer that I was a token - they needed women. Saddened that the @USCG is still having harassment issues.
       Troubled that the Commandant is refusing to testify. https://t.co/CqdmmrDNVi Dec 10, 2019
       RT @ElonAugustus: New #ElonAugustus ornament. Inspired by October trip to Los Angeles. https://t.co/tnuAIrNOJ7 Dec 10, 2019
       Attending my 2nd #RuleWithUs conference. Ears perked up when @HARRISFAULKNER referenced Army background. Which then got me to thinking - 2021 panel
       w/ Faulkner @cmclymer Admiral Howard, Admiral Crea, General Richardson. #Herstory in the military. @apalmerdc Dec 10, 2019
       @ComnrHarnett @Uber Teamwork. Grateful to you and all the ANCs who signed the letter. Together, we can ﬁnd out how many Uber drivers and passengers were
       sexually assaulted in DC. #MeTooUber #Uber Dec 10, 2019
       2/2. TBT 2015 @Mar_Ex essay re the blatant USAID waste and mismanagement of money. #AfghanistanPapers https://t.co/aQ1zqLPGwA Dec 10, 2019
       I’m biased. I was the MARAD Chief Counsel who repeatedly raised the issue of waste at USAID. I was the one who said that US farmers and mariners were
       negatively impacted by the USAID mismanagement. And now I’m a taxpayer asking who will be held accountable. #AfghanistanPapers https://t.co/PjorvFRJeo Dec
       10, 2019
       Thank you @politico for inviting Capitol Hill favorite @eastcitybooks for participating in #WomenRule Conference today. Bought socks for my mom and daughters,
       my favorite feminists. https://t.co/SDwFGcZ0wG Dec 10, 2019
       @JudyWoodruff @CraigMWhitlock @washingtonpost @johnyangtv In 2013, @SIGARHQ issued reports re mismanagement at USAID - agency responsible for food
       aid in Afghanistan and Iraq. Mismanagement continued for 6 more years. Billions lost. https://t.co/st0xc66zE5 Dec 10, 2019
       Sharing ltr locally elected ofﬁcials in DC sent to @Uber regarding #sexualassault of #Uber drivers and passengers. We want to know how many occurred in DC.
       @KishanForDC @jarharnett @Dbdendy @IBHanna @Evan_Yeats @iraniamir @TroyDonte @4c03_e https://t.co/F8ebCvUrlM Dec 10, 2019
       @theHillisHome .@SnarkitectDC please DM the house number. Dec 10, 2019
       Update. 8 locally elected DC representatives have agreed to co-sign #Uber #sexualassault ltr. If you’re an ANC and want to sign on, please DM. @Uber
       https://t.co/L26HLDo2Ik Dec 09, 2019
       Thank you @marcorubio for demanding inquiry into sexual assaults at Coleman. @devoun_cetoute. Recommend reading @AmyJBrittain story re
       @jasoninthehouse 2017 inquiry into same facility. @ﬁneout https://t.co/NVuqh5fLST https://t.co/mWPyZ9XkCe Dec 09, 2019
       National Maritime Historical Society member Diving With A Purpose teaching DC students how to scuba dive. @laurenmlumpkin @NMHS_SeaHistory
       https://t.co/ZSYnHOVpsm Dec 09, 2019
       Sharing draft ANC letter to @Uber re sexual assault of passengers and drivers in DC. If you’re an ANC and would like to sign onto the letter, please DM. #uber
       https://t.co/HyfLlVLuI0 Dec 08, 2019
       TBT. Essay I wrote in @PostOpinions in 2016 re campus rape. #MeToo has encouraged survivors to talk. Now we need DOJ to prosecute the crimes and to share
       info on campus rape prosecution data. https://t.co/jtI3etbnab Dec 08, 2019
       Thank you @ssaisorg for publishing blog post that @DLPetroshius and I wrote re our efforts to hold DC leaders accountable for sexual abuse in DC K-12 schools.
       #MeTooK12 https://t.co/qYPZ3u6TUI Dec 08, 2019
       Spotted the coolest accessory in the @Southern_Living article about JoAnn Clevenger @upperline - a #GirlScout pin, an accessory that never goes out of style.
       @girlscouts https://t.co/loTY7eMD4I Dec 07, 2019
       @GregBensinger @faizsays Thank you. I’ll use the ANC hat and ask for it. Dec 07, 2019
       @GregBensinger @faizsays Curious about the raw data. Did they break it down by state? Asking b/c I’m curious about DC speciﬁc numbers. Dec 07, 2019
       . @ArmyFifeandDrum concert at the DC Navy Yard tonight. Ended w/ the proclamation of Army strong. #ArmyNavy game a week away and Army is already
       declaring victory. https://t.co/5d5OsneMEZ Dec 07, 2019
       @andrewdefrank @corinnecannon @DDOTDC @charlesallen @DDOTDCDirector Seriously, haven’t you driven that route? We need paint, bollards, and possibly
       spikes to keep folks in their correct lanes. Dec 06, 2019
       @andrewdefrank @corinnecannon @DDOTDC @charlesallen @DDOTDCDirector Turning left on to 11th. Dec 06, 2019
       Seeking help from fed partners - @ElaineLuriaVA @MikieSherrill @TulsiGabbard @SenJoniErnst @RepHoulahan @SenDuckworth. Locally elected DC reps & vets
       seeking MST claim data. We could use your help in mandating that VA be required to share info, divided by year, state, status. https://t.co/y2t4WnPNKo Dec 06,
       2019
       @corinnecannon @DDOTDC @charlesallen Understand. Just drive that route and a lovely MD driver tried to hit me on the turn. @DDOTDCDirector controls DDOT.
       If he doesn’t authorize the paint, happy to go halfsies with you and help clearly mark the road. Dec 06, 2019
       Sharing ANC ltr to the @DeptVetAffairs re publishing military sexual trauma claim data on its website. We want to know how many DC vets are ﬁling #MST claims,
       and if these claims are being denied. @ProtectRDfnders @Servicewomen @iava @AmericanLegion @AMVETSHQ @votevets https://t.co/ueysj5obXn Dec 06,

https://www.allmytweets.net                                                                                                                                             38/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 39 of 107
       2019
       @mhbaskin @DMPEDDC Still looking at DMPED’s failure to talk w/ residents re new $45 million contract for Reservation 13. Also saw @mitchryals article re
       @AnitaBondsDC and whistleblower. Do you know how many DCHA mtgs Kenner attended? Also curious about # of contracts awarded to political donors. Dec 06,
       2019
       Thank you @aeidinger for leading Jack Evans recall efforts. Too often, people sit on the sidelines while corruption rots govt bldgs. You acted and forced change.
       Thank you for being a leader in our community. https://t.co/8ATQmZ1qjj Dec 06, 2019
       Attended @NavalInstitute #defenseforumwashington today. Most folks asked about how the Navy was going to build a 350 ship ﬂeet. I asked about the civilian
       @DOTMARAD ﬂeet - when were they going to recapitalize the RRF and NDRF? And then there is the aging workforce... https://t.co/HJmbMaC4DD Dec 06, 2019
       @DCZia @BrentElementary We’ll be there too. Kids hauling trees. @ElonAugustus is selling headbands. Dec 06, 2019
       All I want for Christmas is a tree from @BrentElementary. Thank goodness they arrived tonight.   😀 . https://t.co/L6IFiIyRA2 Dec 06, 2019
       Shame on @AnitaBondsDC for outing whistleblower who alleged that DMPED Brian Kenner & Sarosh Olpadwala leaned on DHCD Director Donaldson to steer
       government funding to a project proposal from a politically connected developer. Raises more qs re #Reservation13 contract. https://t.co/2xYQhhvD8k Dec 05, 2019


       @wardcarroll @NavalInstitute Impressive speech that highlighted the Navy’s successes. He also referenced the Fat Leonard scandal - a problem he clearly wants
       to clean up. Dec 05, 2019
       @MalShelbourne Modly also spoke about Senior Chief Petty Ofﬁcer Kent. Remarkable b/c not too long ago women couldn’t serve in a combat zone. And military
       leaders didn’t reference female personnel in their speeches. Dec 05, 2019
       Mayor Bowser, please let ANC6B know when you will be providing the info we requested in September re sexual abuse in DC schools. @MayorBowser
       @DCMOCRS https://t.co/MhA9wJw14Z Dec 04, 2019
       Sharing draft ANC ltr recommending that the #VA annually publish #MST data. If you’re a DC ANC and want to sign on please DM. @ProtectRDfnders
       @Servicewomen @votegirlvote @votevets @iava @AmericanLegion https://t.co/R7x4sseGAJ https://t.co/2yI4QV13CA Dec 04, 2019
       @JpLawrence3 Excellent essay re USAID. SIGAR highlighted lack of transparency and accountability in 2013. It’s 2019. Frustrated that the situation hasn’t
       improved. https://t.co/st0xc66zE5 Dec 04, 2019
       @nbcwashington . @jodienbc4 thank you for writing about McCarrick. Still puzzled that @WashArchdiocese moved McCarrick to Kansas. Surely they knew about
       the sexual assault complaints before the move. How did and does the move shield McCarrick from the NJ lawsuit? Dec 04, 2019
       8 months ago, 20 ANCs and SBOEs sent ltr to DC Council re #JackEvans. They demanded accountability. That accountability arrived today when the DC Council
       voted to expel Evans. https://t.co/Po4airgU86 Dec 03, 2019
       Want to learn more about serving in #CoastGuard @USCG? Listen to @AirmantoMom interview @Tammy_Barlet https://t.co/0frvbcp3yF Dec 03, 2019
       . @DeptVetAffairs hosting mtg to discuss women vet related issues. I’m organizing ANC ltr asking that MST claim info be posted on line, divided by state, year,
       claim approved/denied. Looking for other ANCs to sign on. Please DM if interested. Dec 03, 2019
       @park7tenants @AGKarlRacine @DMVBlackLives @EmpowerDC @VinceGrayWard7 Who removed the ﬂyers? Dec 03, 2019
       Pay to play is unethical, illegal, and should not be tolerated in the Wilson Bldg. ANC6B10 residents support the expulsion of Jack Evans from the DC Council.
       @charlesallen @tweetelissa @cmdgrosso https://t.co/Ub249P1QR2 Dec 03, 2019
       @jufj @JackEvansWard2 My residents support expulsion. Dec 03, 2019
       @NazgolG Thank you Dec 02, 2019
       @DCist Thank you @ndelgadillo07 for writing about the new cameras. Sadly, as we've discovered in Hilleast, cameras don't stop crime. Folks who are videotaped
       committing crimes aren't being be jailed so many are wondering why cameras are being installed. Dec 02, 2019
       Thank you @CathyOsten @AmericanLegion for installing memorial to female veterans. It’s a ﬁrst but it won’t be the last. #herstory @wimsatweets
       https://t.co/YP9kFySCQV Dec 01, 2019
       Excellent essay about @srfrjulie, protector of DC’s environment. https://t.co/8LrKKby6xx Dec 01, 2019
       Sharing @WBJAlex essay re Brian Kenner nomination to be member of @eventsdc board. Hilleast knows him as the @DMPEDDC ofﬁcial who fought to give
       Reservation 13 to Amazon. Guessing he was put on EventsDC board to give RFK to Snyder. #HailNo to Football. Yes to #Affordablehousing
       https://t.co/vJvNJ8z8Jm Nov 30, 2019
       @park7tenants @AnnaLysaGayle Agreed. Hilleast residents tired of the bait and switch. Mayor Bowser promised to build housing on Reservation 13 and then
       offered the land to the Olympics and Amazon. Land laid fallow for 10 years while DC residents moved to VA b/c they couldn’t afford DC prices. Nov 30, 2019
       Thank you @AnnaLysaGayle for talking w/ Hilleast residents re future of RFK Stadium land. We want #affordablehousing not football. #HailNo
       https://t.co/PqqjjK92pP Nov 30, 2019
       Weekly update on Reservation 13. I asked DC IG to investigate new F-1 $45 million sole source contract on 11/12. Still waiting on response. After Thanksgiving, I’ll
       begin full court press on getting one. https://t.co/N7UJVqH40Y Nov 27, 2019
       @alanrothdc @The1RealRoger @kcivey @JackEvansWard2 Huh? I thought you submitted the complaint as an ANC. DC Council now trying to dismiss your
       complaint? Nov 27, 2019
       @alanrothdc @The1RealRoger @kcivey @JackEvansWard2 Wow. What is the status of your BEGA complaint re Jack Evans? When do they owe you a response?
       Nov 27, 2019
       In Chicago, @SAKimFoxx focusing on repeat gun offenders. @USAO_DC Jessie Liu responsible for prosecutions in DC. Why isn’t she doing the same?
       @DCPoliceDept https://t.co/oj35PaLv1M Nov 27, 2019
       @The1RealRoger @kcivey ANCs regularly recuse themselves from votes that impact them. Same does not apply to @JackEvansWard2 who regularly voted on
       issues in which he had and currently has a personal and ﬁnancial interest. Nov 27, 2019
       @BeltwayGreg @kcivey Thank you for bringing up rapists. Still working to ﬁnd out how many rapes are being prosecuted in DC. Still asking qs re sexual
       harassment settlements involving DC govt employees. Nov 27, 2019
       @kcivey At least they’re consistent. #WMATA removed Jack Evans from their board w/o conviction. DC Council let’s him vote. Nov 27, 2019



https://www.allmytweets.net                                                                                                                                                   39/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 40 of 107
       @kcivey @JackEvansWard2 @VinceGrayWard7 @ChmnMendelson It’s reasonable to argue that “gross failure” includes using your elected position for personal
       gain. Nov 27, 2019
       @kcivey There are times to seek refuge. But this isn’t one of them. Jack Evans blatantly used his elected position for personal gain. The folks in the Wilson bldg
       know that. Nov 27, 2019
       @kcivey @JackEvansWard2 . @VinceGrayWard7 may not but @ChmnMendelson should. Continuing to sit on the sidelines sends the message that he’s okay with
       the rot. Nov 27, 2019
       9/13 DC Councilmembers calling for Jack Evans to resign. 11 needed for expulsion. @JackEvansWard2 refusing to testify under oath. Curious to see what happens
       on Tuesday. Will 2 more call for resignation or will rot continue to grow in the Wilson Bldg? https://t.co/QHdTzvSOfw Nov 27, 2019
       @aowens83 @DDOTDCDirector @DDOTDC @charlesallen @MayorBowser #VisionZeroDC is a myth. Exhibit A. Photo taken this morning of a DCPS bus parked
       in bike lane. Driver on phone and refused to move. W/ re to 17th and A St SE, I set up mtg to discuss. @DDOTDCDirector bailed on mtg and then refused to set up
       new mtg. https://t.co/zo5xnorbvI Nov 27, 2019
       @aowens83 Old indeed. Sadly @DDOTDCDirector @DDOTDC has determined that a stop sign at 17th and A St SE is unnessary. This determination based on
       2019 trafﬁc study. I encourage you to tag both on Twitter every time you play frogger. @charlesallen your thoughts on the matter? Nov 26, 2019
       @HeadwaysMatter @JeffAndersonDC1 @alanhenney Yeah, I spent too much time as a Hill staffer asking qs. Must stop doing that.          😀 Nov 26, 2019
       RT @HeadwaysMatter: @JeffAndersonDC1 @alanhenney About the only elected ofﬁcial who shows any interest in DC crime stats = @kdrkrepp Nov 26, 2019
       @GordonAChafﬁn @dcpublicschools Yep. Nov 26, 2019
       #VisionZero in DC. @dcpublicschools bus parked in bike lane. I politely asked driver (who was on her phone) to move. Why she replied. I don’t see any bikers.
       https://t.co/wkWJEBp44H Nov 26, 2019
       Thank you @jackiebensen @gacookjr for sharing info on sexual abuse in MD school. School response there similar to response shared w/ Logan Montessori
       parents - we can’t share info. Why not? https://t.co/yRt0C7V11h Nov 26, 2019
       Seeking help for friend who has child in the Fairfax County school system. Anyone know why #CoastGuard dependents are excluded from support services
       provided to DOD dependents? @fcpsnews @HelmerVA @ComdtUSCG @DanLamothe @USCG @timkaine @MarkWarner @AmericanLegion
       https://t.co/0kTVi5nXnL Nov 26, 2019
       @lisa_ﬂetch Got it. I’m an ANC in Ward 6. Please let me know what I can do to help you get the info. Nov 25, 2019
       Update. DOJ ﬁnally shared copies of the September 5th Second Look Amendment Act presentations. Please DM if you’d like copies. I’ve shared the info with the
       DC Council and DC agency reps. https://t.co/wNXulnbM2F Nov 25, 2019
       Qs to ponder - 152 people murdered in DC this year. How many of the cases did DOJ prosecute? Is the prosecution rate publicly accessible? If no, how many
       elected DC ofﬁcials are asking DOJ to share info re murder prosecution? https://t.co/cqWldLzHFC Nov 24, 2019
       @lisa_ﬂetch Did anyone answer the q on how the city will be using the ﬁnes associated w/ the 295 camera? How are they accounting for it and who is doing the
       accounting? Asking b/c city CFO has claimed in the past to be unaware of budget issues. Nov 24, 2019
       Additionally, has anyone ever counted the affordable housing units that Mayor Bowser is claiming to have built in the past 5 years. Asking, b/c she has built 0
       affordable housing units in my SMD in the past 5 years. So where are they being built? #affordablehousing Nov 23, 2019
       Given the deliberate lack of communication re the Reservation 13 F-1 contract in mind, does anyone know where on Capitol Hill Mayor Bowser will add 1400
       affordable housing units? Clearly, @MayorBowser has a plan. Why hasn’t she shared it? https://t.co/IOvVwSTpDX Nov 23, 2019
       Good morning @ChmnMendelson. When is the DC Council going to vote on @RobertWhite_DC sexual harassment data collection act? Are we going to go another
       year w/o DC agencies collecting and sharing #MeToo info? https://t.co/mﬁqXsRx4h Nov 23, 2019
       Thank you @ndelgadillo07 for writing about @AGKarlRacine and @park7tenants. Developers can’t improperly bill residents. https://t.co/us3zRUWIkz Nov 23, 2019


       Invited to give presentation to students attending @nationalJEA conference. Shared info on sexual abuse in DC schools. Shared that @MayorBowser @DMEforDC
       refusing to share where abuse occurred. Hoping students will go home and ask about sexual abuse in their own schools. https://t.co/1nrSFhFOBw Nov 22, 2019
       @DebGoldenDC Yep. I’ll share as soon as I get the docs. Nov 22, 2019
       Update. DOJ is going to release Sept 5th Second Look Amendment Act presentations. Sadly, they didn’t include them in the email that I received this afternoon so
       still trying to get the data. https://t.co/wNXulnbM2F https://t.co/ICPkvy3G3q Nov 22, 2019
       Sharing article about @AmericanLegion member Courtney Vanzantan. She used her military training to help sister vet successfully ﬁle #VA claim for military sexual
       trauma. @ProtectRDfnders https://t.co/X8XCRsR4wE Nov 22, 2019
       Several weeks ago Jackie Bensen reported on Hilleast porch thief. Update on case. This week, judge sentenced Mr. Arnett to in patient drug treatment.
       https://t.co/OgdhAtCi1x Nov 22, 2019
       @EmGusk @RickMaese @washingtonpost @BlairTamara @AlcornANC6A08 Adding @theHillisHome @PoPville @ljjanezich @ekogorek @HillRagDC. They’re
       followers will also ﬁnd the data of interest. Nov 22, 2019
       Washington Post reporters @EmGusk @RickMaese asked folks if they supported bringing NFL back to RFK. Results can be found below. Thank you Emily and
       Rick for sharing the data. #HailNo #Hilleast https://t.co/QbnldfbrXC Nov 22, 2019
       @EmGusk @RickMaese @washingtonpost @BlairTamara @AlcornANC6A08 Thank you. Nov 22, 2019
       @RickMaese @washingtonpost Curious about poll. How many Ward 6 & 7 residents were polled? Asking b/c poll results don’t reﬂect position of the majority of the
       neighbors who live next to RFK. They’re saying #HailNo to building new #NFL Stadium. We need affordable housing. @BlairTamara @AlcornANC6A08 Nov 22,
       2019
       Earlier this week, @suealtman was carried out of a public meeting. She was hauled out simply because she dared to use her voice to demand change. Thank you
       Ms. Altman for telling truth to power. https://t.co/NpEd51dhlx Nov 22, 2019
       @park7tenants @councilofdc @EmpowerDC @AnitaBondsDC @VinceGrayWard7 @deliangoncalves @1LBR @WashInformer @washingtonpost
       @MacFarlaneNews @ZLauraJeanne A fact that should have been disclosed before the DC Council voted on the Reservation 13 contract. Nov 21, 2019
       Another fact not shared by @DCHumanServ @ZLauraJeanne. Donatelli owes Park 7 tenants $450K. Why didn’t that come up in Reservation 13 discussion?
       @coreyholman @DC_Chander @kasie_clark @6b07Dc @theHillisHome @ekogorek @AndrewGiambrone @ljjanezich https://t.co/2GMYQsyMux Nov 21, 2019

https://www.allmytweets.net                                                                                                                                                 40/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 41 of 107
       Over past month, @wmata @DCPoliceDept @AGKarlRacine shared info re juvenile crime. Asking more qs b/c Hilleast residents interested in learning how crimes
       are resolved. Per 2016 letter, prosecutors weren’t sharing info w/ #wmata. https://t.co/pJyWHlKff3 Nov 21, 2019
       Over the past six months, I’ve compiled a list of crimes occurring in my single member district. 17 pages and growing Asked @DCPoliceDept for update. Was
       anyone charged?Did so b/c my community wants to know how many crimes result in arrest and prosecution. https://t.co/Dxv38dg65a Nov 21, 2019
       .@coreyholman @DC_Chander @kasie_clark @6b07Dc - sharing the scooplet that Andrew found. Wonder why @DCHumanServ @ZLauraJeanne didn't tell us
       that the zoning order for the Harriet Tubman facility expired in August. What else did they forget to mention? #Reservation13 https://t.co/ATZ4N49tDo Nov 20, 2019


       #Trailblazers. Thank you @CelebrityCruise for leading the way! https://t.co/44DtfegCc3 Nov 20, 2019
       @NazgolG @WashLaw4CR @marc4justice @JusticePolicy @lyndseyﬁﬁeld @mitchryals @keithlalexander Got it. I sent an email to Wendy, ccing DC Council,
       asking why we can’t get the presentations. I’ll let you know if I hear back from her. Nov 20, 2019
       . @WashLaw4CR @marc4justice @JusticePolicy @NazgolG @lyndseyﬁﬁeld @mitchryals @keithlalexander have you had any luck in getting copies of the Sept 5th
       DOJ presentations on the Second Look Amendment Act? https://t.co/c3eWPt5tff Nov 20, 2019
       Earlier this fall DOJ @USAO_DC invited me to a mtg re #secondlookamendmentact. I ask for copy of presentation. No can do. I FOIA for the presentation. Told
       today that my request for expedited process denied. It’s November. How long does it take to review a public document? https://t.co/0CnOrXd2Yy Nov 20, 2019
       Last month, I requested info from @WMATA @DCPoliceDept @AGKarlRacine re juvenile crime. Sharing info that I’be received. More qs to follow. #wmata
       @theHillisHome @PoPville @ekogorek @ljjanezich @EvanLambertTV @jackiebensen https://t.co/bTbyvYMtkJ Nov 20, 2019
       @CBCNL @TRobertst Thank you. Nov 20, 2019
       @ekogorek @tweetelissa Thank you for writing about the F-1 contract. And thank you CM Silverman for reminding folks that $45 million is a substantial sum of
       money. Putting contract on consent agenda w/o talking with community mutes questions. Nov 20, 2019
       @TRobertst @CBCNL Is the documentary available in the US? Asking b/c the women at USMMA and the state maritime schools would like to watch it. Thank you.
       Nov 20, 2019
       Thank you @PressClubDC for hosting 100th birthday party for @AmericanLegion Post 20. #NPClive And thank you @marineband for providing the music. Can’t
       stop my foot from tapping. https://t.co/SJKiKEPXhB Nov 19, 2019
       @bartlettpanther @StopCopTerrorDC @direct7_e @EmpowerDC @AGKarlRacine @DMVBlackLives @LorenzoANC7C04 @GreenForWard7 @park7tenants Does
       anyone have any news about @park7tenants? Is she still in jail? Nov 19, 2019
       . @AnitaBondsDC @ChmnMendelson @tweetelissa @RobertWhite_DC @charlesallen @cmdgrosso @marycheh - @park7tenants sent you emails expressing
       concern about F-1 Reservation contract. Park 7 resident arrested this morning. The two are connected. @EmpowerDC @ACLU_DC https://t.co/cbKZ2e7iXl Nov 19,
       2019
       @bartlettpanther @StopCopTerrorDC @direct7_e @EmpowerDC @AGKarlRacine @DMVBlackLives @LorenzoANC7C04 @GreenForWard7 @park7tenants Ten
       men needed to handcuff one woman? Next q - why was TN arrested the same day that DC Council (@AnitaBondsDC) is voting on the Reservation 13 contract?
       Nov 19, 2019
       DC Council voting on Reservation 13 contract today. Park 7 resident who shared concerns re contract arrested this morning. Why? Q @AnitaBondsDC needs to
       ask. @coreyholman @DC_Chander @mcSYCdc @tmholcomb @ekogorek @AndrewGiambrone @ljjanezich @mitchryals https://t.co/cbKZ2e7iXl Nov 19, 2019
       @bartlettpanther @StopCopTerrorDC @direct7_e @EmpowerDC @AGKarlRacine @DMVBlackLives @LorenzoANC7C04 @GreenForWard7 @park7tenants What
       happened? Why was TN arrested this morning? Nov 19, 2019
       Thank you Andrew for writing about new Reservation 13 contract. Troubled by the lack of transparency. https://t.co/a0AVX455oe Nov 19, 2019
       Ever wonder who beneﬁts from city development deals? Anderson’s new article is an in-depth analysis on beneﬁciaries. New ethics rules needed for DC
       Councilmembers. https://t.co/ABMwHW6FrO Nov 19, 2019
       @coreyholman @AnitaBondsDC Questions I’d love to ask CM Bonds in person. If only she’d respond to my emails.... Nov 19, 2019
       Reservation 13. Company pays $10 for city land. Deal included discount. Now city wants to give company additional $45 million. Add new Opportunity Zone
       designation which comes w/ more tax beneﬁts. Instead of holding oversight hrg, DC Council approving contract. @park7tenants https://t.co/9a6sTWGniL Nov 19,
       2019
       @park7tenants @DCMeadows @AnitaBondsDC Hmm. I haven’t received any emails from CM Bonds this afternoon. @park7tenants have you heard anything?
       #Reservation13 Nov 18, 2019
       @park7tenants @ZLauraJeanne @ekogorek @DCHumanServ @DMPEDDC @falcicchio @AnitaBondsDC @DonatelliChris @DMVBlackLives @EmpowerDC And
       I’m assuming that you would give the same tour to CM Bonds? Puzzled that she put the F-1 contract on the consent agenda given the numerous problems you
       highlighted. Also puzzled why she doesn’t respond to our emails. To date, she has only communicated w/ a male ANC. Nov 18, 2019
       @park7tenants @ZLauraJeanne @ekogorek @DCHumanServ @DMPEDDC @falcicchio @AnitaBondsDC @DonatelliChris @DMVBlackLives @EmpowerDC
       Hmm. So what exactly has changed? Has anyone from DHS visited the bldg? Anyone from DMPED? Asking b/c they have received numerous emails re the
       property. Nov 18, 2019
       @park7tenants @ZLauraJeanne @ekogorek @DCHumanServ @DMPEDDC @falcicchio @AnitaBondsDC @DonatelliChris @DMVBlackLives @EmpowerDC Has
       Zeilinger visited Park 7? Nov 18, 2019
       And @ZLauraJeanne @DCHumanServ @DMPEDDC @falcicchio still refusing to attend ANC6B sponsored mtgs re Reservation 13. So why does Zeilinger expect
       us to support her? Why did @AnitaBondsDC put the contract on the consent agenda w/o talking with ANC6B? Lots of qs and no answers. Nov 18, 2019
       . @park7tenants see @ZLauraJeanne statements in @ekogorek article re Reservation 13. Zeilinger @DCHumanServ @DMPEDDC @falcicchio @AnitaBondsDC
       still refusing to respond to my emails. None willing to answer q of why city money needed to guarantee ﬁnancing contract. https://t.co/8mahqwcorl Nov 18, 2019
       Massachusetts Military Support Foundation will help MA #CoastGuard if govt shuts down this week. https://t.co/CX5bvOs2Ow @ASKusmer . @allisonsmcgill
       @chefjoseandres helping DC Coasties and other govt employees in DC. Nov 18, 2019
       @DCMeadows My DC govt email address is 6b10@anc.dc.gov. Used this email address to send numerous unanswered emails to @AnitaBondsDC. Does your
       tweet mean that CM Bonds is agreeing to meet w/ me and talk about Reservation 13? @park7tenants @DC_Chander @coreyholman @kasie_clark @6b07Dc Nov
       18, 2019

https://www.allmytweets.net                                                                                                                                                 41/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 42 of 107
       @MilitaryTimes Thank you @Meghann_MT for writing about #SCOTUS decision to hear military rape cases. #MeTooMilitary Nov 18, 2019
       @Caitlin_Rogger Wondering how much money the DC govt has spent on cards that aren’t considered valid IDs. Also wondering who has the contract to produce
       them. Nov 18, 2019
       @gtfohwtbs Yes. Everyone wants to make a card stamped “Property of the District of Columbia”. Nov 18, 2019
       Applying for #RealID. Per DMV, ANC ID doesn’t prove that I’m a DC resident. Now wondering why DC govt gave it to me. https://t.co/ZhBCn0gLQa Nov 18, 2019
       @stoolth @AnitaBondsDC @ekogorek @theHillisHome @ljjanezich @PoPville @AndrewGiambrone @park7tenants I agree with that assessment. Sneaky indeed.
       Nov 18, 2019
       Hilleast Taskforce mtg on 11/18/19 is cancelled. We were supposed to talk about Reservation 13. Cancelled mtg b/c DC agencies refusing to attend.
       @AnitaBondsDC also refusing to meet with neighbors. @ekogorek @theHillisHome @ljjanezich @PoPville @AndrewGiambrone @park7tenants
       https://t.co/iT4LMDJc9P Nov 18, 2019
       RT @bartlettpanther: @EmpowerDC @kdrkrepp Today, Saturday 11-16-19 at Park7, MPD patrolling the halls on the 3rd and 4th ﬂoors. They wer… Nov 17, 2019
       . @postmetrogirl @jackiebensen - read your recent articles re homeless man who died of hypothermia. I called MPD on 11/11/18 b/c of dead homeless lady. Started
       asking qs. @DCHumanServ refused to answer most. Based on info I did get I think DC is undercounting hypothermia deaths https://t.co/ABXa1qrqZ2 Nov 16, 2019


       @nathanluecking @20003ist @NE_DC_11 @dc4reality @coreyholman @charlesallen @DCHumanServ @park7tenants @Erinfor4B02 @EmpowerDC
       @linkupofﬁcial Exactly. And that’s why I’m asking qs. I’m asking about the services. I’m asking if the women will live there 1 year or 15 years. I’m asking what
       happens after 15 years. I’m asking these qs b/c I want a permanent solution, not a temporary band-aid. Nov 16, 2019
       @20003ist @NE_DC_11 @dc4reality @coreyholman @charlesallen @DCHumanServ @park7tenants @Erinfor4B02 @EmpowerDC @linkupofﬁcial
       @nathanluecking I don’t like bullies. That’s why I told folks to stop the intimidation last Monday. I believe in oversight. That’s why I’m asking qs re Reservation 13.
       I’m asking about roaches. I’m asking about broken furniture. Help welcome. Requests to move to MD will be ignored. Nov 16, 2019
       Update on my email to @AnitaBondsDC re Reservation 13. CM Bonds tasked staffer w/ responding and staffer made assertions that are inaccurate. So again
       requested mtg w/ CM Bonds. @park7tenants @coreyholman @DC_Chander @kasie_clark @theHillisHome @ljjanezich @ekogorek https://t.co/I5e5uOciNK
       https://t.co/UuBm1lFmJJ Nov 15, 2019
       @Evan_Yeats @charlesallen @park7tenants @Erinfor4B02 Moral imperative is to provide clean, safe housing. We also have to question why 100 woman won’t be
       moved sooner. Several projects coming on line in the next 4 months. Why can’t we move them into these properties? Why are we waiting 2 years & giving $ to
       speciﬁc developer? Nov 15, 2019
       @Evan_Yeats @charlesallen @park7tenants Again, you and @Erinfor4B02 need to talk with @park7tenants. Someone didn’t give you the full story which includes
       roaches and intimidation. Then there is the fact that DHS lied to my residents.... Nov 15, 2019
       @Evan_Yeats @charlesallen Please talk with @park7tenants Nov 15, 2019
       @Erinfor4B02 @charlesallen Please talk with @park7tenants Nov 15, 2019
       @kimlehmkuhl @charlesallen Please talk with @park7tenants. Nov 15, 2019
       Sharing email I sent to @AnitaBondsDC. Requesting mtg to talk about Reservation 13 F-1 contract. She put it on the DC Council’s consent agenda next week but
       has never talked with Hilleast or Park 7 residents. @park7tenants https://t.co/wx0KaW4pgl Nov 15, 2019
       @20003ist @NE_DC_11 @dc4reality @coreyholman @charlesallen @DCHumanServ @park7tenants @Erinfor4B02 @EmpowerDC @linkupofﬁcial Yes. We
       should build housing. We should also express alarm at intimidation. For the 1st time in my ANC career, I had to publicly tell folks to stop the intimidation. To stop
       using MPD as a weapon. I did so b/c of what’s happening at Park 7. Nov 15, 2019
       @NE_DC_11 @20003ist @dc4reality @coreyholman @charlesallen @DCHumanServ @park7tenants @Erinfor4B02 @EmpowerDC @linkupofﬁcial .
       @park7tenants have repeatedly shared their concerns - roaches and retaliation. ANC6B has repeatedly asked why these past performance problems aren’t being
       considered. Questions met with silence. Nov 15, 2019
       @dc4reality @coreyholman @20003ist @charlesallen @DCHumanServ @park7tenants @Erinfor4B02 @EmpowerDC @linkupofﬁcial We need affordable housing.
       We also need affordable housing that is clean and well-run. @park7tenants has repeatedly expressed concerns but neither the DC Council nor DC agencies are
       listening to them. #pastperformance Nov 15, 2019
       @NazgolG @AGKarlRacine @DCPoliceDept Understood. First step was to see if prosecution data existed. It does. Next step is to compare it to crimes reports &
       arrests. This should have been done by the DC Council. But they’re not doing it so I’m requesting the info. And everything I receive, I’ll share. #transparency Nov
       15, 2019
       Last month, I requested info from @AGKarlRacine and @DCPoliceDept re juvenile crime. Sharing data that received. Robberies are increasing. Prosecution is
       decreasing. https://t.co/z66xOjFvBL Nov 15, 2019
       Thank you @ljjanezich for writing about Reservation 13. @ZLauraJeanne please tell me when I didn’t respond to your request for input. #Pinocchio
       https://t.co/akfh8d1BM0 Nov 15, 2019
       Asking for response to my email and the ANC ltr b/c last night’s mtg was a check the box event. Suppression of free speech. Thank you @ekogorek @ljjanezich
       @theHillisHome @AndrewGiambrone @mitchryals for your coverage of Reservation 13. To quote WP - democracy dies in darkness https://t.co/g1rdCe1z5w Nov
       14, 2019
       . @ZLauraJeanne @DMPEDDC @DDOTDCDirector @falcicchio please let us know who from your ofﬁces will be attending Nov 18th Reservation 13 mtg. We’ve
       sent emails. We’ve sent ltrs. Are there other mechanisms we should use to trigger a response? @coreyholman @kasie_clark @DC_Chander
       https://t.co/tKIOvM5g61 Nov 14, 2019
       @RevWilker @charlesallen @VinceGrayWard7 @tweetelissa @RobertWhite_DC Connecting you w/ @park7tenants. She and other Park 7 residents expressed
       concerns about the plan at last week’s mtg. Nov 14, 2019
       @John10Hoeve @DC_Chander @kasie_clark @6b07Dc Thank you for attending last week’s meeting. And thank you for sharing your concerns about Reservation
       13. Still trying to ﬁgure out why DMPED DDOT, and OP refused to attend it. @DCHumanServ @DMPEDDC @falcicchio Nov 14, 2019
       Sharing letters ANC6B sent to @AnitaBondsDC @DCHumanServ @DMPEDDC @falcicchio re Reservation 13. We have qs re the $45 million F-1 contract and so
       far, no one wants to answer them. https://t.co/7JjtY03EUq Nov 14, 2019

https://www.allmytweets.net                                                                                                                                                      42/107
3/22/2021                Case 1:21-cv-00839-RDM Document        1-1all your
                                                All My Tweets - View   Filed   03/29/21
                                                                            tweets on one page. Page 43 of 107
       . @park7tenants @DC_Chander @kasie_clark @6b07Dc please help me remember - did DMPED or Chris Donatelli attend last week’s Reservation 13 mtg?
       They’re in the room tonight. https://t.co/NV4jsKEeQL Nov 14, 2019
       @sambrownell @charlesallen The lack of information from the DC agencies re Reservation 13 is the reason why I asked for a DC IG investigation.
       https://t.co/68BRfQbdPD Nov 14, 2019
       Sharing the tracking information for the DC OIG investigation I requested re the Reservation 13 F-1 parcel contract that @AnitaBondsDC is asking the DC Council
       to vote on next week. @park7tenants @ekogorek @theHillisHome @ljjanezich https://t.co/OwkKYapZ3y https://t.co/CRI5fbiPPQ Nov 13, 2019
       @la_toque @charlesallen Yep. Nov 13, 2019
       Update on Reservation 13. @charlesallen is telling my residents that I have an agenda. Sure do. I’m trying to keep folks honest. https://t.co/KQeOoV1mBf Nov 13,
       2019
       @Susan0406 @charlesallen @kasie_clark @PoPville @theHillisHome @HillRagDC @ljjanezich I agree. News coverage would help. The Hill Rag published a story
       yesterday. Press should ask CM Allen why he isn’t outraged re the lack of communication and transparency. Why he isn’t concerned about intimidation. ANCs asked
       these qs but so far he’s refused to answer them. Nov 13, 2019
       @stoolth @charlesallen @park7tenants Sneaky indeed. I asked CM Allen why he wasn’t advocating on behalf of his residents. His response - why aren’t you happy
       that I had the 8pm mtg moved from SW to Eastern HS? Nov 13, 2019
       Reservation 13. I sent ltr to DC IG asking for investigation. ANC6B sending ltr asking DC Council to delay vote until 12/5. @charlesallen isn’t concerned w/ lack of
       communication. Nor is he troubled by the intimidation of @park7tenants residents. What’s the rush? https://t.co/z7w5Z9RSr1 Nov 13, 2019
       @park7tenants @hillrag @DonatelliChris @Park7Apartments @DMVBlackLives @EmpowerDC As I shared w/ folks at the ANC6B tonight, I was scared for your
       safety after last Monday’s mtg, that you would face retaliation for sharing your story. That’s one of the reasons why I asked for an DC IG investigation tonight into the
       Reservation 13 contracts. Nov 13, 2019
       @park7tenants @DonatelliChris @Park7Apartments @DMVBlackLives @EmpowerDC @AGKarlRacine @VinceGrayWard7 @1LBR @LorenzoANC7C04
       @MayorBowser Adding @jaymelder to the conversation. He was the city rep at the ANC6B mtg tonight. Like Monday night, his answers kept changing. Nov 13,
       2019
       Sharing email I sent to DC IG tonight asking for investigation into F-1 Reservation 13 contract that the DC Council will be voting on November 19th. @park7tenants
       https://t.co/LxDXuK5dwM Nov 13, 2019
       Thank you @HillRagDC for writing about Reservation 13. For some reason, @MayorBowser @falcicchio @DMPEDDC @DCHumanServ @AnitaBondsDC don’t
       want to tell us why DC Council must vote next week on $45 million contract. Why are we giving it to a company that tries to intimidate women
       https://t.co/wfhnnVo4Lq Nov 12, 2019
       @coreyholman @AnitaBondsDC @pettiplease Beginning to think the same and I’ll be raising that issue at the ANC mtg tonight. @DCMOCRS @charlesallen rep,
       and Deputy Mayor will be there. They all owe us answers. Nov 12, 2019
       @pettiplease @AnitaBondsDC Thank you. Nov 12, 2019
       Seeking help from BZA experts. In 2017, BZA deﬁned affordable housing for #Reservation13 F1 plot and said that contracts had to last for 50 years.
       @AnitaBondsDC now asking DC Council to void 2017 BZA decision and support 15 year contract for $45 million. Can she do that? https://t.co/35jGZTi39h Nov 12,
       2019
       @theHillisHome @DCHumanServ @stcoletta Hmm. Hilleast Taskforce is hosting Reservation 13 mtg at St. Coletta on Monday. Could DHS be attempting to avoid
       that mtg? Could the mtg on the 13th be a check the box exercise? Nov 12, 2019
       Sharing email @charlesallen @kasie_clark and I received regarding Reservation 13. I agree that it’s”sneaky”. CM Allen, what do you think? @PoPville
       @theHillisHome @HillRagDC @ljjanezich https://t.co/1xwLAH8ubd Nov 12, 2019
       RT @ward2recall: Approaching 4,900 signatures in hand. Please don’t stop collecting this week! We got to dig down and get out there daily.… Nov 12, 2019
       2 months ago ANC6B sent ltr to Mayor Bowser asking for the names of the 6 schools wherein sexual abuse has occurred. No response. @DCMOCRS will be
       attending ANC6B tonight and I’ll be asking them for an answer. Evasion won’t make the problem go away. #TimesUp #MeToo https://t.co/mtK9DsJuvq Nov 12, 2019


       @JeffAndersonDC1 Today we say thank you for your service. Same was not said when I joined military in ‘98. Today we recognize all vets, regardless of gender,
       race, or religion. That didn’t happen in 1919 or 1946. These changes are the reason why vets greet each other w/ “Happy #VeteransDay” Nov 12, 2019
       . @mercoglianos - ﬂagging new @USNINews Proceedings article re logistical lessons from Guadalcanal. Intersects w/ your articles re diminished merchant marine.
       Thankful @bill_hamblet publishing them. Hoping folks understand underlying message. https://t.co/9MQT8KJIBc Nov 12, 2019
       @michaelgartland Excellent article. DC is also spending millions of sexual harassment settlements. See below. Are NY city agencies required to share info as part
       of budget submissions? Asking b/c DC agencies aren’t. And then there are the DC agencies using operating $s to pay the settlements... https://t.co/rXPDyRE97A
       Nov 12, 2019
       RT @RSP_DC: Just posted at @theHillisHome - my Veteran's Day post on another WWI veteran buried at @CongCemetery https://t.co/bDLvQUSyw1 Nov 11,
       2019
       @ljjanezich Thank you for sharing photos of @american_8 ceremony. Great to see vets suppported by Capitol Hill community including @BrentElementary and
       local @boyscouts and @girlscouts troops. #veteransday2019 Nov 11, 2019
       Sharing essay re @USCG trailblazer and #WWII vet Captain L’Ecuyer. She fought for women to serve on active duty and as a civilian, she lobbied for the #ERA.
       Happy #veteransday2019! @Mar_Ex @ComdtUSCG https://t.co/WnVeGkYwRt Nov 11, 2019
       @park7tenants @DonatelliChris @DCPoliceDept @AGKarlRacine @DMVBlackLives @EmpowerDC @LorenzoANC7C04 @VinceGrayWard7 @AnitaBondsDC
       @direct7_e At last Monday’s meeting, I speciﬁcally stated that MPD shouldn’t be used as a means to intimidate residents. 6 days later MPD ofﬁcers are now
       stationed in the bldg. This is blatant retaliation. Nov 10, 2019
       98 years ago, Filipino-American, Japanese-American, and African-American sailors brought the World War I Unknown Soldier home from Europe. Sharing their
       story. #VeteransDay #Veteran #WorldWarI https://t.co/H8Qq6vPKGC Nov 10, 2019
       @AllysnCarpenter @justingeorge @GovLarryHogan @wmata WMATA suffered b/c maintenance was delayed for years. They didn’t have the money to pay for it.
       I’m not willing to let #WMATA continue to crumble b/c it can’t ﬁnd alternative sources of revenue to cover the $40 million in fare evasion. $ that could be used to ﬁx it.

https://www.allmytweets.net                                                                                                                                                         43/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 44 of 107
       Nov 10, 2019
       @AllysnCarpenter @justingeorge @GovLarryHogan @wmata Please let me know when you’ve identiﬁed to alternate sources of revenue. At some point @wmata
       will ask the DC Council for this info. Hoping that they are ready to answer the q. Nov 10, 2019
       @AllysnCarpenter @justingeorge @GovLarryHogan @wmata Instead of blasting me on Twitter, I encourage you to talk with #WMATA employees manning the
       booths. They have a slightly different perspective, one that they have increasingly shared w/ me over the past couple of years. Nov 10, 2019
       @AllysnCarpenter @justingeorge @GovLarryHogan @wmata I repeat. #WMATA is losing $40 million each year in fare evasion, largely b/c of a decision made by
       the DC Council. This means it has to delay repairs and ﬁnd other avenues of revenue to make up the difference. What is the alternate revenue? MD and VA
       taxpayer $s? Nov 10, 2019
       @AllysnCarpenter @justingeorge @GovLarryHogan . #WMATA @wmata is losing $40 million a year in fare evasion. Who is supposed to pay that bill? Nov 10,
       2019
       @EvanLambertTV Thank you. I asked @AGKarlRacine for juvenile crime prosecution data over a month ago. Still waiting for it. Nov 10, 2019
       Logistics won World War II. Message LTC Shehab shared at Military Order of the World Wars lunch. LTC Shehab is 100 years old and knows a little bit about history
       and military conﬂicts. #WorldWarII #Veterans #VeteransDay https://t.co/TcKnGf87mT Nov 09, 2019
       98 years ago, USS Olympia brought the #WWI Unknown Soldier home from Europe. Paul Hutchins part of the crew. Grand-daughter shares his story. @USNHistory
       @secnav76 @USNavyHistory #VeteransDay @FlagshipOLYMPIA https://t.co/dopZc712n2 Nov 09, 2019
       @AndrewGiambrone Exhibit A. @DCHumanServ saying housing for women. Then it’s housing for men and women. Shaking my head in confusion. If only we could
       get an honest answer. Nov 09, 2019
       My spidey sense is tingling. Getting multiple emails and calls tonight from @DCHumanServ stating that Reservation 13 paperwork had to be signed next week.
       Why? @AndrewGiambrone any ideas? @park7tenants @EmpowerDC have you heard anything? https://t.co/lX5YgGb6ib Nov 09, 2019
       An hour ago, I received a phone from DHS saying that Reservation 13 paperwork had to be signed next week. No explanation. @park7tenants @EmpowerDC
       @mcSYCdc @DC_Chander @kasie_clark https://t.co/p821g5GXXx Nov 09, 2019
       Thank you @ALAUnit1inDC for inviting me to participate in a Veterans artist exhibit. Proud to be the Coastie in the room. While talking about cross-stitch and
       needle-point, I’m encouraging folks to become members of @wimsatweets @american_8 @AmericanLegion https://t.co/UxdGN9KPmw Nov 08, 2019
       Well at least they're consistent. DC Dept of Human Services @DCHumanServ wants to have an ANC only mtg on 11/13 to talk about their plans for Reservation 13.
       We said no. #Sunshine #Transparency Nov 08, 2019
       @justingeorge #wmata is losing $40 million this year b/c of fare evasion in DC. I agree w/ @GovLarryHogan rep Pete Rahn, DC should make up the difference. MD
       and VA taxpayers shouldn’t pay for the decisions made by DC elected ofﬁcials. For the record, I think fare evasion should be a crime. Nov 08, 2019
       Seeing a disturbing pattern. Violent crime involving multiple juveniles is increasing on Capitol Hill. Juveniles told one victim that there wouldn’t be any consequences
       for their violent behavior. Time for the DC AG’s ofﬁce to share data on juvenile prosecutions. https://t.co/gW4zﬂJhRs Nov 08, 2019
       @hicapted Excellent essay by Meghan Lapp (@SeafreezeLtd) in @gCaptain. Putting the former political cap on, wondering why now. Who is driving this change?
       Nov 07, 2019
       @chefjoseandres @WCKitchen Thank you! Nov 07, 2019
       RT @chefjoseandres: @WCKitchen and many restaurant partners always able and ready.... https://t.co/vlJaXeBuVi Nov 07, 2019
       Before becoming an ANC, I served in @BarackObama administration. Worked for @RayLaHood. Experience taught me how schools hide #TitleIX violations.
       Shared lessons learned w/ @BetsyDeVosED. Recommend calling police instead of school when rape occurs https://t.co/ENmfua9a0w Nov 07, 2019
       @allisonsmcgill @reporterjoe @Alex_Kack Got I'llreach out to @KraftBrand and see if they'll re-open the pop-up store. I'll also contact @dcdiaperbank. Like last
       time, Coast Guard and TSA folks will be impacted. I've worked with both of their Chief Counsels in the past and I'll let them know that we're here to help. Nov 07,
       2019
       @allisonsmcgill How’s the planning going? Saw @reporterjoe article https://t.co/alpJR1C5mh. How can I help with #shutdown food prep? Nov 07, 2019
       Sharing @LindsayAWatts story about juveniles linked to violent carjacking on Capitol Hill. Before punching victim they expressed no fear of the police -
       https://t.co/k0WQINVhvv Nov 07, 2019
       @LindsayAWatts A month ago, I asked @AGKarlRacine for juvenile crime prosecution data. Repeated the ask at last night’s MPD crime mtg. OAG rep agreed to
       provide breakdown by year since 2015. Made the ask b/c of signiﬁcant increase in violent juvenile crime in my SMD. https://t.co/b3bWBj1Pxt Nov 07, 2019
       @park7tenants @DCPoliceDept @AGKarlRacine I asked for the data b/c of the signiﬁcant surge in juvenile crime in my SMD. Armed robbery and assault. Juveniles
       are physically hurting people and residents want to know what the consequences are for these violent crimes. Nov 07, 2019
       Thank you @DCPoliceDept for hosting community mtg to talk about signiﬁcant increase in juvenile crime. TY @AGKarlRacine for agreeing to provide breakdown of
       23,000 juvenile prosecutions ﬁled since 2015. Data will help community craft solution to increasingly dangerous problem. https://t.co/8ViiMVNSVi Nov 07, 2019
       @fredthys @WBUREdify Thank you writing about the case. At some point, someone will ask why there isn’t one standard w/ re to due process and campus rape.
       There are currently 4 - public, private, 4 federal service schools following the UCMJ, and the US Merchant Marine Academy. Nov 06, 2019
       Sharing email I sent to the DC Council thanking them for taking Reservation 13 off today’s agenda. Hilleast Taskforce hosting Nov 18th mtg to get a comprehensive
       brieﬁng in city’s plan for the property. @theHillisHome @HillRagDC @PoPville @ekogorek @ljjanezich https://t.co/HsLJldbYqc Nov 05, 2019
       Afternoon @kasie_clark. Remember the DC Task Force on the Jail (which we weren’t allowed to join? Per @kojoshow, @DCjails_justice has released report. Which
       they also haven’t shared with us or our residents.....#Hilleast https://t.co/40CtV7jHtg Nov 05, 2019
       @kojoshow @DCjails_justice Setting the record straight. The folks organizing the study on the DC jail refused to allow the ANCs who represent the community in
       which the jail is located to be members of the task force. So please tell me who you talked with? Nov 05, 2019
       RT @charlesallen: @kdrkrepp Thx Denise. I’ve talked w/ my colleagues this morning & asked them to delay a vote until next meeting so that t… Nov 05, 2019
       Just heard that the #Reservation13 contract has been pulled from today’s consent agenda. Waiting for conﬁrmation. @kasie_clark @DC_Chander @coreyholman
       @park7tenants @EmpowerDC @tmholcomb @6b07Dc @DarrellGastonDC https://t.co/jqD86UQfpY Nov 05, 2019
       . @AnitaBondsDC you put the Reservation 13 $45 million contract on today’s DC Council consent agenda. I only received a copy of it at 9:57. Please remove it.
       @EmpowerDC @park7tenants. @charlesallen as the Ward 6 Councilmember, I’m asking that you ask for it’s removal as well. https://t.co/xGvr254msg Nov 05, 2019



https://www.allmytweets.net                                                                                                                                                       44/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 45 of 107
       @stoolth @FenitN @maustermuhle @AndrewGiambrone @jackiebensen @RSprouseABC7 @EvanLambertTV @AnnaLysaGayle @theHillisHome @HillRagDC
       @DCist @cuneytdil Just received a copy of the F-1 contract. One hour before the DC Council votes on it. @park7tenants @mcSYCdc https://t.co/dpxuySrj84 Nov
       05, 2019
       @kasie_clark @charlesallen Thank you for sending the tweet. Currently sitting in the Wilson bldg lobby. Allen has seen me but he’s refusing to acknowledge my
       presence. Nov 05, 2019
       Sitting outside of Room 500. All Councilmembers have walked past me. None acknowledged my presence. None acknowledged email I sent re #Reservation13
       intimidation and retaliation. Wondering when I became invisible. https://t.co/jqD86UQfpY https://t.co/CQpRJU2cwG Nov 05, 2019
       Just spoke with @AnitaBondsDC staff and conﬁrmed that her ofﬁce has the email wherein I requested that the #Reservation13 bill be taken off the consent agenda
       today. https://t.co/jqD86UQfpY https://t.co/Vb3mm0ISla Nov 05, 2019
       @AndrewGiambrone We are giving a $45 million contract to a man who intimidates women. Why??#Reservation13 https://t.co/yWD3Ysw7YI Nov 05, 2019
       @stoolth @FenitN @maustermuhle @AndrewGiambrone @jackiebensen @RSprouseABC7 @EvanLambertTV @AnnaLysaGayle @theHillisHome @HillRagDC
       @DCist @cuneytdil Thank you. I don’t like bullies. African American women should be allowed to share their concerns without fear of reprisal, and that’s why I told
       the men sitting in the back of the room tonight to stop trying to intimidate the Park 7 women. Nov 05, 2019
       @John10Hoeve @kasie_clark @charlesallen @DC_Housing Sharing email I sent to all DC Council members including @charlesallen @VinceGrayWard7 asking
       tha the contract be removed from the agenda. #Reservation13 https://t.co/AY6324hCo6 Nov 05, 2019
       Sharing email I sent to all members of the DC Council asking them to take the Reservation 13 contract off tomorrow’s consent agenda. @FenitN @maustermuhle
       @AndrewGiambrone @jackiebensen @RSprouseABC7 @EvanLambertTV @AnnaLysaGayle @theHillisHome @HillRagDC @DCist @cuneytdil
       https://t.co/Sd2kQuFuBI Nov 05, 2019
       RT @John10Hoeve: Many agencies invited by @kdrkrepp also refused to attend, including @DMPEDDC @DDOTDC @DC_Housing. Community notiﬁed just…
       Nov 05, 2019
       @Caitlin_Rogger @timkrepp Sewing while ANCing makes for a happier Commissioner. Nov 04, 2019
       Per @timkrepp, this is my new ANC meeting bag. Did I hear a second? https://t.co/AsTocN3EaF Nov 04, 2019
       @postlive @elliotackerman @kwilliams101 @AlexHortonTX TY for hosting discussion on veterans issues. DC veterans don't have an elected member in Congress
       to ﬁght for our issues. Members will say thank us for our service but then turn around and tell us that we don't rate Congressional representation. #DCStatehood
       @AlexHortonTX Nov 04, 2019
       During the October #STSAC mtg, I also shared info on the assistance @allisonsmcgill @dcdiaperbank @KraftBrand provided to DC residents hurt by January govt
       shutdown. Heading to a similar situation in November. @TSA_Pekoske Nov 04, 2019
       Attended @TSA #STSAC mtg. Recommended that TSA review crime data when considering vulnerability of mass transit systems (#wmata). Asked that surface
       transportation employees be declared essential during govt #shutdowns. Threat doesn’t disappear simply b/c govt isn’t functioning. https://t.co/NClqS6MOuP Nov
       04, 2019
       In an only in DC moment, stopped by @peetscoffee to get a cup of coffee. While waiting in line, watched White House employees hand out tickets to today’s
       Washington Nationals visit. #WorldSeries2019 #WorldSeries https://t.co/2VeEXfwwyN Nov 04, 2019
       Hmm will DC Council hold hearing about CSOSA losing GPS contact of sex offender for a month? @DLPetroshius TBT @AmyJBrittain CSOSA re Antwon Pitt
       https://t.co/slrkLmFKtC https://t.co/MWvZCvmgj9 Nov 04, 2019
       @park7tenants @HeyMandoKay @maustermuhle @Park7Apartments @HeyAjaGirl @DonatelliChris Correct. Tomorrow night neighbors will ask why the city is
       giving a new contract to Donatelli given problems at Park 7. Nov 04, 2019
       . @KraftBrand @dcdiaperbank @american_8 @AmericanLegion joined @allisonsmcgill in helping government workers in January. Per @atrupar, govt may close
       again in November. As a locally elected ofﬁcial, I’m respectfully asking that you provide similar help later this month. TY. https://t.co/DltNQ8JxzB Nov 03, 2019
       Earlier this year @allisonsmcgill organized meals for govt workers including those living on Capitol Hill impacted by #shutdown. She’ll do the same if govt closes
       again in November. @coreyholman @DC_Chander @6b07Dc @kasie_clark https://t.co/nswVSayAW2 Nov 03, 2019
       @HeyMandoKay @park7tenants @DMPEDDC @AndrewGiambrone @DonatelliChris @Park7Apartments @MayorBowser In 2014, city offered Reservation 13 to
       @TedLeonsis for 2024 Olympics. @MayorBowser offered it to Amazon in 2017. Now learning about possible homeless shelter. City has never spoken with
       neighbors about any plans. Meanwhile, I’m getting copied on troubling emails re Park 7. Nov 03, 2019
       Theme of the story - @MayorBowser @kenner_brian (who now works at #Amazon) @falcicchio view Reservation 13 as a shiny rock to be used for their advantage.
       Neighbors are never consulted. @AnitaBondsDC put new plan on DC Counsel Tuesday consent agenda. @ChmnMendelson agreed. Nov 03, 2019
       After offering #Reservation13 to #Amazon, @maustermuhle FOIAed the city for the details. ANC6B Commissioners asked for similar info. @MayorBowser
       @falcicchio refused to share. Nov 03, 2019
       And then there was the 2017 plan to give Reservation 13 to @Amazon. @DMPEDDC told @nickburgerdc that it didn’t have plans for the site. 5 days later DMPD
       called @kdrkrepp w/ different news. @ekogorek @HillRagDC story posted on DMPED website. #ObviouslyDC https://t.co/q7qq3U9bA6 Nov 03, 2019
       In advance of tomorrow’s Reservation 13 mtg, sharing past plans for the site. Per 2014 @sarahanne_news dcist, @TedLeonsis thought it would be perfect for the
       #2024 Olympics but he never talked w/ neighbors - https://t.co/IT5WfYhnDJ Nov 03, 2019
       @HeatherSchoell Thank you for organizing ﬁve fantastic Hilloweens! Nov 02, 2019
       Now that we’ve on the subject (thank you @AndrewGiambrone ) I’d like to note that Scottie Irving is on the DC Council agenda twice on Tuesday. First, he’s getting
       money for the F-1 parcel. And he’s being renominated by @AnitaBondsDC to be on the DC Housing Finance Agency BOD https://t.co/Uu6WF5whlX Nov 02, 2019


       Aquarius Vann-Ghasri to DC agency - have you talked with Denise regarding your plans for Reservation 13? DC agency - umm. Me - No. https://t.co/Ei3QNwj94G
       Nov 02, 2019
       @AndrewGiambrone Got to love how the Wilson bldg works. DC Housing Authority Board votes on measure but doesn’t notify the relevant ANCs until October 17th.
       It’s almost as if they’re doing an end run around “great weight”. Nov 01, 2019
       Sharing w/ #Hilleast. ANCs, SBOEs, and parents have demanded the names of the 6 DC schools wherein sexual abuse has occurred. Why has the DC Council
       stayed quiet? Also ask why the DC Council hasn’t held oversight hearings on sexual abuse. @DLPetroshius https://t.co/etjqUr9tWK Nov 01, 2019

https://www.allmytweets.net                                                                                                                                                  45/107
3/22/2021                Case 1:21-cv-00839-RDM Document        1-1all your
                                                All My Tweets - View   Filed   03/29/21
                                                                            tweets on one page. Page 46 of 107
       Invited DDOT b/c of current illegal truck activity and b/c of reference to Reservation 13 in the proposed Comp Plan. https://t.co/63m0aYWNL4 Nov 01, 2019
       Update on Reservation 13 mtg. Info on presenters. I’ve also invited DDOT. #Hilleast https://t.co/0fF3kpYGfx https://t.co/6Be6LNXxak Nov 01, 2019
       @maustermuhle Please attend the Monday mtg and ask that q. From my perspective of dealing w/ DMPED for 5 years, the parcel will be turned into a homeless
       shelter. Nov 01, 2019
       @maustermuhle See below. Low income, including those who are homeless. And no one has talked w/ neighbors. https://t.co/R1zQxGuQ9m Nov 01, 2019
       Inviting @mitchryals @AndrewGiambrone @EvanLambertTV @FenitN @maustermuhle @DCist @Curious_Kurz @RSprouseABC7 @AnnaLysaGayle @ljjanezich
       @theHillisHome @ekogorek @JeffAndersonDC1 to Monday mtg. Join us in asking if DMPED is turning Reservation 13 parcel into a homeless shelter Nov 01, 2019


       Yet again, @DMPEDDC makes decisions about Reservation 13 w/o talking to neighbors. First the Olympics. Then Amazon. Now they are building a homeless
       shelter. TY @AndrewGiambrone for sharing info. DC Council approving contract on Tuesday. But no one has talked w/ neighbors https://t.co/58GnhaHFeR Nov 01,
       2019
       @AshleySchapitl @AndrewGiambrone @theHillisHome @HillRagDC @ljjanezich @kasie_clark @coreyholman @DC_Chander @PoPville Ditto. Add @mitchryals
       article re current Donatelli managed property and I have a lot of qs - https://t.co/NGVNmYQNGk Nov 01, 2019
       @AshleySchapitl @AndrewGiambrone @theHillisHome @HillRagDC @ljjanezich @kasie_clark @coreyholman @DC_Chander @PoPville F-1 is the building that is
       currently being built. Trying to understand if the 100 units will ﬁll the building or if other folks will be there as well. Nov 01, 2019
       @AndrewGiambrone And I’ve been cced on @park7tenants emails to city outlining problems. I have a lot of qs re this new development. Nov 01, 2019
       Hilleast Taskforce hosting mtg Monday at 7pm to get update on Reservation 13. TY @AndrewGiambrone for sharing info below. @theHillisHome @HillRagDC
       @ljjanezich @kasie_clark @coreyholman @DC_Chander @PoPville please retweet. Monday mtg opportunity for neighbors to ask qs. https://t.co/7Q2g2LW48K
       Nov 01, 2019
       @votegirlvote @USNatArchives Thank you! Found the info about the ﬁve @USCG SPARs at the Natl Archives, a phenomenal resource. Nov 01, 2019
       RT @votegirlvote: How little is known about these #womenofcourage #womeninmilitary and how wonderful to read about them! #CoastGuard              🙏 @kd… Nov 01,
       2019
       RT @alanrothdc: This story by @FenitN prompted me to ﬁle a @dcbega complaint today vs @JackEvansWard2 for violating DC’s *statutory* Code… Nov 01, 2019


       @alanrothdc @FenitN @dcbega @JackEvansWard2 Thank you Nov 01, 2019
       @sandramoscoso @timkrepp Thank you for the lovely compliment. My vote is a repeat of the 2018 eyebrows. Oct 31, 2019
       @EvanLambertTV @RocketshipEd @fox5dc Per email from @dcpcsb, Rocketship application to expand approved. Didn’t see any reference to kidnapping in
       approval doc. Did see reference to stability of ﬁnances. Am I missing something? @dcteachersunite @DLPetroshius https://t.co/P8vKMVQfv5 Oct 31, 2019
       Continuing to seek #WMATA juvenile crime data. Sent email requesting info 3 weeks ago. Told today to request info from another ofﬁce. Ok. Done. Now can I
       please have the info on # & types of crimes committed by juveniles in @WMATA system. https://t.co/glvBnHc3P9 https://t.co/zziLd2xAZ9 Oct 31, 2019
       @DLPetroshius @fox5dc @EvanLambertTV And the pattern continues. Lampert reports on sexual assault at charter school. @phscoop reports on one at DCPS.
       https://t.co/00Uad6pacN. @DMEforDC refusing to share complete list of schools where sexual abuse. Thank you DC press corps for ensuring that parents have
       info! Oct 30, 2019
       RT @EvanLambertTV: Exclusive: Man ID'd as sex offender by court records kidnapped 2 children from @RocketshipEd Rise Academy in SE DC, per… Oct 30,
       2019
       Capitol Hill cleanup on Saturday. https://t.co/E9PsAL5D4j Oct 29, 2019
       @DLPetroshius @EvanLambertTV @SegravesNBC4 @maustermuhle @MacFarlaneNews Child molester. Abduction. After care. And still the DC Council stays
       quiet. What will trigger a DC Council investigation into the on-going sexual abuse occurring in DC K-12 schools? Oct 29, 2019
       @dcteachersunite What?? Adding @MacFarlaneNews who’s down several stories about OSSE and child molesters. Oct 29, 2019
       RT @DLPetroshius: Please see next 3 comments in thread. We are NOT doing enough to communicate to parents & keep kids safe across our DC Sy… Oct 29,
       2019
       Juvenile crime is increasing in Hilleast and throughout the city. Sharing essay I wrote in @theHillisHome outlining the info I’ve requested from @wmata
       @DCPoliceDept @AGKarlRacine re how juvenile crime cases are resolved. https://t.co/YWt9oWorbr Oct 28, 2019
       @ShawnBoburg TY for covering this story. #CatholicChurch requires annual ﬁnancial reports. Curious who certiﬁed WV reports. Bishop Bransﬁeld and.... church
       CFO and church lawyer? If so, could they be held liable for Bransﬁeld’s misuse of church dollars? @robertoharrow Oct 27, 2019
       @playbookplus Bill Taylor is a USMA ‘69 grad. He wasn’t the radical in that class. That title belongs to Roy Moore. @JakeSherman Oct 26, 2019
       @PostOpinions Thank you for continuing to ask questions about Cardinal McCarrick. As an elected DC ofﬁcial and Catholic parishioner I’ve repeatedly asked
       @WashArchdiocese @Pontifex for info. No response. #MeTooCatholic #CatholicChurch https://t.co/s5hMleJoMJ Oct 26, 2019
       3/3. The list continues to grow. Please DM if you’d like to see the full list of crimes occurring in ANC6B10 in all on 2019. List likely to grow. Hoping DOJ responds to
       my request for the matching prosecution data. https://t.co/lT1X4G9nVr Oct 25, 2019
       And more crimes. Note the ones occurring at the Stadium Armory metro station. @wmata #wmata. 2/3 https://t.co/VPhXPNEAEP Oct 25, 2019
       6 weeks ago, I FOIAed DOJ for 2010-2019 prosecution data related to all crimes occurring in DC. I made the same request from the DC AG’s Ofﬁce 2 wks ago. Did
       so b/c of rising crime in my SMD. I’m trying to understand who is committing it and the consequences for doing so. 1/3 https://t.co/eZnmXLImkm Oct 25, 2019
       Thank you @jackiebensen for sharing the cake thief story. Sadly, #Hilleast is viewed as a soft target for package thieves and many of their crimes aren’t prosecuted.
       https://t.co/OgdhAtCi1x Oct 24, 2019
       Several of the package thefts occurred in my SMD. Neighbors shared that he was wearing a DPW uniform shirt when committing the thefts. I will be submitting a
       community impact statement. Package theft is wrong and if it occurs in my SMD, I want these crimes prosecuted. Oct 24, 2019
       Sharing update from @DCPoliceDept. Antonio Arnett arrested for multiple package thefts on Capitol Hill. @theHillisHome @HillRagDC @ljjanezich @PoPville
       https://t.co/MNZrFTwyeS Oct 24, 2019
       @ChrisGordonNews @nbcwashington I have the 2010-2016 DOJ prosecution data. It includes the rape info. Happy to share it. I’ve also requested the 2018 and
       2019 stats. Based on my review, DOJ isn’t prosecuting the majority of rapes in DC, including the rapes of LGBTQ individuals. Oct 24, 2019

https://www.allmytweets.net                                                                                                                                                       46/107
3/22/2021                Case 1:21-cv-00839-RDM Document        1-1all your
                                                All My Tweets - View   Filed   03/29/21
                                                                            tweets on one page. Page 47 of 107
       Attending my ﬁrst TSA Surface Transportation Security Advisory Committee mtg tomorrow. I’m the locally elected rep. Will be sharing recommendations on how to
       improve communication w/ nearby communities. Recs derived from recent #WMATA related incidents. https://t.co/RBHWd3krkY Oct 24, 2019
       2/2 Crime, including hate crimes, is increasing in DC but DOJ isn’t sharing comprehensive data on prosecutions. Thank you @ChuckGrassley for helping me obtain
       the data that we do have. https://t.co/JzSdvS8JhM Oct 23, 2019
       Sharing DOJ’s response to my inquiry re missing prosecution data. To date, the 2016 data obtained from Krepp v. DOJ settlement is the only info DC residents have
       on prosecutions. 1/2 #SecondLookAmendmentAct #HateCrimes https://t.co/KoFaIj5Yqm https://t.co/KmpkqniGCc Oct 23, 2019
       Elected DC ofﬁcials send ltr to #wmata asking for copy of Jack Evans investigation. VA & MD governors then send ltr. Congress holds hrg. TY @Erinfor4B02
       @Evan_Yeats @jarharnett @TruptiANC2A03 @PLKDC @activist_angela T. Johnson L. Green for demanding accountability @justingeorge https://t.co/1SiKuXSY22
       https://t.co/lnyDO3cE8p Oct 23, 2019
       @Geneva_Sands Kirstjen Nielsen & Chad Wolf started their executive branch careers working together at TSA in 2003. Kirstjen has served as SECDHS. Chad is
       under consideration to be the next one. Another candidate is Pekoske who served as EA to Admiral Loy, former DepSecDHS. #smalltown Oct 23, 2019
       Crime continues to increase in my SMD. DOJ hasn’t shared prosecution data nor the Second Look Amendment Act slides. In 2016, a Democratic DOJ called my
       FOIA lawsuit a waste of time. In 2019 a Republican DOJ is slowrolling my request. And folks wonder why we need #DCStatehood. https://t.co/Ek8x5KIQqx
       https://t.co/2vtegl4Go3 Oct 23, 2019
       Thank you @theHillisHome for including @rmc031 article re sexual harassment and assaults in DC schools. @DLPetroshius and I have spent several months
       demanding answers. Doing so b/c DC Council is refusing to act. https://t.co/cVlx1WLPmO Oct 23, 2019
       During the @dc_ova event, I asked for info on the # of claims ﬁled at the VA by DC vets related to sexual assault. If each state, district, & territory releases that data,
       we’d have a better understanding of #MeTooMilitary. @Servicewomen @ProtectRDfnders @kmurphyva Oct 22, 2019
       Thank you @dc_ova for hosting #WomenVeteransDay event. Appreciated opportunity to share info about @wimsatweets. And proud to the Coastie in the room.
       https://t.co/a9UVZYWV6K Oct 22, 2019
       @amaxsmith Thank you. Evans is ethically challenged and when ANCs requested info re DC Council investigation, Mendelson told us to talk with the press. I’m
       growing increasingly concerned about the Council “investigation”. https://t.co/8cP0F99Jou Oct 22, 2019
       @ClohertyWTOP Struggling to believe the transparency argument. ANCs sent letter to Mendelson re Evans in June. No response so I inquired about it this week.
       See response below. https://t.co/57GFqxi5Kv Oct 22, 2019
       Law ﬁrm investigating Jack Evans spent $250,000 tax payer dollars. Now they are pro-bono. Evans continues to vote on DC Council matters and majority of the DC
       Council are okay with that. If you’re an ANC, please retweet and share your thoughts. https://t.co/YPfHHipr5D Oct 22, 2019
       Good afternoon @RobertWhite_DC. Thank you for introducing legislation requiring DC agencies to track and report sexual harassment complaints. Any updates on
       when the DC Council will vote on the bill? https://t.co/mﬁqXsRx4h Oct 22, 2019
       @AshleySchapitl @DMPEDDC @theHillisHome @ljjanezich @ekogorek I don’t know. That’s why I invited DMPED to speak with neighbors. They had wanted me to
       act as ﬁlter and I declined. The city is ﬁnally adding much needed housing and they need to be the ones who share the info. Oct 22, 2019
       The Hilleast Taskforce is hosting a community mtg on 11/4/19 to get a brieﬁng from @DMPEDDC on the additional affordable housing units that will be built in
       Reservation 13. Mtg starts at 7pm at 1900 Indy Ave SE. Everyone welcome. @theHillisHome @ljjanezich @ekogorek Oct 22, 2019
       Thank you @Mar_Ex for publishing my latest essay re national maritime security. Bureaucratic inﬁghting has delayed the cargo preference rule and natl maritime
       strategy. Both need to be completed in order to have a robust US intl ﬂeet, one prepared for future conﬂicts. https://t.co/UHa1jOjwet Oct 21, 2019
       Dear @GOPoversight @OversightDems, in advance of tomorrow’s @wmata hearing sharing letters written by locally elected ofﬁcials re #WMATA and Jack Evans.
       Asking that they be included in the hearing record. https://t.co/NSRY4hBGGL Oct 21, 2019
       Final harvest of the 2019 season. Krepp farm #urbanfarmer #growninDC https://t.co/ZjdxvWqTxS Oct 21, 2019
       During @TransportDems hearing @RepBobGibbs asked why China was growing its ﬂeet while US Maritime Administration slowrolled US strategy. I was in charge
       of this strategy during Obama years. USAID, State, Ag, and Energy prevented us from publishing it. @RepSeanMaloney Oct 21, 2019
       Sharing for maritime friends - @Mar_Ex @tradewindsnews. China denied visas to House T&I members who wanted to visit Beijing. Did so b/c members were also
       going to Taiwan. T&I holds hearing re Chinese maritime industry. This is a story to watch. https://t.co/aJbOFQYPhl Oct 21, 2019
       RT @Erinfor4B02: @kdrkrepp @JeffAndersonDC1 @mitchryals @Curious_Kurz @stevesthompson @amaxsmith @AndrewGiambrone @SegravesNBC4 I did not
       h… Oct 21, 2019
       @Erinfor4B02 @JeffAndersonDC1 @mitchryals @Curious_Kurz @stevesthompson @amaxsmith @AndrewGiambrone @SegravesNBC4 @ChmnMendelson
       Thank you for the clariﬁcation. Disappointed that the Chair of the DC Council is distorting the facts. Oct 21, 2019
       Thank you @marthaliving for including @CaseyTrees in the November 2019 article regarding revitalizing our country’s canopy. They’ve done a phenomenal job in
       DC! https://t.co/BIM6VN4uaW Oct 20, 2019
       Update on 6/24 ANC ltr to Mendelson re Jack Evans. Mendelson has read the letter but he’s not going to respond to it. We’re supposed to ﬁnd the answers in
       articles written by @JeffAndersonDC1 @mitchryals @Curious_Kurz @stevesthompson @amaxsmith @AndrewGiambrone @SegravesNBC4
       https://t.co/MROdTwSLSr https://t.co/WOkE4sfU46 Oct 20, 2019
       I’m a former military lawyer & federal agency CC. Experience taught me to track rate of prosecution. That’s why as ANC I asked for juvenile-related data from DC
       Attorney General & @WMATA. My hunch is that there are repeat offenders who aren’t being prosecuted for violent crimes. https://t.co/FlcBxM5pky Oct 20, 2019
       Almost 4 months ago, @Erinfor4B02 organized a letter to @ChmnMendelson re Jack Evans. No response so she followed up in person and was told that it was
       unread. Mendelson wants to meet w/ ANCs in October. I want to know if he’s read the ltr. Unreasonable request? https://t.co/DDb5gESLkr Oct 20, 2019
       @cgs_atl @daniel_freund Excellent interview on #ethics and #transparency. Convo on elected ofﬁcials holding side jobs is also occurring in Washington DC. Convo
       occurring b/c DC Councilmember offered to use his position to beneﬁt private clients (and get paid for it). Oct 19, 2019
       @DLPetroshius @sandramoscoso @FritzMulhauser @rmc031 Parents vote and several City Council members are up for election, including the Chair of the
       Education Committee (@cmdgrosso). I encourage parents to ask why Grosso and the others aren’t demanding the names of the 6 schools wherein conﬁrmed
       sexual abuse occurred. Oct 19, 2019
       TBT. 3 years ago, @ChuckGrassley sent a ltr to DOJ asking why they were refusing to provide me w/ prosecution data related to crimes occurring in DC. Senator
       Grassley’s intervention resulted in DOJ providing the information. Similar assistance was not provided by the DC Council. https://t.co/ijyclAa6zT Oct 19, 2019

https://www.allmytweets.net                                                                                                                                                          47/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 48 of 107
       @sandramoscoso @DLPetroshius @FritzMulhauser @rmc031 I agree with you. That’s why I keep asking the same q - please provide the names of the six schools.
       Every member of the DC Council is cced, but so far none have joined me in asking for the information. A fact that should be remembered on Election Day.
       #MeTooVoter. Oct 19, 2019
       @DudeyRhino @GavinWilliamson Not much better on our side of the Atlantic. Sexual harassment & assault occurring in Washington DC schools but leaders
       refusing to share names of the schools wherein abuse occurred. Also denying existence of records substantiating the crimes. https://t.co/Xr9iBYQZA1 Oct 19, 2019


       @GordonAChafﬁn @coreyholman @CMCharlesAllen @charlesallen @AmberGove Similar to what is happening on Bay and Burke. No parking enforcement. Oct
       18, 2019
       Sharing for #womenveterans in the DC area. @american_8 https://t.co/MtwbVlkxWY Oct 18, 2019
       @DLPetroshius @DMEforDC So who has the info on the 6 cases? Oct 18, 2019
       @DLPetroshius @DMEforDC The deliberate obfuscation now makes me wonder if there are more than six conﬁrmed cases. Thank you @DCOGC for FOIAing
       DCPS. Had hoped that DC Council would request info but to date, they’ve stayed quiet. Oct 18, 2019
       Speechless. @DMEforDC tells me that there are 6 cases of sexual abuse in DCPS schools. But then tells @DCOGC that there are no records. Thank you
       @rmc031 for sharing this story. @DLPetroshius https://t.co/pUzw0OxWrG Oct 18, 2019
       @CMYMA @fox5dc @Nationals I’m a lucky woman. Multi-talented spouse. @timkrepp Oct 17, 2019
       @timkrepp @bgluckman Double dare you. Oct 17, 2019
       Summer of 2006. @timkrepp was the original Teddy. Created lots of confusion for our 2 year old daughter. #RunTimRun #WorldSeries2019 #WashingtonNationals
       https://t.co/kdNk9tdU65 Oct 17, 2019
       @CurbedDC Trying to ﬁgure out if affordable housing will be built on Reservation 13. City slowed rolled development on Res 13 b/c it wanted to give land to
       Amazon. Thousands went homeless. Are we ﬁnally building the much needed housing? #puzzledinHillEast @kasie_clark https://t.co/kz617rqgaj Oct 17, 2019
       . @ChmnMendelson hosting ANC mtg. @dcra Director will be there. Earlier this year, a little boy died in a ﬁre. Has anyone been ﬁred at DCRA for failing to act? Is
       the DC Council holding hearing demanding answers? I don’t want a meet and greet. I want oversight. https://t.co/qqEqaKyXHI Oct 17, 2019
       Fact check. Massie’s Republican colleagues required 2 million transportation workers to obtain TWIC cards and undergo background checks. But they aren’t willing
       to require Uber and Lyft drivers to do the same. Puzzling. https://t.co/k11SG04HeW Oct 17, 2019
       Last month, ANC6B sent ltr to @MayorBowser requesting names of six DC schools wherein sexual abuse occurred. No response so I sent email today requesting
       update. And posting on Twitter b/c Mayor Bowser should share this info. #MeTooVoter #MeToo #TimesUpEducation https://t.co/wa8x5xyQZp Oct 17, 2019
       Mom always said to say thank you. Thrilled to say thank you to @GloriaAllred today for her work on #MeToo and #TimesUp. She’s the reason why more and more
       women are sharing their stories and holding leaders accountable for their actions. Oct 16, 2019
       @bloomingdame @FenitN Curious if Reservation 13 is included in the Capitol Hill deﬁnition. Oct 15, 2019
       @DavidLarter Inside baseball. Ag, State, USAID, and Energy slow rolled MARAD’s maritime strategy for 10 plus years. Did so b/c they want US govt ﬁnanced
       goods to be transported on foreign ﬂag ships. DOD is the one who pays the price for aging RRF and commercial ﬂeet. Oct 14, 2019
       Six substantiated cases of sexual abuse in DCPS schools. Additional occurring in charter schools. School leaders refusing to share where abuse occurred. Man
       sexually abuses child in OSSE approved day care center. DC Council refusing to hold oversight hearings. @DLPetroshius https://t.co/kcvKnv9vci Oct 12, 2019
       @Fox5Wagner Sharing juvenile related robbery stats. Requested info last night after 2 robberies on 1800 block of A St SE in 24 hours. Signiﬁcant uptick in crime in
       my SMD. Asking for matching prosecution data. https://t.co/4K07CBjjX2 Oct 12, 2019
       This morning I asked DC AG’s ofﬁce for info on the prosecution of crimes involving juveniles. This afternoon, I requested similar data from @wmata. Juvenile ﬁght at
       Stadium Armory on 9/24/19. Gun found. Today, stabbing at #CapitolSouth. Uptick in juvenile crime is troubling. https://t.co/9S8wM4yV4n Oct 11, 2019
       RT @Bobby_Frederick: Friendly PSA that MPD has some helpful info on the means by which dc residents can legally protect themselves. De-esc… Oct 11, 2019
       MPD @DCPoliceDept @ChiefNewsham shared juvenile arrest data. I’ve requested info from @AGKarlRacine on how arrests are resolved. We are now at a crime a
       day in my SMD, an unacceptable situation that I am committed to changing. @theHillisHome @PoPville @HillRagDC @ljjanezich https://t.co/3kXvg9bdHp
       https://t.co/Ds0NlU2lhs Oct 11, 2019
       2 robberies w/I 24 hrs on 1800 block of A St SE. 5 crimes since Sunday. Many crimes in my SMD involve juveniles. Asking MPD for juvenile crime data. I want to
       know what the penalty is for juveniles who commit robbery and theft. @theHillisHome @PoPville @HillRagDC https://t.co/YxaJNMPbE6 Oct 11, 2019
       Per press release, Ramon O’Neal arrested for shots ﬁred on D St NE. Man w/ same name arrested in 2014 for gun case and sentenced to 60 months. Asked DOJ if
       O’Neal arrested Monday is same as 2014 case. Also asking if YRA sentence given in 2014. 2/2 Oct 10, 2019
       Earlier this week, 2 men exchanged gunﬁre while driving down D Street NE. Per @DCPoliceDept, one arrested. Told DOJ that I will write community impact
       statement re case. Doing so b/c ANC6B10 students ride the D6, route that was shot up. 1/2 @charlesallen https://t.co/j65PGoNqrz Oct 10, 2019
       @DLPetroshius @VJablow @charlesallen @ChmnMendelson @RobertWhite_DC @cmdgrosso @marycheh @tweetelissa Floored by the question. Grosso like all
       members of the DC Council has been on emails all year re missing charter school sexual abuse data. He could have asked @dcpcsb about info at last week’s
       hearing. He didn’t. @betsyjwolf Oct 10, 2019
       @MacFarlaneNews Making sure I understand the situation. Child sexually abused. Bowser won’t comment on case. @cmdgrosso won’t hold oversight hrg and
       demands answers. Failure to report sexual abuse is a crime. Case referred to Racine’s ofﬁce a year ago but no action. Correct? Oct 10, 2019
       @MacFarlaneNews @jmglcsw @cmdgrosso Has Racine’s ofﬁce prosecuted anyone for failing to report sexual abuse? Oct 10, 2019
       Sharing @PerryStein essay re DC Council hearing re FOIA and Charter Schools. During hrg @cmdgrosso asked what info is needed that is not currently shared.
       Sexual abuse stats. ANCs & SBOEs asked for that info in June. Still waiting for it. @DLPetroshius https://t.co/ZUwtxgQzWe Oct 10, 2019
       @charlesallen @HeatherSchoell @DLPetroshius Ditto on the thanks. It’s an unpaid volunteer job. The entire community beneﬁts from your hard work. Thank you.
       Oct 09, 2019
       @coreyholman @DC_Chander Adding @HeatherSchoell to the conversation. Heather organizes Hilloween every year. What can we do to make sure that 7th St is
       closed during the event? Oct 09, 2019
       At 10:20 this morning I sent an email to ANC610 residents highlighting an increase in crime in our neighborhood. 36 minutes later there was a robbery on the 1800
       block of A St SE. Every week I will send crime data to DOJ and I’ll keep inquiring about the lack of prosecution. https://t.co/iK1EkEnQuK Oct 09, 2019

https://www.allmytweets.net                                                                                                                                                   48/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 49 of 107
       @Fox5Wagner Did DOJ prosecute the case? Asking b/c they’re declining to prosecute gun related cases in my SMD. Oct 09, 2019
       Romeo Cole arrested for burglaries on Capitol Hill. He was sentenced to 2nd Degree Burglary – 24 months, suspended as to all but 12. 2nd Degree Burglary – 12
       months, suspended as to all but 6. I wrote a community impact statement. Please DM for copy. @PoPville @theHillisHome https://t.co/wRenVv2Nqw Oct 09, 2019


       DC child hurt but no one in position of authority ﬁred or ﬁned for failing to act. @cmdgrosso has positional authority as Chair of Ed Committee to demand answers
       but he’s declined to do so. I encourage parents to demand accountability. @MacFarlaneNews https://t.co/7Bshk3vHwd Oct 09, 2019
       @Curious_Kurz @mitchryals Hmm. I seem to recall that the last DC Council mtg re Jack Evans was also open to the public but I wasn’t allowed to attend it. And
       then there was the statement from a Councilmember re being “disruptive”. How is @marycheh deﬁning “open to the public”? Oct 09, 2019
       Thank you Church of the Reformation for supporting equality for everyone. #RiseUpOctober8 #LGBTQ https://t.co/viIKkOqSfj Oct 08, 2019
       Sole source contracts do not beneﬁt DC taxpayers. So why do the majority of DC Councilmembers support them? See @JeffAndersonDC1 latest essay for the
       answer. #transparency https://t.co/liE8xW2h2z Oct 08, 2019
       Sharing @petulad article re how guns get in DC. https://t.co/QC2n4CVkbv. In 2016, I sued DOJ for prosecution data re violent crimes. 3 weeks ago, I requested
       prosecution data on all crimes. Did so b/c DOJ isn’t prosecuting gun cases in my SMD. Curious what they are prosecuting. https://t.co/CY5JTUchyF Oct 08, 2019
       Weekly update for DC Councilmembers on sexual harassment and assault in DC schools. I know, I know. I’m only an ANC but I have school age kids and I’m tired
       on the inaction and lack of transparency. I’m papering them w/ the hope that it inspires oversight and action. https://t.co/3gmvyDlOsT Oct 07, 2019
       2/2 of crimes in ANC6B10 in 2019. https://t.co/IKYLWNsn5S Oct 07, 2019
       Updated list of crimes that have occurred in ANC6B10. Sent it to DOJ. FOIAed them for prosecution data. Also asked for copies of Second Look Amendment Act
       presentations. @theHillisHome @PoPville @ekogorek 1/2 https://t.co/i9RJZZvXof Oct 07, 2019
       For 2 yrs, I’ve asked for info re sexual assault settlements involving DC schools. @DMEforDC said 6 incidents occurred since 1/1/18 at DCPS. He won’t share info.
       Daughters’ charter school running parents’ names against sexual offender database. Won’t share info on complaints https://t.co/YCKG124fP0 Oct 06, 2019
       Sigh. @MayorBowser @TonyWilliamsDC still trying to bring NFL back to RFK Stadium. Nearby neighbors say #HailNo and question why hundreds of millions of DC
       tax $s should be given to Snyder. Couldn’t we use the money to ﬁx our roads or schools? Build affordable housing? https://t.co/DMDdHuxdYG Oct 06, 2019
       @theHillisHome @DC_Chander Hmm. @coreyholman do you anything about Lucky Carryout? Oct 05, 2019
       Sharing @PhillyInquirer op-Ed supporting @HelenGymAtLarge bill requiring settlement agreements involving Philly govt employees to be shared on the web.
       https://t.co/5F9Jm77y1O. That’s my goal for DC. @JeffAndersonDC1 Oct 05, 2019
       17 World War II Liberty Ships named after African Americans, including an African American merchant mariner who died in 1942 when German U Boat sunk his
       ship. @AMMWWII @NavyLeagueUS https://t.co/s7hIL9HfJR Oct 05, 2019
       @rights4girls @yvafa @abcnews @Courtneyshouse TY @yvafa for speaking w/ me about DC Council proposal. Sharing @shalaynepulia essay in @InStyle re
       Nordic Model - holding those who buy sex & 3rd party exploiters accountable for prostitution - https://t.co/ACHxhp7qpZ. Puzzled why DC wants to decrim pimping.
       Oct 04, 2019
       @AndrewGiambrone Curious. Was Silverman the only Councilmember to express concern? Oct 04, 2019
       @Kunzelman75 Thank you for covering the story. This won’t be the end of the legal proceedings. Coast Guard will likely court marshal him. Oct 04, 2019
       @tomsherwood @wcp Disagree w/ Allen. He has the ability to hold DOJ accountable. He has a title and positional authority. He could do a sit in at DOJ to obtain
       the missing data. Alternatively he could sue for it. Oct 03, 2019
       @tomsherwood @wcp I agree w/ you. @USAO_DC has been slow to share crime data. Forced to sue them in 2016 for info. FOIAed DOJ 2 weeks ago for updated
       and additional info including the September 5th presentations. Meanwhile, crime continues to increase in my SMD. Oct 03, 2019
       @DLPetroshius Agreed. Systematic problem that also includes OSSE. Still thinking about @MacFarlaneNews story from yesterday. Why didn’t someone act on the
       earlier complaint? Why did OSSE let childcare facility stay open after ﬂagrant failures? Was anyone held accountable? Oct 02, 2019
       RT @DLPetroshius: These are steps in the right direction, but FAR from adequate or comprehensive as you say. And, while DCPS (baby) steps o… Oct 02, 2019
       Received email from @DCPSChancellor touting efforts on sexual assault. Lovely words. We’re not at 100% on background checks. Still don’t know what happened
       to suspended Roosevelt Principal that @PerryStein wrote about. @MacFarlaneNews story re childcare worker? @DLPetroshius https://t.co/1BkQ9pkLTU Oct 02,
       2019
       @AMMWWII @RepGaramendi @lisamurkowski @AMPmaritime @ShipbuildersUSA @USCG Phenomenal exhibit. Before visiting the museum, I didn’t know that
       Liberty Ships were named after African-Americans. A fact I wish I had known while serving at MARAD. https://t.co/1gxWmdPFnM Oct 02, 2019
       @AMMWWII @RepGaramendi @lisamurkowski @AMPmaritime @ShipbuildersUSA @USCG Thank you. A full list of all the Liberty Ships built in Georgia can be
       found at World War II Home Front Museum on St. Simon’s Island, Georgia. https://t.co/z7CjS0XvBK Oct 02, 2019
       Georgians built the ships on which WWII merchant mariners served. Many were named after Georgians. Asking Georgia’s Congressional delegation to support
       @RepGaramendi @lisamurkowski merchant mariner legislation. @AMMWWII @AMPmaritime @ShipbuildersUSA https://t.co/073f6ioABA Oct 02, 2019
       @DLPetroshius @nbcwashington @MacFarlaneNews @OSSEDC @MayorBowser @AGKarlRacine @cmdgrosso @charlesallen @RobertWhite_DC Predators
       welcome. DFHV contractor reports sexual harassment. She loses job. Predator keeps his. At DCPS, school leaders substantiate credible claims of sexual
       harassment. Employees keep their jobs. Child care worker keeps job after history of problems. DC Council stays quiet. Oct 02, 2019
       @DLPetroshius @nbcwashington @MacFarlaneNews @OSSEDC @MayorBowser @AGKarlRacine @cmdgrosso @charlesallen @RobertWhite_DC Simply
       saying that we don’t tolerate sexual abuse isn’t sufﬁcient. Kids are watching. They know that school leaders are currently protecting the bureaucracy instead of the
       kids. That’s why it’s important for parents to collectively demand accountability. Oct 02, 2019
       @DLPetroshius @AGKarlRacine @MacFarlaneNews @OSSEDC Per my read of the law, yes. If there is a question of applicability, DC Council could request legal
       opinion from OAG. Alternatively, they could hold a hearing giving the public an opportunity to watch them demand answers from OSSE. Their current silence is
       deafening. Oct 02, 2019
       @DLPetroshius @nbcwashington @MacFarlaneNews @OSSEDC Puzzling decision which requires oversight. Cough. DC Council. When did OSSE ﬁrst know
       about the sexual abuse? Who at OSSE knew about it? What did they do with info? Share w/ MPD? If so, when? Creating timeline identiﬁes the gaps. Oct 02, 2019




https://www.allmytweets.net                                                                                                                                                   49/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 50 of 107
       @DLPetroshius With regards to the q of is it a crime to not report child sexual abuse if you are a mandatory reporter the answer is yes. https://t.co/zoKMGt8vFB.
       Oct 02, 2019
       RT @DLPetroshius: Hey @kdrkrepp, can’t stop thinking re state of sexual misconduct policy. Question b/c I’m not legal expert: 1-all staff i… Oct 02, 2019
       @DLPetroshius Sharing info posted on @AGKarlRacine website - https://t.co/zoKMGt8vFB. Sexual abuse should have been reported to MPD. If I was on the DC
       Council & watched @MacFarlaneNews story, I’d ask when OSSE & MPD were notiﬁed and what they did with info. But then again, I’m only an ANC. Oct 02, 2019
       @BryanWeaverDC @DLPetroshius @Erinfor4B02 @EvanforANC @DMEforDC @dcmayorsofﬁce @OSSEDC @jessicasutterW6 Thank you for demanding
       accountability. Change happens when parents shout. Oct 01, 2019
       @DLPetroshius @Erinfor4B02 @EvanforANC @DMEforDC @dcmayorsofﬁce @OSSEDC @MayorBowser @RobertWhite_DC @cmdgrosso @ChmnMendelson
       @charlesallen @AGKarlRacine @MacFarlaneNews @JeffAndersonDC1 . @ODCA_DC initiated a city wide audit after city CFO shared that he wasn’t tracking the
       settlements. See below. Recommend that folks speak with her. And to date, city still refusing to share where sexual abuse occurred in K-12. City Council sitting on
       the sidelines. https://t.co/a2I1Hp1gAI Oct 01, 2019
       @DLPetroshius @Erinfor4B02 @EvanforANC @DMEforDC @dcmayorsofﬁce @OSSEDC @MayorBowser @RobertWhite_DC @cmdgrosso @ChmnMendelson
       @charlesallen @AGKarlRacine @MacFarlaneNews Before becoming ANC, I served as a federal agency Chief Counsel. Experience taught me how tax dollars &
       govt lawyers used to settle sexual harassment cases. That’s why I’ve asked for 2 years about DC agency settlements. We’re spending millions & no oversight.
       @JeffAndersonDC1 Oct 01, 2019
       @DLPetroshius @Erinfor4B02 @EvanforANC @DMEforDC @dcmayorsofﬁce @OSSEDC @MayorBowser @RobertWhite_DC @cmdgrosso @ChmnMendelson
       @charlesallen If there are lawsuits related to this case, @AGKarlRacine will be responsible for defending OSSE. City tax dollars will be used to settle the lawsuits.
       @MacFarlaneNews request that you ask how much $ city spent last ﬁscal year related to sexual harassment and abuse. Oct 01, 2019
       @DLPetroshius @Erinfor4B02 @EvanforANC @DMEforDC @dcmayorsofﬁce @OSSEDC @MayorBowser @RobertWhite_DC @cmdgrosso @ChmnMendelson
       @charlesallen Proud to stand next to you. We’ve been sharing info all year with DC Councilmembers re sexual abuse in DC schools. Please DM if you want copies.
       All put on notice that there are problems. To date, none holding hearings. None demanding accountability. Oct 01, 2019
       @DLPetroshius @Erinfor4B02 @EvanforANC @DMEforDC @dcmayorsofﬁce @OSSEDC @MayorBowser @RobertWhite_DC @cmdgrosso @ChmnMendelson
       @charlesallen Per email yesterday, Mayor Bowser doesn’t tolerate sexual harassment in the workplace. If that is the case, why did they allow man with past
       problems to continue to work with children. See email I received yesterday re sexual harassment refresher training. @MacFarlaneNews https://t.co/MywWiuyJTT
       Oct 01, 2019
       @DLPetroshius @Erinfor4B02 @EvanforANC @DMEforDC @dcmayorsofﬁce @OSSEDC And so far no oversight from DC Council so why should OSSE correct
       the problems? Oct 01, 2019
       @DLPetroshius @Erinfor4B02 @EvanforANC @DMEforDC @dcmayorsofﬁce @OSSEDC Yep. Shared the story with DCPS, Mayor Bowser, and DC Council.
       Wondering if it will trigger oversight. So far, no hearings re similar problems at K-12. Thank you @BryanWeaverDC and @jessicasutterW6 for demanding
       accountability. https://t.co/hmAtDFVU2u Oct 01, 2019
       RT @DLPetroshius: Please read this thread &@nbcwashington story embedded. @kdrkrepp @Erinfor4B02 @EvanforANC & other ANCs as well as parent… Oct
       01, 2019
       At 5:15, @MacFarlaneNews airing story about child care assistant arrested for sexually abusing child. History of misconduct but kept his job. Shared info on story w/
       DC Council and Mayor Bowser. Will this trigger oversight? https://t.co/n3Nev98TOi https://t.co/IZFriAoKKz Oct 01, 2019
       @MacFarlaneNews @NBC4ITeam Does the troubling problem involve sexual harassment or assault?? Oct 01, 2019
       Sharing for Capitol Hill parents. Roach problem at Stuart Hobson. Also roaches at DCPS textbook holding facility. Encourage parents to ask why these problems
       haven’t been solved. Also ask DC Council to hold oversight hearing. @theHillisHome @HillRagDC @ljjanezich @PoPville https://t.co/9p1lNyo19I Oct 01, 2019
       Update on #FOIA for prosecution data re crimes occurring in DC. DOJ won’t charge me for info. Wondering when they will share it. https://t.co/MAzwQhAuMW Sep
       30, 2019
       Sharing weekly email to Mayor Bowser, @DCPSChancellor @dcpublicschools @dcpcsb @DMEforDC & DC Council re sexual abuse and harassment in DC
       schools. Before you ask, I know I’m only an unpaid, no-staff ANC, but this issue is too important to ignore. https://t.co/xv66awy6Br Sep 30, 2019
       A year ago, ATF initiated a raid across the street from my house. They refused to answer qs but they did tweet about. https://t.co/iZyTNk0XeK. And for a year, I’ve
       been requesting info on the arrests. One of the many reasons why I FOIAed @USAO_DC for prosecution data. https://t.co/CBTSzEMm34 Sep 30, 2019
       @Tripple_OG_Z Violent crime is occurring in my neighborhood. Criminals are using guns to hurt people and property. The solution to this problem isn’t hiding the
       crime data. The solution is making the data transparent and available to everyone. Sep 30, 2019
       2/2. https://t.co/8ImzBF8POe Sep 30, 2019
       Good morning. Starting new initiative. Every Monday I’ll share updated list of crimes that occurred in Hilleast ANC6B10 in 2019. And when DOJ decides to share the
       matching prosecution data, I’ll share that to. 1/2. https://t.co/rrXI0KNtqn Sep 30, 2019
       #ClimateChange as seen on Krepp farm in Washington, DC. Last September was the 4th wettest on record. This September we’re in a drought. Extremes hurt
       urban and rural farmers. We might want to do something about it. https://t.co/F3Ul25HBDw Sep 29, 2019
       @VJablow @joeweedon @PerryStein Understand the concerns. Floored that $s are being reprogrammed but the DC Council isn’t holding a hearing to demand
       accountability. Sep 28, 2019
       Thank you @ndelgadillo07 for writing about Dave Salovesh. Sharing 2018 tweet from Dave re #VizionZero #VisionZeroDC. How many more bicyclists will die before
       the city takes meaningful steps to slow down cars in parts of DC? https://t.co/VPfUicmekw https://t.co/ollQ6baMBs Sep 28, 2019
       . @PerryStein TY for writing about DCPS deﬁcit. Is it possible to get copy of Sept 13th ltr? Curious where $s coming from to cover deﬁcit. Also wondering why DC
       Council isn’t holding oversight hearing on issue. Thanks. - https://t.co/GFIM1hbiz3 Sep 28, 2019
       I just nominated @DLPetroshius for the @politico #WomenofImpact award. Did so b/c of her work w/ parents to hold DC leaders accountable for sexual abuse and
       harassment in DC schools - public, private, and charter. https://t.co/FV7MtBveoY Sep 27, 2019
       @DLPetroshius @nathanluecking @DCISchool @jessicasutterW6 Agreed. 47% of DC kids attend charter schools, including my 2 daughters. As an elected ofﬁcial
       and parent, I want to know if sexual assault is occurring in the charter system. Tracking this info isn’t a burden, it helps create a safe environment. Sep 27, 2019



https://www.allmytweets.net                                                                                                                                                    50/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 51 of 107
       Earlier this summer, 58 ANCs & SBOEs requested info on sexual assaults in all DC schools. No info shared re charter schools. Per @DCISchool tracking info is
       burdensome. @MacFarlaneNews @laurenmlumpkin @amanduhgomez @EvanLambertTV @PerryStein https://t.co/4Xt5WWeWT7 Sep 27, 2019
       @nathanluecking Yes. Charter schools are currently exempt from certain FOIA rules. Heard the same “onerous burden” last fall from other DC charters who didn’t
       want to track sexual assaults. Saddened that @DCISchool on the burdensome band wagon. @DLPetroshius @jessicasutterW6 Sep 27, 2019
       @GregBensinger In 2010, Congress mandated that cruise ships track sexual assaults and share info w/ FBI. Info publicly available on USDOT website -
       https://t.co/ZvzN4NGLVN. Similar mandate could be required for @Uber and @lyft Sep 27, 2019
       Additional 2019 crimes. At this pace, expect to ﬁll 2 more pages of crimes before end of year. 2/2 https://t.co/HCx6ePIJKo Sep 27, 2019
       Earlier this summer, I created a list of all the crimes that have occurred in my SMD in the past 4 years. Five pages and growing of crimes in 2019. 1/2
       https://t.co/leWrtr5NI1 Sep 27, 2019
       Tuesday night, Hilleast community joined MPD and WMATA reps for safety walk. Walk started at Eastern HS. 2 days later, robbery reported in front of school.
       Working w/ @DCPoliceDept to increase presence in neighborhood. Holding DOJ accountable for failing to prosecute crime. https://t.co/pjU6BEWP8Z
       https://t.co/yD3tiU4Bj2 Sep 27, 2019
       @cuneytdil Huh. Grosso missing a Chief of Staff and LD, but he’s still in the job until end of 2020. Explains why @DLPetroshius and I are now leading oversight on
       sexual harassment and assault in DC schools. Grosso doesn’t have the staff to do it. Sep 26, 2019
       In honor of #WorldMaritimeDay #womeninmaritime, sharing essay about 5 amazing ladies who blazed a path that allowed generations of women to succeed in the
       Coast Guard - https://t.co/Qz9DaCqzJ8 @Mar_Ex Sep 26, 2019
       For all the lawyers on Twitter. Someone has ﬁnally ﬁgured out what to do with old law books - play Jenga. https://t.co/1zxY4XNIqw Sep 25, 2019
       @Tripple_OG_Z @Bobby_Frederick @DCPoliceDept @MetroTransitPD No exageration. DOJ isn’t prosecuting gun related cases in my SMD. That’s why I FOIAed
       them. I want to know what they are prosecuting. I’ve compiled list of crimes that have occurred in my SMD over past 4 years. Most weren’t prosecuted. Please let
       me know if you want to see it Sep 25, 2019
       @Curious_Kurz Today is September 25th. Curious if the DC Council has formally scheduled a meeting in October to discuss the Jack Evans investigation. Sep 25,
       2019
       Thank you @DCPoliceDept and @MetroTransitPD for leading Hilleast safety walk tonight. Thank you to the neighbors who attended. Solving crime requires a
       community-based solution. Grateful to all the community leaders who are working to make our neighborhood safer. https://t.co/bmugUoEFsX Sep 25, 2019
       Update on @DCPoliceDept #Hilleast community walk tonight. @wmata rep will be joining us to talk about the gun found at #WMATA Stadium Armory this morning.
       Walk starts at 6:30pm at Eastern High School (1700 East Cap). @AlcornANC6A08 @DC_Chander https://t.co/dpcSsmpkR6 Sep 24, 2019
       @dcmetrosucks @wmata @MomsDemand Yep. That’s one of the reasons why I FOIAed DOJ last week for prosecution data. They’ve dropped several gun related
       cases in my SMD so I want to know what they are prosecuting. Sep 24, 2019
       The individual who owns the gun found this morning at @wmata #wmata Stadium Armory metro station should be prosecuted. Guns don’t belong in the metro - a
       message I’ve shared and will continue to share with the my fellow elected leaders. @MomsDemand https://t.co/9yo6Yr42gf Sep 24, 2019
       @MetroTransitPD . @DCPoliceDept hosting Hilleast community walk tonight at 6:30. Folks mtg at Eastern HS (1700 East Cap). Neighbors invite #WMATA rep to
       attend to provide update on incident at Stadium Armory this morning. @PoPville @HillRagDC @ljjanezich @theHillisHome Sep 24, 2019
       RT @theHillisHome: TONIGHT! https://t.co/rBj14z8NpR Sep 24, 2019
       Thank you @Visa for supporting DC female entrepreneurs at #ShesNext #ShesNextbyVisa. https://t.co/cSQQSshlSe https://t.co/1BQT9mqUSO Sep 24, 2019
       For #Hilleast neighbors - @wmata #wmata Stadium Armory Station is currently a crime scene. Fight on train as it pulled into station. WMATA police called. While
       investigating ﬁght, they found a gun on the train. MPD will be sharing more info shortly. Sep 24, 2019
       Neighborhood community walk in Hilleast w/ MPD ofﬁcers tonight. See details below. @theHillisHome @HillRagDC @ljjanezich @PoPville https://t.co/ZguTfgUCLW
       Sep 24, 2019
       RT @EvanforANC: I asked about the responsiveness and oversight of @DCDGS and about lead in playgrounds in DC. You can read more here: https… Sep 24,
       2019
       Wearing ANC hat, I continue to ask qs re sexual harassment & assault in DC schools. Ponder this, DCPS claims that it didn’t start tracking assaults and harassment
       until 1/1/18. So how did it provide info to US Dept of Ed in 2015? Hmm @DLPetroshius @jessicasutterW6 @Erinfor4B02 https://t.co/Br7KawRVTy Sep 23, 2019
       @NazgolG @jformanjr @agoggans @charlesallen Ok. You don’t have all the data. Please let me know when you do. Sep 23, 2019
       @NazgolG @jformanjr @agoggans @charlesallen Just so I understand, the DC Council is being asked to vote on a bill but they don’t have the info on the crimes
       committed? They don’t know the number of victims? Sep 23, 2019
       @NazgolG @jformanjr @agoggans @charlesallen Again, do you know how many child, serial, and gang rapists will be eligible for early release under Second Look
       Amendment Act? Do you know the number of victims? Asking b/c I was under the impression that no one had this info. That’s why I FOIAed DOJ. Sep 23, 2019
       @NazgolG @jformanjr @agoggans @charlesallen Please share the data you have re the number of serial, gang, and child rapists that will be released. How many
       victims? Asking b/c absent that data, your research is incomplete. Sep 23, 2019
       @NazgolG @jformanjr @agoggans The DC Council is debating legislation written by @charlesallen that will permit early release of rapists. Before they vote on the
       Second Look Amendment Act, they should know how many are child, serial, & gang rapists. That’s why I FOIAed DOJ for the info. Sep 23, 2019
       @NazgolG @jformanjr @agoggans We know of 4 rapists who are and would be eligible. Pitt, serial rapist. Allen wrote a letter for a serial rapist earlier this summer.
       Man who participated in gang rape and man who participated in armed rape released pursuant to 2016 law. What data do you have? Sep 23, 2019
       @DavidLarter . @mercoglianos is right, activating over 40 ships means that they all have to work at the same time. 2017 GAO rpt highlights past problems. Also
       includes list of ships in RRF that year. See who is still in and ask which ships MARAD expects to replace. https://t.co/AVvsiBjQ2e Sep 23, 2019
       @NazgolG @jformanjr @agoggans The men you think no longer belong in jail include serial, gang, & child rapists. Men who are sentenced to more than 15 yrs for
       rape usually fall w/I 1 or more of these categories. They should remain in prison and I oppose the Second Look Amendment Act @jformanjr Sep 23, 2019
       DC govt, including DCPS, on normal schedule tomorrow. @BASISDC operating under 2 hour delay. #shutdownDC #climatestrike #climatestrikedc
       https://t.co/QXv93bYJnf Sep 22, 2019
       @NazgolG Mine marched w/ her friends on Friday. Used lessons I taught her in 2016. Go to the bathroom. Wear comfortable shoes. If DCPS doesn’t shut down &
       then WMATA stops working who’s looking after unaccompanied kids who ride WMATA? How do they get home? Who feeds them lunch? Sep 22, 2019

https://www.allmytweets.net                                                                                                                                                   51/107
3/22/2021                Case 1:21-cv-00839-RDM Document        1-1all your
                                                All My Tweets - View   Filed   03/29/21
                                                                            tweets on one page. Page 52 of 107
       @RisingTideNA @MayorBowser @ShutDown_DC @XRebelDC @charlesallen I support the climate change movement. I’m also a mom. Thousands of DC children,
       many unaccompanied, use #WMATA to get to school. L’Enfant is the stop they use to change trains. https://t.co/Lru8VIvnbD Sep 22, 2019
       Received 2 emails re #shutdowndc. Daughters’ school 3 blocks from Trump hotel so as of now, school will start 2 hours late. 2nd email from Mayor Bowser.
       Signiﬁcant disruption to transportation expected. Prediction - DC schools will be closed tomorrow. https://t.co/Ih59ZOhyg9 Sep 22, 2019
       @RadioKitty Thank you for writing about Cokie Roberts. I had the honor of meeting her many years ago. She was the lady you described in your essay - warm,
       outgoing, and a collector of people. She’ll be missed. Sep 22, 2019
       @jformanjr I’m a locally elected ofﬁcial and I oppose the Second Look Amendment Act. I oppose it b/c it doesn’t help rape victims. Victims carry life long scars and
       their pain and suffering shouldn’t be minimized. Sep 22, 2019
       Sharing for Capitol Hill gardeners. @CaseyTrees referenced in October 2019 issue of @Southern_Living. Talking about Ginkgos. We have a lot of those in Hilleast!
       https://t.co/TSK6dDAs1A Sep 21, 2019
       @maustermuhle @Curious_Kurz @Rachel_Sadon @ndelgadillo07 Please add sexual harassment to the list. @RobertWhite_DC introduced legislation this week
       requiring all DC agencies to track complaints and publicly share the data. https://t.co/CQoe6xAVhf. @JeffAndersonDC1 and I spent a year plus trying to get it. Most
       refused to share. Sep 21, 2019
       @cullystimson @GCanaparo @DailySignal Thank you for writing the essay. I oppose the Second Look Amendment Act b/c it doesn’t exclude rape. Sharing FOIA I
       sent to DOJ re prosecution data. In my experience if an individual is sentenced to more than 15 years he usually has committed numerous violent rapes.
       https://t.co/iWdmZSTeOn Sep 20, 2019
       . @eastcitybooks hosting booking signing event w/ #SCOTUS Justice Sotomayor at @EasternHS. Eastern alumni include Franklin McCain, member of the
       Greensboro Four. Student painted mural of Civil Rights icon will be shared w/ Sotomayor as part of her visit. @SahBrown_ https://t.co/PfBgIkLxdv
       https://t.co/h9kk3sNnIF Sep 20, 2019
       RT @HSTodayMag: #PERSPECTIVE: Informing parents and neighbors about threats and incidents is necessary for resilient schools. K. Denise Ruc… Sep 20,
       2019
       Last year @JeffAndersonDC1 & I asked DC agencies for info on sexual harassment. Most refused to answer. CFO claimed lack of knowledge. @ODCA_DC
       @AGKarlRacine were rock stars & shared info. @RobertWhite_DC introduced bill to ﬁx the problem. TY Robert! https://t.co/mﬁqXsRx4h Sep 19, 2019
       @SegravesNBC4 @RepGrothman @MayorBowser Congress is responsible for oversight over DOJ. Wondering what Congress thoughts are re DOJ’s refusal to
       share power point presentations re DC crime data. Ditto on DOJ’s refusal to make prosecution data re DC crimes publicly available. #DCStatehood Sep 19, 2019
       @cmclymer Yep. Members of Congress will thank us for our service on Veterans Day. But give DC veterans the vote? No way. #DCStatehood
       https://t.co/DXByiwBﬂn Sep 19, 2019
       TBT. Sharing @jim_jordan 2014 Veterans Day message. He thanks veterans for their service. I’m a DC veteran & I don’t understand why Jordan’s support for the
       veteran community doesn’t translate into a vote in Congress for DC veterans. #DCStatehood @MayorBowser https://t.co/PN31idwpTE https://t.co/YNhbcr0tSe Sep
       19, 2019
       @DavidLarter @Dee_Marketing 300 plus sealift ships needed during Korean War. @USNHistory exhibit on sealift at DC Navy Yard. https://t.co/BNizjWQZlM Sep
       19, 2019
       @mercoglianos Curious to see what the age of the mariners are who are participating in the exercise. Also curious to see how many retirees are used. Sep 19,
       2019
       @AndrewRoweDC @maustermuhle FOIA ﬁled over the weekend. Now waiting to see if they’re going to charge me for the info. Sep 19, 2019
       @DCWard7teacher @Erinfor4B02 @amberwharding Thank you for highlighting what happens when elected ofﬁcials don’t recuse themselves. The public loses trust
       in them. Recusals may be uncommon at the DC Council level but ANC6B Commissioners recuse themselves on a regular basis. #ethics. Sep 19, 2019
       Army LTC Siler raised the ﬂag at Monday’s rally. USNA ‘75 grad CDR Miller @NavalAcademy testifying at today’s House hearing. Both support #DCStatehood. DC
       Air Force, Coast Guard, and Marine Corps vets stand with them. https://t.co/X9GoP4ORla Sep 19, 2019
       @20003ist @charlesallen Please ask Allen why individuals who support victims weren’t invited to spring hearing. Please ask why he’s declined to hold a second
       hearing so that victims can testify. And please ask the City Council why I am the only elected ofﬁcial to request prosecution data. Sep 18, 2019
       @maustermuhle Odd indeed. Public mtg. Non-classiﬁed info shared. We were allowed to take notes so why can’t we have paper copies of the presentations? Sep
       18, 2019
       Senate Homeland Security Committee @HSGAC released rpt on costs associated with govt shutdown. Pages 131 & 132 of interest to maritime community -
       delayed approval of 11,000 merchant mariner credentials & 650 mariner examinations. Ditto for 220 courses. https://t.co/XnB3Aq6AL0 Sep 18, 2019
       @DavidLarter Exercise will prove glaring gaps. For the past 10 years, MARAD and TRANSCOM leaders testiﬁed about manpower shortage and aging assets. Half
       the audience didn’t listen. The other half ignored it b/c it didn’t ﬁt it in w/ their personal agenda. Sep 18, 2019
       @DebGoldenDC Still waiting on the formal denial. Wondering if that will happen before or after they ask me how much I’m willing to pay for the info. Sep 17, 2019
       Update on FOIA I submitted for copies of September 5th Second Look Amendment Act presentations. DOJ claiming it doesn’t share public docs. #DCstatehood.
       @keithlalexander @maustermuhle @mitchryals @robert158 @MzSherice @BlairTamara @SentencingProj @NazgolG @JoshRovner @ACLU_DC
       https://t.co/Qr01ywuOTX https://t.co/6fvra5x4ZE Sep 17, 2019
       Sharing letter ANC6B sent to Mayor Bowser re the six substantiated cases in sexual harassment in DCPS schools. @DMEforDC refusing to share the aggregate
       data. #transparency @DLPetroshius @jessicasutterW6 @DCOGC https://t.co/1mn4iOjNQg Sep 17, 2019
       . @RobertWhite_DC introduced bill mandating reporting on sexual harassment data. Thank you @DLPetroshius @jessicasutterW6 @Erinfor4B02 for coordinating
       ANC and SBOE letter demanding accountability on sexual harassment in DC schools. Your leadership resulted in positive change. https://t.co/6rv50qnLn5 Sep 17,
       2019
       @ANCJonah No I in team. Thank you to 58 ANCs and SBOES for signing June letter requesting info on sexual assaults in DC schools. Sep 17, 2019
       @FenitN @paulschwartzman Additionally, Bernie Siler is more than a retired Army reservist. He’s a retired African American Lieutenant Colonel who served as a
       military lawyer. He is a trailblazer, someone to be respected. #DCStatehood. Sep 17, 2019
       @FenitN @paulschwartzman I’m a veteran and I had an insider’s view of yesterday’s event. In the Wilson building we swapped sea stories about our service. On
       the bus, we used our Army, Navy, Air Force, Marine Corps, and Coast Guard trained voices to advocate for #DCStatehood. Sep 17, 2019

https://www.allmytweets.net                                                                                                                                                   52/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 53 of 107
       @tomsherwood @FenitN @maustermuhle @kojoshow @wcp Self-inﬂicted wound that could have been avoided if DC Council had addressed problem sooner (as
       several ANCs recommended). Operation Barn Door closing requires Mendelson to provide speciﬁc dates re Evans investigation. Bowser has to pledge more
       transparency at #WMATA. Sep 16, 2019
       Lots of Army, Navy, and Marines on the #DCStatehood rally bus today. Proud to be the Coast Guard and Ward 6 rep standing next to them shouting for statehood.
       https://t.co/D2JbJdAro0 Sep 16, 2019
       Sharing photos from #dcstatehood rally. @robert158 @MayorBowser @EleanorNorton. Proud to be on the bus with them in support of statehood.
       https://t.co/uMqZtTI1dR Sep 16, 2019
       @ward2recall @AP @FenitN @kojoshow @tomsherwood @DCist @CNNPolitics @rollcall @thehill @wcp @aeidinger @Ladyfurnish @kcivey Thank you for
       collecting signatures for recall vote. @timkrepp and I are hosting meet and greet for @PLKDC. Doing so b/c of Evans efforts to give RFK Stadium to NFL. Sep 16,
       2019
       Hosting meet and greet for @PLKDC tonight. Come hear his vision for RFK Stadium. Guarantee it won’t be the same as the current Ward 2 Councilmember’s.
       Patrick won’t give the land to an NFL team. DM for details. #HailNo https://t.co/hKfw9FUtfA Sep 16, 2019
       TBT. 2 yrs ago I spoke w/ GWU students re using their voice & demanding transparency re prosecution of campus rape. Grateful for opportunity to talk with
       students, and share lessons learned on holding leaders accountable. Action = change. @GWtweets https://t.co/IgkpK6NyTJ Sep 16, 2019
       I’m a veteran and tomorrow I’m marching w/ @MayorBowser in support of #DCStatehood. I’m participating in the march b/c I’m tired of not having a voice in
       Congress. I’m tired of FOIAing DOJ for prosecution data. I’m tired of being treated like a 2nd class citizen. https://t.co/Bhv5aMJY1R Sep 15, 2019
       @SultonLaw @DarrellGastonDC Thank you for conﬁrming that you heard my message. I'll continue standing and advocating for victims of rape. Sep 15, 2019
       @DarrellGastonDC @SultonLaw And sadly, I know what 15, 30, 50, and 60 years looks like after rape. Sep 15, 2019
       FOIAed DOJ this morning for prosecution data re all crimes occurring in Washington DC. DOJ isn’t prosecuting gun related cases in my SMD so I want to know
       what they are prosecuting. https://t.co/E2yQNkA9XI Sep 15, 2019
       Yet another shooting in ANC6B10. Tired of the gunﬁre. Upset that DOJ declines to prosecute gun-related cases in my SMD. Pissed that I have to FOIA to ﬁnd out
       what gun cases they are prosecuting. Oh yeah. Happy Saturday night. https://t.co/Ad82kJqpvE Sep 15, 2019
       Twitter friends, @timkrepp and I are hosting a meet and greet for Patrick Kennedy @PLKDC on Monday night. Patrick is running for the Ward 2 Council seat.
       Hosting event b/c current ofﬁce holder tried to give RFK Stadium to a certain football team. DM for details. #HailNo. Sep 14, 2019
       @DarrellGastonDC I FOIAed DOJ on Friday for info on the individuals who will be eligible for early release under the Second Look Amendment Act. I’ll share the
       info when I get it. W/ re to the sexual assault exclusion in the YRA, I’m the one who made that happen. https://t.co/iuPZVSrdKG Sep 14, 2019
       Sigh. If only someone had shared R playbook on Evans w/ @GerryConnolly https://t.co/CUgmoVXwj6. At #DCStatehood and #WMATA hrgs, they’ll ask Mendelson
       about why Evans is still in DC Council. They’ll ask Bowser why she didn’t seek his resignation from @WMATA board. https://t.co/uPozYFQlL6 Sep 14, 2019
       @JoshRovner Sharing photo of the last time Liu and I were in the same room together. https://t.co/Hp3d2h6b2s. It was taken by @ekogorek. I was yet again asking
       for prosecution data. And sadly, I’ve been the only elected ofﬁcial in DC to request and obtain the data. Sep 13, 2019
       @JoshRovner @NazgolG @JusticePolicy @DebGoldenDC @SentencingProj @marc4justice This wasn’t the 1st time that I’ve FOIAed DOJ. FOIAed them in 2015
       & then sued in 2016 for prosecution data. Krepp v US Dept of Justice. DOJ called my lawsuit a waste of time. But I was successful. But for that lawsuit, prosecution
       data re DC violent crimes would still be hidden https://t.co/GQpjBeIt2f Sep 13, 2019
       @AndrewGiambrone Thank you. Are you going to write a story about the contract? Any info on the vendor? Sep 13, 2019
       @JoshRovner @NazgolG @JusticePolicy @DebGoldenDC @SentencingProj @marc4justice I agree with you. That’s why I submitted the FOIA. Sep 13, 2019
       @DebGoldenDC @NazgolG @JoshRovner @JusticePolicy @SentencingProj @marc4justice You’re welcome. I have the 2010-2017 prosecution data re violent
       crimes. It’s not divided by age, just crime. Please DM if you’d like copies of it. Sending 2nd FOIA requesting prosecution data for all crimes. Sep 13, 2019
       . @NazgolG @JoshRovner @JusticePolicy @DebGoldenDC @SentencingProj @marc4justice. FOIAed DOJ for Sept 5th presentations. I will share them with you
       as soon as I get them. https://t.co/Qr01ywuOTX Sep 13, 2019
       Sharing #FOIA I submitted to DOJ this morning. Requesting copies of @USAO_DC September 5th power point presentations regarding the Second Look
       Amendment Act. As in the past, I’ll share everything that I receive from DOJ. https://t.co/URcOPeQPlA Sep 13, 2019
       #SCOTUS Justice Sonia Sotomayor discussing new book at @Eastern_PTO on Saturday, 9/21. @theHillisHome @PoPville @ljjanezich @ekogorek @HillRagDC.
       @AlcornANC6A08 @BlairTamara https://t.co/WY1bJQnB6y Sep 13, 2019
       Future #WMATA ethics investigations will be publicly available. ANCs @Erinfor4B02 @EvanforANC @jarharnett @PLKDC @activist_angela @TruptiANC2A03
       Tiffani Nichole Johnson, Anthony Lorenzo Green in addition to @GovLarryHogan @GovernorVA made this change happen. Thank you. @wmata
       https://t.co/zJGlZipbLd https://t.co/btx5yn3mjB Sep 13, 2019
       Sharing article about my former boss #CoastGuard Admiral Loy and the actions he took after 9/11 to restore #AlexanderHamilton grave. @NavalInstitute
       https://t.co/rvcKacp7W0 Sep 12, 2019
       Must read for those following the Jack Evans saga. This issue will come up at #DCStatehood hearing. https://t.co/F5BvF9YBxX Sep 12, 2019
       Sharing pumpkin we grew last year in our front yard. https://t.co/zcHTU5WXWV Sep 12, 2019
       Sharing @adrian_higgins article re front yard gardening. Capitol Hill residents have been doing it for years. Catch up suburbia!https://t.co/xSEGniW5x4 Sep 12,
       2019
       @FenitN Rs will bring up Jack Evans at statehood hrg next week. They’ll ask why @GerryConnolly hasn’t inquired about scandal. They’ll ask @ChmnMendelson
       why DC Council hasn’t sanctioned Evans. They’ll express outrage re lack of oversight. DC folks should address Evans problem before hrg Sep 12, 2019
       @rachelkaras Good essay. Please don’t forget about the Coast Guard. I had to leave active duty to attain a senior leadership position in a federal agency. There has
       the never been a female Coast Guard TJAG or Commandant. Sep 12, 2019
       Thank you @laurenmlumpkin for writing about @DLPetroshius @sandramoscoso @AlexNock71 efforts to hold DCPS accountable for sexual misconduct in DC
       schools. https://t.co/eUmjRxJHlm Sep 12, 2019
       Thank you @kojoshow for inviting me to participate on today’s show. https://t.co/D31CfC1q1u Sep 11, 2019
       ANC6B voted tonight to send letter to @MayorBowser re sexual abuse in DC schools. Sent ltr b/c @DMEforDC refusing to share names of schools where
       substantiated sexual abuse occurred. @DLPetroshius @jessicasutterW6 @Erinfor4B02 https://t.co/w5An0q7oW0 Sep 11, 2019

https://www.allmytweets.net                                                                                                                                                   53/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 54 of 107
       ANC6B voted tonight to send letter to Mayor Bowser re DCRA. Thank you @ANC4D04 for drafting it. @ANCJonah https://t.co/7VlzrW7J7l Sep 11, 2019
       I’ll be on the @kojoshow tomorrow. The DC Council is considering a bill that would enable rapists to be released early from prison. My position is that rapists should
       serve their full sentences. https://t.co/AFKia0nT6E Sep 10, 2019
       @ANCJonah @coreyholman @DCDPW @dcra @ANC4D04 Thank you @ANC4D04 for drafting the DCRA resolution. Asking my ANC to vote on it b/c DCRA
       problems aren’t limited to Ward 4. Similar problems in Ward 6. Sep 10, 2019
       @coreyholman @DCDPW Adding 2 resolutions to the agenda. One re @dcra. Second re sexual abuse in DC schools. @ANCJonah wrote the DCRA resolution and
       his ANC voting on the doc this week. Sep 10, 2019
       Sharing ltr ANC6B voting on tonight. Ltr to @MayorBowser re 6 substantiated cases of sexual harassment in DCPS schools. @DMEforDC refusing to share info.
       Asking Mayor to direct him to do so. Also asking for info on private and charter schools. @DLPetroshius @jessicasutterW6 https://t.co/JBiy8cHJnJ Sep 10, 2019
       Spent the afternoon researching World War I @USNavy sailors. Unexpected ﬁnd for maritime and military friends, info on Humphrey Bogart’s Navy service. Must
       now rewatch Casablanca. @HumphreyBogart @USNHistory https://t.co/GJPqc7WXpp Sep 09, 2019
       Thank you @amanduhgomez for writing about @DLPetroshius efforts to hold DCPS accountable. https://t.co/M0fKax4nbo Sep 09, 2019
       Sharing for those impacted by #BritishAirways #BAStrike #BA #Strike #shutdown, don’t expect @British_Airways to compensate you for any losses you incur.
       https://t.co/hIIt1HA4lX Sep 09, 2019
       For folks impacted by @British_Airways strike. Sharing coorespondence w/ British Airways. They lost my luggage. They told me to buy clothes & bill them, which I
       did. They slowrolled my claim & now they’re denying it. And they denied it via email after disconnecting a phone call https://t.co/ABmtjuDdHS Sep 09, 2019
       At the DOJ mtg last week, @ChiefNewsham shared that Antwon Pitt who was sentenced to 60 years in jail in 2016 for raping ANCB10 resident would be eligible
       under Second Look Act for early release in 12 years. That’s a fact the DC Council must consider when voting on bill. https://t.co/SLnfuziLoo Sep 09, 2019
       @20003ist @jessicasutterW6 @Erinfor4B02 Again, Erin, Jessica, and I are the primary source. We wrote the June 24th ltr. We’ve been the elected ofﬁcials
       demanding answers and holding @dcpublicschools @DMEforDC @OSSEDC accountable. Encourage you to ask why the DC Council isn’t demanding same level
       of accountability. Sep 09, 2019
       @20003ist Correcting the record. @jessicasutterW6 @Erinfor4B02 and I co-authored the June 24th letter. I asked for help in drafting it b/c she is the Ward 6 SBOE
       rep. Grateful for her input and grateful that she is asking qs re sexual abuse in ALL schools. Sep 09, 2019
       @ElianaBlock Some attendees, including myself, were asked to place our phones in lock boxes. I use the word “some” because many individuals including at least
       one reporter didn’t do that. Sep 08, 2019
       @USAO_DC Thank you for clarifying that some of the info presented was incorrect. Thursday’s presentations are still not publicly available. Please post them
       tomorrow. Sep 08, 2019
       @DLPetroshius @JeffAndersonDC1 @dcpublicschools @DistrictDig . @DMEforDC still owes us answers re the charter and private schools, including Monument
       Academy which @PerryStein wrote about this morning. https://t.co/O5E2irOs5D Sep 08, 2019
       Sharing @PerryStein article re Monument Academy. Earlier this summer, ANCs and SBOEs asked @DMEforDC for info on sexual misconduct at the school.
       Deputy Mayor responded on 8/20. Note minimization of dangerous activities. Note that concern didn’t lead to action. https://t.co/QoH4TFX3yV
       https://t.co/1js7TN8L6m Sep 08, 2019
       @DLPetroshius @JeffAndersonDC1 @dcpublicschools @DistrictDig Ditto! Sep 08, 2019
       @JeffAndersonDC1 @dcpublicschools @DistrictDig Lot’s of hollow promises. And DC parents like @DLPetroshius weren’t willing to accept hot air so they pushed
       for answers. And Danica will continue to do so. Sep 08, 2019
       @BeckyCReina @LorenzoANC7C04 @EoboOboe @alpert @mysikix @charlesallen @mpd @ChiefNewsham @USAO_DC I value transparency. I also value
       respect and I will block those those who are disrespectful to me. Sep 07, 2019
       @LorenzoANC7C04 @EoboOboe @alpert @mysikix @charlesallen @mpd @ChiefNewsham @USAO_DC Like you, I have a story. It’s one of 26 years of pain. So
       again, please treat me with respect. Sep 07, 2019
       @LorenzoANC7C04 @EoboOboe @alpert @mysikix @charlesallen @mpd @ChiefNewsham Please stop talking down to me. I attended the majority of that trial. It
       was a horriﬁc crime that devastated a family and community. The man who committed the crime should serve his full sentence - 60 years. Sep 07, 2019
       @LorenzoANC7C04 @EoboOboe @alpert @mysikix @charlesallen The man who raped an ANC6B10 resident was sentenced to 60 years in jail in 2016. I learned
       from @MPD @ChiefNewsham on Thursday that he was eligible under proposed change to be out in 12 years. The outreach and notice re the Second Look Act was
       non-existent in Ward 6. Sep 07, 2019
       @DebGoldenDC @Anc5E08 @maustermuhle @USAO_DC @TheJusticeDept @wcp @nbcwashington @cuneytdil @phscoop @councilofdc @AGKarlRacine
       @ACLU_DC @dcnaacp @charlesallen @CM_McDufﬁe @PostBaron @fox5dc @ABC7News @wusa9 @WTOP DOJ’s assertion that Racine was the one asking
       for Edmunds’ early release was deﬁnitely startling. Grateful to Brannum for asking the q. DOJ needs to answer it. They also need to release the presentations that
       they shared with those of us in the room. https://t.co/AwXGpDTZVX Sep 07, 2019
       @keithlalexander Thank you for writing about the mtg. Troubled that DC Council wrote a law in 2016 that supports early release of rapists. I don’t support the
       expansion of this law in 2019 to individuals who commit rape under the age of 25. Sep 07, 2019
       @alpert @EoboOboe @mysikix @charlesallen Rapists should serve their full sentences. Sep 07, 2019
       @alpert @EoboOboe @mysikix @charlesallen Rapists should serve their full sentences. Sep 07, 2019
       @walt828 @srfeld Rapists should serve their full sentences. Sep 07, 2019
       I’m Catholics & I’m asking 2 simple qs- how much $ did @WashArchdiocese pay on sexual assault settlement agreements & on lobbyists. For some reason,
       #CatholicChurch doesn’t want to answer these qs but they do want me to enroll my daughter in Sunday school @mboorstein https://t.co/GPONqwzPr2 Sep 06,
       2019
       Many people were not able to attend last night’s mtg to discuss @charlesallen Second Look Act. Asked @USAO_DC to share presentations on their website. It was
       a public meeting and everyone should have access to the presentations. https://t.co/hDx6HaHdwt https://t.co/HYpqMXQEVy Sep 06, 2019
       @EoboOboe @alpert @mysikix @charlesallen Ditto. I’m frustrated that Allen didn’t seek input from Ward 6 residents. I worked with him in 2016 on the YRA. Why
       didn’t he seek similar input in 2019? Why did he write a letter this summer in support of a serial rapist? Sep 06, 2019
       @weeseandbeyond @mysikix @maustermuhle Antwon Pitt was sentenced to 60 years in prison for rape. He should serve the full sentence. Sep 06, 2019

https://www.allmytweets.net                                                                                                                                                     54/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 55 of 107
       @mysikix @maustermuhle 20 released to date. 1 participated in gang rape of 17 year old girl. Sep 06, 2019
       @mysikix @maustermuhle Rapists should serve their full sentences. Sep 06, 2019
       @srfeld A person who participates in the gang rape of a girl should serve his full sentence. Sep 06, 2019
       @jameskzeigler Gang rape. Sep 06, 2019
       @srfeld Rapists should serve their full sentences. Sep 06, 2019
       @NazgolG @USAO_DC And. What did I say? Sep 06, 2019
       20/21 individuals released early pursuant to 2016 law. Their victims - 7 yro murdered boy, 12 yro murdered boy, 22 yro murdered mother, 17 yro gang raped girl,
       young woman raped at gun point. Sep 06, 2019
       @Nonﬁnality @USAO_DC @charlesallen Individuals who support the bill were in the room. @madelbean can give you the details. Sep 06, 2019
       @tomsherwood @maustermuhle @kojoshow A rep from @charlesallen ofﬁce attended the mtg. And during the mtg I shared my frustration that Allen wrote letter on
       behalf of serial rapist. I also expressed outrage that Allen would support early release of man who violently raped Ward 6 resident in 2015. Sep 06, 2019
       @Nonﬁnality @USAO_DC The father of a transgender man who was murdered spoke last night. The father told attendees that he opposes @charlesallen Second
       Look Act. The mother of a victim also spoke in opposition to the bill. Sep 06, 2019
       @madelbean In 2015, a man violently and viciously raped my neighbor. He was sentenced to 60 years and he should serve his full sentence. Sep 06, 2019
       @towerykr @maustermuhle Several Ward 7 and 8 ANCs attended the mtg. Sep 06, 2019
       Sharing program of tonight’s @USAO_DC mtg to discuss Second Look Act. Per changes made in 2016, 21 have applied for early release. One included individual
       who participated in gang rape of 17 year old girl. The individual who committed this crime is 1/20 who were released early. https://t.co/NXWKQX7C8r Sep 06, 2019


       I told DOJ tonight that I oppose @charlesallen Second Look Act. I do so because it permits the early release of rapists from jail. https://t.co/SzamWYt69O Sep 06,
       2019
       @EvanforANC Now wondering what @EventsDCChair shared with Haddock. Sep 05, 2019
       And last email re strategy session in October 2018. Counting on ﬁngers, but wasn’t that 11 months ago? I thought @falcicchio said no conversations re return of
       NFL to RFK in 13 months. @McCartneyWP #HailNo https://t.co/N4dptRqOJK Sep 05, 2019
       And then there is the email from the lobbyists. Wondering how much they were paid. Anyone know who Beverly is? https://t.co/DSpcRH1GWK Sep 05, 2019
       Email from Jay Haddock. Anyone know who he is? https://t.co/nKKetf7A0w Sep 05, 2019
       Convos about request for info from @NoahFrankWTOP https://t.co/FhAY2addsP Sep 05, 2019
       Highlights from the paper package, @eventsdc monitors @charlesallen tweets. https://t.co/SCFZPUxOxp Sep 05, 2019
       Yesterday, @TheEventsDC hand delivered package re info I had requested re Max Brown, @MayorBowser, the @Redskins, and RFK Stadium. Didn’t understand
       why I received paper copies until I read article below. https://t.co/N2Gh4aEyKK https://t.co/rvFYwmq822 Sep 05, 2019
       @vinbarone Hmm. Locally elected DC ANCs took a different approach. We voluntarily gave up our placards after DC Councilmember Jack Evans repeatedly
       abused his privileges. We didn’t want to be like Jack. And unlike Jack, we also use mass transit. Sep 05, 2019
       @JoshRovner @charlesallen @USAO_DC DOJ sent the email below last night. https://t.co/ZAdFwvPR2f Sep 05, 2019
       @JoshRovner @charlesallen @USAO_DC The meeting is open to the public. Sep 05, 2019
       . @charlesallen told #Hilleast residents last night that DC Council holding hearing in October re lack of federal prosecution of hate crimes. I support this hrg and
       request that additional hearing be held re the lack of prosecution of rape cases. @petulad https://t.co/iFksd0eJJ0 Sep 05, 2019
       @timkrepp @NickSSolheim @RSP_DC I’m sure it’s a pretty accessory. Sep 05, 2019
       Sharing update from DCRA. Puzzled about why @dcra hasn’t let contract for culture change. Bids submitted in May. Interesting tidbit from @KTRlegaldc, DCRA
       has let contract for $197K to a marketing ﬁrm. Hmmm. https://t.co/RwJgpTGdR3 https://t.co/VrMN1dEfRF Sep 05, 2019
       @ezhurb Yep. All paper copies. Asked @DCOGC if they could post the info on their website. Sep 04, 2019
       Requesting help from @DCOGC. Can you post the info I received today on your website? I asked for the info b/c my residents had questions and I want to make
       sure that everyone has access to the answers. Thank you. https://t.co/To7BMPlalP Sep 04, 2019
       Earlier this summer I asked @eventsdc to share info re correspondence between Max Brown, @MayorBowser and others re future of RFK Stadium. EventsDC
       shared the info this afternoon. Thank you. @BlairTamara @AlcornANC6A08 https://t.co/O7UDGI48Ps Sep 04, 2019
       Emailed DCRA re RFP for culture change contract. No response. Pinged them again today. It’s a simple q - did you let the contract? If so, to whom, for how much,
       why did you enter into the contract, and when are deliverables due? Ball’s in your court @dcra. #Accountability https://t.co/LbS6C8MMAh https://t.co/Bf1odjKW0J
       Sep 04, 2019
       @NazgolG Thank you for recognizing my expertise - I’ve been part of the sexual harassment/abuse community for 25 years. Sep 03, 2019
       @NazgolG Ward 6 residents do not support the early release of rapists from prison. Sep 03, 2019
       Sharing latest email from @NazgolG. Apparently I’m supposed to apologize for stating that rapists should serve their full sentences. https://t.co/xuZlqIXis0 Sep 03,
       2019
       Sharing email @NazgolG sent to fellow Commissioner re me. Apparently I’m not supposed to say that Ward 6 residents oppose the early release of rapists from
       prison. Let me repeat myself, Ward 6 residents don’t support the early release of rapists from prison. https://t.co/06FDdtihd5 Sep 03, 2019
       @jrhorrell @LADYT74DC @JoshRovner @keithlalexander @NazgolG @charlesallen @USAO_DC @MayorBowser The US Attorney, unlike Allen, is hosting a
       community mtg. She, unlike Allen, is seeking ANC input. Not sure why Allen isn’t attending it. Sep 03, 2019
       @JoshRovner @jrhorrell @LADYT74DC @keithlalexander @NazgolG @charlesallen @USAO_DC @MayorBowser We’re talking about rape. A violent crime that
       traumatizes victims and results in a lifetime of physical, emotional, and ﬁnancial pain. Please stop minimizing the pain endured by victims. Sep 03, 2019
       @jrhorrell @LADYT74DC @JoshRovner @keithlalexander @NazgolG @charlesallen @USAO_DC @MayorBowser The law is clear. Unlike the YRA, there is no
       carve out for rape and I encourage you to ask Allen why he didn’t include one. I also encourage you to ask him why he isn’t demanding more transparency on the
       prosecution of rapes in DC. Sep 03, 2019
       @NazgolG @zwstein @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser @DMEforDC Rape and sexual assaults are horriﬁc crimes.
       That’s why I’m holding schools accountable. That’s why I’m holding DC agencies accountable. And that’s why I oppose the early release of rapists from prison. Sep

https://www.allmytweets.net                                                                                                                                                   55/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 56 of 107
       03, 2019
       @NazgolG @zwstein @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser @DMEforDC The sexual violence I’m referring to is occurring
       in DC K-12 schools. I’m not willing to let it continue so I’m demanding accountability now. Asking for accountability at a later date is not the solution. Sep 03, 2019
       @LADYT74DC @JoshRovner @keithlalexander @jrhorrell @NazgolG @charlesallen @USAO_DC @MayorBowser Repeating earlier question - why didn’t Allen let
       his residents know that he was drafting legislation? Why didn’t he ask them to review it? He did so in 2016. That’s why rapists can no longer receive reduced
       sentences under YRA. Sep 03, 2019
       @NazgolG @zwstein @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser Thank you for copying me on the tweet. Will you be asking
       folks to sign similar petition asking DCPS and @DMEforDC to release the names of the schools where sexual assaults and abuse occurred? Sep 03, 2019
       @zwstein In 2015, an ANCB10 resident was violently raped in her home by a serial rapist under the age of 21. The crime shocked the community and it’s the
       reason why rape is no longer included in the YRA. This crime also taught me that residents don’t support early release of rapists. Sep 03, 2019
       @zwstein @NazgolG @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser Thank you. Sep 03, 2019
       @JoshRovner @keithlalexander @jrhorrell @NazgolG @charlesallen @USAO_DC @MayorBowser Thank you for sharing the mtg notice. That’s what Allen should
       have done. He should have told his residents that he was drafting legislation. He should have sought input from Ward 6 residents. We would have given him that
       same input we gave in 2016, no early release for rapists. Sep 03, 2019
       @JoshRovner @keithlalexander @jrhorrell @NazgolG @charlesallen @USAO_DC @MayorBowser I learned about the Second Look bill from DOJ in May. Sharing
       email I sent to Allen. As I shared with Allen in 2015, 2016, and 2019, I do not support early release of rapists. Frustrated that I had to learn about the bill from DOJ
       instead of my own Councilmember. https://t.co/QJlfI7mlFH Sep 03, 2019
       @keithlalexander @jrhorrell @NazgolG @JoshRovner @charlesallen @USAO_DC @MayorBowser Thank you for writing about the legislation. We’re having the
       debate in September b/c the DC Councilmembers didn’t talk with constituents when drafting the bill. They didn’t ask constituents to testify. Puzzling decision given
       what happened in October 2015. Sep 02, 2019
       @AlisonPHorn @NazgolG @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser Brick wall- Thank you for the lovely compliment. Bricks
       are solid and so am I on the fact that Ward 6 residents don’t support the early release of rapists from prison. Sep 02, 2019
       @AlisonPHorn @NazgolG @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser Ward 6 residents who Allen and I both represent do not
       support the early release of rapists from prison. This message isn’t going to change and it’s the message that I will continue to share with DOJ. Sep 02, 2019
       @NazgolG @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser Yes. I am repeating myself. And I will continue to do so - Ward 6 residents
       do not support the early release of rapists from prison. Sep 02, 2019
       @NazgolG @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser Ward 6 residents don’t support early release of rapists from prison. That’s
       the message I have and will continue to share with DOJ. Ward 6 residents also want to know why ANCs/SBOE are the only elected ofﬁcials to demand names of
       DC schools where sexual abuse occurred Sep 02, 2019
       @NazgolG @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser Ward 6 residents don’t support the early release of rapists from prison.
       They support the oversight 58 ANCs & SBOEs are doing re sexual abuse in DC schools. They also support greater transparency re sexual harassment & abuse
       settlement agreements involving DC agency employees. Sep 02, 2019
       @DCOGC @DMEforDC Any news on the FOIA? Did @DMEforDC acknowledge receiving it? @DLPetroshius Sep 02, 2019
       @nevertweety @coreyholman @hokietrax @KingmanPark @BowmanKingman @ljjanezich @charlesallen @usparkpolicepio CG and DHS info correct. What is the
       justiﬁcation for adding new helipad? Sep 02, 2019
       @DMVBlackLives @mjasonrhoades @PoPville @CMCharlesAllen @MayorBowser @DCPoliceDept @ACLU_DC Understood. I will ask how many MPD ofﬁcers
       citywide have been accused of sexual harassment and abuse. Sep 02, 2019
       @PostOpinions Thank you for writing about NY laws. Similar laws considered in DC and @WashArchdiocese hired $705 hour lobbyist. DC #CatholicChurch leaders
       refusing to share info on amount of money spent lobbying against elimination of statute of limitations. https://t.co/6pOYn1Ideo Sep 02, 2019
       @DMVBlackLives @mjasonrhoades @PoPville @CMCharlesAllen @MayorBowser @DCPoliceDept Following up on earlier tweet, I asked DC agencies for info on
       all sexual harassment & assault settlements. Lojacono not on the list so there are likely more missing. @ACLU_DC how many am I looking for and who is the best
       person at the ACLU to cc when I request updated list? TY. Sep 02, 2019
       Earlier this summer, I wrote about 5 phenomenal African American women who served in the US #CoastGuard during World War II. @Face2faceAFRICA
       republished the essay. https://t.co/1ohQYpBM6E Sep 02, 2019
       @DMVBlackLives @mjasonrhoades @PoPville @CMCharlesAllen @MayorBowser @DCPoliceDept I’ve spent the past year asking for info on sexual harassment
       & assault settlement agreements involving DC agency employees. Received following info from AG’s ofﬁce. I’ll ask about case you referenced. No one should be
       sexually assaulted & all perpetrators should be prosecuted. https://t.co/7eSkxW7L63 Sep 01, 2019
       @DMVBlackLives @mjasonrhoades @PoPville @CMCharlesAllen @MayorBowser @DCPoliceDept Rape results in a life time of pain for victims and their families,
       including parents, spouses, and children. Ward 6 residents don’t support the early release of rapists. Sep 01, 2019
       @DMVBlackLives @mjasonrhoades @PoPville @CMCharlesAllen @MayorBowser @DCPoliceDept Ward 6 residents oppose the early release of rapists from
       prison. As an elected ofﬁcial from Ward 6 that is the message that I’ve shared with DOJ and that is the message that I am sharing with others. Sep 01, 2019
       @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser Ward 6 residents don’t support the early release of rapists. That’s the message I’ve
       shared with DOJ and Councilmember Allen. And that’s the message that I will continue to share encouraging others to oppose the proposed legislation. Sep 01,
       2019
       @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser Yes. Focusing on the fact that rapists including serial and child rapists are eligible for
       early release if the proposal is enacted into law. Ward 6 residents oppose the early release of rapists. Sep 01, 2019
       @coreyholman @DR_6B09 @MurielBowser @Young_CityDC @MayorBowser Did a little math. Assuming that $3.66 was the shipping amount for each book.
       Assuming that 20,000-30,000 were printed. DMPED spent over 100K on paper that will end up in the trash. Instead of killing trees and increasing the city’s carbon
       footprint, spend the $s on schools. Sep 01, 2019
       @DR_6B09 @MurielBowser DMPED doesn’t like community mtgs. They’ve refused to attend them to discuss Reservation 13. Ditto for RDK Stadium. Sep 01, 2019



https://www.allmytweets.net                                                                                                                                                       56/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 57 of 107
       @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser Yes. The majority of Ward 6 residents oppose the early release of rapists from prison.
       A message that will be shared with DOJ this week. Sep 01, 2019
       @alexis_ok @voguemagazine Excellent essay about @staceyabrams. There is a plaque at the @universityofga that best sums up the racism that still exists in
       Georgia. “The War for Southern Independence”. Also highlighted are slave owning alumni. https://t.co/Jm3KuCMyVG Sep 01, 2019
       @JoshRovner @keithlalexander @charlesallen @USAO_DC @MayorBowser Signiﬁcant number of Ward 6 residents don’t support the proposed legislation. They
       don’t support the early release of rapists from prison. Sep 01, 2019
       @keithlalexander @charlesallen @USAO_DC @MayorBowser Thank you for writing about this week’s mtg to talk about the Second Look Amendment Act. It’s open
       to everyone. I’m attending for Ward 6 residents who oppose the early release of rapists. DC Councilmembers should attend as well. Sep 01, 2019
       Update on $s leaving your wallet. Outside ﬁrm investigating Jack Evans. He is still on the DC Council. Outside ﬁrm investigating DCRA. Boy died. $s leaving at a
       rapid pace and yet DC Council hasn’t scheduled any oversight hearings. Makes one wonder if $s do grow on trees. https://t.co/ME5OA8Hﬂo Aug 31, 2019
       @markwhitej @coreyholman @MayorBowser They usually like yes men and women. Aug 30, 2019
       Adding @jackiebensen @RSprouseABC7 @EvanLambertTV @AnnaLysaGayle @MacFarlaneNews @DCist @cuneytdil @maustermuhle @mitchryals @FenitN
       @AndrewGiambrone @amanduhgomez @JeffAndersonDC1. Please share @gofundme page for victim of yet another gun related incident in #Hilleast. Thank you
       https://t.co/x6JgFe1W8T Aug 30, 2019
       2 individuals shot on 1400 block of A St SE. Sadly, not the ﬁrst time this has occurred. @DC_Chander hosting community mtg 9/4. Neighbors created @gofundme
       page to help victim. https://t.co/Aqle8cKrYA. Please share @ekogorek @ljjanezich @theHillisHome @PoPville https://t.co/E3tHGoR9Qz Aug 30, 2019
       Dear @WashArchdiocese forced to use twitter as you now consider my emails spam. Please let me know how much $ you spent on lobbyist. Also requested info on
       settlements. Sunday school starts on 9/8 & parents requesting info before entrusting you w/ our kids. @mboorstein https://t.co/PLPJbZ6cUb https://t.co/El80Fm0Bv0
       Aug 30, 2019
       @coreyholman @MayorBowser I’m familiar w/ mass transit having worked at TSA, led oversight over it as Congressional staffer, and served as US DOT agency
       Chief Counsel. And then there’s the fact that I use #WMATA. But I also ask qs and demand accountability, not something past DC reps have done.... Aug 30, 2019


       Congrats @CedenoAlly! https://t.co/n3UFQSKsyj Aug 30, 2019
       @NazgolG @USAO_DC @charlesallen And my residents still want all rapists to serve their full sentences. Aug 30, 2019
       MPD reported numerous safety violations to DCRA. @dcra closed complaint w/o investigating them. Boy died. If DCRA ignores MPD why should DC residents trust
       that DCRA will investigate their complaints? https://t.co/zdjWBvvsAA Aug 30, 2019
       @tweetelissa @ChmnMendelson @dcra Was Chrappah in the ofﬁce today? Received an out of ofﬁce response last night stating that he was gone until Sept 3rd.
       https://t.co/9KOht7VprG Aug 30, 2019
       @NazgolG @USAO_DC @charlesallen I don’t want individuals who commit rape to be released early. My residents support that position. Two individuals were shot
       in my SMD last night. Not the ﬁrst time. My residents want the violence to stop. Aug 29, 2019
       @tom_dunkel Agreed. Situation can’t continue. No one has been prosecuted for the gun related crimes occurring at that intersection. Aug 29, 2019
       Sharing for Hilleast residents. 2 individuals shot. Past shootings at the intersection haven’t been prosecuted. Tired of DOJ dropping gun related cases for want of
       prosecution. Working to change that. https://t.co/E3tHGp8KI7 Aug 29, 2019
       @dcra @ANCJonah @unsuckDCRA @EvanforANC @LorenzoANC7C04 @20002ist @WBJNeibs @KTRlegaldc Sharing @Chapprah’s out of ofﬁce email. Why did
       I receive it if he is in the ofﬁce? https://t.co/5pVf4q0Q6C Aug 29, 2019
       Update. DOJ shared this afternoon that the September 5th mtg to talk about @charlesallen Incarceration Reduction Amendment Act is open to the public.
       #SecondLookAct https://t.co/0NtVCqvzvb https://t.co/4Fqe8RaH7P Aug 28, 2019
       @kojoshow @KTRlegaldc @dcra After speaking on your show, Chapprah went on vacation. Leaving during an emergency (boy died) is an appalling lack of
       leadership. https://t.co/6idGY5vxrA Aug 28, 2019
       @FenitN And does @ChmnMendelson intend on taking action this fall? Asking b/c @DCRA Director is currently out of the ofﬁce and I’m wondering who is
       answering qs re boy’s death. ANCs asking qs. Has anyone from the DC Council done the same? #DCRA https://t.co/FznXB6WUMD Aug 28, 2019
       @LorenzoANC7C04 @dcra @ANCJonah @unsuckDCRA @EvanforANC @20002ist @WBJNeibs @KTRlegaldc They should answer qs. DCRA Director should
       also be in the ofﬁce. 9 years ago, I was responsible for responding to an unexpected death. Responsibilities included leading investigation, responding to qs. A boy
       died. Chrapprah is MIA. Appalling lack of leadership. Aug 28, 2019
       Sharing email I sent to DCRA re RFP culture change contract. Received out of ofﬁce from @dcra Director. Puzzled. Boy died and DCRA Director won’t be in the
       ofﬁce until Sept. 3rd? @ANCJonah @unsuckDCRA @EvanforANC @LorenzoANC7C04 @20002ist @WBJNeibs @KTRlegaldc https://t.co/SgYe60OkUo
       https://t.co/QJNmJrzzY6 Aug 28, 2019
       Sharing @mchalfant16 article. Thank you for your service. Your children aren’t US citizens. https://t.co/pTyIkrRMFd Aug 28, 2019
       @KTRlegaldc @WBJNeibs @ANCJonah @unsuckDCRA @EvanforANC @LorenzoANC7C04 @20002ist Email address. Aug 28, 2019
       DC residents want to attend the Sept 5th DOJ mtg re @charlesallen Incarceration Reduction Amendment Act (Second Look Act). I support this request. Sharing
       email I sent to @USAO_DC to make sure that folks can attend in person or remotely. #transparency https://t.co/XcRbr4RM9T Aug 28, 2019
       @WBJNeibs @ANCJonah @unsuckDCRA @EvanforANC @LorenzoANC7C04 @20002ist Please send me your email address and I’ll cc you on the email I’m
       sending to DCRA requesting info on the contract. Aug 28, 2019
       @WBJNeibs @ANCJonah @unsuckDCRA @EvanforANC @LorenzoANC7C04 @20002ist Thank you Aug 28, 2019
       . @ANCJonah and I are working together on 2 resolutions that will be voted on by our respective ANCs in September. Jonah is writing one re DCRA. I’m taking the
       lead on transparency and sexual abuse in DC schools. Any other ANCs interested in working with us? https://t.co/vdlDXphH9l Aug 28, 2019
       @ANCJonah @EvanforANC @20002ist @unsuckDCRA The gig economy won’t improve inspections. Change happens from the top. DCRA leaders must be ethical
       (Bolling and 2 whistleblower lawsuits) and they can’t tolerate shakedowns (see my emails). It would also be helpful if the DC Council did real oversight. Aug 28,
       2019
       @ANCJonah @unsuckDCRA @EvanforANC @LorenzoANC7C04 @20002ist Hmm @WBJNeibs do you have a copy of the DCRA culture change RFP that can
       share with us? Thank you. Aug 28, 2019

https://www.allmytweets.net                                                                                                                                                   57/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 58 of 107
       @EvanforANC @20002ist @ANCJonah @unsuckDCRA I deﬁnitely don’t support outsourcing of inspection. Had a rough interaction w/ Bolling a couple of years ago
       and ﬁnally told her to stop the shakedown of my residents. Aug 28, 2019
       @20002ist @ANCJonah @unsuckDCRA @EvanforANC Similar problems in my SMD. Neighbors had to get MPD involved b/c DCRA failed to act on illegal pop-up.
       Any news on the 2 whistleblower cases? I told Racine that I had info that related to one of the cases. Aug 28, 2019
       TBT. DCRA RFP for help w/ changing culture. @ANCJonah @unsuckDCRA @EvanforANC @LorenzoANC7C04 @20002ist have any of you seen the contract?
       Reasons why DCRA seeking change are linked to their failure to properly inspect houses. https://t.co/815xd0tfqH Aug 28, 2019
       Dear @ChmnMendelson @charlesallen @tweetelissa @RobertWhite_DC @cmdgrosso @AnitaBondsDC @marycheh please hold oversight hearing re DCRA next
       week. 9 year old boy died b/c DCRA failed to act. Ask who knew about property. Ask why inspector closed the case. Hold people accountable
       https://t.co/xX3Ykqj6YW Aug 28, 2019
       @EvanforANC @20002ist @dcra @ANCJonah No. A 9 year old boy died and no response from the DC Council. I realize that they didn’t read the ltr that
       @Erinfor4B02 authored and we signed re Jack Evans, but maybe we should send another one encouraging them to act. Aug 28, 2019
       DHS raiding #CoastGuard budget to pay for wall. 2019 summary - didn’t get paid in January but still saved lives. Budget raided in August & still expected to save
       lives. Hard to be always ready when you’re always being mistreated and undervalued. @ctlong1. https://t.co/YHc6cWORT0 Aug 28, 2019
       @EvanforANC @20002ist @dcra @ANCJonah Agreed. We’ve all testiﬁed at DC Council DCRA oversight hearings. We’ve highlighted the unsafe practices,
       retaliation, and general incompetence. Nothing changed. Thoughts on next steps? Aug 28, 2019
       I sent numerous emails to DCRA leaders over the past 5 years highlighting incompetence, retaliation, and just plain laziness. I demanded action and accountability,
       and I got it. And I’m just an unpaid with no staff ANC. What has the DC Council done? Aug 28, 2019
       At one DCRA oversight hearing I pounded the table to see if the DC Councilmembers were awake. Several were sleeping. At another, I used a couple of choice
       colorful words to inquire if the DC Council was going to do any oversight. They didn’t and now a young boy is dead. Aug 28, 2019
       For those reporting on @dcra & young boy’s death - @mitchryals @jackiebensen @SegravesNBC4 @RSprouseABC7 @AnnaLysaGayle @cuneytdil
       @maustermuhle. Sharing email I sent to @ChmnMendelson. Ask how many other ANCs stopped testifying b/c of DC Council failure to act re known problems
       https://t.co/tODrlPwH52 Aug 28, 2019
       @ANCJonah @maustermuhle @unsuckDCRA Good question. People lost their homes. Did anyone at DCRA get ﬁred? Aug 28, 2019
       TBT. @mitchryals article re @DCRA whistleblower lawsuit. Encourage folks to ask how much @MayorBowser spent defending city in the lawsuits. And now city
       lawyers will be defending agency in likely lawsuits re death of young boy. Why isn’t DC Council doing any oversight? https://t.co/xODje7uiSF Aug 28, 2019
       @maustermuhle @unsuckDCRA Based on what I’ve seen over the past 5 years, my guess is that DC Council won’t act to address ﬂaws at DCRA. They didn’t do
       oversight when houses collapsed. No oversight re 2 whistleblower complaints. They express a lot of platitudes but action is not their modus operandi. Aug 28, 2019


       @ssaisorg @amanduhgomez @AdvocatesTweets Thank you. @DLPetroshius organized the parents. It never occurred to either of us that @DMEforDC @bowser
       @DCPSChancellor would refuse to provide the info. @DCOGC now FOIAing for it. Aug 27, 2019
       Attending @USAO_DC Sept 5th mtg to talk about @charlesallen Second Look Act bill. Concerned about early release of rapists. Also concerned about DOJ’s
       refusal to prosecute gun related crimes in my SMD. Asking DOJ to release all data re prosecution of crimes occurring in DC. https://t.co/6PF5Y6eRUO Aug 27, 2019


       @EvanforANC @MacFarlaneNews @DMEforDC Yep. Charters have been remarkably quiet all summer even though 58 ANCs and SBOEs requested info.
       @dcpcsb @SDPearson. Grateful to @MacFarlaneNews for shedding light on dangerous situation. Aug 27, 2019
       Sharing @MacFarlaneNews latest investigation. Similar to last week’s story re @DMEforDC refusal to share info w/ parents. City leaders aware of problems at day
       care facilities & K-12 schools, yet they aren’t sharing info w/ parents. No movement by DC Council to do oversight. https://t.co/yt0NiJNUtj Aug 26, 2019
       @park7tenants @nbcwashington @MacFarlaneNews Thank you. The safety of our kids is paramount. That’s why @DLPetroshius is leading the charge at Logan.
       Others parents doing the same. And it’s important to note that they aren’t waiting for the DC Council. Aug 26, 2019
       RT @DLPetroshius: “Parents weren't hearing about the assaults from the schools, we were hearing about it from the press.There was no one pl… Aug 26, 2019
       RT @DLPetroshius: “The trust btwn the system—whether the charter or DCPS system—& parents is completely broken,” says Petroshius..."trust h… Aug 26, 2019


       Thank you @amanduhgomez for writing about sexual abuse in DC schools -public, private, and charter. TY @Erinfor4B02 @jessicasutterW6 for co-authoring ANC
       & SBOE ltr. TY to everyone who signed it. Special thank you to @DLPetroshius for your leadership & demanding accountability. https://t.co/sY7AyBlXBQ Aug 26,
       2019
       @BowmanKingman @ljjanezich @charlesallen Not sure. Adding @coreyholman who has the lead on the public mtg. Aug 26, 2019
       @MikeMillerDC @dataeditor Lack of accountability predates Trump. I sued DOJ for prosecution data in 2016. Info still not publicly available. DOJ hosting
       community mtg on Sept 5th. We will be asking DOJ to release all prosecution data including rape and hate crimes on annual basis. #accountability
       https://t.co/iQYtMKTgng Aug 26, 2019
       Dear @newtgingrich, slavery was terrible. Curious if your words translate into action. Do you support removal of your predecessor’s painting from the Speaker’s
       Lobby? He was a slave owner in addition to being Speaker. He was also a Confederate leader. #1619Project https://t.co/vKKcnDJVFV https://t.co/uwNNpA0rNH
       Aug 25, 2019
       RT @TheAdvoc8te: I'm really in my petty feelings about #ANC8C and the misappropriation of funds that has gone back YEARS. Here is a post I… Aug 25, 2019
       @park7tenants @VinceGrayWard7 @DonatelliChris @GreenForWard7 @_ONEDC @EmpowerDC @mitchryals @DMVBlackLives @DCist @AGKarlRacine
       @WashInformer @TaylarNuevelle @MayorBowser I don’t work for Gray. I don’t work for Allen. Gray’s order to contact both of them before acting is demeaning and
       sexist. I may be a woman but I have a voice and I’ll use it to help folks who request assistance. Aug 25, 2019
       And sharing my response to @VinceGrayWard7. I work for the residents of DC and I will help those that request assistance. https://t.co/spUraNzbiC Aug 25, 2019
       Sharing email I received from @VinceGrayWard7 after sending email below. Vince, I don’t work for you. I don’t work for @charlesallen. I work for the residents of
       DC and 6B10. I will act if someone requests my help. https://t.co/MOdGmCpCHE https://t.co/pNGKSKb2SH Aug 25, 2019
       Sharing @kingc_i essay re gun violence in DC. City Council MIA. Ditto for sexual assaults in DC schools. ANCs & SBOEs taking point on crime related issues. City
       Council may be willing to stay on sidelines. We aren’t. We’re demanding accountability & transparency. https://t.co/z0xNdj3fIb Aug 24, 2019

https://www.allmytweets.net                                                                                                                                                  58/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 59 of 107
       RT @DLPetroshius: @20003ist @WeedonAmy @kdrkrepp @MayorBowser @BASISDC @DMEforDC @dcpublicschools AND: If an unsafe act happens at a
       charte… Aug 24, 2019
       Sexual abuse, harassment, and assault is occurring in DC schools. Grateful that @DCOGC is joining ANCs, SBOEs and Logan parents in demanding accountability
       and transparency. @DLPetroshius @20003ist @SameenaKluck https://t.co/iYtyJi5yTI Aug 24, 2019
       @DCOGC @DMEforDC Thank you. 58 ANCs and SBOE requested the info on June 24th. Bowser refusing to provide names of DCPS schools where abuse
       occurred. No info on charter and private schools even though we know it’s occurring b/c of news rpts. @DLPetroshius @Erinfor4B02 @jessicasutterW6 @20003ist
       Aug 24, 2019
       @AdultGambino1 @DLPetroshius @20003ist @WeedonAmy @MayorBowser @BASISDC @DMEforDC @dcpublicschools Agreed. @DMEforDC @dcpcsb
       @SDPearson on all emails this summer re sexual abuse at DC schools, including charter and private. PCSB and Pearson never responded. Refusing to provide
       info isn’t the solution to the abuse. Aug 24, 2019
       @dcwater Done. I don’t want to be charged for the water that ﬂooded my basement. The damage was caused by your employees. Aug 24, 2019
       @20002ist @dcwater We agreed to help the neighbor b/c he needed water. Thought it would be a temporary patch for a couple of hours. Hook up ﬂawed. Water
       ﬂowed out of the hose for 12 hours soaking ground in front of our house & then our basement. Guessing DC Water will charge me for the H2O. Aug 24, 2019
       @MisterDCMetro @dcwater Indeed. Excellent proximate cause example. But for @dcwater incompetence, I’d have a dry basement. Aug 24, 2019
       Dear @dcwater thank you for ﬂooding my basement. You mistakenly turned off neighbors water then rigged a hose to my house to compensate. The water from the
       hose soaked the ground and I just came home to a ﬂooded basement. https://t.co/8mOwun8sYX Aug 24, 2019
       @20003ist @WeedonAmy @DLPetroshius @MayorBowser It is ridiculous & as I shared w/ @AnnaLysaGayle, I’m upset that the DC Council is MIA. They’ve been
       on all the emails re the substantiated sexual abuse. None have ever asked that this info be shared w/ parents. Logan families, ANCs and SBOEs are the only ones
       demanding answers. Aug 24, 2019
       @WeedonAmy @20003ist @DLPetroshius @MayorBowser . @jessicasutterW6 is helping us get data from the charter schools. My daughters attend @BASISDC.
       They started new program, checking parent names against sex offender database before letting us in the bldg. I’m refusing to participate. Parents aren’t the
       problem. Aug 24, 2019
       What if DCPS didn’t share info re sexual abuse w/ parents at 6 schools? Raising this q b/c earlier, @DMEforDC refused to share 5 years worth of data. Didn’t say
       why until he later admitted that info wasn’t kept until 1/1/18. Is that why DM isn’t sharing names of the 6 schools? Aug 24, 2019
       . @DCOPENGOV FOIAed @DMEforDC for names of 6 @dcpublicschools schools where sexual abuse occurred. Info already released on an individual basis so it
       can be released in the aggregate. https://t.co/eds4xALswb @DLPetroshius @20003ist @SameenaKluck @jessicasutterW6 Aug 24, 2019
       @AnnaLysaGayle @20003ist Thank you for talking with parents tonight! @DLPetroshius @SameenaKluck Aug 24, 2019
       Sharing email I just received from @WashArchdiocese. The info I requested is of interest to all Catholics in our archdiocese so I’ll share the response.
       #transparency #CatholicChurch https://t.co/Fygte0kBbC https://t.co/Jtd48v5sNl Aug 23, 2019
       @park7tenants @DonatelliChris @MayorBowser @VinceGrayWard7 @mitchryals @DMVBlackLives @dclinenews @BigSimmon @postlocal @AGKarlRacine
       @EmpowerDC @DCHumanRights Sharing email I sent to @AGKarlRacine requesting help. https://t.co/FYUUVPx5Xz Aug 23, 2019
       A question for @MayorBowser. What is the status of the Roosevelt High School Principal who mocked a student’s sexual assault claim? https://t.co/vqkZYCVf0w
       Parents request an update before attending @dcpublicschools blockparty at the school. @PerryStein https://t.co/854vpL1iod Aug 23, 2019
       @park7tenants @DonatelliChris @MayorBowser @VinceGrayWard7 @mitchryals @DMVBlackLives @dclinenews @BigSimmon @postlocal @AGKarlRacine
       @EmpowerDC @DCHumanRights Thank for sharing. Adding @AGKarlRacine to the conversation. Aug 23, 2019
       Sharing excellent @NavalInstitute podcast w/ my favorite maritime historian. #merchantmarine @NMHS_SeaHistory https://t.co/3HnybK7qQX Aug 23, 2019
       Thank you @DCOGC for FOIAing @DMEforDC for the names of the 6 DCPS schools where sexual harassment occurred. Cced you on email to DM and
       @MayorBowser highlighting the FOIA. Curious if they will deny it. @DLPetroshius @jessicasutterW6 @Erinfor4B02 @dcpublicschools https://t.co/Tj1M2h3dB5 Aug
       23, 2019
       Sharing email that I sent to @WashArchdiocese. They’re requiring parents to take 3 hour class on child safety. I want to know how much $ Archdiocese spent
       lobbying against elimination of statute of limitations for sexual offenses. @JulieZauzmer @mboorstein #CatholicChurch https://t.co/pDdl1jLECL Aug 23, 2019
       @JaperBowles @robbhudson @s4xton @Erinfor4B02 @PLKDC @ANCJonah @mitchryals @charlesallen @KentBoeseDC @USAO_DC Sharing data DOJ
       provided as part of 2016 lawsuit. DOJ has the search capability to provide year by year info on speciﬁc prosecutions, including hate crimes. I’m going to the mtg to
       ask why less than 10% of sex related crimes result in jail time. https://t.co/25JeyFq9Vu Aug 23, 2019
       I will be attending DOJ’s community mtg on September 5th. In 2015, MPD arrested over 400 for sex offense and abuse. 38 individuals convicted. Signiﬁcant # not
       papered. I will be asking DOJ why less than 10% of sex related crimes in DC result in jail time. https://t.co/BeymshdcuP Aug 23, 2019
       @robbhudson @s4xton @Erinfor4B02 @PLKDC @ANCJonah @mitchryals @charlesallen @KentBoeseDC DOJ is lousy at relationships. Sharing ltr they sent me
       in 2016. They thought my prosecution data lawsuit was a waste time. Info that I obtained was instructive - it clearly showed that DOJ wasn’t prosecuting rapes. DOJ
       should be held accountable for not prosecuting hate crimes. https://t.co/V0b2pU1s2t Aug 22, 2019
       @park7tenants @DonatelliChris @MayorBowser @VinceGrayWard7 @mitchryals @DMVBlackLives @dclinenews @BigSimmon @postlocal Please share a photo
       of the false notices with everyone on this chain. I’ll share with @AGKarlRacine. Aug 22, 2019
       Saddened that sexual harassment & assault is still occurring at US Merchant Marine Academy. I asked @DOTInspectorGen for help 8 yrs ago. Thankful that
       Admiral Buzby now in charge. Leadership is key to solving this problem and Admiral Buzby is an exceptional leader. https://t.co/gKau4OfrHJ
       https://t.co/9MYSpJwDKX Aug 22, 2019
       No @MayorBowser we haven’t seen the results. DC parents still don’t know where the 6 substantiated cases of sexual harassment occurred in DC schools.
       @DMEforDC @DCPSChancellor refusing to share data, claiming no compelling reason to do so. #Fairshot #DCValues https://t.co/I9sTHZmpeg Aug 22, 2019
       RT @tomsherwood: DC teacher asks Chancellor Ferebee on WAMU Kojo Nnamdi Show why DC teachers haven't received routine $200 payment for basi… Aug
       22, 2019
       @DLPetroshius @VJablow @DMEforDC Agreed. Parents and grandparents should have access to the info. Several emailed @DMEforDC and requested release
       of data this morning. Encourage others to do so as well. Aug 22, 2019



https://www.allmytweets.net                                                                                                                                                   59/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 60 of 107
       @DLPetroshius @dcpublicschools Slides missing critical data. When is MPD called? W/I the hour? Same day? Next day? Are multiple people w/i school authorized
       to call MPD? Moly principal? What happens after MPD called? Qs based on past experience as federal agency Chief Counsel responsible for service school. Aug
       22, 2019
       Thank you @mitchryals for writing about former DC agency contractor who lost her job after reporting sexual harassment. Entire DC Council knows what happened
       but none willing to act. None expressed outrage. #MeToo #TimesUp https://t.co/cEWwp98GG4 Aug 22, 2019
       TY @theHillisHome for publishing my essay. Withholding information on where sexual assault occurred in DC schools protects predators. Twitter friends, please ask
       @DMEforDC @MayorBowser @DCPSChancellor to share this info w/ parents. @DLPetroshius @jessicasutterW6 @Erinfor4B02 https://t.co/3IOU188G6i Aug 21,
       2019
       And then there was the @martztrailways bus that kept honking at me b/c I was driving at the speed limit in the neighborhood. Photo courtesy of daughter.
       @DDOTDC #VisionZero #VisionZeroDC https://t.co/dqKbnAEoyz Aug 21, 2019
       Drive to the gym was enlightening. Spotted white bus driven by govt individual who thought that bike line on 17th St SE was his personal lane. @DDOTDC
       #VisionZero #VisionZeroDC. Photo courtesy of daughter https://t.co/NFI4qOlSPL Aug 21, 2019
       @VJablow Thank you. I thought the compelling argument was that by sharing the info, school leaders provided valuable data to parents to evaluate when deciding
       where to enroll their kids in school. Ditto on keeping the child in a school where sexual harassment and assault occurred. Aug 21, 2019
       Sharing @jeffreyanders19 article re @DCLottery. Key takeaways - signiﬁcant problems with recent contracts and little to no oversight of these contracts by the DC
       Council. Leaves one to question who is beneﬁtting from the contracts - certainly not DC residents. https://t.co/YyUB1lKwrU Aug 21, 2019
       Thank you @BrettReistad for the outstanding support you and the @AmericanLegion @american_8 gave to the #CoastGuard this year, especially the support you
       provided during the govt shutdown. https://t.co/jgKtZvUVy8 Aug 20, 2019
       @KingmanPark @DDOTDC @311DCgov @kasie_clark @coreyholman Done. Sharing email I sent to @DDOT re making 19th ADA compliant. Toured the area this
       afternoon. Found what was under the orange cones that limited #accessibility. #wmata https://t.co/bkds7hFzif Aug 20, 2019
       CALL FOR ACTION - @DMEforDC refusing to share where substantiated cases of sexual abuse occurred in DC schools. Claims that he hasn’t heard compelling
       argument to share it. His email address is Paul.Kihn@dc.gov. Please email him and explain why sharing info keeps students safe. https://t.co/Y7qJpe6URw Aug 20,
       2019
       @NazgolG @edchungDC @PostOpinions @charlesallen Again, my residents do not support the early release of rapists from prison,including those that rape
       children. Aug 20, 2019
       @NazgolG @edchungDC @PostOpinions @charlesallen Thanks for the mud. Currently gardening so a little extra never hurts. I’m going to repeat again, my
       residents do not support the early release from prison of rapists, including those that rape children. Aug 20, 2019
       @edchungDC @NazgolG @PostOpinions @charlesallen Again, my residents do not support the early release of rapists from prison, including those who rape
       children. Aug 20, 2019
       @NazgolG @edchungDC @PostOpinions My residents, which @charlesallen also represents, do not support the early release of rapists, including those who rape
       children. Aug 20, 2019
       In 2017, I asked @jasoninthehouse to investigate the #BureauofPrisons. Sharing ltr #Chaffetz wrote to the #FBI https://t.co/IXoQwBEvgX. I made this ask b/c #FBP
       failures directly related to rape of DC resident. @DevlinBarrett Aug 20, 2019
       TBT. Bureau of Prisons settles class action lawsuit in 2017 brought by female guards. See @michaelalison article https://t.co/mDPvCunvPd. DC connection Antwon
       Pitt. He harassed guards in Florida. Bureau of Prisons may be unknown agency but it is one w/ lots of problems #Epstein https://t.co/6ikgg4a2ra Aug 20, 2019
       58 ANCs and SBOEs w/ parental support requested info on how charter schools address sexual assault. @DMEforDC @dcpcsb refusing to answer qs. See
       @debbietruong article re assault at LAMB. Then read @DMEforDC ltr abdicating responsibility for safety of DC kids at charter schools. https://t.co/oPSfQYCnHy
       https://t.co/TcuKTrZ2IR Aug 20, 2019
       @KingmanPark @DDOTDC @311DCgov @kasie_clark @coreyholman Got it. I’ll email @DDOTDC tomorrow ccing @DonatelliChris Aug 19, 2019
       @20003ist @DLPetroshius @jeffreyanders19 @councilofdc Yep. Logan parents are the reason why the entire city knows about the signiﬁcant gap in background
       checks. Aug 19, 2019
       @jeffreyanders19 @councilofdc And SBOEs. The majority of them signed the June 24th letter which was co-authored by @jessicasutterW6. We’re working together
       b/c sexual harassment, abuse, and assault in DC schools is occurring in all parts of the city. Aug 19, 2019
       @DLPetroshius @jeffreyanders19 @councilofdc Ditto on the relentless parents, especially those at Logan. @SameenaKluck made sure folks knew about the
       sewage. @DLPetroshius spent the summer advocating for transparency re hiring and background practices. Aug 19, 2019
       @edchungDC @PostOpinions Today’s @PostOpinions was well written. Hopefully the DC Council will read it and the one published yesterday.
       https://t.co/E5JBThuKae. The DC community does not support the early release of rapists. Aug 19, 2019
       @DLPetroshius @MayorBowser @DMEforDC Agreed. Running parent’s names against a sex offender database isn’t the solution to sexual harassment, abuse,
       and assault in DC schools. @jessicasutterW6 @BASISDC Aug 19, 2019
       RT @PostOpinions: From @kdrkrepp: D.C.’s early release bill is a slap in the face to sex-crime victims https://t.co/CytQyGxCk4 Aug 19, 2019
       . @DMEforDC @MayorBowser @DCPSChancellor refusing to share info on where sexual harassment, assault & abuse is occurring in DC schools. Meanwhile my
       name will be run against a national sex offender registry every time I visit my daughter’s school. Whiskey Tango Foxtrot. https://t.co/nsnXGz7hkh Aug 19, 2019
       @la_toque @dclinenews @PostOpinions I don’t understand why I’m the only elected ofﬁcial to question the amount of money we are spending on sexual
       harassment settlement agreements. Why was I the only elected ofﬁcial to to sue for the prosecution data?. Why isn’t the DC Council acting to solve these
       problems? Aug 19, 2019
       Thank you @PostOpinions for publishing my essay. The majority of rapes aren’t prosecuted in DC. The city is spending tax $s on sexual harassment settlement
       agreements & refusing to share info. City leaders aren’t asking qs re either problem. And they should. https://t.co/V5ZvkjOJ80 Aug 18, 2019
       @hgil Time is ﬁnite. Frustrating that DC Council won’t spend time and energy asking qs about sexual harassment settlements. They won’t ask qs re lack of
       prosecution. They won’t ask why contractors are let go after reporting sexual harassment. Aug 18, 2019
       Charter schools start in DC tomorrow. @dcpublicschools the following week. For 2 months, ANCs and SBOE have sought info on sexual harassment and abuse in
       DC schools. @MayorBowser @DMEforDC @DCPSChancellor refusing to provide info. @jessicasutterW6 @Erinfor4B02 @DLPetroshius https://t.co/tDk3NfEVmm

https://www.allmytweets.net                                                                                                                                                60/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 61 of 107
       Aug 18, 2019
       @jeffreyanders19 Teamwork. Ltr requesting info signed by 58 ANC and SBOEs. Aug 17, 2019
       Thank you @washingtonpost for publishing my essay re sexual assault and harassment in DC. I sued DOJ for prosecution data & am asking qs re settlement
       agreements. DC Council writing bills permitting early release of rapists & murderers. https://t.co/E5JBThuKae Aug 16, 2019
       @lhamilton1120 Yep. That’s why 58 ANCs and SBOEs are asking qs. Aug 16, 2019
       @DLPetroshius @EoboOboe @dcpcsb @DMEforDC @Erinfor4B02 Charters schools start on Monday and so far no one - @MayorBowser @DMEforDC @dcpcsb
       @SDPearson has shared where sexual assault, harassment and abuse occurred last year in DC charter schools. And we know it did b/c reporters wrote about it.
       @ekogorek @PerryStein @MacFarlaneNews Aug 16, 2019
       @DLPetroshius @theHillisHome @chmldc @DCPSChancellor @DMEforDC Ditto on where the sexual harassment, assault, and abuse occurred. DC leaders have
       this info. Why won’t they share it with parents? @BrentElementary @Eastern_PTO @jessicasutterW6 Aug 16, 2019
       Thank you @ngaudiano for including @MacFarlaneNews article re sexual harassment in DC schools in @politico Morning Education. Parents frustrated that
       @MayorBowser @DMEforDC not sharing where incidents occurred @DLPetroshius @jessicasutterW6 @Erinfor4B02 https://t.co/vlWhfSkhXX Aug 16, 2019
       RT @DLPetroshius: THREAD: This week, I published this article on @theHillisHome. The week before @chmldc met with @DCPSChancellor & @kdrkre… Aug 16,
       2019
       Thank you @TaylorThomas963 for sharing info on ANC and SBOE letter re sexual assaults and harassment in DC schools. We’ve spent the summer demanding
       answers. @DCPSChancellor @DMEforDC still refusing to share where incidents occurred. @jessicasutterW6 @Erinfor4B02 @DLPetroshius
       https://t.co/ODq8DgJIhs Aug 16, 2019
       Speechless. Former Coastie when asked about woman linked to Epstein, references #JonesAct. https://t.co/0KiKr8GqJP Aug 16, 2019
       @timkrepp Yes. We would. Aug 15, 2019
       Thank you @MacFarlaneNews for reporting on ANC and SBOE ltr to DC leaders re sexual harassment in DC schools. TY @jessicasutterW6 @Erinfor4B02 for co-
       authoring ltr. TY @DLPetroshius for organizing school parents and demanding answers. https://t.co/Hg9ORKnJcY Aug 15, 2019
       Sharing @BpDiMarzio recent newsletter w/ DC Catholics. He references NY lawsuits. Lawsuits which could bankrupt the NY Diocese. Wondering how much
       @WashArchdiocese has paid out. https://t.co/eWhAW6pBuj @mboorstein Aug 15, 2019
       Congrats @wilson_phyllis on becoming new WIMSA President. Twitter friends, if you’re a female vet, you should register with #WIMSA and share #Herstory. I’m
       their DC Ambassador and I’d be delighted to connect you w/ a phenomenal group of ladies. https://t.co/BAHt23WpU3 Aug 14, 2019
       RT @theHillisHome: Give it up for the hardest-working volunteers in all of DC: Your ANC Commissioners! cc @AmberGove @Kdrkrepp https://t.co… Aug 13, 2019


       @paulmcleary You can track status of RRF via MARAD annual reports - https://t.co/ebIbHIacpZ Aug 13, 2019
       DC charter schools start next week. DCPS in 2 weeks. Parents still waiting to learn from @DMEforDC @dcpcsb where sexual assault and abuse happened last
       year. DC shares info on test scores. Why won’t it share info on harassment and abuse? #Safety #RiskAssessment @DLPetroshius https://t.co/QzrNTpt37I Aug 12,
       2019
       @Nothercupacafe @jameskzeigler @mjs_DC @Slate @charlesallen So am I. I've been part of the sexual assault community for 30 years. The original crime is
       horriﬁc. Reliving it 20 years later is gut wrenching. Seeing the pain 50 years later is a generational arc of trauma. Aug 12, 2019
       @Nothercupacafe @mjs_DC @Slate @UnityHealthCare @cmdgrosso And it’s our neighborhood that was victimized. Serial rapist sentenced to 60 years in jail re
       2015 rape on my block. Sentence matches horriﬁc crime that traumatized a lot of people. Aug 12, 2019
       @jameskzeigler @Nothercupacafe @mjs_DC @Slate Rape of mom and daughter. They stopped after the daughter screamed that it hurt. Everyone who
       participated in this horriﬁc crime should serve their full sentence. Aug 12, 2019
       @Nothercupacafe @mjs_DC @Slate Thanks for adding me to the conversation. I sued DOJ in 2016 for prosecution data and I’ve repeatedly questioned why they
       drop gun related cases, but I do support DOJ on this issue. Rapists and murderers should serve their full sentence. Aug 12, 2019
       @NazgolG @charlesallen Disagree. Full sentence for serial rape. Also encourage DC Council to start spending time and energy on sexual harassment. So far, only
       ANCs and SBOEs are asking why DCPS employs individuals who sexually harass others. And then there are the settlement agreements.... Aug 12, 2019
       Sharing new legal opinion written by my former NWC instructor Crisﬁeld. Upends generations of legal precedent re military retirees. Not sure I agree with it.
       @GinaAHarkins https://t.co/xcRWiSL8ao Aug 12, 2019
       @NazgolG @charlesallen Rodney Williams. Serial rapist arrested in 1983. Allen wrote a letter to a judge on his behalf in July 2019. Do serial rapists “deserve” to
       have their sentences reduced. Again multiple gang rapes including that of mother and daughter. Aug 12, 2019
       @NazgolG @charlesallen The case you’re referring to involves the rape of a mother and daughter. These rapes happened AFTER the man participated in other
       gang rapes. He should serve his full sentence. Aug 12, 2019
       @maustermuhle @sfcpoll @charlesallen @keithlalexander Maybe it was to encourage people to ask qs. I did. After reading @keithlalexander essay, I asked for
       copy of Allen July letter and info on man referenced in it. DOJ shared both. Frustrated that DC Council isn’t spending same energy on sexual assaults in DC
       schools. Aug 12, 2019
       @NazgolG @charlesallen The US Attorney is raising a good point. Why should serial rapists be released early? What message does that send to victims? Aug 12,
       2019
       @HeatherMCurtis1 @OfﬁceoftheUSA1 @charlesallen Sharing essay I wrote for @PoPville expressing concern with new proposal. https://t.co/eCh6Wx3SIK. Why
       isn’t DC Council spending same amount of energy holding DC agency employees accountable for sexual harassment? Their bad acts are costing DC taxpayers
       millions of $s. Aug 12, 2019
       @marc4justice @charlesallen @MayorBowser @KarlRacineDC The US Attorney for DC isn’t the only one who has concerns with the proposed legislation. So do I.
       Serial rapists should serve their full sentences. Aug 12, 2019
       @PoPville @maustermuhle @charlesallen I oppose early release for rapists & murderers. Frustrated that DC Council focusing on early release while at the same
       time not asking qs re sexual harassment committed by DC agency employees. These employees include DCPS employees, the ones responsible for our kids. Aug
       11, 2019



https://www.allmytweets.net                                                                                                                                                 61/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 62 of 107
       @coreyholman @charlesallen Congratulations! This has been a multi-year project and DDOT is installing the signage because of your persistent advocacy. Aug 10,
       2019
       Sharing latest essay regarding sexual assault, abuse, and harassment in Washington, DC schools. https://t.co/3p3v0ViKFU Aug 10, 2019
       The take away from today’s mtg w/ @DMEforDC. DC leaders didn’t track sexual harassment, abuse, and assault complaints in DC schools. They don’t know the #
       of victims. Nor do they know outcome of complaints prior to 2018. @KishanForDC @DLPetroshius @Erinfor4B02 @jessicasutterW6 https://t.co/nnMeD9ikEd Aug
       09, 2019
       Summary of mtg w/ @DMEforDC @KishanForDC @DLPetroshius today. #transparency #sexualassault #MeToo #TimesUp #DCValues #FairShot @jessicasutterW6
       @Erinfor4B02 https://t.co/pBxv8xiQ7D Aug 09, 2019
       @DLPetroshius @DMEforDC The statement of not knowing which letter to respond to was puzzling. It’s not either or. It should be all. Aug 09, 2019
       @philawsostef Thank you for reading my essay. A nine year old girl and her mother were violently raped. The men who committed these and other violent assaults
       should serve their full sentences. Aug 09, 2019
       And then there was the recommendation that @KishanForDC and I FOIA him for the info on where the sexual abuse and harassment complaints have been ﬁled.
       Told him that 58 elected ofﬁcials asked for the info and we expect an answer. @DLPetroshius https://t.co/Yt1IWgukTo Aug 09, 2019
       Another highlight of mtg w/ @DMEforDC - he doesn’t know how many sexual harassment, assault, and abuse complaints have been ﬁled at DCPS schools in past 5
       years. @KishanForDC @DLPetroshius Aug 09, 2019
       Asked @DMEforDC if he was concerned about the 40 incidents of sexual misconduct at Monument as reported by @PerryStein https://t.co/risDdgl403. No
       response. Aug 09, 2019
       . @KishanForDC @DLPetroshius and I visited the Wilson Bldg today. @DMEforDC told us that it wasn’t “reasonable” to ask why @dcpublicschools employs
       individuals who’ve sexually harassed others. And DCPS knows that they did b/c they substantiated the claims. https://t.co/yxNhLQsYgr Aug 09, 2019
       Documenting my trip to the Wilson Bldg to obtain info on sexual assault and harassment in DC Schools. @DMEforDC ofﬁce is 307. “You will not obtain the records
       you seek”. https://t.co/gz1PgIiI8u Aug 09, 2019
       @DLPetroshius @DCWard7teacher @DMEforDC @dcpublicschools The info that @MayorBowser doesn’t want to give us is where the sexual assaults/
       harassment occurred and what happened as a result. Aug 09, 2019
       58 ANCs & SBOEs sent ltr to @MayorBowser asking for info on sexual assaults in DC schools. Per @DMEforDC we will not obtain info we seek. @EvanLambertTV
       @jackiebensen @maustermuhle @PerryStein @MacFarlaneNews @ndelgadillo07 @jeffreyanders19 @mitchryals @RSprouseABC7 @cuneytdil
       https://t.co/I2TCeD1IgD Aug 09, 2019
       @DLPetroshius @DMEforDC @jessicasutterW6 @Erinfor4B02 @MayorBowser Thank you. See you at 11:30. Aug 09, 2019
       @Erinfor4B02 All good questions. @DMEforDC @DCPSChancellor @MayorBowser had all summer to answer those questions. They chose not to so now it’s time
       to visit the Wilson Bldg. Aug 09, 2019
       @coreyholman @MayorBowser Yep. Every college in the country has to report the number of sexual assault complaints ﬁled. They are also beginning to track
       sexual harassment. If they can share the data to can @DMEforDC @DCPSChancellor. Aug 09, 2019
       Sharing latest from @DMEforDC. They don’t want me to go to Wilson Bldg. But I will & I’ll do so b/c sexual assaults/harassment is occurring in DC schools. Parents
       have a right to know where it’s occurring and outcome of complaints. @jessicasutterW6 @Erinfor4B02 @DLPetroshius https://t.co/UsC98WkGPx
       https://t.co/FoNcmJ8fdR Aug 09, 2019
       Thank you @LloydsList for selecting Kathy Metcalf @CSAKnowships for Lifetime Achievement Award. Kathy blazed a path that allowed many women, myself
       included, to have successful maritime careers. https://t.co/k2VMWjrXyc Aug 09, 2019
       Sharing @DMEforDC ltr. Not sure what’s most upsetting - fact they don’t know what rules govern sexual assaults at charter schools or fact that they don’t want to
       share where sexual harassment is occurring. And the fact that DCPS employs people who’ve sexually harassed others. https://t.co/lzsHeXMMB3 Aug 08, 2019
       Sigh. Had hoped that @dcpublicschools @DMEforDC would send responsive answers re sexual assault in DC schools. Didn’t happen. They are still playing hide
       the ball so I’ll be in there ofﬁces tomorrow at 11:30am to obtain missing info. https://t.co/f8wY6hBuTG https://t.co/ZrHMcf7Ed4 Aug 08, 2019
       @DLPetroshius @Iris007Gill @EoboOboe @jessicasutterW6 @dcpublicschools @Osse @DCPSChancellor @Erinfor4B02 @maustermuhle @DCPCS
       @DMEforDC @OSSEDC Yep. And that’s why I’m visiting the Wilson Bldg tomorrow. Anyone want to join me? Aug 08, 2019
       Thank you @mitchryals for writing article re Park 7. Adding @kasie_clark @coreyholman @DC_Chander @DR_6B09. See Donatelli connection. #Reservation13
       https://t.co/CDAin5fYQc Aug 08, 2019
       Charter schools start in a week yet @DMEforDC @MayorBowser still haven’t responded to ltr written by @Erinfor4B02 @jessicasutterW6 & I, & signed by 57 ANCs
       & SBOEs asking for info on sexual assaults. Going to Wilson Bldg tomorrow to demand answers. #transparency https://t.co/b2AR2m8vVQ Aug 08, 2019
       @DLPetroshius @Erinfor4B02 @DCPSChancellor Good question. I’ll ask that q when I stop by the Wilson Bldg on Friday. Aug 08, 2019
       RT @DLPetroshius: @kdrkrepp @Erinfor4B02 @DCPSChancellor Resending the timeline we parents found. For at least 4 years, sexual misconduct i… Aug 08,
       2019
       TY @PerryStein for writing about @dcpublicschools mtg w/ Logan parents. @DLPetroshius organized it. W/ Danica’s help @Erinfor4B02 @jessicasutterW6 and I
       drafted ltr to @MayorBowser re sexual assaults in DC schools. Still waiting for response https://t.co/ZdfKbldFO5 Aug 08, 2019
       @DLPetroshius @DCPSChancellor @chmldc @maustermuhle @EvanLambertTV @SegravesNBC4 @dcpublicschools @dcpcsb @dcpl @OSSEDC @DMEforDC
       @MayorBowser @DCCFSA Noted that last night. DCPS is protecting the institution not students when notiﬁed of sexual harassment/assault complaints. Aug 08,
       2019
       @DLPetroshius @DCPSChancellor @chmldc @maustermuhle @EvanLambertTV @SegravesNBC4 @dcpublicschools @dcpcsb @dcpl @OSSEDC @DMEforDC
       Troubled by that fact. Several incidents of sexual assault reported in DC schools in the past 5 years. Why don’t they have protocols in place to talk with parents?
       Aug 08, 2019
       @DLPetroshius @DCPSChancellor @chmldc @maustermuhle @EvanLambertTV @SegravesNBC4 @dcpublicschools @dcpcsb @dcpl @OSSEDC @DMEforDC
       Adding @jessicasutterW6 @Erinfor4B02 co-authors on June 24th ANC and SBOE ltr. Essentially, DCPS doesn’t have all policies and procedures in place to
       address sexual assault complaints. And they still don’t know total #s of sexual assaults in DC schools. Aug 08, 2019



https://www.allmytweets.net                                                                                                                                                  62/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 63 of 107
       @DLPetroshius @DCPSChancellor @chmldc @maustermuhle @EvanLambertTV @SegravesNBC4 @dcpublicschools @dcpcsb @dcpl @OSSEDC @DMEforDC
       Lots of “no answers” and yet we’re still supposed to trust them with our children. Aug 08, 2019
       @park7tenants @DonatelliChris @tmholcomb @EmpowerDC @MayorBowser @mitchryals @DCist @dclinenews @wcp @LorenzoANC7C04 Trying to understand
       the situation. You’ve expressed frustration about the maintenance of your building. The response is court action. Per page 3, MPD called and “they do nothing”.
       Correct course of action since you aren’t doing anything illegal. #retaliation. Aug 08, 2019
       . @Erinfor4B02 @jessicasutterW6 any response from @DCPSChancellor re our 6/24 ltr? Asking b/c he’s telling @maustermuhle that he wants to be transparent.
       Last night, he refused to provide info on # of sexual assaults that have occurred in DC schools in past 5 yrs. @DLPetroshius https://t.co/FTakaLuDqE Aug 08, 2019


       @sandeeeeeeepp @kishanputta Yep. That gem was shared last night. @DCPSChancellor also couldn’t provide info on how many sexual assaults have occurred in
       DC schools in the past 5 years. Aug 07, 2019
       @PoPville @lukesburneracct Yep. The DC Council wants to expand the possibility of early release. No disqualifying crimes and per change made earlier this year
       by the DC Council, the judge reviewing the petition is supposed to focus on rehabilitation not underlying crime which includes serial rape. Aug 07, 2019
       TY @PoPville for sharing my essay. Instead of drafting legislation permitting early release for rapists, DC Council should ask why rapes aren’t prosecuted; why DC
       govt is spending millions on sexual harassment settlements & employing people who commit sexual harassment. https://t.co/BpF0aAGvlg Aug 07, 2019
       @weeseandbeyond @Evan52314 @HeadwaysMatter @Erinfor4B02 @rondtjr @BroadwayJackson @EoboOboe @marycheh @kenyanmcdufﬁe @mayorvincegray
       Full sentence. Aug 07, 2019
       @weeseandbeyond @Evan52314 @HeadwaysMatter @Erinfor4B02 @rondtjr @BroadwayJackson @EoboOboe @marycheh @kenyanmcdufﬁe @mayorvincegray
       Full sentence. See info on the victims. https://t.co/ewGy6aUvuU Aug 07, 2019
       @Evan52314 @HeadwaysMatter @Erinfor4B02 @rondtjr @BroadwayJackson @EoboOboe @marycheh @kenyanmcdufﬁe @mayorvincegray The man you are
       referring to is a serial rapist who participated in 4 additional home break-ins that involved multiple victims. He needs to serve his full sentence.
       https://t.co/8NqWLgzvjl Aug 07, 2019
       @Erinfor4B02 @Evan52314 @HeadwaysMatter @rondtjr @BroadwayJackson @EoboOboe @marycheh @kenyanmcdufﬁe @mayorvincegray Rape of a 9 year
       old and her mother. Aug 07, 2019
       @Evan52314 @HeadwaysMatter @Erinfor4B02 @rondtjr @BroadwayJackson @EoboOboe @marycheh @kenyanmcdufﬁe @mayorvincegray Rape of a 9 year
       old and her mother. Aug 07, 2019
       @Evan52314 @HeadwaysMatter @Erinfor4B02 @rondtjr @BroadwayJackson @EoboOboe @marycheh @kenyanmcdufﬁe @mayorvincegray What I know is that
       a mother and daughter were raped in 1982. I also know that Allen sent a letter in 2019 telling judge to focus on rehabilitation of the rapist. Aug 07, 2019
       @Evan52314 @HeadwaysMatter @Erinfor4B02 @rondtjr @BroadwayJackson @EoboOboe @marycheh @kenyanmcdufﬁe @mayorvincegray I agree with you.
       Please read the full sentence. Important.. but... https://t.co/o4yQlwgUJI Aug 07, 2019
       @Evan52314 @HeadwaysMatter @Erinfor4B02 @rondtjr @BroadwayJackson @EoboOboe @marycheh @kenyanmcdufﬁe @mayorvincegray I’m sharing facts.
       Allen sent letter asking judge to ignore underlying crime pursuant to new DC law. Underlying crime includes rape of mother and daughter. Aug 07, 2019
       @Evan52314 @HeadwaysMatter @Erinfor4B02 @rondtjr @BroadwayJackson @EoboOboe @marycheh @kenyanmcdufﬁe @mayorvincegray And the lawyers will
       argue that that language is modiﬁed by the DC Council’s speciﬁc removal of the nature of the crime. That’s also the message that Allen sent in his July 2019 ltr. Aug
       07, 2019
       @rondtjr @BroadwayJackson @EoboOboe @marycheh @kenyanmcdufﬁe @mayorvincegray 2nd paragraph wherein he states that DC Council speciﬁcally
       removed requirement re consideration of the nature of the offense. Aug 07, 2019
       @Erinfor4B02 @rondtjr @BroadwayJackson @EoboOboe @marycheh @kenyanmcdufﬁe @mayorvincegray Bill 22-255 passed by DC Council & signed into law by
       Mayor Bowser 3 months ago removed requirement for judges to consider “the nature of the offense”. This direct action is what lawyers will use when drafting early
       release petitions. Ignore crimes per DC law. Aug 07, 2019
       @BroadwayJackson @EoboOboe @rondtjr @marycheh @kenyanmcdufﬁe @mayorvincegray See letter Allen wrote in July, he wants judges to ignore underlying
       crimes, including rape of mother and daughter. https://t.co/o4p2DvwA7d Aug 07, 2019
       @agoggans @NotFakeBrendan @BDarConte Yes. And I will continue to do so. Aug 07, 2019
       @EoboOboe @rondtjr @BroadwayJackson @marycheh @kenyanmcdufﬁe @mayorvincegray Yes. I am criticizing the current law and proposed changes. DC
       Council removed language requiring judge reviewing early release petition to consider underlying crimes. In one case (see attached) the judge wouldn’t be allowed
       to consider rape of mother and daughter. https://t.co/USgrdRvSkV Aug 07, 2019
       @NotFakeBrendan @agoggans @BDarConte Mother and daughter were raped. Per current DC law, judges aren’t required to consider the crimes when reviewing
       petition for early release. https://t.co/1lTGYUUeu1 Aug 07, 2019
       For Hilleast families. 30% of DCPS employees don’t have valid background checks. Just one of several disturbing facts shared at last night’s mtg with Logan
       parents and @DCPSChancellor. Thank you @DLPetroshius for organizing the mtg. https://t.co/5nk5qU8AM9 Aug 07, 2019
       RT @sandramoscoso: This very tough, long overdue convo, would never have happened w/o the tireless work of @DLPetroshius. We hope sexual as… Aug 07,
       2019
       @20003ist Yep. And I’m personally tired of it. That’s why I’ll be visiting @DMEforDC on Friday. 58 ANCs and SBOEs asked simple qs. Qs @DMEforDC
       @MayorBowser don’t want to answer. https://t.co/Xl5XLt9HIO Aug 07, 2019
       @Iris007Gill @20003ist @jessicasutterW6 @chmldc @DMEforDC @Erinfor4B02 @DCSBOE Good qs. Same ones we asked. And still waiting for answer. Aug 07,
       2019
       @Iris007Gill @20003ist @jessicasutterW6 @chmldc @DMEforDC @Erinfor4B02 @DCSBOE DME was the one tasked with writing the response. I’ll be stopping by
       their ofﬁce on Friday to ask about the letter. Aug 07, 2019
       @SameenaKluck @DLPetroshius @maustermuhle @chmldc Thank you Danica for organizing tonight’s mtg. Aug 07, 2019
       @20003ist @jessicasutterW6 @chmldc @DMEforDC @Erinfor4B02 @DCSBOE I tweeted that I was going to ask questions - https://t.co/gi9c0MZNpP. I had hoped
       that doing so would ensure answers. Sadly, that didn’t happen. Aug 07, 2019



https://www.allmytweets.net                                                                                                                                                    63/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 64 of 107
       @jessicasutterW6 @chmldc @DMEforDC @Erinfor4B02 @DCSBOE Yep. Thank you for helping draft the June 24th ltr. Mind blowing that DC leaders won’t tell us
       how many sexual assaults have occurred in DC schools in the past 5 years. Aug 07, 2019
       @SameenaKluck @joeweedon @dcpublicschools Perfect GIF. One minor change. Ferebee stared at me for several seconds before answering. Puzzling. He knew
       that we wanted answers. Aug 07, 2019
       RT @SameenaKluck: Angry parents are saying this is not new request-they requested stat on @dcpublicschools sex abuse rate back in June. #tr… Aug 06, 2019
       @SameenaKluck @dcpublicschools And based on @DCPSChancellor response, the answer is no. DC wants our children to attend its schools but doesn’t want to
       share info on sexual assaults w/ parents. @jessicasutterW6 @Erinfor4B02 Aug 06, 2019
       RT @SameenaKluck: .@kdrkrepp asking why there has been no response from @dcpublicschools on 57 ANCs-signed letter on how many sexual assaul… Aug 06,
       2019
       DOJ shared additional info re Rodney Williams and the crimes he committed in the early 1980s. These are the crimes @charlesallen doesn’t want a judge to see
       when considering early release. The crimes are horriﬁc. @theHillisHome @HillRagDC @ekogorek @ljjanezich https://t.co/ifIUTQR6hy Aug 06, 2019
       @EoboOboe @charlesallen . @keithlalexander in your article you reference multiple sexual assaults. @EoboOboe found old article re Rodney Williams. 5 rape
       convictions. Sentenced to 57 years. Is this the guy that Allen wrote about in his July 2019 ltr? https://t.co/qVvOJENYUo Aug 06, 2019
       @EoboOboe @keithlalexander @charlesallen The solution isn’t early release of child rapists. Additionally, the rape of a 9 year old shouldn’t be covered up and
       that’s what the DC Council attempted to do when it told judges not to consider the nature of the crimes. Aug 06, 2019
       After reading @keithlalexander article re DC Council proposal permitting early release of rapists I asked for copy of @charlesallen July 2019 ltr. Man convicted of
       multiple sexual assaults including rape of 9 year old. Yet Allen doesn’t want judge to consider these crimes. https://t.co/3sNLo7ID9B https://t.co/oGhlHduPxl Aug 06,
       2019
       @smithsoniannpg @washingtonpost Recommend amending the info on the 1913 march. Delta Sigma Theta @dstinc1913 marched in the parade but I didn’t see
       any reference to their participation. See @MichelleBernard article for more info - https://t.co/yhJyIDxV8Q Aug 06, 2019
       @PoliticoRyan Excellent discussion on bullying which isn’t limited to your side of the pond. A former member of the US Congress once told me travel in the luggage
       van. Comment made after I coughed in her presence which she berated me for doing. Aug 06, 2019
       RT @MzSherice: @kdrkrepp @charlesallen Check this out from yesterday’s WaPost. D.C. has gone too far on criminal-justice reform. @coun… Aug 05, 2019
       @MzSherice @charlesallen @councilofdc @EverWard7 Thank you. Men who rape 9 year old children should serve their full sentences. Aug 05, 2019
       . @PlanetNoun just listened to your clip re @charlesallen legislation permitting early release of rapists. Prosecutors aren’t the only ones who oppose this proposal.
       I’m an ANC & I oppose it. Sharing email I sent to DOJ asking for copy of July 2019 ltr re man who raped 9 yro https://t.co/5s1NyO0N8D Aug 05, 2019
       @jkentlavy @keithlalexander @charlesallen @ChuckGrassley A 9 year old was raped. The man who raped this child should not be released early. Aug 05, 2019
       @MzSherice @charlesallen @councilofdc @EverWard7 Thank you for asking why convicted rapists should be released early. Sharing email I sent to DOJ asking
       for info on the 583. I want to know the age of the victims. At least one was 9. https://t.co/y01Jr0aUtj Aug 05, 2019
       Dear @MayorBowser, school starts in 2 weeks but you still haven’t shared how sexual assault, abuse, & harassment are addressed in DC schools. Hoping
       @dcpublicschools @DCPSChancellor @OSSEDC @DMEforDC will provide answers tomorrow. @jessicasutterW6 @Erinfor4B02 @DLPetroshius
       https://t.co/SF9YFKx3h8 Aug 05, 2019
       Happy Birthday US Coast Guard! Thank you @RepLouCorrea for introducing remarks in the Congressional Record highlighting the service’s diverse and amazing
       trailblazers. https://t.co/BYS0SO9te9 Aug 05, 2019
       @jkentlavy @keithlalexander @charlesallen @ChuckGrassley Yes. The facts are that Allen wrote legislation that would permit early release of rapists. Aug 04, 2019


       @hgil Told @charlesallen in 2015 and 2016 about life time scars carried by rape victims. Extremely upset that rapists, including those who rape 9 year olds, could
       be released early. Energy should be spent asking why city is employing people who commit sexual harassment. Aug 04, 2019
       @TomFitton Sharing email I sent to DOJ asking for info on the 583 that could be released early. I’m an elected ofﬁcial in DC and I oppose early release for
       individuals who commit rape, including those who rape 9 year olds. https://t.co/oJrT11LT3u Aug 04, 2019
       @jkentlavy @keithlalexander @charlesallen We live in a city where I had to sue fed govt to ﬁnd out if DOJ prosecuted rapes. Asked Mayor & City Council to help.
       All declined. Only @ChuckGrassley helped. W/ his help, I successfully obtained info. Majority of rapes aren’t prosecuted. Early release isn’t solution to rape. Aug 04,
       2019
       @jkentlavy @keithlalexander @charlesallen Rape causes a lifetime of pain. Frustrated that DC Council voting on legislation letting rapists out of jail early. Wish they
       would spend this energy on oversight and asking why city employees who committ sexual harassment are still employed. Aug 04, 2019
       @TheAdvoc8te Rape victims don’t get an early release. Something I shared w/ @charlesallen in 2015 and 2016. I’ve worked w/ rape victims for 30 years. Seen the
       scars from rape 50 years after the crime occurred. That’s why I oppose what Allen and others on the DC Council are doing. Aug 04, 2019
       @clintopeel @keithlalexander @charlesallen @USAO_DC Rape results in life long social, economic, and physical scars for victims and their extended families. This
       proposal lets rapists out of prison early and I oppose it. Aug 04, 2019
       Per @keithlalexander, @charlesallen wrote legislation enabling rapists to get out of jail early. I disagree with this proposal. Sharing email I sent to @USAO_DC
       requesting info on the 583 eligible for sentence reduction. How many are rapists? https://t.co/3sNLo7ID9B https://t.co/pBAJOwav28 Aug 04, 2019
       @maryellen_golch @charlesallen Agreed. Please email @charlesallen and share your story. He and the other DC Council members need to hear from victims. Aug
       04, 2019
       Since rape of neighbor in 2015, learned that majority of rapes in DC don’t result in jail time. Lifelong scars. Disagree w/ @charlesallen decision to let rapists that are
       in prison out early. Doing so minimizes the pain suffered by victims, including those as young as 9. https://t.co/3sNLo7ID9B Aug 04, 2019
       . @iafratenoghost asking qs about how Catholic Church is covering up problems in West Virginia. Same qs should be asked by DC Catholics about #McCarrick and
       #Wuerl. Thank you @mboorstein for reporting on this story. https://t.co/YGKABNeubD Aug 03, 2019
       RT @NNOANational: .@SincHarris and NNOA are excited to congratulate ET2 Hyacinth of the @USGC as the 1st recipient of our $500 Olivia J. Ho… Aug 03,
       2019
       Attended @phillyseaport birthday celebration for @uscoastguard today. Keynote speaker spoke about African Americans who’ve served in the #CoastGuard.
       https://t.co/PJKnPCwqND Aug 02, 2019

https://www.allmytweets.net                                                                                                                                                         64/107
3/22/2021                Case 1:21-cv-00839-RDM Document        1-1all your
                                                All My Tweets - View   Filed   03/29/21
                                                                            tweets on one page. Page 65 of 107
       @haltman @NavyTimes Highly unusual situation. Past problems in govt legal ofﬁces closely guarded. Aug 02, 2019
       @DebGoldenDC Yep. We can be Dems and still hold other Dems accountable. Aug 02, 2019
       TBT. In 2016 I sued Holder’s DOJ for prosecution data re violent crimes occurring in DC. Forced to do so b/c DOJ refused to share it w/ DC residents. Little known
       fact - I was a former Obama Administration political appointee when I successfully sued DOJ and I’m still a Dem. https://t.co/MeueyyXiwr Aug 02, 2019
       RT @BlairTamara: Hey #KingmanPark it isn’t often that SMDs get to meet with the Director of DPW at his ofﬁce. This is what collaboration l… Aug 02, 2019
       @kasie_clark @BlairTamara @TheEventsDC @DCDPW .@BlairTamara @kasie_clark Francis Campbell & I recommended that DPW be prepared to share info on
       # of parking enforcement ofﬁcials dedicated to each event, # of parking tickets issued at each event and the total sum of these tickets paid to the city per event. Aug
       01, 2019
       @kasie_clark @BlairTamara @TheEventsDC @DCDPW DPW also volunteered to attend September ANC6B and Friends of Kingman Park Community mtgs to
       provide speciﬁc information on the additional parking enforcement. They will also attend the October @TheEventsDC quarterly community mtg to provide
       information. Aug 01, 2019
       This afternoon, @kasie_clark @BlairTamara Francis Campbell & I met w/ @TheEventsDC & @DCDPW to discuss parking enforcement during events at RFK and
       surrounding parking lots. Successful mtg. DPW agreed to provide the much needed parking enforcement. Aug 01, 2019
       Sitting in DPW Conference Room. Mtg to discuss parking enforcement was supposed to start at 3pm.... https://t.co/AjzDSG7HkR Aug 01, 2019
       RT @HeatherSchoell: Capitol Hill Community Cleanups are on for this Saturday! It's a great way to connect with neighbors (& get community s… Aug 01, 2019
       DC agency employees committing sexual harassment. City spending millions of $s settling claims. Hundreds of thousands more $s spent defending cases. Sharing
       email I sent to all DC Council members ccing Mayor and City CFO asking what they are doing to solve the problem. https://t.co/q4741b1PFe Aug 01, 2019
       Signal problem on #WMATA this morning. Conductor at Metro Center just announced that all trains being held. Have to do signals by hand. And for extra comfort,
       no AC in the station. https://t.co/ASGkyaFLyA Aug 01, 2019
       In a former life, I was the federal MOU Queen. Need agreement outlining DHS & DOT responsibilities post 9/11? Call Krepp. Need agreement between TSA &
       MARAD? Krepp. Tomorrow, I’m meeting w/ @TheEventsDC & @DCDPW re a parking enforcement MOU. Never expected to write one as an ANC
       https://t.co/mVrWlpj2ow Aug 01, 2019
       Sharing new info on one of the ﬁve WWII African-American Coast Guard SPARs (Mosley Shields). Uncle served in Wilson’s WWI segregated Army. Son served in
       the Navy. Niece in the Army. Brother awarded Silver Star for action in Korea. Husband WWII Army vet. #HiddenFigures https://t.co/mOhzNHUUB8 Jul 31, 2019
       @park7tenants @CMYMA @DonatelliChris @EmpowerDC @mitchryals @MayorBowser @tmholcomb @wcp @VinceGrayWard7 @dclinenews Did Donatelli
       answer qs about why MPD ofﬁcers were asked to talk with you re disorderly conduct? Jul 31, 2019
       @HeadwaysMatter @by_occident @GovLarryHogan @wmata Agreed. Read MD letter to Hogan re WMATA. It referenced conversations w/ DC Council. Wondering
       who they spoke w/. Jack Evans, Councilmember who attempted to use his role on WMATA Board to make money? Jul 31, 2019
       Dear @GovLarryHogan, I’m a locally elected Democrat in DC. Thank you for demanding more accountability from #WMATA. $s are ﬁnite and @wmata should
       provide info on they are spent. Saddened that DC reps on WMATA Board are writing checks instead of demanding accountability. https://t.co/C4ZiKib3Sq Jul 31,
       2019
       In addition to spending 3 million on cash payments re sexual harassment, city spent hundreds of thousands of $s defending individuals who committed sexual
       harassment & these Individuals are still employed by the city. Why am I the only elected ofﬁcial upset by this situation? Jul 31, 2019
       Learned tonight that if contractor sues the city for illegal termination, DC govt lawyers will defend the city. Similar to what they did in past cases.
       https://t.co/CRnGvZ7P1X Jul 31, 2019
       I shared info about the contractor’s termination with the DC Council. Did so to make sure all of them knew what had happened. None responded to my email.
       https://t.co/v6NEUtQelz Jul 31, 2019
       Earlier this summer I shared that a former DC govt agency contractor lost her job after reporting sexual harassment at the Department of For-Hire Vehicles.
       @DC_DFHV substantiated the claim and then terminated her contract. https://t.co/Gd3dROB1Rq Jul 31, 2019
       @nicholeaileen Hear, something we have in common. DC doesn’t enforce parking laws either. Jul 30, 2019
       @leekﬁnk Yep. Must put on my reading glasses. Jul 30, 2019
       @tbridge777 Yep. For some reason I have Georgia on my mind.         😀 Jul 30, 2019
       GA car parked illegally on 1800 block of A St SE in DC. Curious, is this parking technique legal in GA? https://t.co/5z4xlsFHu0 Jul 30, 2019
       @ErinMerryn @chicagotribune @NCAforCACs @RAINN @Darkness2Light @PCAAmerica @NCAC_HSV Please add Washington DC, Puerto Rico, Guam, and
       the US Virgin Islands to you list. Sexual assault isn’t limited to the 50 states. Jul 30, 2019
       And for record keeping (FOIA) purposes, sharing photo of email I sent to @DMEforDC @MayorBowser, ccing @DCPSChancellor re request for sexual assault,
       abuse, and harassment info. Hoping they provide info before 2019-2020 school year begins in August. #MeToo #TimesUp https://t.co/RQGkgPuqvl Jul 29, 2019
       5 weeks ago, @jessicasutterW6 @Erinfor4B02 and I with @DLPetroshius help organized letter to @MayorBowser regarding sexual abuse, assault, and
       harassment in DC schools. Charter schools start in 3 weeks. @dcpublicschools starts in 4 weeks. Still waiting for a response. https://t.co/EOU9wlG9zi Jul 29, 2019


       It’s Sunday night on Krepp farm. Making jam from grapes grown on back 40 ft and listening to @wardcarroll interview @stavridisj. Stopped the blender at minute 38
       when Stavridis said that this century will be known for the rise of women. Agreed. Now back to jamming. https://t.co/APGV5zVB32 https://t.co/WuWd2gouDK Jul 29,
       2019
       Sharing essay I wrote re the ﬁve African-American SPARs who served in the Coast Guard during World War II. Thank you @Ancestry @USNatArchives for helping
       me ﬁnd information re these amazing ladies. https://t.co/910eJ8Zsg1 Jul 27, 2019
       Update - DPW now refusing to conﬁrm mtg w/ ANCs and EventsDC to discuss parking enforcement. Therefore, back to original plan of going to DPW HQ at 3:30pm
       today. https://t.co/36F95t5xMo Jul 26, 2019
       @Erinfor4B02 Wearing former fed agency Chief Counsel hat - BEGA stopped Jack Evans investigation for one of 2 reasons. BEGA Chairperson self initiated
       pause. Alternatively, someone told BEGA to stop. Either way, reporters should ask for paper trail. Why hasn’t Mendelson made same ask? Jul 26, 2019
       Hilleast is not the only neighborhood suffering from the lack of parking enforcement during @eventsdc sponsored events. For that reason, I’m inviting ANCs across
       the city to attend our mtg w/ DPW. Together, we can solve this long standing problem. Jul 26, 2019

https://www.allmytweets.net                                                                                                                                                      65/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 66 of 107
       Update. ANC requesting that parking enforcement mtg w/ @eventsdc & @DCDPW be held August 1st. In advance of mtg, we’ve asked for copy of enforcement
       MOU. Also offered drafting assistance @coreyholman @DC_Chander @BlairTamara @AlcornANC6A08 @kasie_clark @theHillisHome @HillRagDC
       https://t.co/KDz2FAjgCn Jul 26, 2019
       Update on parking enforcement during events at RFK Stadium. DPW Director Geldart hosting mtg w/ ANC Commissioners and @EventsDCPrez to discuss. More to
       follow. @AlcornANC6A08 @kasie_clark @BlairTamara. @theHillisHome @HillRagDC @ljjanezich @PoPville https://t.co/NHcBFAVwJ6 Jul 25, 2019
       #GunsDownDC must include the prosecution of gun related crimes. That’s not happening in my single member district and DOJ is refusing to explain. Please DM if
       you’d like copy of DOJ prosecution data. I’m the only one who has it. Sued to obtain it in 2016. https://t.co/u6gNsQNozW Jul 25, 2019
       Thank you @SABraveboy for sharing information re the prosecution of major crimes in Prince George's County. @USAO_DC should do the same in Washington,
       DC. It would give the community the opportunity to ask why DOJ isn't prosecuting gun related crimes in our city. https://t.co/AtKAMoycCc Jul 25, 2019
       Sharing latest #Hilleast crime. Teenagers damage car. Car’s owner isn’t wealthy and she’ll have to spend precious $s to repair the damage. Please share your video
       coverage of alley with MPD @DCPoliceDept. https://t.co/Wjo0wM0xSY Jul 25, 2019
       Sharing for friends in the Philadelphia area. @phillyseaport hosting birthday party for the Coast Guard on August 2nd. Keynote speaker will speak about African
       Americans who have and are serving in the Coast Guard. https://t.co/qhzztESWoe Jul 25, 2019
       @GordonAChafﬁn @marycheh @Erinfor4B02 @coreyholman @cuneytdil @charlesallen To put it simply, Mary Cheh does not want ANCs in the room when she's
       talking with advocacy groups about #VisionZero. Reminds me of certain meeting earlier this month that I attempted to attend. It was about Jack Evans and she
       refused to let ANCs attend it. #pattern Jul 24, 2019
       School starts in 4 weeks yet still no response to June 24th ANC & SBOE letter to Mayor Bowser asking for info on sexual abuse, harassment, and assault in DC
       schools. If you’re a parent, please encourage @MayorBowser to provide the info before the ﬁrst day of school. Thank you. https://t.co/F0gG7VyL4x Jul 24, 2019
       @GordonAChafﬁn @marycheh @Erinfor4B02 @coreyholman @cuneytdil Thank you for asking why ANCs weren't invited. Strange decision given that I participated
       in @charlesallen working group on criminal justice reform legislation a couple of years ago. ANCs can provide valuable advice. Jul 24, 2019
       Blue jay to the robin this morning at Krepp farm - the human appears to be yelling at us. Robin’s response - did she let the cat out? Blue jay - no. Robin - keep
       eating her grapes. Me - why don’t the birds listen to me? #Urbanfarmer, #GrowninDC https://t.co/jJYCgmkOKT Jul 24, 2019
       @ANCJonah @Erinfor4B02 Disagree. Requiring DC agencies to respond to ANCs legitimizes our power, something the DC Council doesn’t want to do. Jul 24,
       2019
       @ANCJonah The DC Council doesn’t respond to ANC letters. As @Erinfor4B02 learned last month, they don’t read them either. I don’t see the DC Council
       mandating that DC govt agencies respond to ANC oversight. Jul 24, 2019
       It’s been a month since @Erinfor4B02 sent a letter signed by 19 ANC Commissioners to the DC Council. We asked simple questions re the Jack Evans
       investigation. No response. https://t.co/cnALeOFJuc Jul 24, 2019
       @GordonAChafﬁn @marycheh @DC_PAC @coreyholman @Erinfor4B02 @EvanforANC @cuneytdil @maustermuhle @JWPascale @DCBAC And I should also
       share that I’m not surprised by the ANC exclusion. Cheh has never helped me w/ trafﬁc calming. @DR_6B09 @coreyholman @DC_Chander @kasie_clark worked
       together on Hilleast problems. We were successful b/c we did so as a team, something Cheh doesn’t understand. Jul 23, 2019
       @GordonAChafﬁn @marycheh @DC_PAC @coreyholman @Erinfor4B02 @EvanforANC @cuneytdil @maustermuhle @JWPascale @DCBAC Please do. No
       ANCs invited. Jul 23, 2019
       @GordonAChafﬁn @marycheh @DC_PAC @coreyholman @Erinfor4B02 @EvanforANC @cuneytdil @maustermuhle @JWPascale There has been no outreach
       to ANCs and many of us have been working on #VisionZero related initiatives for years. Wondering why Cheh doesn’t want our input? And now curious about the
       super secret working group. Jul 23, 2019
       Oversight email #2. Requested all correspondence between Max Brown, Chair of EventsDC Board & Mayor Bowser, EventsDC, DC Councilmembers, govt
       employees, and the Redskins. Did so b/c Brown claiming lack of knowledge re plans for RFK Stadium. He has the info & it’s time to share. https://t.co/mxpdhoZgDa
       Jul 23, 2019
       Oversight email #1. I’m an elected ofﬁcial who has to do sit-ins at DC govt agencies. This time at @DCDPW. I’ve spent the past 2 years asking for help with parking
       enforcement. No response so now I’m taking time off of work to get answers. https://t.co/tUnhGGPOOm Jul 23, 2019
       19 people shot in DC in 5 days of gun violence. As folks look for solutions, I encourage them to ask why DOJ isn’t prosecuting gun cases, especially those in which
       people are injured. DC Council should ask for prosecution data. https://t.co/aGngWopEbZ https://t.co/b6apkY2I34 Jul 23, 2019
       June @NASEMTRB 2019 issue is a must read. First - lots of articles re women and gender in transportation. Second - issue includes article re helmet hair, the
       reason why many of us don’t wear helmets even though we know that we should. https://t.co/QxhIkM8LAF Jul 22, 2019
       Paid my respects to Justice Stevens this morning. Read the cases his authored while in law school. Saluted him today for his service in the Navy during WWII.
       https://t.co/quNWfG79W6 Jul 22, 2019
       Sharing @simkinsjourno article re two sisters who served together in the Army. Hoping they’ve shared their oral histories w/ @wimsatweets because I’m betting
       they have some amazing stories. https://t.co/HK5c5RbP1G Jul 22, 2019
       RT @gCaptain: One Small Step for Man, One Giant Leap for the Merchant Marine https://t.co/MZVJQ8dmVI Jul 22, 2019
       @GordonAChafﬁn @DR_6B09 @cmdgrosso @BrianneKNadeau @EventsDCChair The mtg is open to the public. My comments, as always, are on the record. We
       need more transparency, not less. https://t.co/R9YgqqLDqZ Jul 22, 2019
       @coreyholman @eventsdc @falcicchio @EventsDCChair Yep. We know Events DC and Mayor Bowser have spoken with Congress re the land. Logical to assume
       that they didn’t do so w/o ﬁrst having spoken w/ NFL team. Wondering if anyone has FOIAed this info. Asking tomorrow tonight. Jul 21, 2019
       @DR_6B09 Agreed. To keep with a theme, new DMPED involved with Mayor’s attempts to give Reservation 13 to the Olympics and then Amazon. Given new
       addition, wondering what she has planned for RFK. Jul 21, 2019
       At last quarterly mtg, @eventsdc shared that it was examining costs associated w/ building new football stadium. Puzzled by Max statement that he hasn’t spoken
       with NFL. Who is and has anyone FOIAed new DMPED @falcicchio for this info? Jul 21, 2019
       Events DC hosting quarterly RFK Stadium mtg tomorrow w/ neighbors. Recommend reading @cmdgrosso @BrianneKNadeau @EventsDCChair correspondence in
       advance of mtg. Max Brown thinking about building new Wizard arena at RFK. Possible football even though neighbors are saying #HailNo https://t.co/t7FyaAVYra
       Jul 21, 2019

https://www.allmytweets.net                                                                                                                                                  66/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 67 of 107
       @VJablow @jessicasutterW6 @DLPetroshius @MayorBowser @DMEforDC @dcpublicschools @TwoRiversPCS @KIPP_DC I can’t answer that q. That’s why 58
       ANCs and SBOEs are demanding answers from Mayor Bowser. We need to know that our kids are in a safe environment and that includes all schools. Jul 21, 2019


       In @TomJackmanWP article, @ChiefNewsham shares concerns about DOJ declining to prosecute violent crime. Man ﬁres gun near DC high school in 2016. Police
       arrest man. DOJ declines to prosecute and refuses to answer qs re this decision. Lack of transparency troubling. https://t.co/a2UGFTZjI9 https://t.co/NxwS4iDjIb Jul
       20, 2019
       RT @dcﬁreems: #DCsBravest are grateful that this emergency had a positive outcome. It reinforces the need for all of us to check on our ne… Jul 20, 2019
       In April @ODCA_DC shared that she was auditing DC govt agencies for info on sexual harassment & assault claims & settlements. Audit began earlier this month.
       Thank you Kathy for asking qs. Thank you @AGKarlRacine. Your ofﬁce is the only one that has been transparent w/ the info https://t.co/YBnP4Ds0Bx Jul 20, 2019


       Thank you @DCPoliceDept @dcﬁreems for helping elderly Hilleast neighbor found unconscious in non air-conditioned house this morning. Your swift action saved
       his life. Thank you. Jul 19, 2019
       Update. DC govt agency terminated contract of agency contractor who reported sexual harassment. Contractor can’t ﬁle for unemployment beneﬁts. Harasser still
       has a job. Only @AGKarlRacine @ODCA_DC and I are asking qs. Entire DC Council knows the story but so far, no oversight. https://t.co/jqlCXTkMSh Jul 19, 2019


       Sharing @gbrockell essay about 1919 race riot in DC. African American WWI veterans in uniform lynched. https://t.co/49smmgYlaS Jul 19, 2019
       Sharing email that I just sent to @DCDPW re MOU w/ @TheEventsDC for parking enforcement during RFK Stadium Events. Sharing on twitter with the hope that
       doing so will generate a positive response. @BlairTamara @AlcornANC6A08 @HillRagDC @ljjanezich @theHillisHome @PoPville https://t.co/cMoJew1MhH Jul 18,
       2019
       RT @jessicasutterW6: @DLPetroshius @kdrkrepp @MayorBowser @DMEforDC @dcpublicschools Re: Charters in #Ward6, I have heard from @TwoRiversPC…
       Jul 18, 2019
       @la_toque @unsuckdcmetro @wmata No Jul 18, 2019
       RT @DLPetroshius: @kdrkrepp @MayorBowser @DMEforDC to clarify, we only know that Springboard won’t be providing aftercare in @dcpublicscho… Jul 18,
       2019
       Back at Stadium Armory #wmata station. Two power surges in an hour. Result - overhead lights not working. Neither are the escalators. @wmata
       https://t.co/iej8fe7hmE https://t.co/yNn9409NyR Jul 18, 2019
       Lights ﬂickering at #WMATA Stadium Armory metro station. @wmata, is there a problem? https://t.co/aY3Zi5m2Op Jul 18, 2019
       School starts in 6 weeks. We know that Springboard won’t be providing aftercare. We know that @MayorBowser @DMEforDC received ANC & SBOE ltr. We know
       sexual abuse, harassment, & assault is occurring in DC schools. Still waiting for answers on how problems are being addressed. https://t.co/3uXfvAjaVG
       https://t.co/mlWJ84koRD Jul 18, 2019
       Thank you @CNORichardson for awarding @mercoglianos 2nd Prize in CNO Naval History Contest. Sal’s essay focuses on merchant mariners, the men and
       women who transport the items sailors, soldiers, and marines need to ﬁght wars. @USNHistory https://t.co/UqFyZgzHMm Jul 18, 2019
       Congrats @mercoglianos on receiving 2nd Prize, Chief of Naval Operations, Naval History Essay Contest. Essay on role of merchant marine during times of war.
       @CNORichardson @USNINews @NMHS_SeaHistory @johnkonrad @DOTMARAD @AMMWWII @TTDAFLCIO @AMPmaritime https://t.co/n8Zof6XUEj Jul 17,
       2019
       #WMATA investigated Jack Evans. DC Council voted to keep Evans on Council Committees. House Republicans investigating & folks asking why House Dems
       aren’t on Jordan/Meadows ltr. If DC wants statehood, DC leaders must call for Evans’s resignation. I’ve done it. When will they? https://t.co/lnjkKrQSUP Jul 17, 2019


       @ward2recall @WashTimes I don’t agree with them either. Jack Evans shouldn’t be the reason folks vote against DC Statehood but that’s what’s going to happen
       as long as the Democrats on the DC Council refuse to call for Evan’s resignation. @yoﬁsoﬁ Jul 17, 2019
       @wrightbryan3 @Jim_Jordan @RepMarkMeadows Folks outside of DC don’t know about us. They don’t know that our kids play soccer & attend Girl Scout
       meetings. We grow veggies in our back yards. Jordan and Meadows won’t share this. What they’ll say is that we have corrupt City Council members and oppose
       DC statehood. Jul 17, 2019
       As an elected DC Democrat and former Obama Administration political appointee, I’m calling on Jack Evans to resign. His pay to play practices aren’t consistent
       with #DCValues. Hoping that the Dems on the DC Council will also ask Evans for his resignation. Jul 17, 2019
       As a former Hill staffer, sharing what @Jim_Jordan @RepMarkMeadows will do next. #wmata will give them Jack Evans docs. They’ll write rpt highlighting pay to
       play. They’ll note only Rs are doing oversight (dig at @GerryConnolly). Time for DC Dems to call for Evans resignation. Jul 17, 2019
       @wrightbryan3 @Jim_Jordan @RepMarkMeadows Agree. Chicago. New York. But the folks who live there already live in states. Jordan and Meadows are going to
       paint our politicians as corrupt and incompetent. Majority of Americans will believe them b/c DC Council refused to investigate Jack Evans until late June. Jul 17,
       2019
       Toxic combination - majority of the country doesn’t suppport DC statehood & DC Council drags it feet on investigating blatant corruption (see March 19th & June
       24th ltrs re Jack Evans, #WMATA). So no one should be surprised when @Jim_Jordan @RepMarkMeadows question DC Statehood. https://t.co/MBr8hq5esh
       https://t.co/dtdqXsvYge Jul 17, 2019
       Please thank them today and tomorrow. Do this b/c right now they’re watching @KellyannePolls ask a reporter what his ethnicity is. And right now immigrants in
       uniform are wondering if they’ll be subjected to a racial purity test in the near future. #HaveYourBack Jul 16, 2019
       Please join me in thanking all immigrants who’ve served in our military. List includes General Shalikashvili, born in Poland & later became Chairman, Joint Chiefs of
       Staff. Making this ask b/c their service to our country has been forgotten. https://t.co/U7bbzti4pp Jul 16, 2019
       @sharrowsDC Yep. Heard that the city was trying to expand the program to active duty and veteran spouses - a worthwhile initiative. Handing out perks to elected
       ofﬁcials isn't a good idea. It leads to entitlement and in some cases, blatant corruption. Jul 16, 2019
       @sharrowsDC Thank you. Jul 16, 2019



https://www.allmytweets.net                                                                                                                                                    67/107
3/22/2021                Case 1:21-cv-00839-RDM Document        1-1all your
                                                All My Tweets - View   Filed   03/29/21
                                                                            tweets on one page. Page 68 of 107
       Received email stating that I was eligible as ANC to receive discounted Bikeshare membership. I didn’t get elected to receive perks that regular DC residents don’t
       have. Asked that my discount be given to DC folks living in homeless shelter. Encouraging other ANCs to do the same https://t.co/Vrhrqn7QAE Jul 16, 2019
       Per @SRodd_CPR - before 2012, CA State Personnel Board ﬁled annual rpt to Legislature, detailing discrimination & harassment complaints at agencies. Rpt
       included info on type of complaint, outcome & time it took to reach a resolution. None of this info collected by DC Council. https://t.co/x3eYbfjpUN Jul 16, 2019
       @SRodd_CPR @Adamanation Lack of tracking at the state and local level is happening nationwide. In DC, only a few DC govt agencies track sexual harassment
       claims. None track resolution time. Jul 16, 2019
       @FitzFox5DC @fox5dc Excellent discussion and interesting insight by @asbthelaw about how Jack Evans got himself into trouble. Jul 16, 2019
       First year that I’ve successfully grown peppers on Krepp farm. Tried to grow them in the back 40 feet but too much shade. Front 40 has lots of sun. Also helps that
       next door neighbor has a pollinator garden. #urbanfarmer #growninDC https://t.co/HwHubljczG Jul 16, 2019
       Thrilled to be the community voice on the TSA Surface Transportation Security Advisory Committee. Many years ago, I helped create TSA and now I share
       community input on agency rail and mass transit security initiatives. https://t.co/WoAlr4Yar0 Jul 15, 2019
       @thomloverro You aren’t the only one asking that question. As an ANC who represents Hilleast, I’m also curious if fed Jack Evans investigation includes his
       activities related to the football team. Jul 15, 2019
       Dear DC Council, please acknowledge receipt of and respond to letter organized by @Erinfor4B02 re Jack Evans investigation. Letter signed by 20+ elected
       ofﬁcials. Thank you. @ChmnMendelson @trayonwhite @VinceGrayWard7 https://t.co/hVFvUU1vFS Jul 14, 2019
       Morning @Erinfor4B02. Reading latest article by @FenitN @PeteJamison re DC Council. Have any of the Councilmembers responded to the ANC ltr requesting
       info on Jack Evans? https://t.co/itF2G3LNCp Jul 14, 2019
       Sharing @Cortlynn_Stark article re @taylorbberlin, fellow ANC Commissioner. Intern by day, elected ofﬁcial at night. https://t.co/gje7Ka0hwO Jul 14, 2019
       @MisterDCMetro @AnthonyDaleDC We need more dweebs if we’re going to cleanup the corruption. And ahem, you realize that Dale is a Marine. Never
       underestimate them. Jul 13, 2019
       . @AnthonyDaleDC is running for DC Council. I support his run b/c Anthony believes in transparency, accountability & open mtgs. The same can not be said for
       current Councilmembers. https://t.co/Cn2cyUXCyA Jul 13, 2019
       Entire ethics manual can be found at https://t.co/4hZZJuCZAJ. And every year folks have to ﬁll out ﬁnancial disclosures - https://t.co/bfCYY9XnTD. Hoping that the
       DC Council will be reviewing these docs as part of their Jack Evans investigation. Jul 13, 2019
       Sharing @dcbega Ethics Manual. Doc speciﬁcally says that DC employees (including Jack Evans) shall not use public ofﬁce for private gain. So again, why is
       Evans still allowed to vote on DC Council matters? Why has only one Councilmember called for his resignation? https://t.co/eWVaVAz9ST Jul 13, 2019
       @Curious_Kurz Money & time are ﬁnite commodities. Instead of questioning Jack Evans for pay to play actions, DC Council could have held oversight hrg re
       agency contractor ﬁred after reporting sexual harassment. 100-200K investigation contract $s could’ve been spent on bike lanes. Jul 12, 2019
       @LeoShane @Kyle_Rempfer WWII Liberty Ships named after Confederates. Recommend preventing DOD from using commercial assets named after
       Confederates in addition to preventing them from naming bases and ships in honor of Confederates. @RepGregoryMeeks #NDAA #Confederate amendment - Jul
       12, 2019
       @RepGregoryMeeks Thank you for prohibiting DOD from naming assets after Confederates. There is currently a painting of a Confederate hanging in the US
       Capitol - Howell Cobb. Cobb was my great-great-great grandfather. Please remove it. Thank you. https://t.co/iEbWfkLU8s Jul 12, 2019
       RT @dclinenews: District Links from @cuneytdil and @dclinenews: Feds grow Evans probe with more subpoenas; AG begins investigating NRA; far… Jul 12, 2019


       Time to start tallying DC tax dollars used in Jack Evans related investigations. DC Council paying a minimum of $100-$200K. #WMATA now paying legal fees. Total
       # will likely be above $500K and only one DC Councilmember calling for Evans’ resignation. https://t.co/dw5fHaYV3W Jul 12, 2019
       Thank you @DMEforDC @MayorBowser for letting @jessicasutterW6 @Erinfor4B02 and I know that you’ve received the June 24th ANC SBOE ltr re sexual abuse,
       assault, and harassment in DC schools. Standing by for the response. @DLPetroshius https://t.co/tZqqRcTHOk https://t.co/ttOBGcb0kN Jul 11, 2019
       For folks who watched #Acosta defend #Epstein 13 month sentence, please read 2008 DOJ Annual Report, pages 29 & 30. Arkansas man sentenced in 2008 to 70
       years. Georgia man sentenced to 20 years. Illinois man sentenced to 35 years. https://t.co/EkdxuBDm8F Jul 11, 2019
       @Reinlwapo @kimberlykindy @feliciasonmez @AshleyRParker @seungminkim Nationwide problem. I sued DOJ in 2016 for prosecution data re violent crimes in
       DC. Data showed that DOJ didn’t prosecute the majority of the rapes. Same problem in Florida. Jul 11, 2019
       @mbekesha Good question. One that’s going to be asked a lot this year. Jul 11, 2019
       . @MayorBowser please conﬁrm that you received June 24th ltr signed by 59 ANCs and SBOEs requesting info re sexual abuse, assault, and harassment in DC
       schools. We asked for the info by July 15th but to date you haven’t acknowledged receipt of the ltr. Thanks for your help. https://t.co/9SRjFrOWaR
       https://t.co/YrmHzyjV4E Jul 10, 2019
       Sharing email that I sent to every member of the DC Council re a substantiated claim of sexual harassment by a DC govt employee. Harasser still employed. Victim
       ﬁred. Hopefully, one of them will join me asking questions. #oversight https://t.co/x1oETun0lk Jul 10, 2019
       @jackiebensen @nbcwashington Happy share the data I received from DOJ regarding the prosecution of violent crimes. #DCFightsHate #DCRainbowCaucus Jul
       10, 2019
       Good morning #Hilleast. MPD knocked down door on the 1700 block of A St SE this morning. Received several inquiries from neighbors asking for info. Will share
       as soon as I receive it. https://t.co/npGE9fmiGk Jul 10, 2019
       @Tripple_OG_Z @DCDPW @MayorBowser Thank you. My ANC email address is 6B10@anc.dc.gov. Please share it with the victims and let them know that I can
       questions on their behalf. #oversight. Jul 10, 2019
       @BryanWeaverDC Per the top of page 2 - the proposed disciplinary action was a one day suspension. Jul 10, 2019
       If you or someone you know is being sexually harassed by a DC govt employee, please let me know. I’m an elected ofﬁcial. I can ask questions and demand that
       @MayorBowser administration provide answers. Jul 10, 2019
       Thank you @DC_DFHV for conﬁrming that the status quo of protecting aggressors hasn’t changed. https://t.co/VLMO6TnSJj Jul 10, 2019
       Sharing this info so that folks understand that DC govt employees can sexually harass people at work and still keep their jobs. Mayor Bower’s no tolerance policy is
       simply hot air. Jul 10, 2019

https://www.allmytweets.net                                                                                                                                                   68/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 69 of 107
       Additionally, DFHV shared “we can conﬁrm that the individual (who committed the harassment) is still employed with the agency. Further, we can conﬁrm that the
       agency followed all procedures outlined in the Mayor’s order, “Sexual Harassment Policy, Guidance and Procedure.” Jul 10, 2019
       As an ANC, I asked DFHV for information as was told the woman’s “contract was terminated for reasons separate and apart from the sexual harassment claim she
       ﬁled; any temporal connection is pure coincidence.” Jul 10, 2019
       Earlier this year, a former DFHV contractor asked for help. She had been sexually harassed at work, reported the harassment and then told that her contract was
       ending. She was let go even though DDHV substantiated the harassment. https://t.co/Svv438B3J3 Jul 10, 2019
       Bless his heart. The owner of GA license plate S0048034 must not drive in the city on a regular basis. Otherwise, he’d know that he isn’t handicapped and not
       allowed to park in the handicap spot on the 1800 block of A St SE. https://t.co/XrhW71ZksD Jul 10, 2019
       @EvanLambertTV @fox5dc Thank you Jul 09, 2019
       @EvanLambertTV @fox5dc What was the breakdown of the votes? Jul 09, 2019
       In yet another example of how ANCs operate at a higher standard than the DC Council, Jack Evans voted to keep himself on Council Committees. ANCs are
       required to vote present or not vote at all on matters involving a personal interest. https://t.co/q166uK2fPI Jul 09, 2019
       @jarharnett Agree with you. Jack Evans had a personal interest in the vote and should have recused himself. That’s what we do as ANCs. Jul 09, 2019
       RT @jessicasutterW6: While @councilofdc is *understandably* dominating local political news today, many ANCs are still meeting in July. I’m… Jul 09, 2019
       @aeidinger @HillRagDC @ChmnMendelson @Erinfor4B02 See that the problem. I like transparency. That’s why I politely said no with Mendelson told me to go the
       ante room last week to talk. Jul 09, 2019
       My family arrived in the US in the 1690s. They like #McConnell family owned slaves. Unlike @senatemajldr, I do support reparations. I do so because after Civil
       War, my family became Supreme Ct Justices and Congress-member. Former slaves didn’t and couldn’t b/c of fed policies. https://t.co/yFKzpiM6ju Jul 09, 2019
       @charlesallen @stoolth @HillRagDC @Erinfor4B02 Yes. You were in the ante room. And in that ante room, you heard me asking Mendelson to acknowledge the
       ANC letter. You saw that I wasn’t allowed in. Again, why didn’t you speak in front of the cameras and tell Mendelson and the others to give me a seat? Jul 09, 2019


       @charlesallen @stoolth @HillRagDC @Erinfor4B02 You watched while I stood up for the public. You had the opportunity to say please treat my Ward 6 resident
       with respect. You didn’t. Jul 09, 2019
       @charlesallen @stoolth @HillRagDC @Erinfor4B02 Charles, when I was in the room, you stayed quiet. If any of my residents had been treated in the manner that I
       was last week, I would have immediately stood up and demanded that they be given respect. That didn’t happen last week. Jul 09, 2019
       @charlesallen @stoolth @HillRagDC @Erinfor4B02 By staying quiet in the room Charles you sent the signal to the rest of the DC Council that it was okay for them
       to call a Ward 6 resident names (@marycheh). It was okay for them to refuse to give me a seat. So yes, I was the only elected ofﬁcial to publicly object. Jul 09, 2019


       @charlesallen @stoolth @HillRagDC @Erinfor4B02 News to me. Why didn’t you say something in the room when I was politely asking Mendelson to acknowledge
       the ANC letter? Why didn’t you refuse to attend the meeting if Mendelson refused to let me in? Jul 09, 2019
       @stoolth @HillRagDC @Erinfor4B02 @charlesallen No. Charles did not object to the public being excluded from the meeting. Jul 09, 2019
       Thank you @HillRagDC for publishing my essay re last week’s DC Council re Jack Evans. Successfully delivered ANC letter organized by @Erinfor4B02. Sadly, DC
       Council refused to let me and members of the public attend the mtg. https://t.co/qSmB0h4O1O Jul 09, 2019
       @Erinfor4B02 @FenitN Yep. Inside baseball. If Mendelson has the cost info, someone has written a brief outlining the Jack Evans contract. Good governance
       dictates that all DC Council members receive a copy of this memo. Wondering how the public could get a copy... Jul 09, 2019
       @FenitN ccing @Erinfor4B02, author of ANC letter. Looks like some of the info you requested is coming out today. Note Jack Evans bill. Still wondering where
       money is coming from to pay it Jul 09, 2019
       Sharing essay I wrote for the @HillRagDC re last week’s DC Council mtg. Why hasn’t @ChmnMendelson answered @Erinfor4B02 ANC ltr re Jack Evans? And why
       was I the only ofﬁcial to object to the DC Council’s refusal to allow the public to attend the mtg? https://t.co/dTlPW9ekZN Jul 09, 2019
       @Erinfor4B02 @tomsherwood Ditto. You’re sharing info and we appreciate your willingness to do so. Jul 09, 2019
       @Erinfor4B02 @tomsherwood Yep. Tempted to attend but @marycheh may call my presence disruptive.              😀 Jul 09, 2019
       @tomsherwood @Erinfor4B02 Thank you. Money doesn’t grow on trees. How much will the DC Council spend on the Jack Evans investigation, when is the ﬁrst
       deliverable due, and will info be released before the break ends. All qs I’d ask at tomorrow’s DC Council mtg. Wait. Can’t do that. I’m only an ANC. Jul 09, 2019
       @Erinfor4B02 @tomsherwood Isn’t the DC Council going to be on recess from July to September? That means‘ arhat the DC Council has to authorize the hiring of
       the law ﬁrm tomorrow correct? Jul 09, 2019
       @echo4dc @Erinfor4B02 @tomsherwood @ChmnMendelson Thank you. Erin sent the Jack Evans ANC letter 12 days ago. Simple qs. Troubled that Mendelson is
       having difﬁculty answering them. Jul 09, 2019
       @Erinfor4B02 @tomsherwood Something that was drilled into every 1L. Offer, offeror, offeree. Jul 09, 2019
       @Erinfor4B02 @tomsherwood Gee. If only you had sent @ChmnMendelson a letter asking for info on the contract. Wait... You did... Based on @tomsherwood
       tweets, Mendelson still hasn’t read it. Jul 09, 2019
       @Erinfor4B02 @tomsherwood Based on @tomsherwood intel, adhoc Committee won’t be set up until after DC Council hires law ﬁrm so safe to assume that
       Mendelson will sign the Jack Evans contract. Still need to ﬁnd out where $ is coming from to pay law ﬁrm. Likely $10k retainer with hourly fee of $600+. Jul 09, 2019


       @Erinfor4B02 Sigh. Guess it’s time to put my former Chief Counsel hat on. Law ﬁrm investigating Jack Evans will only do after entering into contract with someone
       on the DC Council. Who they report to, how often they get paid, and how much they are paid will be in that contract. @tomsherwood Jul 09, 2019
       RT @ANCJonah: Fascinating story playing out that is getting almost no coverage. Numerous ANC Commissioners have written @ChmnMendelson abou… Jul 09,
       2019
       @Erinfor4B02 @ChmnMendelson Thank you Erin for organizing the ANC letter and for demanding answers. Ccing @Curious_Kurz @cuneytdil @PeteJamison
       @SegravesNBC4 @tomsherwood @jeffreyanders19 @amaxsmith @mitchryals who witnessed Mendelson receiving a hard copy of it last week. Jul 08, 2019
       Sharing @PerryStein article re students looking for safe passage to school. In Ward 6, 4 school ﬁght w/ 60 students on March 25, 2019 along 1800 block of A St.
       Shots ﬁred outside Eastern High School February 14, 2018. More shots ﬁred and students injured January 8, 2016. https://t.co/PIJXUxJBOn Jul 07, 2019

https://www.allmytweets.net                                                                                                                                                     69/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 70 of 107
       @Erinfor4B02 @ChmnMendelson Completely reasonable. Still trying to understand why the DC Council prevented the public from attending a public mtg last week.
       Action inconsistent with tenets of democracy. Jul 06, 2019
       @Erinfor4B02 . @ChmnMendelson has had a hard copy of the ANC Jack Evans letter since Tuesday morning. Any response? Jul 06, 2019
       @PeteTucker Is this where I chime in and remind folks that the DC Council held a public mtg this week but refused to let the public attend? Jul 05, 2019
       @PeteJamison . @GovLarryHogan is withholding $55 million for a valid reason - lack of transparency. Hopefully, at some point, DC leaders will demand the same
       from #WMATA. Jul 05, 2019
       @John10Hoeve Understood. I’ve been asking @DDOTDC for the Reservation 13 construction plan for a month. No response. I’ll cc you on the next email. Jul 05,
       2019
       Sharing email I just sent @Erinfor4B02 re ANC letter to DC Councilmembers re Jack Evans. To date, no member of the DC Council has responded to the ANC
       letter. Disappointed w/ their lack of responsiveness and their blatant disrespect towards elected ANCs. #transparency https://t.co/HRI7ryntAZ Jul 05, 2019
       @Erinfor4B02 One would think so. Jul 05, 2019
       On Tuesday, ANC6B will hold it’s monthly meeting. Info about the mtg is on our website. Public is allowed to attend and will be given seats. Same could not be said
       for DC Council mtg this week re Jack Evans. Wondering why DC Council operates as a lower standard. https://t.co/Vg2usUW7Wq Jul 05, 2019
       . @MayorBowser - I received the video below from a Hilleast resident. Neighbors struggling to understand MPD ofﬁcer response and so am I. On behalf of my
       residents, I’m respectfully asking that you to ﬁnd out what happened today. Thank you. @ChiefNewsham @DCPoliceDept https://t.co/zlMHpOSI9x Jul 05, 2019
       For those tracking how #CatholicChurch addresses Wuerl McCarrick sexual abuse scandal, ask for copy of 2018 @WashArchdiocese 990. In 2017, year church
       spent 900k on legal fees and 0 on lobbying. #s . 2018 #s will likely be much higher. https://t.co/xvHG4C40k8 Jul 04, 2019
       @robertoharrow Excellent article. Puzzled by continued lack of transparency re Diocese of Wheeling’s ﬁnances. To obtain info, folks must have password and login.
       In contrast, @WashArchdiocese tax forms on line. From that we learn that DC Archdiocese spent 900k on legal fees. @mboorstein https://t.co/pSHFHUd0j8 Jul 04,
       2019
       @Erinfor4B02 And we know he has the letter - it was sent electronically and hand delivered... Jul 04, 2019
       @DR_6B09 @DDOTDC Thank you Jul 03, 2019
       @DR_6B09 @PeteJamison Thank you for the compliment. I have given up my seat. I’ve also shared my brieﬁng docs with neighbors at ANC mtgs. That’s what I
       was taught to do an elected rep. I was surprised that members of the DC Council didn’t extend the same courtesies to me at yesterday’s Council mtg. Jul 03, 2019


       @DR_6B09 @PeteJamison I am. Why? Jul 03, 2019
       @mjasonrhoades @PoPville @CMCharlesAllen @MayorBowser @DCPoliceDept Please DM. I'm your ANC and I'd like to connect you with the MPD 1D folks. Jul
       03, 2019
       My job as ANC includes delivering letters. It may be 2019 but @ChmnMendelson doesn’t read emails sent to him by ANCs so I volunteered to hand deliver a hard
       copy. https://t.co/ldrkmXQ6rE Jul 03, 2019
       Sharing @Curious_Kurz article re today’s DC Council mtg. She references ANC letter @Erinfor4B02 organized. ANCs around the city have lots of qs re DC Council
       investigation into Jack Evans’ activities. Hoping @ChmnMendelson and other members will read it. https://t.co/GG5v62kEt6 Jul 02, 2019
       RT @rondtjr: Commishes like @kdrkrepp and @Erinfor4B02 and a whole host of others is why we need a real constitutional convention that prof… Jul 02, 2019
       @cuneytdil TY sharing info about today’s mtg. Attended it b/c Mendelson told @Erinfor4B02 last night that he hadn’t read the letter that ANCs sent him last week. I
       was therefore puzzled when @ChmnMendelson told me that he had already addressed the ANC ltr. Now wondering if he will read it. Jul 02, 2019
       @rondtjr Thank you for the lovely compliment. I was in the room to represent all the ANCs who signed on to @Erinfor4B02 letter re Jack Evans. Jul 02, 2019
       @kcivey Right. I wouldn’t have opened my mouth if anyone of the DC Councilmembers in the room had expressed outrage that @ChmnMendelson and his staff
       refused to let the public attend the mtg. Jul 02, 2019
       @coreyholman Thank you. @Erinfor4B02 attended the @ChmnMendelson ANC mtg last night. I attended the DC Council mtg today. Group effort by ANCs aka
       elected ofﬁcials to make the political process in DC more transparent. Jul 02, 2019
       Sharing @gwhatchet article re ltr @Erinfor4B02 organized re Jack Evans. Erin learned last night that @ChmnMendelson never read it. At DC Council mtg today,
       Mendelson refused to answer my q stating that he had answered it last night. Right. Mendelson doesn’t read ANC ltrs. https://t.co/dMMkXoXItz Jul 02, 2019
       @cuneytdil . @ChmnMendelson told @Erinfor4B02 last night that he wasn’t briefed on the letter ANC Commissioners sent last week re Jack Evans. Letter sent to
       Mendelson’s email address. Per your video, he now has it. Hopefully, he will respond to his elected ANC colleagues. Jul 02, 2019
       @Curious_Kurz Just told @cmdgrosso that i wasn’t allowed into DC Council mtg. His response. “I’m sorry” and then he walked in. No concern that an elected
       ofﬁcial was excluded. Jul 02, 2019
       @JWPascale In 2013, DHS IG recommended that #WMATA “develop procedures to ensure that expenditures are accurately reported.” He put @wmata on notice
       that there was a problem so @GovLarryHogan decision to block funds shouldn’t have been a surprise. https://t.co/BGI1d7XgBb Jul 02, 2019
       @Erinfor4B02 @ChmnMendelson Erin, this is the most recent copy of #JackEvans letter. The one that @ChmnMendelson was on the to line and the DC
       Councilmembers were cced on. Correct? Asking b/c I don’t understand the reference to not being briefed on emails. https://t.co/S1PZjoigds Jul 02, 2019
       @ANCJonah @ChmnMendelson I was thinking the same thing. According to letter we all received, Mendelson has great respect for what we do. Why doesn’t that
       respect extend to reading the emails that ANCs send to him? @Erinfor4B02 https://t.co/Bunk30h3lk Jul 02, 2019
       @Erinfor4B02 @ChmnMendelson Got it. I’ll bring copies of the March 19th letter and last week’s letter to the mtg tomorrow and give them to Mendelson myself. I’ll
       also ask who is responsible for reading Mendelson’s emails. Thinking out loud - why doesn’t the DC Council Chair read his own emails? #JackEvans Jul 02, 2019
       RT @capitalcommnews: Should E Capitol St close to trafﬁc for Halloween? Email 6B@anc.dc.gov or attend Tuesday’s July 2 meeting 7 pm at St.… Jul 01, 2019
       RT @jeffreyanders19: Seems to me Advisory Neighborhood Commissioners have graduated from being primarily concerned with parochial issues in… Jul 01, 2019


       DC Council Jack Evans mtg is tomorrow at 9:30am in room 502. @ChmnMendelson ofﬁce provided info. Asked why info isn't on DC Council website & was told that
       it was an "administrative meeting." Ok. But again, why isn't mtg info on the website & why isn't @ChmnMendelson taping it? https://t.co/lUE2CFBz1R Jul 01, 2019
       Thinking of ways that ANCs can encourage DC Council to be more transparent re their investigation into Jack Evans. Per ltr we all received, @ChmnMendelson
       hosting mtg tonight so we can ask then why he hasn’t responded to @Erinfor4B02 ltr. We can also attend tomorrow’s mtg. https://t.co/ChpGsxbDDz Jul 01, 2019

https://www.allmytweets.net                                                                                                                                                  70/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 71 of 107
       @Erinfor4B02 Good morning. Any response? DC Council hosting special mtg tomorrow to hear Jack Evans’ side of story. We know that at least one
       Councilmember is publicly rooting for him. Yet none seem to want to respond to ANC letter advocating for more transparency. Jul 01, 2019
       @kcivey @mysikix @ChmnMendelson Could it be a cost issue - we didn’t budget for this expense, etc? Jun 30, 2019
       @PeakToil @ChmnMendelson We can handle the truth. @JackEvansWard2 wants to share his side of the story on Tuesday and as @kcivey so eloquently stated,
       it’s not the press’ job to tape the mtg. That’s the responsibility of the DC Council, an entity that professes to serve the interest of DC residents. Jun 30, 2019
       5 DC Councilmembers send ltr to @ChmnMendelson asking that Tuesday’s mtg w/ Jack Evans be televised. Mendelson says no. Per DC Council webpage,
       Mendelson is supposed to be serving DC residents so why is he hiding Evans’ meeting? Thoughts? https://t.co/1kAZCl58dT https://t.co/SY5OKLGWNw Jun 30,
       2019
       @HeadwaysMatter Riders also want real oversight https://t.co/IUOjDcOJGU. Jun 29, 2019
       @kcivey @ChmnMendelson A question we should all ask. And a question @ChmnMendelson should answer. Jun 29, 2019
       @cmdgrosso @BrianneKNadeau @TheEventsDC Thank you for asking Max Brown about RFK. His statement is full of half truths. Per @mitchryals article
       EventsDC hired lobbyists to lobby Congress on RFK. EventsDC told DC residents it expected to spend $200 million to bring NFL back to RFK. @ljjanezich
       @ekogorek @theHillisHome https://t.co/SxmTgS8I78 Jun 29, 2019
       @Erinfor4B02 No response to the March 19th letter. @FenitN @JWPascale @AndrewGiambrone @jeffreyanders19 @maustermuhle @Curious_Kurz
       @tomsherwood @McCartneyWP please ask @ChmnMendelson why he is ignoring ANC letters re Jack Mendelson. https://t.co/Tkf1eBl5Td Jun 29, 2019
       Chairman Mendelson @ChmnMendelson, on behalf of residents of ANC6B10, I respectfully request that Tuesday’s DC Council mtg w/ Jack Evans be televised. My
       residents want to hear what Councilmember Evans has to say regarding his actions on the #WMATA board. https://t.co/HVQsX9uWHl Jun 29, 2019
       Newest article by @jeffreyanders19 re Jack Evans. Info gained via FOIA. Earlier this year DC Council considered limiting DC FOIA rules. Glad they didn’t.
       https://t.co/ezGhVuTHYw Jun 28, 2019
       @ANCJonah @Erinfor4B02 @ChmnMendelson @EvanforANC @jarharnett @johnson4b06 @AmberGove @tmholcomb @Trupti4ANC @Dbdendy Got it. I’ll plan
       on attending the mtg as well. https://t.co/d8Tb4daEDR Jun 28, 2019
       Mayor Bowser @MayorBowser please acknowledge receipt of the letter that 59 ANCs and SBOEs sent you regarding sexual assault and harassment in DC
       schools. We want to solve the problem, not hide it. https://t.co/9SRjFrOWaR https://t.co/7XgV0SBFLB Jun 28, 2019
       @Erinfor4B02 @ChmnMendelson @EvanforANC @jarharnett @johnson4b06 @AmberGove @tmholcomb @Trupti4ANC @Dbdendy @ANCJonah Hmm.
       Wondering why Mendelson is ignoring correspondence from elected ofﬁcials. Does he think that we’re going to go away and stop asking questions about Jack
       Evans’ activities? Jun 28, 2019
       @Erinfor4B02 @ChmnMendelson @EvanforANC @jarharnett @johnson4b06 @AmberGove @tmholcomb @Trupti4ANC @Dbdendy @ANCJonah Did Mendelson
       acknowledge receipt of your letter? Asking b/c he never responded to the March letter asking for an investigation into Jack Evans’ pay to play activities. Jun 28,
       2019
       Good morning maritime friends. Recommend reading Section 413 of Coast Guard Auth Act. Section directs @USGAO to do audit of the enforcement of cargo
       preference rules. Prediction based on past experience - federal agencies ignoring the rules. https://t.co/bhz8q0a7v3 https://t.co/myQjRoQnLq Jun 27, 2019
       First Female President for Singapore Shipping Association https://t.co/dGwGxkWPyz via @Mar_Ex Jun 27, 2019
       RT @HakunaWMATA: Can you even imagine having a #wmata board member that rides Metro? @kdrkrepp Jun 26, 2019
       @Pat_Host @FixWMATA @HakunaWMATA @wmata @charlesallen Thanks for the vote of conﬁdence. I’ve been in the transportation world for 20 years - TSA, Hill
       staffer, USDOT agency Chief Counsel. Experience taught me which rocks to pick up at WMATA and ask qs about. Jun 26, 2019
       @Pat_Host @FixWMATA @HakunaWMATA @wmata @charlesallen Yep. I want paradise - a functional mass transit system in DC. Jun 26, 2019
       @HakunaWMATA @wmata Intel. Do you know if anyone else wants to be the DC WMATA Rep? Jun 26, 2019
       @wrightbryan3 @wmata That’s a thought. #wmata was built for riders, a concept Jack Evans and other DC reps forgot a long time ago. Jun 26, 2019
       @jamespizzurro @wmata Hmm. Maybe it’s time to do something different and have a DC #WMATA rep that is honest? Radical thinking I know. Jun 26, 2019
       @jamespizzurro @wmata I’m a regular #WMATA rider. I also led oversight over mass transit systems while serving as a Congressional staffer. And then there was
       the years I spent at USDOT... Jun 26, 2019
       @eastbank_dc @wmata Understood. But in the pro side, I could push #WMATA to be more transparent and efﬁcient. Jun 26, 2019
       Open spot on @WMATA Board of Directors. Thinking about throwing my hat in the ring for the job. Thoughts? #wmata #transparency Jun 26, 2019
       Sharing @NMHS_SeaHistory post about the Governor Stone. Ship capsized at the dock during Hurricane Michael. Ship's crew seeking funds to repair her.
       @museumships. Tagging @DOTMARAD as the Governor Stone is a former USMMA training ship. https://t.co/YmEU6qc2lb Jun 26, 2019
       Pages 4-6. Many of these crimes includes guns. The violent nature of these crimes is the reason why I support additional police presence. I do so because I want
       everyone to live in a safe environment. https://t.co/0cQv4j40AM Jun 26, 2019
       During recent community mtg I realized that ANC6B10 residents didn’t have all the info on crimes that have been occurring in our neighborhood. Sharing list of
       crimes that I’ve been tracking as ANC. Pages 1-3. https://t.co/gRCfznUj80 Jun 26, 2019
       @Erinfor4B02 @ChmnMendelson @EvanforANC @jarharnett @johnson4b06 @AmberGove @tmholcomb @Trupti4ANC @Dbdendy @ANCJonah Thank you. The
       q of which Councilmembers will be participating in the investigation is important. Per @FenitN article @marycheh is rooting for Evans. https://t.co/OcZF4bYowZ Jun
       26, 2019
       @Erinfor4B02 @ChmnMendelson @EvanforANC @jarharnett @johnson4b06 @AmberGove @tmholcomb @Trupti4ANC @Dbdendy @ANCJonah Good morning.
       Did Mendelson acknowledge receipt of the Jack Evans ltr? Asking b/c he’s selected a law ﬁrm and I’d like to know the basis of the selection, how much $ we’re
       paying them and where the $ came from for the investigation. #Transparency Jun 26, 2019
       @justinshum @DDOTDC Many years ago all events tied to RFK - inside and outside the stadium were considered stadium events. We also had parking
       enforcement. Both have disappeared. Jun 26, 2019
       @evan_handy @DDOTDC Technically yes. DPW doesn’t enforce them. Jun 26, 2019
       @churchofbasebal @DDOTDC I agree with that assessment. Wish @DDOTDC would as well. Jun 25, 2019
       Found out today that #Hilleast is littered w/ unenforceable “no parking during stadium event” signs. @DDOTDC will be removing them therein encouraging more VA
       and MD drivers to use our streets as a commuter parking lot. Taking a poll. Who thinks this is a good idea? https://t.co/I3PJ0Bty3A Jun 25, 2019

https://www.allmytweets.net                                                                                                                                                 71/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 72 of 107
       TY Gail Fast @MoniDiop Michael Shankle @DeliaHouseal Leah Frelinghuysen @Anc7Eo3 Ellen Armstead @LorenzoANC7C04 Beverly Schwartz Will Smith
       @MzSherice Salim Adolfo @DarrellGastonDC Jennifer Samolyk @tearsacoates Chyla Evans for signing ANC SBOE ltr re sexual abuse in DC schools Jun 25,
       2019
       .@NationalPTA @BrentElementary @MauryElementary @Eastern_PTO please share ANC & SBOE ltr w/ parents. Let them know that we're asking qs about sexual
       abuse in DC schools. @IvyCityRyan Teresa Edmonson Ursula Higgins Jonathan McHugh @MarkusSBOE @JaperBowles @tmholcomb @Isaiah_5A04 Jun 25,
       2019
       .@RAINN @NVRDC @SafeSpacesDC please share ANC & SBOE ltr with members of DC sexual assault response community. Tom Quinn @anthonydalesw
       @AmberGove Gayle Carley @PLKDC @michaelawri @ArethaJJackson1 @Ruth4Schools @20002ist Kari Cunningham @DC_Chander Jeremiah Montague
       @emilygasoi Jun 25, 2019
       .@KatherineMangan @dylanpmccoy @pbasken @ElizabethCNN please share w/ your readers ltr sent by 59 elected ofﬁcials to DC mayor re sexual abuse in DC
       schools @bridgetpooley Ela Paige Dan Bradﬁeld Jason Clock @MillerANC1A05 Jonathan Nobil @Trupti4ANC @kishanputta Kim Varzi Jun 25, 2019
       . @WTUTeacher @rweingarten please share letter that 59 elected ofﬁcials sent to Mayor Bowser re sexual harassment in DC schools. @jessicasutterW6
       @Erinfor4B02 @johnson4b06 @coreyholman @jarharnett @TheMonikaNemeth Jerry Malitz John Guggenmos @RandyDaleDowns @ANCJonah Jun 25, 2019
       @coreyholman @MayorBowser Serious enough to get sanctioned by the US Department of Education in 2018. Not sure @dcpublicschools or @DCPSChancellor
       shared that info with DC Council including @cmdgrosso. New q for performance hearings - has the federal govt cited you for poor performance. Jun 24, 2019
       59 ANCs and SBOEs sent letter to Mayor Bowser this morning requesting info on how sexual abuse, assault, and harassment allegations are addressed in DC
       schools. Thank you @jessicasutterW6 @Erinfor4B02 for helping draft letter. Thank you @DLPetroshius for compiling data. https://t.co/s8HEYAtwqJ Jun 24, 2019
       Follow up to @jessicasutterW6 post, US Dept of Education forced DCPS to enter into Resolution Agreement on August 8, 2018 b/c of problems w/ how DCPS
       addresses sexual assault complaints. https://t.co/oY7YK1ACkq. Why didn't @MayorBowser @DCPSChancellor share this w/parents? https://t.co/d6Ncdt4SOz Jun
       23, 2019
       @jessicasutterW6 @EdweekComm @Erinfor4B02 Per @tylerkingkade article “one middle schooler in .. DC reported that she’d been sexually assaulted at
       school...DCPS failed to take any action to respond to the report.” For sexual harassment cases, Dept of Ed found “multiple Title IX violations. @PerryStein
       @DLPetroshius Jun 23, 2019
       Sharing phenomenal podcast about harvesting veggies and fruits in urban gardens. Never understood why my basil became a stick instead of a bushy plant full of
       pesto producing leaves. I do now. #Urbanfarmer #DCCreates https://t.co/yZaXT6ygtF Jun 23, 2019
       @aliciasanchez @LindseyJonesR @jessicasutterW6 @Erinfor4B02 @SafeSpacesDC The ANC and SBOE letter will be sent on Monday. Asking for information by
       July 15th. The info we receive will be shared with everyone. The goal is to create a safe environment for all DC school children. We also want individuals who
       commit crimes to be held accountable. Jun 23, 2019
       Sharing most recent version of letter with 55 signers. We represent all wards in the city and collectively we’re asking Mayor Bowser for info on how sexual abuse,
       sexual assault, and sexual harassment complaints are addressed in DC schools. @jessicasutterW6 @Erinfor4B02 https://t.co/owgbtav2rX Jun 23, 2019
       @AmberGove @Caitlin_Rogger @jessicasutterW6 @Erinfor4B02 @MayorBowser See next tweet with latest draft. Jun 23, 2019
       Good morning. 54 ANCs & SBOEs have signed on to letter @jessicasutterW6 @Erinfor4B02 & I wrote to @MayorBowser re sexual abuse, sexual assault & sexual
       harassment in DC schools. Sending ltr tomorrow. If you’re an ANC or SBOE, please sign it! https://t.co/nbBfGhF9Cg Jun 23, 2019
       @kcivey Give what happened this week, are folks asking for a new vote? Jun 23, 2019
       @Erinfor4B02 @EvanforANC @jarharnett @johnson4b06 @AmberGove @tmholcomb @Trupti4ANC @Dbdendy Thank you for writing the letter. TBT moment. We
       sent the ﬁrst one in March asking @ChmnMendelson to investigate @JackEvansWard2. Not sure why it took 3 months. DC Council didn’t need to wait for #WMATA
       ﬁndings or FBI raid, they could have started it much sooner. https://t.co/9O5s0Jdq2h Jun 23, 2019
       RT @Erinfor4B02: Several ANC Cmsrs are sending a letter to the Council Monday with some oversight questions re the proposed ad hoc committe… Jun 23, 2019


       “While the governors of Virginia and Maryland called for the inquiry’s conclusions to be made public, the only District ofﬁcials to request a copy of the report were a
       group of nine Advisory Neighborhood Commissioners.” #JackEvans #WMATA @wmata https://t.co/99A08ADJ8j Jun 22, 2019
       Thank you to all the amazing ANCs & SBOEs who’ve signed on to letter @jessicasutterW6 @Erinfor4B02 & I wrote re sexual abuse, sexual assault, & sexual
       harassment in DC schools. Currently 47 co-signers. Keeping letter open until Sunday. If you’re an ANC or SBOE, please sign it. https://t.co/ktxWaSFvOi Jun 22,
       2019
       3 months after 21 locally elected ofﬁcials sent letter to @ChmnMendelson asking for DC Council to investigate Jack Evans, Mendelson has agreed to start an
       investigation. See more at @amaxsmith https://t.co/zyN0mFCJVW https://t.co/TjuJYZtfuM Jun 21, 2019
       @coreyholman Thank you for the vote of conﬁdence. Whoever joins the @WMATA board as the DC rep must support transparency and honesty. And unlike Jack
       Evans, they can’t view it as an opportunity to make money. Jun 21, 2019
       26 ANCs and SBOE reps have signed on to letter @jessicasutterW6 @Erinfor4B02 and I wrote regarding sexual abuse, sexual assault, and sexual harassment in
       DC schools. Letter still open for signature. ANCs and SBOEs please let us know if you’d like to sign it. Thanks. https://t.co/nbBfGhF9Cg Jun 21, 2019
       Sharing letter 20 ANCs and 1 SBOE sent to @ChmnMendelson on March 19th asking for DC Council investigation into Jack Evans pay to play activities.
       @Landon4ANC5B05 @MarkusSBOE @perryanc4B05 @johnson4b06 @coreyholman @activist_angela @AmberGove @sydellebelle @henrim
       https://t.co/5alz6AcJzl Jun 21, 2019
       @Susan0406 @DR_6B09 Mayor Bowser nominates the DC Rep to WMATA. Jun 21, 2019
       If anyone on DC Council is interested in doing oversight re Jack Evans & WMATA - please ask why legal memo is written to ﬁle; ask how much law ﬁrm was paid for
       investigation & ask who received copy of ﬁle on May 20th. But only ask qs if you’re interested in oversight @wmata https://t.co/42uc108GTd Jun 21, 2019
       @MisterDCMetro @HeadwaysMatter @DR_6B09 @wmata Checking w/ @DR_6B09 @coreyholman @kasie_clark. Do I stay quiet at ANC meetings?                            😀 Jun 20,
       2019
       @DR_6B09 Huh. That could be interesting. I’m already a member of TSA’s Surface Transportation Security Advisory Committee. Using my membership to question
       @wmata safety and security failures. Could I do that as a #WMATA BoD member? Asking b/c Jack Evans didn’t. Jun 20, 2019



https://www.allmytweets.net                                                                                                                                                      72/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 73 of 107
       @ABC7Sam Please add DC to the list as well. 9 DC ANCs sent a letter to WMATA 3 weeks ago. Took a bit of time for the DC Council and Mayor Bowser to follow
       our lead. https://t.co/tbU8iorNxk Jun 20, 2019
       @EvanMGlass @wmata @CmHucker @hansriemer Sharing letter 9 DC ANCs sent to WMATA asking for the same info. https://t.co/M4YU7ij1ut Jun 20, 2019
       @jeffreyanders19 We will. Next letter is on sexual abuse, sexual assault, and sexual harassment in DC schools. Jun 20, 2019
       @PLKDC @LorenzoANC7C04 @Erinfor4B02 @EvanforANC @johnson4b06 @activist_angela @Trupti4ANC @jarharnett Ditto for all of you. The others didn’t act
       until we wrote the letter. Jun 20, 2019
       Sharing w/ folks covering Jack Evans story. 3 weeks ago, 9 DC ANCs asked for copy of WMATA investigation. Why didn’t DC Council & Mayor didn’t do the same?
       @McCartneyWP @FenitN @AndrewGiambrone @tomsherwood @JWPascale @maustermuhle @Curious_Kurz @jeffreyanders19 @amaxsmith
       https://t.co/nxgSsEXNV4 Jun 20, 2019
       @LorenzoANC7C04 @Erinfor4B02 @EvanforANC @PLKDC @johnson4b06 @activist_angela @Trupti4ANC @jarharnett We make a good team. Proud to work
       with all of you to ﬁght for transparency and honesty. Jun 20, 2019
       Shots ﬁred on 1600 block of Independence Ave SE. Sharing @DCPoliceDept info. https://t.co/AtWEvzU3ug Jun 20, 2019
       Sharing draft letter that @jessicasutterW6 @Erinfor4B02 & I wrote requesting data on sexual abuse, sexual assault, & harassment in DC schools. Seeking
       additional ANC & SBOE co-signers. Please let us know by COB Saturday if you’d like to sign it. Final ltr will be sent Monday. https://t.co/ZI4EZvaTl5 Jun 20, 2019
       Dear @wmata, the 9 DC ANCs who requested a copy of the Jack Evans investigation would also like receive a copy of the #WMATA GC doc commemorating the
       ﬁndings of the ethics committee. Will follow up w/ email. Thank you. @McCartneyWP https://t.co/9EX8lbbmQ7 https://t.co/YmU5PJoImK Jun 19, 2019
       @echo4dc @FenitN @GovLarryHogan @GovernorVA @wmata @MayorBowser WMATA cced us on the letter that they sent to Governor Northam and Governor
       Hogan. We cced Northam and Hogan on our May 28th letter to @wmata. https://t.co/MKRruZOExj Jun 19, 2019
       @Erinfor4B02 @wcp Yep. Thinking about that statement while reading @McCartneyWP article this morning. Wondering if they got rid of the Metro problem by
       convincing folks not to put anything in writing. Jun 19, 2019
       @FenitN The letter was addressed to @GovLarryHogan @GovernorVA b/c they were the ones to ask for the @wmata investigation, not @MayorBowser. To date,
       the only DC elected ofﬁcials who’ve sent a letter requesting the Jack Evans investigation are 9 ANCs and we did that 3 weeks ago. https://t.co/FZEkQdXzBv Jun 19,
       2019
       @Erinfor4B02 @jeffreyanders19 Ditto on the thanks. But for you, no one would have known about Digi. Jun 19, 2019
       @GovLarryHogan 9 DC ANC Commissioners share your concerns regarding Jack Evans. Like you, we sent a letter requesting the @WMATA investigation. We did
       so b/c we support transparency and honesty. https://t.co/dFhzpbRGJh Jun 18, 2019
       @DR_6B09 @AndrewGiambrone Yep. We’ve sent several letters. Not sure why neither the DC Council nor Mayor Bowser share our concerns re Jack Evans. Jun
       18, 2019
       Sharing @ljjanezich summary of last night’s community meeting. Thank you @DC_Chander for hosting it. https://t.co/rWzO2S0zwV Jun 18, 2019
       @jeffreyanders19 Thank you. I work with an amazing group of men and women who represent DC residents across the city - the common bond is honesty and
       transparency. Jun 18, 2019
       @maustermuhle Curious. Do you know who added the language? Asking b/c EventsDC made it clear earlier this year that it expected to spend at least $200 million
       to help DC purchase the RFK Stadium land. Statement made during a community mtg. Jun 18, 2019
       @tomsherwood @DCist @JWPascale @wcp @kojoshow I received an ofﬁcial letter from @wmata today. I was cced on it b/c of a letter I and other ANCs sent
       #WMATA last month requesting a copy of the Jack Evans investigation. Thank you #wmata for being transparent. https://t.co/XaItOXyquu Jun 18, 2019
       @DCist Thank you @JWPascale for referencing the ANC letter. Collectively we represent residents in ﬁve wards and we asked for a copy of the Jack Evans
       investigation b/c our residents want transparency. Jun 18, 2019
       @tomsherwood @wcp @kojoshow John Pasek, #WMATA Assistant Board Secretary emailed the letter to all of us. Pasek works for the Chairman of the WMATA
       Board so I wasn’t confused by who Crawford was speaking for. His letter was sent on behalf of all @wmata BOD members. https://t.co/yIIA1NgIxv Jun 18, 2019
       @tomsherwood @wcp @kojoshow I’m one of the folks on the cc line. Received letter via ofﬁcial DC email acct. Hard pressed to believe that #WMATA
       misrepresented the truth. My complaint with the letter is that it didn’t provide more underlying documentation re the violations. Jun 17, 2019
       @McCartneyWP Please add DC ANCs to your list of folks who requested the info. We did so 3 weeks ago and sadly, we were the only elected DC ofﬁcials to make
       this request. @FenitN https://t.co/2HOu4rEZgW Jun 17, 2019
       @amaxsmith Please add DC ANCs to your list of folks who requested the info. We did so 3 weeks ago and sadly, we were the only elected DC ofﬁcials to do so.
       https://t.co/LarKPOLabN Jun 17, 2019
       @EvanforANC @wmata @JackEvansWard2 @PLKDC @Erinfor4B02 Teamwork Jun 17, 2019
       @amaxsmith WMATA’s response, ccing the DC ANC Commissioners who requested the info 3 weeks ago - https://t.co/5BKDDuXmuS Jun 17, 2019
       @JWPascale @GovLarryHogan @GovernorVA And WMATA’s response - https://t.co/7XjMkII0d9 Jun 17, 2019
       @EvanforANC @wmata @JackEvansWard2 @PLKDC @Erinfor4B02 Thank you for signing the ANC letter and demanding accountability. Jun 17, 2019
       Update on ANC letter to @WMATA requesting copy of Jack Evans investigation. Per attached letter, @JackEvansWard2 violated #WMATA ethics code.
       https://t.co/acjBK51U15 https://t.co/wdJq9o01Oe Jun 17, 2019
       Sharing @DLPetroshius timeline of recent arrests for sexual assault involving DCPS and DC public charter school employees. Any ANC Commissioner or SBOEs
       interested in signing on to a letter to Mayor Bowser/DC Council asking for a status update on these arrests? I'll draft it. https://t.co/Ol0fRPv1YC Jun 17, 2019
       RT @RosinaPhoto: Anyone on the Hill looking to join a community garden? @capitalcommnews @chbooksdc @CapHillClassic @CapitolHillBID @HillNo… Jun 17,
       2019
       Sharing update from MPD on recent burglaries on Capitol Hill. @DCPoliceDept arrested individual for the crimes last night. https://t.co/QyqtQqzZIo Jun 17, 2019
       @DavidOlson11 10 years ago, Congress tasked MARAD with writing cargo preference rules. Rules never saw the light of day b/c of opposition from State, Ag, and
       USAID. Navarro’s statement indicates that the much delayed rule which includes cargo preference enforcement could be forthcoming. Jun 17, 2019
       Sharing article about a very special family on Capitol Hill. @alli________ organized spaghetti dinners to help govt workers impacted by shutdown. She and and her
       family are also helping unaccompanied refugee minors. TY McGill family for being a valuable part of our community. https://t.co/CNZekhZWAh Jun 17, 2019



https://www.allmytweets.net                                                                                                                                                 73/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 74 of 107
       Harvested lettuce grown in recycled #Milk and @MyCascade containers. Had hoped for a couple more growing days, but took them in after neighborhood squirrel
       started munching on them. #Urbanfarmer #GrownInDC. https://t.co/1E4ho1S86I Jun 16, 2019
       Sharing data re DCPS sexual harassment cases. @AGKarlRacine shared case data. Allegation #s included in @dcpublicschools performance docs. Ask how
       DCPS deﬁnes “investigation” & “resolution”. Also ask about status of Roosevelt and LAMB litigation, & who pays settlement. https://t.co/iprbeCIgEX Jun 16, 2019
       @Susan0406 @DDOTDC @charlesallen The ﬂexipost didn’t stop the car from crashing into a neighbor’s yard. They didn’t stop the car crashes at 16th and
       Independence Ave SE. This damage stops when Capitol Hill has a comprehensive trafﬁc plan. We were promised one in 2017. #EmptyPromises #Fairshot
       #DCValues Jun 16, 2019
       @DLPetroshius Lots of patterns. Slow response time. Poor communication with parents. Continued failure to be transparent re sexual assault allegations and the
       subsequent results. Jun 16, 2019
       Sharing info re new @NNOANational scholarship for enlisted personnel in the sea services. Scholarship named for Dr. Olivia Hooker, ﬁrst African American woman
       to serve in the Coast Guard. @uscoastguard https://t.co/gQwNfgrcRT Jun 16, 2019
       TY @EvanLambertTV @maustermuhle for reporting on Logan Montessori. Last November, @cmdgrosso held hrg that relates to Logan. Hrg record highlights
       numerous sexual assaults & DCPS repeated failure to properly address them. Response protocol needs to change https://t.co/GoD1wr6b8w
       https://t.co/40TEATGfQb Jun 16, 2019
       @jessicasutterW6 Agreed. Let me know what I and other ANCs can to do to help you make that happen. Jun 15, 2019
       I agree w/ @jessicasutterW6. Vendors who fail to comply with documenting background checks should not be allowed to work in DC schools. We should also be
       asking why DC contracting ofﬁcials didn’t identify this failure. https://t.co/hHjJwF1tU5 Jun 15, 2019
       @maustermuhle One of my neighbors shared his memories of Edmond. Told me that his son and grandson were shot because of him. Also said that he was afraid
       to attend the public mtgs for fear of retaliation. Wondering how many others have this same fear. Jun 15, 2019
       @LizFesta @WashArchdiocese Like you, I was hoping for an apology. That didn’t happen. Sending the letter in my husband’s name highlights the second class
       status the #CatholicChurch gives women. And there is the fact that Tim isn’t Catholic.... Jun 15, 2019
       My 11 year old’s take away from the @WashArchdiocese letter. “Mom, why is the letter addressed to Mr. and Mrs. Timothy Krepp? ... And what does the bishop
       want from you?” Both good questions in 2019. Jun 14, 2019
       Sharing ltr I received from @WashArchdiocese. “We clerics and hierarchy have irrefutably been the source of the current tempest.” Agreed. Now what is #Catholic
       church going to do to solve it? Self-policing isn’t the answer. Neither is lobbying against sexual assault legislation. https://t.co/gZn33pBeQ9 Jun 14, 2019
       @AndrewGiambrone Hmm. Collaborative? @maustermuhle had to FOIA DMPED for info on #ObviouslyDC bid. Meanwhile, Hilleast has been waiting 5 plus years
       to meet w/ @MayorBowser to talk about her vision of our neighborhood. Jun 14, 2019
       @lydiadepillis Yes. Brian got a job. Meanwhile, the city held up construction on Reservation 13 for a year while waiting to learn if Amazon would select DC. This
       delay in construction exacerbated the already tight affordable housing market. @AndrewGiambrone Jun 14, 2019
       TY @Ali_Lev for sharing info on @DMPEDDC Brian Kenner move to @amazon next month. Kenner’s close ties to the company are memorialized in photo in
       DMPED’s lobby. #ObviouslyDC #HQ2 @maustermuhle https://t.co/dZKRI6OcC4 Jun 14, 2019
       @EvanLambertTV @dcpublicschools @DCPSChancellor @fox5dc Got it. Please let me know me what I and other ANCs can do to help you. Our neighbors are
       extremely troubled by the lack of transparency. Jun 14, 2019
       @EvanLambertTV @dcpublicschools @DCPSChancellor @fox5dc TY for covering this story. Who kicked you off the school property? What is DCPS saying about
       the second allegations? And why did it take a month for a warrant to be issued for the ﬁrst allegation? Jun 14, 2019
       @JulieZauzmer It’s deﬁnitely been a dizzying year. And much of the change that has occurred is b/c of the reporting you @mboorstein @chicoharlan did to expose
       the crime and coverups. Thank you for your work. Jun 14, 2019
       @coreyholman Yes. We should work with other ANCs. Doing so, we can compare the excuses DDOT gives each us on why they have failed to add safety
       measures. In my SMD, the usual excuse is that they have not yet completed the evaluation. https://t.co/fup5AwjHuc Jun 14, 2019
       Happy #FlagDay #DCFlagDay ! https://t.co/JJjl0kyE6Y Jun 14, 2019
       @eastbank_dc Yep. Didn’t realize that they were perennials. Also learning that calla lilies, like hydrangeas, change colors. Jun 13, 2019
       Added a cutting garden to Krepp Farm. Inspiration for garden came from next door neighbor. #urbanfarmer https://t.co/DSwhzRfcri Jun 13, 2019
       RT @EvanLambertTV: Sexual abuse incident at DC school reveals issues with background checks https://t.co/uJNs9v0F2W Jun 13, 2019
       Over a 2 year period, Events DC spent $150,000 lobbying Congress on RFK Stadium. Neighbors opposed to new stadium so who directed @TheEventsDC to
       spend the money? Who approved the lobby plan? #HailNo https://t.co/Ly06G72oTC Jun 13, 2019
       Last month, I testiﬁed at the US Commission on Civil Rights hearing on sexual harassment in the federal government. I shared my experience at the Maritime
       Administration and my testimony begins on page 151. Change happens when people talk. @usccr #MeToo https://t.co/hdlsMbQ3fa Jun 12, 2019
       And then there was pesto! Krepp farm, summer 2019, #urbanfarmer https://t.co/R109ER8MRy Jun 12, 2019
       Sharing w/ @jackiebensen @EvanLambertTV @maustermuhle @MacFarlaneNews @theHillisHome @HillRagDC @ljjanezich @mitchryals @AndrewGiambrone
       @cuneytdil @RSprouseABC7 @jeffreyanders19 @ABC7Annalysa @PerryStein @FenitN. Parents demanding answers re sexual misconduct at DC schools.
       https://t.co/uJyFIxyduH Jun 12, 2019
       Sharing w/ @DC_Chander @Ready_4_DC @AlcornANC6A08 @BlairTamara @AntawanHolmes @LorenzoANC7C04 @AmberGove @allinsea @Erinfor4B02
       @EvanforANC @PLKDC @ANCJonah @e_burkett @ArethaJJackson1 @Anc4D05 @ANC4D04 @4c03_e @tmholcomb @anc1b01 @coreyholman @kasie_clark
       Please share. https://t.co/oUiqEzW5Uw Jun 12, 2019
       @jessicasutterW6 @OSSEDC TY for asking qs re oversight. @PerryStein reported on sexual assaults at Monument Academy. @maustermuhle reported on
       problems at Logan. 2 weeks ago I asked @DCPSChancellor for info on existing policies. The policies are deﬁcient and more oversight is needed. @DLPetroshius
       https://t.co/ohat772Ku3 Jun 12, 2019
       @jessicasutterW6 @OSSEDC Thank you. Jun 12, 2019
       Sharing w/ #Hilleast as many of us have used or are currently using Springboard for before and aftercare for our kids. @coreyholman @kasie_clark @DC_Chander
       @Ready_4_DC @AlcornANC6A08 @BlairTamara @AmberGove @20002ist https://t.co/ftSaf26ny3 Jun 12, 2019
       @justinshum Thank you. Jun 11, 2019

https://www.allmytweets.net                                                                                                                                                74/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 75 of 107
       Asked @DDOTDC if 5G tech that will be installed on Capitol Hill was made in US or foreign built. DDOT told me to contact @FCC for the answer. Troubling
       response. DDOT should know the answer & their ignorance demonstrates how unprepared the agency is to address cyber security. https://t.co/qEF7hs7RZt
       https://t.co/mSUBc9WXsC Jun 11, 2019
       @thisisbossi Got it. I’ll follow up with them. Jun 11, 2019
       Good morning @wmata. It's been 2 weeks since we sent you a letter requesting a copy of the Jack Evans investigation. Please let us know when you will be
       responding to our request. Thank you. Ccing #WMATA board @DDOTDCDirector @CD4arlington @JackEvansWard2 @corbettprice1 https://t.co/acjBK51U15 Jun
       11, 2019
       @thisisbossi Did you get a response to your q? Did @DDOTDC attend the ANC6D mtg? Jun 11, 2019
       Sharing w/ @univmiami alums. For 21 years, only 1 @MiamiLawSchool Class of ‘98 served in the military. Now there are 2. https://t.co/p1qrmQeWQ3 Jun 11, 2019


       @FenitN Fascinating. DC CFO DeWitt is refusing to certify budget claiming it improperly diverts money. Isn’t that what the city did to pay DYRS sexual harassment
       settlement agreement? Settlememt $s came from agency budget and $ was supposed to be spent on something else. https://t.co/4hkehaYS9k Jun 11, 2019
       Update on ANC6B 5G mtg. @DDOTDC, the DC agency responsible for permitting the tech, declined to attend community mtg. @verizon @ATT @mobilitie please
       let Capitol Hill neighbors know if the tech you are installing was manufactured in the US. Thank you. #smallcell #wireless https://t.co/Duf0TovckN Jun 11, 2019
       Twitter friends, ANC6B is hosting a special meeting to talk about the new 5G cell towers. https://t.co/POypd0JOnJ. In advance of the meeting, I'm trying to ﬁgure out
       who is manufacturing the technology. US or foreign built? Anyone know the answer? https://t.co/DTa0mnpXhg Jun 10, 2019
       @IndieTheology Money doesn't grow on trees and more and more folks are #boycottingthebasket so I'm hoping that Archbishop Gregory responds to my letter. Also
       hoping that other folks send similar ones. Collectively, we can force church leaders to be more transparent. Jun 10, 2019
       Sharing letter I sent to Archbishop Gregory @WashArchdiocese inquiring about work done by lobbyist. Asked if church lobbyist lobbied against DC bill that
       eliminates statute of limitation for child sex abuse claims. #churchtoo #CatholicChurch @Pontifex https://t.co/HGfW6YFDiq Jun 10, 2019
       . @CedenoAlly @susan_dio speaking at maritime conference in Houston. #womenmentoringwomen h/t to @gCaptain @johnkonrad for sharing about the event
       https://t.co/0DAfFb8wqb Jun 10, 2019
       It’s Sunday & I’m Catholic so I should go to church. But I’m also an elected ofﬁcial who’s asked @WashArchdiocese for info on #churchtoo assaults. They’ve
       refused to answer my qs but #CatholicChurch hired $705 hour lobbyist to lobby DC Council against reform. I’m staying home. https://t.co/6yjg7sf2ws
       https://t.co/hM9uLLkrEq Jun 09, 2019
       Earlier this week we learned that Catholic Church paid lobbyists in 8 states to lobby against sexual assault reform legislation so I looked for info on DC. Looks like
       DC Catholic Church paid lobbyist $705 an hour to lobby DC Council. @mboorstein @jackiebensen https://t.co/HHxUcMIvwb Jun 08, 2019
       Congratulations @GWtweets alum Melissa Melvin for being awarded the @USNavyHistory Volunteer of the Year award! @gwhatchet https://t.co/Oi0OxehuUG Jun
       08, 2019
       Many yrs ago, @TheEventsDC proposed creating soccer ﬁelds on obsolete RFK Stadium parking lots. They sought neighborhood input & we spent many hours
       talking about grass, toilets, & dirt. Joint effort resulted in phenomenal new sports complex that opens today. TY @EventsDCPrez https://t.co/oM1mxwdJl8 Jun 08,
       2019
       @Reinlwapo @DHSOIG Interesting pattern. Charles Edwards delayed investigations at request of DHS leaders. At DOT, IG ignored 2011 request I made to
       investigate sexual assaults at a federal service school. Recommend folks start asking who suffers from failure to act. Jun 08, 2019
       Sexual predators can be found in all religions. Thank you @sarahstankorb for writing about the Wartburg Watch and Watch Keep, blogs that expose abuse w/i
       Protestant churches. https://t.co/vrJ9CPQFgf Jun 08, 2019
       Police arrest two for murder at Potomac Ave metro station. #Hilleast https://t.co/QTOSat7G0o Jun 08, 2019
       @stevebumbaugh @JoanneSWeiss @washingtonpost @monumentacademy Seeking clariﬁcation. Per @PerryStein article, there were 40 incidents of sexual
       misconduct and 4 sexual assaults at Monument Academy, a school for 5th-8th graders. Were any of these crimes reported to @DMEforDC or @DCPoliceDept?
       We’re any prosecuted? If no, why not? Jun 08, 2019
       @allinsea Please let me know what I can do to assist. 2015 rape of my resident taught me the power of community impact statements. Jun 07, 2019
       @therisencyclist @Sen_JoeManchin @SenCapito @RepMcKinley TY sharing my tweet. Last month DOT IG released report highlighting sexual assault of USMMA
       students by members of the soccer team. At least 7 victims & assaults happened 5 yrs after I told DOT leaders about problems at the school. Ask why DOT didn’t
       address the problem in 2011. Jun 07, 2019
       A month ago we all testiﬁed at @USCCRgov hearing. @campesinasunite @WithoutViolence @NAPAWF @DebraKatzKMB @kmblegal @civilrightsorg
       @AWISNational @jenna_dc @LawyersComm your testimony is on YouTube. Mine isn’t. Please help me encourage #USCCR to release written transcript. TY.
       https://t.co/J07F6ORHIC Jun 07, 2019
       @kishanputta @EvanforANC @Erinfor4B02 Thanks for sharing info on the DC ANC letter to #WMATA. Sent a follow up email to @WMATA yesterday asking when
       we should expect to receive copy of Jack Evans investigation. VA and DC ofﬁcials asking for this info b/c it should be publicly available. @McCartneyWP
       https://t.co/GDVmyxHUNw Jun 07, 2019
       A month ago today, I testiﬁed at @USCCRgov hearing about sexual assault in the federal govt. No video record b/c of “tech difﬁculties.” Still waiting for written
       transcript. @CatherineLhamon any updates on when it will be released? #MeToo #TimesUp #Transparency https://t.co/J07F6ORHIC Jun 07, 2019
       Dear @wmata, following up on letter @Erinfor4B02 @EvanforANC @johnson4b06 @jarharnett @PLKDC @LorenzoANC7C04 @activist_angela @Trupti4ANC and
       I sent you regarding Jack Evans investigation. Please let us know when we should expect to receive a copy. Thank you. #wmata https://t.co/acjBK51U15 Jun 06,
       2019
       Tomorrow is National Gun Violence Awareness Day. #WearOrange and ask local prosecutors why they aren’t prosecuting gun related crimes. If they give you the
       answer @USAO_DC gave me, keep asking questions and demand action. @MomsDemand @Everytown https://t.co/xUibza6YWC Jun 06, 2019
       @DCIvan Sharing email I sent to @SDPearson @dcpcsb re sexual assaults at Monument Academy. Asked if school notiﬁed MPD and if so, were the assaults
       prosecuted. #SaferStrongerDC #DCValues #FairShot @PerryStein https://t.co/unjeqRtOgY Jun 06, 2019
       Testiﬁed last yr re sexual assaults in DC public & charter schools. Recommended that all track assaults & publicly report them. Charter school said no. Too difﬁcult
       they claimed. 40 incidents of sexual misconduct & 4 sexual assaults at Monument. More oversight needed, not less https://t.co/wDcbcNiggd Jun 06, 2019

https://www.allmytweets.net                                                                                                                                                     75/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 76 of 107
       @PerryStein Did Monument Academy @SDPearson @dcpcsb @DMEforDC tell you if the 40 alleged incidents of sexual misconduct & 4 sexual assaults were
       prosecuted? #s higher than most schools. Why and why did the incidents keep occurring? @AlcornANC6A08 @BlairTamara @jessicasutterW6 Jun 06, 2019
       Dear @dcra thank you for paving 1700 block of A St SE. Slight problem. You’re putting a dumpster on that block at the same time that you’re going to pave it.
       #Coordination https://t.co/teZkuRIAiv Jun 05, 2019
       Sharing @ljjanezich article re Monday’s Reservation 13 community meeting. https://t.co/eEWqHvTecw Jun 05, 2019
       @V4DC2 @usnavyband @USNavy           😀 . I’m the CG vet in the family. @timkrepp served in the Navy. Jun 05, 2019
       @DR_6B09 @WBJDan @kasie_clark @coreyholman @DC_Chander @AlcornANC6A08 @DMPEDDC Yes. We demand accountability, especially from those
       claiming to “kick-start” our neighborhood. I represent million $ homes and I’m tired of folks like Asheel Shah and EJF Capital telling me that I should be grateful for
       their help. Jun 05, 2019
       @DR_6B09 Fascinating. Topic didn’t come up at Reservation 13 mtg last night. @WBJDan - @kasie_clark @coreyholman @DC_Chander @AlcornANC6A08 and I
       would appreciate any insight you can give us. We represent the neighborhood that is being “kickstarted” but DMPED won’t talk w/ us. Jun 05, 2019
       @ricknbc @MacFarlaneNews Saw in your article that DC Dept of Corrections being sued for wrongful death. $ to settle this case will come from DC Settlement and
       Judgement fund. DC Council appropriates $ for this fund and it’s been tapped in the past to pay for Dept of Corrections cases. https://t.co/LzjK7QVeOB Jun 05,
       2019
       Sharing ANC6B ltr to DC Council opposing limitations on current FOIA rules. But for FOIA, we wouldn’t know about Jack Evans’ emails soliciting private business.
       Nor would we know about the $3 million spent on sexual harassment agreements involving DC govt employees. https://t.co/pLtac0SWAa Jun 05, 2019
       @NACDL @RebeccaHalleck @vsaffron @nytimes I sued DOJ in 2016 for data re prosecution of crime in DC. @USAO_DC denied my FOIA & the appeal. Told the
       Court that it didn’t keep the info. Charade lasted until @ChuckGrassley asked for it. DOJ then shared it w/ me telling me that my case was a waste of time. #MeToo
       https://t.co/6GTNpAqhZi Jun 05, 2019
       Attending @usnavyband @USNavy concert. Proud to see the DC Flag at the event. #DCStatehood https://t.co/7x9dNRTCdw Jun 04, 2019
       2016 DOJ FOIA lawsuit taught me to track crimes via Superior Ct. I can’t ﬁnd any records on their site linking Lester Wilkerson to sexual assault, only kidnapping &
       burglary. MPD referenced previous sexual assaults at press conference. Recommend that folks start asking qs. https://t.co/AYha6AFnOW Jun 04, 2019
       . @DCPoliceDept arrested Wilkerson for multiple sexual assaults. Trying to understand statements made during today's press conference indicating that he was
       previously arrested for sexual assault. 2007 arrest was for kidnapping. Why wasn't he charged w/ rape in earlier arrest? https://t.co/BRUiFgMLe9 Jun 04, 2019
       @TaylorLincoln_ @GWtweets @UnKochCampus @greenpeaceusa Signed the petition. Adding @jarharnett -ANC Commissioner who represents GWU students.
       Recommend that you contact @gwhatchet as well. Ccing @ezhurb GWU alum and former ANC Commissioner. Adding @PLKDC also ANC and GWU alum. Jun
       04, 2019
       @TaylorLincoln_ @GWtweets @UnKochCampus @greenpeaceusa Thank you for sharing the report. I’m a GWU alum. Troubled by the school’s lack of
       transparency. Jun 04, 2019
       For the past several months, ANC6B asked qs re Frederick Douglas bridge. Asked these qs b/c we want to make sure that DC residents are working on the project.
       Sharing data we received today. @DC_Chander @coreyholman @kasie_clark @Ready_4_DC @luzcita https://t.co/mkCmusW4hX Jun 04, 2019
       30 yrs ago today, the Chinese government ﬁred on students in #TiananmenSquare. 3 weeks later, I landed in Beijing. Armed soldiers were still in the square & I
       became a witness to history, a history that the Chinese government has long sought to cover up. #June4th #Tiananmen30 https://t.co/E68lSRHBUK Jun 04, 2019
       . @MayorBowser @falcicchio — Please let us know who from @DMPEDDC will be attending Reservation 13 mtg tonight. Per numerous emails, I’ve told them that
       @DDOTDC will not cover for them. @DDOTDCDirector does not work for @kenner_brian. Time for DMPED to talk w/ neighbors. https://t.co/yf0Qv49Jxa
       https://t.co/ccmegJwkhR Jun 03, 2019
       @DR_6B09 @coreyholman @DDOTDC             😃 . Yep. I've heard that before. Apparently, DC agencies and DC Councilmembers don't like it when ANCs are pushy and
       demand action. Jun 03, 2019
       Sharing agenda for tonight’s Reservation 13 community meeting. Hoping @DMPED will be there. They control the future of the land but to date, they only want to
       talk w/ Amazon about it. @theHillisHome @HillRagDC @ljjanezich @coreyholman @kasie_clark @DR_6B09 https://t.co/vd6vOlMJsJ Jun 03, 2019
       @coreyholman @DR_6B09 Good question. The Hilleast Taskforce hosted meetings to discuss those intersections, neighbors ﬁlled out reams of paper justifying
       additional trafﬁc calming measures and to date these pleas for help have been met with silence. @DDOTDC #VisionZeroDC Jun 03, 2019
       @IRE_NICAR Please let us know what the process is for submitting nominations. Lots of possibilities in DC. At local level, DC govt refused to share info on sexual
       assault payments related to DC govt employees. DOJ slow walking data on prosecutions. Jun 03, 2019
       Sharing @mhilt126 essay about Jackie Von Schlegel, the original organizer of Hilloween. Amazing and much beloved lady. @wrightbryan3 https://t.co/z8jJOZwt7x
       Jun 02, 2019
       30 yrs ago, I watched Wang Dan on tv as he led the student protest in #TiananmenSquare. I arrived in Beijing in early July ‘89. Square covered w/ soldiers & guns.
       Chinese govt tried to cover up the violence but I still have my memories. #June4th #Tiananmen @wangdan1989 https://t.co/wo9hTrEbkC Jun 02, 2019
       For several years a very special lady named Charnice Milton wrote about ANC6B mtgs for the @HillRagDC. Her life was cut short by a bullet but her warmth,
       generosity, and commitment to community live on. https://t.co/PESdxZ1X2g Jun 02, 2019
       Jack Evans told LL @mitchryals “We got rid of ... the Metro board thing." 9 ANCs sent letter to @wmata asking for copy of investigation. 2 #WMATA Board members
       want the public to see it. But it hasn’t been released. Who is protecting @JackEvansWard2 and why are they doing it? https://t.co/WlCJD4vpyT Jun 01, 2019
       RT @gwhatchet: Local leaders are urging the Metro board to release the ﬁndings of their ethics investigation into D.C. councilmember and M… Jun 01, 2019
       @presjpolk That’s what it looks like. Jun 01, 2019
       . @JackEvansWard2 chastised @mitchryals for describing him as “embattled.” Tells LL “” “Why do you use the word 'embattled'?...I actually think we're doing pretty
       well...We got rid of the Metro board thing."” How did Jack Evans get rid of #WMATA investigation? @CD4arlington https://t.co/WlCJD4vpyT Jun 01, 2019
       Earlier this year, I joined the @TSA Surface Transportation Security Advisory Committee. I did so as an elected ofﬁcial. #WMATA isn’t a secure system when
       teenagers can run or stand between cars of moving train. @wmata @HomelandDems @APTA_Transit https://t.co/EnfcUjIZel May 31, 2019
       @churchofbasebal That’s what I was afraid of. She could easily have fallen off and been crushed by the train. May 31, 2019
       @Metrorailinfo Shared that info w/ the station manager at Stadium Armory. Hoping that the young girl is okay. Horriﬁed that her friends thought leaving her between
       two train cars as the train was moving was a good idea. May 31, 2019

https://www.allmytweets.net                                                                                                                                                      76/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 77 of 107
       PSA for #WMATA. Just saw teenage girl standing between two @WMATA train cars as train departed Stadium Armory station for Potomac Ave. Her friends wouldn’t
       open the doors to let her in so she was balancing herself on connection mechanism. Just requested help from station manager https://t.co/Z413eTyhoD May 31,
       2019
       Hilleast Taskforce hosting community mtg on Monday, June 3rd at 7pm to get an update of Reservation 13. @coreyholman @kasie_clark @DC_Chander
       @charlesallen @VinceGrayWard7 @tmholcomb @theHillisHome @HillRagDC @ljjanezich @OConnellPostbiz @AndrewGiambrone @DCist @cuneytdil
       https://t.co/nRbBGaOblY May 31, 2019
       @oblivious_dude @TheMonikaNemeth @efcmitchell @BeauFinleyANC3C @JimmyDinDC @Abdh372 @ANC3C @ANC3B @ANC3F @anc34g We’re not FOIAing
       the results of the Jack Evans #WMATA investigation. We’re requesting it in our role as elected ofﬁcials. #oversight #accountability May 31, 2019
       @mhkeller @vsaffron @RebeccaHalleck Excellent article. In 2016, I sued DOJ to ﬁnd out how many rapes they were prosecuting in DC. First answer - we don’t
       know. 2nd answer (w/ the help of @ChuckGrassley), few if any. Willing to share data. May 31, 2019
       Seeking update from @DCPoliceDept on incident at 200 block of Pennsylvania Ave SE this morning. Covered w/ tape when I was there. @RSprouseABC7
       reporting possible death. Please conﬁrm. Would also like to know if individual who died was homeless. https://t.co/F8zSpJfsAt https://t.co/iEcuRePnd2 May 31, 2019


       @RSprouseABC7 Any updates? May 31, 2019
       Congrats @sandeeeeeeepp for being named @EverybodyWinsDC Mentor of the Year. You were a fantastic mentor for our daughter and @BrentElementary kids
       are lucky to have you. @timkrepp https://t.co/KAYQwEYs00 May 31, 2019
       Sharing @gwhatchet article about letter @PLKDC @EvanforANC @Erinfor4B02 @jarharnett and I sent to @wmata board requesting copy of Jack Evans
       investigation. https://t.co/TfccRQyvbw May 31, 2019
       @20003ist No. Just lots of police tape. One of these days, I’m going to be able to walk in the neighborhood without seeing it. May 31, 2019
       And another photo of 200 block of Pennsylvania Ave SE. Rush hour tonight is going to be awful . https://t.co/fkrY3rwSA5 https://t.co/It4m8VcPzP May 31, 2019
       Driver alert. 200 block of Pennsylvania Ave SE closed. Capitol Police in scene. https://t.co/zSngrJfWSQ May 31, 2019
       @katieleslienews @MacFarlaneNews @jwpipes @nbcwashington Add sexual assault to the list as well. In November 2015 man walked away from Hope Village
       and attempted to sexually assault women on Capitol Hill. Raised qs then about contract. Willing to share emails. https://t.co/V7Gf6bymDa May 30, 2019
       @dclinenews @cuneytdil @DDOTDC @kristoncapps @CMCharlesAllen @_MORADC Thank you for including my tweets re sexual harassment settlement
       agreements involving DC govt employees. It’s mind blowing that the DC Council gave agencies the authority to pay for bad behavior. Sexual harassment shouldn’t
       be a cost of doing business. May 29, 2019
       RT @dclinenews: District Links from @cuneytdil and @dclinenews: Mayor can declare victory in Banneker-Shaw dispute; council passes $15.5B b… May 29, 2019


       RT @HeatherSchoell: Capitol Hill cleanup - this Saturday the 1st of June! Now with expanded hours of 8/9/10am with the addition of @wineand… May 29, 2019
       @mysikix @AGKarlRacine @ODCA_DC @FenitN @jeffreyanders19 Thank you. I shouldn’t have been the 1st one to ask these qs. Mayor Bowser has to approve
       anything over $500,000. She did that in 2017. Why didn’t she demand an accounting then of all the $s we’ve spent on sexual harassment agreements related to DC
       govt employees? May 29, 2019
       Dear @DYRSDC, you spent $250,000 on 6/15/2016 settling a sexual harassment claim. This money came from your budget yet I can't ﬁnd it in your FY 2017
       budget justiﬁcation document. Please explain. https://t.co/LsAo4bZxWg. @FenitN @jeffreyanders19 https://t.co/hI5DqzNRyJ May 28, 2019
       Sharing current list of sexual harassment cases that @AGKarlRacine ofﬁce is working on. TY AG Racine for tracking this info. Hoping CFO DeWitt starts doing the
       same as it appears that settlements are being paid out of agency budgets. @ODCA_DC @FenitN @jeffreyanders19 https://t.co/2yugTDEZ7q May 28, 2019
       Earlier this month @AGKarlRacine provided info on sexual harassment settlement agreements involving DC govt employees. I asked where $ came from to pay
       settlements. See response. It’s jaw dropping. @FenitN @jeffreyanders19 https://t.co/awaFJTaCBo May 28, 2019
       @McCartneyWP Proud to be standing next to @CD4arlington in our mutual quest for transparency and accountability. May 28, 2019
       RT @PlattsOil: A movement to #reduceplastic use has led to bans worldwide on shopping bags, straws and other single-use items, but there's… May 28, 2019
       Sharing ltr @Erinfor4B02 @EvanforANC @johnson4b06 @jarharnett @PLKDC @LorenzoANC7C04 @activist_angela @Trupti4ANC and I sent to #WMATA Board
       of Directors requesting copy of Jack Evans investigation. @MayorBowser @GovLarryHogan @GovernorVA @FenitN @McCartneyWP @jeffreyanders19
       https://t.co/xXjUaWNVMX May 28, 2019
       Sharing photos of #MemorialDay ceremony aboard the @USNavy USS Olympia. @RepDwightEvans keynote speaker. @FrankfordHS @USArmy JROTC Color
       Guard. @uscoastguard Auxiliary gave the invocation. https://t.co/s4S19tLA48 May 27, 2019
       Sharing @jestei about the Women in Military Service for America Memorial. I support @wimsatweets b/c they share the stories that aren’t told - the stories of the
       women who served in uniform - https://t.co/r4UnF1nYOm May 27, 2019
       Sharing photo of @secnav76 visit w/ @FlagshipOLYMPIA living history crew during #FleetWeek #FleetWeekNYC. Background - USS Olympia brought WWI
       Unknown Soldier home from Europe. Also served as Admiral Dewey’s ﬂagship. #MemorialDay @FlagshipOLYMPIA @NMHS_SeaHistory https://t.co/lP7vRCCP6c
       May 27, 2019
       Sharing 1st draft of letter to @wmata Board of Directors asking for copy of Jack Evans investigation. @Erinfor4B02 @EvanforANC @johnson4b06 @jarharnett co-
       signers. Other ANCs welcome. Ditto for MD and VA reps, @GovLarryHogan @GovernorVA @MayorBowser Ltr will be sent Tuesday. https://t.co/GJkNlbnakJ
       https://t.co/VINwUYazpM May 26, 2019
       Happy #MemorialDay from Krepp farm, located half a block from @WMATA. We’re a multi-fruit/veggie farm that aspires to grow enough grapes to have a Lucille
       Ball moment. #urbarnfarming https://t.co/iI0GSeTPAW May 25, 2019
       RT @theHillisHome: Important meeting! #reservation13 https://t.co/A4kayIWSG4 May 24, 2019
       Donatelli Development @DMPEDDC @DDOTDC @DCDGS @PepcoConnect @washingtongas @verizon & various contractors & subcontractors will brief
       #Hilleast community on Reservation 13 at 7pm, June 3rd at St. Colleta (1900 Independence Ave SE) @theHillisHome @HillRagDC @ljjanezich May 24, 2019
       @kdking97 Thank you for your tweet. So far, I'm the only locally elected ofﬁcial in DC asking for the prosecution data. May 24, 2019
       DC Veterans and members of @american_8 donated their stories to the Library of Congress Oral History Project today. Event sponsored by @EleanorNorton.
       #MemorialDay @AmericanLegion @librarycongress https://t.co/q5RfmHeIuQ May 24, 2019

https://www.allmytweets.net                                                                                                                                                 77/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 78 of 107
       Last summer, #Hilleast received email from @DCPoliceDept highlighting a car used in multiple armed robberies. MPD told me this week that warrants were
       submitted but @USAO_DC didn’t prosecute. I’ve asked MPD for data on violent crimes in my SMD that DOJ declined to prosecute. https://t.co/DfztrlvCzP May 24,
       2019
       @dennymayo @DDOTDC Thank you for sharing the photos. 2 car crashes in one day within 3 blocks. #VisionZero #VisionZeroDC is a myth. May 24, 2019
       Good morning fellow ANC Commissioners. I’m writing a letter to @WMATA requesting a copy of the Jack Evans ethics investigation. Please let me know if you’d like
       to sign on to it. Sending the letter to #WMATA on Tuesday. https://t.co/GO9AhaZ0Oi May 24, 2019
       @CNNDoug @CNN Please ask why Timothy Meaher made a bet that he could sneak slaves past federal ofﬁcials & into the US. Who were the feds he was
       evading? Revenue Cutter Service? Head of RCS was Howell Cobb. His family linked to 2nd to last slave ship that arrived in 1858. #Clotilda May 24, 2019
       At a very lovely dinner in New Bedford last week, I became a trustee of the National Maritime Historical Society. Excited to help @NMHS_SeaHistory educate
       Americans about our country’s maritime history. https://t.co/oEsu15rfy2 May 24, 2019
       Dear @DDOTDC, back to 0 days since a car accident occurred at intersection of 16th and Independence SE. Still waiting for a 4 way stop and the comprehensive
       trafﬁc plan of Capitol Hill that was promised in 2017. #DCValues #Fairshot #VisionZero #VisionZeroDC https://t.co/b3RW0R7UT9 May 23, 2019
       #FleetWeek #FleetWeekNYC https://t.co/XYrhzZNH0i May 23, 2019
       I’ve repeatedly asked to meet w/ @DMPEDDC to talk about Reservation 13. Cced @MayorBowser. No response. Just told DMPED that I’ll be at their ofﬁce on May
       30th to talk about Res 13, #AffordableHousing #DCValues. Hopefully I won’t spend the afternoon staring at Amazon picture. https://t.co/18E1WS2ln4
       https://t.co/wd99IXFNMF May 23, 2019
       @susanbgoldberg @NatGeo Thank you for sharing the Clotilda’s story. And thank you for sharing it on #NationalMaritimeDay. The day celebrates the US maritime
       industry and we need to talk about the intersectionality of this industry and the slave trade. May 23, 2019
       Reﬂecting on how far women have come in the military. Hello Girls joined WWI efforts in 1917 but weren’t given veteran status until 1977. #FleetWeek
       #FleetWeek2019 ceremony included musical performance by actors re-enacting the valuable work done by some amazing ladies. https://t.co/prsU6ZFbEZ May 23,
       2019
       Celebrating #FleetWeek2019 w/ @NYCMayor @uscoastguard @USNavy @USMC https://t.co/sFz5MUbi9G May 22, 2019
       Happy #NationalMaritimeDay! Merchant Mariners Memorial, NYC. https://t.co/yDvTPyyBWt May 22, 2019
       DC vets please share your story with @librarycongress Veterans Oral History Project on May 24. Event hosted by @american_8 @EleanorNorton. @padgettdm
       @wimsatweets @dougdenneny @NataleeSnider @valorbrewpub @anthonydalesw @Anc5E08 @e_burkett @ljjanezich @theHillisHome @HillRagDC
       https://t.co/ywOA15Yd5g May 22, 2019
       Sharing @AmericanLegion story about 82nd Airborne Division return to Normandy in 1984. @JamesMingus12 @82ndABNDiv https://t.co/G3u7fZMzCe #DDay May
       22, 2019
       @EvanforANC @ward4brogan @Erinfor4B02 @ANCJonah @PerryStein @PeteJamison Sharing email I received from @DCPSChancellor re 2017 and 2018
       sexual harassment data. What policy (if any) was in existence during those years and how is the new one different? Additionally, what did the DC Council do when it
       received the 2017 and 2018 data? https://t.co/5iMpK0VKJ3 May 22, 2019
       @Erinfor4B02 Thank you. Not sure why @DCPS failed to share that doc yesterday. May 22, 2019
       @EvanforANC @ward4brogan @Erinfor4B02 @ANCJonah I realize that I’m being repetitive but why haven’t we heard the DC Council ask questions about the
       Roosevelt HS Principal? See @PerryStein @PeteJamison article - https://t.co/vqkZYCVf0w. Why is she still on the payroll? Why didn’t she call MPD? May 22, 2019


       @ward4brogan Yep. So far, only ANC Commissioners @Erinfor4B02 @EvanforANC @ANCJonah have questioned why we are spending DC tax dollars on sexual
       harassment/assault agreements involving DC govt employees. May 22, 2019
       @DCWard7teacher @EvanforANC @Erinfor4B02 @DCPS @jessicasutterW6 @PerryStein @jackiebensen @dcpublicschools @DCPSChancellor
       @DCPS_Community @cmdgrosso Exactly. And as someone who’s been on the receiving end of sexual assault complaints in an educational environment, I’m very
       disappointed in the lack of guidance. May 22, 2019
       @DCWard7teacher @EvanforANC @Erinfor4B02 @DCPS @jessicasutterW6 @PerryStein @jackiebensen @dcpublicschools @DCPSChancellor
       @DCPS_Community @cmdgrosso Thank you for sharing doc. Is this doc existing policy or new policy? Additionally, why isn’t DCPS immediately notifying law
       enforcement? DCPS should not be adjudicating sexual assault complaints. May 22, 2019
       @EvanforANC @Erinfor4B02 @DCPS @jessicasutterW6 @PerryStein @jackiebensen @dcpublicschools @DCPSChancellor @DCPS_Community @cmdgrosso
       That’s the problem. It’s 2019. We have a Mayor who claims that sexual harassment isn’t tolerated but there are no policies in place to enforce this message. May
       22, 2019
       @Erinfor4B02 @EvanforANC @DCPS @jessicasutterW6 @PerryStein @jackiebensen @dcpublicschools @DCPSChancellor @DCPS_Community @cmdgrosso
       Yep. What was in place when @PerryStein @PeteJamison wrote about Roosevelt HS Principal? Why didn’t she immediately contact law enforcement? And why is
       she still in DCPS payroll? https://t.co/vqkZYCVf0w May 22, 2019
       @EvanforANC @Erinfor4B02 @DCPS @jessicasutterW6 @PerryStein @jackiebensen @dcpublicschools @DCPSChancellor @DCPS_Community @cmdgrosso
       Yep. Friend shared this link - https://t.co/dmuajnekua. It’s a lot of words that say nothing. May 22, 2019
       @Erinfor4B02 @DCPS @jessicasutterW6 @PerryStein @jackiebensen Ditto. May 22, 2019
       @MacFarlaneNews @ricknbc Just because the feds has jurisdiction doesn't mean that they are prosecuting the cases. I sent numerous emails to DOJ this morning
       questioning why they refused to prosecute crimes involving guns in my SMD. May 22, 2019
       @ricknbc @MacFarlaneNews Curious. Is groping on an airplane prosecuted? Asking b/c I learned today that indecent exposure on mass transit in DC rarely results
       in jail time. Makes one question why we are asking victims to report crime. May 22, 2019
       @rdbarson @DCPS @jessicasutterW6 @PerryStein @jackiebensen Requested info from DCPS Chancellor. May 21, 2019
       RT @ljjanezich: Capitol Hill Residents Mourn Loss of Assault Victim Coach Bud Johnson https://t.co/zGqychEwya https://t.co/rSe9ffD3uA May 21, 2019
       After posting tweet below, I asked OAG what a normal sentence is for indecent exposure on #WMATA. Response - “normally defendants do not receive jail time”.
       That might explain why it continues to happen. @wmata @ChrisGordonNews https://t.co/SIhzpvpzOF May 21, 2019



https://www.allmytweets.net                                                                                                                                                  78/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 79 of 107
       Just received jaw dropping email from @DCPS which makes me think that DCPS DOES NOT have policies in place to address sexual assault and to prevent
       retaliation against those who report crimes. @jessicasutterW6 @PerryStein @jackiebensen https://t.co/Wn7E0OpTQA May 21, 2019
       Update on @ChrisGordonNews @gacookjr August 2018 story re 7 men charged w/ indecent exposure on @wmata. DOJ just shared that man arrested for indecent
       exposure at Potomac Ave sentenced today to 60 days, suspended all by 20 days incarceration. https://t.co/2XPACcmHl4 May 21, 2019
       @luzcita @EleanorNorton @DDOTDC Thank you. Not sure why DDOT contractors couldn't share that info with us. Also puzzled by their statements re unions.
       Something about unions making it difﬁcult to hire DC workers... May 21, 2019
       Lived in West Germany. Saw what life was like in Soviet sphere countries who encouraged citizens to tattle on one another. I don’t want to live in that environment. I
       want @DCDPW to do its job & issue tickets. I also want DC Council to do its job & hold DPW accountable @petulad https://t.co/WFzYHTAqEl May 21, 2019
       @luzcita @EleanorNorton TY for writing about Frederick Douglas Bridge. ANC6B hosted 2 brieﬁngs to ﬁnd out how many DC residents are working on the $78
       million project. @DDOTDC contractors said maybe 14 so we’ve asked them to come back in July w/ more concrete facts. May 21, 2019
       @Curious_Kurz Excellent story. Thank you for referencing @unsuckdcmetro lawsuit against WMATA. DC tax dollars fund the system and DC tax dollars being used
       to ﬁght the release of the customer survey. If only DC had a rep on the WMATA board. #FOIA. It’s a good thing. May 21, 2019
       May 22nd is #NationalMaritimeDay. Sharing photo of plaque in the DC Wilson Bldg. Erected on May 22, 1964. Plaque honors crew and passengers of the
       Steamship Arctic. https://t.co/NUS6uS2WLA May 21, 2019
       Just donated to @PLKDC DC Council campaign. Biased because we graduated from the same school (go Colonials!) & we've both served as ANC Commissioners.
       But the reason I support Patrick is the fact that he's honest and holds people accountable. https://t.co/ZsxlFqtAhD May 21, 2019
       @ruth1rn @USCCRgov @petulad Fingers crossed. I told DOD panel in 2014 that I was ﬁred for reporting sexual assault in federal govt and no one did anything.
       But in 2014, problems were still swept under the rug and no one was held accountable. Hoping that 2019 will be different. May 20, 2019
       Pea season at Krepp farm. Back 40 feet covered in veggies. #urbanfarming. https://t.co/eoV1S4mR1S May 20, 2019
       @ruth1rn @USCCRgov There is another transcript. In 2014, I testiﬁed before a DOD panel about being forced to resign after requesting the IG investigation.
       @petulad wrote about it for the Washington Post - https://t.co/n6FYC4jKma May 20, 2019
       @ruth1rn @USCCRgov Missing video testimony from 4 of us. @CatherineLhamon tweeted about Adriana Lopez @campesinasunite & Linda Seabrook
       @WithoutViolence testimony so there is a record of theirs. Sadly neither Lhamon nor #USCCR tweeted about @LeylaCatJ or me. But I am in a photo #MeToo
       https://t.co/gLAPlguXHJ May 20, 2019
       Update on my #USCCR testimony re #MeToo #TimesUp #sexualharassment #sexualassault in the federal govt. Per @USCCRgov tech problems occurred so no
       video of my testimony (even though tech worked for everyone else). Waiting for paper transcript. https://t.co/J07F6ORHIC May 20, 2019
       Sharing Larry’s update on local Capitol Hill news. Update references ANC6B ltr that was sent to the DC Council in support of FOIA. #transparency
       https://t.co/96hF42PkcE May 20, 2019
       TY @tweetelissa for your leadership. #Fairshot in DC includes pandering to Amazon and then framing a photo of this pandering. On the job front, ANC6B still
       waiting for answers on why DC residents aren’t being employed on Frederick Douglas bridge project. @falcicchio https://t.co/BuIe9Gix6c https://t.co/qLs21xXc50
       May 19, 2019
       RT @WWATMD: The Grad student grants have just been awarded at the #NASOH2019 Banquet! Some of these great young scholars are at my table! L… May 19,
       2019
       Sharing photos of Skip Finley’s presentation at #NASOH #NMHS conference. “Whaling Captains of Color - America’s First Meritocracy”. @NMHS_SeaHistory
       #MaritimeDay https://t.co/7C8tOnfQWm May 18, 2019
       Please support @pieshopdc. Most folks know them b/c of their fantastic pies. I know them b/c they supported my efforts to obtain prosecution data from DOJ in
       2016. Dangerously Delicious Pies is a business who supports Capitol Hill and we should support them. https://t.co/atHYXSMzoa May 17, 2019
       Thank you @dcﬁreems for participating in Walk of Honor for Coast Guard Ofﬁcer Molly Waters. Her life was cut short by a car. #VisionZeroDC #VisionZero
       https://t.co/gEny6542ZV May 17, 2019
       ANC6B received 2nd brieﬁng re new Frederick Douglas Memorial Bridge. $78 million project. Asked how many DC residents employed. Same q we asked in
       February. Both times, briefer couldn’t answer it. He blamed lack of clarity on unions so we asked for 3rd brieﬁng in July. https://t.co/J99NfmmD1n May 17, 2019
       Sharing @Steph_Beasley article. TSA asking 400 employees to go to the border. Perdiem rate in Texas is approx $150 per day. $150 x 400 = $60,000 a day. $1.8
       million a month. Curious. Who is covering the perdiem costs? #transparency https://t.co/qTUIcSohgE May 16, 2019
       RT @amaxsmith: #Virginia's taking #Confederate leader Jefferson Davis's name off Route 1 in Arlington: https://t.co/nYAbBQBq4l May 16, 2019
       @DanLamothe @CNNValentine @ZcohenCNN @brikeilarcnn Inaction by others resulted in #MST sexual assault cases being thrown out. Traditionally, names of
       those who failed to act weren’t reported nor were they held accountable. Time to change that practice. I’ll go ﬁrst. I asked @USCCR last week to hold Ray LaHood
       accountable. https://t.co/yq0nKrFWgp May 15, 2019
       Spending harbor maintenance tax (HMT) dollars = improved infrastructure. #InfrastructureWeek Thank you @SenShelby @RepPeterDeFazio for encouraging folks
       to spend money to improve our ports. https://t.co/igu6Y83IZC May 15, 2019
       @coreyholman @darsal Thank you for asking why @DDOTDC isn’t doing more to protect pedestrians and bikers. To date, #VisionZeroDC only protects drivers and
       cars. May 14, 2019
       Dear @OPinDC, you asked for my thoughts on #DCValues and #DC2ME. Best summarized by photo in @DMPEDDC lobby. Stared at it for 4 hours while waiting for
       someone to talk with me about Reservation 13. No one did that day and no one has responded to my emails asking for a mtg. https://t.co/G3wftslBsH May 14, 2019


       Cupcakes for tonight’s ANC6B mtg. Wishing that we didn’t have to commemorate 1 year anniversary of #DCPS residency fraud letter. Wishing that @MayorBowser
       had responded to our request for info but at least we’ll have cake. #DCValues #DC2ME https://t.co/hIF0TFS6W5 https://t.co/208LoRByhJ May 14, 2019
       . @coreyholman @kasie_clark @Ready_4_DC @DC_Chander please save room for dessert at the ANC 6B mtg tonight. Making cupcakes to commemorate 1st
       anniversary since we sent ltr to @MayorBowser re school residency fraud. Still waiting for a response. https://t.co/gi5t5pjYe8 May 14, 2019
       @maustermuhle Thank you for writing about the proposed changes. But for your article, DC residents wouldn’t know about the DC Council’s attempts to limit
       transparency. Glad to see that the problematic provisions were removed. May 14, 2019



https://www.allmytweets.net                                                                                                                                                     79/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 80 of 107
       RT @DCOGC: Our letter to @Chairman Mendelson and all members of the @councilofdc regarding the attempt to ram substantive changes to the DC… May 13,
       2019
       RT @howisthatlegal: @DCist @councilofdc @dcﬁreems @WashTimesLocal @Fox5Wagner @kdrkrepp @marycheh @IAFF36 @charlesallen @AnitaBondsDC
       @Jac… May 13, 2019
       @AndrewGiambrone Mendelson is merely codifying DCRA practice. Resident asked for correspondence last year. DCRA told her that none existed. But it did. I was
       on it and had to tell the former @DCRA Director to stop hiding the ball. #FairShot May 13, 2019
       @jennygathright @maustermuhle Sharing FOIA resolution that ANC6B is voting on tomorrow night. Wasn’t on April’s agenda b/c no one thought that the DC
       Council would openly advocate to weaken the FOIA rules. https://t.co/whyYulxLYe May 13, 2019
       @howisthatlegal @DCist @councilofdc @dcﬁreems @WashTimesLocal @Fox5Wagner @marycheh Thank you for writing about the lack of workable equipment
       and parts. This problem didn’t occur overnight and I’ve yet to see anyone held accountable for the lack of ﬁscal planning, oversight, and execution. May 13, 2019
       Like many of you, I oppose @ChmnMendelson efforts to limit DC FOIA requests. Sharing letter ANC6B will be voting on tomorrow opposing Mendelson’s efforts to
       limit transparency and sunlight. https://t.co/URs0OQdtws May 13, 2019
       Update on my @USCCRgov testimony. Tech “glitch” so no video record of me asking #USCCR to hold Rah LaHood accountable for the sexual assaults at USMMA.
       @scottyeidz @petulad @PDShinkman @jeffreyanders19 @mitchryals @candiceferrette @RepSpeier @SenGillibrand @ProtectRDfnders https://t.co/GzC2gpVA9N
       https://t.co/HcqF86OvTO May 13, 2019
       RT @Erinfor4B02: Today 30 Advisory Neighborhood Commissioners from all across the District called on the DC Council to fully fund efforts t… May 13, 2019
       I keep rereading @USAO_DC ltr & I can’t stop thinking about the violent rape of my neighbor. Antwan Pitt sentenced to 60 years for this crime & under new DC law,
       he could get out after 15. @AmyJBrittain @jackiebensen @ABC7Annalysa @MarinaMarraco @theHillisHome @HillRagDC https://t.co/wEj7pg52pa May 13, 2019
       DOJ just shared a ltr it sent to @charlesallen in April. Per ltr individuals who gang rape a person in DC can seek post conviction reduction of their sentence upon
       serving 15 years if they were between the ages of 18-24 when they committed the gang rape. Speechless. https://t.co/UCv6DBnCgE May 13, 2019
       @LeylaCatJ @USCCRgov Yes. Our absence on the #USCCR video is noticeable. We both asked that govt ofﬁcials be held accountable for sexual assaults. I’ve
       asked @CatherineLhamon for help. She chaired the hrg. May 12, 2019
       @LeylaCatJ Excellent testimony on Thursday. Proud to join you on the panel and ask the @USCCRgov to change how federal agencies address sexual assault
       allegations. Sweeping them under the rug is no longer an acceptable practice. May 12, 2019
       @ruth1rn @USCCRgov @YouTube @CatherineLhamon I don’t understand why mine is missing. I made a simple ask. Hold Ray LaHood accountable for failing to
       address sexual assaults at the USMMA. The witness before me had a similar ask. Hold State ofﬁcials accountable for ﬁring her AFTER she reported sexual assault.
       @jaketapper May 11, 2019
       @GovExec I was witness #3 during the public witness part of the #USCCR hrg. For some reason @USCCRgov hasn’t posted it. It was public so I didn’t understand
       why folks can’t see it. Please help me in making it publicly available. Thank you. May 11, 2019
       @USCCRgov Hi. I was witness #3 at the Thursday hearing. The @YouTube video you posted doesn’t include my testimony. My testimony was on the record.
       Please let me know when it will be posted. Thank you. @CatherineLhamon #USCCR #USCCRBrieﬁngs. #MeToo #TimesUp. May 11, 2019
       @MayorBowser Fantastic. Please share this plan w/ #Hilleast. We know that you like Amazon per photo in @DMPEDDC lobby but so far, you’ve refused to share
       your “plan” for Reservation 13 w/ neighbors. #Fairshot and #AffordableHousing in DC. https://t.co/yYw1L7n8dH May 11, 2019
       Update. @AGKarlRacine has IDed $2 million DC tax $s spent on sexual harassment & assault settlements & judgements involving DC govt employees.
       @DCHumanRights IDed an additional $1 million. Total at $3 million but likely to grow. Where did $s come from to pay the settlements? https://t.co/zhaxM2EtRt May
       11, 2019
       . @SenShelby is trying to add language to the disaster bill that requires Fed govt to spend harbor maintenance tax $s. Per @ColbyItkowitz, WH opposing language
       stating that Shelby is simply trying to spend $s. Why is HMT collected if govt isn’t going to use it for ports? https://t.co/TZMnpevFeg May 11, 2019
       I agree w/ #AnitaHill @BetsyDeVosED @RepSpeier @SenGillibrand @SenThomTillis @SenMcSallyAZ. Leaders who fail to address sexual assault should be held
       accountable. That’s why I asked @USCCRgov to hold #RayLaHood accountable for sexual assaults at USMMA. @womensmarch https://t.co/J07F6ORHIC May 11,
       2019
       RT @mitchryals: $2 million paid in public settlements by District agencies. Three cases out of MPD, two from DOC, two from DYRS, and one ea… May 10, 2019
       DC paid over $2 million to settle sexual harassment & assault agreements & judgements involving DC employees. TY @AGKarlRacine for sharing info.
       @MayorBowser we have a problem. @DC_Chander @EvanforANC @Erinfor4B02 @FenitN @jeffreyanders19 @ODCA_DC @ANCJonah @mitchryals
       https://t.co/EauReBzudy May 10, 2019
       Almost mid-May. @DMPEDDC @kenner_brian @MayorBowser @falcicchio @DCMOCRS still refusing to meet w/ #Hilleast re problems on Reservation 13. Lack of
       transparency troubling. But then again, it’s consistent with past behavior. #FairShot #DCValues https://t.co/aW6n3ZdAi2 May 10, 2019
       @coreyholman @DR_6B09 @DC_Chander @kasie_clark @DCOGC @ChmnMendelson Right. @MayorBowser. Same person who refused to share the
       #ObviouslyDC #HQ2 bid w/ #Hilleast. She is also refusing to talk with neighbors about Reservation 13 and the future of the DC Jail. Why would she want more
       transparency. May 10, 2019
       @CatherineLhamon @USCCRgov I was one of the public witnesses who testiﬁed yesterday. Please let me know where I can ﬁnd a link to the public witness
       testimony. Found a link on youtube to the other testimony but I couldn't ﬁnd ours. Thank you. May 10, 2019
       @DR_6B09 @coreyholman @DC_Chander @kasie_clark Got it. @DCOGC do you know if any members of the DC Council support @ChmnMendelson efforts to
       create an opaque environment that shudders at the sight of sunlight? May 10, 2019
       @therisencyclist @USCCRgov @nytimes @washingtonpost @politicony @foxnewsalert . @RayLaHood accused me of being disloyal when I asked
       @DOTInspectorGen to investigate the sexual assaults in 2011. I wasn’t disloyal. I was trying to stop violent crime and these crimes continued because Ray LaHood
       failed to act. May 10, 2019
       Testiﬁed at @USCCRgov hrg. Asked Commission to hold Ray LaHood, John Porcari & Bob Rivkin accountable for hiding 2011 DOT IG investigation that I had
       requested. Their failure to act enabled perpetrators to sexually assault young boys at USMMA for years w/o fear of consequence. https://t.co/USb22B3lpA May 10,
       2019



https://www.allmytweets.net                                                                                                                                                  80/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 81 of 107
       @AmericanLegion Spoke w/ @RepPeterDeFazio yesterday re assistance American Legion provided to DC #CoastGuard during recent government shutdown. Told
       him that @american_8 hosted fundraiser. Support for local Coasties was much appreciated. Thank you. May 10, 2019
       @maustermuhle @MayorBowser A ﬁrst that is not appropriate and clearly sanctioned by @SafeDC https://t.co/cn4UggqoRN and Mayor Bowser. Targeting
       @charlesallen in this manner shows an incredible lack of leadership on their part. May 09, 2019
       @Erinfor4B02 @mitchryals Thank you May 09, 2019
       Thank you @mitchryals for nominating me for #WCP #BestofDC #BestAccountabilitySeeker. https://t.co/LfnYlsYdhK May 09, 2019
       Dear @ChmnMendelson, but for FOIA, we would never know that DC agencies aren’t tracking sexual harassment claims and settlements. This info triggered
       @ODCA_DC audit. So no, I don’t support limits to #FOIA. Adding another talking point for #USCCR @USCCRgov hrg today. https://t.co/0VY5qGRD9G May 09,
       2019
       @JaneNorman @BenjaminEW @kheﬂing @ngaudiano Saw the reference to #DeVos holding schools accountable for failing to address sexual assault. Curious if
       she'll hold federal service schools accountable. See https://t.co/A90SJjh4Ac. @ProtectRDfnders May 08, 2019
       @paulhyden @DCPoliceDept @ChiefNewsham @DDOTDC Drivers are very important people who've been catered to for years. @DDOTDC & trafﬁc engineers
       around the country measure success by the # of cars driven down a street per hour. #BiketoSchoolDay slowed them down this morning. Shame on the kids for
       inconveniencing the drivers. May 08, 2019
       Thank you @DCPoliceDept @ChiefNewsham for escorting Capitol Hill students to school today. Drivers honked. 4 letter words were espoused but the kids arrived
       safely on #BiketoSchoolDay. Looking to @DDOTDC to slow down drivers so that kids can bike to school every day. https://t.co/jkxFF4h6Kx May 08, 2019
       #BikeToSchoolDay on Capitol Hill. Drivers honking. They’re upset that MPD is blocking 11th St SE lane so that students can safely cross the street. #VisionZeroDC
       #VisionZero https://t.co/xDgHX5ArE0 May 08, 2019
       RT @timkrepp: In which @jasondick I and solve all the world's problems, @peterogburn and I share parenting tips, and I expose @dcwater evil… May 07, 2019
       Beginning to realize why I wasn’t invited to participate in @CCE_for_DC Task Force mtgs re future of DC Jail. #CCE hosting conﬁdential mtgs. I host open,
       transparent mtgs. I also include neighbors in mtgs. #CCE refused to include local ANC @kasie_clark on Task Force. https://t.co/Si4ZSvBlPq May 07, 2019
       I’m testifying at #USCCR hearing this week re Sexual Harassment in Government Workplaces. Using my voice to call for change in how sexual harassment is
       addressed at city, state, and federal workplaces. https://t.co/4pNqSeOPhR May 07, 2019
       Dear @CCE_for_DC, thank you for you email. I’m still not going to act as your advisor re future of DC Jail. If you want my help and knowledge gained from hosting
       3 years of mtgs re future of Reservation 13 add @kasie_clark to your Task Force. You have the seats. https://t.co/8Gd4xn2Txm May 06, 2019
       May 8th is #biketoschoolday. If you live on Capitol Hill, the event starts at Lincoln Park. @DDOTDC will be there. Please attend and tell @DDOTDCDirector that you
       want safer streets for bicyclists and pedestrians. #RedCupProject #VisionZero #VisionZeroDC https://t.co/tjRabPXptX May 05, 2019
       Some folks look at a milk container and say #gotmilk. I’m thinking #ﬂowerpot. #Urbangardening in DC. https://t.co/0NDjqRcU4m May 04, 2019
       Thank you Capitol Hill Cleaning Emporium for being part of the Capitol Hill community for 33 years! https://t.co/DcsZPibBHK May 03, 2019
       @theHillisHome @DR_6B09 @20002ist No. @Amorg04 please DM me and I’ll help you. May 03, 2019
       Sharing @CatoInstitute @cpgrabow tweet about me. Yesterday, I asked a simple q - who is funding their anti-#JonesAct campaign. He didn't respond so I'll ask
       again. Who is funding it? Who is funding a campaign to use foreign mariners instead of Americans? https://t.co/5Ezuls0vqU May 02, 2019
       @DR_6B09 @coreyholman @SafeSidewalksDC @marycheh @charlesallen @JackEvansWard2 @kenyanmcdufﬁe @CMBrandonTodd Good news on the 19th St
       SE camera. Next step is ﬁnding out if speeding tickets are being paid. May 02, 2019
       Sharing @patriciakime article re new memorial for Coast Guard enlisted personnel. Shout out to Jon Ottman and #CoastGuard historian for your research on this
       project! https://t.co/4Wq7kCMJds May 02, 2019
       RT @AlcornANC6A08: @kdrkrepp @DR_6B09 In 6A... 16th from A NE, across East Capitol (no trafﬁc signal) and into 6B is a heavy commuter cut-… May 02, 2019


       @Bobby_Frederick @DR_6B09 Next time that happens, please take a photo of the car and send it to me. I’m asking folks to send me photos of accidents on 16th
       and then posting on @Twitter to create public record. I’ll do the same for 17th. May 02, 2019
       TBT. Still waiting for 4 way stop at 17th and A St SE. @DR_6B09 https://t.co/vdbIHkqjuo May 02, 2019
       @beautifulpaper @DR_6B09 @charlesallen Thank you for asking about 17th and A St SE. Sharing emails I sent to @DDOTDC @DDOTDCDirector asking for a 4
       way stop. Radio silence. #VisionZero #VisionZeroDC is a myth. Everyday people risk their lives simply for trying to cross that intersection. #RedCupProject
       https://t.co/DCQR2FIawq May 02, 2019
       @OffshoreAaron When @cpgrabow visits Louisiana, please ask him to share who is ﬁnancing his anti-#JonesAct campaign. Simple q but so far he’s refused to
       share that info. May 01, 2019
       RT @SenBillCassidy: Met with @realDonaldTrump today in light of proposed waivers to the Jones Act, which is essential to preserve our domes… May 01, 2019
       RT @wimsatweets: Hazel Ying Lee was the ﬁrst Chinese American woman to ﬂy for the U.S. military. She got her pilot’s license by the time… May 01, 2019
       @cpgrabow @RepGaramendi @RepRutherfordFL @SenBillCassidy @CatoInstitute Dude. I keep asking you a substance q. Who is funding your anti-#JonesAct
       campaign. That info directly relates to your arguments. May 01, 2019
       @cpgrabow @RepGaramendi @RepRutherfordFL @SenBillCassidy @CatoInstitute Still waiting for an answer on who is funding the anti-#JonesAct campaign. It’s
       a simple question. May 01, 2019
       @MaddenMaritime @cpgrabow @RepGaramendi @RepRutherfordFL @SenBillCassidy @CatoInstitute Per annual report, CATO received $29 million from
       individuals and $5.7 million from foundations in FY 2018. Curious how much $ they spent on anti-#JonesAct campaign. Also curious if speciﬁc donations were
       directly linked to abolishing US maritime jobs. https://t.co/jO3POhzMkm May 01, 2019
       @MacFarlaneNews @unsuckdcmetro @wmata Hmm. In their 2018 annual report, WMATA references customer trust and conﬁdence. Something about rebuilding
       it. Refusing to share info on the customer satisfaction survey makes the rebuilding process a wee bit harder. https://t.co/TtYy1RDkhf May 01, 2019
       @cpgrabow @RepGaramendi @RepRutherfordFL @SenBillCassidy @CatoInstitute You still haven’t answered the question of who is funding your anti-#JonesAct
       campaign. Who is paying you to write op-eds claiming that it is in the US natl security interest to use foreign mariners instead of Americans. May 01, 2019
       @mercoglianos Excellent article. @CatoInstitute is spending a signiﬁcant amount of time and money trying to abolish the #JonesAct. Curious who is bankrolling
       these efforts. May 01, 2019

https://www.allmytweets.net                                                                                                                                                 81/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 82 of 107
       @cpgrabow @RepGaramendi @RepRutherfordFL @SenBillCassidy Yes. The US maritime industry is protecting US maritime jobs. What I’ve always wondered is
       who is funding @CatoInstitute efforts to abolish #JonesAct. Also curious why CATO supports using foreign mariners in lieu of Americans. May 01, 2019
       Thank you @GovMattBevin @KimReynoldsIA for allowing #militaryspouse to use occupational licenses issued by other states in your states.
       https://t.co/nmbZRNVqR7 May 01, 2019
       RT @HillRagDC: 1D Advisory Council Meeting to Address Potomac Metro Stabbing https://t.co/ZUCL3ciMkf May 01, 2019
       @LindsayAWatts @vbagate @suederaincoat @rondtjr @DDOTDC @fox5dc Thank you. Apr 30, 2019
       @vbagate @suederaincoat @rondtjr @DDOTDC @LindsayAWatts @fox5dc I shared your article with Hilleast residents and they’re curious about where DDOT is
       doing work - painting crosswalks, adding speed bumps. Are these measures being added citywide or only in certain wards? Apr 30, 2019
       Thank you @RTDNEWS for inviting me to the Coorespondent of the Year Award Ceremony. Thank you for publishing my essay re data transparency and the
       prosecution of campus rape cases. https://t.co/auM8aR9TK4 #MeToo #TitleIX https://t.co/SN2PeULTh0 Apr 29, 2019
       Thank you @suederaincoat @rondtjr for solving a known community problem. Your actions are inspiring other DC residents to act and they’re acting b/c DDOT has
       to date, refused to make DC streets safer for pedestrians and bikers. #Fairshot #VisionZero #VisionZeroDC #RedCupProject https://t.co/YNXiJUQO6D Apr 29, 2019


       @BlairTamara Did DDOT sat how long East Cap will be under construction? Asking b/c we received notice of new demo project of Reservation 13 which will add
       additional trucks on 19th St SE further exacerbating trafﬁc on East Cap. Apr 29, 2019
       RT @BlairTamara: Hey #KingmanPark I voted, you should too. Pick from the three options provided by @EventsDC. https://t.co/pekjfHPoDy Apr 29, 2019
       Update - Life on 200 block of 16th St SE. 4/6/19 - car crash. 4/26/19 - car hit while parked. 4/27/19 - car crash. 4/28/19 - car crash. 4 car related crashes in 1 month.
       Tagging @DDOTDC @DDOTDCDirector. Neighbors need your help. #RedCupProject #VisionZero #VisionZeroDC https://t.co/WSvdA2oL8g Apr 28, 2019
       @JaperBowles @DDOTDC @bridgetpooley @MayorBowser Ah, put DDOT last and then run out of time so that they can’t answer #RedCupProject qs. Apr 27,
       2019
       @JaperBowles @DDOTDC @bridgetpooley Wow. @MayorBowser invites ANCs to meet her agency leaders but doesn’t attend the mtg. And then the agency
       leaders refuse to answer qs. Why should we attend future @MayorBowser events? Do they think that we’re simply seat ﬁllers? https://t.co/zgdUNWQ2aS Apr 27,
       2019
       @JaperBowles @DDOTDC Curious. Did DDOT speciﬁcally say that it wouldn’t answer ANC qs? Apr 27, 2019
       RT @KTravisBallie: THIS is spicy debate I did not expect (but happy to see!) at @Ward7Democrats: Members of group are asking Executive Comm… Apr 27, 2019


       @jeffreyanders19 @maustermuhle @DistrictDig @ODCA_DC Wow. Explains why DC CFO doesn’t know how much money was spent on sexual harassment
       payments. Thankful that @ODCA_DC is auditing agencies for this info. https://t.co/8qcy14INOM Apr 27, 2019
       RT @ODCA_DC: Despite statutory requirements that $$ deposited into certain Special Purpose Revenue Funds be available for speciﬁc purposes… Apr 27, 2019


       Life on 200 block of 16th St SE. 4/6/19 - car crash. 4/26/19 - car hit while parked. 4/27/19 - car crash. 3 reasons why neighbors have repeatedly asked @DDOTDC
       @DDOTDCDirector for speedbumps on their block. They’ve also asked for comprehensive trafﬁc plan. #redcupproject https://t.co/faQL6h68px Apr 27, 2019
       Last year, ANC6B sent ltr to @MayorBowser re school residency fraud. Mayor Bowser never responded so we’re commemorating the 1 year lack of response w/
       cake at the May 2019 ANC6B mtg. So many options to choose from.... @DCMOCRS https://t.co/HvrmLSECdA Apr 27, 2019
       @AnotherNutter @DDOTDC Excellent analogy. And it might work in #Hilleast except for the fact that DDOT always leaves the downed trafﬁc bollards in the street
       reminding neighbors that #VisionZeroDC is a myth. https://t.co/uqobMYvlOZ Apr 27, 2019
       #VisionZero #VisionZeroDC in #Hilleast. Yet another car damaged on 200 block of 16th St SE. It was parked in front of house. Car that damaged it drove off w/o
       leaving note. Ccing @DDOTDC. Neighbors have repeatedly asked for speed bumps to slow cars and stop property damage. https://t.co/mGpeOvnntf Apr 27, 2019


       @coreyholman @DDOTDC Also waiting for a response to our fraudulent residency/education letter. May is the 1 year anniversary and currently researching cakes
       to commemorate the lack of response. We can do a joint ceremony on May 14th commemorating both. Apr 27, 2019
       2 years ago, @DR_6B09 & I hosted numerous community mtgs w/ @DDOTDC. Goal was safer streets for bicyclists & pedestrians. Didn’t happen. DDOT gave us
       plastic bollards & an illusion of safety. Thank you to everyone for supporting #RedCupProject. We need safe streets not a mirage. https://t.co/ymUNhKPM3b Apr 26,
       2019
       RT @WABADC: @MayorBowser @DDOTDC We are asking the DC Council for immediate, sweeping reforms to the way that our city prioritizes public s… Apr 26,
       2019
       @timkrepp @Ombresque Dude. Go buy some more ice cream. Apr 26, 2019
       Thank you @TheEconomist for writing about DC’s lack of statehood. Most Americans don’t know that we lack representation in Congress. Hoping that your article
       raises awareness of the problem and encourages folks to support #DCStatehood. https://t.co/VgaomQmcuF Apr 25, 2019
       Sharing email I received regarding much needed trafﬁc calming measures in ANC6B. Sharing b/c concern over lack of enforcement is a constant theme. There are
       no consequences for speeding and driving through red lights so why should drivers follow the rules? https://t.co/a6SK4ENDj0 Apr 25, 2019
       @JoshShapiroPA @PAAttorneyGen @washingtonpost @PostOpinions Thank you for investigating the Catholic Church and demanding long overdue accountability.
       In DC, @ODCA_DC is auditing DC agencies for info on sexual harassment payments involving DC govt employees. Could the same be done looking at Catholic
       Church annual reports? Apr 25, 2019
       RT @rightlegpegged: Global Call to Action: This Friday, 4/26 Place red cups along a bike lane or intersection that you want to see protecte… Apr 25, 2019
       @coreyholman @sharrowsDC @riotpedestrian @WABADC Hmm. The data shared by my resident came from an ER doc. She’s seeing a lot of “pedestrians hit by
       cars” which made me wonder if DC’s #s were higher than other cities. Also wondering if insurance companies have this info and use it to determine rates. Apr 25,
       2019
       @sharrowsDC @riotpedestrian @WABADC @coreyholman Thank you. Apr 25, 2019
       . @riotpedestrian @WABADC @sharrowsDC sharing question posed by one of my residents. Is there a way to track the number of individuals treated by local
       hospitals for injuries related to cars? Asking b/c that data would prove how dangerous DC roads are to pedestrians and bikers. Apr 24, 2019

https://www.allmytweets.net                                                                                                                                                        82/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 83 of 107
       Inside baseball for maritime friends. WH can’t waive #JonesAct. That’s the responsibility of DHS and CBP so why weren’t they in the room for Monday’s discussion.
       Also missing were DOD and DOE. Sounds like someone is doing an end-run on maritime. Wonder who? https://t.co/V2z7rIviqW Apr 24, 2019
       Sharing ltr @MayorBowser, ANCB Commissioners, DC Councilmembers received this morning re Dave Salovesh, Abdul Seck, Malik Habib, Monica Carlson, Cora
       Adams. Author calls for action, not papers & studies. He’s right. Time to stop pushing papers & start installing safety barriers https://t.co/crSDbvqhRL Apr 24, 2019
       Sharing w/ #Hilleast. Per email this afternoon, @DDOTDC conducting trafﬁc study at 16th & Independence Ave SE. Evaluating site for a much needed trafﬁc light.
       @dcSoundOp snapped pic of workers laying study wires. @theHillisHome @HillRagDC @ljjanezich @coreyholman @kasie_clark https://t.co/gQKcQeVCWL Apr
       23, 2019
       RT @jeffreyanders19: Good also to note that @ODCA_DC has undertaken an audit of the District's claims management and settlement procedures.… Apr 23, 2019


       @EvanforANC @DDOTDC @JackEvansWard2 Not sure. Per the email I received, the new parking permits are “sturdier”. Still said no thank you. Apr 23, 2019
       @EvanforANC @ANCJonah @MayorBowser Ccing @ODCA_DC. We need to make sure that she has all the documents we have in preparation for the upcoming
       audit. Apr 23, 2019
       Sharing latest email to @DMPEDDC @kenner_brian regarding Reservation 13 mtg. DC govt is open, @wmata is working. DMPED met w/ @amazon to discuss
       #ObviouslyDC #HQ2 bid. Simply asking for the same courtesy and time. https://t.co/EElwBETl0i Apr 23, 2019
       RT @Curious_Kurz: More than 20 ANC commissioners have relinquished their parking passes (arguably the volunteer gig's biggest perk) over co… Apr 23, 2019
       Received email from @DDOTDC this morning notifying me that new parking permits were available to be picked up. Declined the offer. Returned mine last year
       after @JackEvansWard2 was caught misusing his and there is no indication that his parking habits have changed. https://t.co/ENxfpoqIob Apr 23, 2019
       @dcSoundOp @311DCgov Yes. Please send me the video and I’ll share it w/ @DDOTDC. Sharing photo I took this morning. Signs don’t stop speeding drivers.
       Speed bumps do. https://t.co/9U2jcHbqKj Apr 23, 2019
       @GordonAChafﬁn @MayorBowser @DDOTDCDirector @DDOTDC Thank you Apr 23, 2019
       Sharing email @MayorBowser @DDOTDCDirector & I received this morning re Dave Salovesh. Author asks us to do better & we can. @DDOTDC can install
       barriers that protect bicyclists. @DDOTDC can ticket car drivers for dangerous & illegal driving. I can nag them to make it happen. https://t.co/DM0txvDCTi Apr 23,
       2019
       @EvanforANC @Erinfor4B02 @charlesallen Thank you. Adding @ODCA_DC for situational awareness. 3 ANCs asked OCFO to track sexual harassment
       payments involving DC agency employees. @ANCJonah @EvanforANC @Erinfor4B02 took the lead on these letters and can provide ODCA with the background
       info. Apr 23, 2019
       @ANCJonah @ANC4C Thank you for sending letter to OCFO. Here’s the response we received. Did you get identical one? https://t.co/KBGPKC7wKW Apr 23,
       2019
       @Erinfor4B02 Thank you for your support. @ODCA_DC didn’t act b/c of my actions. She decided to audit the agencies b/c of the work ANCs citywide have done to
       raise awareness of the problem. Apr 22, 2019
       RT @jeffreyanders19: Leadership on the part of ANC Commissioner Denise Krepp @kdrkrepp and D.C. Auditor Kathy Patterson @ODCA_DC is going t… Apr 22,
       2019
       @ezhurb @ODCA_DC @DC_Chander @EvanforANC @Erinfor4B02 @ANCJonah @PLKDC @danielmwarwick Thank you for the lovely compliment. It applies to
       all ANCs. Collectively, we’re moving the needle. Apr 22, 2019
       @EvanforANC @ODCA_DC Thank you for introducing the letter. Frustrated that ANCs have to send letters asking DC CFO to do his job. But he’s not tracking the
       sexual harassment payments and by sending letters, we’re putting him on notice that his failure to do so is unacceptable. Apr 22, 2019
       RT @EvanforANC: Kudos to @ODCA_DC for this and @kdrkrepp for her leadership on this issue. I still plan on introducing my letter asking the… Apr 22, 2019
       Sharing ltr @ODCA_DC sent to @DC_Chander and I. The District of Columbia will be auditing DC agencies for info on sexual harassment payments. Thank you
       Kathy! @EvanforANC @Erinfor4B02 @ANCJonah https://t.co/s3IawGotq0 Apr 22, 2019
       @ker_dc Dave was a family friend. Not willing to see anyone else die b/c of DDOT refusal to act. Apr 22, 2019
       @DR_6B09 @girlonabikedc Where was the empty MPD camera box? Apr 22, 2019
       RT @AmberGove: @kdrkrepp @ANCJonah @coreyholman @20002ist @EvanforANC @e_burkett Cambridge recently passed legislation mandating that all s…
       Apr 21, 2019
       ANCs aren’t paid. We don’t have staff. We do however have DC govt emails. If you’re angry about Dave Salovesh’s death & want to do something, ask your ANC to
       email Mayor Bower & demand safer streets. Share these govt emails on Twitter. Create a public record that forces action. https://t.co/GgUr4ftzbW Apr 21, 2019
       @ANCJonah As learned from past experience, ANCs can draft legislation instead of waiting for DC Council and then ask them to introduce it. I’m taking point on a
       sexual harassment bill. @coreyholman @20002ist @EvanforANC @AmberGove @e_burkett @ANCJonah can you take point on bike bill? Apr 21, 2019
       This is the portrait of Howell Cobb that is hanging in the US Capitol. I’m his granddaughter and I’m respectfully asking fellow Democrats @SpeakerPelosi
       @LeaderHoyer @WhipClyburn to remove it. #Reparations @heatherscope https://t.co/aXJfpuw0F3 Apr 21, 2019
       #Reparations debate should include conversation about why portrait of Howell Cobb, Georgia Democrat, slave owner, House Speaker, and Confederate leader is
       hanging in US Capitol. Time to take it down. https://t.co/NXT4vI6DIq Apr 21, 2019
       RT @tomsherwood: Gathering now for “ghost bike” ceremony at 12th and Floriday Ave NE https://t.co/j40hlYLCQs Apr 21, 2019
       @20002ist @DR_6B09 @iowanindc @darsal Per MPD, Robert Earl Little was the man who drove the car that killed Dave Salovesh. Per court records, a man w/
       name Robert Earl Little tested positive for PCP on 4/17. He was supposed to be in court 4/19. He was a no show and bench warrant issued. https://t.co/4Frn6xutwI
       Apr 21, 2019
       @ANCJonah Council doesn’t need to be in session for Councilmembers to write letters demanding answers on why Florida Ave hasn’t been ﬁxed. Q is why isn’t
       Council using positional power to act. Apr 21, 2019
       Thank you @sharrowsDC for writing about Dave Salovesh. He may be gone but his advocacy for safer streets continues. May 8th is #BikeToSchoolDay. Elected
       ofﬁcials and @DDOTDC reps always attend the event. Please attend it as well and tell them to #FixFloridaAve. https://t.co/sPoWkH1Oyq Apr 20, 2019
       @coreyholman @darsal Similar sentiment from @20002ist @RobbDooling @EvanforANC. How should we use our collective voices to force @DDOTDC to
       #FixFloridaAve and other dangerous roads and intersections? Apr 20, 2019

https://www.allmytweets.net                                                                                                                                                    83/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 84 of 107
       Dave Salovesh died yesterday. While he lay dying on the street, 2 miles away in Superior Ct, judge issued a bench warrant for Robert Earl Little Jr for failure to
       show up in court. Man w/ that same name was the driver of the car that killed Salovesh. https://t.co/2UmYw2Cnov Apr 20, 2019
       Requested assistance from @AGKarlRacine in drafting legislation requiring DC CFO to track DC tax $s used to pay sexual harassment agreements involving DC
       govt workers. Saddened that we have to pass a law requiring him to do this. #MeToo #TimesUp #Fairshot #ObviouslyDC #DCValues https://t.co/hct8K3SS5I Apr 20,
       2019
       RT @KateRyanWTOP: Back in 2012, Dave Salovesh talked to @WTOP about his frustration with drivers who pulled illegal U turns on Pennsylvania… Apr 20, 2019


       @speshulted They (@DDOTDC @MayorBowser ) don’t care. I’ve repeatedly asked for help re 16th and Indy. Asked for 4 way stop. Asked for light. Multiple cars
       accidents, including one that sent a pregnant women to the hospital resulting in early labor. No help and no response to my emails. Apr 20, 2019
       RT @20002ist: ANC 6C has been begging @ddotdc @DDOTDCDirector to take meaningful steps to calm/redesign Florida Avenue for the entire time… Apr 20,
       2019
       @AndrewBGrinberg The man who died was Dave Salovesh. Sharing his 2018 thoughts of #VisionZero - https://t.co/0bCz3xRssd. Apr 20, 2019
       Dave Salovesh died today while biking in DC. Sharing his 2018 thoughts on #VisionZeroDC, @MayorBowser “signature program”. Sadly #VisionZeroDC didn’t
       protect Dave. It’s a deadly myth. #VisionZero https://t.co/E1FGK4RxpO Apr 20, 2019
       RT @timkrepp: Please understand I’m not being glib. We all knew that it was a matter of time before this happened. Dave as much as any of u… Apr 19, 2019
       RT @timkrepp: So do me a favor, @MayorBowser, @DDOTDC, and the rest of the city. Don’t say a fucking word of condolences. Not a word. Go, r… Apr 19, 2019


       @Runner_Kate My mom left active duty in @USArmy when she & my dad (also Army got married). That's what women did in the 1970s b/c they were supposed to
       give up their careers & follow their husbands. That model doesn't work in 2019 when @USArmy @USNavy spouses make more than service members. Apr 19,
       2019
       TY @USNINews reporter Ben Werner @Wernertime for asking Admiral Moran about diversity in the Navy (minute 39). Women become admirals when women join
       & are promoted. That hasn't happened in the past. Hoping new changes will result in more senior female @USNavy leaders. https://t.co/ZEyeIhOYyJ Apr 19, 2019


       Learned a lot by sitting in DMPED’s lobby today. Learned that @DMPEDDC is proud of the #ObviouslyDC #HQ2 #Amazon bid which was never shared with
       neighbors. Learned that #Fairshot #DCValues are slogans to be repeated, but not lived. It’s been quite an education. https://t.co/t5SRHbz87y Apr 19, 2019
       DMPED @kenner_brian work for @MayorBowser so I’ve sent her an email requesting help. Hilleast residents aren’t 2nd class citizens to be ignored. Our concerns
       matter. Ball’s in your court Mayor Bowser. Will you help us? @theHillisHome @ekogorek https://t.co/rcSKyF2SCx Apr 19, 2019
       Still sitting in DMPED’s lobby. I’ve been here since 10 and I’ve started drafting legislation requiring DMPED to communicate with neighbors re construction projects.
       Idea inspired by #ObvioislyDC photo on DMPED lobby wall. Anyone interested in helping me draft it? https://t.co/bEOSoAixMC Apr 19, 2019
       @DR_6B09 @mysikix @mdc_dsa Not sure. Do you know if folks deliver food to the Wilson Bldg? At hour 3 of DMPED sit-in and my stomach is rumbling. Apr 19,
       2019
       Starting hour 3 of DMPED sit-in. Not asking for the moon. I’m simply asking @DMPED to answer #Hilleast qs re Reservation 13. DMPED spent hours talking w/
       #Amazon. Why won’t they talk w/ us?@DHCD_COS @maustermuhle @cuneytdil @tomsherwood @RSprouseABC7 @EvanLambertTV @MollyMcKew
       https://t.co/Snw4UyOd0j Apr 19, 2019
       I’ve spent the past 2 hours trying to understand why DMPED has a photo of #ObviouslyDC #HQ2 on their wall while at the same time refusing to talk w/ the
       #Hilleast community about Reservation 13. Anyone have any thoughts on that? https://t.co/6EBmcYxw3J Apr 19, 2019
       Hilleast TaskForce repeatedly asked @DMPEDDC for info on #ObviouslyDC #HQ2. DMPED refused to provide info but there is a photo of them w/ #Amazon on
       DMPED wall. #FairShot #OnlyInDC @theHillisHome @HillRagDC @ljjanezich @OConnellPostbiz @jackiebensen @mitchryals @AndrewGiambrone
       https://t.co/6EBmcYxw3J Apr 19, 2019
       I’ve been sitting in @dmped lobby waiting for someone to talk w/ me re Reservation 13. Same land that @MayorBowser offered to #Amazon for #HQ2. Offer
       commemorated w/ photo on wall. Bowser didn’t share offer w/ Hilleast. Nor is she sharing her new vision for the land @DR_6B09 https://t.co/LZ5XN1LAoA Apr 19,
       2019
       Spent past hour sitting in @DMPEDDC lobby waiting for someone to talk w/ me re Reservation 13. Caught up on #MuellerReport. Great article @PhilipRucker. Also
       read @JournoGeoffZ article re women & Coast Guard. I’m an elected ofﬁcial & I’m sitting here until DMPED talks w/ me. https://t.co/KLjZay1pdc Apr 19, 2019
       Women leave the #CoastGuard b/c service doesn’t promote them. It’s why I left in 2002. My year group was up for rear admiral last yr. No women on selection list. I
       would have spent 20 yrs staring at glass ceiling & watching men advance https://t.co/x54zNnlB82 @JournoGeoffZ https://t.co/NY4THbpLLR Apr 19, 2019
       Reservation 13 @DMPED sit-in continues. Ofﬁce is open even though DMPED told me that no one was in. Sofa is comfortable. And I have company - #obviouslydc
       photo of @MayorBowser. https://t.co/anrzyymJiZ Apr 19, 2019
       @kasie_clark @DR_6B09 @coreyholman @DOEE_DC @MayorBowser @theHillisHome Thank you @kasie_clark for your leadership on this issue. Apr 19, 2019
       Sitting in the @DMPEDDC @kenner_brian lobby waiting to talk with someone re Reservation 13. https://t.co/kbkqddfPBq Apr 19, 2019
       WP published obituary of James McCord in today’s paper. In June 1972, McCord told MPD that his name was Edward Martin. Logbook on display at
       @DCPoliceDept HQ. #Watergate https://t.co/Ydxxoibqoc https://t.co/i8GzXTLB2H Apr 19, 2019
       @kasie_clark @DR_6B09 @coreyholman @DOEE_DC @MayorBowser Generator still at Boys and Girls Club property. When is the next I promise promise
       promise to remove it date? @theHillisHome https://t.co/ezMgrHc7h9 Apr 19, 2019
       @DR_6B09 @kenner_brian @DMPEDDC Will do. It’s Good Friday and I’ll be doing a sit-in as an elected ofﬁcial b/c DMPED is refusing to answer questions
       regarding Reservation 13. Apr 19, 2019
       @DR_6B09 @kenner_brian @DMPEDDC Hmm. Wonder if DMPED is refusing to meet me b/c of the expected rain? Another friend suggested that everyone was
       on Spring Break. Apr 18, 2019
       Update on tomorrow’s mtg w/ @kenner_brian @DMPEDDC re Reservation 13. DMPED is trying to convince me that the DC govt is closed and I keep reminding
       them that it’s open. Curious to learn what the next excuse will be for not meeting w/ me. Any guesses? https://t.co/WUgSOAniU1 Apr 18, 2019



https://www.allmytweets.net                                                                                                                                                    84/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 85 of 107
       When I joined #CoastGuard in ‘98, there were no female admirals & few in the other services. Good news is that there are signiﬁcantly more in 2019. Bad news - no
       women selected for admiral in the CG last year. Hoping women will be on the list this year. @Servicewomen https://t.co/JtLQI8w1L8 Apr 18, 2019
       Last week #Hilleast shared concerns w/ @DDOT re Reservation 13. Starting tomorrow, DDOT will have Ofﬁcer on-site to document construction vehicles deviating
       from approved plan. Ofﬁcer authorized to issue violations. Flagger will be stationed at 18th & D St SE @kasie_clark Apr 18, 2019
       RT @MacFarlaneNews: Three Deaths Raise Questions About DC VA Medical Center Following Up With Patients After Discharge l https://t.co/ohQeL… Apr 18,
       2019
       RT @mitchryals: Local Businessman Corrupted Elections and D.C. Contracting Program, Jury Finds https://t.co/3ovP7EdUCD Apr 17, 2019
       @goliathmeadow @MayorBowser Awesome indeed. When @DC_Chander @coreyholman @Ready_4_DC @kasie_clark and I sent the letter when expected the
       DC CFO to agree to start tracking sexual harassment settlement dollars. His continued insistence that @AGKarlRacine has the info is mind blowing. Apr 17, 2019
       @DR_6B09 @kasie_clark @CCE_for_DC @theHillisHome Wondering if that’s why @kasie_clark and I were excluded from the DC Jail Task Force. We hosted the
       mtg in 2017 and that upset Mayor Bowser. She’s the one who outsourced the Task Force to CCE and I’m guessing that she didn’t want us on it. Apr 17, 2019
       @Erinfor4B02 @MayorBowser Given Bowser’s refusal to to track the money, we may need to ask the City Council to introduce legislation requiring the CFO to do it.
       Interested in helping me draft it? @ANCJonah @EvanforANC @councilofdc Apr 17, 2019
       @Erinfor4B02 @MayorBowser All of them. It’s almost as if they believe that sexual harassment settlement agreements are an annual expense to be paid by DC
       taxpayers. Karl Racine is AG, not CFO. Bowser’s refusal to answer where the money is coming from to pay these settlements is extremely troubling. Apr 17, 2019
       Mayor Bowser, @AGKarlRacine isn’t responsible for day to day ﬁnances of the city. That’s the responsibility of your CFO. Please ask him to start tracking sexual
       harassment payments. $ comes from pockets of DC taxpayers & we’re tired of paying for bad behavior. @MurielBowser https://t.co/e5n2G0RNBP Apr 17, 2019
       DC CFO still doesn’t want to track taxes used to pay sexual harassment agreements involving DC govt employees. Continued refusal puzzling. Looking for ideas on
       how to make @MayorBowser understand that DC residents are tired of paying for bad behavior. #TimesUp #MeToo #Fairshot https://t.co/RqLRepfqZz Apr 17, 2019


       @kasie_clark @CCE_for_DC Exclusion is puzzling. CCE told neighbors at January #Hilleast Taskforce mtg that they wanted to partner with them on the future of
       the DC Jail. Hard to partner with us when CCE is refusing to give us a seat at the table. @theHillisHome Apr 17, 2019
       @kasie_clark @DR_6B09 @coreyholman @DOEE_DC @MayorBowser Who made the latest promise and are we taking bets that they won’t fulﬁll it? Apr 17, 2019


       RT @kasie_clark: With a Task Force of 29 members, many of which are academics, activists, and organizers (which are all important!), there… Apr 17, 2019
       @DR_6B09 @DMPEDDC @kenner_brian That’s very generous of you. Hopefully, I won’t need back-up power. Apr 17, 2019
       Numerous problems w/ construction & deconstruction on Reservation 13. I’ve repeatedly asked to meet w/ @DMPEDDC @kenner_brian to talk about the problems.
       Sadly, DMPED has never responded so now I have to go to their ofﬁces on Friday & sit until they agree to talk. #oversight https://t.co/1KHkt0E51X Apr 17, 2019
       TY @ActingSecDef for creating new task force re military sexual assault. Please ask @ProtectRDfnders to be part of the group. Please ask members to read the
       testimony that many of us provided in 2014. Before #MeToo & our input was ignored, but it’s still relevant. @patriciakime https://t.co/gz9Ds7W4sS Apr 17, 2019
       Sharing w/ @coreyholman @kasie_clark @AlcornANC6A08 @DC_Chander @AmberGove @BlairTamara @Erinfor4B02 @tmholcomb @AntawanHolmes
       @ANCJonah @e_burkett @EvanforANC @MillerANC1A05 @EvanforANC @ArethaJJackson1 @anc1b01 @anthonydalesw @Ready_4_DC @Dbdendy Article re
       DDOT contracting. https://t.co/7Y3Gvp0Mly Apr 17, 2019
       @DR_6B09 @CCE_for_DC @kasie_clark The DC Jail is broken. Individuals at the facility are living in horrible conditions and Hilleast neighbors want to help them.
       But we can’t do that when we’re excluded from the conversation. Apr 17, 2019
       RT @EvanforANC: Today, @Mike8Austin @ScotANC @Erinfor4B02 and I sent a letter to @DCDPW about the on-going unsafe practice of semis parking… Apr 17,
       2019
       Update on @CCE_for_DC DC Jail Task Force. @kasie_clark & I are not included but group wants us to act as “advisors”. I told them no. If they want #Hilleast to
       advise on the project then they add Kasie to their group. Group is already at 29 and then can easily add 1 more. https://t.co/xvrQxFGRWb Apr 17, 2019
       Sharing @CCE_for_DC DC Jail Task Force list. 29 members. Only one represents Hilleast community. DC Jail part of our community and I’m puzzled by CCE’s
       refusal to include neighbors. Can’t they pull up an extra chair for @kasie_clark? https://t.co/dXUD4F3cWJ Apr 16, 2019
       Sharing with #Hilleast. 2 thefts and a robbery yesterday in ANC6B10. If you have security cameras, please share video w/ MPD. Making this ask b/c
       @DCPoliceDept need your help in solving the crimes. @theHillisHome @HillRagDC @ljjanezich https://t.co/DE3OBv1sFu Apr 16, 2019
       RT @GordonAChafﬁn: There's a strong argument that any contractor receiving government funds, above a certain threshold, should be subject… Apr 15, 2019
       I asked DCPS for info re 2017 and 2018 sexual harassment claims. They provided info below. (And yes, asking about the individual who resigned and whether or
       not they are getting retirement beneﬁts). DC Charter Schools haven’t been required in the past to share similar data. https://t.co/UUv5s4ZWSy Apr 15, 2019
       Disagree w/ WP Editorial Board. DC Charter Schools should be subject to FOIA. I want them to answer the same qs I’m asking DCPS re sexual harassment.
       https://t.co/zzMXG0JqRy Apr 15, 2019
       @mhbaskin @wcp Excellent article. Had a similar experience trying to get info re homeless lady who died of hypothermic conditions outside of Union Station. Told
       she died of “natural causes”. It’s not natural to freeze to death and tired of DC claiming privacy as reason not to share death data. Apr 15, 2019
       @jeffreyanders19 @MayorBowser Sadly no. Grateful to @ANCJonah and his ANC for supporting 6B request that DC CFO start tracking DC tax dollars used to pay
       sexual harassment agreements involving DC employees. @Erinfor4B02 @EvanforANC also working on ltr. Combined effort to force transparency of info. Apr 13,
       2019
       Sharing OAG @AGKarlRacine legal memo regarding ANC access to MPD body camera video. @LorenzoANC7C04 @coreyholman @DMVBlackLives @ACLU_DC
       https://t.co/45KpFcpV3H Apr 13, 2019
       Good morning @kenner_brian. Please let @tmholcomb @kasie_clark & I know when Reservation 13 mtg is next week. As shared on Monday, #Hilleast upset by
       5am construction and illegal truck trafﬁc. Notiﬁed yesterday of new deconstruction on site. Standing by for date. Apr 13, 2019
       @ktullymcmanus It’s a week of questions. I asked DC CFO if he tracked sexual harassment payments related to DC govt employees. No. So ANC6B asked him to
       start doing so. Sexual harassment was rampant at federal and local level in DC for years - victims stayed quiet for a reason. https://t.co/VJzEILAabz Apr 13, 2019
       @Erinfor4B02 You’re raising a good q. Does the DC Council have an ethics counsel? Like you, I’ve provided ethics in the past and there is no way I would have
       green-lighted Jack Evan’s efforts to solicit outside work using his govt email address. Apr 12, 2019

https://www.allmytweets.net                                                                                                                                                 85/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 86 of 107
       @maustermuhle @kasie_clark That's what we're trying to ﬁgure out. DC outsourced the DC Jail Task Force to the Council for Court Excellence. They told us only 1
       ANC citywide could participate to they chose an ANC from Ward 7. Not sure why they couldn't add a second. https://t.co/y9jL6ASMok Apr 11, 2019
       @EvanforANC Thank you Apr 11, 2019
       Asked @DCPSChancellor for info re 2017 and 2018 DCPS sexual harassment complaints. Sharing response. Still waiting for information re $ 5 million lawsuit
       against Roosevelt HS. @WTUTeacher https://t.co/YeHznpbexm Apr 11, 2019
       RT @ANCJonah: Fellow Commissioners @ANC4C signed onto this and we invite you to do so as well if you think this is important. I can share a… Apr 11, 2019
       Sharing ANC6B letter to DC CFO DeWitt asking him to starting tracking DC tax dollars spent on sexual harassment agreements. @ANCJonah ANC sent similar ltr.
       Encourage other ANCs to do the same. https://t.co/1CTr4V0wJK Apr 11, 2019
       . @kasie_clark did @JohnLegere respond to your request to move the illegally placed generator at the Boys and Girls club? Per @Marissa_Jae article he doesn’t
       want the music to stop in Shaw. Wondering if he doesn’t want the generator to stop in #Hilleast as well. https://t.co/qTtb53vSdp Apr 11, 2019
       @lizzelasko @kasie_clark $500 million is needed to build a new jail. The city doesn’t have that money so I don’t see the current one moving. Apr 11, 2019
       In November 2017, former ANC Commissioner Ridge had the foresight to draft a resolution reminding folks that ANC6B residents should be at the table when
       discussions were held re future of DC Jail. Sharing the resolution. @kasie_clark https://t.co/OAtYBVmKYh Apr 11, 2019
       @terabithia4 Very wrong. DC Jail task force leader offered to make us “advisors” in lieu of us actually being on the task force. Still shaking my head at the
       conversation @kasie_clark and I had with them today. Apr 11, 2019
       @ANCJonah Thank you! Apr 11, 2019
       DC Council created task force to study future of DC Jail. @kasie_clark and I asked to be on it as we represent neighbors who live next to the bldg. Task force
       leaders refusing to include us. They’re claiming that #Hilleast perspective isn’t needed. Apr 10, 2019
       @andria_n_thomas @AGKarlRacine @CMBrandonTodd Hmm. OHR stopped responding to my emails after I started asking questions about sexual harassment
       settlement agreements. Whose water is OHR carrying by ﬁghting w/ Racine? Apr 10, 2019
       @RosinaPhoto @AGKarlRacine @mhilt126 Thank you for the lovely compliment. Apr 10, 2019
       At the May ANC6B 2019 mtg we will have cake to celebrate the one year anniversary since we sent a ltr to @MayorBowser @DCPSChancellor @DMEforDC re
       school residency fraud. Still waiting for a response. @theHillisHome @HillRagDC @DCMOCRS https://t.co/UVEkDuAU3O Apr 09, 2019
       @churchofbasebal @Twitter @MayorBowser Yep. Shared information about Potomac Ave SE with DDOT 2 yrs ago. Yes, yes we'll get to it they promised. We'll
       examine it as part of the comprehensive plan of the neighborhood. No plan and trafﬁc has only gotten worse. @DDOTDC Apr 09, 2019
       . @DDOTDC promised compressive trafﬁc plan of Capitol Hill. Received email from DDOT today claiming success. DDOT you made a child cry after being in an
       accident that could have been avoided if you had put in a stop light at 16th and Indy SE. Good job. Still waiting on the plan https://t.co/lT1eG1ehCg Apr 09, 2019
       RT @coreyholman: Join us tonight at @HillCenterDC 7:00 PM for ANC 6B's April Meeting. Highlights: 1) A visit from @CharlesAllen 2) Restaura… Apr 09, 2019
       RT @kasie_clark: @JohnLegere T-Mobile generator (in my Washington DC neighborhood) has been leaking fumes, noise & liquid for weeks on end.… Apr 09, 2019


       Thank you @PLKDC for running against Jack Evans! https://t.co/Ooo9L5OKUn Apr 09, 2019
       Hilleast Taskforce is hosting a community meeting tonight to talk about Reservation 13. @DDOT, @DMPED, and the contractors will all be in the room and
       everyone is welcome to ask questions. Mtg starts at 7pm at St. Coletta of Greater Washington (1900 Independence Ave SE). Apr 08, 2019
       In 2002, I helped create the Transportation Security Administration. That was many moons ago. Today, I'm a locally elected ofﬁcial and I'll be sharing the local
       perspective as a member of the TSA Surface Transportation Security Advisory Committee. https://t.co/Meg8UxPOYO Apr 08, 2019
       @iamDmunny @BartonFairfax @JohnLegere @TMobile @DCDGS Good question. @DCDGS has been remarkably quiet on this development. Apr 08, 2019
       @EJDionne @JoeBiden Puzzled by statement re “martyr to political correctness.” Biden kept his job as VP while he was making many women & men
       uncomfortable w/ his inappropriate behavior. In contrast, I lost my job as @BarackObama @JoeBiden political appointee for trying to stop sexual harassment. Apr
       08, 2019
       Last week DC CFO shared that he doesn’t know how many DC tax $s are used to pay sexual harassment settlement agreements involving DC agency employees.
       Tomorrow ANC6B will vote on ltr asking him to track this data. Solving #MeToo requires action. https://t.co/gqTRwVCHJF Apr 08, 2019
       Hilleast residents - please tweet at @ChmnMendelson & ask the same q asked by @blevin2018 & @chefjoseandres - when is he holding hrg re DC Central
       Kitchen. Making this recommendation b/c after 4 yrs as your ANC, I’ve learned that DC Council rarely holds oversight hrgs. https://t.co/31E3YiTpdn Apr 08, 2019
       Thank you @Tman46Skip for organizing Rally For A Better RFK Campus. #HailNo https://t.co/64OGyBobfe Apr 07, 2019
       . @chefjoseandres is right. The DC Council should hold oversight hrg re DC Central Kitchen and ask why they lost a long standing contract to feed the homeless.
       Who beneﬁted from giving this contract to unknown entity? @ChmnMendelson the ball is in your court. Please hold hrg. https://t.co/PpEl24f5bG Apr 07, 2019
       RT @paigekowalski: @kdrkrepp @LizFesta @Twitter @MayorBowser This is the scariest street on the Hill and I avoid at all costs. I won’t let… Apr 07, 2019
       @AlcornANC6A08 @Twitter @MayorBowser Among the many unkept DDOT promises was a comprehensive trafﬁc plan of Capitol Hill in 2019. Still waiting for it.
       Meanwhile, people are being hurt. #VisionZero #VisionZeroDC Apr 07, 2019
       @riotpedestrian 16th St SE residents have repeatedly asked DDOT for speedbumps. No replied @DDOTDC - it would slow down trafﬁc. Apr 06, 2019
       @DR_6B09 @surfpizza @DDOTDC @MayorBowser @DDOTDCDirector Yes, yes. Federal dollars were used to dig up 17th Street SE three times in two years
       because DC agencies failed to communicate with one another during the pre-planning process. If only we had a DC Council that did oversight. Apr 06, 2019
       @GordonAChafﬁn @Twitter @MayorBowser @DDOTDC Thank you. Please let me know how I can help you with your article. Apr 06, 2019
       @GordonAChafﬁn @Twitter @MayorBowser The ﬂexipost. @DDOTDC solution to speeding motorists. Sadly motorists have destroyed most of them in my SMD.
       https://t.co/1uHCDpd45s Apr 06, 2019
       TBT. 9 yrs ago, I was an #Obama #Biden administration political appointee. In this role, I told male career govt employee to stop touching/rubbing a female
       employee’s shoulders. It was inappropriate. Same guidance should have been given to @JoeBiden a long time ago. https://t.co/ulx8u9vf8v Apr 06, 2019
       @surfpizza @DDOTDC That would be a good idea. Last week, I asked folks to FOIA my emails w/ DDOT re the intersection. I did so because I want #Hilleast to
       see the number of times I and others have asked for help from @MayorBowser @DDOTDCDirector to ﬁx this dangerous and deadly intersection. Apr 06, 2019
       Sharing email ANC6B10 resident sent to Mayor Bowser today. His pregnant wife hit by car on 16th St SE. Same location as today’s accident. See photos. #Hilleast
       please use @Twitter to share your stories. Doing to creates a record, one @MayorBowser can’t ignore. #DCValues https://t.co/312QXBSYd3 Apr 06, 2019

https://www.allmytweets.net                                                                                                                                                 86/107
3/22/2021                Case 1:21-cv-00839-RDM Document        1-1all your
                                                All My Tweets - View   Filed   03/29/21
                                                                            tweets on one page. Page 87 of 107
       @StevenJCrowley Case study of mismanagement. Apr 06, 2019
       @jeffreyanders19 Perpetual violations. Apr 06, 2019
       @NatsBandwagon @DCDGS @TMobile The generator has been operational 24/7 for a month. No permits. May be good for customers but it deﬁnitely isn’t
       neighborhood friendly. @JohnLegere Apr 06, 2019
       @coreyholman @DDOTDC @DOEE_DC @dcra DC agencies are good at dodging responsibility. 17th St SE dug up 3 times in 2 years because they didn’t talk w/
       one another. When I asked why, one happily said it was because the other one refused to communicate. Apr 06, 2019
       Sharing oversight email I sent to Mayor Bowser. 16th and Independence Ave SE is a dangerous intersection. She and DDOT know about the problem, yet they’re
       refusing to act. A child was hurt today because of this inaction. Tomorrow, someone could die. https://t.co/ArXsSBjGq9 Apr 06, 2019
       Latest accident at intersection of 16th and Indy SE. Notice deployed airbags. Child crying. @MayorBowser @falcicchio @DDOTDCDirector @DDOTDC know that
       this is a dangerous intersection yet they refuse to act. #VisionZero @charlesallen @theHillisHome https://t.co/hnYrGXOngm Apr 06, 2019
       @DR_6B09 @JohnLegere @TMobile @TrumpHotels Must be nice to live a world not polluted by illegally sited generators. Apr 06, 2019
       @BartonFairfax @JohnLegere @TMobile Nope. No natural disaster in #Hilleast. Manmade yes. @DCDGS inability to manage property led to theft of copper. Apr
       06, 2019
       Customer loving @JohnLegere @TMobile solution to copper theft was to illegally place generator on the property. Permits? What are they? @DCDGS @DOEE_DC
       notiﬁed. But they didn’t help. #DCValues #Fairshot in a @MayorBowser Administration. Apr 06, 2019
       Sadly, @DCDGS didn’t properly manage the bldg. Thieves broke in and stole copper wiring that previously provided power to the @TMobile cell tower. Apr 06, 2019


       Many years ago, @TMobile and @DCDGS entered into contract placing cell tower on top of old Boys and Girls Club. Apr 06, 2019
       . @JohnLegere @TMobile placed the illegal generator at 17th and Massachusetts to power a cell tower. Apr 06, 2019
       This is the sound of customer-loving @JohnLegere @TMobile illegally placed generator in #Hilleast. https://t.co/XK299zI566 Apr 06, 2019
       @CleanCityDC @MayorBowser @atlasvetDC @PretzelBakery @AlanChargin @dcvet @FulcrumPG @theHillisHome @HillRagDC @hillhoundsdc
       @CMCharlesAllen Thank you @7eleven for sponsoring #Hilleast community clean-up this morning. Lots of trash picked up. And my daughter loves her post clean-
       up donut. https://t.co/I6W1dyvc7k Apr 06, 2019
       @Curious_Kurz @ndelgadillo07 Thank you for covering this story. Not the ﬁrst time that a 10 yr old put in handcuffs. Racine’s ofﬁce currently researching who can
       view MPD body camera video. Review linked to SE stop in December and NE stop last weekend. Apr 06, 2019
       @AmberGove @DDOTDC @MayorBowser @DDOTDCDirector @DCVisionZero Why the delayed start? Lack of funding? Apr 06, 2019
       Sharing 2nd oversight email to @DCPSChancellor @DMEforDC re DCPS sexual harassment claims ﬁled in 2017 & 2018. Asking for info b/c I want to know how
       DCPS resolved complaints & whether or not individuals accused of sexual harassment are still employed by DCPS. #DCValues https://t.co/TGZI6sVZrE Apr 05,
       2019
       @coreyholman @DR_6B09 @kasie_clark Yes. Now we need to ﬁx the situation. @DOEE_DC @DCDGS please let us know what you are doing to do to turn off the
       illegally sited generator on 17th. No public space permit = illegal operation. @theHillisHome Apr 05, 2019
       @coreyholman @DR_6B09 @kasie_clark @DOEE_DC @theHillisHome @DCDGS Hmm. No public space permit yet the generator has been operational for
       months. Wondering who approved its siting. Apr 05, 2019
       RT @theHillisHome: A generator sits in public space and appears to be an environmental hazard but no action is being taken. Thread: https:/… Apr 05, 2019
       @TalkActEnd @NavalAcademy TY for hosting conference. It order for #TalkActEnd to be successful, everyone has to be in the room. Sadly, that didn’t happen this
       week b/c advocates like @ProtectRDfnders weren’t invited to speak. Lack of inclusion is eerily similar to 2014 Response Systems Panel discussion. Apr 05, 2019
       @Tripple_OG_Z @sdowe202 @DCDPW Thank you. I’ll start asking qs about interagency transfers. Apr 05, 2019
       @UnsuckDCSchools @sandramoscoso @Young_CityDC Not yet. Apr 05, 2019
       #DOD hosting conference on campus rape. Grateful that @DeptofDefense is hosting it. Disappointed that they didn't invite advocates like @ProtectRDfnders to
       participate. Change doesn't happen when people are kept out of the room. https://t.co/gqSZLAP8Dc @caitlinmkenney #MST #MJIA Apr 04, 2019
       RT @CleanCityDC: Neighbors in #The6 are fanning out for @MayorBowser's Spring Cleanup this Saturday. Choose yours: 1401 MD Av NE/9a 1501 In… Apr 04,
       2019
       Battle of the lawyers. DOD TJAGs recommend keeping #MST prosecution w/ command in 2014. As MARAD Chief Counsel, TJAG equivalent, and former CG JAG I
       said take it away. I stand by that message today. Current system isn’t working. @patriciakime #MJIA @SenGillibrand @RepSpeier https://t.co/nvwcojATlt Apr 04,
       2019
       @ANCJonah @Erinfor4B02 Thanks. I’ll share a draft later today. ANC6B will vote on it on Tuesday. Apr 04, 2019
       @VeraMBergen @JimLaPorta Wish the #CoastGuard would do the same. Florida CG bases destroyed by hurricanes and CG told to hand over money to CBP to
       build the wall. And then there was the shutdown in January. @dcdiaperbank donated 20,000 diapers. @american_8 hosted fundraiser for local Coasties.
       https://t.co/Fj3xcxkrRV Apr 04, 2019
       @Erinfor4B02 Per DC CFO letter, DC agencies aren’t working to gather this data. Friend shared that Dept of Human Resources may have it. That’s the next email.
       Also drafting ltr for ANC6B to send to DC CFO asking him to start tracking the data and releasing it on an annual basis. Apr 04, 2019
       Congratulations #CoastGuard HQ for winning the #GoDCGo Rideshare Award! @ComdtUSCG https://t.co/HHO3uC6Jp9 Apr 04, 2019
       @sdowe202 Thank you. Apr 04, 2019
       @sdowe202 OHR provides some info in April 2018 but then refused to provide additional info like who wrote the checks, how they were included in agency budgets,
       & whether or not DC agency employees accused of sexual harassment were still employed. How can I get OHR to share the info? https://t.co/RSmjhzfHbf Apr 04,
       2019
       @jeffreyanders19 I agree with you. The DC CFO should know the stats on the sexual assault and harassment settlement info. Punting to the AG is troubling. What
       else does he not know? Apr 04, 2019
       @DLPetroshius @UnsuckDCSchools @ChmnMendelson @cmdgrosso @CMCharlesAllen Agree w/ you on residency fraud. ANC6B sent a ltr to @MayorBowser
       last year re the problem. Sadly, but not surprisingly, still waiting for a response. Apr 03, 2019



https://www.allmytweets.net                                                                                                                                                87/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 88 of 107
       @Shawington @UnsuckDCSchools @ChmnMendelson @cmdgrosso @CMCharlesAllen @SenGillibrand I’m a former Coast Guard JAG and am very familiar w/
       how DOD isn’t addressing #MST. Using that experience to make sure that DCPS and all DC agencies are properly addressing sexual assault and harassment
       claims. #Transparency #DCValues #Fairshot Apr 03, 2019
       @UnsuckDCSchools @ChmnMendelson @cmdgrosso @CMCharlesAllen All schools (public, private, charter) should be required to share info pursuant to FOIA.
       That info includes data on sexual harassment & assault settlement agreements & judgements. Also outcome of complaints. 28 complaints ﬁled in 2018 at DCPS.
       Everyone in the dark re outcome. Apr 03, 2019
       RT @EmilyRoderer: @UnsuckDCSchools @ChmnMendelson @cmdgrosso @CMCharlesAllen Dear @ChmnMendelson and @cmdgrosso a Transparency bill for
       pub… Apr 03, 2019
       @zebraﬁnch Thank you Apr 03, 2019
       Twitter friends. Please join me in asking the DC Chief Financial Ofﬁcer to start tracking the DC tax $s that are being spent on DC agency sexual harassment and
       assault settlement agreements and judgements. To date, he doesn’t track the info & neither does the DC Council. Thanks https://t.co/105eQ2tuh5 Apr 03, 2019
       Sharing latest oversight email to DC CFO re sexual harassment & assault settlement agreements & judgements. He claims lack of knowledge. My ask is that he
       start tracking info. $s don’t grow on trees & if DC tax $s are paying for bad behavior, DC residents should know about it. https://t.co/a0arnMbbtB Apr 03, 2019
       @baltenburg @antoni_rico @SenGillibrand Well understand civilian system. I sued DOJ to get prosecution data for rapes in DC, and no, they aren’t prosecuting the
       cases. But then neither is the military and the lack of prosecution in the military is linked to the fact that COs are biased. Bias has stopped many cases. Apr 03, 2019


       @baltenburg @antoni_rico @SenGillibrand As a former Maritime Administration Chief Counsel responsible for one of the federal service academies and as a
       former Coast Guard JAG, my recommendation is to remove the chain of command from #MST prosecutions. I’ve seen the rotten side of current system. It’s ugly.
       Apr 03, 2019
       @TomPorterDC @USMC During hrg, one of the witnesses stated that DOD was no longer allowing her to share her story. Troubled by that statement. Apr 03, 2019


       @DR_6B09 @tomsherwood @wcp @kokoshow Still asking qs. 28 sexual harassment claims ﬁled at DCPS in 2018 and they are currently being sued for $5 million.
       DC CFO claimed yesterday that he has no visibility on any city related sexual harassment settlements. There is a possibility that money does grow on trees in DC.
       https://t.co/cx9hcdT8eh Apr 03, 2019
       Thank you @Grace4NY for hosting #PeriodDrive for @dcdiaperbank today. #MenstrualEquity https://t.co/IrotWha8pB Apr 02, 2019
       @EvanLambertTV @DCLottery Sharing info provided by OAG. https://t.co/rZXF7syX3f Apr 02, 2019
       @EvanLambertTV @DCLottery OHR has some of the info. Ask why they aren’t sharing it with you. https://t.co/bpjC0XqHXB Apr 02, 2019
       RT @EvanLambertTV: This is important. Last year I tried to ﬁnd out some of the same info this ANC commissioner is seeking after doing a st… Apr 02, 2019
       @jeffreyanders19 For those keeping track - DC CFO doesn’t have info. Not me says OHR. Meanwhile DCPS is claiming none even though we know that they’re
       being sued for $5 million. It’s a simple question. How many DC tax $s have been spent on sexual harassment and assault agreements? Apr 02, 2019
       Sharing w/ @MayorBowser @charlesallen @tweetelissa @ChmnMendelson @cmdgrosso @RobertWhite_DC @BrianneKNadeau @VinceGrayWard7 to make
       sure we are all on same page. DC CFO doesn’t know the amount of DC tax $s being used to pay sexual harassment & assault agreements & judgements
       https://t.co/LyZB51o2kH Apr 02, 2019
       RT @jeffreyanders19: Wow it's almost like they do not want to help her with a straight answer: https://t.co/8ePoeV9seB https://t.co/Ja1X4uU… Apr 02, 2019
       Update on my request to DC CFO re amount of money DC agencies have spent on sexual assault and harassment settlements and judgements. Answer. He
       doesn’t know. Punted to @AGKarlRacine. In a #MeToo #TimesUp world, DC Chief Financial Ofﬁcer doesn’t track critical info. https://t.co/SUd0MHsF61 Apr 02, 2019


       @LeoShane @HASCDemocrats @RepSpeier @RepTrentKelly I testiﬁed in 2014 before Response Systems Panel Rep Kelly just referenced. Asked if I was ever
       given illegal order re sexual assault. Yes. I replied and I was the agency chief counsel at the time. Encourage folks to read the transcripts. #MST @ProtectRDfnders
       @Servicewomen https://t.co/LdvsTBbBjK Apr 02, 2019
       @marianne_levine @burgessev 9 yrs ago, one of my employees asked for help w/ another employee who liked to touch her shoulders, rub her back. I spoke with
       the male employee and told him that his actions were inappropriate. Someone should have had the same conversation with Biden. Why didn’t they? Apr 02, 2019
       Sharing weekly oversight email to DC CFO DeWitt re $s DC agencies have spent on ﬁnancial agreements and judgements related to sexual harassment and
       assault. @MayorBowser @falcicchio copied on email. So far, no one has responded. https://t.co/pzhqglypkw Apr 02, 2019
       RT @USCapHis: Our second Springtime Lecture is this Wednesday, April 3rd! Come hear John Brady discuss "USS Olympia and the World War I Unk… Apr 01,
       2019
       Last yr Hilleast Taskforce hosted community mtg w/ @DCDPW to talk about parking enforcement. DPW provided data last wk. Today’s ask. 2 shifts of 3-4 ofﬁcers
       should issue parking tkts. Asked DPW to enter into MOU w/ @eventsdc providing for more enforcement during events at RFK. https://t.co/wZuqXewgLc Apr 01,
       2019
       Following up on request for help. Sent email to @AGKarlRacine this morning asking for status of legal memo re who can view MPD body camera video. Will share
       results. @beathemost @coreyholman @AmberGove @charlesallen https://t.co/RagZqeDK5q Apr 01, 2019
       For folks following Maryland law that restricts sexual abuse lawsuits, why didn’t @archbalt lawyers report crimes earlier? They clearly knew about them in 2017
       when they negotiated the law w/ C.T. Wilson. Credibly accused priest list wasn’t released until 2019. @ErinatThePost https://t.co/PfD1DzHThS Apr 01, 2019
       @FutureDebris Agree. Excellent essay by @ChiBornfree. Had an interesting exchange last fall w/ @dcpcsb @SDPearson re transparency of info re sexual assaults
       and harassment. DC charters didn’t track them. DCPS is required to and so should charters. Both should also be more transparent re #s. Mar 31, 2019
       @ABC7HeatherGraf TY for sharing news about Thomas Moir. Per new @USAO_DC guidance, he will be tried in District Ct, not Superior Ct. Change signiﬁcant b/c
       ANCs can’t write community impact statements for District Ct. Troubling b/c judge should hear how child pornography hurts all DC residents. Mar 31, 2019
       DOD hosting campus rape summit at USNA. @ProtectRDfnders & I applied to speak at event. No said #DOD. In contrast, Georgetown U held 4 public dialogues
       organized by #CatholicChurch abuse survivor. Church ﬁnally letting survivors speak, so should DOD @ChiefPentSpox @ActingSecDef https://t.co/eRPK8qoCA0
       Mar 31, 2019



https://www.allmytweets.net                                                                                                                                                       88/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 89 of 107
       @HumanMobility @peterkrupa @DCPoliceDept @coreyholman @charlesallen Told last fall that DC agencies writing legal opinion stating that neither ANCs nor DC
       Councilmembers could see MPD body camera video. I’ll ask for the latest on that memo. I’ll also contact local ANC re latest stop. @DMVBlackLives @beathemost
       Mar 31, 2019
       @mcoll4567 @ProtectRDfnders We did in the Coast Guard. No senior female ofﬁcers or enlisted so we mentored each other. If asked 20 yrs ago, we would have
       shared the gender bias we faced & our recommendations to ﬁx it. That didn’t happen so many of us left. Hoping new study will force change. Mar 30, 2019
       @EpicWomenVets @ProtectRDfnders The roadblocks are high but many of us have successfully scaled them. Happy to help my sister vets ﬁnd a solution to
       gender bias and #MST. Mar 30, 2019
       @EpicWomenVets @ProtectRDfnders I’m an Army brat and spent many years in Fayetteville. Familiar with the hostility and life time pain that you reference. I’m
       also a locally elected ofﬁcial and I use those experiences to hold leaders accountable for MST and sexual assault. Others can do the same. Mar 30, 2019
       @EpicWomenVets @ProtectRDfnders Right. Female Coasties like their sisters in the other 4 services traditionally kept their mouths shut. Endured a lot and then at
       22 years get passed over for Admiral. This current model isn’t one of success. Mar 30, 2019
       @ProtectRDfnders Gender bias was one of the reasons I left after 4 yrs. My year group was in zone for Admiral this year. No women were selected. Women won’t
       stay in the #CoastGuard for 20 when there is an unbreakable glass ceiling above them. https://t.co/x54zNnlB82 @JuliaSBergman Mar 30, 2019
       January 2018, GWU students invited DOJ to talk w/ them about prosecution of campus rape cases. DOJ said that it prosecuted majority of cases. To DOJ, 1/38 =
       majority. Sharing b/c @NewJerseyOAG will be asked same q. How many rape cases do you prosecute? https://t.co/SNGnzEg9Zi https://t.co/cZRnHBAGkh Mar 29,
       2019
       Sharing oversight email I sent to @DCPSChancellor @DMEforDC re sexual harassment claims ﬁled by DCPS employees. Sharing b/c to date no has requested this
       info. I did b/c #DCValues has to be more than a hashtag. It has to include accountability. @dcpublicschools @WTUTeacher https://t.co/uHPg9S5qI5 Mar 29, 2019
       Update on @dcpublicschools oversight. DCPS claims that it has not entered into any ﬁnancial settlement agreements re sexual harassment. @DCPSChancellor
       told DC Council that DCPS received 27 complaints in FY 2018. $ 5 million lawsuit still ongoing. https://t.co/oVoXLdo7ve https://t.co/uEsS7PGWMU Mar 28, 2019
       President Trump's #borderwall reprogramming steals money from DOD school children and war veterans buried at West Point. Thank you @RepVisclosky for
       standing up and saying no. @AmericanLegion @WPSDC https://t.co/LGg9P2doaw Mar 28, 2019
       RT @Maya_Garg: @HumanMobility @kdrkrepp @DCMOCRS @DDOTDC @DDOTDC are literally sitting back and waiting for someone to get hit, or worse...…
       Mar 28, 2019
       @AndrewGiambrone Not surprised. Bonds copied on emails I sent to Bowser asking for info on sexual assault settlement agreements but she didn't help. I'm an
       unpaid ANC doing oversight b/c tax $s are being used to pay for bad behavior. DC Councilmembers could do the same in 2019 or even 2020 Mar 28, 2019
       @BlairTamara @AmberGove @CinqueCulver Issue of price came up Monday at quarterly RFK neighbor mtg sponsored by @eventsdc. Numbers tossed out
       included $200 million. EventsDC may be asked to cover of portion of these costs. @nickr15 #RFKStadium Mar 28, 2019
       Residency fraud is a long standing problem in DC. Last year ANC6B sent a ltr to @MayorBowser asking how she was going to address it. We’re still waiting for a
       response. https://t.co/h2njd5PFeD Mar 28, 2019
       Sharing @mariaspov article re residency fraud lawsuits ﬁled by @AGKarlRacine. Good job Racine! https://t.co/g7zVlr1wPd Mar 28, 2019
       @HumanMobility @DCMOCRS @DDOTDC Hmm. I like how you think outside of the box. Mar 27, 2019
       Update on yesterday’s #FOIAMe tweet. @DCMOCRS just asked me to ﬁll out form justifying why a stop sign is needed at 16th and Indy. I did that. 3 years ago.
       @DDOTDC did the trafﬁc study 2 yrs ago. Can someone explain to me why we have to ﬁll out paperwork again. Anyone? https://t.co/Vmmx8g052Y Mar 27, 2019
       DC friends, John Brady @phillyseaport giving a lecture next week at @USCapHis re USS Olympia's role in transporting WWI Unknown Soldier home from Europe.
       Soldier lay in state for 2 days at US Capitol. @CapitolHistory #Maritimehistory #Navy https://t.co/Qbx13JesXn Mar 27, 2019
       Last year, ANC6B asked @DCDPW for a day by day breakdown of parking tkts issued in Hilleast in 2018. We were trying to understand why trafﬁc enforcement had
       signiﬁcantly declined. DPW sent me the info today. Please DM if you’d like a copy of it. @theHillisHome @ekogorek https://t.co/xoQErjFTOk Mar 27, 2019
       @DCDGS @kasie_clark @DOEE_DC @theHillisHome @DMPEDDC @ekogorek What is the ETA for removal? The generator has been there for several weeks.
       Again, spewing hazmat in the air and the Hilleast community is tired of the toxic situation. Mar 27, 2019
       @lizzelasko @TheEventsDC @AnacostiaNPS Thank you for sharing the photos. @CleanDecisions on site and removing the trash. TY @TheEventsDC for making
       sure that all debris from last night is removed. @BlairTamara https://t.co/91l8nzmslc Mar 27, 2019
       Sharing w/ @BlairTamara @EventsDCPrez @TheEventsDC . https://t.co/1hiM1qf4sN Mar 27, 2019
       TY @chicoharlan for writing about @LuceScarafﬁa resignation. TY Lucetta Scarafﬁa for refusing to stay silent. Thousands sexually assaulted by #Vatican controlled
       priests. TY for using your voice and pen to ﬁght for survivors. https://t.co/90Ht1HqjQT Mar 27, 2019
       Last fall, @cmdgrosso held hrg on sexual assaults in DCPS & DC charter schools. Charter school witness told Grosso that tracking sexual assaults was
       burdensome. Per tweet below, they are still singing that song. Meanwhile @dcpublicschools has yet to share their data. https://t.co/bf3egrZfdY Mar 27, 2019
       @AirForceTimes Lesson learned from serving as CG ofﬁcer and then MARAD Chief Counsel, JAGs don’t issue controversial legal opinions w/o cover from above.
       @MikeyWeinstein should ask who provided the cover and why. Mar 27, 2019
       When @RayLaHood was SECDOT, each agency was required to track @DOTInspectorGen rpts. Also required to track how they implemented IG
       recommendations. Inside baseball but relevant during current discussion on aviation safety and security. #FAA https://t.co/CHEwmZRj4B Mar 27, 2019
       Thank you @Public_Citizen for highlighting how DC Councilmembers are misusing constituent service funds. Using these funds to pay for parking tickets is
       outrageous. But at least Arlington issued Jack Evans a ticket. In DC, he’s allowed to park illegally and never ﬁned. https://t.co/4grUR7bGGf Mar 27, 2019
       . @SenMcSallyAZ Challenges not limited to USAFA. 9 yrs ago, I taught a class to young female US Merchant Marine Academy students on how to prevent sexual
       assault. Keep doors open. Don’t drink. Lessons learned from serving in the #CoastGuard. @ProtectRDfnders @helenecooper #MST https://t.co/Mn9mJcgvi5 Mar
       27, 2019
       @LynnKHall Yes. You will. Like you, I lost my job because of sexual assault. And then I got elected and now I’m using the experience to hold others accountable.
       @jeffreyanders19 wrote about it. https://t.co/HGzngNQzjK. You can do the same. Happy to help. Mar 27, 2019
       @vbagate @maustermuhle @DCPoliceDept You raise an interesting point. How much money does MPD collect in FOIA fees each year and where does the money
       go? Mar 27, 2019



https://www.allmytweets.net                                                                                                                                                89/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 90 of 107
       RT @BlairTamara: #KingmanPark if you were unable to attend the Neighborhood Trafﬁc Safety Assessment Presentation by DDOT, a copy of the p… Mar 26, 2019


       @kasie_clark @DOEE_DC @theHillisHome Adding @DMPEDDC and @DCDGS to the conversation as you manage the building. Allowing generator to spew toxic
       fumes 24/7 for several months isn’t cool. Generator is running b/c phone tower needs power. Vandals stole original wiring. @ekogorek Mar 26, 2019
       @Bobby_Frederick @DDOTDC @DDOTDCDirector @DCPoliceDept MPD has stationed ofﬁcers at the intersection of 16th and Indy. And when they’re there trafﬁc
       slows down. What would be really nice is a four way stop. Mar 26, 2019
       Yet another day at the intersection of 16th and Indy SE. Please FOIA my emails w/ @DDOTDC @DDOTDCDirector re this intersection. Asking for out of the box
       help b/c to date normal rules aren’t working. https://t.co/Fp4KXn48DH Mar 26, 2019
       @CyberCandide @theHillisHome @Wash_cycle @DDOTDC @HillRagDC @MerriamWebster The junk was DDOT’s idea. We spent 2 years asking for help.
       Another year formally studying the problem. And then the bollards were installed last year. They’ve been destroyed numerous times. Please share your solutions.
       Drivers aren’t slowing down. Mar 26, 2019
       . @kasie_clark & I have received numerous inquiries re generator at Boys & Girls Club property on 17th. Spewing toxic fumes. @DOEE_DC notiﬁed of problem but
       it’s still operating b/c city isn’t concerned about hazmat. Kasie is pushing them to solve the problem. @theHillisHome https://t.co/CIg4FQ52mj Mar 26, 2019
       @jmauro2000 @EoboOboe @DDOTDC @theHillisHome @HillRagDC Original statement amended. Bollards felled by speeding motorists, motorists who don’t
       stop, and motorists who don’t stay in their lanes. Mar 26, 2019
       @jeffreyanders19 Thank you for writing the article. Mayor Bowser and the majority of the DC Council were cced on emails requesting the sexual harassment
       settlement info. And they will continue to be on them until the info is released to DC taxpayers. #DCValues #Fairshot Mar 26, 2019
       Just received a 2nd request to FOIA DC CFO DeWitt. Folks, I'm an elected ofﬁcial. Used my govt email address to request the info. Tired of the obfuscation.
       @MayorBowser @falcicchio how much money have you spent on sexual harassment and assault settlement agreements? https://t.co/w75fGxdbeG Mar 26, 2019
       Good news. DC CFO has acknowledged reading my March 12th email requesting data on sexual harassment and assault settlement agreements involving DC city
       employees. Silly news. He wants me to FOIA him for it. #DCValues #Fairshot #MeToo #TimesUp @jeffreyanders19 @falcicchio https://t.co/j3uMcv0CCc Mar 26,
       2019
       Fond farewell to the bollards at 16th and A St SE. Those that remain salute you. @DDOTDC https://t.co/lgXNOSO8s6 Mar 26, 2019
       Like their comrades at the intersection of 18th and A St SE, brave bollards at 15th and A St SE have fallen at the hands of speeding, impatient motorists. Proudly
       they stood, protecting a local school and convent. We will not forget them. #FairShot, #DCValues. https://t.co/yQpRVoCkBV Mar 26, 2019
       TY @eileenahuck for advocating for DOD schools. Millions of kids including Eric Zeier (Heidelberg) @SHAQ and myself have and are attending DOD schools. Their
       money shouldn’t be taken to build the #BorderWall. https://t.co/RY6tzhrHD6 Mar 26, 2019
       Thank you @Erinfor4B02 @EvanforANC @perryanc4B05 for your leadership on Jack Evans resolution. Councilmember Evan should be removed from the Finance
       and Judiciary Committees. https://t.co/jzUSmjrE5a Mar 26, 2019
       @AnnaForFlorida @LindaStewartFL Thank you for your work on eliminating statute of limitation for sexual assault. In DC, we’re asking qs about why local
       prosecutors didn’t prosecute rape cases. Also asking qs about settlement agreements that the city entered into re sexual assault and harassment. Mar 26, 2019
       @jackgillum @MayorBowser @marycheh Agreed. The problems don’t get ﬁxed. But it does generate paperwork - some measure success by the number of docs
       ﬁlled out. Mar 26, 2019
       @311DCgov @dcSoundOp @DDOTDC @theHillisHome @HillRagDC @DCDPW @BlairTamara Enough already. You have the pictures. You have the location.
       Please repair the bollards. Mar 26, 2019
       . @eventsdc hosted community mtg to talk about future of RFK Stadium. Soccer ﬁelds will be operational this summer (Yeah!!!). And EventsDC may be asked by
       Mayor Bowser to help offset the cost of paying the feds for the RFK land. TBD. Deﬁnitely worth watching. https://t.co/ﬂo4lthbwI Mar 26, 2019
       @311DCgov @dcSoundOp @DDOTDC @theHillisHome @HillRagDC @DCDPW The broken sidewalk is on the 1500 block of Independence Ave SE. See photo.
       The downed bollards came from the intersection of 18th and A ST SE. #DCValues. Ccing @BlairTamara. She’s ﬁled 43 311 requests this month alone.
       https://t.co/kKwWbuFn4q Mar 26, 2019
       RT @dcSoundOp: @DDOTDC @kdrkrepp @theHillisHome @HillRagDC @311DCgov @DCDPW trucks destroy them every night on Independence Ave swinging
       HU… Mar 25, 2019
       @311DCgov @DDOTDC @theHillisHome @HillRagDC Dear DDOT, 1740 days ago a neighbor asked for help with a sidewalk. You haven’t repaired it. Will it take
       1740 days to repair the missing bollards at 18th and A St SE? https://t.co/EJe4vMVeEg Mar 25, 2019
       @DDOTDC @theHillisHome @HillRagDC @311DCgov Please tell me that you are joking. Neighbors have been waiting over 1700 days for you to ﬁx a sidewalk on
       Independence. Mar 25, 2019
       RT @maustermuhle: This is almost as sad as when drivers run over the yellow signs warning that not stopping for pedestrians in a crosswalk… Mar 25, 2019
       RIP dear trafﬁc bollards of 18th and A St SE. You proudly defended the safety of Hilleast residents for months. But alas you were felled this week by speeding
       motorists. You will be missed. #DCValues #Fairshot #VisionZero #VisionZeroDC @DDOTDC @theHillisHome @HillRagDC https://t.co/xWCPZHrUJ7 Mar 25, 2019


       @MelissaYeakley @BlairTamara @DDOTDC @MayorBowser Thank you for sharing your story. Please take a photo of the sidewalk that earned you a trip to the
       doctor’s ofﬁce. Please share it with @BlairTamara and I on Twitter. Please tag @MayorBowser as well. Doing so creates a public record of DC’s poor infrastructure.
       Mar 25, 2019
       @jackgillum @DDOTDC Yep. Same problem on 17th St SE. If only someone was being paid to ensure that DC residents had usable, walkable sidewalks. Mar 25,
       2019
       @thisguthriehere @DDOTDC Please share a screenshot on twitter of DDOT declaring job well down. Please tag me and @DDOTDCDirector. Uneven, barely
       patched hazard = F. Mar 25, 2019
       . @BlairTamara = leadership. Action, not words. https://t.co/yGiqQHueiW Mar 25, 2019
       @BlairTamara @DDOTDC @MayorBowser I’d like to work w/ you to make our collective dream of ﬂat, even sidewalks in #Hilleast #KingmanPark a reality. Pictures
       highlight the signiﬁcant problems we face so my recommendation is that we encourage our residents to share them on Twitter and tag @MayorBowser #results Mar
       25, 2019

https://www.allmytweets.net                                                                                                                                                 90/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 91 of 107
       @BlairTamara @DDOTDC Sidewalk at M and 23rd NW. Notice how smooth and even it is. And then compare it to @BlairTamara photo of Kingman Park. Why are
       we asking our elderly residents to traverse across known hazardous conditions? Why are there 3 classes of residents in DC? https://t.co/zQxIbfaj0m Mar 25, 2019
       @BlairTamara @DDOTDC We had s couple of those as well. Personally showed them to @MayorBowser. She promised immediate action. Didn’t happen. We were
       within weeks of 1 year anniversary of my conversation w/ Bowser when they were “ﬁxed” with asphalt. My residents are tired of being ignored. Mar 25, 2019
       2 classes of citizens in DC. First class lives near US Capitol. Beautifully bricked sidewalks that are constantly repaired. 2nd class live in #Hilleast. Broken concrete
       sidewalks. Asked @DDOTDC to repair them over 1700 days ago. Still waiting for help #DCValues #Fairshot https://t.co/UuvQRc3SvI Mar 25, 2019
       #VisionZeroDC. Motorists demolished 5 trafﬁc calming bollards at intersection of 18th and A St SE. Each bollard is $40. But we’re asking @DDOTDC to replace
       them b/c each represents a Hilleast resident that could have been injured. @DDOTDCDirector https://t.co/lPmG9TrrD1 Mar 25, 2019
       @MillennialPriml @MelissaJPeltier @MollyMcKew Agreed. In addition to a Twitter bot, I was also gifted with a Wikipedia page that claimed that I was a war criminal.
       More than one client has asked me about. Each time, I assure them that I’m not.     😀 . Thank you for your work in ﬁghting fake news. Mar 24, 2019
       @MelissaJPeltier @MillennialPriml @MollyMcKew I was ﬁred for reporting sexual assault at a federal service school. And now I share lessons learned on how to
       hold college leaders accountable for campus rape. Same lessons apply to city govt and sexual harassment - https://t.co/HGzngNQzjK Mar 24, 2019
       @peter_w_rooney Agreed. @paulschwartzman wrote an excellent summary of those who are serving and have served as DC mayor and Councilmember.
       @GovLarryHogan is cleaning up the sleaze in MD. We should be doing the same. Mar 24, 2019
       @BryanWeaverDC @paulschwartzman @jufj Keep on ﬁghting. Please know that you have 20 locally elected DC reps in your corner. Like you, we’re tired of the
       blatant corruption. https://t.co/GkKl8CFiY4 Mar 24, 2019
       @Yangesq @washingtonpost Excellent essay. Sadly, the city is not going to build a new jail in the near future b/c it will cost $500 million to do so. Mayor Bowser will
       spend this money buying the RFK stadium land. Mar 24, 2019
       Thank you @paulschwartzman for writing about DC’s cycle of shame. Thank you @jufj Zack Weinstein @BryanWeaverDC for holding elected leaders accountable
       for their actions. More accountability needed to stop decades long cycle. https://t.co/kOmX8DUazR Mar 24, 2019
       @20002ist @dcra @ChiefNewsham @MollyMcKew Yep. But the stop work order that was issued yesterday wasn’t posted on the property. So, did @dcra not post it
       on the property or did the contractor take it down. The only reason we know it was issued was b/c the DCRA Director shared that info in an email late today. Mar 24,
       2019
       Last update for tonight on illegal construction in my SMD. Per @DCRA, stop work order issued yesterday on a property. But that didn’t stop the illegal construction.
       What did was a visit by MPD this evening. TY @ChiefNewsham for your folks help today. @MollyMcKew https://t.co/76TG6y0K73 Mar 24, 2019
       Daughter and I riding @wmata. Doors didn’t open for three minutes when we tried to leave train at Stadium Armory. Asked why. Told that man indecently exposed
       himself on train. Appalled that this behavior continues on WMATA. https://t.co/oTzaE34ACM Mar 23, 2019
       @MollyMcKew Lot’s of illegal construction. Have the emails to DCRA to prove it, including one that tells them to stop shaking down my residents. Fake acct created
       b/c of my work on MST and campus rape. Mar 23, 2019
       Illegal construction as documented by neighbor. Anyone else have photos of illegal construction in DC? Please share on Twitter and tag @ChmnMendelson. Making
       this ask b/c numerous folks have testiﬁed about the problem and yet he still refuses to solve it. https://t.co/Tpre00ewkn Mar 23, 2019
       Update on illegal construction in #Hilleast. It continued all day. @dcra isn’t available to talk with me until 6pm on Tuesday. Who thinks the illegal construction will
       continue before & after call? Anyone else have any #DCValues #Fairshot stories to share re DCRA? https://t.co/tRCwIVxDSR Mar 23, 2019
       Another day in #Hilleast. Neighbors request help from @dcra re illegal pop-up. No response. Neighbors state that DCRA inspectors tipping of contractors to
       complaints. Again. No response. #DCValues in a Bowser Administration. @MayorBowser @falcicchio https://t.co/NOVYoI55pg Mar 23, 2019
       @DMVBlackLives @StopCopTerrorDC @LorenzoANC7C04 @ACLU_DC Thank you for sharing @jeffreyanders19 article. I sent another email to DeWitt yesterday.
       He’s the city CFO and theoretically he should have visibility on ALL settlements including those re sexual harassment. Mar 23, 2019
       @TheAdvoc8te @DistrictDig Thank you. Sent another email to DeWitt yesterday asking for info. He’s the city CFO and so far, no response. Mar 23, 2019
       TY @AGMarkHerring for issuing opinion that allows Arlington to remove #JeffersonDavis name from highway. TY @BarbaraFavola for proposing legislation. In DC,
       we’d like to remove his statute from US Capitol. https://t.co/CLFBgmgI9y Mar 23, 2019
       @V4DC2 @MayorBowser @USAO_DC @EleanorNorton No one asked the ANCs for input. We would have shared examples of community impact statements that
       resulted in longer jail time for rapists. Ditto for violent assault. But then again, the Bowser administration doesn't talk to ANCs (RFK, Reservation 13, #HQ2, etc.) Mar
       22, 2019
       @V4DC2 @MayorBowser @USAO_DC @EleanorNorton The decision to move DC cases to Federal Ct was a unilateral decision by DOJ that reinforced yet again
       the 2nd class status of DC residents. It leaves us voiceless. Mar 22, 2019
       Community impact statements are a powerful tool. I wrote one in 2016. Shared how violent rape of woman devastated her, her family, & community. Devastation
       was physical & emotional. Lifetime pain. I can’t write these statements when DC crimes are prosecuted in Fed Ct. https://t.co/zFdWm8mc6w Mar 22, 2019
       Sharing w/ @MayorBowser @AGKarlRacine @ChmnMendelson @charlesallen @DMVBlackLives @ACLU_DC. Please help DC residents regain their voice.
       Please ask @USAO_DC to prosecute DC crimes in Superior Ct. https://t.co/zFdWm8mc6w Mar 22, 2019
       DC residents don’t have a vote in Congress. We aren’t a state. But when our cases are tried in Superior Ct, ANCs are allowed to submit community impact
       statements. ANCs lost that right in Feb when @MayorBowser agreed to @USAO_DC directive to move DC cases to Fed Ct. https://t.co/PD9uQ9IuBM Mar 22, 2019


       In 2007, Congress passed the 9/11 Act. @NJTRANSIT riders & @dunkindonuts should read Title 14 - something about security plans. Ask how Hamilton station
       agreement complies with the law. #NJT #DunkinDonuts @HomelandDems @tatecurtis https://t.co/wBe6ixvyfx https://t.co/WV57nyEeMZ Mar 22, 2019
       In 2002, Congress mandated TWIC cards. Did so to prevent 9/11 style attack on maritime industry. FBI allowed suspected terrorists to obtain TWICs. Why should 2
       million US transportation workers be required to get TWIC cards if suspected terrorists can also have them? https://t.co/yZxxfZaUED Mar 22, 2019
       @thepullofgrace Thank you for sharing your story. It takes courage to do it. But by doing it, you are also giving others the courage to talk. Mar 22, 2019
       @PaulSonne @ericawerner POTUS also taking money that was supposed to be used for the cemetery at West Point to build the #BorderWall. Something about
       dead people not voting.... https://t.co/CwUcSaQOVJ Mar 22, 2019
       Our jail is crumbling but Mayor Bowser won’t build a new one. @MayorBowser owns Reservation 13 but she is refusing to develop it and add affordable housing.
       And now we’re supposed to spend DC $s on RFK so that she can bring NFL back to the neighborhood. #HailNo https://t.co/TA9X70OmjF Mar 22, 2019

https://www.allmytweets.net                                                                                                                                                        91/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 92 of 107
       @thehill DOD hosting campus rape summit at USNA in April. @ProtectRDfnders asked to speak at event. DOD never responded. I asked to speak. Told to make a
       poster. DOD doesn’t want to give advocates for federal service academy survivors a seat at the table. @PoliticsReid Mar 22, 2019
       @ezhurb Thank you for sharing the article. We’re the nation’s capital and our leaders don’t know how much money we’ve spent on sexual harassment settlement
       agreements. After a year of @jeffreyanders19 and I asking qs one of them could have realized that there was a glaring gap in info. Mar 21, 2019
       @cuneytdil Thank you for sharing the article. Mar 21, 2019
       . @USAO_DC. Haven’t received a response to my inquiry about Zaan Scott case. Beloved swim coach murdered. Trying to understand why DOJ dropped charges
       against his murderer in Superior Ct. Also want to understand procedures for submitting community impact statement in Fed Ct. https://t.co/MH5ZOy4l8f Mar 21,
       2019
       @FenitN As @jeffreyanders19 and I learned this year, Mayor Bowser and agency directors don’t have visibility on the amount of money being spent on sexual
       harassment settlements. The q is why not given the # of emails sent requesting that info. https://t.co/HGzngNQzjK Mar 21, 2019
       @ezhurb Thank you. Just because @MayorBowser and her folks refuse to answer qs doesn’t mean that @jeffreyanders19 or I will give. We’ll double down and ask
       more qs. It would be helpful if someone on the DC Council would help us. Mar 21, 2019
       @jeffreyanders19 @MayorBowser @councilofdc We were on the receiving end of obfuscation. What became clear after a year is that is no one knows how DC tax
       dollars are being spent. If Mayor Bowser and her agency directors can’t track sexual harassment settlement dollars, why should we trust them to manage other
       programs? Mar 21, 2019
       @HumanMobility @KentBoeseDC @dcspokes @MayorBowser @DCCirculator Hilleast Taskforce hosting community mtg on Reservation 13 on April 8th. More
       details to follow. Mar 21, 2019
       I also copied Mayor Bowser on my requests for help with the hope that she would answer. Again, no response. The one person who did was @AGKarlRacine and
       I’m grateful for his help. His action stands in stark contrast to the inaction of @MayorBowser @ChmnMendelson @falcicchio . Mar 21, 2019
       My year long quest for info re $s spent on sexual harassment settlement agreements included numerous emails to the DC Councilmembers. Please help I asked.
       No response. Mar 21, 2019
       Mayor Bowser stated that sexual harassment wouldn’t be tolerated in DC agencies. I asked for info on $s spent on settlement agreements re sexual harassment.
       No one knows the answer. TY @jeffreyanders19 for writing story about hollow promises. https://t.co/HGzngNQzjK Mar 21, 2019
       Can you guess this street? Hint it’s between 15th and 17th. Per @waze, it’s the fastest route through Hilleast. https://t.co/THchMzzhzt Mar 21, 2019
       Seeking help from Hilleast friends. @MayorBowser referenced paying feds for RFK Stadium property. Money doesn’t grow on trees so are we buying RFK in lieu of
       using the $500 million to build new jail? @maustermuhle https://t.co/jISzykXR3Q Mar 20, 2019
       Sharing @tbridis article re $36 million Obama administration spent ﬁghting FOIA. Some of that money was spent ﬁghting me and my request for prosecution data.
       @jaybeas was my lawyer and he forced DOJ to share info in December 2016. https://t.co/snqNfRph2N #transparency Mar 20, 2019
       @Erinfor4B02 I agree with you. Just b/c we haven’t done it before isn’t a justiﬁcation. It’s an excuse. And then layer on the illogical argument that Jack Evans can be
       trusted to be Chair of Finance but not trusted to oversee sports and we enter a land that disregards honesty and ethics. Mar 20, 2019
       Typical day in Hilleast. No stop sign at 16th and Indy. Drivers cussing. Finger gestures abound. If only there was a solution. #VisionZeroDC https://t.co/9i6XV9u4UK
       Mar 19, 2019
       @falcicchio Not exactly. Per @mikedebonis @lizclarketweet December 2018 article, Councilmember Evans and Bowser reps lobbied the Hill. Their time equals DC
       tax dollars. How much time did they spend and when will you release their lobbying plan? #HailNo https://t.co/GvqT0cgMyW Mar 19, 2019
       EventsDC hosting community mtg 3/25 to talk about the future of RFK. Excellent time to ask Mayor Bowser reps how much money they spent last fall paying
       lobbyists to convince House Rs to bring NFL back to RFK. #HailNo https://t.co/6V2dh2UP3I Mar 19, 2019
       Earlier today, 13 elected ofﬁcials voted to reprimand Jack Evans. Meanwhile 20 elected ofﬁcials called for more than a reprimand. We called for a formal DC Council
       investigation and Evans removal from Judiciary and Finance Committee. https://t.co/Po4airgU86 Mar 19, 2019
       @maustermuhle Trying to understand what’s happening. @ChmnMendelson won’t refer certain matters to Jack Evans but he trusts him enough to chair the Finance
       Committee? Mar 19, 2019
       @cuneytdil Yes. Hilleast residents are well aware of Jack’s fondness for RFK and his attempts to bring NFL back to DC. #HailNo Mar 19, 2019
       @vickibayly Good q. Mar 19, 2019
       TY @jeffreyanders19 https://t.co/LT8shnVvQX Mar 19, 2019
       @AndrewGiambrone Hmm. 20 elected ofﬁcials calling for DC Council investigation of Jack Evans and @ChmnMendelson doesn’t want to do one?
       https://t.co/ZfIY5rBeGY Mar 19, 2019
       @darcyspencer Sharing ANC and SBOE ltr. https://t.co/ve39cq1xfV Mar 19, 2019
       @cuneytdil Hmm. Could @ChmnMendelson be referring to this doc? https://t.co/mahJksQmyF Mar 19, 2019
       Oversized truck hits tree. Tree damaged. Everyday occurrence in #Hilleast. I’ll spend the afternoon repairing the tree. @DDOTDC will push papers and ignore
       requests for help. @CleanCityDC @DOEE_DC https://t.co/v5OwY6SIxN Mar 19, 2019
       Thank you to the 20 locally elected ofﬁcials, representing all wards in the city, for signing on to ltr to @ChmnMendelson asking for DC Council investigation of Jack
       Evans, and for removing Evans from Judiciary and Finance Committees. https://t.co/WOO1QUpDuQ Mar 19, 2019
       #Goodgovernance #Thankyouforyourservice in 2019. #POTUS using $ appropriated for a military cemetery to build #Borderwall. #bordersecurity
       https://t.co/9kXzTijdAk Mar 19, 2019
       @DR_6B09 I hear that Mayor Bowser is paying lobbyists to bring NFL back to RFK. DC tax dollars spent on this initiative and to date, @MayorBowser has not met
       with #Hilleast #KingmanPark residents to talk about this plan. #HailNo. Mar 19, 2019
       @DR_6B09 @AmberGove Apparently. Mar 19, 2019
       . @henrim just signed on to ANC and SBOE letter re Jack Evans. New numbers - 19 ANCs and 1 SBOE. https://t.co/tZ5Any2PU4 Mar 18, 2019
       @henrim Done. You’re on the letter. Mar 18, 2019
       Thank you @AmberGove for joining us on the Jack Evans letter! https://t.co/tZ5Any2PU4 Mar 18, 2019
       DC Council voting on Jack Evans reprimand tomorrow. @sydellebelle has signed on to ANC & SBOE ltr asking @ChmnMendelson to remove @JackEvansWard2
       from Judiciary and Finance Committees. Any other ANCs & SBOE want to sign ltr? I’ll send updated version tomorrow morning. https://t.co/EGGtKKvMyf Mar 18,

https://www.allmytweets.net                                                                                                                                                      92/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 93 of 107
       2019
       RT @mitchryals: Update: ﬁve councilmembers are now saying @JackEvansWard2 should no longer serve as chair of the ﬁnance and revenue commi… Mar 18,
       2019
       @dc4d @kcivey @ChmnMendelson I prefer to shatter glass ceilings. Mar 18, 2019
       @kcivey @ChmnMendelson Striking similarity. Mar 18, 2019
       @kcivey @ChmnMendelson I know. This experience has deﬁnitely given me a greater appreciation for Martin Luther and the courage it took to stand up the status
       quo 500 years ago. Mar 18, 2019
       @EvanforANC @DR_6B09 @Erinfor4B02 Thank you. Hoping that our work results in real action tomorrow. A reprimand doesn’t ﬁt that deﬁnition. Until the
       investigations are complete, Jack Evans shouldn’t be in charge of the Finance Committee. Mar 18, 2019
       @jufj @ChmnMendelson Proud to stand with you in demanding accountability. Mar 18, 2019
       Emailed ANC & SBOE Jack Evans ltr to @ChmnMendelson. Didn’t get a response so I just taped it to his door. https://t.co/npajTdPwRz Mar 18, 2019
       RT @jufj: We’re at the Wilson building this morning with @perryanc4B05 @kdrkrepp @dc4d @DCWFO delivering more than 400 petitions from DC re… Mar 18,
       2019
       @DR_6B09 @maustermuhle @ChmnMendelson Status normal. Jack Evans holding hearing this morning. Little birdy just told me the DC Council has the votes to
       reprimand but majority want him to stay as chair of Finance Committee. https://t.co/02ML1alVYU Mar 18, 2019
       @maustermuhle @ChmnMendelson Morning @ChmnMendelson. Thanks for liking @maustermuhle response. Still puzzled about why you don’t want to answer
       press questions re Jack Evans resolution. https://t.co/FYCSvvChAI Mar 18, 2019
       @maustermuhle @ChmnMendelson Tomorrow’s meeting is deﬁnitely different. DC Council voting to reprimand one of its own. One would think that they would want
       to hold a media brieﬁng on the event. Mar 18, 2019
       Hmm. DC Council voting on Jack Evans reprimand tomorrow. @ChmnMendelson usually holds media brieﬁng day for leg meetings. He’s not holding one today.
       Wonder why. https://t.co/37MM9G0PsA Mar 18, 2019
       RT @saddamscribe: First woman to head Texas National Guard had a hero - her mom https://t.co/FZccA8c5J4 Mar 18, 2019
       @DR_6B09 @coreyholman @markwhitej @kasie_clark Yep. #visionzerodc is a myth. Not sure what to do next. Hilleast Taskforce hosted numerous community
       mtgs. We sent multiple emails. No response. Parked cars continue to be hit by speeding motorists. Trafﬁc bollards demolished. Signs crushed. Thoughts on next
       steps? Mar 17, 2019
       Anyone up for a friendly wager? I’ll bet a cup of @PretzelBakery coffee that I have the longest outstanding request for help in the city. 1740 days ago a neighbor
       requested assistance in ﬁxing a sidewalk. Still waiting @MayorBowser. @theHillisHome @HillRagDC #Fairshot https://t.co/xuEseghUWM Mar 17, 2019
       Tomorrow @MayorBowser is going to talk about the state of the city. In #Hilleast, we’re full of trash. And per normal operating practices, 311 closes out requests for
       help w/o actually doing anything. #Fairshot @kasie_clark https://t.co/oUA6iyFXpm Mar 17, 2019
       Sharing w/ @DDOTDC @DDOTDCDirector. In 2018, they promised #Hilleast a comprehensive trafﬁc study of neighborhood in FY19. @DR_6B09 and I requested it
       b/c of multiple car crashes involving speeding motorists. Still waiting #visionzerodc @charlesallen @kasie_clark @coreyholman https://t.co/akqqSiomuj Mar 17,
       2019
       Wonder where the plastic bottle went after you recycled it? Not where you think. Read @mcorkery5 new article. https://t.co/bBZyoWVIkP #earthday Mar 17, 2019
       @FenitN Curious. Why did it take six months to release the document? Was there a vetting chain? If so, who was on it and how did they sign off? Feds use old
       fashioned initials. Sign off sheet usually kept w/ original document. Something to ponder for folks who like to FOIA.   😀 Mar 17, 2019
       Over the past week, folks have asked if expanding DC Council would make them more productive. No. I agree w/ @kingc_i. They’ve become a club & given up
       oversight role. Time to give up slush funds & ask real qs. For example, how much have we spent on sexual harassment settlements https://t.co/892GgCiEdM Mar
       17, 2019
       TY @AGKarlRacine for prosecuting man for fraudulent use of @EasternHS soccer ﬁeld. TY to EHS custodian for blowing the whistle. Fact that @dcpublicschools
       didn’t know that its ﬁelds were being used is mind-blowing. Another problem for @DCPSChancellor to clean up. #Hilleast https://t.co/rP1nyarz0e Mar 16, 2019
       @PDShinkman @ProtectRDfnders TY for covering story in 2014. @ProtectRDfnders & I spoke at hrgs b/c we wanted to stop generational arc of military sexual
       violence. Same reason why we applied to speak at @USNavy conf. Sadly we continue to be muzzled by @DeptofDefense. @ActingSecDef @RepSpeier
       @SenGillibrand Mar 16, 2019
       @nevertweety @SafeDC Thank you. Sadly, I knew to ask questions because of my prior federal career. Millions have been spent at the federal, state, and local
       level settling sexual assault and harassment complaints ﬁled against govt workers. Hoping that #MeToo will help shine a light on this issue. Mar 16, 2019
       @ProtectRDfnders Just looked at speakers list. It doesn’t include @ProtectRDfnders @Servicewomen @NotInMyMarines or any of us who testiﬁed in 2014 about
       problems at the 5 federal schools and in the military. Mar 15, 2019
       @ProtectRDfnders Reminds of 2014. DOD wanted me to testify in a windowless room w/o witnesses about my experience being ﬁred for reporting sexual assault at
       a federal service school. As @PDShinkman will recall, I called the experience at whitewash. Ditto for 2019. Mar 15, 2019
       . @SenMcSallyAZ @SenJoniErnst @MikieSherrill @RepHoulahan @RepSpeier @AOC. I’m a vet & former federal agency Chief Counsel who was ﬁred for
       reporting sexual assault at federal service school. Applied to speak about experience at DOD conf. Told to make poster. Please help. https://t.co/EofxXMeCyj Mar
       15, 2019
       . @_troyvincent @SecAFOfﬁcial I applied to speak at military conf on sexual assault. Told to make poster. I’m a former federal agency Chief Counsel who was ﬁred
       for reporting sexual assault at fed school. Please help #Metoo #SunshineWeek @petulad @DanLamothe @ProtectRDfnders https://t.co/Jk2G9NCFgk Mar 15, 2019


       On the Hill this afternoon. Spotted Girl Scouts from Troop 3966 delivering cookies to fellow @girlscouts @AOC. https://t.co/dnVSAmdgcn Mar 15, 2019
       RT @jeffreyanders19: In the coming days, @DistrictDig will have a full report of its efforts to gather information on such claims and settl… Mar 15, 2019
       @DCWard7teacher @Erinfor4B02 They also have to be willing to ask hard qs. Most people think I’m a Republican b/c I ask qs. I’m not. I’m a Dem who believes in
       oversight and transparency. Mar 15, 2019
       @DCWard7teacher @Erinfor4B02 I’ve stood up to the Mayor multiple times. I’ve highlighted graft and corruption. Again, why can’t the DC Council do the same?
       Mar 15, 2019

https://www.allmytweets.net                                                                                                                                                     93/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 94 of 107
       @DCWard7teacher @Erinfor4B02 I’m an unpaid ANC with a full time job and kids. DC Councilmembers are paid and have staff. If I can do oversight, so can they.
       Mar 15, 2019
       @DCWard7teacher @Erinfor4B02 I’m all for electing folks who ask qs. Right now we have a City Council that meets behind closed doors and doesn’t do oversight.
       Mar 15, 2019
       @DCWard7teacher @Erinfor4B02 Neither. City Council members were copied on my emails requesting info. None helped me. It’s time for the City Council to do
       real oversight. Mar 15, 2019
       @Erinfor4B02 Thanks. I’ve spent a year asking what I thought was a simple q - how much money have DC agencies spent on sexual assault/harassment
       settlements. Learned that no one in the Bowser Administration knows the total number. #GoodGovernance Mar 15, 2019
       @Erinfor4B02 Wow indeed. Mar 15, 2019
       @LorenzoANC7C04 @SafeDC @DLPetroshius @charlesallen @AGKarlRacine Yep. And at no point did we hear that it was inappropriate for male MPD Ofﬁcer to
       say sexually inappropriate comments to female colleagues. Mar 15, 2019
       @nevertweety @SafeDC I agree with you. Why doesn’t DM know when city spends $175K b/c male MPD Ofﬁcer says sexually inappropriate comments to female
       colleagues. As a taxpayer, I want to know that info. Mar 15, 2019
       @ANCJonah Connecting you w/ @mcSYCdc and @DMVBlackLives Mar 15, 2019
       @SafeDC @DLPetroshius @charlesallen @AGKarlRacine Yep. And as I shared last night, there are inconsistencies with OHR's reporting. DC taxpayers are paying
       for bad behavior of others and so far no one in the Bowser administration seems to be concerned about this problem. Mar 15, 2019
       @SafeDC @DLPetroshius @charlesallen @AGKarlRacine Got it. As Deputy Mayor for Public Safety and Justice, you do not have visibility on sexual
       harassment/assault allegations at MPD and DOC. Nor, do you think that you should. Lastly, you are not concerned by the amount of $s DC taxpayers are spending
       on these agreements. Mar 15, 2019
       @SafeDC @charlesallen Keep going back to the same question. Are you aware of sexual assault settlement agreements involving MPD and DOC? Mar 15, 2019
       @SafeDC @charlesallen @AGKarlRacine Again, are you telling DC residents that as DM you are unaware of the money that is being spent to settle sexual
       harassment and assault claims against MPD and DOC? Mar 15, 2019
       @SafeDC @charlesallen Kevin, if not you, then who has visibility on the sexual assault/harassment allegations and subsequent settlement agreements related to
       MPD and Department of Corrections? Mar 15, 2019
       @SafeDC @charlesallen @AGKarlRacine You are the Deputy Mayor for Public Safety and Justice. Am I to understand that you have no visibility on sexual assault
       settlements related to MPD and the Department of Corrections? Mar 15, 2019
       @SafeDC @charlesallen And an additional settlement for $110,000. Disposition date of 5/25/2017. https://t.co/tbhnDoomnc Mar 15, 2019
       @SafeDC @charlesallen Recommend that you talk w/ @AGKarlRacine. His ofﬁce gave me this. Settlement. $175,000 on 3/2/17. https://t.co/0VBw0bj6pD Mar 15,
       2019
       In honor of #SunshineWeek, sharing data that I received as part of my year long review into DC agency sexual assault settlement agreements. @SafeDC told
       @charlesallen that there were 0 allegations of sexual harassment in his dept in FY 2017. Incorrect. See $175,000 settlement. https://t.co/ElWfpcE28b Mar 15, 2019


       Thank you for everything you're doing to promote transparency! https://t.co/LjU9oezMk3 Mar 15, 2019
       @EvanforANC DC Councilmembers were copied on my emails to OHR. Based on these emails, they could have asked the same question. They didn’t so I will. Mar
       15, 2019
       . @CMBrandonTodd the info OHR gave you in Feb for the performance oversight hrgs is incorrect. OHR told you that there were 0 sexual harassment complaints in
       FY 18. They told me that there were 14 and @MayorBowser @falcicchio spent $217,810 settling claims. https://t.co/syVENXvvtt Mar 14, 2019
       @efcmitchell Yep. Individuals ANCs can sign it. Mar 14, 2019
       RT @efcmitchell: Would love to see some support from #ward3 here! @Abdh372 @oblivious_dude @BeauFinleyANC3C @JimmyDinDC @TheMonikaNemeth ht…
       Mar 14, 2019
       New natural wonder in Hilleast. Geyser. Courtesy of @dcwater. https://t.co/iYhJnPEdr6 Mar 14, 2019
       #TransMilitaryBan isn’t limited to DOD. Ban includes Coast Guard and Merchant Marine, an additional two federal service academies and six state maritime
       schools. Disagree w/ my former colleagues. Transgender individuals should be allowed to serve in the military. https://t.co/OlC69BpLjX Mar 14, 2019
       @SenMcSallyAZ @SecAFOfﬁcial @usairforce The military is hosting a summit on sexual assault on April 4-5 at USNA. Sadly, @ProtectRDfnders @Servicewomen
       and others who have been advocating for reform have not been included as speakers. https://t.co/couk1kgybR. Mar 14, 2019
       @Elizabeth_McLau The military is hosting a summit on April 4-5 to talk about sexual assault. Sadly, speakers do not include groups like @ProtectRDfnders
       @Servicewomen and others who’ve been advocating for 10 years for reform. https://t.co/couk1kgybR Mar 14, 2019
       Thank you @ABC7Annalysa for sharing information about the letter 15 ANCs and 1 SBOE rep sent to Mendelson re Jack Evans. We represent all wards in the city
       and collectively, we’re asking the DC Council to address Evans’ actions. https://t.co/sUPWLHlvvV Mar 14, 2019
       RT @ljjanezich: ANC6B Calls for City Council to Suspend CM Jack Evans from Committee Posts https://t.co/HG1ecEiRUo https://t.co/Hi1o8rK9KX Mar 13, 2019
       @sydneyrenee3 @e_burkett @IvyCityRyan @sydellebelle Thank you for sharing the letter. We can reopen if more ANCs want to sign on. Mar 13, 2019
       Three additional Commissioners have signed on to the ANC letter re Councilmember Evans. They represents residents in seven wards - 1,2,3,4,5,6, and 7.
       https://t.co/fYt7nh0hLZ Mar 13, 2019
       @ANCJonah @EvanforANC @DCDPW @coreyholman @DR_6B09 Thank you. ANC6B pinged the new acting Director last night re our ltr. Received a response
       this morning from acting Director Geldart stating that we would receive the information we requested in 20 days. Recommend that you do the same. Mar 13, 2019
       @DR_6B09 @speshulted @DCDPW @coreyholman Right. Shorter created a situation where elderly neighbors couldn’t park in front in their houses. Out of state
       cars parked freely and any attempts at oversight were ignored. Not sure why @MayorAdler picked Shorter. Mar 13, 2019
       @coreyholman @speshulted @DCDPW @DR_6B09 @austintexasgov Fascinating. Wondering if Shorter shared his “successes” when applying for the job.
       Success being deﬁned as repeatedly ignoring requests for information and doing his darnedest to avoid accountability. @eﬁndell Mar 13, 2019
       In another #goodgovernment moment, learned this morning that former DPW Director Shorter threw away ANC6B ltr re parking citations and enforcement. Did so
       b/c he didn’t want to answer it. Anyone else have a similar story to share? @DCDPW @coreyholman @DR_6B09 https://t.co/sbnB6lnRJP Mar 13, 2019

https://www.allmytweets.net                                                                                                                                                94/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 95 of 107
       @RobertWhite_DC I agree with you. The DC Council should be transparent re how it addresses Jack Evans’ actions. Last night ANC6B voted to send ltr to DC
       Council asking that you temporarily remove Evans from Judiciary and Finance. We also ask that DC Council investigate Evans’ activities. Mar 13, 2019
       RT @coreyholman: Tonight, spearheaded by @kdrkrepp, ANC 6B passed a resolution calling for the removal of @JackEvansWard2 from Finance/Reve… Mar 13,
       2019
       RT @coreyholman: The resolution (initially by @Erinfor4B02) was weakened from “immediate removal” to removal pending resolution of council… Mar 13, 2019
       2nd Tuesday of every month, I meet w/ some of the most amazing folks on Capitol Hill. We usually talk about transportation, ABC, & P&Z. Last night, we voted on ltr
       to DC Council re Jack Evans. Hoping DC Council follows our recommendations @cmdgrosso @tweetelissa @BrianneKNadeau https://t.co/al8L5p6pZD Mar 13,
       2019
       @sandramoscoso Happy #Sunshineweek! We just had a similar conversation at ANC6B mtg. Asked @DCMOCRS for update on legal opinion re body camera
       video. Want to make sure that @charlesallen can see it. Mar 12, 2019
       Sharing email I sent to DC CFO re DC tax $s spent on DC agency related sexual assault and harassment settlement agreements. @DCHumanRights refusing to
       answers my qs so I decided to go to the money guy. Surely, he’ll know. https://t.co/ykD1hMGDT7 Mar 12, 2019
       @CMCharlesAllen Thank you for introducing the legislation. Mar 12, 2019
       RT @EmpowerEdDC: EmpowerEd is excited to join @CMCharlesAllen in announcing the Public School Transparency Act tomorrow morning. Our teache… Mar 12,
       2019
       RT @FenitN: Jack Evans name-dropped the Gertrude Stein club when he encouraged a law/lobbying ﬁrm to hire him. The LGBT Democratic club pa… Mar 12,
       2019
       @efcmitchell We’d welcome them on the ANC ltr. @Dbdendy @Erinfor4B02 can provide background on the resolutions. Some folks have critiqued our efforts.
       Calling them pathetic or easy virtue. There is nothing pathetic about holding people accountable for using their elected position to make $. Mar 12, 2019
       @Erinfor4B02 @BeltwayGreg I knew there was a reason I liked you. Removing dead possums is not for the faint of heart. We could use your skills in my part of the
       city. Mar 12, 2019
       Thank you @deliangoncalves for reporting on DCPS $5 million settlement with @dcpublicschools teachers! @WTUTeacher @UnsuckDCSchools. Going forward,
       DCPS, please share info on settlement agreements w/ parents. #Transparency #SunshineWeek https://t.co/QNC66PE0Pc Mar 11, 2019
       Last we learned that entire DC Council & Mayor Bowser were subpoenaed b/c of Jack Evans. ANCs have a role in solving this problem. @Erinfor4B02 @Dbdendy
       drafted resolutions demanding accountability. If you’re an ANC please consider passing similar docs. #Voiceforchange https://t.co/tTLVbciM0r Mar 11, 2019
       Sharing @Erinfor4B02 ANC resolution re Jack Evans. @Dbdendy 1C voted on theirs last week. I’m sharing Erin’s draft w/ #ANC6B and asking that they vote in
       favor of it tomorrow night. #Citywideteamwork #Transparency @coreyholman @kasie_clark @DC_Chander @Ready_4_DC https://t.co/tTLVbciM0r Mar 11, 2019
       @markAsimon @UnsuckDCSchools @rweingarten @PerryStein @AndrewGiambrone @cuneytdil @mitchryals @RSprouseABC7 @JohnHenryWUSA
       @jackiebensen @ABC7Annalysa @MarinaMarraco @mhbaskin @dcpublicschools Good afternoon. Still trying to ﬁnd ofﬁcial DCPS statement re $5 million
       settlement referenced by @rweingarten last week. Have any of you received info from @DCPSChancellor? Lots of parents have qs and so far, no one is talking.
       Thanks for your help. #SunshineWeek Mar 11, 2019
       @AmberGove @BlairTamara @EvanforANC @Erinfor4B02 @jarharnett @LorenzoANC7C04 @NE_DC_11 @tmholcomb @coreyholman Adding @DR_6B09.
       @DDOTDC added ﬂexi-posts after a year of Hilleast Taskforce mtgs. Meetings started after motorist hit pregnant lady on 16th. Multiple accidents on 17th. DDOT
       refused to add 4 way stops claiming that data didn’t support the add. Mar 11, 2019
       @allinsea Connecting you with @WomenWhistles. They distributed whistles at Eastern Mkt last fall. Mar 11, 2019
       @pete_gould @LorenzoANC7C04 F1 and G1 parcels. @kasie_clark Mar 11, 2019
       @LorenzoANC7C04 (If you go), please ask if DC Councilmembers can view body camera video. Last I heard, lawyers were working on opinion outlining why they
       couldn’t. Mar 11, 2019
       @LorenzoANC7C04 Ditto. Exhibit A. Reservation 13. Mar 11, 2019
       Still digging in to how much $ DC agencies as a whole have paid out in settlement agreements related to sexual assault and harassment. Per
       https://t.co/xKmtOJcqv3 payouts went up 74% this year. Anyone know where I can ﬁnd a description of how the $38 million was used? https://t.co/cyBfhHDsUG Mar
       11, 2019
       TBT. Last fall Mayor Bowser issued Jack Evans Day proclamation. She called his contributions to DC commendable. These contributions included supporting
       Bowser’s efforts to bring NFL back to RFK. #HailNo https://t.co/CI0Obi56U0 Mar 10, 2019
       @jessicasutterW6 @joeweedon @rweingarten @dcpublicschools @DCSBOE @DMEforDC @DianeRavitch TY. I requested info on DCPS settlement agreements
       re sexual assault & harassment. Part of larger request for info city wide. Getting increasingly concerned that DC agencies @MayorBowser entering into agreements
       for substantial $s and no one has visibility on all of them. Mar 10, 2019
       @joeweedon @rweingarten @dcpublicschools @jessicasutterW6 Thank you. Mar 10, 2019
       @joeweedon @rweingarten @dcpublicschools @jessicasutterW6 Thank you. Did DCPS brief the SBOE on the 2017 settlement? Trying to understand who has
       visibility on lawsuits ﬁled against DCPS and who gets briefed on the outcome of litigation and settlements. Mar 10, 2019
       After @rweingarten tweeted about DCPS $ 5 million settlement, I looked for info on @dcpublicschools website. Nada. Found 2017 press release re settlement w/
       principals. https://t.co/LMwviWEYSy. Seeking help @jessicasutterW6 @joeweedon. How many agreements has DCPS entered into? https://t.co/uYFPQyQGHi Mar
       10, 2019
       Daughter - Mom, where can I ﬁnd info on how countries are implementing the UN Law of the Sea Treaty? Need info for #WAMUNC @WAMUNC. Me - read
       @USNINews Proceedings article re World Navies in Review. https://t.co/Gyw19Mu8rU Mar 10, 2019
       @darsal @coreyholman @DDOTDC @kasie_clark @DR_6B09 Thank you. The maintenance and repair costs are signiﬁcant in my SMD. Drivers repeatedly
       demolished the posts on A and 18th, and A and 16. Ditto for 16th and Indy. Mar 10, 2019
       . @AmberGove @BlairTamara @EvanforANC @Erinfor4B02 @jarharnett @LorenzoANC7C04 @NE_DC_11 @tmholcomb - sharing @coreyholman post. Has
       DDOT provided your ANCs with info on ﬂexipost installation & repair costs? Our posts repeatedly damaged & we want 4 way stops instead of posts.
       https://t.co/VhJNy7X4D4 Mar 10, 2019



https://www.allmytweets.net                                                                                                                                                  95/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 96 of 107
       @coreyholman @DDOTDC Hmm. Adding @kasie_clark and @DR_6B09. DDOT added the ﬂexiposts to our SMDs b/c they didn’t want install 4 way stop signs. It’s
       been a year since they were installed so DDOT should have info on installation and repair. We can ask for it. #VisionZeroDC Mar 10, 2019
       @coreyholman What is the @DDOTDC budget for ﬂexiposts? Asking b/c numerous ones have been destroyed in my SMD. Interested in sending letter to DDOT
       asking for data? Mar 10, 2019
       @FenitN @paulschwartzman Who’s paying attention to Jack Evans? 15 ANC Commissioners & 1 SBOE who sent letter to @ChmnMendelson asking him to
       remove Evans’ chairmanship and start investigation. Subpoenas issued to Mayor Bowser and all Councilmembers. Unheard of situation demands action not status
       quo. Mar 10, 2019
       @UnsuckDCSchools I don’t think news folks were ignoring DCPS settlement. Neither @DCPSChancellor nor @dcpublicschools released press statement.
       @rweingarten tweet provided only info. Raises qs of whether DCPS notiﬁed DC Council & if so, how & when. Also curious about who is tracking settlements Mar 10,
       2019
       DCPS has agreed to pay $5 million to @dcpublicschools teachers impacted by Chancellor Rhee’s actions. TY Randi for sharing info. But for your tweet, DC parents
       wouldn’t have known about settlement. And that’s a problem. @MayorBowser @DCPSChancellor @cmdgrosso #Transparency https://t.co/uYFPQyQGHi Mar 09,
       2019
       @JohnHenryWUSA Thank you Mar 09, 2019
       RT @HawaC83: @UnsuckDCSchools @kdrkrepp Now, the next question is: what have they done with the funds that should be going to schools and w… Mar 09,
       2019
       @markAsimon @UnsuckDCSchools TY for sharing @rweingarten statement re $5 million payout to DCPS teachers. Adding @PerryStein @AndrewGiambrone
       @cuneytdil @mitchryals @RSprouseABC7 @JohnHenryWUSA @jackiebensen @ABC7Annalysa @MarinaMarraco @mhbaskin b/c @dcpublicschools didn’t share
       info on settlement. Mar 09, 2019
       @johnson4b06 @Erinfor4B02 You’re on. So is @coreyholman. Mar 09, 2019
       @UnsuckDCSchools First I’ve heard of it. @WTUTeacher do you have any info on the $5 million settlement that you can share w/ DCPS parents. Also curious
       about where $ came from for settlement. @DCPSChancellor @dcpublicschools budget? Mar 09, 2019
       RT @keshinil: "The Washington Post is known for aggressively reporting on local corruption in D.C., but it makes an exception for Jack Eva… Mar 09, 2019
       @PostOpinions @ktumulty TY for writing about @SenMcSallyAZ. Next month, military hosting sexual assault conference for colleges. MST and civilian campus
       rape survivors aren’t on the speakers list. McSally moved the ball one step forward. DOD moved it 2 steps back by not including survivors on panels. Mar 09, 2019


       Sharing @jameskmcauley article re French Cardinal convicted of not reporting child sexabuse. Victims were Boy Scouts. Conviction creates precedence which will
       be cited in US #CatholicChurch cases. @boyscouts @WashArchdiocese #Vatican https://t.co/0FGLGikIJT Mar 09, 2019
       For those following the Jack Evans story, I encourage you to read @PeteTucker June 2018 article. Excellent summary of facts, many of which should have raised
       questions by DC Councilmembers. https://t.co/oCC6jazGad Mar 09, 2019
       Federal government has subpoenaed Mayor Bowser and entire DC Council re Jack Evans. Do any other ANCs want to sign on to the letter to Chairman
       Mendelson? Please join us in asking for DC Council investigation and for Evans to be removed from Finance Chairmanship. https://t.co/SyuSTOE4jI Mar 08, 2019
       @AndrewGiambrone @JustinRood For folks (me) who are interested in looking at the subpoena that Mayor Bowser received today re Jack Evans, where can one
       ﬁnd a copy of it? Mar 08, 2019
       @CavasShips 9 years ago I visited the Dalian Maritime University. School leaders shared all the reasons why their female graduates did not and should go to sea.
       Congratulations Wei Xiaohui on breaking the glass ceiling for Chinese female military ofﬁcers! #InternationalWomensDay Mar 08, 2019
       @maustermuhle Per @ProPublica, @eventsdc hired Patton Boggs to lobby Congress on RFK Stadium related issues. Both Mayor Bowser & Jack Evans were on
       the Hill last fall trying to convince Republicans to bring NFL back to RFK. Curious if these lobbying efforts will be included in federal probe. Mar 08, 2019
       . @RepTrentKelly asked @US_TRANSCOM @DOTMARAD about how much DOD oil is moved on foreign ﬂag carriers at HASC hrg yesterday. Answer - 2/3.
       Convo at minute 88. Ponder that as we start talking about future conﬂicts w/ China and Korea @AMPmaritime @HASCRepublicans @HASCDemocrats Mar 08,
       2019
       @connorobrienNH Encourage folks to read Lisa Schenck's bio. She advised DOD leaders on military sexual assault issues. https://t.co/wQqbkwJDqr #MJIA
       #MeTooMilitary Mar 08, 2019
       In 2013, @SenGillibrand held hrg on military sexual assault. For several hours, panel of uniformed men were forced to answer qs re a long taboo subject. On
       #InternationalWomensDay, I’d like day thank you to Senator Gillibrand. Your leadership gave many of us the courage to talk. https://t.co/sdNwhs22Ly Mar 08, 2019


       Sexual assault occurs at all 5 federal services schools & in all 5 services. As former service academy chief counsel, my recommendation is for survivors to be
       invited to military conference on sexual assault in April. Let their voices be heard @jestei @SenGillibrand @SenMcSallyAZ https://t.co/lJ52JuiejJ Mar 08, 2019
       @ProtectRDfnders @SenMcSallyAZ @SenGillibrand Military hosting sexual assault conference in April. @ProtectRDfnders and I testiﬁed in 2014 in support of
       @SenGillibrand @RepSpeier MJIA. We, along with other #sexabuse advocates, need to be on the panels. Continued presence in the room will force folks to listen
       to us. Mar 08, 2019
       Earlier I shared that clock started on my request for info on DCPS sexual assault & sexual harassment settlement agreements. Received 2nd email
       @dcpublicschools assuring me that they would waive fees. Wondering if DCPS charges DC Council for info. #SunshineWeek #Transparency https://t.co/iSuttpu1BH
       Mar 08, 2019
       Tomorrow is #InternationalWomensDay. Sharing essay about Dr. Olivia Hooker, ﬁrst African American woman to serve in the Coast Guard. She carved a path that
       enabled female Coasties, myself included, to have successful military careers. https://t.co/sYPuFijSuF Mar 07, 2019
       @EvanforANC Two more ANCs joined the letter. Folks are upset about what Jack Evans did and they don’t believe that a reprimand is a sufﬁcient. They want
       @ChmnMendelson to take Evans off Finance and Judiciary. They also want DC Council to start an investigation. Mar 07, 2019
       Clock started on my request for info from DCPS re # of sexual harassment and sexual assault settlement agreements and amount paid out. As w/ past requests for
       info, I’ll share the answers. And I’ll keep recommending that this info be publicly available. #SunshineWeek https://t.co/guDRYksBNn Mar 07, 2019



https://www.allmytweets.net                                                                                                                                                96/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 97 of 107
       @DR_6B09 @tomsherwood 10 years ago, I spent months trying to ﬁnd missing money at a federal service school. The phone call I received yesterday about
       Wilson HS reminded me of that experience. Hoping @DCPSChancellor is investigating the situation. Mar 07, 2019
       @ABC7Annalysa @JackEvansWard2 @ABC7News Thank you for sharing information about the ANC petition regarding Jack Evans. Last night ANC1C
       unanimously voted on a resolution asking for the DC Council to investigate Evans. @Dbdendy can give you the details. Mar 07, 2019
       @keshinil @dc4d ANC1C voted on resolution last night. @Dbdendy Mar 07, 2019
       @FenitN Adding @Dbdendy. ANC1C voted last night to send a resolution to the DC Council calling on them to investigate Jack Evans. Mar 07, 2019
       @JenniferJJacobs Sea Island resort is a few miles from the newly Wanderer Memory Trail. Recommend that attendees visit it and learn how former US House
       Speaker/Secretary of Treasury covered up the smuggling of slaves into US in 1858. https://t.co/hc8K6AwrrC Mar 07, 2019
       RT @FenitN: As the ethics scandal grows, Jack Evans faces revolts within the D.C. Council, WMATA and now the D.C. Democratic Party https://… Mar 07, 2019
       @Dbdendy @ChmnMendelson Please share the resolution. Other ANCs are interested in passing similar resolutions about Jack Evans. Mar 07, 2019
       RT @Dbdendy: I’m pleased to announce that at tonight’s ANC 1C meeting we unanimously approved a resolution to send a letter with the same s… Mar 07, 2019
       Last update. DCPS researching how much $ it spent on settlement agreements re sexual assault & sexual harassment. TY @DCPSChancellor for your help. Going
       forward @MayorBowser @ChmnMendelson @falcicchio my recommendation is for all DC agencies to release this info on yearly basis https://t.co/vQWz6ymQmn
       Mar 07, 2019
       @DR_6B09 @DCPSChancellor Yep. Parents didn’t write blank checks when I played competitive sports 30 years ago in NC. Why did they do it in DC? Makes one
       question the number of blank checks written and also ask where the money went. Mar 06, 2019
       Update. Roosevelt principal still on administrative leave. $5 million lawsuit against DCPS still pending and @DCPSChancellor told me to FOIA him for info on
       settlement agreements re sexual assault and sexual harassment. Why isn’t the info publicly available? @cmdgrosso https://t.co/RZblwao05C Mar 06, 2019
       Update. @DCPSChancellor just notiﬁed me that Wilson HS athletic staff who deposited parent $ in personal acct still employed by school. Still struggling to
       understand why it was DCPS policy until 2018 to have parents write blank checks. Who thought that was a good idea? https://t.co/RJpoMTv9z4 Mar 06, 2019
       Last yr @PeteJamison @PerryStein reported on Roosevelt principal who belittled student requesting help after being sexually assaulted. Notiﬁed today that
       principal still on DCPS payroll. Sought answers @DCPSChancellor. Curious about $ 5 million lawsuit https://t.co/MjXj6AbWe0 Mar 06, 2019
       Troubled by info that Wilson HS parent shared with me today. She told DCPS that member of athletic staff deposited $ designated for school athletic wear into
       personal acct. DCPS afﬁrmed that this occurred but is refusing to share how it was resolved. @DCPSChancellor @cmdgrosso https://t.co/VUIdCSONy4 Mar 06,
       2019
       @marcthiessen I agree with you. We should boycott the bishops. Elected ofﬁcials also have a role in solving the problem. They should ask #CatholicChurch to
       share info w/ prosecutors. Sample letter attached. https://t.co/N0LPAJqnO0 Mar 06, 2019
       RT @FenitN: Fallout grows for Jack Evans. Local Democratic Party activists are calling on him to step down as National Committeeman: “We ar… Mar 06, 2019
       Military hosting conference on sexual assault in April. Applied to be presenter. Served as federal service academy chief counsel. Goal is to share lessons learned.
       https://t.co/RmxmOS7FMc @MeghannReports @ProtectRDfnders @PDShinkman @SenGillibrand @RepSpeier @DanLamothe https://t.co/SgQbu9PK6O Mar 06,
       2019
       @DR_6B09 @DCist @tomsherwood @ljjanezich Hilleast Taskforce hosted community mtg in January to talk about the future of the DC jail. $500 million is
       estimated cost of replacement, money DC doesn’t have in its budget. @kasie_clark @kojoshow Mar 06, 2019
       @Erinfor4B02 @keshinil @efcmitchell Please let your ANCs know that we’ll reopen letter so that they can sign it. Mar 06, 2019
       @jeffreyanders19 @cmdgrosso No response. Repeatedly asked for info via email. Shared concern about lack of communication during @DCPSChancellor
       nomination hearing and recommended that DC Council ask the same qs. Silence. And that’s troubling. Mar 06, 2019
       Chancellor Ferebee, asking the same q I’ve been asking for a year - how much money has DCPS and PCSB paid out in settlement agreements related to sexual
       assault and sexual harassment? @cmdgrosso https://t.co/UK0CniESKe Mar 06, 2019
       If California @GavinNewsom can require CA charter schools to follow FOIA rules so can DC @MayorBowser. @dcpcsb @jessicasutterW6 https://t.co/55hLGTzTDs
       Mar 06, 2019
       HR1 contains many gems including support for DC statehood and transparency if Congressionally mandated reports - see summary of bill by @kackleyZ
       @lindsemcpherson https://t.co/cs0PJr23Bi Mar 06, 2019
       @DR_6B09 @Erinfor4B02 @FenitN @stevesthompson @ChmnMendelson Phrase vulnerability assessment is most commonly used in the homeland security
       world. It’s appropriate here as well. Current DC Council practices vulnerable to exploitation. Strengthening the power of the ANCs will limit the vulnerability. Mar 06,
       2019
       @20003ist Disagree. This week’s MVP includes the 13 ANCs and 1 SBOE rep who used their voices to demand accountability. Proud to be part of the team. Mar
       06, 2019
       @Erinfor4B02 @tweetelissa @BrianneKNadeau @cmdgrosso TBT. 2014 DOJ statement. “Rather than wielding his political power to serve the citizens of DC who
       voted for him, X exerted his inﬂuence on behalf of purported contractors who were willing to line his pockets with hundred-dollar bills.” Notice the similarities to
       Evans actions. Mar 06, 2019
       Takeaway from latest @FenitN @stevesthompson re Jack Evans. 5 DC Councilmembers think that @ChmnMendelson reprimand w/o additional investigation is
       appropriate. 2 refused to comment. 1 refused to answer qs. Remember Jack Evans viewed his colleagues as fertile ground to exploit https://t.co/7nrhtzbnAi Mar 06,
       2019
       Sharing @JohnKelly essay about the lack of communication that occurs during construction. @DDOTDC issues permits mandating conversations w/ neighbors.
       Many utilities fail to share info before digging commences. https://t.co/za4NiovirJ Mar 06, 2019
       @VonniMediaMogul Sharing ANC and SBOE ltr to @ChmnMendelson re @JackEvansWard2 https://t.co/AENWUgMQhu Mar 05, 2019
       TY @MarkusSBOE @Landon4ANC5B05 Perry Redd for signing on to ltr to @ChmnMendelson re Jack Evans. @AndrewGiambrone @cuneytdil @FenitN
       @jeffreyanders19 @stevesthompson @mitchryals @Curious_Kurz @theHillisHome @HillRagDC @ekogorek @ljjanezich @JohnHenryWUSA @jackiebensen
       https://t.co/xZWNt5lSxJ Mar 05, 2019
       RT @BryanWeaverDC: I am going to try this again...& I hope you all retweet this like Jack Evans parked in a bike lane. On 12/20/18 my fri… Mar 05, 2019
       @cuneytdil How many Councilmembers have signed on to the resolution? Mar 05, 2019

https://www.allmytweets.net                                                                                                                                                       97/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 98 of 107
       @ProtectRDfnders Don’s right. Military leaders don’t understand the level of distrust. They’re never faced retaliation for talking about sexual assault. USNA hosting
       conference in April on sexual assault. My recommendation is that survivors be invited to share their stories. @radelat Mar 05, 2019
       @Curious_Kurz To summarize, Jack Evans thought DC Council was “fertile ground” to exploit. Only 3 members of the DC Council are calling for an investigation.
       And DC Council won’t vote on reprimand for 2 weeks. Anyone else have a problem with this? Anyone? https://t.co/kQ19W2klHx Mar 05, 2019
       @ndelgadillo07 @Curious_Kurz Good question. 11 ANC Commissioners want answers. https://t.co/tefjxM4aoL Mar 05, 2019
       Sharing excellent article about bullying from the bench. I agree w/ @benes_aldana - civility in the courtroom is important. https://t.co/DTp56ZgMQh Mar 05, 2019
       @dnvolz Chinese snooping paired with the fact that there is a US merchant mariner shortage AND we have less than 80 blue water vessels should raise more than
       one eyebrow. Mar 05, 2019
       @nelsonjwttg5 @Fox5Kyle @larrycarney @fox5dc @PMcGonagle @MayorBowser 11 ANCs sent letter to @ChmnMendelson yesterday requesting that he remove
       Jack Evans from his DC Council Chairmanship position. Evans actions were illegal. https://t.co/yIJw8q6XGl Mar 05, 2019
       @cmdgrosso TY for calling for DC Council investigation of Councilmember Evans activities. 11 ANCs made the same request to @ChmnMendelson yesterday. Like
       you, @tweetelissa @BrianneKNadeau we’re appalled by the blatant pay to play tactics. https://t.co/ZJY5Py0nSy Mar 05, 2019
       @FenitN @DR_6B09 @AndrewGiambrone @jeffreyanders19 @mitchryals @stevesthompson Thank you @stevesthompson                       👏 👏 👏 Mar 05, 2019
       @EvanforANC @Erinfor4B02 @tmholcomb @LorenzoANC7C04 @ANC4D04 @jarharnett @RobbDooling @Dbdendy @ChmnMendelson I agree. And that’s why
       we need to continue to use our collectives voices to demand accountability, transparency, honesty, and leadership. Mar 05, 2019
       TY @Erinfor4B02 @EvanforANC @tmholcomb @LorenzoANC7C04 @ANC4D04 @jarharnett @RobbDooling @Dbdendy for signing on to letter to
       @ChmnMendelson re Jack Evans. Mendelson tweeted this morning this he is introducing resolution reprimanding Evans. #voiceforchange https://t.co/i9nXfJbFHn
       Mar 05, 2019
       @DR_6B09 @AndrewGiambrone Thank you @FenitN @jeffreyanders19 @mitchryals for reporting on Jack Evans. Your reporting highlighted long-standing
       corruption. Let’s see who signs on to the Mendelson resolution. Hopefully all will. Mar 05, 2019
       @DR_6B09 @FenitN @coreyholman @DCDPW I’m curious about who awarded the contract and the reasons why.... Mar 05, 2019
       @radelat Thank you for covering this story. CG was my service. It’s a small one and everyone knows each other. That’s one of the reasons why women didn’t talk in
       the past. It takes a lot of coverage to speak out. Mar 05, 2019
       @FenitN Last year @DR_6B09 @coreyholman and I asked DPW for towing stats in Ward 6. Did so b/c of obvious and precipitous decline in enforcement.
       @DCDPW declined to provide data. Frustrated by the high level of corruption in DC agencies and lack of oversight by paid elected ofﬁcials. Mar 05, 2019
       @cuneytdil Shared the letter w/ all ANCs. Grateful for the ones who signed it. A couple more have asked to sign on so I’ll share an updated letter tomorrow. Mar 05,
       2019
       RT @Erinfor4B02: Want to join onto the letter from ANC Commissioners calling on the Council to remove Jack Evans as Chair of the Finance Co… Mar 05, 2019
       @tmholcomb @KTravisBallie @Erinfor4B02 @EvanforANC @LorenzoANC7C04 @ANC4D04 @jarharnett @RobbDooling @Dbdendy @ChmnMendelson
       @MarkusSBOE Got it. I’ll add him and send out an updated letter tomorrow. @MarkusSBOE please let me know if any other SBOE reps want to be added to the
       letter. Mar 05, 2019
       @KTravisBallie @Erinfor4B02 @EvanforANC @tmholcomb @LorenzoANC7C04 @ANC4D04 @jarharnett @RobbDooling @Dbdendy @ChmnMendelson Yes.
       Please tell them to email me. Mar 05, 2019
       @KTravisBallie @Erinfor4B02 @EvanforANC @tmholcomb @LorenzoANC7C04 @ANC4D04 @jarharnett @RobbDooling @Dbdendy @ChmnMendelson Yes Mar
       04, 2019
       @Erinfor4B02 No. Mar 04, 2019
       @Erinfor4B02 Highly improper. Jack Evans’ actions tarnish the reputation of all elected ofﬁcials and he needs to be held accountable. Mar 04, 2019
       @EvanforANC Thank you for signing the letter and ﬁghting for transparency and honesty. Mar 04, 2019
       Sharing letter @Erinfor4B02 @EvanforANC @tmholcomb @LorenzoANC7C04 @ANC4D04 @jarharnett @RobbDooling @Dbdendy and I sent to
       @ChmnMendelson re Jack Evans. We ask him to remove Evans from Chair of Finance Committee. We also ask DC Council to investigate Evans’ corrupt practices.
       https://t.co/ZNUcAMxmPN Mar 04, 2019
       Sharing w/ maritime community. President Trump signing executive order today making it easier for military to join merchant marine. @AMPmaritime
       @tradewindsnews @IHS4Maritime @Mar_Ex @JOC_Updates @DOTMARAD @AMMWWII @CrowleyMaritime @DanLamothe @JournoGeoffZ
       https://t.co/K0jc9X6rDn Mar 04, 2019
       #WomensHistoryMonth #WomenRule #Trailblazer https://t.co/WpTmwKBVgV Mar 04, 2019
       @EasternHS @DCSAASports Congratulations Eastern HS Lady Ramblers on winning the championship game! #girlsrule #prideofcapitolhill https://t.co/4v5uKIYrXk
       Mar 04, 2019
       Jack Evans pay to play tactics don’t represent #DCValues. I’m drafting letter to @ChmnMendelson asking him to remove Evans as Chair, Committee on Finance
       and Revenue. Any other ANCs interested in signing on to it? I’ll circulate the ﬁrst draft tomorrow. https://t.co/A12e1OiB5x Mar 04, 2019
       @BridgetteH @MiamiHerald @jkbjournalist @NVRDC That you Bridgette for your work in DC. @NVRDC lawyers helped one of my residents in 2015. She was
       sexually assaulted by a serial rapist. Your lawyers made sure that DOJ prosecuted the case. End result was substantial jail time, not the lenient sentence #Acosta
       gave to #Epstein. Mar 03, 2019
       @MindyMarques @jkbjournalist @MiamiHerald @mcclatchy 2008 DOJ annual rpt references Project Safe Childhood initiative. #AlexAcosta lenient deal for
       #jeffreyepstein is inconsistent w/ it. 2008 DOJ rpt also references prosecution rate. #perversionofjustice includes DOJ's failure to prosecute rapes nationwide
       https://t.co/EkdxuBDm8F Mar 03, 2019
       RT @BridgetteH: Thank you @MiamiHerald and @jkbjournalist for being a conduit of the truth for these victims and their stories #Epstein #CV… Mar 03, 2019
       @sejr_historian @washingtonpost @citeblackwomen @yalepress Excellent essay. Mary Ann Lamar Cobb was the wife of US House of Representatives Speaker
       Howell Cobb. Her dowry included 100 slaves and she was my great-great-great grandmother. White women had a role in slavery and we should talk about what
       they did. https://t.co/H1XqpSViub Mar 03, 2019
       @FenitN TY for sharing Jack Evans memo. He used DC resources to write it and DC resources to as advertise it. To date, only @cmdgrosso has called for DC
       Council investigation. Wondering why no one (DC Council) else is concerned about blatant corruption. Mar 03, 2019

https://www.allmytweets.net                                                                                                                                                    98/107
3/22/2021               Case 1:21-cv-00839-RDM Document        1-1all your
                                               All My Tweets - View   Filed   03/29/21
                                                                           tweets on one page. Page 99 of 107
       @LorenzoANC7C04 @ChmnMendelson Good question and one Hilleast residents are asking. Jack Evans is the biggest proponent of bringing NFL back to RFK.
       Did he approach Snyder and offer to use his inﬂuence to bring the team back? #HailNo Mar 03, 2019
       @DCPSChancellor Acta Non Verba. How much money did Indianapolis School District pay out for sexual assault/ harassment settlement agreements during your
       tenure? How much $ has DCPS and @dcpcsb paid out in past 5 years? See @PerryStein @PeteJamison https://t.co/OovblxG80h Mar 03, 2019
       @faizsays In the end Bowser lost and the District won. Smoke spotted in #WMATA day after vote. Problems will continue as long as Bowser keeps insisting on
       cutting repairs hours. Similar issue w/ roads, schools, and DCRA. Bandaids won’t ﬁx systemic problems. Mar 03, 2019
       Seeking help. @dcdiaperbank created one pager on aid provided during recent govt shutdown. @WCKitchens @KraftBrand @chefjoseandres you also provided
       aid. Please share your ﬁnal stats. Info will help local & state elected ofﬁcials convince feds to keep govt open and funded. TY. https://t.co/0rgZsQtj6k Mar 02, 2019
       @johnmyers @cmaiduc @mcgreevy99 Hmm. As a federal agency Chief Counsel, I knew about all agency related EEO matters. Knew where $ came from to pay
       out settlements & shared info w/ Administrator. Puzzled that state counterparts don’t have the same visibility on sexual harassment/assault complaints. Mar 02,
       2019
       DC agencies repeatedly entered into settlement agreements yet DC Council not keeping track of total $ amount. 1 referenced below. @MacFarlaneNews
       highlighted payout to @trayonwhite https://t.co/NKJYgjLrAp. I have info on sexual assault payments. Millions paid out. No oversight. https://t.co/KQ8JrR5XYr Mar
       02, 2019
       Eastern’s Lady Ramblers playing for the title in tomorrow’s championship basketball game. Good luck ladies!!! @Eastern_PTO @EasternHS @DCSAASports
       @charlesallen @jessicasutterW6 #prideofcapitolhill https://t.co/rLVbQa9i6N Mar 02, 2019
       @Susan0406 @MayorBowser @falcicchio @DDOTDCDirector @ChiefNewsham @jackiebensen @theHillisHome @HillRagDC @ljjanezich Thank you for sharing
       your story about 16th and Indy. Please encourage your friends to do so as well. Sharing via twitter creates a public record and someday this record will encourage
       DDOT to act. Mar 02, 2019
       The recent government shutdown impacted many DC residents. Thank you @dcdiaperbank for the support you provided during this stressful time. @theHillisHome
       @HillRagDC @jackiebensen @VictoriaSanchez @mhbaskin @MarinaMarraco #morethanadiaper @howisthatlegal https://t.co/va0ZsHT3a7 Mar 01, 2019
       @SBellDC @SnarkitectDC @theHillisHome @charlesallen @falcicchio @DDOTDC Again, please talk w/ @SnarkitectDC instead is stating that he doesn’t know
       what an emergency looks like. Ask him about the number of overturned cars he’s seen on the corner. Ask him about the help he’s requested and still waiting to
       receive from DDOT. Mar 01, 2019
       @gwhennigan @SBellDC @MayorBowser @falcicchio @DDOTDCDirector @ChiefNewsham @jackiebensen @theHillisHome @HillRagDC @ljjanezich
       @DCPoliceDept @DDOTDC @SnarkitectDC I have four years worth of emails asking DDOT for help. Emails reference numerous accidents, including one involving
       a pregnant lady who went into labor b/c she was hit by a speeding motorist. I also shared this info in person w/ Bowser in 2016. Still waiting for help. Mar 01, 2019
       @SBellDC @MayorBowser @falcicchio @DDOTDCDirector @ChiefNewsham @jackiebensen @theHillisHome @HillRagDC @ljjanezich @DCPoliceDept
       @DDOTDC Scott I invite you to talk with @SnarkitectDC. 16th and Indy SE is a dangerous intersection. It has been for years. Tossing dirt via twitter isn’t going to
       solve the problem. Action is. Please let me know if you’d like to part of the team that solves this problem. Mar 01, 2019
       @SBellDC @MayorBowser @falcicchio @DDOTDCDirector @ChiefNewsham @jackiebensen @theHillisHome @HillRagDC @ljjanezich @DCPoliceDept That way
       of thinking leads to undercounting of trafﬁc accidents. Too many accidents have occurred at the intersection of 16th and Indy. Neighbors have repeatedly requested
       help from @DDOTDC @DDOTDCDirector. I’m copied on the emails and would be happy to share them. Mar 01, 2019
       @theHillisHome Exactly. Not the ﬁrst accident at 16th and Indy. Upset the 911 operator told @SnarkitectDC that police wouldn’t assist. Mar 01, 2019
       Sharing w/ @MayorBowser @falcicchio @DDOTDCDirector @ChiefNewsham. Yet another accident at 16th & Indy SE. Neighbor called 911 to report. Told that
       police wouldn’t come to assist. When did police stop responding to accidents? @jackiebensen @theHillisHome @HillRagDC @ljjanezich https://t.co/57iOuy71b9
       Mar 01, 2019
       @zuriberry @jennygathright Read the GAO report. It focused on Hope Villages failure to provide data. My concerns about the facility are different. Several
       individuals walked away from Hope Village and subsequently committed violent crimes, including sexual assault. Why didn’t GAO examine these failures? Mar 01,
       2019
       @LorenzoANC7C04 @MayorBowser What’s the status of Bowser’s efforts to defund Fort DuPont? Asking b/c Wllie O’Ree referenced the facility in a Hill essay
       yesterday highlighting the fact that it hosts the country’s oldest minority hockey program. https://t.co/ZJpHrLBZVI @FriendsofFDIA Mar 01, 2019
       @WSOHMOVEMENT @wutrain @AyannaPressley @TaylorPettaway My email address is 6B10@anc.dc.gov. Elected ofﬁcials have a role in solving violent crimes,
       this includes FOIAing and suing DOJ. That's what I did to ﬁnd out why DOJ wasn't prosecuting violent crimes in Washington, DC. Feb 28, 2019
       @HeadwaysMatter @AdamTuss @nbcwashington @wmata Mayor Bowser could have asked for changes in 2012 when many of us were walking out of tunnels
       because of stalled trains. She could have recommended upgrades in 2013 when trains were breaking down. Her lack of action is the reason why we have reduced
       #WMATA hours in 2019 Feb 28, 2019
       @AdamTuss @nbcwashington Smart decision. WMATA is broken and needs to be ﬁxed. Delaying repairs endangers all of us. I don't understand why Mayor
       Bowser didn't ask for these repairs when she was on the WMATA board in 2012 and 2013. @wmata Feb 28, 2019
       RT @VComdtUSCG: History was made yesterday. LT Ronaqua Russell is the 1st African-American woman to receive the @USCG Air Medal. She ﬂew… Feb 28,
       2019
       @mhbaskin Yes. But then again, I had to sue for the ﬁrst batch of info re the prosecution of violent crimes in DC.   🙂 Feb 28, 2019
       Thank you @SmallBizDC @BarracksRow for sponsoring grants for Capitol Hill businesses impacted by recent shutdown. The federal government may be open but
       local businesses still feeling impact of closure. @theHillisHome @HillRagDC @Ready_4_DC @coreyholman @kasie_clark https://t.co/xzGDYG0LMV Feb 27, 2019


       RT @HeatherSchoell: What a great opportunity to keep litter out of the waterways AND compare notes from today's testimony! Kids, ANC6B will… Feb 27, 2019
       @PostOpinions I’m Catholic and a locally elected ofﬁcial. The change we need won’t come from the #CatholicChurch #Vatican or @Pontifex. Time for elected
       ofﬁcials to ask prosecutors like @AGKarlRacine @dananessel to prosecute the #sexabuse crimes. #TimesUp #MeToo https://t.co/k7E2JfBb8M Feb 27, 2019
       @WSOHMOVEMENT @wutrain @AyannaPressley We have similar problems in DC. Happy to share lessons learned on what we are doing to stop the violence -
       community impact statements written by elected ofﬁcials, FOIAing and then suing DOJ for prosecution rate data, etc. @TaylorPettaway Feb 27, 2019



https://www.allmytweets.net                                                                                                                                                    99/107
3/22/2021              Case 1:21-cv-00839-RDM Document
                                               All My Tweets - 1-1
                                                               View allFiled   03/29/21
                                                                       your tweets on one page. Page 100 of 107
       @Steph_Beasley @TSA I was pregnant when I wrote the surface transportation provisions that @TSA is so diligently working on. My daughter is now 11. Anyone
       want to bet if TSA can complete the 9/11 Act mandates by the time she graduates from high school? @HomelandDems Feb 27, 2019
       @EvanforANC @anthonydalesw @DCPSChancellor Nope. I didn’t make the cut. But @dcpublicschools did bombard me with emails and phone calls re DCPSeats
       mtg. Kept telling them that I don’t want the swag. I want the data on the sexual assault payouts. https://t.co/1yHpq9Mksi Feb 27, 2019
       @USNINews Decision not to release ﬂag ofﬁcer selection names is odd. Coast Guard does. See Sept 2018 announcement. https://t.co/x54zNnlB82 @DanLamothe
       Feb 27, 2019
       @FlFinancialReg @OFRCommRubin @ﬂoridabankers @LeagueofSECUs @MYFAMP @NASAA_News Congrats @OFRCommRubin on the appointment! Feb 27,
       2019
       Sharing w/ @theHillisHome @HillRagDC @ljjanezich @SamanthaJPell @emrosenberg. @EasternHS women’s basketball team won last night.
       https://t.co/NNhoQ0Fl5d Feb 27, 2019
       Congrats @EasternHS Ramblers! @DCSAASports https://t.co/QbsPfsMqbP Feb 27, 2019
       @mhbaskin Ask if failure to apply for fed grants linked to DCHD inspectors lack of qualiﬁcations to do their jobs. Heard through back channels that the lead problem
       isn’t limited to Barry Farm. Also hearing that this info can be conﬁrmed by emails between DCHD leadership. Feb 27, 2019
       @DCSAASports Congratulations! Feb 27, 2019
       @EasternHS @DCSAASports Please let us know what the ﬁnal score was. Feb 27, 2019
       RT @kpkindc: What a beauty, welcome!! #KingmanPark #HillEast #Ward6 #Ward7 https://t.co/tj9PhsEF8C Feb 27, 2019
       @AntawanHolmes @TheEventsDC @MayorBowser @VinceGrayWard7 @ChmnMendelson @RobertWhite_DC @AnitaBondsDC @DMPEDDC
       @ANC7DCommission @ANC7C @deanwooddca @JimellSanders @richmanmax @PearlCoalition @MzSherice @wokeNthecity @neosoulgirl49 Next meeting will
       be in March. EventsDC will brief residents on RFP to operate new sports ﬁelds. Feb 26, 2019
       @EvanforANC @jessicasutterW6 @UnsuckDCSchools @coreyholman @dcpcsb @cmdgrosso Thank you for sharing @JennyAbamu summary. @jessicasutterW6
       in response to your q, a lot can happen under $25,000. My recommendation is for greater transparency over 5K. Charter schools must also follow FOIA. Feb 26,
       2019
       @jessicasutterW6 @EvanforANC @UnsuckDCSchools @coreyholman @dcpcsb @cmdgrosso I was at the RFK mtg last night. What happened at PCSB? Feb 26,
       2019
       @jessicasutterW6 @EvanforANC @UnsuckDCSchools @coreyholman Jessica, as a I shared over coffee, I’m concerned about @dcpcsb lack of transparency. And
       I’m still upset by one charter school statement at @cmdgrosso hearing last fall claiming that tracking of sexual assaults was undue burden. Feb 26, 2019
       Dear @dcpublicschools @DCPSChancellor @MayorBowser I still don’t want your swag. I want the sexual assault payout info. But since you keep pinging me about
       the swag, how much money did you spend on it? Couldn’t these $s be better used in the classroom. #oversight. https://t.co/MMgvlgraWN Feb 26, 2019
       @dcwater @LoudounWater Got it. Please consider hosting one in DC. Lots of Scouts on Capitol Hill would welcome the opportunity to partner with you. We also
       have meeting space. Feb 26, 2019
       @dcwater @LoudounWater I’m a mom of two DC Guel Scouts. Will you be hosting similar event in DC? Thanks. Feb 26, 2019
       Sharing w/ @wmata #wmata. Your riders have qs re continued reduced services. Please help them understand why they should support reduced hours instead of
       Bowser proposal to expand them. https://t.co/9j38Qneh1I Feb 26, 2019
       @jamespizzurro Got it. What would you like to hear from #WMATA? Looking for speciﬁc asks that I can share with them as an ANC. Feb 26, 2019
       @jamespizzurro The trade-off for reduced #WMATA hours is a safe system. As someone who repeatedly had to walk out of tunnels during the bad-old days, I want
       a system that is functional. So should Mayor Bowser. Feb 26, 2019
       @MisterDCMetro @HeadwaysMatter @wmata I like #WMATA and unlike @JackEvansWard2 and @MayorBowser, I use it. I’m just not blind to long-standing
       problems that need to be ﬁxed. Feb 26, 2019
       Later this week, #WMATA board is voting on resolution concerning operating hours. For what's it worth, I support continued reduced hours. WMATA is broken and
       therefore, unsafe. Asking @wmata to operate in unsafe conditions is deﬁnition of insanity. https://t.co/x0fUrQ5HxU Feb 26, 2019
       @wildﬂower0480 @WestPoint_USMA @ProtectRDfnders My recommendation is that you FOIA DOD for the information you shared with them about your rape.
       Also FOIA all correspondence, documents, memos, etc that DOD produced as a result of your communication. Feb 26, 2019
       Sharing @Maritime_Prez essay in @WorkBoat about increased funding for state maritime schools. Increase is directly linked to MARAD Administrator Buzby. TY
       Admiral B for your leadership. @DOTMARAD https://t.co/4IWYJRa4nR Feb 26, 2019
       @EvanforANC @dcpcsb Thank you for testifying. Transparency keeps everyone honest. Feb 26, 2019
       Thank you @WTOP @NoahFrankWTOP for sharing information about last night’s community mtg. Residents oppose Mayor Bowser’s efforts to bring NFL back to
       RFK. Residents also want more transparency. #HailNo https://t.co/6ﬂBdDu4cJ Feb 26, 2019
       @wildﬂower0480 @WestPoint_USMA @ProtectRDfnders Thank you. My story is different than most. I was the head lawyer for one of the ﬁve service academies.
       Requested IG investigation into sexual assault 7 years ago and was ﬁred for doing so. Assaults continued. Leaders who have knowledge & don’t act should be held
       accountable. Feb 26, 2019
       5 years ago, I along w/ others testiﬁed about sexual assault in military & at 5 federal service schools. No action taken. USMMA issued stand-down in 2016.
       @WestPoint_USMA issued stand down today. TY @ProtectRDfnders for your advocacy. TY to survivors for sharing your stories. https://t.co/LrHHqjxbjK Feb 26,
       2019
       RT @CrowleyMaritime: Urge Congress to #SupportTheJonesAct. It's critical to a strong maritime sector and our national economy, defense and… Feb 26, 2019
       @GregKaufmann @DelonteGholston @JackEvansWard2 Thank you. Sadly, there have been at least 2 hypothermic-related deaths this winter in DC. 2nd one
       occurred in January. DC DHS refused to share info. Feb 26, 2019
       @deliacnn @BurkeCNN Concrete steps include action by elected ofﬁcials. To paraphrase @RachelPlatten, a small boat on the ocean sending big waves into
       motion - elected ofﬁcials can force #CatholicChurch to share info w/ law enforcement, helping them prosecute #sexabuse crimes. #PBC2019 #Vatican
       https://t.co/cBHHLwE0Yg Feb 26, 2019
       @GregKaufmann @DelonteGholston @JackEvansWard2 Please keep writing about poverty in DC. Last November, I called 911 to report a woman who had died
       outside of Union Station. Hypothermic conditions and instead of being inside, she died outside in the cold and alone. Feb 26, 2019

https://www.allmytweets.net                                                                                                                                                   100/107
3/22/2021              Case 1:21-cv-00839-RDM Document
                                               All My Tweets - 1-1
                                                               View allFiled   03/29/21
                                                                       your tweets on one page. Page 101 of 107
       @EleanorNorton . @FenitN & @jeffreyanders19 have written excellent essays highlighting problems w/ lottery contract. So far, @ChmnMendelson has done little
       oversight & @JackEvansWard2 actions are problematic. I support #HandsOffDC but there is still a problem. Who is going to do oversight? Feb 26, 2019
       RT @jeffreyanders19: Wondering what is going on with D.C.'s sole source foray into sports betting? Well so is Congress. New, from .@Distric… Feb 26, 2019
       @maustermuhle @ChmnMendelson @JackEvansWard2 @cmdgrosso @thenation Excellent essay by @GregKaufmann. @JackEvansWard2 has operated in the
       dark for a long time. More transparency and honesty needed. Feb 26, 2019
       . @MayorBowser @GovLarryHogan @GovPritzker @NYGovCuomo @gretchenwhitmer please join me in asking #CatholicChurch to release #sexualabuse info to
       @AGKarlRacine @BrianFrosh @dananessel @KwameRaoul @NewYorkStateAG. Collectively, we can hold church accountable for crimes. #PBC2019
       https://t.co/CKMcuLrV9j Feb 25, 2019
       Dear @dcpublicschools @DCPSChancellor, I don’t want your swag. For over a year, I’ve asked for info on settlement agreements DCPS entered into re sexual
       assault & harassment. When will I receive that info? @cmdgrosso please ask DCPS how much $ they spent on swag.@PerryStein https://t.co/4ncmp0g2Je Feb 25,
       2019
       @BostonGlobe US elected ofﬁcials have role in solving #CatholicChurch #sexabuse scandal. Sharing ltr I sent requesting that church leaders share info with US
       law enforcement and police. My goal in sharing it is to encourage others to send similar ones. @JohnLAllenJr @CardinalSean #PBC2019 https://t.co/f0GBLx0MUr
       Feb 25, 2019
       @markberman In DC, elected ofﬁcials write community impact statements that are given to judges, helping them understand the severity of the crimes. As ANC, I’ve
       written several related to rape cases. Why didn’t Acosta ask my Florida counterparts to do the same? Feb 25, 2019
       Cardinal Reinhard Marx shared that Catholic Church destroyed docs related to sex abuse. Pope Francis stated that church covered up crimes. Evil stops when
       church shares info they have w/ law enforcement & prosecutors. @AGKarlRacine @RosaFlores @chicoharlan @mboorstein #PBC2019 https://t.co/gFSZlnBtc8 Feb
       25, 2019
       @MeetThePress Served in Coast Guard. Christopher Paul Hasson is an anomaly. Coasties join to save lives, not take them. Important to ask more qs about
       Hasson. Surprised that Jeh Johnson didn’t reference who was going to give POTUS brieﬁng. Likely DOJ. Ask when they 1st briefed Trump. Feb 24, 2019
       @joshjmac Reinhard Marx’s admission was stunning. Please keep asking qs. Press coverage is vital for #transparency. Ask who ordered the destruction of the ﬁles.
       I’m asking the same qs as an elected ofﬁcial in the US and encouraging others to do the same. #PBC2019 #VoiceForChange Feb 24, 2019
       Sharing 1920 photo of the USS Arizona. Found it in an old family photo album. #USHistory https://t.co/vvprnJkOM5 Feb 24, 2019
       @dananessel Lesson learned from federal service - sexual assault info included in legal liability section of school annual report. See page 37 of MSU 2016-2017
       report. Note reference to Nassar. Ask about advice given by school lawyers. https://t.co/urYBPN1lIU https://t.co/XRWh7GfHp0 Feb 23, 2019
       @elpais_america Ask who ordered the destruction of the #CatholicChurch documents. @DaniVerdu #ReinhardMarx #PBC2019 Feb 23, 2019
       @dstanglin Reinhard Marx’s statement that #CatholicChurch destroyed documents and failed to keep records is stunning. It undercuts church’s argument that it has
       properly addressed the #sexual abuse scandal. It also gives secular leaders the justiﬁcation for greater oversight. #PBC2019 Feb 23, 2019
       @VaticanNews Cardinal Reinhard Marx also shared that #CatholicChurch destroyed documents related to #sexualabuse. It’s an admission of guilt. And it will be the
       basis upon which elected ofﬁcials like myself demand answers. I want to know if @WashArchdiocese destroyed docs. #PBC2019 https://t.co/DNPsbbH8Fn Feb 23,
       2019
       Cardinal Reinhard Marx told #PBC2019 attendees that church leaders destroyed evidence of #CatholicChurch #sexabuse. Country and state bar associations
       around the world should ask if Catholic Church lawyers told them to destroy the docs. https://t.co/tmqzG5HQ1d @RosaFlores Feb 23, 2019
       . @AGKarlRacine you’ve asked #CatholicChurch for info re #priest #sexabuse in DC. As elected ofﬁcial, I’ve asked for the same from @WashArchdiocese. No
       response. See @RosaFlores article re destruction of #Vatican evidence. We need to keep asking qs & demand answers. #PBC2019 https://t.co/70J8eKbrwL Feb
       23, 2019
       @nbcwashington Adding @jessicasutterW6 @emilygasoi @MarkusSBOE. What is the DC approved curriculum for teaching DC students about slavery and the
       Civil War? After @GovernorVA statements, I want to make sure that students are learning the truth. #slavery #USHistory Feb 23, 2019
       @NickNehamas @jkbjournalist Keep asking qs. DOJ could have asked local elected ofﬁcials for community impact statement for #JeffreyEsptein case. I write them
       all the time in DC. Why didn’t they ask a Florida rep for one. Also look at # of sexual assault cases DOJ didn’t prosecute In FL. See DC #s. https://t.co/3pogxI3wTY
       Feb 23, 2019
       @AsteadWesley We didn’t all start from the same place. Slaves smuggled into Georgia in 1859 on the Wanderer. One of the slaves on this ship sought help in 1904
       to go home to Africa. He died w/o ever seeing his homeland again. #USHistory. https://t.co/4rtEW67BiW Feb 23, 2019
       @ANCJonah @SURJ_DC @LorenzoANC7C04 You’re welcome. Please let me know what else I can do to help. Feb 22, 2019
       @ANCJonah @SURJ_DC Parents of the children who were stopped should request to see body camera video. You as ANC can request timeline of the stop. I
       made that request for Dec 2018 Hilleast stop and MPD provided it, therein establishing precedent. Looping in @LorenzoANC7C04 for additional advice. Feb 22,
       2019
       @LorenzoANC7C04 @HeyAjaGirl @DCPoliceDept @charlesallen @coreyholman Thank you. Shared the video with 1D Commander Kane. I’ll follow up with her on
       Monday. Feb 22, 2019
       @LorenzoANC7C04 @HeyAjaGirl @DCPoliceDept Got it. Adding @charlesallen @coreyholman. When did MPD stop the young woman? Feb 22, 2019
       @paulmcleary How did we go from building a Liberty Ship each day in WWII to being unable to repair Navy ships on time and on budget in 2019? Feb 22, 2019
       To summarize. In 1 month, federal government opened 2 investigations into how DC agencies implement grants for opioids & lead. Both grants designed to save
       lives. Goal not being met & so far, no one has been ﬁred. TY @mhbaskin @PeteJamison for your reporting. #oversightneeded https://t.co/8nrslDBfCs Feb 22, 2019


       Testiﬁed about sexual assault at @USDOT @DOTMARAD school. Sued @TheJusticeDept for prosecution data related to rapes. Did sit-in at DC @dcpublicschools
       for info. @WashArchdiocese @Pontifex, volunteering to help you solve #CatholicChurch #sexualabuse. #PBC2019 https://t.co/N4aHcryeAB Feb 22, 2019
       @MassimoFaggioli Agreed. Secular state includes elected ofﬁcials and prosecutors. Both should be advocating for criminal prosecution of #CatholicChurch
       #Vatican priests and those that covered up the crimes. #PBC2019 https://t.co/tmqzG5HQ1d Feb 22, 2019
       @HopeSeck @GinaAHarkins @Militarydotcom Smart decision. Navy and MARAD mothballed ships in rough state. Feb 22, 2019



https://www.allmytweets.net                                                                                                                                                   101/107
3/22/2021              Case 1:21-cv-00839-RDM Document
                                               All My Tweets - 1-1
                                                               View allFiled   03/29/21
                                                                       your tweets on one page. Page 102 of 107
       @USDOT @USDOTFRA Let’s game this out. DOT cancels #highspeedrail grant. CA governor @GavinNewsom sues. As MARAD Chief Counsel, I had to settle last
       CA lawsuit against DOT. It was expensive. Before lawyers start drafting docs, my recommendation is for cooler heads to talk. #rail Feb 22, 2019
       @thedailybeast Ask WH lawyers for copy of NDA. It’s a public document if they gave it to interns. And ask WH lawyers for legal memo upon which they were acting
       when telling @POTUS interns to sign it. Again public doc. @swin24. Lessons learned from serving as federal agency Chief Counsel. Feb 22, 2019
       @DCPSChancellor @MayorBowser Last year @PeteJamison @PerryStein shared that DCPS parent sued @dcpublicschools for failing to address sexual assault
       at Roosevelt High School. Does DCPS budget include $ 5 million for settlement? https://t.co/OovblxG80h Feb 21, 2019
       @hollowsquare @DCVisionZero @DDOTDC Agree. We’ve been asking for help for years. None forthcoming. Feb 21, 2019
       Sharing w/ everyone who is watching #PBC2019. @jasondhorowitz wrote excellent essay about “legal hurdles” that #CatholicChurch #Vatican leaders say prevent
       accountability of those committing #Sexabuse and those who hid it.#priest https://t.co/hy922FE9A6 Feb 21, 2019
       @Pontifex Pope Francis, puriﬁcation includes holding those who hid #sexabuse accountable. Per @jasondhorowitz, #CatholicChurch leaders claiming legal hurdles
       to accountability. I’m a lawyer & Catholic. Only hurdle I see is continued insistence on hiding crimes. https://t.co/o7onCmyqlH Feb 21, 2019
       @SeamusHughes @FBIBaltimore Both @FBIBaltimore & @USAO_MD have Twitter acts which they’ve used to share past arrest info. Why didn’t they tweet about
       Christopher Paul Hasson? @USAO_DC tweeted about former service member arrested for spying for Iran. Hasson was a domestic terrorist. Why the secrecy?
       https://t.co/ORjytpu52u Feb 21, 2019
       @caroline_mkelly @MaryKayMallonee Christopher Paul Hasson timeline. CG Chief Counsel notiﬁed DHS GC about pending arrest. CG COMDT notiﬁed SECDHS.
       SECDHS likely had convo w/ DOJ AG. Sharing b/c all would have asked if Coast Guard knew about Hasson #WhiteSupremacists tendencies when he joined CG.
       @SeamusHughes Feb 21, 2019
       Dear @DCVisionZero @DDOTDC sharing yet another photo of 16th and Independence Ave SE. Taken today. Notice what MD driver is looking at. #VisionZeroDC, a
       city which believes that MD drivers are more important than DC residents. #Hilleast https://t.co/FjHWwl2HC0 Feb 21, 2019
       @YouSoFancy @MacFarlaneNews @SeamusHughes My recommendation is to ask qs about the paperwork Christopher Paul Hasson ﬁlled out to enter the Coast
       Guard Hasson served in Marine Corps and Army National Guard. These service records would have been given to CG. What was in them? Feb 21, 2019
       @DanLamothe Based on his age, Christopher Paul Hanson joined the Coast Guard as a DCO, 30 day wonders. Puzzled by his accession route & subsequent job
       with National Security Cutters b/c he doesn’t appear to meet the normal quals for the program. You and @SeamusHughes should keep asking qs Feb 21, 2019
       @YouSoFancy @MacFarlaneNews @SeamusHughes Just saw that. Makes more sense. Looks like he came in as DCO. Feb 21, 2019
       @YouSoFancy @MacFarlaneNews @SeamusHughes I know. I was at Fort Bragg when an Army soldier shot up local restaurant. Timothy McVeigh, also Army. The
       Coast Guard is different. Feb 21, 2019
       @RepSpeier Agency Chief Counsels are notiﬁed of all sexual harassment and assault allegations. Info shared w/ Department General Counsels. Ask why
       #ForestService and #USDA lawyers didn’t uncover the problem. @RepRaulGrijalva @RepCummings @ceboudreau Feb 21, 2019
       @YouSoFancy @MacFarlaneNews @SeamusHughes Folks join the Coast Guard to save lives, not take them. That’s why this case is so unusual. Feb 20, 2019
       @MacFarlaneNews @SeamusHughes Highly unusual. Served at CG HQ for 4 years. There were problems - drugs, alcohol, sex etc but nothing of this scope and
       magnitude. Feb 20, 2019
       @Pontifex Pope Francis, thank you for organizing #PBC2019. I’m a US Catholic and I’m respectfully asking that you release all church records related to
       #sexualabuse to law enforcement and support the prosecution of those who committed sexual abuse and those who hid it. Feb 20, 2019
       @jccruzchellew TY for using your voice to advocate for survivors at #PCB2019. Please ask #CatholicChurch #Vatican to explain why their lawyers worldwide hid the
       crimes instead calling the police. It’s a question we’re asking in the US. #McCarrick #Wuerl Feb 20, 2019
       @coreyholman @DCDPW Which then raises the q of are there any penalties for failing to meet the 75% mark? Also wondering if DC agencies award bonuses and
       if so, how many are awarded at DPW. Feb 20, 2019
       @IMGoph Yes. I’m a member of the Lamar family. Took the girls to see the new Wanderer exhibit because I wanted them to understand what their relatives had
       down. They sold men into slavery, men who at the end of their lives wanted to go home to Africa but couldn’t. Feb 20, 2019
       #MaritimeFact #BlackHistoryMonth 18 World War II Liberty Ships named after African Americans. #MerchantMarine @DOTMARAD https://t.co/LeR19B1SVw Feb
       19, 2019
       In Savannah, Gazaway Lamar celebrated as a maritime leader. On Jekyll Island, folks learn how he made his $ - slavery. Gazaway’s son smuggled slaves into
       Georgia in 1858 on #TheWanderer. 1 sought help to return to Africa. He died before he could return home. #BlackHistoryMonth https://t.co/XV123ldqHP Feb 19,
       2019
       @Crux Peter Isely is right. #CatholicChurch #Vatican should hold those who covered up the #sexabuse, including church lawyers, accountable. Tired of my fellow
       lawyers claiming that attorney client privilege stops them from calling police. It doesn’t. @SNAPNetwork @eharris_it #PBC2019 Feb 19, 2019
       @cwwhite212 @ArchbishopEamon . @ArchbishopEamon can’t turn back time but he can hold #Vatican #CatholicChurch leaders accountable for not reporting the
       crimes. The question is will he? #PBC2019 Feb 19, 2019
       Yet another issue to add to #Vatican #PBC2019 agenda - when a priest restricted from ministry due to allegation of sexual abuse arrives in new place neither Canon
       Law nor Charter for the Protection of Children requires that Archdiocese be ofﬁcially notiﬁed. @CardinalBCupich https://t.co/3guZEB5fnT Feb 19, 2019
       @dcteachersunite @rmc031 I agree with you. You should use your voice to ﬁght for change and transparency at DC schools, charter and public. How can ANCs
       and SBOE reps help you get your job back? @jessicasutterW6 @MarkusSBOE @dcpcsb Feb 19, 2019
       Dear @CardinalBCupich @BishopScicluna @hans_zollner sharing essay I wrote for US lawyers questioning how #CatholicChurch lawyers determined credibility of
       #sexabuse. Why aren’t those who hid the crimes being held accountable? #McCarrick #PBC2019 https://t.co/tmqzG5HQ1d Feb 19, 2019
       @joshjmac @TrentonDiocese @AGisotti Per news reports, #JosephPunderson is a lawyer. Is he a member of a US state bar? If so, did the #CatholicChurch
       #Vatican notify the state bar that they determined that he was credibly accused of sexual assault, therein triggering legal disbarment? @barrett_doyle Feb 19, 2019


       @PerryStein My daughters attend BASIS. Learned more about the lockdown from your article than from the school. It was a scary day. Kids were tweeting to their
       parents that they loved them. Meanwhile, the school was refusing to tell us what was happening. Feb 17, 2019
       @ebruenig Agree w/ you. Many chances to report the crimes. But that didn’t happen. US Catholics now have a chance to hold those who knew about McCarrick
       accountable for their passive silence and active cover-up. Hoping we don’t let this chance disappear w/o action. Feb 17, 2019

https://www.allmytweets.net                                                                                                                                                  102/107
3/22/2021              Case 1:21-cv-00839-RDM Document
                                               All My Tweets - 1-1
                                                               View allFiled   03/29/21
                                                                       your tweets on one page. Page 103 of 107
       @cnalive @canonlawyered Keep asking questions about who knew about the allegations made against #McCarrick and why they didn’t act. I’ve asking the same qs
       in DC and will continue to do so until @WashArchdiocese @Pontifex provides answers. https://t.co/tmqzG5HQ1d #CatholicChurchlawyers Feb 17, 2019
       @darcyspencer @David_Culver Per @WashArchdiocese the #McCarrick defrocking decision "underscores the gravity of his actions." What marks #CatholicChurch
       decision to promote McCarrick to Cardinal instead of reporting his crimes to the police? Will anyone be defrocked for that action? #CanonLaw Feb 17, 2019
       TY #PopeFrancis @Pontifex for defrocking #McCarrick. Please release docs upon which defrocking was based to @AGKarlRacine @NewYorkStateAG. 2 crimes.
       1st sexual assault. 2nd conspiracy to cover it up. Individuals involved in cover-up need to be held accountable. #CatholicChurch Feb 16, 2019
       @coreyholman @DCDPW @ekogorek @HillRagDC @DR_6B09 @kasie_clark @DCMOCRS @MayorBowser And if Geldart said that there were fewer violations
       at @marycheh DPW oversight hearing, his staff gave him bad gouge. Yet another reason we need to request that he attend our mtg and hear from us about the
       problems. Feb 16, 2019
       @coreyholman @DCDPW @ekogorek @HillRagDC @DR_6B09 @kasie_clark @DCMOCRS @MayorBowser Geldart is a good guy. Worked with him in the past.
       Honest. We should invite him to the ANC6B mtg. Feb 16, 2019
       @coreyholman @DCDPW @ekogorek @HillRagDC @DR_6B09 @kasie_clark @DCMOCRS @MayorBowser Thank you for testifying. We should invite Director
       Shorter to our March meeting. Encouragement to provide long overdue answers. Feb 16, 2019
       @PoliticoRyan Excellent conversation about how political life impacts families. Same conversation is occurring in DC. Freshman members asking Congressional
       leaders for stable Monday-Friday schedules and more time in the district. Feb 16, 2019
       Defrocking #McCarrick isn’t the ﬁnal solution. He sexually assaulted men & belongs in jail. Additionally @AGKarlRacine & @NewYorkStateAG should investigate
       who knew about McCarricks crimes & ask why they promoted him instead of calling the police. #CatholicChurchlawyers https://t.co/t0in46mtUQ Feb 16, 2019
       @coreyholman @DCDPW TBT. Last year, ANC6B asked @DCDPW for day by day breakdown of parking enforcement stats. They never responded. @ekogorek
       @HillRagDC based on data you found wrote excellent article the steep decline. DPW lives in alternate universe. @DR_6B09 @kasie_clark @DCMOCRS
       @MayorBowser https://t.co/kPBfw4Iqau Feb 16, 2019
       @MacFarlaneNews @NBC4ITeam Trayon White may not be required to tell them but shouldn’t at least one DC Councilmember be tracking how much $ DC is
       paying out in settlement agreements? I’ve been ccing them on emails for over a year asking about sexual assault settlement payments. #oversight #transparency
       Feb 15, 2019
       @MattFriedmanNJ . @AnnetteQuijano and Joe Vitale should also look at the role Catholic Church lawyers had in determining credibility of sexual assault
       complaints. Why didn’t they advise church leaders to call police? https://t.co/tmqzG5HQ1d Feb 15, 2019
       @Giambusso @SallyGold @danarubinstein Interesting parallel between NYC and DC #Amazon #HQ2 bids. Both mayors offered deals w/o sharing details and local
       communities opposed the bids. As a local leader who opposed #ObviouslyDC, my take-away is that mayoral power in both cities is not as strong as it used to be.
       Feb 15, 2019
       @AdamDeRito @LynnKHall @ProtectRDfnders @BrodskyRobert @HAPhillips71 @RepSpeier @SenGillibrand Follow me and let’s talk. Feb 14, 2019
       @AdamDeRito @LynnKHall @ProtectRDfnders Sadly, retaliation isn't limited to USMA or USAFA. Also occurred at USMMA. USMMA midshipmen suing his former
       soccer team-mates for physical abuse. @BrodskyRobert wrote about it. Recommend that you talk with @HAPhillips71 about his experience. Let me know what I
       can do to help. Feb 14, 2019
       @markhlyon @DR_6B09 @DCMOCRS Sounds good to me. Feb 14, 2019
       ‘‘Tis the season to ﬁll out school registration forms in DC. Last year, ANC6B sent letter to Mayor Bowser asking about the lax oversight of the DC residency
       requirements. Still waiting for response. @DR_6B09 do you think we’ll get an answer before May 2019? @DCMOCRS https://t.co/QiQq3Ewl2y Feb 14, 2019
       @AdrianLooPerry @ProtectRDfnders @RepSpeier Having a TBT moment. I testiﬁed in front of Colonel Morris in 2014. 1st time, DOD refused to allow public to
       attend. 2nd time he & others made it clear that they didn't want to hear witness concerns about how military addressed sexual assault. @tvandenbrook #MJIA
       #metoomilitary Feb 14, 2019
       @LynnKHall @AdamDeRito @ProtectRDfnders Why didn't Congress ask you to testify? Asking b/c the issue of trust is longstanding. It's one that I heard 10 years
       ago at the USMMA. Students refused to talk because they feared retaliation and that fear increased after I was ﬁred in 2012 for the asking IG to investigate. Feb 14,
       2019
       @RepSpeier @HASCDemocrats TY for holding hrg & TY @ProtectRDfnders Don Christensen for highlighting continued sexual assault at the federal service
       schools. I understand the student trust issues. I was ﬁred in 2012 for reporting sexual assault at one of the schools. Students should be wary. #MJIA Feb 14, 2019
       Making sure there is no confusion. Hilleast community did not and do not support Mayor Bowser's #ObviouslyDC #AmazonHQ2 bid. Sharing this message again
       just in case @MayorBowser attempts to offer Reservation 13 to @amazon as an alternative to NYC. @cliffordlevy https://t.co/nQnDEz06dc Feb 14, 2019
       @brikeilarcnn Thank you for sharing the story of the ﬁnancial and emotional costs that Coast Guard families suffered during the government shutdown. In DC,
       @american_8 hosted fundraiser, @dcdiaperbank donated diapers, and @KraftBrand opened food bank to help them. https://t.co/rV2DS4woda Feb 14, 2019
       FOIAed MPD for 2014 & 2015 sexual assault warrants. DOJ declined majority of them. I have background docs & will share them. @jackiebensen @AmyJBrittain
       @eliseviebeck @RAINN @NVRDC @Fox5Wagner @JohnHenryWUSA @MarinaMarraco @mitchryals @AndrewGiambrone @mhbaskin @EvanLambertTV
       https://t.co/J7OOEYk6AK Feb 14, 2019
       Part 2 of 2. @LorenzoANC7C04 @StopCopTerrorDC @ACLU_DC @coreyholman @DR_6B09 @andreazimm @DMVBlackLives https://t.co/SkSAznETv5 Feb 14,
       2019
       Sharing info MPD provided this morning re December 2018 stop and frisk of 3 boys. Part 1 of 2. @LorenzoANC7C04 @StopCopTerrorDC @ACLU_DC
       @coreyholman @DR_6B09 @andreazimm @DMVBlackLives https://t.co/Th2TtS3UsP Feb 14, 2019
       @mboorstein @spulliam Excellent reporting. Ask when Catholic Church lawyers knew about the sexual assaults and what they advised church leaders to do. There
       is a reason why the Arlington list doesn’t include parishes and when the priests were removed. @SNAPDC_VA Feb 14, 2019
       @DMVBlackLives @andreazimm @coreyholman @MayorBowser @LorenzoANC7C04 @StopCopTerrorDC @ACLU_DC Got it. Lorenzo, please let me know how I
       can help. Feb 14, 2019
       @DMVBlackLives @andreazimm @coreyholman @MayorBowser @LorenzoANC7C04 @StopCopTerrorDC @ACLU_DC Yes. Who has the lead on Sheriff Road?
       Feb 14, 2019



https://www.allmytweets.net                                                                                                                                                    103/107
3/22/2021              Case 1:21-cv-00839-RDM Document
                                               All My Tweets - 1-1
                                                               View allFiled   03/29/21
                                                                       your tweets on one page. Page 104 of 107
       @maspchalmers I’m tweeting to help people around the world understand how Catholic Church lawyers used the ethics rules to not report crimes and keep priests
       out of jail. Thank you for helping me educate them. Feb 14, 2019
       @maspchalmers @Pontifex @WashArchdiocese @AugensteinWTOP @keithlalexander @realcpaz The accusers you reference are parishioners, not faceless
       entities. The rules you reference allowed hundreds of Catholic Church priests to sexually assault parishioners. Time to ﬁx the attorney-client rules and stop the
       crimes. #PopeFrancis Feb 14, 2019
       @maspchalmers @Pontifex @WashArchdiocese @AugensteinWTOP @keithlalexander Let’s talk about attorney client privilege. #CatholicChurch funded by
       parishioner donations. Why didn’t church lawyers look after interests of parishioners who were sexually assaulted? Why did they protect the 28 priests in DC & now
       learning about 16 in Arlington? @realcpaz Feb 14, 2019
       @andreazimm @coreyholman @MayorBowser @DMVBlackLives @LorenzoANC7C04 @StopCopTerrorDC @ACLU_DC I just requested a copy of the MPD legal
       memo outlining why it is refusing to share the body camera video with its oversight Chairman. I’ll share it when I get it. It would be helpful if ANCs citywide made the
       same request. Feb 13, 2019
       RT @wimsatweets: Today we honor #WWI U.S. Army nurses Lillian E. Spears and Marion H. Brown. They are 2 of the eighteen African American wo… Feb 13,
       2019
       @dylanpmccoy Thank you for writing about the Ferebee nomination hearing. Feb 13, 2019
       @Dave_Harden @theHillisHome @charlesallen Home? NFL team left DC 20 years ago. Hilleast community is a ﬁrm #HailNo and we continue to be disappointed
       w/ Mayor Bowser’s refusal to talk with us about the future of RFK Stadium. Feb 13, 2019
       @coreyholman @MayorBowser Yep. Chair of MPD and the AG’s oversight committee. Writing legal opinions to stop oversight only indicates the need for even more
       oversight. Feb 13, 2019
       Update on MPD stop & frisk of 3 boys in December. DC agencies writing legal opinions that would preclude them from sharing body camera video w/
       Councilmembers. Please contact @MayorBowser and remind her that DC law states that Councilmembers can see it. #oversight #transparency
       https://t.co/VkMc0F4KvQ Feb 13, 2019
       @EricaArden Thank you for using your voice to advocate for change in NY. We’re doing the same in DC at the local level. Feb 13, 2019
       @maspchalmers @Pontifex @WashArchdiocese @AugensteinWTOP @keithlalexander Yes. Raising even more questions. Why is a currently serving police chief
       advising Catholic Church leaders on personnel issues? What happens if he learns about a crime? Can he act on it or is his loyalty to the Church?
       https://t.co/pwl4ZwSHSF Feb 13, 2019
       @rtajima Excellent essay. I’m researching Japanese Americans who served in the US Navy during WWI. I’d appreciate the opportunity of sharing the info that I
       found at the Archives. Feb 13, 2019
       Testiﬁed at Ferebee nomination hrg for DCPS Chancellor. Recommended that DC Council vote against nomination b/c of failures to addresss sexual assault in
       Indianapolis schools. Also expressed frustration re @dcpublicschools refusal to share DCPS sexual assault settlement info. Feb 12, 2019
       @EvanforANC @cmdgrosso Thanks for your support @EvanforANC. I will be testifying this afternoon. Sadly my experience w/ Grosso staff wasn’t a one off
       experience. Same thing happened to another ANC Commissioner last week. Feb 12, 2019
       @cmdgrosso @DCPSChancellor Grosso - I emailed your staff last week letting them know that I would be testifying at Ferebee hearing. Just told that I was not on
       witness list & you’re staff is refusing to add me. Not cool. My residents are concerned about Ferebee’s failure to address sexual assaults. Feb 12, 2019
       On the day of the #Parkland shooting, Eastern High School in DC was in lock-down b/c of gunﬁre near the school. 2 years earlier, students injured by gunﬁre. DOJ
       dropped 2016 case for want of prosecution. #marchforourlives and ask why gun cases aren’t being prosecuted. https://t.co/G00WhaU5va Feb 12, 2019
       @maspchalmers @Pontifex @WashArchdiocese @AugensteinWTOP @keithlalexander Excellent summary of how Catholic Church is determining credibility of
       crimes. Catholic Church convenes a board to determine credibility before calling law enforcement. Board should be abolished. All allegations should be referred to
       police. #PopeFrancis #priest #CannonLaw Feb 12, 2019
       @maspchalmers @Pontifex @WashArchdiocese @AugensteinWTOP @keithlalexander Catholic lawyers should not be evaluating the credibility of allegations.
       That’s the job of law enforcement. Feb 12, 2019
       Sharing photos of great-grandfather’s will. Goal is to make it clear to @GovernorVA @GovernorVA that Africans didn’t voluntarily come to the state. They were
       slaves, possessions to be included in wills. Please let me know if you need additional schooling. #indenturedservants https://t.co/B6kWWfvCSa Feb 12, 2019
       @maspchalmers @Pontifex @WashArchdiocese @AugensteinWTOP @keithlalexander I agree with you. We need to hold Catholic Church lawyers accountable.
       Their failure to act created generations of victims. Feb 12, 2019
       @maspchalmers @Pontifex @WashArchdiocese @AugensteinWTOP @keithlalexander The situation isn’t complex. 28 priests were credibly accused of sexual
       assault in DC. MPD didn’t know about the crimes b/c Catholic Church lawyer’s didn’t share the info. Feb 12, 2019
       @maspchalmers @Pontifex @WashArchdiocese @AugensteinWTOP And then read @keithlalexander article. Church notiﬁed in 2015. https://t.co/noIiMnsZJw.
       Catholic Church lawyers would have been notiﬁed. Why didn’t they call the police in 2015? Feb 11, 2019
       @maspchalmers @Pontifex @WashArchdiocese . #CatholicChurch lawyers should not be determining whether or not #sexualassault complaints are credible. If the
       Church is notiﬁed of a complaint made against a priest, the church lawyer should immediately refer it to law enforcement. #PopeFrancis Feb 11, 2019
       RT @ABAJournal: Your Voice: How do Catholic Church lawyers determine the credibility of sex assault allegations? https://t.co/55HQUxGpoS #Y… Feb 11, 2019
       @maspchalmers @Pontifex @WashArchdiocese Again 28 priests. Another one arrested in December 2018 @AugensteinWTOP article. See https://t.co/hfC29IilNv.
       Again, existing processes broken and folks should question why Catholic Church lawyers helped cover up the crimes. Feb 11, 2019
       @maspchalmers @Pontifex @WashArchdiocese Yep. I've asked the Apostolic Nuncio and Archdiocese for information as a Catholic parishioner and elected ofﬁcial.
       Sent three letters. No response. Again, whose interests were Catholic Church lawyers looking after when they helped cover up the assaults? #priests #PopeFrancis
       Feb 11, 2019
       @maspchalmers @Pontifex @WashArchdiocese Exactly. #McCarrick's usual targets were adults and #CatholicChurch leaders, including their lawyers, knew about
       the allegations made against him. Why didn't church lawyers call the police? Whose interests were they looking after by staying silent? #PopeFrancis #priests Feb
       11, 2019
       @maspchalmers @Pontifex @WashArchdiocese Stringent policies that don't cover bishops. Again. #Wuerl #McCarrick. The list is long and #CatholicChurch
       lawyers had a role in the coverups. It's time for them to explain why they didn't call 911. #PopeFrancis #priests Feb 11, 2019

https://www.allmytweets.net                                                                                                                                                       104/107
3/22/2021              Case 1:21-cv-00839-RDM Document
                                               All My Tweets - 1-1
                                                               View allFiled   03/29/21
                                                                       your tweets on one page. Page 105 of 107
       @maspchalmers @Pontifex @WashArchdiocese 28 priests were credibly accused of sexual assault in Washington DC. Why didn't #CatholicChurch lawyers call law
       enforcement when notiﬁed of the crimes? How many additional sexual assaults do the lawyers know about but don't deem credible? #PopeFrancis #priests Feb 11,
       2019
       @maspchalmers @Pontifex Yes. Lots of documents yet #Wuerl still hid #McCarrick bad acts. And church lawyers didn’t call law enforcement. Instead, church
       lawyers let McCarrick go to Kansas when he belongs in jail. #PopeFrancis #CatholicChurch Feb 11, 2019
       @maspchalmers @Pontifex 2002 is a talking point. @WashArchdiocese didn’t release their list of credibly accused priests until 2018 and many other Archdioceses
       are refusing to share their lists. It’s time for #CatholicChurch lawyers to become mandatory reporters. #TimesUp #PopeFrancis #CannonLaw Feb 11, 2019
       Sharing essay I wrote for the American Bar Association blog Your Voice. Goal is to start conversation in legal community about how current ethics rules enabled
       Catholic Church lawyers to hide sexual assaults. #priest #PopeFrancis @Pontifex https://t.co/tmqzG5HQ1d Feb 11, 2019
       @HAPhillips71 @madmimi When are you going to the Hill? I’d like to join you and share my story. The more people who talk the more likely #MJIA becomes law.
       Feb 11, 2019
       @Erinfor4B02 I understand your pain. I've been part of the sexual assault community for 25 years & it's one of the reasons why I FOIAed & sued DOJ. I wanted
       everyone to know the signiﬁcant # of rapes that they aren't prosecuting. Time to FOIA for 2018 data. Please join me asking for info. Feb 11, 2019
       5 yrs ago, I shared my #MeToo story. Secretary Ray LaHood ﬁred me for reporting sexual assault at a federal service school. I shared my story then & now b/c
       @SenGillibrand #passMJIA legislation has the power to change lives & I will use my voice to encourage folks to support it https://t.co/LOxWigxyhS Feb 10, 2019
       @ANCJonah Hmm. The cases dropped for want of prosecution in my SMD were gun related. We can FOIA them for it. Include it in the annual request for
       prosecution data. Feb 10, 2019
       @Erinfor4B02 @dugganwapo @AndrewGiambrone @mitchryals Yep. And that’s why I’m glad that @ABC7Sam asked the timing question. This isn’t a short term
       change, it’s a long term one that should be accompanied by paperwork, paperwork MPD claims doesn’t exist. https://t.co/kKe2uXfbO9 Feb 10, 2019
       @Erinfor4B02 @dugganwapo @AndrewGiambrone @mitchryals Good question. If Superior Court has more judges why did Liu and Bowser reference shortages in
       resources and why do they think that the District Court has the resources to handle the additional cases? Feb 10, 2019
       Lastly, why hasn’t anyone asked DOJ why they dropped cases in the past for want of prosecution? In 2016, man injured several people in front of Eastern High
       School. DOJ dropped case & I asked why. DOJ referenced evidence. Did they drop past cases b/c of problems w/ MPD evidence https://t.co/mZ49R2mRG5 Feb 10,
       2019
       US Attorney Liu stated that change would help investigators connect the dots. Why can’t they now? Are there problems within MPD and if so, why aren’t we solving
       them? Feb 10, 2019
       Both Mayor Bowser and Attorney Liu referenced a lack of judges at the Superior Court at the press conference. My sources say that they are missing 16 judges. Is
       that the reason for the move? @dugganwapo @AndrewGiambrone @mitchryals Feb 10, 2019
       I’m troubled by the lack of written documentation because essentially the feds have taken over our court system and are ignoring DC laws. @ABC7Sam asked
       about the time frame. Short-term? No responded US Attorney Liu. Feb 10, 2019
       After watching the press conference, I emailed MPD for a copy of the new strategy and was told that a paper copy was not provided to Mayor Bowser or Chief
       Newsham before the press conference. https://t.co/4NrzRBzNdu Feb 10, 2019
       The unilateral decision was conﬁrmed in an email that MPD sent me yesterday. https://t.co/Vg0c4A4NX8 Feb 10, 2019
       This week, the US Attorney for DC unilaterally decided to prosecute DC violent crime cases in District Court. See press conference below. https://t.co/fUj2ItlbpR Feb
       10, 2019
       @postlocal . @PerryStein TY for writing the article about School Without Walls. Did @dcpublicschools explain why they didn’t follow their rules and publish changes
       in their website? Was anyone counseled for this failure? Asking b/c 226 families negatively impacted by DCPS’s mistake. Feb 10, 2019
       @bellingcat Curious. When is your next conference in DC? Thanks. Feb 09, 2019
       “More effective investigations” - that’s the justiﬁcation given by @USAO_DC and Mayor Bowser for prosecuting DC crimes in District Court. FBI and ATF will also
       now be involved. So what about MPD? In agreeing to this change, is Mayor Bowser saying that MPD isn’t effective? https://t.co/QzbFvKgUHq Feb 09, 2019
       @shawnzeller @CQnow Please keep asking qs about proposed 2019 Title IX changes & 2011 guidance. Making this recommendation b/c in 2011 when DOE
       guidance was issued, DOT ﬁred lawyer for asking for IG investigation into sexual assault at a federal service school. 2011 was an interesting year. Feb 09, 2019
       @DR_6B09 Yes. And I’m asking for the paperwork that encouraged Mayor Bowser to change venues. It exists. The question is whether or not it will be shared. Feb
       09, 2019
       I’m asking questions about US Attorney Liu’s decision to prosecute DC crimes in District Court because this change in venue indicates that she doesn’t trust
       Superior Court judges nor MPD. It also undercuts DC law, a maneuver I don’t support. Feb 08, 2019
       Sharing follow up email to @ChiefNewsham @SafeDC re @USAO_DC plan to prosecute DC violent crimes in District Court. This line of questioning comes from
       the movie “The Hunt for Red October”. #HandsOffDC #DCValues #FairShot https://t.co/q8vqJPKj95 Feb 08, 2019
       @CQnow @shawnzeller As an Obama appointee & former federal agency chief counsel w/ responsibility over a federal service school, I agree w/ Patricia. Current
       campus sexual assault rules are broken. The solution is to require DOJ and local prosecutors to prosecute, not create a new system. #TitleIX Feb 08, 2019
       @kojoshow @MarkKeam @ChiefNewsham Last week, I hosted a community mtg to talk about a recent MPD stop and frisk of 3 young boys on Capitol Hill. It was a
       negative interaction that raised a lot of questions and that's why I asked for a timeline of events. Feb 08, 2019
       @LorenzoANC7C04 @coreyholman @DMVBlackLives @kojoshow @ChiefNewsham Not sure. That’s why is asked for the timeline. Feb 08, 2019
       @DMVBlackLives @kojoshow @ChiefNewsham The police didn't ﬁnd any knives when they did the stop and frisk. I've asked for a timeline of the events that
       occurred b/c there was a signiﬁcant amount of time between the stop and the search leading one to question why the search occurred. @LorenzoANC7C04
       @coreyholman Feb 08, 2019
       @DCPSChancellor @bancroftDC @murchschool @StuartHobsonMS TY for visiting DC schools. My question is how much money did DCPS pay out last year in
       settlement agreements related to sexual harassment and sexual assault. How much did DCPS pay out in 2017? I’ve been asking this question for over a year and
       have yet to receive a response. Feb 08, 2019
       @DMVBlackLives @kojoshow @ChiefNewsham Please share what Chief Newsham said yesterday about the stop and frisk of the 3 boys. Feb 08, 2019



https://www.allmytweets.net                                                                                                                                                105/107
3/22/2021              Case 1:21-cv-00839-RDM Document
                                               All My Tweets - 1-1
                                                               View allFiled   03/29/21
                                                                       your tweets on one page. Page 106 of 107
       Mayor Bowser, following up on email I sent to @SafeDC @ChiefNewsham. I’d like a copy of US Attorney Lin’s strategy and justiﬁcation for moving prosecutions to
       District Ct. Additionally, will DC be paying FBI as part of the new agreement? #Transparency https://t.co/35sEChGXmE Feb 08, 2019
       @ACLU_DC @ChiefNewsham @councilofdc @CMCharlesAllen @USAO_DC @MayorBowser Please ask for a copy of the strategy that US Attorney Liu shared w/
       Mayor Bowser to justify the change. The more folks who ask for it, the more likely it will become public. https://t.co/mU0wqDSYk9 Feb 08, 2019
       @ACLU_DC @councilofdc The goal of the body camera program is to improve trust and transparency. Neither occurs when folks are charged $5000 to view the
       video. Thank you @charlesallen for holding today’s hearing. Feb 07, 2019
       @charlesallen @CMCharlesAllen Mayor Bowser’s decision to prosecute violent crimes in District Court is an end run. Hoping @SafeDC brings a copy of the new
       strategy to your hearing tomorrow. Lots of folks in Hilleast want to read it and understand justiﬁcation for the change. Feb 07, 2019
       @SURJ_DC Thank you for sharing my statements at today’s hearing. The current process is broken and needs to be ﬁxed. Feb 07, 2019
       RT @SURJ_DC: ANC commissioner @kdrkrepp testifying at today's oversight hearing about the stop and frisk of three young black boys- "Is thi… Feb 07, 2019
       Sharing email I sent to @SafeDC & @ChiefNewsham. Per US Attorney Liu and Mayor Bowser agreement, violent DC crimes will now be prosecuted in District
       Court. Requested copy of strategy shared w/ @MayorBowser and agreement that implements it #DCStatehood #Transparency #HandsOffDC https://t.co/iTI0i5w5uF
       Feb 07, 2019
       @SBellDC @hsu_spencer @USAO_DC @FBIWFO US Attorney isn’t giving DC more help. She’s changing the venue. More help would be more attorneys
       dedicated to prosecuting violent crimes in Superior Ct. More help also means being transparent about prosecution rates. For past several years, I’ve had to FOIA &
       sue for that info Feb 07, 2019
       @RobertWhite_DC @MayorBowser Federal prosecutors currently prosecute gun related cases. As someone who sued DOJ for prosecution data, I’m not convinced
       that a change in venue will increase the rate of prosecution. Prosecution rate could go up in current venue if US attorney allocated more resources. Feb 06, 2019
       @hsu_spencer @USAO_DC @FBIWFO Federal attorneys are currently responsible for prosecuting gun related cases at DC Superior Court. Per new plan,
       attorneys will prosecute gun related cases at US District Court. Changing venue won’t increase prosecution rate. Lesson learned from suing DOJ for prosecution
       data. Feb 06, 2019
       @timkrepp @mhbaskin @wcp Ah the joys of having two daughters in two different GS troops. Feb 06, 2019
       @mhbaskin @wcp Seriously? Happy to supply them. Feb 06, 2019
       Girl Scout cookies have arrived in DC. Thank you @TheEventsDC @EventsDCPrez for hosting annual cookie pick-up. @girlscouts https://t.co/gTHPAuAiAd Feb 06,
       2019
       Disagree w/ @asymmetricinfo view of #NeomiRao. In ‘94, she said date rape was caused by drunk women. Meanwhile, I was encouraging college friends to report
       rape & served as rape counselor. Rao’s mature thoughts don’t belong on DC Circuit. @SenJoniErnst https://t.co/7MMd2DpiwL Feb 06, 2019
       Sharing @JohnKelly article re African Americans who served in the Army during WWI. https://t.co/xnDarQxSGP African Americans also served in the Navy.
       https://t.co/Bl4Y36oAQB Feb 06, 2019
       @ianrothman Thank you. Feb 05, 2019
       @JeremyButler01 @iava @POTUS During last government shutdown, Coast Guard personnel served w/o paychecks. I want to know if POTUS is going to
       shutdown govt again next week and force #USCG to seek support from @dcdiaperbank @AmericanLegion to put food on the table. https://t.co/aYNgV15HCY Feb
       05, 2019
       @gmontross @andreazimm @GeorgetownJJI @NatJuvDefend @CJJRGU Last week, I chaired Hilleast Taskforce. MPD shared that per DC regulations and
       policies, MPD has the authority to frisk juveniles w/o parental consent. Trying to understand if this policy is limited to DC. Thanks for your help. @mcSYCdc
       @DMVBlackLives Feb 05, 2019
       Seeking help from Twitter friends. I'm testifying before DC Council this week. Testimony will focus on recent stop and frisk of 3 young boys. Is DC the only
       jurisdiction where 11 year olds can get frisked w/o parental approval? Feb 05, 2019
       Coast Guard wife attending State of the Union tonight. Thank you @CharlieCrist for inviting her and raising awareness of the ﬁnancial and emotional pain #USCG
       endured b/c of #GovernmentShutdown https://t.co/rZIiPvKnse Feb 05, 2019
       @PerryStein I agree w/ the Deputy Mayor. Transparency is important which is why I’m puzzled that @dcpublicschools @DCPSChancellor Paul Kihn @dcpcsb
       @SDPearson haven’t released info related to sexual assault settlement agreements. #taxpayerdollars Feb 05, 2019
       @GabrielaSevi @WashingtonPffc DC Department of Human Services shared attached info last night. Does it match what you have? https://t.co/yC5z2sBteU Feb
       04, 2019
       @GabrielaSevi That’s why I shared the info. I wanted to know if it was accurate based on info gathered by homeless advocates. Feb 04, 2019
       2 DC homeless residents died in past 2 months in hypothermic conditions. I found one so asked DHS for info. Sharing answers. @WashLegalClinic
       @miriamskitchen @streetsensedc @AndrewGiambrone @mhbaskin @JohnHenryWUSA @PeteJamison @ABC7Annalysa https://t.co/EjjkwuOKBL Feb 04, 2019
       @StevenTDennis And every day members of Congress walk past the portrait of Howell Cobb. Former US House Speaker and the President of the Confederate
       Congress. Time to have a conversation about why so many Confederates are memorialized in the US Capitol. https://t.co/gs2DSnar7G Feb 03, 2019
       @anthonydalesw @s4xton @IBHanna @AnnaForgie2018 @EdwardDaniels Happy Birthday ANCs! Agree w/ you on more input. For example, before Mayor
       Bowser offered Reservation 13 to the Olympics and subsequently Amazon, she should have talked with us. We represent the folks who live next to the property and
       opposed both deals. @DR_6B09 @kasie_clark Feb 03, 2019
       Sharing w/ @theHillisHome @HillRagDC @PoPville @kojoshow @maustermuhle @jackiebensen @Nnamdikid @VictoriaSanchez @ljjanezich. Please RT
       message below. #GovernmentShutdown @HomelandDems https://t.co/rmNgY1YkQ0 Feb 02, 2019
       This week’s comics includes an illustrated story about the USS Olympia and her role in transporting the WWI Unknown Soldier home from Europe. Also sharing
       photo of logbook describing ship’s departure from France. @USNavy @USNavyHistory #Navy @NavyLeagueUS @AmericanLegion https://t.co/z16lbFRNpu Feb
       02, 2019
       Alice Germond and Allison Hayward are recommending that campaign donations be used for campaigns and not used for sexual harassment legal defense funds. I
       support their recommendations and its a policy we should adopt in DC at the federal and local levels. @CA_FPPC https://t.co/BUEhnaxQAQ Feb 01, 2019
       @MilitaryTimes . @MeghannReports do you know if USNA has set a date for sexual assault conference? Also curious if they are inviting #MJIA #MST advocates to
       be panelists. Feb 01, 2019

https://www.allmytweets.net                                                                                                                                                 106/107
3/22/2021                Case 1:21-cv-00839-RDM Document
                                                 All My Tweets - 1-1
                                                                 View allFiled   03/29/21
                                                                         your tweets on one page. Page 107 of 107
       @NorahODonnell @ProtectRDfnders Naval Academy hosting a conference in April for its civilian counterparts re preventing and responding to sexual assault.
       Meanwhile, sexual assaults continue at USNA. Recommend that @ProtectRDfnders and other advocates be invited to participate. https://t.co/V2eRA5afNP Feb 01,
       2019
       @JeffSchogol 5 years ago, a Commission shared a 300 plus page report with DOD on actions that could be taken to address sexual assault in the military and at
       the federal service schools. Has anyone ever asked if DOD completed them? https://t.co/I4NsEteSMj @ProtectRDfnders Feb 01, 2019
       @commondefense Five years ago, I along with several retired generals and admirals testiﬁed in support of @SenGillibrand #MJIA. It was before #MeToo and DOD
       did it’s best to minimize our comments. Recommend new hearings. #woke #whitewash https://t.co/226RFZX5Gw Feb 01, 2019
       @SenGillibrand @DeptofDefense Five years ago, I along with @ProtectRDfnders testiﬁed in support of #MJIA. We shared our stories w/ the expectation that DOD,
       DHS, and DOT would take meaningful steps to decrease sexual assaults at the federal service schools. Saddened that this hasn’t occurred. Feb 01, 2019
       . @MayorBowser @ChiefNewsham @SafeDC seeking assistance. 6 months ago, I requested info from MPD. Asked for copies of all warrants ﬁled for sexual
       assault. I wanted to compare info against DOJ prosecution data. Still waiting for info. When should I expect to receive it? https://t.co/0F4y6zMRKm Jan 31, 2019
       @rmc031 @dcpublicschools In addition to not tracking teacher salaries, @dcpcsb doesn’t track sexual assaults at charter schools. At a hearing hosted by
       @cmdgrosso last year, charter told DC Council that tracking this info was burdensome. Jan 31, 2019
       8 yrs ago, @RayLaHood taught me that college lawyers don’t represent interests of students in campus rape cases. Per Ray, my job was to protect him not kids
       being raped. Message shared in my comments on Secretary DeVos proposed #TitleIX changes @DLA_Piper https://t.co/JEqtx5xjoF Jan 31, 2019
       @CharliesPlaceDC @wcp @cuneytdil I’m asking for the info because I found the homeless person who died in November. She was half a block from a warm,
       publicly accessible building. Jan 31, 2019
       @CharliesPlaceDC @wcp @cuneytdil 2 DC homeless residents died in the past 2 months. First one died November 11th near Union Station. Requested info from
       DC Department of Human Services re # of homeless residents who died outside in 2016, 2017, and 2018. https://t.co/2gCW5HO1VC Jan 31, 2019
       @dcsportsbog Ask about the legal opinion issued by U-MD general Counsel re Durkin. This doc would have been in addition to $1.57 million commission report.
       And then ask who approved the $1.57 million expenses. #taxpayerdollars @RickMaese Jan 31, 2019
       @JenniferShutt @cdechalus CBP, TSA & Coast Guard worked w/o pay during shutdown. @american_8 @AmericanLegion hosted fundraisers and @dcdiaperbank
       donated diapers so that they could feed and cloth their families. Based on today’s tweet by President Trump, DHS folks are at risk of losing more paychecks.
       https://t.co/rpLEH7trlo Jan 30, 2019
       @AmericanLegion Thank you for helping the Coast Guard. How many grants did the American Legion give to Coast Guard personnel as a result of the recent
       shutdown? Will additional grants be given if the government shuts down again? Jan 30, 2019
       @HomelandDems @BennieGThompson @DHSgov Please add the attached ﬂyers to the border security hearing record. For 35 days, President Trump tweeted
       about a $ 5 billion border wall. He refused to open the govt and his employees endured hardships. Adding these ﬂyers to the record will ensure that no one forgets
       the pain https://t.co/kSTdrmMccN Jan 30, 2019
       Sharing notes from yesterday’s Hilleast Taskforce meeting. Lots of questions raised re 2018 MPD stop and frisk of 3 young boys. Requested additional info including
       timeline of events. @coreyholman @DR_6B09 @LorenzoANC7C04 https://t.co/lOuUadJYXS Jan 29, 2019
       @John10Hoeve @coreyholman @LorenzoANC7C04 Just shared update on Hilleast FB and Nextdoor. About to send info to ANC6B. Jan 29, 2019
       2 homeless DC residents died of hypothermia in past 2 months. Sharing request for info that I just sent DC Department of Human Services. DC is a 1st world city.
       Homeless individuals shouldn’t be dying on our streets. https://t.co/MqutXTntSt Jan 28, 2019
       Hilleast Taskforce Mtg tonight (7pm, St. Coletta of Greater Washington, 1900 Indy Ave SE). Two items on the agenda - future of DC jail and December MPD stop
       and frisk of three young boys. @coreyholman @LorenzoANC7C04 Jan 28, 2019
       @EvanLambertTV Hilleast Taskforce meeting tonight. MPD rep will be there to talk about December stop and frisk. @Fox5Wagner Jan 28, 2019



    Note: Twitter limits the number of tweets returned to 3,200, or 800 for user timeline.




                                             STAR T NOW                                                                                            >> Start now




         Follow @felixturner      55.2K followers



    © 2021 Airtight Interactive Inc. | Feedback? | Sign Out




https://www.allmytweets.net                                                                                                                                                 107/107
